19-10414-jlg   Doc 16    Filed 03/28/19      Entered 03/28/19 01:13:42   Main Document
                                           Pg 1 of 845



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

                                                     )
  In re                                              )     Chapter 11
                                                     )
     Ditech Holding Corporation, et al.,             )     Case No. 19-10412
          Debtors.                                   )     (Jointly Administered)
                                                     )


                     STATEMENT OF FINANCIAL AFFAIRS FOR

                                  Ditech Financial LLC

                                    Case No: 19-10414
  19-10414-jlg           Doc 16     Filed 03/28/19       Entered 03/28/19 01:13:42             Main Document
                                                       Pg 2 of 845

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :     Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :     (Jointly Administered)
                                                               :
---------------------------------------------------------------X

         GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
            AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
          ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

          Ditech Holding Corporation (“Ditech”) and certain of its affiliates, as debtors and debtors
   in possession (collectively, the “Debtors” or the “Company”), are filing their respective
   Schedules of Assets and Liabilities (each, a “Schedule,” and, collectively, the “Schedules”) and
   Statements of Financial Affairs (each, a “Statement” or “SOFA” and, collectively, the
   “Statements” or “SOFAs”) in the Bankruptcy Court for the Southern District of New York (the
   “Bankruptcy Court”) pursuant to section 521 of chapter 11 of title 11 of the United States Code
   (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
   “Bankruptcy Rules”).

           These Global Notes and Statements of Limitations, Methodology, and Disclaimer
   Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
   (collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an
   integral part of all of the Schedules and Statements. The Global Notes are in addition to the specific
   notes set forth below with respect to particular Schedules and Statements (the “Specific Notes,”
   and, together with the Global Notes, the “Notes”). These Global Notes should be referred to, and
   referenced in connection with, any review of the Schedules and Statements.

           The Debtors’ management prepared the Schedules and Statements with the assistance of
   their advisors and other professionals and have necessarily relied upon the efforts, statements,
   advice, and representations of personnel of the Debtors and the Debtors’ advisors and other
   professionals.



  1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial
      LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
      of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix
      Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse
      Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and Walter Reverse
      Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort
      Washington, Pennsylvania 19034.
                                                            1
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19     Entered 03/28/19 01:13:42      Main Document
                                                   Pg 3 of 845

          The Schedules and Statements are unaudited and subject to potential adjustment. In
   preparing the Schedules and Statements, the Debtors relied on financial data derived from their
   books and records that was available at the time of preparation. The Debtors’ management team
   and advisors have made reasonable efforts to ensure that the Schedules and Statements are as
   accurate and complete as possible under the circumstances; however, subsequent information or
   discovery may result in material changes to the Schedules and Statements, and inadvertent errors
   or omissions may exist. Notwithstanding any such discovery, new information, or errors or
   omissions, the Debtors do not undertake any obligation or commitment to update the Schedules
   and Statements, except as required under the Bankruptcy Code.

           The Debtors reserve all rights to amend or supplement the Schedules and Statements from
   time to time, in all respects, as may be necessary or appropriate, including the right to dispute or
   otherwise assert offsets or defenses to any claim reflected on the Schedules and Statements as to
   amount, liability, classification, identity of debtor or to otherwise subsequently designate any claim
   as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing contained in the Schedules,
   Statements, or Notes shall constitute a waiver of any of the Debtors’ rights or an admission with
   respect to their chapter 11 cases, including, but not limited to, any issues involving objections to
   claims, substantive consolidation, equitable subordination, defenses, characterization or re-
   characterization of contracts and leases, assumption or rejection of contracts and leases under the
   provisions of chapter 3 of the Bankruptcy Code, causes of action arising under the provisions of
   chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to recover assets or avoid
   transfers.

          The Schedules, Statements, and Notes should not be relied upon by any persons for
   information relating to current or future financial conditions, events, or performance of any
   of the Debtors.

     1.      Description of the Cases. On February 11, 2019 (the “Commencement Date”), each of
             the Debtors commenced a voluntary case under chapter 11 of the Bankruptcy Code. The
             Debtors are authorized to operate their businesses and manage their properties as debtors
             in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On February
             13, 2019, the Bankruptcy Court entered an order authorizing the joint administration of
             these cases pursuant to Bankruptcy Rule 1015(b). On February 27, 2019, the United States
             Trustee for Region 2 (the “U.S. Trustee”) appointed an official committee of unsecured
             creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
             Committee”).

     2.      Basis of Presentation. For financial reporting purposes, the Debtors historically prepare
             consolidated financial statements, which include information for Ditech and its affiliates.
             The Schedules and Statements are unaudited and reflect the Debtors’ reasonable efforts to
             report certain financial information of each Debtor on an unconsolidated basis. These
             Schedules and Statements neither purport to represent financial statements prepared in
             accordance with Generally Accepted Accounting Principles in the United States
             (“GAAP”), nor are they intended to be fully reconciled with the financial statements of
             each Debtor.

             The Debtors attempted to attribute the assets and liabilities, certain required financial
                                                      2
WEIL:\96975133\1\41703.0011
     19-10414-jlg        Doc 16   Filed 03/28/19      Entered 03/28/19 01:13:42            Main Document
                                                    Pg 4 of 845

             information, and various cash disbursements to the particular Debtor entity. However,
             because the Debtors’ accounting systems, policies, and practices were developed for
             consolidated reporting purposes, rather than reporting by legal entity, it is possible that not
             all assets, liabilities or amounts of cash disbursements have been recorded with the correct
             legal entity on the Schedules and Statements. Accordingly, the Debtors reserve all rights
             to supplement and/or amend the Schedules and Statements in this regard.

             Given, among other things, the uncertainty surrounding the valuation of certain assets and
             liabilities, a Debtor may report more assets than liabilities. Such report shall not constitute
             an admission that such Debtor was solvent on the Commencement Date or at any time
             before or after the Commencement Date. Likewise, a Debtor reporting more liabilities than
             assets shall not constitute an admission that such Debtor was insolvent at the
             Commencement Date or any time before or after the Commencement Date.

      3.     Reporting Date. The Debtors completed a normal fiscal close for the period ending
             January 31, 2019 (the “Reporting Date”). Consequently, to simplify the reporting, the
             reported asset values in Schedules A and B, with the exception of estimated cash balances,
             align with the asset values as of the Reporting Date, and the liability values in Schedules
             D, E, and F are as of the Commencement Date, adjusted for authorized payments under the
             First Day Orders (as defined below). Estimated cash balances presented in Schedule A
             reflect bank balances as of the Commencement Date.

      4.     Current Values. Other than estimated bank cash balances, the assets and liabilities of
             each Debtor are listed on the basis of the fair value of the asset or liability in the respective
             Debtor’s accounting books and records. Unless otherwise noted, the fair value ascribed in
             the Debtor’s books is reflected in the Schedules and Statements.

      5.     Confidentiality. There may be instances where certain information was not included due
             to the nature of an agreement between a Debtor and a third party, concerns about the
             confidential or commercially sensitive nature of certain information, or to protect the privacy
             of an individual. The omissions are limited to only what is necessary to protect the Debtor
             or a third party and will provide interested parties with sufficient information to discern the
             nature of the listing.

       6.   Consolidated Entity Accounts Payable and Disbursement Systems. As described in the
            Cash Management Motion,2 the Debtors utilize an integrated, centralized cash management
            system in the ordinary course of business to collect, concentrate, and disburse funds
            generated by their operations (the “Cash Management System”). The Debtors utilize
            various data systems to maintain a consolidated accounts payable and disbursements system
            to pay operating and administrative expenses through various disbursement accounts.
            These systems serve as the means by which all Debtor payables are recorded and paid.

 2
      Motion of Debtors Requesting Authority to (I) Continue Using Existing Cash Management System, Bank Accounts,
      and Business Forms, (II) Implement Changes to the Cash Management System in the Ordinary Course of Business,
      (III) Continue Intercompany Transactions, (IV) Provide Administrative Expense Priority for Postpetition
      Intercompany Claims, (V) Extend Time to Comply with, or Seek Waiver of, 11 U.S.C. § 345(b), and (VI) Granting
      Related Relief (ECF No. 4) (the “Cash Management Motion”).
                                                         3
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19     Entered 03/28/19 01:13:42       Main Document
                                                   Pg 5 of 845


            In the ordinary course of business, the Debtors engage in a variety of intercompany
            transactions (the “Intercompany Transactions”) with other Debtor entities and non-
            Debtor affiliates that give rise to intercompany receivables and payables (the
            “Intercompany Claims”). Historically, Intercompany Claims are not required to be (and
            typically are not) settled by actual transfers of cash among the Debtors. Instead, the Debtors
            track all Intercompany Transactions in their accounting system, which concurrently are
            recorded on the applicable Debtor’s balance sheets.

     7.      Accuracy. Although the Debtors have made reasonable efforts to file complete and
             accurate Schedules and Statements, inadvertent errors or omissions may exist. The Debtors
             reserve all rights to amend and/or supplement the Schedules and Statements as is necessary
             or appropriate. The financial information disclosed herein was not prepared in accordance
             with federal or state securities laws or other applicable non-bankruptcy law or in lieu of
             complying with any periodic reporting requirements thereunder. Persons and entities
             trading in or otherwise purchasing, selling, or transferring the claims against or equity
             interests in the Debtors should evaluate this financial information in light of the purposes
             for which it was prepared. The Debtors are not liable for and undertake no responsibility
             to indicate variations from securities laws or for any evaluations of the Debtors based on
             this financial information or any other information.

     8.      Net Book Value of Assets. In many instances, current market valuations are not
             maintained by or readily available to the Debtors. It would be prohibitively expensive,
             unduly burdensome, and an inefficient use of estate resources for the Debtors to obtain
             current market valuations for all assets. As such, wherever possible, unless otherwise
             indicated, net book values as of the Reporting Date are presented. When necessary, the
             Debtors have indicated that the value of certain assets is “Unknown” or “Undetermined.”
             Amounts ultimately realized may vary materially from net book value (or other value so
             ascribed). Accordingly, the Debtors reserve all rights to amend, supplement, and adjust
             the asset values set forth in the Schedules and Statements. As applicable, fixed assets and
             leasehold improvement assets that fully have been depreciated or amortized, or were
             expensed for GAAP accounting purposes, have no net book value, and, therefore, are not
             included in the Schedules and Statements.

     9.      Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars, unless
             otherwise indicated.

     10.     Payment of Prepetition Claims Pursuant to First Day Orders. Shortly after the
             Commencement Date, the Bankruptcy Court entered orders (the “First Day Orders”)
             authorizing, but not directing, the Debtors to, among other things, pay certain prepetition
             (a) amounts necessary to continue servicing and origination of forward mortgage loans in
             the ordinary course; (b) amounts necessary to honor reverse issuer and servicing
             obligations in the ordinary course; (c) insurance obligations; (d) obligations to critical
             vendors used in connection with the origination and servicing activities; (e) employee
             wages, salaries, and related items, including employee benefit programs and supplemental
             workforce obligations; and (f) taxes and assessments. Where the Schedules and Statements
             list creditors and set forth the Debtors’ scheduled amounts attributable to such claims, such
                                                      4
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19     Entered 03/28/19 01:13:42         Main Document
                                                   Pg 6 of 845

             scheduled amounts reflect balances owed as of the Commencement Date. To the extent
             any adjustments are necessary for any payments made on account of such claims following
             the commencement of these chapter 11 cases pursuant to the authority granted to the
             Debtors by the Bankruptcy Court under the First Day Orders, such adjustments have been
             included in the Schedules and Statements unless otherwise noted on the applicable
             Schedule or Statement. The Debtors reserve the right to update the Schedules and
             Statements to reflect payments made pursuant to the First Day Orders that may not be
             represented in the attached Schedules and Statements.

   11.       Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
             with a vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties, subject to
             Bankruptcy Court approval. To the extent the Debtors pay any of the claims listed in the
             Schedules and Statements pursuant to any orders entered by the Bankruptcy Court, the
             Debtors reserve all rights to amend and supplement the Schedules and Statements and take
             other action, such as filing claims objections, as is necessary and appropriate to avoid
             overpayment or duplicate payment for such liabilities.

   12.       Setoffs. The Debtors routinely incur certain setoffs from suppliers in the ordinary course
             of business. Setoffs in the ordinary course can result from various items including, but not
             limited to, pricing discrepancies, warranties, and other disputes between the Debtors and
             their suppliers. These routine setoffs are consistent with the ordinary course of business in
             the Debtors’ industry, and, therefore, can be particularly voluminous, unduly burdensome,
             and costly for the Debtors to regularly document. Therefore, although such setoffs and
             other similar rights may have been accounted for when scheduling certain amounts, these
             ordinary course setoffs are not independently accounted for, and, as such, are excluded
             from the Schedules and Statements. Any setoff of a prepetition debt to be applied against
             the Debtors is subject to the automatic stay and must comply with the Bankruptcy Code.

   13.       Property and Equipment. Property and equipment are carried at cost. The costs of
             additions, improvements and major replacements are capitalized, while maintenance and
             repairs are charged to expense as incurred. Depreciation and amortization are recorded on
             a straight-line basis over the estimated useful lives of the related assets. Leasehold
             improvements and assets under capital leases are amortized over the lesser of the remaining
             term of the lease or the useful life of the leased asset. The property and equipment listed
             in these Schedules are presented without consideration of any mechanics’ or other liens.

     14.     Excluded Assets and Liabilities. Certain liabilities resulting from accruals, liabilities
             recognized in accordance with GAAP and/or estimates of long-term liabilities either are not
             payable at this time or have not yet been reported. Therefore, they do not represent specific
             claims as of the Commencement Date and are not otherwise set forth in the Schedules.
             Additionally, certain deferred assets, charges, accounts or reserves recorded for GAAP
             reporting purposes only and certain assets with a net book value of zero are not included in
             the Schedules. Excluded categories of assets and liabilities include, but are not limited to,
             deferred tax assets and liabilities, deferred income, deferred charges, self-insurance reserves,
             favorable lease rights and unfavorable lease liabilities. Additionally, certain reverse loans
                                                       5
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19     Entered 03/28/19 01:13:42         Main Document
                                                   Pg 7 of 845

             and loans subject to repurchase from Ginnie Mae have also been excluded. Other immaterial
             assets and liabilities may have been excluded.

   15.       Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements, or
             Notes shall constitute a waiver of rights with respect to these chapter 11 cases, including,
             but not limited to, the following:

                  a. Any failure to designate a claim listed on the Schedules and Statements as
                     “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
                     Debtors that such amount is not “disputed,” “contingent,” or “unliquidated.” The
                     Debtors reserve the right to dispute and to assert setoff rights, counterclaims, and
                     defenses to any claim reflected on its Schedules as to amount, liability, and
                     classification, and to otherwise subsequently designate any claim as “disputed,”
                     “contingent,” or “unliquidated.”

                  b. The listing of a claim (a) on Schedule D as “secured,” (b) on Schedule E as
                     “priority,” (c) on Schedule F as “unsecured priority,” or (d) listing a contract or
                     lease on Schedule G as “executory” or “unexpired” does not constitute an admission
                     by the Debtors of the legal rights of the claimant, or a waiver of the Debtors’ rights
                     to recharacterize or reclassify such claim or contract pursuant to a schedule
                     amendment, claim objection or otherwise. Moreover, although the Debtors may
                     have scheduled claims of various creditors as secured claims for informational
                     purposes, no current valuation of the Debtors’ assets in which such creditors may
                     have a security interest has been undertaken. Except as provided in an order of the
                     Court, the Debtors reserve all rights to dispute and challenge the secured nature or
                     amount of any such creditor’s claims or the characterization of the structure of any
                     transaction, or any document or instrument related to such creditor’s claim.

                  c. In the ordinary course of their businesses, the Debtors may lease equipment from
                     certain third-party lessors for use in the daily operation of their business. Any such
                     leases are set forth on Schedule G and any current amount due under such leases
                     that were outstanding as of the Commencement Date is listed on Schedule F. The
                     property subject to any of such leases is not reflected in either Schedule A or
                     Schedule B as either owned property or assets of the Debtor nor is such property
                     reflected in the Debtor’s Statement of Financial Affairs as property or assets of third
                     parties within the control of the Debtor. Nothing in the Schedules is or shall be
                     construed as an admission or determination as to the legal status of any lease
                     (including whether any lease is a true lease or a financing arrangement), and the
                     Debtors reserve all rights with respect to any of such issues, including the
                     recharacterization thereof.

                  d. The claims of individual creditors for, among other things, goods, products,
                     services or taxes are listed as the amounts entered on the Debtors’ books and
                     records and may not reflect credits, allowances or other adjustments due from such
                     creditors to the Debtors. The Debtors reserve all of their rights with regard to such
                     credits, allowances and other adjustments, including the right to assert claims
                                                       6
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16    Filed 03/28/19     Entered 03/28/19 01:13:42          Main Document
                                                    Pg 8 of 845

                       objections and/or setoffs with respect to the same.

                  e. The Debtors’ businesses are part of a complex enterprise. Although the Debtors
                     have exercised their reasonable efforts to ensure the accuracy of their Schedules
                     and Statements, they nevertheless may contain errors and omissions. The Debtors
                     hereby reserve all of their rights to dispute the validity, status, and enforceability of
                     any contracts, agreements, and leases set forth on the Schedules and Statements,
                     and to amend and supplement the Schedules and Statements as necessary.

                  f. The Debtors further reserve all of their rights, claims, and causes of action with
                     respect to the contracts and agreements listed on the Schedules and Statements,
                     including, but not limited to, the right to dispute and challenge the characterization
                     or the structure of any transaction, document, and instrument related to a creditor’s
                     claim.

                  g. Listing a contract or lease on the Schedules and Statements shall not be deemed an
                     admission that such contract is an executory contract, such lease is an unexpired
                     lease, or that either necessarily is a binding, valid, and enforceable contract. The
                     Debtors hereby expressly reserve the right to assert that any contract listed on the
                     Schedules and Statements does not constitute an executory contract within the
                     meaning of section 365 of the Bankruptcy Code, as well as the right to assert that
                     any lease so listed does not constitute an unexpired lease within the meaning of
                     section 365 of the Bankruptcy Code.

                  h. To timely close the books and records of the Debtors as of the Commencement
                     Date and to prepare such information on a legal entity basis, the Debtors were
                     required to make certain estimates and assumptions that affect the reported amounts
                     of assets and liabilities and reported revenue and expenses as of the
                     Commencement Date. The Debtors reserve all rights to amend the reported
                     amounts of assets, liabilities, reported revenue and expenses to reflect changes in
                     those estimates and assumptions.

     16.     Addresses of Employees. The Debtors have attempted to list each of their current
             employees’ addresses as the Debtors’ corporate address where reasonably possible to
             protect the privacy of the Debtors’ employees. The Debtors have served and will continue
             to serve all necessary notices, including notice of the claims bar date, to the actual address
             of each of the Debtors’ employees.

   17.       Global Notes Control. In the event that the Schedules or Statements differ from any of
             the foregoing Global Notes, the Global Notes shall control.




                                                        7
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19     Entered 03/28/19 01:13:42         Main Document
                                                   Pg 9 of 845

            Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities

     1. Schedules A/B

               a. Part 1. As set forth more fully in the Debtors’ Cash Management Motion, the Debtors
                  fund their operations through 16 operating accounts maintained by Ditech Financial
                  LLC and Reverse Mortgage Solutions, Inc. The Debtors also maintain approximately
                  1,200 custodial accounts maintained in the name of a Debtor whereby such Debtor
                  merely holds the account (and the funds in it) in trust or as custodian for a third party.
                  The balances in the custodial accounts are not reflected in Schedule A.

               b. Part 2. Certain prepaid or amortized assets are listed in Part 2 in accordance with the
                  Debtors’ books and records. The amounts listed in Part 2 do not necessarily reflect
                  assets the Debtors will be able to collect or realize. The amounts listed in Part 2
                  include, among other things, prepaid rent, prepaid IT maintenance, and prepaid
                  employee benefits.

                    The Debtors have numerous deposits with utility companies serving certain
                    geographies with multiple facilities. The carrying value of the deposits, as reflected
                    in each of the Debtors’ records, are listed in Part 2.

                    The Debtors also maintain security deposits in connection with the Debtors’ non-
                    residential real property leases. These deposits are included in the Schedules for the
                    appropriate legal entity.

                    Prepaid expenses primarily consist of cash in advance amounts paid to numerous
                    vendors in connection with the Debtors’ servicing operations.

               c. Part 3. The Debtors’ accounts receivable information includes receivables from the
                  Debtors’ customers, vendors, or other outside parties, which are calculated net of any
                  amounts that, as of the Reporting Date, may be owed to such parties in the form of
                  offsets or other price adjustments pursuant to the Debtors’ customer programs and
                  day-to-day operations or may, in the Debtors’ opinion, be difficult to collect from
                  such parties due to the passage of time or other circumstances. The Debtors do not
                  indicate the age of accounts receivables in these Schedules and Statements. The
                  accounts receivable balances in this section exclude intercompany related receivables.
                  Intercompany balances are instead shown on the chart immediately following Part 3
                  of the Schedules.

               d. Part 4. Any of the Debtors’ ownership interests in subsidiaries are listed in Schedule
                  A/B, Part 4, as undetermined amounts, because the fair market value of such interests
                  is dependent on numerous variables and factors and may differ significantly from the
                  net book value.

               e. Part 7. The Debtors have identified owned office furniture, fixtures, and equipment.
                  Actual realizable values may vary significantly when compared to net book values as

                                                       8
WEIL:\96975133\1\41703.0011
    19-10414-jlg            Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                   Pg 10 of 845

                    of the Reporting Date.
               f. Part 9. Property leased by the Debtors is listed in Schedule G and is not listed in
                  Part 9 of Schedule A/B.

               g. Part 10. Part 10 identifies the various trademarks and licenses owned and maintained
                  by the Debtors. Part 10 also includes a best effort listing of the Debtors’ registered
                  internet domains and websites. The act of not listing any specific domain or website
                  is not a relinquishing of ownership. Certain of the Debtors have customer information
                  from ordinary course business activities which contains personally identifiable
                  information. Due to the need to protect confidential information and individual
                  privacy, the Debtors have not furnished any customer lists on the Schedules.

                    As of the Reporting Date, the Debtors’ books and records included balances for
                    various intangible assets. The Schedules may not reflect the book balances of
                    intangible assets because they may not be reflective of realizable values.

               h. Part 11.

                       i.     Notes Receivable. The Notes Receivables reflected in the Schedules and
                              Statements are primarily comprised of reverse mortgages purchased from
                              Ginnie Mae3 securities, newly-originated mortgage loans, and residual
                              interests in securitized mortgage trusts. These notes receivable are reflected
                              at fair market value.

                      ii.     Other Property. Other property listed in the Debtors’ Statements and
                              Schedules primarily consists of real estate properties owned (or REO) by the
                              Debtors that are in the process of disposition, and these assets are reflected at
                              net realizable value. Other property also includes loan origination derivative
                              assets such as interest rate lock commitments with borrowers and other
                              hedging instruments reflected at fair value.

                     iii.     Other contingent and unliquidated claims or causes of action of every
                              nature. In the ordinary course of business, the Debtors may have accrued, or
                              may subsequently accrue, certain rights to counterclaims, cross-claims,
                              setoffs, and refunds with suppliers, among other claims. Additionally, certain
                              of the Debtors may be party to pending litigation in which the Debtors have
                              asserted, or may assert, claims as plaintiffs, or counter-claims and/or cross-
                              claims as defendants.

                              Despite exercising their reasonable efforts to identify all known assets, the
                              Debtors may not have listed all of their causes of action or potential causes

3
     As used herein, “Ginnie Mae” means the Government National Mortgage Association. Ginnie Mae is a federal
     corporation within the Department of Housing and Urban Development (“HUD”), a federal agency, that guarantees
     investors the timely payment of principal and interest on MBS backed by federally insured or guaranteed loans (e.g.,
     loans insured by the Federal Housing Administration (the “FHA”), guaranteed by the Department of Veterans Affairs,
     or guaranteed by the Department of Agriculture).
                                                            9
WEIL:\96975133\1\41703.0011
    19-10414-jlg         Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                Main Document
                                                   Pg 11 of 845

                              of action against third parties as assets in their Schedules, including, but not
                              limited to, avoidance actions arising under chapter 5 of the Bankruptcy Code
                              and actions under other relevant non-bankruptcy laws to recover assets. The
                              Debtors reserve all of their rights with respect to any claims and causes of
                              action they may have. Neither these Notes nor the Schedules shall be deemed
                              a waiver of any such claims or causes of action or to prejudice or impair the
                              assertion thereof in any way.

               i. Part 12. The accounts receivable balances in this section exclude intercompany
                  related receivables. Intercompany balances are instead shown on the chart
                  immediately following Part 3 of the Schedules.

     2. Schedule D. The claims listed on Schedule D, as well as the guarantees of those claims listed
        on Schedule H, arose and were incurred on various dates. A determination of the date upon
        which each claim arose or was incurred would be unduly burdensome and cost prohibitive.
        Accordingly, not all such dates are included for each claim. To the best of the Debtors’
        knowledge, all claims listed on Schedule D arose, or were incurred before the Commencement
        Date. Except as otherwise agreed or stated pursuant to a stipulation, agreed order, or general
        order entered by the Bankruptcy Court that is or becomes final, the Debtors and their estates
        reserve their right to dispute and challenge the validity, perfection, or immunity from
        avoidance of any lien purported to be granted or perfected in any specific asset to a creditor
        listed on Schedule D of any Debtor and, subject to the foregoing limitations, note as follows:
        (a) although the Debtors may have scheduled claims of various creditors as secured claims for
        informational purposes, no current valuation of the Debtors’ assets in which such creditors
        may have a lien has been undertaken; (b) the Debtors reserve all rights to dispute and
        challenge the secured nature of any creditor’s claim or the characterization of the structure of
        any such transaction or any document or instrument related to such creditor’s claim; and (c) the
        descriptions provided on Schedule D are intended to be a summary. Reference to the
        applicable loan agreements and related documents is necessary for a complete description of
        the collateral and the nature, extent, and priority of any liens.

          Pursuant to the Interim DIP Order,4 all amounts outstanding under the Debtors’ Prepetition
          Warehouse Facilities (as defined in the Interim DIP Order) were refinanced, subject to
          customary challenge periods.

          Except as specifically stated herein, real property lessors, equipment lessors, utility companies,
          and other parties which may hold security deposits or other security interests have not been
          listed on Schedule D. The Debtors have not listed on Schedule D any parties whose claims
          may be secured through rights of setoff, deposits, or advance payments posted by, or on behalf
          of, the Debtors, or judgment or statutory lien rights.


4
     Interim Order (A) Authorizing Debtors to Enter Into Repurchase Agreement Facilities, Servicer Advance Facilities
     and Related Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the
     Ordinary Course of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense Claims;
     (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E) Modifying the Automatic Stay;
     (F) Scheduling a Final Hearing; and (G) Granting Related Relief [ECF No. 53] (the “Interim DIP Order”).
                                                         10
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42              Main Document
                                                 Pg 12 of 845

     3. Schedules E/F

               a. Part 1. The claims listed on Part I arose and were incurred on various dates. A
                    determination of the date upon which each claim arose or was incurred would be
                    unduly burdensome and cost prohibitive. Accordingly, no such dates are included
                    for each claim listed on Part I. To the best of the Debtors’ knowledge, all claims
                    listed on Part I arose or were incurred before the Commencement Date. The Debtors
                    have not listed any tax, wage, or wage-related obligations that the Debtors have paid
                    pursuant to First Day Orders on Part I. The Debtors reserve their right to dispute or
                    challenge whether creditors listed on Part I are entitled to priority claims under the
                    Bankruptcy Code.

                    Claims owing to various taxing authorities to which the Debtors potentially may be
                    liable are included on Part I. Certain of such claims, however, may be subject to
                    ongoing audits and/or the Debtors may otherwise be unable to determine with
                    certainty the amount of the remaining claims listed on Part I. Therefore, the Debtors
                    have listed all such claims as contingent and unliquidated, pending final resolution
                    of ongoing audits or other outstanding issues.

               b. Part 2. The Debtors have exercised their reasonable efforts to list all liabilities on
                  Part 2 of each applicable Debtor. As a result of the Debtors’ consolidated operations,
                  however, Part 2 for each Debtor should be reviewed in these cases for a complete
                  understanding of the unsecured claims against the Debtors. Certain creditors listed
                  on Part 2 may owe amounts to the Debtors, and, as such, the Debtors may have valid
                  setoff and recoupment rights with respect to such amounts. The amounts listed on
                  Part 2 may not reflect any such right of setoff or recoupment, and the Debtors reserve
                  all rights to assert the same and to dispute and challenge any setoff and/or
                  recoupment rights that may be asserted against the Debtors by a creditor.
                  Additionally, certain creditors may assert mechanics’, materialman’s, or other
                  similar liens against the Debtors for amounts listed on Part 2. The Debtors reserve
                  their right to dispute and challenge the validity, perfection, and immunity from
                  avoidance of any lien purported to be perfected by a creditor listed on Part 2 of any
                  Debtor. In addition, certain claims listed on Part 2 may potentially be entitled to
                  priority under 11 U.S.C. § 503(b)(9).
                    The Debtors have made reasonable efforts to include all unsecured creditors on Part 2
                    including, but not limited to, trade creditors, landlords, utility companies, consultants,
                    and other service providers. The Debtors, however, believe that there are instances
                    where creditors have yet to provide proper invoices for prepetition goods or services.
                    While the Debtors maintain general accruals to account for these liabilities in
                    accordance with GAAP, these amounts are estimates and have not been included on
                    Part 2. The Debtors have included intercompany claim amounts in Part 2 estimated
                    as of January 31, 2019.
                    The Debtors’ accounting system tracks vendors using a number and unique name
                    assigned to each vendor. Because many vendors service multiple business areas for
                    the Debtors, there may be instances in which the same vendor has been assigned

                                                        11
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42              Main Document
                                                 Pg 13 of 845

                    multiple vendor numbers and variations of the vendor’s name. For purposes of Part
                    2, the Debtors have not aggregated all claims of such vendors with multiple vendor
                    numbers and/or names. Rather, the Debtors have separately listed the claims of such
                    vendors under each vendor number and name and should not be construed as giving
                    rise to duplicate claims to a vendor for the same services or goods delivered to a
                    Debtor. Unless otherwise noted, the claims listed on Part 2 are based on the Debtors’
                    books and records as of the Commencement Date. The Debtors have excluded
                    workers’ compensation claims from the Statements because the Debtors continue to
                    honor their workers’ compensation obligations in the ordinary course in accordance
                    with the Final Order (I) Authorizing Debtors to (A) Pay Employee Obligations, (B)
                    Continue Employee Benefit Programs, (II) and Granting Related Relief (ECF No.
                    207), entered on March 19, 2019.
                    Part 2 also contains information regarding pending litigation involving the Debtors.
                    In certain instances, the relevant Debtor that is the subject of the litigation is unclear
                    or undetermined. To the extent that litigation involving a particular Debtor has been
                    identified, however, such information is included on that Debtor’s Schedule E/F. The
                    amounts for these potential claims are listed as undetermined and marked as
                    contingent, unliquidated, and disputed in the Schedules. See Specific Note, SOFA 7
                    for a description of the litigation listed in Part 2.
                    Part 2 does not include certain balances including deferred liabilities, accruals, or
                    reserves. Such amounts are, however, reflected on the Debtors’ books and records as
                    required in accordance with GAAP. Such accruals primarily represent estimates of
                    liabilities and do not represent specific claims as of the Commencement Date.
                    The claims of individual creditors may not reflect credits and/or allowances due from
                    creditors to the applicable Debtor. The Debtors reserve all of their rights with respect
                    to any such credits and/or allowances, including the right to assert objections and/or
                    setoffs or recoupments with respect to same.
                    The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
                    non-priority unsecured claims, pursuant to the First Day Orders. To the extent
                    practicable, each Debtor’s Schedule E/F is intended to reflect the balance as of the
                    Commencement Date, adjusted for postpetition payments under some or all of the
                    First Day Orders. Each Debtor’s Schedule E/F will reflect some of the Debtor’s
                    payment of certain claims pursuant to the First Day Orders, and, to the extent an
                    unsecured claim has been paid or may be paid, it is possible such claim is not included
                    on Schedule E/F. Certain Debtors may pay additional claims listed on Schedule E/F
                    during these chapter 11 cases pursuant to the First Day Orders and other orders of the
                    Bankruptcy Court and the Debtors reserve all of their rights to update Schedule E/F
                    to reflect such payments or to modify the claims register to account for the satisfaction
                    of such claims. Additionally, Schedule E/F does not include potential rejection
                    damage claims, if any, of the counterparties to executory contracts and unexpired
                    leases that have been, or may be, rejected.

     4. Schedule G.    Although reasonable efforts have been made to ensure the accuracy of
          Schedule G regarding executory contracts and unexpired leases (collectively, the
          “Agreements”), the Debtors’ review process of the Agreements is ongoing and inadvertent
                                                        12
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42             Main Document
                                                Pg 14 of 845

          errors, omissions, or over-inclusion may have occurred. The Debtors may have entered into
          various other types of Agreements in the ordinary course of their businesses, such as
          indemnity agreements, supplemental agreements, amendments/letter agreements, and
          confidentiality agreements which may not be set forth in Schedule G. In addition, as
          described in herein, certain confidential information has been omitted from Schedule G.
          Omission of a contract or agreement from Schedule G does not constitute an admission that
          such omitted contract or agreement is not an executory contract or unexpired lease. Schedule
          G may be amended at any time to add any omitted Agreements. Likewise, the listing of an
          Agreement on Schedule G does not constitute an admission that such Agreement is an
          executory contract or unexpired lease or that such Agreement was in effect on the
          Commencement Date or is valid or enforceable. The Agreements listed on Schedule G may
          have expired or may have been modified, amended, or supplemented from time to time by
          various amendments, restatements, waivers, estoppel certificates, letters and other
          documents, instruments, and agreements which may not be listed on Schedule G.

          Executory contracts for short-term service orders that are oral in nature have not been
          included in Schedule G.

          Any and all of the Debtors’ rights, claims and causes of action with respect to the
          Agreements listed on Schedule G are hereby reserved and preserved, and as such, the
          Debtors hereby reserve all of their rights to (a) dispute the validity, status, or enforceability
          of any Agreements set forth on Schedule G, (b) dispute or challenge the characterization of
          the structure of any transaction, or any document or instrument related to a creditor’s claim,
          including, but not limited to, the Agreements listed on Schedule G, and (c) amend or
          supplement such Schedule as necessary.

          Certain of the Agreements listed on Schedule G may have been entered into by or on behalf
          of more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of
          the Agreements could not be specifically ascertained in every circumstance. In such cases,
          the Debtors have made reasonable efforts to identify the correct Debtor’s Schedule G on
          which to list the Agreement.

     5. Schedule H. The Debtors are party to various debt agreements which were executed by
          multiple Debtors and other domestic subsidiaries. The obligations of guarantors under
          prepetition secured credit agreements are noted on Schedule H for each individual Debtor.
          In the ordinary course of their businesses, the Debtors are involved in pending or threatened
          litigation and claims arising out of the conduct of their businesses. Some of these matters
          may involve multiple plaintiffs and defendants, some or all of whom may assert cross-claims
          and counter-claims against other parties. Because such claims are listed on each Debtor’s
          Schedule F and SOFA Part 3, as applicable, they have not been set forth individually on
          Schedule H. Furthermore, the Debtors may not have identified on Schedule H certain
          guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
          financings, debt instruments, and other such agreements. No claim set forth on the
          Schedules and Statements of any Debtor is intended to acknowledge claims of creditors that
          are otherwise satisfied or discharged by other Debtors or non-Debtors. Due to their
          voluminous nature, and to avoid unnecessary duplication, the Debtors have not included on
                                                      13
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42         Main Document
                                                Pg 15 of 845

          Schedule H debts for which more than one Debtor may be liable if such debts were already
          reflected on Schedule E/F or Schedule G for the respective Debtors subject to such debt. To
          the extent these Notes include notes specific to Schedules D-G, such Notes also apply to the
          co-Debtors listed in Schedule H. To the extent there are guarantees connected with any joint
          ventures to which the Debtor may be a party, such agreements are not identified in the
          Debtors’ Schedules. The Debtors reserve all of their rights to amend the Schedules to the
          extent that additional guarantees are identified or such guarantees are discovered to have
          expired or be unenforceable.




                                                    14
WEIL:\96975133\1\41703.0011
    19-10414-jlg         Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                Pg 16 of 845

              Specific Notes With Respect to the Debtors’ Statements of Financial Affairs

    1.       SOFA 1. The income stated in the Debtors’ response to SOFA 1 is consistent with the
             consolidated sales disclosed in compliance with GAAP. The Debtors’ fiscal year ends on
             the last day of each calendar year:

                 FY 2017: Comprised of 52 weeks ending December 31, 2017.

                 FY 2018: Comprised of 52 weeks ending December 31, 2018.

                 FY 2019: Comprised of 1 month ending January 31, 2019.


    2.       SOFA 3. The Debtors routinely transfer property, including money, title to properties, and
             mortgage servicing rights in the ordinary course of business. In addition, the Debtors
             routinely make payments to borrowers for refunds, insurance proceeds, overages and other
             customer-related payments in the ordinary course of business. These Schedules and
             Statements do not list such transfers of property made in the ordinary course of business
             operations as described in the Debtors’ OCB Motions.5 As described in the Cash
             Management Motion, the Debtors utilize an integrated, centralized cash management
             system to collect, concentrate, and disburse funds generated by their operations. The
             obligations of the Debtors are primarily paid by and through Ditech Financial LLC and
             Reverse Mortgage Solutions, Inc., notwithstanding that certain obligations may be
             obligations of one or more of the Debtors consistent with the Cash Management Motion.

             The payments disclosed in SOFA 3 are based on payments made by the Debtors with
             payment dates from November 12, 2018 to February 11, 2018. The actual dates that cash
             cleared the Debtors’ bank accounts were not considered. The Debtors’ accounts payable
             system does not include the corresponding payment clear dates and compiling this data
             would have required a significant manual review of individual bank statements. It is
             expected, however, that many payments included in SOFA 3 have payment clear dates that
             are the same as payment dates (e.g., wires and other forms of electronic payments). The
             response to SOFA 3 excludes disbursements or transfers listed on SOFA 4. Amounts still
             owed to creditors will appear on the Schedules for each of the Debtors, as applicable.

             All payments for services of any entities that provided consultation concerning debt
             counseling or restructuring services, relief under the Bankruptcy Code, or preparation of a
             petition in bankruptcy within one year immediately preceding the Commencement Date
             are listed on SOFA 11 and are not listed on SOFA 3.


5
     Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Continue Origination and Servicing of
     Forward Mortgage Loans in Ordinary Course and Granting Related Relief, (II) Modifying Automatic Stay on a
     Limited Basis to Facilitate Debtors Ongoing Operations, and (III) Scheduling a Final Hearing (ECF No. 9) and
     Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Continue Honoring Reverse Issuer and
     Servicing Obligations in the Ordinary Course and Granting Related Relief, (II) Modifying Automatic Stay on a
     Limited Basis to Facilitate Debtors Ongoing Operations, and (III) Scheduling a Final Hearing (ECF No. 10)
     (together, the “OCB Motions”).
                                                         15
WEIL:\96975133\1\41703.0011
    19-10414-jlg         Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42             Main Document
                                                Pg 17 of 845

    3.       SOFA 4. For purposes of the Schedules and Statements, the Debtors define insiders as
             (a) officers, directors, and anyone in control of a corporate debtor and their relatives;
             (b) general partners of a partnership debtor and their relatives; (c) affiliates of the debtor
             and insiders of such affiliates; (d) any managing agent of the debtor; and/or (e) individuals
             listed as insiders in the Debtors’ KEIP Motion.6 The payroll-related amounts shown in
             response to this question for any salary, bonus or additional compensation, and/or
             severance payments are gross amounts that do not include reductions for amounts including
             employee tax or benefit withholdings. To the extent that insiders receive benefits, such as
             car allowances, those payments have been included as expense reimbursements to the
             extent paid directly to the employee. The Debtors also issue corporate-paid credit cards
             and reimburse direct business expenses incurred by insiders. Such business expenses have
             not been included in SOFA 4. Home addresses for directors, employees, and former
             employees identified as insiders have not been included in the Statements for privacy
             reasons. Amounts still owed to creditors will appear on the Schedules for each of the
             Debtors, as applicable.

    4.       SOFA 5. The Debtors routinely manage and sell properties in foreclosure as described in
             the OCB Motions. Such properties have not been included in SOFA 5.

    5.       SOFA 7. The Debtors are engaged in the business of originating, selling, and servicing
             residential real estate mortgage loans on behalf of the Debtors, their affiliates and other
             third party investors. In the ordinary course of business and at any time, a number of the
             mortgage loans the Debtors service are delinquent and in default. As part of the servicing
             function, the Debtors are required to commence foreclosure proceedings against certain
             borrowers and, if a foreclosure is not otherwise resolved, to complete the foreclosure sale
             of the mortgaged property (collectively, the “Foreclosure Actions”). The Debtors manage
             tens of thousands of Foreclosure Actions that were commenced either in the name of a
             Debtor or third party investors. Such Foreclosure Actions are often contested, where the
             borrower-defendant contests the foreclosure by filing an answer and affirmative defenses,
             by seeking a temporary restraining order, or by filing counterclaims or cross-claims against
             a Debtor entity. Furthermore, the Debtors manage hundreds of recovery and collection
             matters (collectively, the “Recovery Actions”) on loans that they either own or service for
             third-party investors. These are accounts where, for whatever reason, a Debtor or the third
             party investor has decided not to pursue foreclosure, but to pursue collection activity
             against the borrower-defendant. Generally, the Foreclosure Actions and Recovery Actions
             commenced on behalf of the Debtors or third-party investors are not listed in the Schedules
             and Statements because these matters (a) are handled by third party law firms, (b) do not
             create an escalated litigation risk for the Debtors, and (c) do not give rise to claims against
             the Debtors. Litigation that is listed in the Schedules and Statements includes commercial
             litigation, class action litigation, and other litigation matters managed by the Debtors’ legal
             departments because of claims asserted by or against the Debtors for money damages (the
             “Escalated Actions”). The Debtors routinely track the Escalated Actions and the
             Escalated Actions described in response to SOFA 7 are the pending proceedings of which
             the Debtors are aware.
6
     Motion of Debtors For Entry of an Order Approving Key Employee Incentive Program (ECF No. 228) (the “KEIP
     Motion”).
                                                      16
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42           Main Document
                                                Pg 18 of 845


             The Debtors reserve all of their rights and defenses with respect to any and all listed
             Escalated Actions. The listing of any such suits and proceedings shall not constitute an
             admission by the Debtors of any liabilities or that the actions or proceedings were correctly
             filed against the Debtors or any affiliates of the Debtors. The Debtors also reserve their
             rights to assert that neither the Debtors nor any affiliate of the Debtors is an appropriate
             party to such actions or proceedings.

   6.        SOFA 9. The donations and/or charitable contributions listed in response to SOFA 9
             represent payments made to third parties during the applicable timeframe that were
             recorded as such within the Debtors books and records.

   7.        SOFA 11. All payments for services of any entities that provided consultation concerning
             debt counseling or restructuring services, relief under the Bankruptcy Code, or preparation
             of a petition in bankruptcy within one year immediately preceding the Commencement
             Date are listed on that Debtor’s response to SOFA 11. Additional information regarding
             the Debtors’ retention of professional service firms is more fully described in individual
             retention applications and related orders. In addition, the Debtors have listed payments
             made to professionals retained by the Debtors but not payments made to advisors of
             postpetition lenders or other parties on account of any applicable fee arrangements.

   8.        SOFA 13. The Debtors routinely transfer property, including money, title to properties,
             and mortgage servicing rights in the ordinary course of business. These Schedules and
             Statements do not list transfers of property made in the ordinary course of business as
             described in the OCB Motions.

   9.        SOFA 16. In the ordinary course of business in connection with their origination and
             servicing businesses, the Debtors collect certain personally identifiable information
             (“PII”), including but not limited to, their customers’ names, home address, social security
             numbers, and bank accounts. A list of categories of collected PII is included in the response
             to SOFA 16. The Debtors maintain a privacy policy regarding the use of PII.

   10.       SOFA 21. In the ordinary course of business, the Debtors utilize leased property as a
             function of their servicing business. Such leases are listed on the Debtors’ Schedule G.

   11.       SOFA 25. The Debtors have used their reasonable efforts to identify the beginning and
             ending dates of all businesses in which the Debtors were a partner or owned five percent
             or more of the voting or equity securities within the six years immediately preceding the
             Commencement Date. In certain instances, however, the dissolution dates of certain
             entities that are no longer in existence were not readily available and, therefore, are not
             included in SOFA 25.

   12.       SOFA 26. The Debtors provided financial statements in the ordinary course of business
             to certain parties for business, statutory, credit, financing and other reasons. Recipients
             include, among others, regulatory agencies, financial institutions, investment banks,
             debtholders and their legal and financial advisors. Financial statements have also been
             provided to other parties as requested, subject to customary non-disclosure requirements
                                                     17
WEIL:\96975133\1\41703.0011
  19-10414-jlg           Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42    Main Document
                                                Pg 19 of 845

             where applicable.

   13.       SOFA 30. Any and all known disbursements to insiders of the Debtors have been listed
             in response to SOFA 4.




                                                  18
WEIL:\96975133\1\41703.0011
              19-10414-jlg       Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                       Main Document
                                                            Pg 20 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

    Part 1:          Income

1. Gross Revenue from business
       None

  Identify the Beginning and Ending Dates of the Debtor’s Fiscal Year,       Sources of Revenue                     Gross Revenue
  which may be a Calendar Year                                               (Check all that apply)                 (Before Deductions and
                                                                                                                    Exclusions)

From the beginning of the     From      1/1/2019     to      1/31/2019           Operating a business                   $31,770,303.72
fiscal year to filing date:           MM/DD/YYYY           MM/DD/YYYY            Other January 2019 Gross
                                                                                       Revenues


For prior year:               From      1/1/2018     to     12/31/2018           Operating a business                   $751,792,643.20
                                      MM/DD/YYYY           MM/DD/YYYY            Other FY2018 Gross Revenues


For the year before that:     From      1/1/2017     to     12/31/2017           Operating a business                   $714,473,396.66
                                      MM/DD/YYYY           MM/DD/YYYY            Other FY2017 Gross Revenues




                                                             Page 1 of 1 to Question 1
             19-10414-jlg    Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 21 of 845
Ditech Financial LLC                                                                               Case Number:          19-10414


    Part 1:       Income

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money
collected from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed
in line 1.
      None

                                                                       Description of Sources of Revenue       Gross Revenue
                                                                                                           (Before Deductions and
                                                                                                                 Exclusions)

                          From                 to
                                 MM/DD/YYYY         MM/DD/YYYY




                                                      Page 1 of 1 to Question 2
             19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 22 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


3.1     2NSYSTEMS LLC                                               12/5/2018             $12,587         Secured debt
        2448 WATER STREET                                                                                 Unsecured loan repayment
        VICTORIA, MN 55386                                          1/11/2019             $11,750
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                    TOTAL 2NSYSTEMS LLC                   $24,337




                                                       Page 1 of 442 to Question 3
             19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 23 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


3.2     4485590000161758 ACH                                       11/13/2018             $1,940          Secured debt
        PO BOX 790428                                                                                     Unsecured loan repayment
        SAINT LOUIS, MO 63179-0428                                 11/14/2018             $3,181
                                                                                                          Suppliers or vendors
                                                                   11/15/2018             $1,913          Services
                                                                   11/16/2018             $1,974          Other

                                                                   11/20/2018              $666
                                                                   11/21/2018             $1,938
                                                                   11/23/2018            $149,454
                                                                   11/26/2018             $2,392
                                                                   11/27/2018              $197
                                                                   11/28/2018             $2,140
                                                                   11/29/2018             $1,335
                                                                    12/3/2018              $544
                                                                    12/5/2018             $4,148
                                                                    12/6/2018             $3,799
                                                                    12/7/2018             $3,618
                                                                   12/10/2018              $846
                                                                   12/13/2018             $11,590
                                                                   12/14/2018             $4,873
                                                                   12/17/2018              $701
                                                                   12/18/2018              $714
                                                                   12/19/2018              $830
                                                                   12/20/2018             $1,190
                                                                   12/21/2018             $27,801
                                                                   12/24/2018             $2,862
                                                                   12/26/2018             $9,154
                                                                   12/27/2018              $871
                                                                   12/31/2018             $3,767
                                                                     1/2/2019              $350
                                                                     1/3/2019              $278
                                                                     1/8/2019             $1,252
                                                                     1/9/2019              $513
                                                                    1/10/2019             $1,722
                                                                    1/11/2019              $411

                                                       Page 2 of 442 to Question 3
             19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 24 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


                                                                    1/14/2019              $275
                                                                    1/15/2019             $1,025
                                                                    1/16/2019              $897
                                                                    1/17/2019             $1,666
                                                                    1/22/2019             $12,850
                                                                    1/23/2019             $2,170
                                                                    1/24/2019              $792
                                                                    1/25/2019              $230
                                                                    1/28/2019              $970
                                                                    1/30/2019             $1,133
                                                                    1/31/2019             $2,205
                                                                     2/1/2019             $2,272
                                                                     2/4/2019             $1,075
                                                                     2/5/2019             $1,556
                                                                     2/7/2019             $6,382




                                              TOTAL 4485590000161758 ACH                 $284,459

3.3     A&M BUSINESS INTERIOR SERVICES LLC                           1/3/2019             $11,574         Secured debt
        1300 WASHINGTON AVE                                                                               Unsecured loan repayment
        MINNEAPOLIS, MN 55411                                                                             Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL A&M BUSINESS INTERIOR SERVICES LLC                  $11,574




                                                       Page 3 of 442 to Question 3
             19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 25 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


3.4     ACCOUNTEMPS - ROBERT HALF DIVISION                         11/13/2018             $6,038          Secured debt
        PO BOX 743295                                                                                     Unsecured loan repayment
        LOS ANGELES, CA 90074-3295                                 11/16/2018             $7,404
                                                                                                          Suppliers or vendors
                                                                   11/20/2018             $11,669         Services
                                                                   11/23/2018             $11,539         Other

                                                                   11/26/2018             $2,918
                                                                   11/27/2018             $1,288
                                                                   11/30/2018             $9,598
                                                                    12/4/2018             $4,989
                                                                    12/7/2018             $9,297
                                                                   12/11/2018             $2,666
                                                                   12/14/2018             $7,252
                                                                   12/18/2018             $3,358
                                                                   12/21/2018             $8,431
                                                                   12/24/2018             $1,989
                                                                   12/28/2018             $11,752
                                                                   12/31/2018             $4,418
                                                                     1/4/2019             $5,195
                                                                     1/8/2019             $8,656
                                                                    1/11/2019             $1,472
                                                                    1/15/2019             $7,510
                                                                    1/18/2019              $773
                                                                    1/22/2019             $3,514
                                                                    1/25/2019              $627
                                                                    1/29/2019             $2,356
                                                                    1/31/2019              $938




                                TOTAL ACCOUNTEMPS - ROBERT HALF DIVISION                 $135,650




                                                       Page 4 of 442 to Question 3
             19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 26 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


3.5     ACCOUNTING PRINCIPALS                                      11/14/2018             $2,450          Secured debt
        DEPT CH 14031                                                                                     Unsecured loan repayment
        PALATINE, IL 60055                                         11/15/2018              $991
                                                                                                          Suppliers or vendors
                                                                   11/20/2018             $3,959          Services
                                                                   11/28/2018             $2,397          Other

                                                                   11/29/2018             $1,417
                                                                    12/5/2018             $2,402
                                                                   12/12/2018             $2,295
                                                                   12/19/2018             $2,267
                                                                   12/26/2018             $2,009
                                                                     1/2/2019             $2,450
                                                                     1/9/2019             $1,783
                                                                    1/16/2019             $1,595
                                                                    1/17/2019              $856
                                                                    1/24/2019             $3,283
                                                                    1/25/2019              $817
                                                                    1/30/2019             $1,633
                                                                     2/6/2019             $2,278
                                                                     2/7/2019              $778




                                           TOTAL ACCOUNTING PRINCIPALS                    $35,659




                                                       Page 5 of 442 to Question 3
             19-10414-jlg         Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 27 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


3.6     ADECCO                                                     11/13/2018              $812           Secured debt
        DEPT CH 14091                                                                                     Unsecured loan repayment
        PALATINE, IL 60055-4091                                    11/16/2018             $3,778
                                                                                                          Suppliers or vendors
                                                                   11/23/2018             $4,752          Services
                                                                   11/23/2018              $662           Other

                                                                   11/27/2018              $812
                                                                   11/28/2018              $812
                                                                   11/30/2018              $529
                                                                   11/30/2018             $3,128
                                                                    12/7/2018              $662
                                                                    12/7/2018             $4,590
                                                                   12/11/2018              $397
                                                                   12/14/2018             $3,615
                                                                   12/21/2018             $3,940
                                                                   12/27/2018              $772
                                                                   12/28/2018             $3,128
                                                                   12/31/2018              $650
                                                                     1/4/2019             $3,128
                                                                    1/11/2019             $3,940
                                                                    1/17/2019              $812
                                                                    1/18/2019             $3,128
                                                                    1/25/2019             $3,189
                                                                    1/29/2019             $3,189




                                                           TOTAL ADECCO                   $50,424




                                                       Page 6 of 442 to Question 3
             19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 28 of 845
Ditech Financial LLC                                                                               Case Number:             19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


3.7     ALBA LAW GROUP PA                                          11/16/2018              $585           Secured debt
        PO BOX 1950                                                                                       Unsecured loan repayment
        COCKEYSVILLE     MD 21030                                  11/16/2018             $3,136
                                                                                                          Suppliers or vendors
                                                                   11/20/2018              $252           Services
                                                                   11/20/2018             $1,465          Other

                                                                   11/21/2018              $400
                                                                   11/23/2018              $225
                                                                   11/27/2018              $300
                                                                   11/28/2018              $475
                                                                    12/7/2018             $6,371
                                                                   12/11/2018              $250
                                                                   12/11/2018              $300
                                                                   12/12/2018              $350
                                                                   12/13/2018              $425
                                                                   12/14/2018              $880
                                                                   12/14/2018             $1,190
                                                                   12/14/2018               $76
                                                                   12/17/2018              $600
                                                                   12/18/2018              $550
                                                                   12/24/2018             $1,517
                                                                   12/24/2018              $375
                                                                   12/24/2018              $380
                                                                   12/27/2018              $800
                                                                   12/27/2018              $616
                                                                   12/27/2018              $760
                                                                   12/28/2018             $5,099
                                                                   12/31/2018              $733
                                                                     1/3/2019              $300
                                                                     1/4/2019              $880
                                                                     1/7/2019              $326
                                                                     1/8/2019             $1,155
                                                                    1/10/2019             $6,400
                                                                    1/11/2019             $2,034
                                                                    1/21/2019               $35

                                                       Page 7 of 442 to Question 3
             19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 29 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


                                                                    1/21/2019               $54
                                                                    1/23/2019              $585
                                                                    1/23/2019               $10
                                                                    1/24/2019              $570
                                                                    1/29/2019              $919
                                                                    1/29/2019             $3,460
                                                                    1/30/2019             $1,729
                                                                    1/30/2019              $563
                                                                    1/31/2019              $150




                                               TOTAL ALBA LAW GROUP PA                    $47,278

3.8     ALBERTELLI LAW ACH                                         11/16/2018              $250           Secured debt
        PO BOX 23382                                                                                      Unsecured loan repayment
        TAMPA, FL 33623-3382                                       11/23/2018               $55
                                                                                                          Suppliers or vendors
                                                                   11/26/2018             $1,126          Services
                                                                   11/30/2018              $250           Other

                                                                    12/6/2018             $1,061
                                                                   12/10/2018               $75
                                                                   12/20/2018              $250
                                                                   12/21/2018              $250
                                                                   12/27/2018              $140
                                                                   12/31/2018               $55
                                                                     1/4/2019              $495
                                                                     1/9/2019              $355
                                                                    1/15/2019              $200
                                                                    1/18/2019              $645
                                                                    1/31/2019             $1,271




                                               TOTAL ALBERTELLI LAW ACH                    $6,478




                                                       Page 8 of 442 to Question 3
             19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 30 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


3.9     ALDINE INDEPENDENT SCHOOL DISTRICT                         12/17/2018             $9,233          Secured debt
        PO BOX 203989                                                                                     Unsecured loan repayment
        HOUSTON, TX 77216                                                                                 Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL ALDINE INDEPENDENT SCHOOL DISTRICT                   $9,233




                                                       Page 9 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 31 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.10     ALDRIDGE PITE LLP                                          11/13/2018              $338           Secured debt
         PO BOX 935333                                                                                     Unsecured loan repayment
         ATLANTA        GA 31193                                    11/13/2018              $236
                                                                                                           Suppliers or vendors
                                                                    11/14/2018              $723           Services
                                                                    11/15/2018               $43           Other

                                                                    11/15/2018             $2,383
                                                                    11/16/2018              $315
                                                                    11/19/2018               $97
                                                                    11/19/2018              $108
                                                                    11/20/2018              $876
                                                                    11/20/2018             $1,200
                                                                    11/21/2018              $159
                                                                    11/21/2018              $250
                                                                    11/23/2018              $840
                                                                    11/26/2018               $22
                                                                    11/26/2018               $56
                                                                    11/27/2018               $46
                                                                    11/27/2018              $100
                                                                    11/28/2018              $884
                                                                    11/28/2018             $1,542
                                                                    11/29/2018              $525
                                                                    11/29/2018              $138
                                                                    12/5/2018              $1,237
                                                                    12/5/2018              $1,064
                                                                    12/6/2018               $217
                                                                    12/6/2018               $602
                                                                    12/7/2018                $50
                                                                    12/7/2018               $237
                                                                    12/14/2018              $550
                                                                    12/18/2018             $1,209
                                                                    12/19/2018              $200
                                                                    12/19/2018              $677
                                                                    12/26/2018               $77
                                                                    12/27/2018              $305

                                                       Page 10 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 32 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/31/2018              $113
                                                                     1/2/2019               $293
                                                                     1/2/2019                $18
                                                                     1/3/2019                $43
                                                                     1/7/2019               $444
                                                                     1/7/2019                $5
                                                                     1/8/2019               $293
                                                                    1/14/2019               $250
                                                                    1/15/2019               $575
                                                                    1/15/2019                $1
                                                                    1/16/2019                $75
                                                                    1/21/2019               $544
                                                                    1/22/2019               $100
                                                                    1/23/2019              $1,828
                                                                    1/23/2019              $1,279
                                                                    1/24/2019              $4,770
                                                                    1/24/2019              $4,807
                                                                    1/25/2019                $13
                                                                    1/25/2019              $1,894
                                                                    1/28/2019              $1,581
                                                                    1/29/2019               $978
                                                                    1/29/2019              $2,189
                                                                    1/30/2019              $5,831
                                                                    1/30/2019               $995
                                                                    1/31/2019                $55
                                                                    1/31/2019               $800
                                                                    1/31/2019               $470
                                                                     2/1/2019                $15
                                                                     2/4/2019               $237
                                                                     2/4/2019              $2,336




                                                       Page 11 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 33 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                                 TOTAL ALDRIDGE PITE LLP                   $50,134




                                                       Page 12 of 442 to Question 3
              19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 34 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.11     ALDRIDGE PITE LLP ACH                                      11/14/2018             $2,620          Secured debt
         PO BOX 935333                                                                                     Unsecured loan repayment
         ATLANTA, GA 31193-5333                                     11/15/2018             $6,167
                                                                                                           Suppliers or vendors
                                                                    11/16/2018              $237           Services
                                                                    11/19/2018             $4,681          Other

                                                                    11/20/2018             $4,674
                                                                    11/21/2018             $9,546
                                                                    11/23/2018              $558
                                                                    11/26/2018             $1,957
                                                                    11/28/2018              $132
                                                                    11/29/2018             $3,717
                                                                    11/30/2018             $1,983
                                                                    12/3/2018              $3,125
                                                                    12/6/2018              $7,322
                                                                    12/7/2018              $2,442
                                                                    12/10/2018             $2,446
                                                                    12/11/2018             $2,238
                                                                    12/11/2018             $1,300
                                                                    12/12/2018               $75
                                                                    12/13/2018             $3,610
                                                                    12/14/2018               $86
                                                                    12/17/2018              $987
                                                                    12/20/2018             $6,476
                                                                    12/21/2018             $7,982
                                                                    12/24/2018              $602
                                                                    12/27/2018             $6,088
                                                                    12/28/2018             $2,394
                                                                    12/31/2018             $5,189
                                                                     1/3/2019              $10,769
                                                                     1/7/2019               $227
                                                                     1/8/2019              $1,978
                                                                     1/9/2019              $7,260
                                                                    1/10/2019              $6,529
                                                                    1/11/2019              $16,540

                                                       Page 13 of 442 to Question 3
              19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 35 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/14/2019              $1,901
                                                                    1/15/2019              $2,989
                                                                    1/16/2019                $44
                                                                    1/17/2019              $2,629
                                                                    1/18/2019               $135
                                                                    1/22/2019              $2,957
                                                                     2/1/2019              $3,118
                                                                     2/4/2019              $1,583
                                                                     2/7/2019               $547




                                             TOTAL ALDRIDGE PITE LLP ACH                  $147,838

3.12     ALIGHT SOLUTIONS LLC                                       1/30/2019              $32,150         Secured debt
         4 OVERLOOK POINT                                                                                  Unsecured loan repayment
         LINCOLNSHIRE, IL 60069                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                              TOTAL ALIGHT SOLUTIONS LLC                   $32,150

3.13     ALLIANCE MECHANICAL SERVICES LLC                           11/30/2018             $2,976          Secured debt
         2130 REGAL PARKWAY                                                                                Unsecured loan repayment
         EULESS, TX 76040                                            1/4/2019              $1,960
                                                                                                           Suppliers or vendors
                                                                    1/22/2019              $1,610          Services
                                                                                                           Other



                                  TOTAL ALLIANCE MECHANICAL SERVICES LLC                    $6,546




                                                       Page 14 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 36 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.14     ALLIED PRINTING RESOURCES                                  11/16/2018             $1,252          Secured debt
         33 COMMERCE ROAD                                                                                  Unsecured loan repayment
         CARLSTADT, NJ 07072                                        11/16/2018              $222
                                                                                                           Suppliers or vendors
                                                                    11/16/2018             $1,065          Services
                                                                    11/19/2018               $34           Other

                                                                    11/26/2018              $686
                                                                    11/26/2018             $1,503
                                                                    11/27/2018              $130
                                                                    11/27/2018               $40
                                                                    11/27/2018              $198
                                                                    11/27/2018              $247
                                                                    11/29/2018             $1,461
                                                                    11/29/2018             $2,650
                                                                    11/29/2018             $1,393
                                                                    1/18/2019                $37
                                                                    1/25/2019              $1,945
                                                                    1/28/2019               $168
                                                                    1/28/2019              $1,052
                                                                    1/28/2019               $407
                                                                    1/28/2019               $434




                                       TOTAL ALLIED PRINTING RESOURCES                     $14,923

3.15     ALLSTATE BENEFITS ACH                                      12/11/2018             $56,179         Secured debt
         1776 AMERICAN HERITAGE LIFE DR                                                                    Unsecured loan repayment
         JACKSONVILLE, FL 32224                                     12/26/2018             $24,783
                                                                                                           Suppliers or vendors
                                                                     2/5/2019              $25,076         Services
                                                                                                           Other



                                           TOTAL ALLSTATE BENEFITS ACH                    $106,038




                                                       Page 15 of 442 to Question 3
              19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 37 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.16     ALSTON & BIRD LLP ACH                                      1/18/2019             $181,565         Secured debt
         PO BOX 933124                                                                                     Unsecured loan repayment
         ATLANTA, GA 31193-3124                                     1/31/2019              $3,945
                                                                                                           Suppliers or vendors
                                                                     2/8/2019             $150,000         Services
                                                                                                           Other



                                            TOTAL ALSTON & BIRD LLP ACH                   $335,510

3.17     AMERICAN BANKERS INSURANCE                                 12/5/2018             $333,230         Secured debt
         11222 QUAIL ROOST DRIVE                                                                           Unsecured loan repayment
         MIAMI, FL 33157                                            12/5/2018             $234,815
                                                                                                           Suppliers or vendors
                                                                    12/5/2018             $265,515         Services
                                                                    12/5/2018              $64,911         Other

                                                                    12/5/2018              $3,915




                                     TOTAL AMERICAN BANKERS INSURANCE                     $902,387




                                                       Page 16 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 38 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.18     AMERICAN BANKERS INSURANCE ACH                             11/14/2018              $504           Secured debt
         11222 QUAIL ROOST DRIVE                                                                           Unsecured loan repayment
         MIAMI, FL 33157                                            11/14/2018              $177
                                                                                                           Suppliers or vendors
                                                                    11/14/2018             $95,171         Services
                                                                    11/19/2018              $891           Other

                                                                    11/19/2018              $957
                                                                    11/26/2018              $367
                                                                    11/26/2018              $265
                                                                    11/26/2018              $209
                                                                    11/28/2018              $333
                                                                    11/28/2018              $412
                                                                    12/4/2018               $686
                                                                    12/4/2018               $460
                                                                    12/5/2018               $193
                                                                    12/10/2018              $516
                                                                    12/11/2018               $96
                                                                    12/11/2018             $3,578
                                                                    12/11/2018             $94,221
                                                                    12/12/2018              $606
                                                                    12/13/2018              $664
                                                                    12/13/2018              $145
                                                                    12/14/2018               $87
                                                                    12/17/2018             $94,105
                                                                    12/17/2018              $164
                                                                    12/19/2018              $288
                                                                    12/24/2018              $704
                                                                    12/28/2018              $860
                                                                     1/2/2019              $1,413
                                                                     1/3/2019               $218
                                                                     1/4/2019               $391
                                                                     1/7/2019               $318
                                                                     1/8/2019               $671
                                                                     1/8/2019              $1,280
                                                                    1/11/2019               $681

                                                       Page 17 of 442 to Question 3
              19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 39 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/16/2019               $140
                                                                    1/16/2019               $883
                                                                    1/18/2019               $272
                                                                    1/18/2019               $320
                                                                    1/21/2019               $226
                                                                    1/23/2019               $235
                                                                    1/23/2019               $370
                                                                    1/29/2019               $682
                                                                     2/4/2019                $79
                                                                     2/4/2019               $627
                                                                     2/5/2019               $283
                                                                     2/6/2019               $137




                                 TOTAL AMERICAN BANKERS INSURANCE ACH                     $305,884

3.19     AMERICAN SECURITY & INVESTIGATIONS                         11/16/2018             $3,430          Secured debt
         MI 93 PO BOX 1150                                                                                 Unsecured loan repayment
         MINNEAPOLIS, MN 55480-1150                                 11/27/2018             $3,506
                                                                                                           Suppliers or vendors
                                                                    12/7/2018              $3,506          Services
                                                                    12/24/2018             $3,194          Other

                                                                     1/4/2019              $3,506
                                                                    1/22/2019              $3,361




                                TOTAL AMERICAN SECURITY & INVESTIGATIONS                   $20,502

3.20     AMKIN WEST BAY LLC ACH                                     11/27/2018            $140,807         Secured debt
         301 WEST BAY ST STE 210                                                                           Unsecured loan repayment
         JACKSONVILLE, FL 32202                                     12/19/2018               $20
                                                                                                           Suppliers or vendors
                                                                    12/24/2018            $139,831         Services
                                                                    1/28/2019             $140,076         Other




                                           TOTAL AMKIN WEST BAY LLC ACH                   $420,734



                                                       Page 18 of 442 to Question 3
              19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 40 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.21     ANDERSON & GIVENS PA                                       12/12/2018             $8,344          Secured debt
         1689 MAHAN CENTER BLVD STE B                                                                      Unsecured loan repayment
         TALLAHASSEE, FL 32308-5487                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                            TOTAL ANDERSON & GIVENS PA                      $8,344

3.22     ANDERSON COUNTY                                            11/23/2018              $227           Secured debt
         703 N MALLARD STE 104                                                                             Unsecured loan repayment
         PALESTINE, TX 75801                                        1/14/2019              $1,616
                                                                                                           Suppliers or vendors
                                                                    1/22/2019              $7,629          Services
                                                                                                           Other



                                                TOTAL ANDERSON COUNTY                       $9,472

3.23     ANDERSON COUNTY TAX                                        12/14/2018             $7,888          Secured debt
         P.O. BOX 1990                                                                                     Unsecured loan repayment
         PALESTINE, TX 75802-1990                                   12/14/2018             $1,856
                                                                                                           Suppliers or vendors
                                                                    1/23/2019               $162           Services
                                                                    1/25/2019              $2,847          Other




                                            TOTAL ANDERSON COUNTY TAX                      $12,753

3.24     ANDREANA COLE                                               1/8/2019              $7,080          Secured debt
         605 BAND CAMP CIR                                                                                 Unsecured loan repayment
         SAUGERTIES, NY 12477                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                   TOTAL ANDREANA COLE                      $7,080

3.25     ANGELINA COUNTY TAX ASSESSOR                               1/25/2019              $12,192         Secured debt
         P.O. BOX 1344                                                                                     Unsecured loan repayment
         LUFKIN, TX 75902-1344                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                    TOTAL ANGELINA COUNTY TAX ASSESSOR                     $12,192




                                                       Page 19 of 442 to Question 3
              19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 41 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.26     ANTRIM COUNTY TREASURER                                    12/21/2018             $6,550          Secured debt
         203 E CAYUGA ST                                                                                   Unsecured loan repayment
         BELLAIRE, MI 49615                                         12/21/2018             $4,083
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                         TOTAL ANTRIM COUNTY TREASURER                     $10,633

3.27     API REAL ESTATE                                            11/14/2018             $9,700          Secured debt
         3019 W ALBERTA RD                                                                                 Unsecured loan repayment
         EDINBURG, TX 78539                                         12/3/2018              $4,250
                                                                                                           Suppliers or vendors
                                                                    12/11/2018             $4,300          Services
                                                                    12/27/2018             $4,750          Other




                                                   TOTAL API REAL ESTATE                   $23,000

3.28     ARAMARK REFRESHMENT SERVICES                               11/13/2018              $175           Secured debt
         1515 E HADLEY ST STE 100                                                                          Unsecured loan repayment
         PHOENIX, AZ 85034                                          12/21/2018              $506
                                                                                                           Suppliers or vendors
                                                                    12/26/2018             $9,541          Services
                                                                     1/3/2019              $8,295          Other

                                                                    1/15/2019              $7,391




                                 TOTAL ARAMARK REFRESHMENT SERVICES                        $25,909

3.29     ARCHIVE CORPORATION                                        11/15/2018             $2,482          Secured debt
         6914 ASPHALT AVE                                                                                  Unsecured loan repayment
         TAMPA, FL 33614                                            12/6/2018              $2,386
                                                                                                           Suppliers or vendors
                                                                    1/11/2019              $2,530          Services
                                                                                                           Other



                                             TOTAL ARCHIVE CORPORATION                      $7,398




                                                       Page 20 of 442 to Question 3
              19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 42 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.30     ASPECT SOFTWARE INC ACH                                    11/30/2018             $16,656         Secured debt
         P O BOX 2869                                                                                      Unsecured loan repayment
         CAROL STREAM, IL 60132-2869                                12/13/2018             $8,213
                                                                                                           Suppliers or vendors
                                                                    12/19/2018             $12,549         Services
                                                                    12/21/2018             $33,439         Other

                                                                    12/21/2018            $525,552
                                                                    12/27/2018              $200
                                                                    12/27/2018             $4,060




                                           TOTAL ASPECT SOFTWARE INC ACH                  $600,669

3.31     AUCTION.COM LLC                                            11/20/2018             $1,159          Secured debt
         1 MAUCHLY                                                                                         Unsecured loan repayment
         IRVINE       CA 92618                                       1/3/2019              $7,125
                                                                                                           Suppliers or vendors
                                                                    1/23/2019              $1,681          Services
                                                                    1/31/2019               $623           Other




                                                   TOTAL AUCTION.COM LLC                   $10,588

3.32     AXIS APPRAISAL MANAGEMENT SERVICES                         11/14/2018             $28,287         Secured debt
         1101 FIFTH AVENUE SUITE 210                                                                       Unsecured loan repayment
         SAN RAFAEL, CA 94901                                       12/14/2018             $33,658
                                                                                                           Suppliers or vendors
                                                                    1/14/2019              $35,651         Services
                                                                                                           Other



                                TOTAL AXIS APPRAISAL MANAGEMENT SERVICES                   $97,596




                                                       Page 21 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 43 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.33     BAER & TIMBERLAKE PC                                       11/13/2018             $3,655          Secured debt
         4200 PERIMETER CENTER DR                                                                          Unsecured loan repayment
         OKLAHOMA CITY     OK 73112                                 11/19/2018             $1,505
                                                                                                           Suppliers or vendors
                                                                    11/20/2018              $597           Services
                                                                    11/21/2018              $400           Other

                                                                    11/28/2018              $596
                                                                    12/6/2018               $151
                                                                    12/7/2018               $112
                                                                    12/18/2018               $94
                                                                    12/21/2018               $11
                                                                     1/4/2019               $272
                                                                     1/4/2019               $400
                                                                    1/16/2019                $15
                                                                    1/16/2019               $200
                                                                    1/23/2019               $106
                                                                    1/24/2019                $15
                                                                    1/24/2019                $35




                                            TOTAL BAER & TIMBERLAKE PC                      $8,164




                                                       Page 22 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 44 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.34     BAER TIMBERLAKE COULSON & CATES PC                         11/13/2018             $2,215          Secured debt
         4200 PERIMETER CENTER DR STE 100                                                                  Unsecured loan repayment
         OKLAHOMA CITY, OK 73112                                    11/15/2018             $2,513
                                                                                                           Suppliers or vendors
                                                                    11/16/2018             $1,483          Services
                                                                    11/19/2018             $1,265          Other

                                                                    11/21/2018             $3,067
                                                                    11/23/2018             $1,344
                                                                    11/26/2018              $570
                                                                    11/28/2018             $1,786
                                                                    11/29/2018             $3,887
                                                                    11/30/2018             $1,030
                                                                    12/3/2018              $1,160
                                                                    12/6/2018              $1,833
                                                                    12/7/2018               $592
                                                                    12/10/2018             $1,003
                                                                    12/13/2018             $2,062
                                                                    12/18/2018             $1,477
                                                                    12/20/2018             $3,529
                                                                    12/21/2018              $541
                                                                    12/24/2018              $118
                                                                    12/26/2018              $108
                                                                    12/27/2018             $3,704
                                                                    12/28/2018             $1,072
                                                                    12/31/2018              $794
                                                                     1/2/2019              $1,925
                                                                     1/3/2019              $2,004
                                                                     1/4/2019               $751
                                                                     1/7/2019               $565
                                                                     1/9/2019              $2,285
                                                                    1/11/2019              $4,927
                                                                    1/14/2019                $55
                                                                    1/22/2019              $1,822
                                                                     2/4/2019               $350



                                                       Page 23 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 45 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                             TOTAL BAER TIMBERLAKE COULSON & CATES PC                      $51,836

3.35     BAKER & HOSTETLER LLP ACH                                  11/30/2018             $6,360          Secured debt
         PO BOX 70189                                                                                      Unsecured loan repayment
         CLEVELAND, OH 44190-0189                                   1/10/2019               $278
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                       TOTAL BAKER & HOSTETLER LLP ACH                      $6,638

3.36     BAKER DONELSON BEARMAN CALDWELL &                          12/21/2018             $1,038          Secured debt
         165 MADISON AVE STE 2000                                                                          Unsecured loan repayment
         MEMPHIS, TN 38103                                          1/18/2019              $6,566
                                                                                                           Suppliers or vendors
                                                                    1/24/2019               $593           Services
                                                                                                           Other



                            TOTAL BAKER DONELSON BEARMAN CALDWELL &                         $8,197

3.37     BAKER STERCHI COWDEN & RICE LLC ACH                        12/12/2018             $10,868         Secured debt
         2400 PERSHING RD STE 500                                                                          Unsecured loan repayment
         KANSAS CITY, MO 64108                                      12/13/2018               $60
                                                                                                           Suppliers or vendors
                                                                     1/3/2019               $110           Services
                                                                     1/4/2019               $220           Other

                                                                    1/10/2019               $176
                                                                     2/1/2019              $6,860




                             TOTAL BAKER STERCHI COWDEN & RICE LLC ACH                     $18,295




                                                       Page 24 of 442 to Question 3
              19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 46 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.38     BALLARD SPAHR LLP ACH                                      11/21/2018             $10,046         Secured debt
         1735 MARKET ST, 51ST FLOOR                                                                        Unsecured loan repayment
         PHILADELPHIA, PA 19103-7599                                11/27/2018             $97,669
                                                                                                           Suppliers or vendors
                                                                    12/6/2018              $8,876          Services
                                                                    12/13/2018             $3,899          Other

                                                                     1/3/2019              $5,262
                                                                    1/16/2019              $10,090




                                           TOTAL BALLARD SPAHR LLP ACH                    $135,841

3.39     BANK OF AMERICA                                            11/16/2018             $6,000          Secured debt
         450 AMERICAN ST                                                                                   Unsecured loan repayment
         SIMI VALLEY, CA 93065                                      11/27/2018             $6,000
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                  TOTAL BANK OF AMERICA                    $12,000

3.40     BANK OF AMERICA MERRILL LYNCH                              1/25/2019              $13,213         Secured debt
         PO BOX 1501                                                                                       Unsecured loan repayment
         PENNINGTON, NJ 08534                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                   TOTAL BANK OF AMERICA MERRILL LYNCH                     $13,213




                                                       Page 25 of 442 to Question 3
              19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 47 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.41     BANK OF NEW YORK MELLON                                    11/27/2018              $475           Secured debt
         PO BOX 392013                                                                                     Unsecured loan repayment
         PITTSBURGH, PA 15251-9013                                  12/3/2018               $334
                                                                                                           Suppliers or vendors
                                                                    12/4/2018               $814           Services
                                                                    12/6/2018              $2,333          Other

                                                                    12/10/2018              $176
                                                                    12/10/2018             $2,570
                                                                    12/17/2018              $822
                                                                    12/19/2018              $802
                                                                    12/20/2018              $779
                                                                    12/20/2018             $3,643
                                                                    12/24/2018              $758
                                                                    12/28/2018              $344
                                                                     1/2/2019               $755
                                                                     1/3/2019               $832
                                                                     1/7/2019              $7,331
                                                                     1/9/2019               $176
                                                                     1/9/2019              $10,950
                                                                    1/15/2019               $127
                                                                    1/16/2019              $11,259
                                                                    1/24/2019              $3,928
                                                                    1/29/2019               $126
                                                                    1/31/2019               $327




                                         TOTAL BANK OF NEW YORK MELLON                     $49,658




                                                       Page 26 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 48 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.42     BARCLAYS BANK PLC                                          11/13/2018            $2,254,030        Secured debt
         ATTN: ELLEN KIERNAN                                                                                Unsecured loan repayment
         BARCLAYS BANK PLC- MORTGAGE FINANCE                        11/14/2018            $1,732,860
                                                                                                            Suppliers or vendors
         745 SEVENTH AVE; 4TH FLOOR                                 11/15/2018            $6,672,571        Services
         NEW YORK, NY 10019
                                                                    11/16/2018            $583,610          Other

                                                                    11/19/2018            $235,485
                                                                    11/20/2018            $8,674,891
                                                                    11/21/2018            $6,561,693
                                                                    11/23/2018            $2,902,556
                                                                    11/26/2018            $2,571,876
                                                                    11/28/2018           $13,653,083
                                                                    11/29/2018            $6,134,254
                                                                    11/30/2018            $254,239
                                                                    12/1/2018             $1,136,475
                                                                    12/3/2018             $587,824
                                                                    12/4/2018             $7,334,658
                                                                    12/5/2018             $2,367,340
                                                                    12/6/2018             $1,530,711
                                                                    12/10/2018            $7,009,542
                                                                    12/12/2018             $55,246
                                                                    12/13/2018            $3,973,391
                                                                    12/14/2018            $329,117
                                                                    12/17/2018            $996,055
                                                                    12/18/2018            $1,839,198
                                                                    12/19/2018            $1,059,381
                                                                    12/20/2018            $4,050,934
                                                                    12/21/2018            $1,282,235
                                                                    12/24/2018            $1,637,162
                                                                    12/26/2018            $437,876
                                                                    12/28/2018            $3,012,885
                                                                    12/31/2018            $214,877
                                                                     1/1/2019             $1,010,863
                                                                     1/2/2019             $9,665,536
                                                                     1/3/2019             $831,451

                                                       Page 27 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 49 of 845
Ditech Financial LLC                                                                                   Case Number:          19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


                                                                     1/4/2019             $457,160
                                                                     1/7/2019             $303,791
                                                                     1/8/2019             $931,062
                                                                    1/10/2019             $703,504
                                                                    1/11/2019             $284,949
                                                                    1/14/2019             $3,262,516
                                                                    1/15/2019             $920,647
                                                                    1/16/2019             $989,706
                                                                    1/17/2019             $459,430
                                                                    1/18/2019             $537,135
                                                                    1/22/2019             $1,548,452
                                                                    1/23/2019             $459,147
                                                                    1/24/2019             $4,025,336
                                                                    1/28/2019              $66,069
                                                                    1/29/2019             $1,844,866
                                                                    1/30/2019             $1,000,525
                                                                    1/31/2019             $1,467,800
                                                                     2/1/2019             $1,729,329
                                                                     2/4/2019             $3,666,357
                                                                     2/5/2019             $846,779
                                                                     2/6/2019             $3,231,817
                                                                     2/7/2019             $6,896,839
                                                                     2/8/2019             $1,955,216




                                               TOTAL BARCLAYS BANK PLC                $140,182,338




                                                       Page 28 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 50 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.43     BARRETT DAFFIN FRAPPIER                                    11/13/2018               $15           Secured debt
         4004 BELT LINE ROAD #100                                                                          Unsecured loan repayment
         ADDISON         TX 75001                                   11/13/2018               $35
                                                                                                           Suppliers or vendors
                                                                    11/14/2018               $35           Services
                                                                    11/14/2018             $1,925          Other

                                                                    11/14/2018              $596
                                                                    11/14/2018              $139
                                                                    11/15/2018              $926
                                                                    11/15/2018             $2,695
                                                                    11/16/2018             $2,094
                                                                    11/16/2018             $1,126
                                                                    11/16/2018              $339
                                                                    11/16/2018              $106
                                                                    11/19/2018              $169
                                                                    11/19/2018              $551
                                                                    11/20/2018               $72
                                                                    11/20/2018              $150
                                                                    11/20/2018              $473
                                                                    11/21/2018             $2,966
                                                                    11/21/2018              $309
                                                                    11/21/2018               $57
                                                                    11/21/2018              $708
                                                                    11/23/2018               $2
                                                                    11/23/2018              $795
                                                                    11/26/2018              $300
                                                                    11/26/2018              $465
                                                                    11/26/2018              $341
                                                                    11/27/2018             $1,924
                                                                    11/27/2018              $143
                                                                    11/27/2018              $115
                                                                    11/27/2018              $191
                                                                    11/28/2018              $398
                                                                    11/28/2018               $15
                                                                    11/29/2018              $140

                                                       Page 29 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 51 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    11/29/2018               $74
                                                                    11/29/2018              $840
                                                                    11/29/2018              $238
                                                                    12/3/2018                $31
                                                                    12/4/2018                $81
                                                                    12/4/2018               $994
                                                                    12/5/2018               $151
                                                                    12/5/2018               $875
                                                                    12/5/2018              $1,118
                                                                    12/5/2018              $1,013
                                                                    12/6/2018                $35
                                                                    12/6/2018                $3
                                                                    12/6/2018                $64
                                                                    12/6/2018              $1,614
                                                                    12/7/2018               $148
                                                                    12/7/2018               $729
                                                                    12/10/2018              $189
                                                                    12/10/2018              $581
                                                                    12/10/2018              $518
                                                                    12/10/2018               $35
                                                                    12/11/2018              $220
                                                                    12/11/2018             $2,300
                                                                    12/11/2018              $362
                                                                    12/12/2018              $100
                                                                    12/13/2018              $820
                                                                    12/13/2018             $1,004
                                                                    12/13/2018              $150
                                                                    12/14/2018             $2,235
                                                                    12/14/2018              $122
                                                                    12/17/2018              $398
                                                                    12/17/2018               $24
                                                                    12/18/2018              $428
                                                                    12/19/2018               $35

                                                       Page 30 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 52 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/19/2018              $215
                                                                    12/19/2018               $1
                                                                    12/20/2018               $34
                                                                    12/20/2018             $2,143
                                                                    12/26/2018               $35
                                                                    12/26/2018              $499
                                                                    12/27/2018              $488
                                                                    12/28/2018             $1,125
                                                                    12/28/2018              $400
                                                                     1/2/2019               $100
                                                                     1/2/2019              $3,199
                                                                     1/2/2019               $272
                                                                     1/3/2019               $623
                                                                     1/3/2019              $1,937
                                                                     1/4/2019               $528
                                                                     1/7/2019               $518
                                                                     1/7/2019               $398
                                                                     1/7/2019                $28
                                                                     1/8/2019              $1,235
                                                                     1/8/2019                $75
                                                                     1/8/2019               $120
                                                                     1/8/2019                $20
                                                                     1/9/2019               $215
                                                                    1/10/2019                $35
                                                                    1/11/2019               $743
                                                                    1/15/2019               $300
                                                                    1/15/2019               $350
                                                                    1/16/2019               $124
                                                                    1/16/2019                $35
                                                                    1/21/2019                $35
                                                                    1/21/2019                $1
                                                                    1/22/2019                $34
                                                                    1/22/2019                $24

                                                       Page 31 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 53 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/22/2019               $994
                                                                    1/23/2019              $1,477
                                                                    1/23/2019               $217
                                                                    1/23/2019              $1,228
                                                                    1/24/2019               $159
                                                                    1/24/2019               $976
                                                                    1/24/2019               $443
                                                                    1/25/2019               $543
                                                                    1/25/2019               $433
                                                                    1/28/2019               $739
                                                                    1/28/2019                $35
                                                                    1/29/2019              $2,350
                                                                    1/29/2019               $181
                                                                    1/30/2019              $2,227
                                                                    1/30/2019              $19,880
                                                                    1/30/2019              $3,474
                                                                    1/30/2019              $2,508
                                                                    1/31/2019              $10,112
                                                                    1/31/2019              $1,495
                                                                    1/31/2019              $9,938
                                                                    1/31/2019              $8,714
                                                                     2/1/2019              $1,108
                                                                     2/1/2019               $190
                                                                     2/1/2019               $963
                                                                     2/1/2019              $3,525
                                                                     2/4/2019              $1,965
                                                                     2/4/2019               $316




                                         TOTAL BARRETT DAFFIN FRAPPIER                    $129,915




                                                       Page 32 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 54 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.44     BARRETT DAFFIN FRAPPIER TREDER &                           11/16/2018             $10,534         Secured debt
         4004 BELT LINE RD STE 100                                                                         Unsecured loan repayment
         ADDISON, TX 75001                                          11/19/2018            $220,000
                                                                                                           Suppliers or vendors
                                                                    11/19/2018             $1,958          Services
                                                                    11/20/2018              $465           Other

                                                                    11/23/2018             $13,289
                                                                    11/26/2018              $145
                                                                    11/27/2018             $5,350
                                                                    11/28/2018              $366
                                                                    11/30/2018             $5,796
                                                                    12/3/2018              $2,306
                                                                    12/4/2018              $2,798
                                                                    12/5/2018               $323
                                                                    12/6/2018               $100
                                                                    12/7/2018              $22,325
                                                                    12/10/2018             $3,117
                                                                    12/11/2018             $6,316
                                                                    12/12/2018              $258
                                                                    12/14/2018             $6,140
                                                                    12/17/2018             $2,345
                                                                    12/18/2018              $844
                                                                    12/20/2018             $1,806
                                                                    12/21/2018              $309
                                                                    12/21/2018             $13,449
                                                                    12/24/2018             $5,663
                                                                    12/27/2018             $1,071
                                                                    12/28/2018             $17,625
                                                                    12/31/2018             $3,393
                                                                     1/3/2019               $215
                                                                     1/4/2019              $7,769
                                                                     1/7/2019               $584
                                                                     1/8/2019              $6,893
                                                                     1/9/2019              $5,773
                                                                    1/10/2019              $14,782

                                                       Page 33 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 55 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/11/2019              $12,314
                                                                    1/14/2019               $560
                                                                    1/15/2019               $250
                                                                    1/18/2019              $1,359




                               TOTAL BARRETT DAFFIN FRAPPIER TREDER &                     $398,587




                                                       Page 34 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 56 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.45     BARRETT DAFFIN FRAPPIER TURNER & EN                        11/13/2018              $108           Secured debt
         4004 BELT LINE RD STE 100                                                                         Unsecured loan repayment
         ADDISON, TX 75001                                          11/16/2018             $13,957
                                                                                                           Suppliers or vendors
                                                                    11/19/2018             $1,730          Services
                                                                    11/20/2018             $4,366          Other

                                                                    11/21/2018              $150
                                                                    11/23/2018             $4,069
                                                                    11/26/2018             $1,786
                                                                    11/27/2018             $2,526
                                                                    11/30/2018             $4,792
                                                                    12/3/2018              $4,494
                                                                    12/5/2018                $14
                                                                    12/6/2018              $1,384
                                                                    12/7/2018              $5,422
                                                                    12/10/2018             $4,520
                                                                    12/11/2018             $2,567
                                                                    12/12/2018             $1,244
                                                                    12/13/2018               $3
                                                                    12/14/2018             $7,654
                                                                    12/18/2018              $392
                                                                    12/19/2018             $1,126
                                                                    12/21/2018             $3,069
                                                                    12/24/2018             $5,024
                                                                    12/27/2018             $3,924
                                                                    12/28/2018             $3,621
                                                                    12/31/2018             $5,115
                                                                     1/3/2019                $11
                                                                     1/4/2019              $7,576
                                                                     1/7/2019              $2,354
                                                                     1/8/2019              $8,630
                                                                    1/10/2019                $20
                                                                    1/10/2019              $11,049
                                                                    1/11/2019               $763
                                                                    1/14/2019              $1,342

                                                       Page 35 of 442 to Question 3
           19-10414-jlg          Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 57 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/18/2019              $1,409
                                                                    1/22/2019              $1,230




                               TOTAL BARRETT DAFFIN FRAPPIER TURNER & EN                  $117,441




                                                       Page 36 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 58 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.46     BARRETT FRAPPIER &                                         11/15/2018             $1,485          Secured debt
         4004 BELT LINE RD #100                                                                            Unsecured loan repayment
         ADDISON         TX 75001                                   11/15/2018              $248
                                                                                                           Suppliers or vendors
                                                                    11/19/2018              $267           Services
                                                                    11/19/2018              $945           Other

                                                                    11/20/2018              $248
                                                                    11/20/2018              $891
                                                                    11/21/2018              $230
                                                                    11/21/2018              $274
                                                                    11/28/2018              $743
                                                                    11/28/2018               $18
                                                                    11/29/2018               $23
                                                                    12/3/2018                $35
                                                                    12/3/2018                $18
                                                                    12/6/2018                $35
                                                                    12/6/2018               $300
                                                                    12/10/2018              $511
                                                                    12/11/2018             $1,150
                                                                    12/11/2018              $181
                                                                    12/13/2018             $1,564
                                                                    12/13/2018               $2
                                                                    12/14/2018             $1,663
                                                                    12/17/2018              $342
                                                                    12/17/2018             $1,511
                                                                    12/18/2018               $36
                                                                    12/20/2018               $77
                                                                    12/20/2018              $495
                                                                    12/21/2018              $233
                                                                    12/24/2018             $1,980
                                                                    12/24/2018              $158
                                                                    12/27/2018               $35
                                                                    12/27/2018              $563
                                                                    12/28/2018              $350
                                                                     1/7/2019               $215

                                                       Page 37 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 59 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019              $3,784
                                                                     1/8/2019               $400
                                                                     1/8/2019                $57
                                                                     1/9/2019               $495
                                                                    1/10/2019               $821
                                                                    1/11/2019              $2,213
                                                                    1/15/2019               $100
                                                                    1/21/2019                $31
                                                                    1/21/2019              $1,485
                                                                    1/23/2019                $92
                                                                    1/24/2019               $495
                                                                    1/28/2019                $31
                                                                    1/31/2019               $105
                                                                     2/1/2019               $292
                                                                     2/1/2019              $1,950
                                                                     2/4/2019              $2,411




                                               TOTAL BARRETT FRAPPIER &                    $31,587




                                                       Page 38 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 60 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.47     BARRETT FRAPPIER & WEISSERMAN                              11/13/2018              $585           Secured debt
         4004 BELT LINE RD #100                                                                            Unsecured loan repayment
         ADDISON, TX 75001                                          11/16/2018             $2,663
                                                                                                           Suppliers or vendors
                                                                    11/19/2018              $984           Services
                                                                    11/20/2018             $1,170          Other

                                                                    11/21/2018             $1,860
                                                                    11/23/2018             $1,183
                                                                    11/26/2018             $3,187
                                                                    11/27/2018              $328
                                                                    11/30/2018             $2,047
                                                                    12/7/2018              $4,565
                                                                    12/10/2018             $1,120
                                                                    12/11/2018             $1,031
                                                                    12/14/2018             $2,525
                                                                    12/18/2018             $1,245
                                                                    12/21/2018             $7,626
                                                                    12/24/2018             $3,221
                                                                    12/27/2018             $2,751
                                                                    12/28/2018              $962
                                                                    12/31/2018             $2,334
                                                                     1/4/2019              $3,606
                                                                     1/7/2019               $568
                                                                     1/8/2019              $3,643
                                                                     1/9/2019              $2,099
                                                                    1/10/2019              $7,678
                                                                    1/11/2019              $2,003
                                                                    1/15/2019                $79
                                                                    1/22/2019                $50




                                  TOTAL BARRETT FRAPPIER & WEISSERMAN                      $61,111




                                                       Page 39 of 442 to Question 3
              19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 61 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.48     BASTROP COUNTY TAX COLLECTOR                               12/5/2018              $4,134          Secured debt
         211 JACKSON ST                                                                                    Unsecured loan repayment
         BASTROP, TX 78602                                           1/9/2019              $48,775
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                  TOTAL BASTROP COUNTY TAX COLLECTOR                       $52,908

3.49     BAYPORT PLAZA INVESTORS LLC ACH                            11/21/2018             $23,477         Secured debt
         721 EMERSON ROAD STE 300                                                                          Unsecured loan repayment
         ST LOUIS, MO 63141                                         12/19/2018             $25,654
                                                                                                           Suppliers or vendors
                                                                    1/23/2019              $23,784         Services
                                                                                                           Other



                                TOTAL BAYPORT PLAZA INVESTORS LLC ACH                      $72,915

3.50     BAZAARVOICE INC ACH                                        12/13/2018             $29,150         Secured debt
         PO BOX 671654                                                                                     Unsecured loan repayment
         DALLAS, TX 75267                                                                                  Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                             TOTAL BAZAARVOICE INC ACH                     $29,150




                                                       Page 40 of 442 to Question 3
              19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 62 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.51     BEACON HILL STAFFING GROUP LLC ACH                         11/13/2018             $1,470          Secured debt
         152 BOWDOIN STREET                                                                                Unsecured loan repayment
         BOSTON, MA 02108                                           11/15/2018             $4,081
                                                                                                           Suppliers or vendors
                                                                    11/20/2018             $1,426          Services
                                                                    11/21/2018             $3,726          Other

                                                                    11/29/2018             $5,241
                                                                    12/6/2018              $3,992
                                                                    12/7/2018              $2,852
                                                                    12/12/2018             $4,081
                                                                    12/14/2018             $1,426
                                                                    12/20/2018             $3,726
                                                                    12/21/2018             $1,426
                                                                    12/26/2018             $3,726
                                                                     1/2/2019              $5,418
                                                                     1/4/2019              $1,141
                                                                    1/10/2019              $3,194
                                                                    1/11/2019              $1,426
                                                                    1/16/2019              $3,815
                                                                    1/24/2019              $5,330
                                                                    1/25/2019              $1,426
                                                                    1/30/2019              $3,726
                                                                     2/1/2019              $3,992
                                                                     2/4/2019              $1,426




                                TOTAL BEACON HILL STAFFING GROUP LLC ACH                   $68,069




                                                       Page 41 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 63 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.52     BENDETT & MCHUGH PC                                        11/13/2018             $1,153          Secured debt
         270 FARMINGTON AVE                                                                                Unsecured loan repayment
         FARMINGTON       CT 06032                                  11/14/2018             $2,750
                                                                                                           Suppliers or vendors
                                                                    11/14/2018              $705           Services
                                                                    11/15/2018              $750           Other

                                                                    11/16/2018              $350
                                                                    11/19/2018             $4,454
                                                                    11/19/2018             $1,213
                                                                    11/20/2018              $185
                                                                    11/20/2018             $1,515
                                                                    11/21/2018             $1,448
                                                                    11/21/2018              $284
                                                                    11/23/2018              $385
                                                                    11/23/2018              $550
                                                                    11/26/2018              $765
                                                                    11/26/2018              $250
                                                                    11/27/2018             $1,855
                                                                    11/27/2018              $748
                                                                    11/28/2018              $185
                                                                    11/28/2018             $1,225
                                                                    11/29/2018              $840
                                                                    12/5/2018               $185
                                                                    12/6/2018               $805
                                                                    12/7/2018               $690
                                                                    12/10/2018              $585
                                                                    12/11/2018             $1,460
                                                                    12/11/2018              $150
                                                                    12/12/2018              $300
                                                                    12/13/2018              $150
                                                                    12/14/2018              $443
                                                                    12/17/2018              $645
                                                                    12/26/2018             $1,530
                                                                    12/28/2018              $900
                                                                    12/31/2018              $135

                                                       Page 42 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 64 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/31/2018              $102
                                                                     1/3/2019                $22
                                                                     1/3/2019               $750
                                                                     1/4/2019               $600
                                                                     1/7/2019                $70
                                                                     1/8/2019              $1,975
                                                                     1/9/2019               $490
                                                                    1/11/2019                $5
                                                                    1/11/2019              $1,155
                                                                    1/21/2019              $1,440
                                                                    1/22/2019               $765
                                                                    1/23/2019              $2,540
                                                                    1/23/2019               $370
                                                                    1/24/2019               $747
                                                                    1/24/2019              $2,113
                                                                    1/25/2019              $3,465
                                                                    1/25/2019               $380
                                                                    1/28/2019              $1,840
                                                                    1/28/2019               $712
                                                                    1/29/2019              $6,130
                                                                    1/29/2019               $874
                                                                    1/30/2019              $1,585
                                                                    1/31/2019               $906
                                                                    1/31/2019               $222
                                                                    1/31/2019               $250
                                                                    1/31/2019                $60
                                                                     2/1/2019               $993
                                                                     2/1/2019              $1,900
                                                                     2/4/2019                $16
                                                                     2/4/2019              $2,000




                                                       Page 43 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 65 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                             TOTAL BENDETT & MCHUGH PC                     $64,063




                                                       Page 44 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 66 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.53     BENDETT & MCHUGH PC ACH                                    11/13/2018             $1,381          Secured debt
         270 FARMINGTON AVE SUITE 151                                                                      Unsecured loan repayment
         FARMINGTON, CT 06032                                       11/15/2018             $5,477
                                                                                                           Suppliers or vendors
                                                                    11/16/2018             $3,128          Services
                                                                    11/19/2018              $151           Other

                                                                    11/21/2018             $15,532
                                                                    11/23/2018             $3,085
                                                                    11/26/2018             $5,814
                                                                    11/27/2018               $75
                                                                    11/29/2018             $36,426
                                                                    11/30/2018             $1,390
                                                                    12/3/2018              $7,568
                                                                    12/5/2018               $350
                                                                    12/6/2018              $20,069
                                                                    12/7/2018              $5,288
                                                                    12/10/2018             $8,244
                                                                    12/12/2018              $580
                                                                    12/13/2018             $13,578
                                                                    12/14/2018             $1,508
                                                                    12/17/2018             $3,978
                                                                    12/19/2018              $185
                                                                    12/20/2018             $16,758
                                                                    12/21/2018             $3,194
                                                                    12/24/2018             $5,494
                                                                    12/27/2018             $6,593
                                                                    12/28/2018             $4,526
                                                                    12/31/2018             $7,374
                                                                     1/2/2019              $3,524
                                                                     1/3/2019              $3,534
                                                                     1/4/2019              $2,415
                                                                     1/7/2019              $3,752
                                                                     1/8/2019              $2,959
                                                                     1/9/2019              $20,676
                                                                    1/10/2019              $6,290

                                                       Page 45 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 67 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/11/2019              $14,615
                                                                    1/14/2019              $6,731
                                                                    1/15/2019              $1,090
                                                                    1/16/2019               $350
                                                                    1/17/2019                $60
                                                                    1/22/2019               $870
                                                                    1/28/2019               $375
                                                                     2/4/2019              $1,103
                                                                     2/7/2019               $534




                                        TOTAL BENDETT & MCHUGH PC ACH                     $246,623




                                                       Page 46 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 68 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.54     BERKMAN HENOCH PETERSON &                                  11/13/2018             $4,096          Secured debt
         100 GARDEN CITY PLAZA                                                                             Unsecured loan repayment
         GARDEN CITY, NY 11530                                      11/15/2018             $10,982
                                                                                                           Suppliers or vendors
                                                                    11/16/2018             $4,709          Services
                                                                    11/19/2018               $50           Other

                                                                    11/20/2018              $215
                                                                    11/21/2018             $6,670
                                                                    11/23/2018              $480
                                                                    11/29/2018             $9,859
                                                                    11/30/2018              $175
                                                                    12/6/2018              $7,275
                                                                    12/7/2018                $75
                                                                    12/13/2018             $1,019
                                                                    12/14/2018             $3,935
                                                                    12/18/2018              $250
                                                                    12/19/2018              $210
                                                                    12/20/2018             $6,534
                                                                    12/21/2018              $886
                                                                    12/27/2018             $2,624
                                                                    12/28/2018             $6,046
                                                                    12/31/2018              $500
                                                                     1/3/2019              $1,878
                                                                     1/4/2019               $495
                                                                     1/9/2019              $3,657
                                                                    1/10/2019               $975
                                                                    1/11/2019              $2,850
                                                                    1/14/2019              $1,483
                                                                    1/15/2019              $1,256
                                                                    1/16/2019               $990
                                                                    1/17/2019               $745
                                                                     2/1/2019                $50
                                                                     2/4/2019               $495




                                                       Page 47 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 69 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                     TOTAL BERKMAN HENOCH PETERSON &                       $81,461

3.55     BERKMAN, HENOCH,PETERSON                                   11/15/2018              $200           Secured debt
         100 GARDEN CITY PLZ #200                                                                          Unsecured loan repayment
         GARDEN CITY      NY 11530                                  11/16/2018             $1,720
                                                                                                           Suppliers or vendors
                                                                    11/21/2018              $450           Services
                                                                    12/7/2018              $3,870          Other

                                                                    12/17/2018              $125
                                                                     1/3/2019                $80
                                                                    1/23/2019              $1,521
                                                                    1/24/2019               $387
                                                                    1/29/2019                $75
                                                                    1/29/2019              $1,500
                                                                    1/30/2019               $250




                                      TOTAL BERKMAN, HENOCH,PETERSON                       $10,178

3.56     BERKS COUNTY TAX CLAIM BUREAU                              12/13/2018             $8,898          Secured debt
         633 COURT ST                                                                                      Unsecured loan repayment
         READING, PA 19601                                                                                 Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                  TOTAL BERKS COUNTY TAX CLAIM BUREAU                       $8,898

3.57     BEXAR COUNTY TAX COLLECTOR                                 11/23/2018             $1,820          Secured debt
         P.O. BOX 839950                                                                                   Unsecured loan repayment
         SAN ANTONIO, TX 78283                                      1/22/2019              $5,219
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                    TOTAL BEXAR COUNTY TAX COLLECTOR                        $7,039




                                                       Page 48 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 70 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.58     BILLY BYRD ACH                                             11/16/2018             $1,950          Secured debt
         187 DURHAM RD                                                                                     Unsecured loan repayment
         POLLOK, TX 75969                                           11/23/2018              $100
                                                                                                           Suppliers or vendors
                                                                    11/30/2018             $2,340          Services
                                                                    12/10/2018               $75           Other

                                                                    12/20/2018              $400
                                                                    12/21/2018             $1,900
                                                                    1/14/2019               $850
                                                                    1/28/2019              $2,500




                                                    TOTAL BILLY BYRD ACH                   $10,115




                                                       Page 49 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 71 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.59     BKIS VALUATION SOLUTIONS ACH                               11/14/2018              $220           Secured debt
         PO BOX 848009                                                                                     Unsecured loan repayment
         LOS ANGELES, CA 90084                                      11/15/2018             $1,100
                                                                                                           Suppliers or vendors
                                                                    11/16/2018              $440           Services
                                                                    11/19/2018              $110           Other

                                                                    11/21/2018              $880
                                                                    11/23/2018              $330
                                                                    11/26/2018              $330
                                                                    11/27/2018             $1,155
                                                                    11/29/2018             $1,760
                                                                    12/3/2018               $660
                                                                    12/4/2018               $110
                                                                    12/6/2018               $880
                                                                    12/7/2018               $550
                                                                    12/10/2018              $220
                                                                    12/11/2018              $825
                                                                    12/12/2018              $220
                                                                    12/13/2018             $1,980
                                                                    12/14/2018              $330
                                                                    12/17/2018              $330
                                                                    12/18/2018              $715
                                                                    12/19/2018              $330
                                                                    12/20/2018             $3,025
                                                                    12/21/2018              $660
                                                                    12/24/2018              $110
                                                                    12/26/2018              $110
                                                                    12/27/2018             $2,255
                                                                    12/28/2018              $715
                                                                     1/3/2019               $110
                                                                     1/4/2019               $110
                                                                     1/7/2019               $110
                                                                     1/8/2019               $220
                                                                     1/9/2019               $715
                                                                    1/10/2019              $1,265

                                                       Page 50 of 442 to Question 3
              19-10414-jlg      Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                           Pg 72 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


                                                                     1/11/2019               $110
                                                                     1/15/2019               $110
                                                                     1/29/2019              $5,280




                                      TOTAL BKIS VALUATION SOLUTIONS ACH                    $28,380

3.60     BLACK HILLS PATROL                                          12/19/2018             $6,494          Secured debt
         PO BOX 441                                                                                         Unsecured loan repayment
         RAPID CITY, SD 57709-0441                                   1/28/2019              $4,961
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                                 TOTAL BLACK HILLS PATROL                   $11,455

3.61     BLACK KNIGHT FINANCIAL SERVICES                             11/19/2018             $4,000          Secured debt
         PO BOX 742971                                                                                      Unsecured loan repayment
         LOS ANGELES, CA 90074-2971                                  11/27/2018             $4,789
                                                                                                            Suppliers or vendors
                                                                     12/12/2018             $4,913          Services
                                                                     1/14/2019              $4,802          Other

                                                                     1/18/2019              $4,000
                                                                     1/22/2019              $4,617




                                     TOTAL BLACK KNIGHT FINANCIAL SERVICES                  $27,120




                                                        Page 51 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 73 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.62     BLACK KNIGHT TECH SOL                                      11/16/2018              $905           Secured debt
         P O BOX 849277                                                                                    Unsecured loan repayment
         LOS ANGELES      CA 90084                                  11/27/2018             $1,405
                                                                                                           Suppliers or vendors
                                                                    11/27/2018             $3,756          Services
                                                                    12/11/2018             $1,740          Other

                                                                    12/11/2018             $1,823
                                                                    12/12/2018              $208
                                                                    12/12/2018              $295
                                                                    12/28/2018             $1,193
                                                                    12/28/2018             $2,455
                                                                     1/3/2019               $160
                                                                     1/3/2019               $148
                                                                    1/23/2019              $16,841
                                                                    1/23/2019              $31,865
                                                                    1/24/2019              $1,945
                                                                    1/24/2019               $888
                                                                    1/25/2019              $2,200
                                                                    1/25/2019               $461
                                                                    1/29/2019              $2,252
                                                                    1/29/2019              $5,225
                                                                    1/31/2019               $780
                                                                    1/31/2019               $488
                                                                    1/31/2019               $175
                                                                    1/31/2019               $117
                                                                     2/1/2019              $6,089
                                                                     2/1/2019              $5,385




                                           TOTAL BLACK KNIGHT TECH SOL                     $88,795




                                                       Page 52 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 74 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.63     BLACK KNIGHT TECH SOL LLC INVOICE                          11/13/2018             $2,861          Secured debt
         PO BOX 842651                                                                                     Unsecured loan repayment
         LOS ANGELES, CA 90084-2651                                 11/14/2018             $3,022
                                                                                                           Suppliers or vendors
                                                                    11/15/2018             $11,016         Services
                                                                    11/16/2018              $738           Other

                                                                    11/19/2018             $1,345
                                                                    11/20/2018             $5,447
                                                                    11/21/2018             $3,205
                                                                    11/23/2018              $938
                                                                    11/26/2018              $891
                                                                    11/27/2018              $531
                                                                    11/28/2018             $1,467
                                                                    11/29/2018             $3,442
                                                                    11/30/2018              $463
                                                                    12/3/2018               $515
                                                                    12/4/2018               $429
                                                                    12/5/2018               $882
                                                                    12/6/2018              $2,183
                                                                    12/11/2018              $839
                                                                    12/12/2018             $1,480
                                                                    12/13/2018             $3,316
                                                                    12/18/2018             $1,047
                                                                    12/19/2018             $1,090
                                                                    12/20/2018              $158
                                                                    12/24/2018             $1,016
                                                                    12/26/2018             $1,370
                                                                    12/27/2018             $4,181
                                                                    12/31/2018              $543
                                                                     1/2/2019               $363
                                                                     1/3/2019              $2,324
                                                                     1/8/2019               $707
                                                                     1/9/2019              $7,996
                                                                    1/10/2019              $24,008



                                                       Page 53 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 75 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                               TOTAL BLACK KNIGHT TECH SOL LLC INVOICE                     $89,805




                                                       Page 54 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 76 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.64     BLACK KNIGHT TECH SOL LLC PROCESS                          11/13/2018              $865           Secured debt
         PO BOX 849277                                                                                     Unsecured loan repayment
         LOS ANGELES, CA 90084-9277                                 11/14/2018             $1,620
                                                                                                           Suppliers or vendors
                                                                    11/15/2018             $5,665          Services
                                                                    11/16/2018             $2,000          Other

                                                                    11/20/2018             $2,570
                                                                    11/21/2018             $6,325
                                                                    11/23/2018              $125
                                                                    11/27/2018             $2,245
                                                                    11/28/2018             $2,305
                                                                    11/29/2018             $8,935
                                                                    11/30/2018             $1,150
                                                                    12/4/2018               $635
                                                                    12/5/2018              $1,650
                                                                    12/6/2018              $5,070
                                                                    12/7/2018              $63,765
                                                                    12/11/2018              $600
                                                                    12/12/2018             $1,595
                                                                    12/13/2018             $4,725
                                                                    12/14/2018             $1,510
                                                                    12/18/2018              $285
                                                                    12/19/2018             $2,120
                                                                    12/20/2018             $3,410
                                                                    12/21/2018              $150
                                                                    12/24/2018             $1,020
                                                                    12/26/2018             $1,915
                                                                    12/27/2018             $6,230
                                                                    12/28/2018             $1,925
                                                                    12/31/2018              $660
                                                                     1/2/2019              $2,320
                                                                     1/3/2019              $3,160
                                                                     1/4/2019               $100
                                                                     1/8/2019              $1,465
                                                                     1/9/2019              $4,250

                                                       Page 55 of 442 to Question 3
              19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 77 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


                                                                    1/10/2019              $18,855
                                                                    1/16/2019              $12,416
                                                                    1/24/2019              $7,416




                                TOTAL BLACK KNIGHT TECH SOL LLC PROCESS                   $181,052

3.65     BLACK KNIGHT TECH SOLUTIONS ACH                            11/30/2018             $1,060           Secured debt
         P.O. BOX 809007                                                                                    Unsecured loan repayment
         CHICAGO, IL 60680-9007                                     12/7/2018             $4,103,481
                                                                                                            Suppliers or vendors
                                                                    1/16/2019             $2,628,290        Services
                                                                    1/30/2019              $50,180          Other




                                  TOTAL BLACK KNIGHT TECH SOLUTIONS ACH                 $6,783,010

3.66     BLACK KNIGHT TECHNOLOGY SOL-ELYNX                          12/27/2018            $146,817          Secured debt
         PO BOX 809007                                                                                      Unsecured loan repayment
         CHICAGO, IL 60680-9007                                                                             Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                TOTAL BLACK KNIGHT TECHNOLOGY SOL-ELYNX                   $146,817

3.67     BLACK MANN & GRAHAM LLP                                    11/30/2018             $5,400           Secured debt
         2905 CORPORATE CIRCLE                                                                              Unsecured loan repayment
         FLOWER MOUND, TX 75028                                     12/6/2018              $6,900
                                                                                                            Suppliers or vendors
                                                                     1/7/2019              $6,800           Services
                                                                    1/18/2019               $200            Other

                                                                     2/1/2019              $5,200




                                          TOTAL BLACK MANN & GRAHAM LLP                    $24,500




                                                       Page 56 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 78 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.68     BLANK ROME LLP ACH                                         12/7/2018              $2,988          Secured debt
         130 N 18TH ST                                                                                     Unsecured loan repayment
         PHILADELPHIA, PA 19103-6998                                12/10/2018              $261
                                                                                                           Suppliers or vendors
                                                                    12/13/2018              $269           Services
                                                                    12/17/2018             $5,831          Other

                                                                     1/3/2019              $8,160




                                              TOTAL BLANK ROME LLP ACH                     $17,508

3.69     BLEECKER BRODEY & ANDREWS ACH                              11/16/2018             $1,561          Secured debt
         9247 N MERIDIAN ST STE 101                                                                        Unsecured loan repayment
         INDIANAPOLIS, IN 46260                                     11/21/2018             $3,357
                                                                                                           Suppliers or vendors
                                                                    11/23/2018             $1,478          Services
                                                                    11/28/2018             $1,117          Other

                                                                    11/29/2018             $1,257
                                                                    12/13/2018              $260
                                                                    12/19/2018             $5,816
                                                                    12/20/2018              $568
                                                                    12/21/2018               $90
                                                                    1/18/2019               $150
                                                                    1/31/2019              $2,685




                                 TOTAL BLEECKER BRODEY & ANDREWS ACH                       $18,340

3.70     BLOOMBERG FINANCE LP ACH                                   11/13/2018             $26,904         Secured debt
         PO BOX 416604                                                                                     Unsecured loan repayment
         BOSTON, MA 02241-6604                                       2/4/2019              $25,619
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                       TOTAL BLOOMBERG FINANCE LP ACH                      $52,523




                                                       Page 57 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 79 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.71     BNY MELLON ACH                                             11/27/2018            $138,027         Secured debt
         PO BOX 392015                                                                                     Unsecured loan repayment
         PITTSBURGH, PA 15251-9015                                  12/19/2018            $127,848
                                                                                                           Suppliers or vendors
                                                                    1/18/2019             $131,103         Services
                                                                                                           Other



                                                   TOTAL BNY MELLON ACH                   $396,977

3.72     BONIAL & ASSOCIATES PC ACH                                 11/15/2018              $337           Secured debt
         14841 DALLAS PKWY STE 300                                                                         Unsecured loan repayment
         DALLAS, TX 75254                                           11/16/2018              $850
                                                                                                           Suppliers or vendors
                                                                    11/21/2018             $1,100          Services
                                                                    11/23/2018               $21           Other

                                                                    11/29/2018             $1,479
                                                                    12/6/2018              $1,339
                                                                    12/13/2018               $93
                                                                    12/14/2018               $34
                                                                    12/27/2018              $536
                                                                    12/31/2018              $148
                                                                     1/2/2019               $612
                                                                     1/3/2019               $100
                                                                    1/15/2019               $250
                                                                     2/4/2019              $1,485
                                                                     2/7/2019                $30




                                      TOTAL BONIAL & ASSOCIATES PC ACH                      $8,416




                                                       Page 58 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 80 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.73     BRADLEY ARANT BOULT CUMMINGS LLP                           11/15/2018            $322,363         Secured debt
         PO BOX 830709                                                                                     Unsecured loan repayment
         BIRMINGHAM, AL 35283-0709                                  11/26/2018              $115
                                                                                                           Suppliers or vendors
                                                                    11/27/2018             $66,218         Services
                                                                    11/28/2018             $7,545          Other

                                                                    11/30/2018              $789
                                                                    12/3/2018              $6,474
                                                                    12/4/2018              $24,771
                                                                    12/5/2018              $25,033
                                                                    12/6/2018              $70,813
                                                                    12/7/2018             $512,251
                                                                    12/10/2018             $36,793
                                                                    12/11/2018             $2,796
                                                                    12/13/2018             $20,137
                                                                    12/18/2018             $56,045
                                                                    12/20/2018             $3,530
                                                                    12/21/2018             $1,964
                                                                    12/24/2018             $5,066
                                                                    12/27/2018             $17,975
                                                                    12/28/2018             $71,371
                                                                    12/31/2018            $120,176
                                                                     1/3/2019             $468,022
                                                                     1/4/2019              $13,500
                                                                     1/9/2019              $98,462
                                                                    1/10/2019              $27,316
                                                                    1/11/2019              $24,222
                                                                    1/14/2019              $3,438
                                                                    1/14/2019             $247,970
                                                                    1/17/2019              $18,937
                                                                    1/18/2019              $5,375
                                                                    1/24/2019              $18,129
                                                                    1/31/2019              $20,073
                                                                     2/5/2019              $19,527
                                                                     2/7/2019             $168,353

                                                       Page 59 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 81 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     2/8/2019             $240,000




                                TOTAL BRADLEY ARANT BOULT CUMMINGS LLP                  $2,745,547

3.74     BRANDT PEZZETTI VERMETTEN & ACH                            11/15/2018             $9,165          Secured debt
         600 E FRONT ST STE 102                                                                            Unsecured loan repayment
         TRAVERSE CITY, MI 49686-2892                               11/16/2018             $4,450
                                                                                                           Suppliers or vendors
                                                                    11/19/2018             $2,550          Services
                                                                    11/27/2018              $231           Other

                                                                    11/28/2018               $43
                                                                    12/3/2018              $1,258
                                                                    12/10/2018              $850
                                                                    12/12/2018              $852
                                                                    12/13/2018              $850
                                                                    12/19/2018              $230
                                                                    12/20/2018             $2,150
                                                                    12/21/2018             $4,973
                                                                     1/7/2019               $949
                                                                    1/10/2019              $2,264
                                                                    1/15/2019               $731
                                                                    1/16/2019              $6,115
                                                                    1/17/2019              $1,259
                                                                    1/23/2019              $1,679
                                                                     2/4/2019              $1,492




                                 TOTAL BRANDT PEZZETTI VERMETTEN & ACH                     $42,089




                                                       Page 60 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 82 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.75     BROCK & SCOTT PLLC ACH                                     11/19/2018             $1,699          Secured debt
         4550 COUNTRY CLUB RD                                                                              Unsecured loan repayment
         WINSTON SALEM, NC 27104                                    11/21/2018             $2,200
                                                                                                           Suppliers or vendors
                                                                    11/27/2018             $1,990          Services
                                                                    12/4/2018               $825           Other

                                                                    12/5/2018               $677
                                                                    12/6/2018              $6,424
                                                                    12/10/2018              $452
                                                                    12/21/2018             $9,602
                                                                    12/27/2018              $350
                                                                    12/31/2018              $150
                                                                     1/2/2019               $343
                                                                     1/4/2019               $792
                                                                     1/7/2019                $56
                                                                     1/9/2019              $5,161
                                                                    1/10/2019              $2,571
                                                                    1/11/2019              $2,102
                                                                    1/14/2019               $172
                                                                    1/16/2019                $2
                                                                    1/18/2019                $46
                                                                     2/6/2019               $825




                                          TOTAL BROCK & SCOTT PLLC ACH                     $36,440




                                                       Page 61 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 83 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.76     BROCK AND SCOTT PLLC                                       11/21/2018              $690           Secured debt
         4550 COUNTRY CLUB ROAD                                                                            Unsecured loan repayment
         WINSTON SALEM     NC 27104                                 12/3/2018                $0
                                                                                                           Suppliers or vendors
                                                                    12/3/2018               $435           Services
                                                                    12/7/2018               $443           Other

                                                                    12/11/2018             $1,585
                                                                    12/12/2018              $490
                                                                    12/17/2018              $690
                                                                    12/20/2018              $180
                                                                    12/27/2018              $223
                                                                    12/28/2018              $600
                                                                     1/2/2019               $271
                                                                    1/23/2019              $1,755
                                                                    1/23/2019              $1,347
                                                                    1/24/2019                $35
                                                                    1/24/2019                $38
                                                                    1/25/2019              $1,615
                                                                    1/25/2019              $2,000
                                                                    1/29/2019              $1,926
                                                                    1/29/2019              $2,238
                                                                    1/30/2019              $2,830
                                                                    1/30/2019              $1,044
                                                                     2/1/2019                $81
                                                                     2/4/2019               $499




                                            TOTAL BROCK AND SCOTT PLLC                     $21,013




                                                       Page 62 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 84 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.77     BROWN RUDNICK LLP                                          11/29/2018             $11,514         Secured debt
         1 FINANCIAL CENTER                                                                                Unsecured loan repayment
         BOSTON, MA 02111                                           1/17/2019              $9,431
                                                                                                           Suppliers or vendors
                                                                    1/22/2019               $296           Services
                                                                    1/28/2019               $344           Other

                                                                    1/29/2019               $488
                                                                    1/31/2019              $13,643




                                               TOTAL BROWN RUDNICK LLP                     $35,717

3.78     BUCKLEYSANDLER LLP ACH                                     11/21/2018             $2,033          Secured debt
         1250 24TH ST NW STE 700                                                                           Unsecured loan repayment
         WASHINGTON, DC 20037                                       11/28/2018              $839
                                                                                                           Suppliers or vendors
                                                                    12/21/2018             $4,296          Services
                                                                    12/21/2018             $12,499         Other

                                                                    1/11/2019               $501
                                                                    1/18/2019              $1,720
                                                                    1/31/2019               $165
                                                                     2/8/2019             $307,784




                                         TOTAL BUCKLEYSANDLER LLP ACH                     $329,838

3.79     BURR & FORMAN LLP ACH                                      12/4/2018              $8,517          Secured debt
         PO BOX 830719                                                                                     Unsecured loan repayment
         BIRMINGHAM, AL 35283                                       12/7/2018              $4,744
                                                                                                           Suppliers or vendors
                                                                     1/3/2019              $3,630          Services
                                                                    1/10/2019              $3,500          Other

                                                                    1/16/2019              $23,067
                                                                    1/24/2019               $931
                                                                     2/7/2019               $410




                                           TOTAL BURR & FORMAN LLP ACH                     $44,799




                                                       Page 63 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 85 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.80     BWW LAW GROUP LLC                                          11/13/2018             $1,383          Secured debt
         6003 EXECUTIVE BLVD                                                                               Unsecured loan repayment
         ROCKVILLE       MD 20852                                   11/13/2018               $18
                                                                                                           Suppliers or vendors
                                                                    11/14/2018              $980           Services
                                                                    11/14/2018               $95           Other

                                                                    11/15/2018              $405
                                                                    11/16/2018             $1,293
                                                                    11/16/2018              $213
                                                                    11/19/2018              $543
                                                                    11/19/2018              $811
                                                                    11/20/2018             $1,059
                                                                    11/20/2018             $3,368
                                                                    11/21/2018             $1,237
                                                                    11/21/2018             $2,791
                                                                    11/26/2018             $2,343
                                                                    11/26/2018              $236
                                                                    11/27/2018             $2,058
                                                                    11/27/2018             $1,296
                                                                    11/28/2018             $1,380
                                                                    11/28/2018              $620
                                                                    11/29/2018              $190
                                                                    11/29/2018              $500
                                                                    11/30/2018             $1,168
                                                                    11/30/2018              $620
                                                                    12/6/2018               $716
                                                                    12/7/2018                $78
                                                                    12/10/2018             $1,511
                                                                    12/10/2018             $1,828
                                                                    12/11/2018             $3,840
                                                                    12/11/2018              $837
                                                                    12/13/2018              $400
                                                                    12/13/2018               $80
                                                                    12/14/2018               $19
                                                                    12/14/2018              $200

                                                       Page 64 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 86 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/17/2018             $1,118
                                                                    12/18/2018               $75
                                                                    12/18/2018               $15
                                                                    12/21/2018              $200
                                                                    12/24/2018              $780
                                                                    12/26/2018              $727
                                                                    12/26/2018             $1,000
                                                                    12/28/2018              $181
                                                                    12/28/2018             $2,245
                                                                    12/31/2018              $351
                                                                     1/2/2019              $1,850
                                                                     1/2/2019              $2,565
                                                                     1/3/2019                $20
                                                                     1/3/2019              $1,210
                                                                     1/7/2019              $1,275
                                                                     1/8/2019               $181
                                                                     1/8/2019              $1,300
                                                                    1/11/2019                $59
                                                                    1/14/2019              $1,458
                                                                    1/14/2019              $2,175
                                                                    1/15/2019              $2,580
                                                                    1/15/2019               $181
                                                                    1/22/2019               $203
                                                                    1/22/2019               $495
                                                                    1/23/2019              $1,848
                                                                    1/23/2019              $8,030
                                                                    1/24/2019              $3,298
                                                                    1/24/2019              $1,217
                                                                    1/25/2019                $50
                                                                    1/25/2019               $405
                                                                    1/28/2019               $200
                                                                    1/29/2019              $8,661
                                                                    1/29/2019              $3,533

                                                       Page 65 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 87 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/30/2019              $2,564
                                                                    1/31/2019              $1,845
                                                                    1/31/2019              $1,117
                                                                    1/31/2019              $3,101
                                                                    1/31/2019               $535
                                                                     2/1/2019              $1,693
                                                                     2/1/2019               $908
                                                                     2/4/2019              $1,265
                                                                     2/4/2019              $1,035




                                              TOTAL BWW LAW GROUP LLC                      $97,663




                                                       Page 66 of 442 to Question 3
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 88 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.81     BWW LAW GROUP LLC ACH                                      11/13/2018              $992           Secured debt
         6003 EXECUTIVE BLVD STE 101                                                                       Unsecured loan repayment
         ROCKVILLE, MD 20852                                        11/15/2018             $24,822
                                                                                                           Suppliers or vendors
                                                                    11/16/2018             $3,998          Services
                                                                    11/19/2018             $11,999         Other

                                                                    11/21/2018             $21,019
                                                                    11/23/2018             $12,186
                                                                    11/26/2018             $12,601
                                                                    11/28/2018               $50
                                                                    11/29/2018             $19,347
                                                                    11/30/2018             $7,823
                                                                    12/3/2018              $6,120
                                                                    12/4/2018              $2,146
                                                                    12/6/2018              $22,851
                                                                    12/7/2018              $4,213
                                                                    12/10/2018             $2,743
                                                                    12/11/2018             $2,850
                                                                    12/13/2018             $15,378
                                                                    12/14/2018             $1,403
                                                                    12/17/2018             $1,090
                                                                    12/20/2018             $13,375
                                                                    12/21/2018             $8,700
                                                                    12/24/2018             $1,105
                                                                    12/27/2018             $23,078
                                                                    12/28/2018             $10,988
                                                                    12/31/2018             $6,125
                                                                     1/3/2019              $15,622
                                                                     1/4/2019              $3,692
                                                                     1/7/2019              $4,706
                                                                     1/9/2019              $43,084
                                                                    1/10/2019              $1,692
                                                                    1/11/2019              $24,314
                                                                    1/14/2019               $690
                                                                    1/15/2019              $1,917

                                                       Page 67 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 89 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/18/2019              $2,400
                                                                    1/22/2019               $150
                                                                    1/31/2019              $1,031
                                                                     2/4/2019              $1,518
                                                                     2/6/2019              $2,199
                                                                     2/7/2019               $496




                                          TOTAL BWW LAW GROUP LLC ACH                     $340,514




                                                       Page 68 of 442 to Question 3
              19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 90 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.82     CA HCD                                                     11/13/2018              $106           Secured debt
         2020 WEST EL CAMINO AVENUE #200                                                                   Unsecured loan repayment
         SACRAMENTO, CA 95833                                       11/13/2018               $81
                                                                                                           Suppliers or vendors
                                                                    11/13/2018               $81           Services
                                                                    11/13/2018               $81           Other

                                                                    11/14/2018               $25
                                                                    11/14/2018               $25
                                                                    11/15/2018               $81
                                                                    11/16/2018               $81
                                                                    11/16/2018               $25
                                                                    11/19/2018               $81
                                                                    11/19/2018               $81
                                                                    11/19/2018               $81
                                                                    11/19/2018               $81
                                                                    11/19/2018               $25
                                                                    11/19/2018               $81
                                                                    11/19/2018               $81
                                                                    11/20/2018              $106
                                                                    11/27/2018              $109
                                                                    11/28/2018               $25
                                                                    11/28/2018               $25
                                                                    11/29/2018               $81
                                                                    11/29/2018               $81
                                                                    12/4/2018                $81
                                                                    12/4/2018                $81
                                                                    12/4/2018                $81
                                                                    12/4/2018                $81
                                                                    12/4/2018                $81
                                                                    12/5/2018                $81
                                                                    12/5/2018                $81
                                                                    12/5/2018                $81
                                                                    12/5/2018                $81
                                                                    12/5/2018                $81
                                                                    12/5/2018                $81

                                                       Page 69 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 91 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/6/2018                $81
                                                                    12/10/2018               $53
                                                                    12/11/2018               $81
                                                                    12/12/2018              $106
                                                                    12/12/2018               $81
                                                                    12/13/2018               $81
                                                                    12/13/2018               $81
                                                                    12/17/2018               $81
                                                                    12/17/2018               $81
                                                                    12/17/2018               $78
                                                                    12/18/2018               $81
                                                                    12/18/2018               $81
                                                                    12/18/2018               $81
                                                                    12/19/2018               $81
                                                                    12/21/2018               $81
                                                                    12/24/2018               $81
                                                                    12/24/2018               $81
                                                                    12/24/2018               $81
                                                                    12/28/2018               $81
                                                                    12/28/2018               $81
                                                                    12/28/2018              $134
                                                                    12/28/2018               $50
                                                                    12/28/2018               $81
                                                                     1/2/2019                $81
                                                                     1/2/2019                $81
                                                                     1/2/2019               $106
                                                                     1/2/2019                $81
                                                                     1/2/2019                $81
                                                                     1/3/2019                $25
                                                                     1/3/2019                $81
                                                                     1/3/2019                $81
                                                                     1/3/2019               $106
                                                                     1/7/2019                $53

                                                       Page 70 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 92 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019                $81
                                                                     1/7/2019                $25
                                                                     1/7/2019                $81
                                                                     1/7/2019                $81
                                                                     1/9/2019                $81
                                                                     1/9/2019                $81
                                                                    1/10/2019               $106
                                                                    1/11/2019               $106
                                                                    1/14/2019                $81
                                                                    1/14/2019               $109
                                                                    1/14/2019               $106
                                                                    1/16/2019                $81
                                                                    1/16/2019                $81
                                                                    1/16/2019                $81
                                                                    1/18/2019               $106
                                                                    1/18/2019                $25
                                                                    1/18/2019                $81
                                                                    1/21/2019                $81
                                                                    1/21/2019                $25
                                                                    1/22/2019                $78
                                                                    1/25/2019                $25
                                                                    1/25/2019               $109
                                                                    1/25/2019                $81
                                                                    1/25/2019                $81
                                                                    1/25/2019                $81
                                                                    1/25/2019               $109
                                                                    1/25/2019               $137
                                                                    1/25/2019                $81
                                                                    1/28/2019               $106
                                                                    1/30/2019                $81
                                                                    1/30/2019                $81
                                                                    1/31/2019                $81
                                                                    1/31/2019                $81

                                                       Page 71 of 442 to Question 3
              19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 93 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/31/2019                $81




                                                             TOTAL CA HCD                   $7,862

3.83     CADWALADER WICKERSHAM & TAFT LLP AC                        12/5/2018              $84,945         Secured debt
         PO BOX 5929                                                                                       Unsecured loan repayment
         NEW YORK, NY 10087-5929                                     2/5/2019              $10,779
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                           TOTAL CADWALADER WICKERSHAM & TAFT LLP AC                       $95,724

3.84     CALERO SOFTWARE LLC                                        11/27/2018             $7,710          Secured debt
         PO BOX 101193                                                                                     Unsecured loan repayment
         ATLANTA, GA 30392-1193                                     12/24/2018             $7,710
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                            TOTAL CALERO SOFTWARE LLC                      $15,420

3.85     CALHOUN COUNTY TREASURER                                   11/27/2018             $2,678          Secured debt
         315 W GREEN ST                                                                                    Unsecured loan repayment
         MARSHALL, MI 49068                                         12/5/2018              $6,007
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                      TOTAL CALHOUN COUNTY TREASURER                        $8,684

3.86     CARLISLE GROUP ACH                                         11/23/2018             $7,500          Secured debt
         544 JEFFERSON AVENUE                                                                              Unsecured loan repayment
         SCRANTON, PA 18510                                         1/24/2019              $7,500
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                              TOTAL CARLISLE GROUP ACH                     $15,000

3.87     CASS COUNTY TAX COLLECTOR                                   2/1/2019              $10,837         Secured debt
         PO BOX 870                                                                                        Unsecured loan repayment
         LINDEN, TX 75563                                                                                  Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                      TOTAL CASS COUNTY TAX COLLECTOR                      $10,837




                                                       Page 72 of 442 to Question 3
              19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 94 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.88     CAYUGA COUNTY TREASURER                                    12/7/2018              $6,343          Secured debt
         160 GENESEE ST, 5TH FLOOR                                                                         Unsecured loan repayment
         AUBURN, NY 13021                                           1/29/2019              $9,612
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                       TOTAL CAYUGA COUNTY TREASURER                       $15,955

3.89     CBCINNOVIS INC ACH                                         11/13/2018             $2,123          Secured debt
         PO BOX 535595                                                                                     Unsecured loan repayment
         PITTSBURGH, PA 15253-5595                                  11/21/2018              $382
                                                                                                           Suppliers or vendors
                                                                    11/21/2018             $6,815          Services
                                                                    12/13/2018             $2,365          Other

                                                                    12/13/2018               $78
                                                                    12/13/2018               $2
                                                                    12/21/2018              $512
                                                                     1/9/2019              $6,880
                                                                    1/11/2019                $66
                                                                    1/11/2019                $2
                                                                    1/11/2019              $2,399
                                                                    1/24/2019               $310




                                               TOTAL CBCINNOVIS INC ACH                    $21,931

3.90     CBRE INC ACH                                               1/23/2019              $20,000         Secured debt
         PO BOX 15531 LOCATION CODE 2993                                                                   Unsecured loan repayment
         CHICAGO, IL 60696                                           2/4/2019              $20,000
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                      TOTAL CBRE INC ACH                   $40,000




                                                       Page 73 of 442 to Question 3
              19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 95 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.91     CDW DIRECT ACH                                             11/14/2018             $37,930         Secured debt
         PO BOX 75723                                                                                      Unsecured loan repayment
         CHICAGO, IL 60675-5723                                     12/11/2018             $3,460
                                                                                                           Suppliers or vendors
                                                                    12/13/2018              $197           Services
                                                                    12/19/2018            $101,981         Other

                                                                    12/28/2018               $21
                                                                    12/31/2018             $41,497
                                                                    1/17/2019              $1,463
                                                                    1/23/2019                $55
                                                                    1/25/2019               $386
                                                                    1/30/2019                $59




                                                   TOTAL CDW DIRECT ACH                   $187,048

3.92     CENTERVIEW PARTNERS LLC ACH                                12/11/2018            $150,835         Secured debt
         31 WEST 52ND ST 22ND FLOOR                                                                        Unsecured loan repayment
         NEW YORK, NY 10019                                         12/11/2018            $150,000
                                                                                                           Suppliers or vendors
                                                                    1/11/2019             $150,134         Services
                                                                     2/6/2019             $150,000         Other




                                     TOTAL CENTERVIEW PARTNERS LLC ACH                    $600,970

3.93     CENTURYLINK                                                11/27/2018             $2,298          Secured debt
         PO BOX 2348                                                                                       Unsecured loan repayment
         SEATTLE, WA 98111-2348                                     12/10/2018             $3,072
                                                                                                           Suppliers or vendors
                                                                    1/22/2019              $2,950          Services
                                                                                                           Other



                                                      TOTAL CENTURYLINK                     $8,320




                                                       Page 74 of 442 to Question 3
              19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 96 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.94     CERIDIAN HCM INC                                           11/15/2018             $1,802          Secured debt
         PO BOX 772830                                                                                     Unsecured loan repayment
         CHICAGO, IL 60677                                          12/3/2018              $47,216
                                                                                                           Suppliers or vendors
                                                                    12/19/2018             $49,389         Services
                                                                    12/28/2018             $44,038         Other

                                                                    1/28/2019              $42,751




                                                  TOTAL CERIDIAN HCM INC                  $185,195

3.95     CERTIFIED LANGUAGES INTL ACH                               11/13/2018             $4,490          Secured debt
         4800 SW MACADAM STE 400                                                                           Unsecured loan repayment
         PORTLAND, OR 97239                                         11/13/2018               $10
                                                                                                           Suppliers or vendors
                                                                    11/26/2018             $52,346         Services
                                                                    12/13/2018             $5,036          Other

                                                                    12/13/2018               $18
                                                                    12/21/2018             $40,733
                                                                    1/11/2019                $48
                                                                    1/11/2019              $3,383
                                                                    1/14/2019                $29
                                                                     2/4/2019                $36




                                      TOTAL CERTIFIED LANGUAGES INTL ACH                  $106,130

3.96     CHEBOYGAN COUNTY                                           11/15/2018             $4,309          Secured debt
         870 S MAIN ST                                                                                     Unsecured loan repayment
         CHEBOYGAN, MI 49721                                        11/19/2018             $2,125
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                               TOTAL CHEBOYGAN COUNTY                       $6,434

3.97     CHESAPEAKE SYSTEM SOLUTNS INC ACH                          12/11/2018             $23,500         Secured debt
         15851 DALLAS PKWY STE 900                                                                         Unsecured loan repayment
         ADDISON, TX 75001                                          12/13/2018              $212
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL CHESAPEAKE SYSTEM SOLUTNS INC ACH                    $23,712


                                                       Page 75 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 97 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.98      CHRISTENSEN, CHRISTINA LYNN                               12/4/2018               $531           Secured debt
          3000 BAYPORT DRIVE                                                                               Unsecured loan repayment
          SUITE 985                                                 12/12/2018             $1,824
                                                                                                           Suppliers or vendors
          TAMPA, FL 33607                                           12/19/2018               $87           Services
                                                                    12/21/2018               $32           Other Expense Reimb

                                                                    12/24/2018               $19
                                                                     1/8/2019               $248
                                                                    1/25/2019                $46
                                                                    1/30/2019              $1,720
                                                                    1/31/2019              $2,646




                                        TOTAL CHRISTENSEN, CHRISTINA LYNN                   $7,154

3.99      CITY OF EUREKA                                             1/4/2019              $14,000         Secured debt
          531 K STREET                                                                                     Unsecured loan repayment
          EUREKA         CA 95501                                   1/31/2019              $1,200
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                    TOTAL CITY OF EUREKA                   $15,200

3.100     CITY OF OCALA                                             11/13/2018             $9,125          Secured debt
          201 SE 3RD ST 2ND FLOOR                                                                          Unsecured loan repayment
          OCALA, FL 34471                                                                                  Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                      TOTAL CITY OF OCALA                   $9,125

3.101     CLARE COUNTY TREASURER                                    11/19/2018             $4,445          Secured debt
          225 W MAIN ST                                                                                    Unsecured loan repayment
          HARRISON, MI 48625                                        11/27/2018             $2,451
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                          TOTAL CLARE COUNTY TREASURER                      $6,896




                                                       Page 76 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 98 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.102     CLASS APPRAISAL LLC                                       12/20/2018             $54,950         Secured debt
          2600 BELLINGHAM RD STE 100                                                                       Unsecured loan repayment
          TROY, MI 48083                                            1/11/2019              $3,420
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                TOTAL CLASS APPRAISAL LLC                  $58,370

3.103     CLAY CHAPMAN IWAMURA PULICE &                             11/21/2018              $184           Secured debt
          700 BISHOP STREET SUITE 2100                                                                     Unsecured loan repayment
          HONOLULU, HI 96813                                        11/23/2018             $2,322
                                                                                                           Suppliers or vendors
                                                                    12/4/2018               $262           Services
                                                                    12/11/2018               $15           Other

                                                                    12/28/2018             $1,780
                                                                    12/31/2018             $1,126
                                                                     1/4/2019              $1,651




                                   TOTAL CLAY CHAPMAN IWAMURA PULICE &                      $7,340

3.104     CLOSING CORP INC                                          11/23/2018             $13,936         Secured debt
          3111 CAMINO DEL RIO NORTH SUITE 200                                                              Unsecured loan repayment
          SAN DIEGO, CA 92108                                       12/10/2018             $10,804
                                                                                                           Suppliers or vendors
                                                                    1/23/2019              $10,520         Services
                                                                                                           Other



                                                   TOTAL CLOSING CORP INC                  $35,260




                                                       Page 77 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 99 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.105     CODILIS & ASSOCIATES PC ACH                               11/15/2018             $10,803         Secured debt
          15W030 N FRONTAGE RD #100                                                                        Unsecured loan repayment
          BURR RIDGE, IL 60527                                      11/16/2018              $981
                                                                                                           Suppliers or vendors
                                                                    11/19/2018             $3,785          Services
                                                                    11/20/2018             $5,097          Other

                                                                    11/21/2018             $31,152
                                                                    11/23/2018             $12,844
                                                                    11/26/2018             $8,379
                                                                    11/27/2018             $2,040
                                                                    11/28/2018             $1,085
                                                                    11/29/2018             $10,735
                                                                    11/30/2018             $8,018
                                                                    12/3/2018              $11,479
                                                                    12/5/2018               $275
                                                                    12/6/2018              $24,903
                                                                    12/7/2018              $5,763
                                                                    12/10/2018             $7,042
                                                                    12/11/2018              $500
                                                                    12/13/2018             $14,998
                                                                    12/14/2018              $475
                                                                    12/17/2018             $2,957
                                                                    12/18/2018             $1,555
                                                                    12/20/2018             $16,378
                                                                    12/21/2018             $10,830
                                                                    12/24/2018              $150
                                                                    12/27/2018             $16,819
                                                                    12/28/2018             $11,070
                                                                    12/31/2018             $3,638
                                                                     1/2/2019              $1,030
                                                                     1/3/2019              $19,693
                                                                     1/4/2019              $8,754
                                                                     1/7/2019              $12,696
                                                                     1/8/2019              $1,030
                                                                     1/9/2019              $34,025

                                                       Page 78 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 100 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/10/2019              $3,517
                                                                    1/11/2019              $9,278
                                                                    1/14/2019              $9,420
                                                                    1/15/2019               $200
                                                                    1/16/2019                $50
                                                                    1/17/2019               $603
                                                                     2/6/2019               $825




                                      TOTAL CODILIS & ASSOCIATES PC ACH                   $324,873




                                                       Page 79 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 101 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.106     CODILIS & STAWIARSKI PC                                   11/14/2018               $93           Secured debt
          6782 S POTOMAC ST                                                                                Unsecured loan repayment
          CENTENNIAL       CO 80112                                 11/14/2018             $2,740
                                                                                                           Suppliers or vendors
                                                                    11/15/2018             $4,499          Services
                                                                    11/15/2018               $50           Other

                                                                    11/16/2018              $200
                                                                    11/19/2018               $63
                                                                    11/19/2018              $234
                                                                    11/20/2018              $473
                                                                    11/26/2018              $398
                                                                    11/28/2018             $1,540
                                                                    11/28/2018               $38
                                                                    11/29/2018             $1,938
                                                                    11/29/2018               $54
                                                                    11/30/2018             $1,126
                                                                    11/30/2018               $80
                                                                    12/3/2018               $680
                                                                    12/3/2018               $478
                                                                    12/4/2018                $64
                                                                    12/4/2018               $285
                                                                    12/5/2018                $11
                                                                    12/10/2018               $92
                                                                    12/10/2018             $2,253
                                                                    12/11/2018             $1,922
                                                                    12/11/2018               $23
                                                                    12/20/2018              $150
                                                                    12/26/2018               $37
                                                                    12/27/2018               $30
                                                                    12/28/2018              $750
                                                                    12/31/2018               $5
                                                                     1/4/2019               $398
                                                                     1/4/2019                $11
                                                                     1/7/2019               $250
                                                                    1/11/2019               $175

                                                       Page 80 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 102 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/11/2019               $488
                                                                    1/15/2019              $1,250
                                                                    1/16/2019               $130
                                                                    1/16/2019              $3,893
                                                                    1/22/2019               $124
                                                                    1/22/2019               $500
                                                                    1/23/2019               $336
                                                                    1/23/2019              $4,031
                                                                    1/24/2019               $272
                                                                    1/24/2019              $4,491
                                                                    1/25/2019               $472
                                                                    1/25/2019              $2,610
                                                                    1/28/2019               $168
                                                                    1/28/2019              $3,959
                                                                    1/29/2019               $400
                                                                    1/30/2019               $605
                                                                    1/30/2019              $8,735
                                                                    1/31/2019               $574
                                                                    1/31/2019               $250
                                                                    1/31/2019               $500
                                                                    1/31/2019              $1,950
                                                                     2/1/2019              $6,633
                                                                     2/1/2019               $766
                                                                     2/4/2019              $2,098
                                                                     2/4/2019              $7,438




                                           TOTAL CODILIS & STAWIARSKI PC                   $73,808




                                                       Page 81 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 103 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.107     CODILIS & STAWIARSKI PC ACH                               11/15/2018             $9,680          Secured debt
          6782 S POTOMAC ST                                                                                Unsecured loan repayment
          CENTENNIAL, CO 80112                                      11/16/2018             $2,764
                                                                                                           Suppliers or vendors
                                                                    11/19/2018             $1,115          Services
                                                                    11/21/2018             $9,195          Other

                                                                    11/23/2018              $300
                                                                    11/26/2018             $1,318
                                                                    11/27/2018             $1,059
                                                                    11/29/2018             $8,265
                                                                    11/30/2018             $1,637
                                                                    12/3/2018              $17,891
                                                                    12/6/2018              $1,079
                                                                    12/7/2018               $925
                                                                    12/10/2018              $967
                                                                    12/11/2018             $3,912
                                                                    12/13/2018             $1,718
                                                                    12/14/2018             $6,298
                                                                    12/17/2018              $630
                                                                    12/19/2018               $11
                                                                    12/20/2018             $3,940
                                                                    12/21/2018               $40
                                                                    12/27/2018             $2,954
                                                                    12/28/2018             $3,150
                                                                    12/31/2018             $1,998
                                                                     1/3/2019              $6,967
                                                                     1/4/2019              $1,966
                                                                     1/7/2019              $2,079
                                                                     1/9/2019              $23,668
                                                                    1/10/2019              $4,570
                                                                    1/11/2019              $13,472
                                                                    1/14/2019              $3,563




                                                       Page 82 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 104 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                      TOTAL CODILIS & STAWIARSKI PC ACH                   $137,132




                                                       Page 83 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 105 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.108     CODILIS AND ASSOCIATES                                    11/13/2018               $59           Secured debt
          15W030 N FRONTAGE RD                                                                             Unsecured loan repayment
          BURR RIDGE      IL 60527                                  11/13/2018              $940
                                                                                                           Suppliers or vendors
                                                                    11/14/2018             $1,220          Services
                                                                    11/14/2018             $1,178          Other

                                                                    11/15/2018             $4,085
                                                                    11/16/2018              $451
                                                                    11/16/2018             $1,385
                                                                    11/19/2018              $780
                                                                    11/19/2018               $50
                                                                    11/20/2018             $2,372
                                                                    11/20/2018             $1,850
                                                                    11/21/2018             $1,090
                                                                    11/21/2018              $655
                                                                    11/23/2018             $2,690
                                                                    11/23/2018             $1,143
                                                                    11/26/2018             $2,410
                                                                    11/26/2018             $1,206
                                                                    11/27/2018               $11
                                                                    11/27/2018               $50
                                                                    11/28/2018             $2,430
                                                                    11/28/2018              $587
                                                                    11/29/2018             $1,995
                                                                    11/29/2018              $958
                                                                    11/30/2018              $150
                                                                    12/3/2018               $100
                                                                    12/5/2018              $2,855
                                                                    12/5/2018              $1,186
                                                                    12/6/2018                $15
                                                                    12/6/2018                $75
                                                                    12/7/2018                $15
                                                                    12/7/2018               $520
                                                                    12/10/2018             $1,075
                                                                    12/10/2018             $1,063

                                                       Page 84 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 106 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/11/2018             $2,900
                                                                    12/11/2018              $250
                                                                    12/12/2018              $349
                                                                    12/12/2018              $874
                                                                    12/13/2018             $1,821
                                                                    12/13/2018             $1,345
                                                                    12/17/2018              $520
                                                                    12/17/2018              $368
                                                                    12/19/2018              $995
                                                                    12/19/2018             $1,053
                                                                    12/21/2018              $950
                                                                    12/24/2018              $520
                                                                    12/24/2018              $754
                                                                    12/27/2018              $250
                                                                    12/28/2018              $850
                                                                    12/31/2018              $560
                                                                    12/31/2018              $861
                                                                     1/2/2019              $1,432
                                                                     1/2/2019              $1,187
                                                                     1/3/2019               $980
                                                                     1/4/2019               $100
                                                                     1/4/2019               $468
                                                                     1/7/2019                $54
                                                                     1/8/2019              $1,590
                                                                     1/9/2019               $460
                                                                     1/9/2019                $15
                                                                    1/11/2019                $50
                                                                    1/14/2019              $1,605
                                                                    1/14/2019               $205
                                                                    1/15/2019              $1,000
                                                                    1/21/2019              $1,970
                                                                    1/21/2019               $832
                                                                    1/23/2019              $7,500

                                                       Page 85 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 107 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/23/2019              $2,324
                                                                    1/24/2019              $5,165
                                                                    1/24/2019              $6,330
                                                                    1/25/2019              $1,507
                                                                    1/25/2019              $1,300
                                                                    1/28/2019              $1,072
                                                                    1/28/2019               $870
                                                                    1/29/2019               $815
                                                                    1/29/2019               $100
                                                                    1/30/2019              $3,406
                                                                    1/30/2019              $3,450
                                                                    1/31/2019              $2,050
                                                                    1/31/2019               $254
                                                                    1/31/2019               $227
                                                                    1/31/2019                $65
                                                                    1/31/2019              $2,728
                                                                     2/1/2019              $2,855
                                                                     2/1/2019              $4,375
                                                                     2/4/2019              $5,650
                                                                     2/4/2019              $4,407




                                           TOTAL CODILIS AND ASSOCIATES                   $120,269




                                                       Page 86 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 108 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.109     CODILIS STAWIARSKI & MOODY PC                             11/13/2018             $1,378          Secured debt
          15 W 030 N FRONTAGE RD #200                                                                      Unsecured loan repayment
          BURR RIDGE, IL 60527                                      11/16/2018             $7,759
                                                                                                           Suppliers or vendors
                                                                    11/19/2018             $3,794          Services
                                                                    11/20/2018             $1,141          Other

                                                                    11/21/2018              $400
                                                                    11/23/2018             $13,578
                                                                    11/26/2018             $1,552
                                                                    11/27/2018             $1,400
                                                                    11/28/2018             $1,675
                                                                    11/30/2018             $16,052
                                                                    12/3/2018              $5,460
                                                                    12/4/2018              $4,607
                                                                    12/6/2018               $695
                                                                    12/7/2018              $11,821
                                                                    12/10/2018             $2,193
                                                                    12/11/2018             $6,660
                                                                    12/14/2018             $9,294
                                                                    12/17/2018              $228
                                                                    12/18/2018              $600
                                                                    12/19/2018              $260
                                                                    12/20/2018              $975
                                                                    12/21/2018             $9,297
                                                                    12/24/2018             $5,552
                                                                    12/27/2018              $350
                                                                    12/28/2018             $14,319
                                                                    12/31/2018             $4,555
                                                                     1/4/2019              $8,123
                                                                     1/7/2019                $11
                                                                     1/8/2019              $3,821
                                                                    1/10/2019              $21,126
                                                                    1/11/2019              $7,425
                                                                    1/14/2019              $5,906
                                                                    1/16/2019               $150

                                                       Page 87 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 109 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                   TOTAL CODILIS STAWIARSKI & MOODY PC                    $172,155




                                                       Page 88 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 110 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.110     CODILIS STAWIARSKI AND                                    11/13/2018              $430           Secured debt
          15 W 030 N FRONTAGE RD                                                                           Unsecured loan repayment
          BURR RIDGE       IL 60527                                 11/13/2018              $545
                                                                                                           Suppliers or vendors
                                                                    11/16/2018             $1,875          Services
                                                                    11/19/2018              $293           Other

                                                                    11/19/2018             $2,375
                                                                    11/21/2018              $615
                                                                    11/27/2018             $1,325
                                                                    11/27/2018               $35
                                                                    11/28/2018              $205
                                                                    11/28/2018              $410
                                                                    11/29/2018              $256
                                                                    11/29/2018              $645
                                                                    11/30/2018              $328
                                                                    11/30/2018              $465
                                                                    12/3/2018                $75
                                                                    12/5/2018               $500
                                                                    12/5/2018               $386
                                                                    12/7/2018               $520
                                                                    12/7/2018               $367
                                                                    12/11/2018              $600
                                                                    12/18/2018              $615
                                                                    12/19/2018              $336
                                                                    12/21/2018              $300
                                                                    12/27/2018              $710
                                                                    12/27/2018              $293
                                                                    12/28/2018             $1,400
                                                                    12/28/2018              $206
                                                                    12/31/2018             $1,067
                                                                    12/31/2018              $139
                                                                     1/3/2019                $35
                                                                     1/3/2019               $125
                                                                     1/4/2019               $600
                                                                     1/7/2019               $692

                                                       Page 89 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 111 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019              $1,160
                                                                     1/8/2019               $335
                                                                    1/14/2019              $1,260
                                                                    1/15/2019              $2,310
                                                                    1/15/2019               $898
                                                                    1/22/2019              $1,290
                                                                    1/23/2019               $216
                                                                    1/24/2019                $35
                                                                    1/25/2019               $502
                                                                    1/25/2019               $840
                                                                    1/28/2019              $1,024
                                                                    1/28/2019              $2,565
                                                                    1/29/2019               $940
                                                                    1/30/2019              $6,620
                                                                    1/30/2019              $1,812
                                                                    1/31/2019              $5,045
                                                                    1/31/2019               $860
                                                                    1/31/2019               $490
                                                                    1/31/2019               $605
                                                                     2/1/2019               $275
                                                                     2/4/2019               $431
                                                                     2/4/2019              $1,573




                                           TOTAL CODILIS STAWIARSKI AND                    $49,851




                                                       Page 90 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 112 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.111     CODINGTON COUNTY TREASURER                                11/19/2018              $107           Secured debt
          14 FIRST AVE SE                                                                                  Unsecured loan repayment
          WATERTOWN, SD 57201                                       11/19/2018              $324
                                                                                                           Suppliers or vendors
                                                                    11/19/2018              $369           Services
                                                                    11/19/2018              $227           Other

                                                                    11/19/2018              $570
                                                                    11/19/2018              $298
                                                                    11/19/2018              $801
                                                                    11/19/2018              $301
                                                                    11/19/2018              $216
                                                                    11/19/2018              $240
                                                                    11/19/2018              $329
                                                                    11/20/2018              $257
                                                                    11/20/2018              $330
                                                                    11/20/2018              $224
                                                                    11/20/2018              $355
                                                                    11/20/2018              $492
                                                                    11/20/2018              $266
                                                                    11/20/2018             $1,165
                                                                    11/20/2018              $844
                                                                    11/20/2018              $444
                                                                    11/20/2018              $893




                                   TOTAL CODINGTON COUNTY TREASURER                         $9,052




                                                       Page 91 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 113 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.112     COFFEE PERKS                                              11/16/2018              $578           Secured debt
          2985 MERCURY RD                                                                                  Unsecured loan repayment
          JACKSONVILLE, FL 32207                                    11/30/2018              $646
                                                                                                           Suppliers or vendors
                                                                    12/6/2018              $2,069          Services
                                                                    12/7/2018              $1,143          Other

                                                                    12/10/2018              $802
                                                                    12/14/2018              $370
                                                                    12/21/2018              $245
                                                                     1/4/2019               $423
                                                                    1/11/2019               $324
                                                                    1/18/2019               $216
                                                                    1/25/2019               $124




                                                     TOTAL COFFEE PERKS                     $6,941

3.113     COGENT ECONOMICS ACH                                      11/20/2018             $99,900         Secured debt
          ONE HARBOR DRIVE STE 204                                                                         Unsecured loan repayment
          SAUSALITO, CA 94965                                       12/24/2018             $90,000
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                            TOTAL COGENT ECONOMICS ACH                    $189,900

3.114     COGNIZANT TECHNOLOGY SOLUTIONS ACH                        11/29/2018            $248,049         Secured debt
          24721 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO, IL 60673-1247                                    12/5/2018              $2,844
                                                                                                           Suppliers or vendors
                                                                    12/5/2018             $160,257         Services
                                                                    12/21/2018             $81,456         Other

                                                                    12/27/2018            $248,049
                                                                    12/28/2018            $181,780
                                                                     1/9/2019             $241,582
                                                                    1/29/2019             $297,041




                            TOTAL COGNIZANT TECHNOLOGY SOLUTIONS ACH                    $1,461,058




                                                       Page 92 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 114 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.115     COHN & ROTH (NY)                                          11/14/2018             $1,848          Secured debt
          100 EAST OLD COUNTRY RD, STE 28                                                                  Unsecured loan repayment
          MINEOLA, NY 11501                                         12/3/2018              $1,770
                                                                                                           Suppliers or vendors
                                                                    12/7/2018              $2,741          Services
                                                                    12/24/2018             $1,330          Other

                                                                    12/28/2018              $400
                                                                    12/31/2018             $1,615
                                                                     1/2/2019              $3,703
                                                                     1/4/2019               $400
                                                                     1/9/2019              $1,778
                                                                    1/15/2019              $1,637
                                                                    1/17/2019               $400




                                                  TOTAL COHN & ROTH (NY)                   $17,622




                                                       Page 93 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 115 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.116     COHN GOLDBERG & DEUTSCH LLC                               11/13/2018             $1,806          Secured debt
          600 BALTIMORE AVE STE 208                                                                        Unsecured loan repayment
          TOWSON, MD 21204                                          11/16/2018             $2,946
                                                                                                           Suppliers or vendors
                                                                    11/19/2018             $1,225          Services
                                                                    11/20/2018             $2,606          Other

                                                                    11/21/2018               $40
                                                                    11/23/2018             $5,682
                                                                    11/26/2018              $140
                                                                    11/27/2018             $5,656
                                                                    11/28/2018             $1,065
                                                                    11/30/2018             $5,999
                                                                    12/3/2018              $1,697
                                                                    12/4/2018               $125
                                                                    12/5/2018              $1,365
                                                                    12/7/2018              $14,020
                                                                    12/10/2018              $960
                                                                    12/11/2018             $3,432
                                                                    12/12/2018              $650
                                                                    12/14/2018             $5,237
                                                                    12/17/2018             $3,487
                                                                    12/21/2018             $13,627
                                                                    12/24/2018             $1,190
                                                                    12/28/2018             $6,141
                                                                    12/31/2018             $6,881
                                                                     1/2/2019               $266
                                                                     1/4/2019              $19,912
                                                                     1/7/2019               $125
                                                                     1/8/2019              $1,308
                                                                    1/10/2019              $12,876
                                                                    1/11/2019              $8,197
                                                                    1/14/2019              $4,475
                                                                    1/18/2019              $4,006




                                                       Page 94 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 116 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                   TOTAL COHN GOLDBERG & DEUTSCH LLC                      $137,139




                                                       Page 95 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 117 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.117     COHN GOLDBERG DEUTSCH                                     11/15/2018             $1,820          Secured debt
          600 BALTIMORE AVE #208                                                                           Unsecured loan repayment
          TOWSON         MD 21204                                   11/15/2018              $526
                                                                                                           Suppliers or vendors
                                                                    11/16/2018              $227           Services
                                                                    11/16/2018             $2,720          Other

                                                                    11/19/2018               $18
                                                                    11/19/2018              $920
                                                                    11/20/2018             $3,210
                                                                    11/20/2018              $649
                                                                    11/21/2018             $2,380
                                                                    11/21/2018             $1,832
                                                                    11/26/2018              $143
                                                                    11/26/2018             $2,320
                                                                    11/27/2018              $196
                                                                    11/29/2018             $1,634
                                                                    11/29/2018              $538
                                                                    12/5/2018                $25
                                                                    12/5/2018              $1,790
                                                                    12/6/2018               $290
                                                                    12/6/2018              $1,390
                                                                    12/7/2018              $1,240
                                                                    12/7/2018              $1,222
                                                                    12/10/2018             $3,400
                                                                    12/10/2018              $110
                                                                    12/13/2018              $500
                                                                    12/13/2018              $556
                                                                    12/19/2018               $9
                                                                    12/19/2018              $350
                                                                    12/21/2018              $695
                                                                    12/21/2018             $2,320
                                                                    12/28/2018              $181
                                                                    12/28/2018             $1,350
                                                                     1/2/2019              $2,600
                                                                     1/2/2019              $1,187

                                                       Page 96 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 118 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/3/2019              $1,550
                                                                     1/3/2019                $75
                                                                     1/8/2019               $350
                                                                    1/11/2019                $11
                                                                    1/11/2019               $450
                                                                    1/22/2019              $1,450
                                                                    1/22/2019               $630
                                                                    1/23/2019               $851
                                                                    1/23/2019               $500
                                                                    1/24/2019              $4,180
                                                                    1/24/2019              $4,320
                                                                    1/25/2019               $250
                                                                    1/25/2019                $45
                                                                    1/29/2019              $2,697
                                                                    1/29/2019              $1,920
                                                                    1/30/2019              $1,555
                                                                    1/30/2019                $9
                                                                    1/31/2019                $65
                                                                     2/4/2019               $500
                                                                     2/4/2019              $2,056




                                           TOTAL COHN GOLDBERG DEUTSCH                     $61,811

3.118     COLLUM & PERRY PLLC                                       12/24/2018             $18,000         Secured debt
          109 W STATESVILLE AVE                                                                            Unsecured loan repayment
          MOORESVILLE, NC 28115                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                              TOTAL COLLUM & PERRY PLLC                    $18,000




                                                       Page 97 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 119 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.119     COMED                                                     11/13/2018             $2,521          Secured debt
          PO BOX 6111                                                                                      Unsecured loan repayment
          CAROL STREAM      IL 60197                                11/27/2018               $40
                                                                                                           Suppliers or vendors
                                                                    11/30/2018             $1,061          Services
                                                                    12/20/2018             $4,387          Other

                                                                    12/24/2018              $336
                                                                     1/7/2019               $420
                                                                     1/9/2019               $131
                                                                    1/29/2019               $442
                                                                     2/1/2019              $1,178
                                                                     2/4/2019                $54




                                                             TOTAL COMED                   $10,569

3.120     COMPLIANCEEASE ACH                                        11/21/2018             $21,067         Secured debt
          111 ANZA BLVD SUITE 200                                                                          Unsecured loan repayment
          BURLINGAME, CA 94010-1932                                 12/6/2018              $2,975
                                                                                                           Suppliers or vendors
                                                                    12/21/2018             $24,054         Services
                                                                     1/3/2019              $2,975          Other

                                                                    1/24/2019              $23,260




                                             TOTAL COMPLIANCEEASE ACH                      $74,331

3.121     COMPUTER SCIENCE CORPORATION ACH                          11/21/2018            $143,280         Secured debt
          PO BOX 951574                                                                                    Unsecured loan repayment
          DALLAS, TX 75395                                          12/12/2018            $138,748
                                                                                                           Suppliers or vendors
                                                                    1/29/2019             $135,206         Services
                                                                                                           Other



                                TOTAL COMPUTER SCIENCE CORPORATION ACH                    $417,233




                                                       Page 98 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 120 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.122     CONDUENT BUSINESS SERVICES LLC ACH                        12/4/2018              $35,501         Secured debt
          PO BOX 201322                                                                                    Unsecured loan repayment
          DALLAS, TX 75320-1322                                     12/6/2018              $19,295
                                                                                                           Suppliers or vendors
                                                                    12/11/2018             $73,726         Services
                                                                     1/3/2019             $141,500         Other

                                                                     2/4/2019               $811
                                                                     2/7/2019              $27,760




                                TOTAL CONDUENT BUSINESS SERVICES LLC ACH                  $298,593

3.123     CONNER & ROBERTS PLLC                                     12/3/2018              $35,000         Secured debt
          4115 NORTH TERRACE                                                                               Unsecured loan repayment
          CHATTANOOGA, TN 37411                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                            TOTAL CONNER & ROBERTS PLLC                    $35,000

3.124     CONSUMER LAW ORGANIZATION P A                             1/22/2019              $9,000          Secured debt
          721 US HWY 1 STE 201                                                                             Unsecured loan repayment
          NORTH PALM BEACH, FL 33408                                                                       Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                    TOTAL CONSUMER LAW ORGANIZATION P A                     $9,000




                                                       Page 99 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 121 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.125     COOKE DEMERS & GLEASON                                   11/23/2018                $35           Secured debt
          260 MARKET ST STE F                                                                              Unsecured loan repayment
          NEW ALBANY       OH 43054                                11/26/2018               $990
                                                                                                           Suppliers or vendors
                                                                   11/26/2018              $1,375          Services
                                                                   11/28/2018              $1,650          Other

                                                                   11/29/2018               $238
                                                                   11/29/2018              $2,085
                                                                   11/30/2018               $825
                                                                    12/5/2018               $675
                                                                    12/6/2018                $15
                                                                    12/6/2018              $1,685
                                                                   12/10/2018              $1,441
                                                                   12/11/2018              $1,350
                                                                   12/11/2018               $181
                                                                   12/19/2018               $250
                                                                   12/28/2018               $900
                                                                   12/31/2018                $35
                                                                     1/2/2019                $14
                                                                     1/2/2019                $35
                                                                     1/4/2019               $450
                                                                     1/7/2019               $380
                                                                     1/7/2019              $1,865
                                                                     1/8/2019               $536
                                                                     1/8/2019               $450
                                                                    1/11/2019              $1,800
                                                                    1/11/2019              $1,825
                                                                    1/22/2019               $427
                                                                    1/22/2019               $990
                                                                    1/23/2019              $1,002
                                                                    1/23/2019              $6,115
                                                                    1/24/2019              $1,145
                                                                    1/24/2019               $550
                                                                    1/29/2019                $29
                                                                    1/30/2019              $4,165

                                                      Page 100 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 122 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/30/2019               $100
                                                                    1/31/2019               $150
                                                                    1/31/2019               $639
                                                                    1/31/2019               $144




                                        TOTAL COOKE DEMERS & GLEASON                       $36,540




                                                      Page 101 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 123 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.126     COOKE DEMERS LLC ACH                                     11/13/2018              $2,720          Secured debt
          260 MARKET ST STE F                                                                              Unsecured loan repayment
          NEW ALBANY, OH 43054                                     11/15/2018              $4,788
                                                                                                           Suppliers or vendors
                                                                   11/27/2018              $1,196          Services
                                                                   11/29/2018                $75           Other

                                                                    12/3/2018               $700
                                                                    12/4/2018              $3,138
                                                                   12/10/2018              $19,242
                                                                   12/11/2018               $400
                                                                   12/11/2018               $250
                                                                   12/12/2018              $3,438
                                                                   12/13/2018              $4,192
                                                                   12/14/2018              $6,196
                                                                   12/17/2018              $5,350
                                                                   12/20/2018               $414
                                                                   12/24/2018               $400
                                                                   12/26/2018              $1,328
                                                                   12/27/2018              $9,025
                                                                   12/28/2018              $1,150
                                                                   12/31/2018              $7,233
                                                                   12/31/2018              $14,191
                                                                     1/2/2019              $3,869
                                                                     1/3/2019              $1,884
                                                                     1/4/2019              $10,383
                                                                     1/7/2019              $6,546
                                                                     1/8/2019              $1,686
                                                                     1/9/2019              $16,595
                                                                    1/10/2019              $7,179
                                                                    1/11/2019               $686
                                                                    1/16/2019               $737
                                                                    1/17/2019               $225
                                                                    1/21/2019              $1,175
                                                                    1/22/2019              $6,818
                                                                    1/23/2019               $539

                                                      Page 102 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 124 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     2/4/2019              $3,478
                                                                     2/6/2019                $75
                                                                     2/7/2019              $3,552




                                           TOTAL COOKE DEMERS LLC ACH                     $150,851

3.127     CORELOGIC CREDCO LLC ACH                                 11/21/2018              $2,182          Secured debt
          PO BOX 847070                                                                                    Unsecured loan repayment
          DALLAS, TX 75284                                         11/23/2018             $244,041
                                                                                                           Suppliers or vendors
                                                                   12/27/2018              $1,680          Services
                                                                   12/27/2018             $179,422         Other

                                                                    1/24/2019              $1,318
                                                                    1/31/2019             $161,992




                                       TOTAL CORELOGIC CREDCO LLC ACH                     $590,635

3.128     CORELOGIC INFORMATION SOLUTIONS ACH                      11/20/2018                $21           Secured debt
          PO BOX 847239                                                                                    Unsecured loan repayment
          DALLAS, TX 75284-7239                                    11/20/2018               $111
                                                                                                           Suppliers or vendors
                                                                   11/27/2018                $29           Services
                                                                   12/12/2018                $37           Other

                                                                   12/17/2018                $8
                                                                    1/14/2019                $38
                                                                    1/15/2019               $131
                                                                    1/16/2019              $30,000
                                                                    1/17/2019               $140
                                                                     2/4/2019              $7,500




                           TOTAL CORELOGIC INFORMATION SOLUTIONS ACH                       $38,015




                                                      Page 103 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 125 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.129     CORELOGIC TAX SERVICES LLC ACH                           12/10/2018             $989,681          Secured debt
          PO BOX 200079                                                                                     Unsecured loan repayment
          DALLAS, TX 75320                                           1/9/2019             $1,022,312
                                                                                                            Suppliers or vendors
                                                                    1/17/2019             $390,796          Services
                                                                                                            Other



                                 TOTAL CORELOGIC TAX SERVICES LLC ACH                   $2,402,789

3.130     COUNSELORLIBRARY.COM LLC ACH                             12/10/2018              $10,500          Secured debt
          7037 RIDGE RD STE 300                                                                             Unsecured loan repayment
          HANOVER, MD 21076                                        12/12/2018              $7,250
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                  TOTAL COUNSELORLIBRARY.COM LLC ACH                       $17,750

3.131     COURTDRIVE                                               11/26/2018              $6,500           Secured debt
          3000 N HOLLYWOOD WAY                                                                              Unsecured loan repayment
          BURBANK, CA 91505                                         1/15/2019              $6,500
                                                                                                            Suppliers or vendors
                                                                    1/24/2019              $6,500           Services
                                                                                                            Other



                                                       TOTAL COURTDRIVE                    $19,500




                                                      Page 104 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 126 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.132     CRAWFORD & VON KELLER LLC ACH                            11/13/2018                $15           Secured debt
          PO BOX 4216                                                                                      Unsecured loan repayment
          COLUMBIA, SC 29240                                       11/15/2018              $1,030
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $14,552         Services
                                                                   11/26/2018               $978           Other

                                                                   11/29/2018              $9,916
                                                                   11/30/2018               $215
                                                                    12/3/2018              $2,163
                                                                    12/6/2018              $11,937
                                                                    12/7/2018              $1,455
                                                                   12/13/2018              $1,275
                                                                   12/20/2018              $3,854
                                                                   12/24/2018              $3,982
                                                                   12/27/2018              $2,805
                                                                   12/28/2018               $311
                                                                   12/31/2018               $284
                                                                     1/3/2019              $2,589
                                                                     1/7/2019              $2,308
                                                                     1/9/2019              $1,600
                                                                    1/10/2019              $3,019
                                                                    1/11/2019              $1,675
                                                                    1/14/2019              $1,685
                                                                    1/15/2019                $17
                                                                    1/17/2019              $4,250
                                                                    1/21/2019               $850
                                                                    1/28/2019              $2,697
                                                                     2/4/2019              $2,645
                                                                     2/6/2019               $875
                                                                     2/7/2019              $9,707




                                 TOTAL CRAWFORD & VON KELLER LLC ACH                       $88,690




                                                      Page 105 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 127 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.133     CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC          11/13/2018             $9,032,285        Secured debt
          ATTN: MARGARET D DELLAFERA                                                                        Unsecured loan repayment
          CREDIT SUISSE SERVICES (USA) LLC                         11/14/2018            $10,960,001
                                                                                                            Suppliers or vendors
          11 MADISON AVE                                           11/15/2018            $13,211,222        Services
          NEW YORK, NY 10010
                                                                   11/16/2018             $1,854,121        Other

                                                                   11/19/2018             $3,935,395
                                                                   11/20/2018            $10,420,439
                                                                   11/21/2018             $9,055,290
                                                                   11/23/2018            $11,049,196
                                                                   11/26/2018            $18,394,413
                                                                   11/27/2018             $9,474,930
                                                                   11/28/2018            $34,409,066
                                                                   11/29/2018            $11,456,931
                                                                   11/30/2018             $2,290,302
                                                                    12/1/2018             $3,015,511
                                                                    12/3/2018             $9,033,387
                                                                    12/4/2018            $14,160,548
                                                                    12/5/2018             $4,556,488
                                                                    12/6/2018             $7,301,069
                                                                    12/7/2018             $2,324,302
                                                                   12/10/2018            $24,195,383
                                                                   12/11/2018              $15,868
                                                                   12/12/2018              $3,338
                                                                   12/13/2018            $15,369,099
                                                                   12/14/2018             $2,174,345
                                                                   12/17/2018             $4,295,826
                                                                   12/18/2018             $5,152,443
                                                                   12/19/2018             $2,934,226
                                                                   12/20/2018             $8,643,014
                                                                   12/21/2018             $5,209,078
                                                                   12/24/2018             $8,038,821
                                                                   12/26/2018             $6,185,230
                                                                   12/27/2018             $413,016
                                                                   12/28/2018            $30,580,666

                                                      Page 106 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 128 of 845
Ditech Financial LLC                                                                                   Case Number:          19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


                                                                   12/31/2018             $192,243
                                                                     1/1/2019             $2,729,137
                                                                     1/2/2019            $12,960,352
                                                                     1/3/2019             $2,916,212
                                                                     1/4/2019             $1,794,565
                                                                     1/7/2019             $3,307,779
                                                                     1/8/2019             $7,361,077
                                                                     1/9/2019             $112,332
                                                                    1/10/2019             $8,190,198
                                                                    1/11/2019             $2,169,257
                                                                    1/14/2019             $6,305,121
                                                                    1/15/2019             $3,404,464
                                                                    1/16/2019             $6,721,455
                                                                    1/17/2019             $6,487,292
                                                                    1/18/2019             $342,161
                                                                    1/22/2019             $7,697,403
                                                                    1/23/2019             $1,406,452
                                                                    1/24/2019             $9,253,167
                                                                    1/25/2019             $2,122,685
                                                                    1/28/2019            $12,226,996
                                                                    1/29/2019             $5,416,347
                                                                    1/30/2019             $5,648,162
                                                                    1/31/2019             $8,937,836
                                                                     2/1/2019             $2,959,052
                                                                     2/4/2019            $13,105,073
                                                                     2/5/2019             $4,420,796
                                                                     2/6/2019             $6,323,596
                                                                     2/7/2019            $15,845,441
                                                                     2/8/2019             $6,458,576




               TOTAL CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC                  $465,960,473



                                                      Page 107 of 442 to Question 3
               19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 129 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.134     CREDIT SUISSE MORTGAGE CAPITAL, LLC                      12/13/2018             $3,416,123        Secured debt
          NOT AVAILABLE                                                                                     Unsecured loan repayment
                                                                    1/14/2019             $3,482,863
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                TOTAL CREDIT SUISSE MORTGAGE CAPITAL, LLC               $6,898,986

3.135     CREDIT SUISSE SECURITIES USA LLC                           2/8/2019              $89,030          Secured debt
          PO BOX 223766                                                                                     Unsecured loan repayment
          PITTSBURGH, PA 15251-2766                                                                         Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                   TOTAL CREDIT SUISSE SECURITIES USA LLC                  $89,030

3.136     CSC CORPORATE DOMAINS INC ACH                            11/21/2018                $41            Secured debt
          PO BOX 13397                                                                                      Unsecured loan repayment
          PHILADELPHIA, PA 19101-3397                              12/21/2018              $22,616
                                                                                                            Suppliers or vendors
                                                                    1/24/2019                $28            Services
                                                                                                            Other



                                    TOTAL CSC CORPORATE DOMAINS INC ACH                    $22,685




                                                      Page 108 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 130 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.137     CULBRETH LAW FIRM PC ACH                                 11/13/2018              $2,838          Secured debt
          500 N SHORELINE SUITE 612                                                                        Unsecured loan repayment
          CORPUS CHRISTI, TX 78401                                 11/16/2018               $436
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $5,030          Services
                                                                   11/23/2018              $1,100          Other

                                                                    12/3/2018              $1,000
                                                                   12/10/2018              $20,082
                                                                   12/11/2018              $1,250
                                                                   12/12/2018              $3,500
                                                                   12/13/2018              $4,366
                                                                   12/19/2018              $3,262
                                                                   12/24/2018               $194
                                                                   12/31/2018              $12,032
                                                                     1/8/2019              $2,146
                                                                     1/9/2019               $758
                                                                    1/11/2019              $8,857
                                                                    1/15/2019                $29
                                                                    1/16/2019              $2,744
                                                                    1/18/2019              $1,250
                                                                    1/21/2019               $400
                                                                    1/24/2019              $5,000
                                                                     2/4/2019              $8,641
                                                                     2/7/2019              $2,176




                                         TOTAL CULBRETH LAW FIRM PC ACH                    $87,091

3.138     CUYAHOGA COUNTY TREASURER                                12/18/2018              $7,033          Secured debt
          2079 E 9TH ST                                                                                    Unsecured loan repayment
          CLEVELAND, OH 44115                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                      TOTAL CUYAHOGA COUNTY TREASURER                       $7,033




                                                      Page 109 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 131 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.139     CVS PHARMACY INC ACH                                     12/11/2018              $9,570          Secured debt
          1 CVS DRIVE                                                                                      Unsecured loan repayment
          WOONSOCKET, RI 02895-6146                                12/21/2018              $3,960
                                                                                                           Suppliers or vendors
                                                                    1/22/2019               $160           Services
                                                                                                           Other



                                            TOTAL CVS PHARMACY INC ACH                     $13,690

3.140     CYRUSONE ACH                                             11/28/2018              $29,977         Secured debt
          3581 SOLUTIONS CENTER #773581                                                                    Unsecured loan repayment
          CHICAGO, IL 60677-3005                                   12/28/2018                $11
                                                                                                           Suppliers or vendors
                                                                   12/28/2018              $6,862          Services
                                                                                                           Other



                                                    TOTAL CYRUSONE ACH                     $36,849

3.141     DATABANK HOLDINGS LTD ACH                                12/11/2018              $34,622         Secured debt
          PO BOX 732200                                                                                    Unsecured loan repayment
          DALLAS, TX 75373-2200                                    12/19/2018              $33,450
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                      TOTAL DATABANK HOLDINGS LTD ACH                      $68,072

3.142     DATAMYX LLC                                                1/3/2019              $12,551         Secured debt
          2300 GLADES RD STE 400E                                                                          Unsecured loan repayment
          BOCA RATON, FL 33431                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                      TOTAL DATAMYX LLC                    $12,551

3.143     DATAVERIFY ACH                                           11/21/2018              $44,860         Secured debt
          PO BOX 535595                                                                                    Unsecured loan repayment
          PITTSBURGH, PA 15253-5595                                11/21/2018              $1,017
                                                                                                           Suppliers or vendors
                                                                   12/21/2018              $47,625         Services
                                                                    1/24/2019              $45,923         Other

                                                                    1/24/2019               $702




                                                   TOTAL DATAVERIFY ACH                   $140,126




                                                      Page 110 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 132 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.144     DATILUS, SABINE                                          11/21/2018               $481           Secured debt
          3000 BAYPORT DRIVE                                                                               Unsecured loan repayment
          SUITE 985                                                 12/4/2018              $1,598
                                                                                                           Suppliers or vendors
          TAMPA, FL 33607                                          12/10/2018               $747           Services
                                                                   12/11/2018               $340           Other Expense Reimb

                                                                   12/28/2018              $2,061
                                                                     1/7/2019              $1,477
                                                                     1/9/2019               $412
                                                                    1/11/2019               $527
                                                                    1/23/2019               $928
                                                                    1/31/2019              $2,014




                                                   TOTAL DATILUS, SABINE                   $10,586




                                                      Page 111 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 133 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.145     DAVIS BROWN KOEHN SHORS AND                              11/15/2018              $1,098          Secured debt
          215 10TH ST STE 1300                                                                             Unsecured loan repayment
          DES MOINES, IA 50309-3993                                11/16/2018              $1,630
                                                                                                           Suppliers or vendors
                                                                   11/19/2018               $930           Services
                                                                   11/21/2018              $2,437          Other

                                                                   11/26/2018              $1,570
                                                                   11/29/2018               $920
                                                                   11/30/2018               $230
                                                                   12/10/2018              $1,037
                                                                   12/13/2018              $1,855
                                                                   12/14/2018              $1,950
                                                                   12/20/2018              $2,441
                                                                   12/27/2018              $1,835
                                                                   12/28/2018              $1,176
                                                                     1/4/2019              $2,554
                                                                     1/9/2019              $1,494
                                                                    1/10/2019               $235
                                                                    1/11/2019              $1,175
                                                                    1/14/2019               $435
                                                                    1/17/2019               $350
                                                                     2/6/2019               $400




                                   TOTAL DAVIS BROWN KOEHN SHORS AND                       $25,754

3.146     DAVIS POLK AND WARDWELL LLP ACH                           1/22/2019              $29,031         Secured debt
          450 LEXINGTON AVE                                                                                Unsecured loan repayment
          NEW YORK, NY 10017                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL DAVIS POLK AND WARDWELL LLP ACH                      $29,031




                                                      Page 112 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 134 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.147     DAY PITNEY LLP                                           11/30/2018              $6,758          Secured debt
          1 JEFFERSON ROAD                                                                                 Unsecured loan repayment
          PARSIPPANY, NJ 07054                                     12/28/2018               $549
                                                                                                           Suppliers or vendors
                                                                   12/31/2018              $6,529          Services
                                                                                                           Other



                                                    TOTAL DAY PITNEY LLP                   $13,836

3.148     DB CONSTRUCTION ACH                                      12/11/2018              $3,850          Secured debt
          1328 RICHARDSON RD                                                                               Unsecured loan repayment
          LUFKIN, TX 75904                                         12/18/2018               $500
                                                                                                           Suppliers or vendors
                                                                   12/27/2018              $1,430          Services
                                                                    1/15/2019              $3,715          Other

                                                                    1/16/2019              $1,105
                                                                    1/23/2019              $2,550
                                                                     2/6/2019              $1,415
                                                                     2/7/2019              $3,435




                                             TOTAL DB CONSTRUCTION ACH                     $18,000




                                                      Page 113 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 135 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.149     DEAN MORRIS LLP ACH                                      11/15/2018                $20           Secured debt
          1505 NORTH 19TH STREET                                                                           Unsecured loan repayment
          MONROE, LA 71201                                         11/19/2018               $301
                                                                                                           Suppliers or vendors
                                                                   11/20/2018               $381           Services
                                                                   11/21/2018              $1,881          Other

                                                                   11/23/2018              $2,155
                                                                   11/29/2018              $1,024
                                                                   11/30/2018               $470
                                                                    12/3/2018              $6,147
                                                                    12/7/2018              $4,425
                                                                   12/10/2018               $110
                                                                   12/13/2018              $3,174
                                                                   12/20/2018              $2,411
                                                                   12/21/2018              $3,012
                                                                   12/28/2018              $3,202
                                                                   12/31/2018               $337
                                                                     1/3/2019              $1,920
                                                                     1/7/2019              $9,102
                                                                     1/9/2019              $1,994
                                                                    1/11/2019               $121
                                                                    1/14/2019               $275
                                                                    1/15/2019               $470




                                              TOTAL DEAN MORRIS LLP ACH                    $42,931

3.150     DEBALIVIERE PLACE WEST CONDOMINIUM                       12/18/2018              $16,783         Secured debt
          7700 FORSYTH BLVD STE 100                                                                        Unsecured loan repayment
          CLAYTON, MO 63105                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                              TOTAL DEBALIVIERE PLACE WEST CONDOMINIUM                     $16,783




                                                      Page 114 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 136 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.151     DELORES BRITTON                                             1/4/2019              $6,965          Secured debt
          15961 AVALON AVE                                                                                  Unsecured loan repayment
          SOUTH HOLLAND, IL 60473                                                                           Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                   TOTAL DELORES BRITTON                     $6,965

3.152     DEPARTMENT OF COMMERCE                                     1/28/2019              $12,350         Secured debt
          PO BOX 42525                                                                                      Unsecured loan repayment
          OLYMPIA, WA 98504-2525                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                          TOTAL DEPARTMENT OF COMMERCE                      $12,350

3.153     DEPT OF VETERAN AFFAIRS                                   11/19/2018              $1,696          Secured debt
          1615 WOODWARD ST                                                                                  Unsecured loan repayment
          AUSTIN TX 78772                                           12/27/2018              $5,274
                                                                                                            Suppliers or vendors
                                                                      1/8/2019              $1,000          Services
                                                                      1/8/2019               $800           Other

                                                                      1/8/2019              $1,000
                                                                      1/8/2019              $1,000
                                                                     1/29/2019                $10
                                                                     1/29/2019              $1,000




                                            TOTAL DEPT OF VETERAN AFFAIRS                   $11,780

3.154     DESERT SPRINGS COMMUNITY                                    2/1/2019              $14,638         Secured debt
          1132 GOLF CLUB DR                                                                                 Unsecured loan repayment
          LAUGHLIN        NV 89029                                                                          Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                          TOTAL DESERT SPRINGS COMMUNITY                    $14,638

3.155     DESERT SPRINGS COMMUNITY ASSOC                            11/14/2018              $7,075          Secured debt
          1132 GOLF CLUB DR                                                                                 Unsecured loan repayment
          LAUGHLIN, NV 89029                                                                                Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                    TOTAL DESERT SPRINGS COMMUNITY ASSOC                     $7,075




                                                       Page 115 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 137 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.156     DESILVA, ELIZABETH MARIE                                 11/27/2018              $1,247          Secured debt
          3000 BAYPORT DRIVE                                                                               Unsecured loan repayment
          SUITE 985                                                12/19/2018              $1,255
                                                                                                           Suppliers or vendors
          TAMPA, FL 33607                                          12/21/2018                $76           Services
                                                                   12/24/2018                $17           Other Expense Reimb

                                                                   12/28/2018               $509
                                                                   12/31/2018               $621
                                                                    1/25/2019              $1,424
                                                                     2/8/2019              $1,317




                                          TOTAL DESILVA, ELIZABETH MARIE                    $6,466

3.157     DEUTSCHE BANK & TRUST CO AMERICAS                        11/16/2018              $45,000         Secured debt
          PO BOX 1757 CHURCH ST STATION                                                                    Unsecured loan repayment
          NEW YORK, NY 10008                                       11/29/2018              $40,000
                                                                                                           Suppliers or vendors
                                                                    12/3/2018              $4,860          Services
                                                                   12/13/2018              $15,000         Other

                                                                     1/7/2019              $5,065
                                                                     1/9/2019              $45,000
                                                                    1/24/2019               $675
                                                                    1/31/2019              $5,000




                                TOTAL DEUTSCHE BANK & TRUST CO AMERICAS                   $160,600

3.158     DEUTSCHE BK AG NY BRANCH AS MTG AC                       11/27/2018             $451,459         Secured debt
          PO BOX 780191                                                                                    Unsecured loan repayment
          PHILADELPHIA, PA 19178-0191                              12/20/2018             $447,819
                                                                                                           Suppliers or vendors
                                                                    1/25/2019             $414,881         Services
                                                                                                           Other



                              TOTAL DEUTSCHE BK AG NY BRANCH AS MTG AC                  $1,314,159




                                                      Page 116 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 138 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.159     DIAMOND LANDSCAPING SERV ACH                             11/27/2018               $320           Secured debt
          PO BOX 817                                                                                       Unsecured loan repayment
          WESLACO, TX 78599                                        11/30/2018              $1,790
                                                                                                           Suppliers or vendors
                                                                   12/19/2018              $5,325          Services
                                                                    1/15/2019              $4,630          Other

                                                                    1/16/2019               $570
                                                                    1/29/2019              $3,040




                                     TOTAL DIAMOND LANDSCAPING SERV ACH                    $15,675

3.160     DIGITAL DATAVOICE CORP ACH                                1/22/2019             $151,750         Secured debt
          1210 NORTHLAND DR STE 160                                                                        Unsecured loan repayment
          MENDOTA HEIGHTS, MN 55120                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                        TOTAL DIGITAL DATAVOICE CORP ACH                  $151,750

3.161     DIGITAL DELIVERY INC ACH                                 11/29/2018              $1,624          Secured debt
          4400 ALPHA RD                                                                                    Unsecured loan repayment
          DALLAS, TX 75244                                         11/29/2018              $5,159
                                                                                                           Suppliers or vendors
                                                                   12/21/2018               $150           Services
                                                                   12/28/2018              $4,576          Other

                                                                   12/28/2018              $1,624
                                                                    1/11/2019               $150
                                                                    1/31/2019              $2,717
                                                                    1/31/2019              $1,624




                                           TOTAL DIGITAL DELIVERY INC ACH                  $17,623

3.162     DISCOVERREADY LLC ACH                                    11/29/2018               $834           Secured debt
          200S COLLEGE ST 10FL                                                                             Unsecured loan repayment
          CHARLOTTE, NC 28202                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                            TOTAL DISCOVERREADY LLC ACH                      $834




                                                      Page 117 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 139 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.163     DOYLE & FOUTTY PC ACH                                    11/13/2018                $60           Secured debt
          41 E WASHINGTON ST STE 400                                                                       Unsecured loan repayment
          INDIANAPOLIS, IN 46204                                   11/15/2018              $7,469
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $4,967          Services
                                                                   11/19/2018               $900           Other

                                                                   11/20/2018               $225
                                                                   11/21/2018              $7,084
                                                                   11/23/2018              $4,270
                                                                   11/26/2018              $1,150
                                                                   11/29/2018              $6,344
                                                                   11/30/2018              $5,146
                                                                    12/3/2018              $2,170
                                                                    12/6/2018              $10,094
                                                                    12/7/2018              $3,863
                                                                   12/10/2018              $2,082
                                                                   12/11/2018               $691
                                                                   12/11/2018              $2,041
                                                                   12/13/2018              $10,359
                                                                   12/17/2018               $300
                                                                   12/18/2018               $691
                                                                   12/20/2018              $7,167
                                                                   12/21/2018              $2,814
                                                                   12/27/2018              $11,009
                                                                   12/28/2018              $2,762
                                                                   12/31/2018                $75
                                                                     1/3/2019              $11,657
                                                                     1/4/2019              $3,518
                                                                     1/7/2019              $1,720
                                                                     1/9/2019              $16,136
                                                                    1/10/2019               $590
                                                                    1/11/2019              $4,652
                                                                    1/14/2019              $1,920
                                                                    1/16/2019              $1,761
                                                                    1/21/2019              $1,065

                                                      Page 118 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 140 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/24/2019               $550
                                                                     2/7/2019               $970




                                           TOTAL DOYLE & FOUTTY PC ACH                    $138,272




                                                      Page 119 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 141 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.164     DOYLE LEGAL CORP                                         11/13/2018               $281           Secured debt
          41 E WASHINGTON STE 400                                                                          Unsecured loan repayment
          INIANAPOLIS    IN 46204                                  11/13/2018              $1,075
                                                                                                           Suppliers or vendors
                                                                   11/14/2018               $970           Services
                                                                   11/14/2018               $362           Other

                                                                   11/15/2018              $2,590
                                                                   11/16/2018              $2,860
                                                                   11/19/2018              $2,065
                                                                   11/19/2018               $215
                                                                   11/20/2018              $3,980
                                                                   11/20/2018               $670
                                                                   11/21/2018               $615
                                                                   11/26/2018               $948
                                                                   11/26/2018               $191
                                                                   11/27/2018                $30
                                                                   11/27/2018              $1,070
                                                                   11/28/2018               $825
                                                                   11/29/2018              $1,075
                                                                   11/29/2018               $246
                                                                    12/6/2018               $780
                                                                    12/7/2018               $218
                                                                    12/7/2018               $410
                                                                   12/10/2018               $615
                                                                   12/11/2018               $300
                                                                   12/13/2018               $410
                                                                   12/17/2018               $230
                                                                   12/17/2018               $410
                                                                   12/21/2018              $1,845
                                                                   12/21/2018                $22
                                                                   12/24/2018              $1,395
                                                                   12/24/2018               $586
                                                                   12/27/2018                $86
                                                                   12/27/2018               $820
                                                                   12/28/2018               $175

                                                      Page 120 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 142 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/31/2018               $410
                                                                     1/3/2019               $215
                                                                     1/4/2019               $615
                                                                     1/7/2019              $1,135
                                                                     1/7/2019                $26
                                                                    1/14/2019               $225
                                                                    1/15/2019               $900
                                                                    1/16/2019                $8
                                                                    1/16/2019               $520
                                                                    1/22/2019               $615
                                                                    1/22/2019               $199
                                                                    1/23/2019              $4,470
                                                                    1/23/2019              $1,072
                                                                    1/24/2019              $1,163
                                                                    1/24/2019              $2,944
                                                                    1/25/2019               $910
                                                                    1/25/2019                $17
                                                                    1/28/2019               $216
                                                                    1/28/2019              $1,900
                                                                    1/29/2019               $429
                                                                    1/29/2019              $2,520
                                                                    1/30/2019              $1,455
                                                                    1/30/2019               $294
                                                                     2/1/2019              $1,801
                                                                     2/1/2019              $8,985
                                                                     2/4/2019               $610
                                                                     2/4/2019              $2,250




                                                TOTAL DOYLE LEGAL CORP                     $64,274




                                                      Page 121 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 143 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.165     DUN & BRADSTREET                                         11/14/2018              $6,261          Secured debt
          PO BOX 75434                                                                                     Unsecured loan repayment
          CHICAGO, IL 60675-5434                                   12/26/2018              $6,261
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                TOTAL DUN & BRADSTREET                     $12,521

3.166     DUNSTAN CLEARY & WEST LLP                                11/14/2018               $188           Secured debt
          1223 GEORGE C WILSON DR                                                                          Unsecured loan repayment
          AUGUSTA, GA 30909                                        11/15/2018               $800
                                                                                                           Suppliers or vendors
                                                                   11/21/2018               $731           Services
                                                                    12/4/2018              $8,800          Other

                                                                    12/6/2018               $650
                                                                   12/10/2018              $24,405
                                                                   12/11/2018               $550
                                                                   12/14/2018               $220
                                                                   12/17/2018               $550
                                                                   12/21/2018              $1,684
                                                                   12/31/2018              $5,214
                                                                     1/3/2019              $7,104
                                                                     1/7/2019               $450
                                                                    1/10/2019              $4,865
                                                                    1/11/2019               $450
                                                                    1/14/2019              $1,350
                                                                    1/15/2019                $54
                                                                    1/23/2019              $1,727




                                        TOTAL DUNSTAN CLEARY & WEST LLP                    $59,791

3.167     DUSANKA VRTACA                                           12/24/2018              $6,840          Secured debt
          1456 DAVINE DR                                                                                   Unsecured loan repayment
          GLENDALE HEIGHTS, IL 60139                                                                       Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                  TOTAL DUSANKA VRTACA                      $6,840




                                                      Page 122 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 144 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.168     DUVAL COUNTY TAX COLLECTOR                               11/15/2018              $13,893         Secured debt
          231 E FORSYTH ST RM 130                                                                          Unsecured loan repayment
          JACKSONVILLE, FL 32202                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                      TOTAL DUVAL COUNTY TAX COLLECTOR                     $13,893

3.169     ECKERT SEAMANS CHERIN & MELLOTT LLC                       12/7/2018              $20,050         Secured debt
          600 GRANT STREET 44TH FLOOR                                                                      Unsecured loan repayment
          PITTSBURGH, PA 15219                                       1/7/2019              $22,365
                                                                                                           Suppliers or vendors
                                                                    1/22/2019               $206           Services
                                                                                                           Other



                              TOTAL ECKERT SEAMANS CHERIN & MELLOTT LLC                    $42,620

3.170     ELIZABETH LEHRER                                         12/31/2018             $295,000         Secured debt
          PO BOX 14156                                                                                     Unsecured loan repayment
          SANTA ROSA, CA 95402                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                 TOTAL ELIZABETH LEHRER                   $295,000

3.171     ELKIN-PECK PLLC                                          12/14/2018              $9,000          Secured debt
          12515 SPRING HILL DR                                                                             Unsecured loan repayment
          SPRING HILL, FL 34609                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                   TOTAL ELKIN-PECK PLLC                    $9,000




                                                      Page 123 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 145 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.172     ELLIE MAE INC ACH                                        11/27/2018             $184,960         Secured debt
          PO BOX 671453                                                                                    Unsecured loan repayment
          DALLAS, TX 75267-1453                                    11/29/2018              $15,727
                                                                                                           Suppliers or vendors
                                                                   11/29/2018              $22,500         Services
                                                                    12/5/2018              $1,500          Other

                                                                    12/5/2018               $500
                                                                   12/11/2018             $169,832
                                                                   12/19/2018              $1,125
                                                                   12/28/2018              $13,371
                                                                   12/28/2018              $1,500
                                                                     1/4/2019               $500
                                                                     1/9/2019             $157,320
                                                                    1/30/2019              $1,500
                                                                    1/31/2019              $13,403




                                                 TOTAL ELLIE MAE INC ACH                  $583,738

3.173     EMASON INC ACH                                            1/23/2019             $250,000         Secured debt
          11399 16TH COURT N STE 100                                                                       Unsecured loan repayment
          ST PETERSBURG, FL 33716                                                                          Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                  TOTAL EMASON INC ACH                    $250,000




                                                      Page 124 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 146 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.174     EMORTGAGE LOGIC LLC                                      11/13/2018              $10,515         Secured debt
          28227 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO        IL 60673                                  11/21/2018              $3,050
                                                                                                           Suppliers or vendors
                                                                   11/26/2018              $10,600         Services
                                                                   12/10/2018              $4,600          Other

                                                                   12/17/2018               $350
                                                                   12/19/2018              $9,440
                                                                   12/24/2018              $1,350
                                                                   12/28/2018               $550
                                                                     1/4/2019               $800
                                                                     1/9/2019              $23,250
                                                                    1/10/2019              $1,250
                                                                    1/16/2019              $11,860
                                                                    1/21/2019              $5,100
                                                                    1/22/2019               $350
                                                                    1/30/2019              $10,700
                                                                     2/1/2019               $875
                                                                     2/4/2019               $350




                                             TOTAL EMORTGAGE LOGIC LLC                     $94,990

3.175     EQUIFAX INFORMATION SVCS LLC ACH                         11/21/2018                $11           Secured debt
          PO BOX 105835                                                                                    Unsecured loan repayment
          ATLANTA, GA 30348-5835                                   11/29/2018              $1,240
                                                                                                           Suppliers or vendors
                                                                   12/21/2018                $11           Services
                                                                    1/24/2019                $11           Other

                                                                    1/24/2019              $24,835




                                TOTAL EQUIFAX INFORMATION SVCS LLC ACH                     $26,107




                                                      Page 125 of 442 to Question 3
               19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 147 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.176     EQUIFAX MORTGAGE SOLUTIONS                                 12/6/2018              $2,792          Secured debt
          PO BOX 71221                                                                                      Unsecured loan repayment
          CHARLOTTE, NC 28272-1221                                  12/13/2018              $1,699
                                                                                                            Suppliers or vendors
                                                                      1/3/2019              $2,440          Services
                                                                     1/16/2019              $2,338          Other




                                       TOTAL EQUIFAX MORTGAGE SOLUTIONS                      $9,269

3.177     EQUINIX INC ACH                                           12/24/2018              $4,652          Secured debt
          4252 SOLUTIONS CENTER                                                                             Unsecured loan repayment
          CHICAGO, IL 60677-4002                                    12/31/2018              $4,752
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                                     TOTAL EQUINIX INC ACH                   $9,405

3.178     EVENTTRACKER SECURITY LLC ACH                             11/27/2018              $26,636         Secured debt
          514 NE 13TH STREET                                                                                Unsecured loan repayment
          FORT LAUDERDALE, FL 33304                                 12/11/2018              $13,183
                                                                                                            Suppliers or vendors
                                                                    12/28/2018              $13,183         Services
                                                                                                            Other



                                     TOTAL EVENTTRACKER SECURITY LLC ACH                    $53,002

3.179     EXPERIAN MARKETING SOLUTIONS INC                           1/11/2019              $6,888          Secured debt
          PO BOX 886133                                                                                     Unsecured loan repayment
          LOS ANGELES, CA 90088                                                                             Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                   TOTAL EXPERIAN MARKETING SOLUTIONS INC                    $6,888

3.180     FACTUAL DATA ACH                                           12/5/2018              $6,665          Secured debt
          PO BOX 771938                                                                                     Unsecured loan repayment
          DETROIT, MI 48277-1938                                     12/7/2018              $1,026
                                                                                                            Suppliers or vendors
                                                                    12/10/2018              $6,628          Services
                                                                      1/4/2019              $5,365          Other




                                                  TOTAL FACTUAL DATA ACH                    $19,685




                                                       Page 126 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 148 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.181     FEDERAL EXPRESS CORP ACH                                 11/20/2018               $145           Secured debt
          PO BOX 94515                                                                                     Unsecured loan repayment
          PALATINE, IL 60094-4515                                  11/23/2018                $44
                                                                                                           Suppliers or vendors
                                                                   11/30/2018             $120,969         Services
                                                                    12/4/2018                $32           Other

                                                                   12/14/2018                $97
                                                                   12/17/2018                $89
                                                                   12/28/2018                $43
                                                                   12/31/2018              $84,314
                                                                     1/7/2019                $95
                                                                    1/11/2019                $43
                                                                    1/18/2019                $37
                                                                    1/23/2019              $74,687
                                                                     2/1/2019               $193




                                       TOTAL FEDERAL EXPRESS CORP ACH                     $280,787

3.182     FEIN SUCH KAHN & SHEPARD                                 11/14/2018                $26           Secured debt
          7 CENTURY DR STE 201                                                                             Unsecured loan repayment
          PARSIPPANY       NJ 07054                                  1/3/2019              $1,378
                                                                                                           Suppliers or vendors
                                                                     1/7/2019               $725           Services
                                                                     1/7/2019              $4,271          Other

                                                                    1/29/2019              $1,238
                                                                    1/31/2019               $300




                                         TOTAL FEIN SUCH KAHN & SHEPARD                     $7,937




                                                      Page 127 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                          Pg 149 of 845
Ditech Financial LLC                                                                                   Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                           Dates           Total Amount or      Reasons for Payment
                                                                                              Value              or Transfer


3.183     FEIN SUCH KAHN & SHEPARD PC                                11/16/2018               $957           Secured debt
          7 CENTURY DR, STE 201                                                                              Unsecured loan repayment
          PARSIPPANY TROY HILL, NJ 07054                             11/19/2018               $495
                                                                                                             Suppliers or vendors
                                                                     11/20/2018              $1,433          Services
                                                                     11/21/2018              $1,067          Other

                                                                     11/23/2018              $1,800
                                                                     11/30/2018               $250
                                                                      12/4/2018              $1,142
                                                                     12/24/2018               $194
                                                                     12/28/2018               $980
                                                                       1/4/2019              $1,844
                                                                       1/8/2019               $922
                                                                      1/10/2019               $315
                                                                      1/11/2019                $35




                                      TOTAL FEIN SUCH KAHN & SHEPARD PC                      $11,433

3.184     FINANCIAL NETWORK INC ACH                                  11/29/2018              $3,639          Secured debt
          10401 F BAUR BOULEVARD                                                                             Unsecured loan repayment
          ST. LOUIS, MO 63132                                        12/31/2018              $3,709
                                                                                                             Suppliers or vendors
                                                                      1/31/2019              $3,797          Services
                                                                                                             Other



                                           TOTAL FINANCIAL NETWORK INC ACH                   $11,145

3.185     FIRST AMERICAN DATA TREE LLC                                12/6/2018               $403           Secured debt
          PO BOX 31001-2286                                                                                  Unsecured loan repayment
          PASADENA, CA 91110                                         12/17/2018              $11,983
                                                                                                             Suppliers or vendors
                                                                      1/25/2019              $4,685          Services
                                                                      1/31/2019              $36,989         Other




                                      TOTAL FIRST AMERICAN DATA TREE LLC                     $54,059




                                                        Page 128 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 150 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.186     FIRST AMERICAN MORG SERV                                 11/27/2018              $56,836         Secured debt
          PO BOX 31001-2274                                                                                Unsecured loan repayment
          PASADENA         CA 91110                                12/11/2018              $15,362
                                                                                                           Suppliers or vendors
                                                                   12/28/2018              $33,809         Services
                                                                     1/8/2019              $14,950         Other

                                                                    1/15/2019              $8,430
                                                                    1/23/2019              $9,597
                                                                    1/25/2019              $3,720
                                                                    1/29/2019              $13,099
                                                                    1/30/2019               $450
                                                                    1/31/2019               $375
                                                                    1/31/2019              $24,375




                                          TOTAL FIRST AMERICAN MORG SERV                  $181,004

3.187     FIRST AMERICAN MORTGAGE SOLUTIONS                        12/13/2018             $138,509         Secured debt
          PO BOX 776121                                                                                    Unsecured loan repayment
          CHICAGO, IL 60677-6121                                    1/24/2019              $12,945
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL FIRST AMERICAN MORTGAGE SOLUTIONS                   $151,454




                                                      Page 129 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 151 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.188     FIRST AMERICAN TITLE INS CO                              11/15/2018              $2,550          Secured debt
          PO BOX 31001-2274                                                                                Unsecured loan repayment
          PASADENA, CA 91110-2274                                  11/16/2018               $875
                                                                                                           Suppliers or vendors
                                                                   11/19/2018               $250           Services
                                                                   11/21/2018              $2,971          Other

                                                                   11/23/2018               $906
                                                                   11/26/2018              $2,500
                                                                   11/29/2018              $2,375
                                                                   11/30/2018               $875
                                                                    12/3/2018               $375
                                                                    12/4/2018               $125
                                                                    12/6/2018              $1,325
                                                                    12/7/2018              $1,951
                                                                   12/10/2018               $125
                                                                   12/12/2018               $125
                                                                   12/13/2018              $2,119
                                                                   12/14/2018               $750
                                                                   12/17/2018              $4,376
                                                                   12/18/2018               $250
                                                                   12/20/2018              $1,757
                                                                   12/21/2018              $1,776
                                                                   12/24/2018               $145




                                        TOTAL FIRST AMERICAN TITLE INS CO                  $28,501




                                                      Page 130 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 152 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.189     FIRST AMERICAN TITLE INS CO ACH                          12/27/2018              $1,103          Secured debt
          PO BOX 31001-2274                                                                                Unsecured loan repayment
          PASADENA, CA 91110-2274                                  12/28/2018              $2,075
                                                                                                           Suppliers or vendors
                                                                   12/31/2018              $1,000          Services
                                                                     1/3/2019              $1,040          Other

                                                                     1/4/2019               $929
                                                                     1/7/2019               $726
                                                                     1/8/2019                $20
                                                                     1/9/2019              $1,500
                                                                    1/10/2019              $19,089
                                                                    1/18/2019               $125




                                    TOTAL FIRST AMERICAN TITLE INS CO ACH                  $27,607

3.190     FIRST COAST SECURITY SERVS INC ACH                       11/15/2018              $1,350          Secured debt
          PO BOX 865577                                                                                    Unsecured loan repayment
          ORLANDO, FL 32886                                        11/16/2018              $3,522
                                                                                                           Suppliers or vendors
                                                                   11/29/2018              $1,350          Services
                                                                    12/6/2018              $1,350          Other

                                                                   12/13/2018              $1,350
                                                                   12/17/2018              $1,350
                                                                   12/20/2018              $1,080
                                                                   12/27/2018              $1,350
                                                                    1/10/2019              $1,350
                                                                    1/11/2019              $1,350
                                                                    1/17/2019              $1,350
                                                                    1/24/2019              $1,076
                                                                     2/7/2019              $1,502




                                TOTAL FIRST COAST SECURITY SERVS INC ACH                   $19,329




                                                      Page 131 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 153 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.191     FIVE BROTHERS MORTGAGE SERVS ACH                         11/14/2018              $5,947          Secured debt
          12220 13 MILE RD STE 100                                                                         Unsecured loan repayment
          WARREN, MI 48093                                         11/15/2018              $24,318
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $8,010          Services
                                                                   11/20/2018              $10,428         Other

                                                                   11/21/2018              $50,027
                                                                   11/23/2018              $8,492
                                                                   11/26/2018              $2,005
                                                                   11/28/2018              $8,316
                                                                   11/29/2018              $27,236
                                                                   11/30/2018              $9,180
                                                                    12/3/2018               $112
                                                                    12/5/2018              $7,108
                                                                    12/6/2018              $29,700
                                                                    12/7/2018              $9,099
                                                                   12/12/2018              $11,673
                                                                   12/13/2018              $27,890
                                                                   12/14/2018              $8,913
                                                                   12/19/2018              $10,863
                                                                   12/20/2018              $39,202
                                                                   12/21/2018              $14,098
                                                                   12/26/2018              $18,051
                                                                   12/27/2018              $58,620
                                                                   12/28/2018              $10,151
                                                                   12/31/2018              $19,077
                                                                     1/2/2019              $13,213
                                                                     1/3/2019              $26,550
                                                                     1/4/2019              $11,573
                                                                     1/9/2019              $68,454
                                                                    1/10/2019             $152,323
                                                                    1/11/2019              $16,265
                                                                    1/14/2019              $6,283
                                                                    1/15/2019              $3,215
                                                                    1/16/2019              $11,565

                                                      Page 132 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 154 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/17/2019              $16,306
                                                                    1/18/2019                $87
                                                                    1/21/2019                $50
                                                                    1/24/2019               $145
                                                                    1/25/2019                $29
                                                                    1/31/2019               $967
                                                                     2/1/2019                $29
                                                                     2/6/2019               $874
                                                                     2/7/2019               $343




                                 TOTAL FIVE BROTHERS MORTGAGE SERVS ACH                   $746,785

3.192     FLORENCE TOLLGATE COA                                    12/18/2018              $6,999          Secured debt
          50FLORENCE TOLLGATE PL UNIT 1                                                                    Unsecured loan repayment
          FLORENCE, NJ 08518                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                           TOTAL FLORENCE TOLLGATE COA                      $6,999

3.193     FRANKLIN RESEARCH LLC                                      1/2/2019              $15,084         Secured debt
          P O BOX 233                                                                                      Unsecured loan repayment
          PAYSON, UT 84651                                          1/18/2019              $15,000
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                            TOTAL FRANKLIN RESEARCH LLC                    $30,084

3.194     FRAUENSHUH INC ACH                                       11/27/2018             $123,235         Secured debt
          180 EAST 5TH ST                                                                                  Unsecured loan repayment
          SAINT PAUL, MN 55101                                     12/24/2018             $123,235
                                                                                                           Suppliers or vendors
                                                                    1/28/2019             $123,235         Services
                                                                                                           Other



                                               TOTAL FRAUENSHUH INC ACH                   $369,706




                                                      Page 133 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 155 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.195     FRENKEL LAMBERT WEISS WEISMAN & GOR                      11/15/2018              $1,613          Secured debt
          53 GIBSON ST                                                                                     Unsecured loan repayment
          BAY SHORE, NY 11706-8304                                 11/20/2018               $475
                                                                                                           Suppliers or vendors
                                                                    12/3/2018              $2,425          Services
                                                                   12/12/2018               $250           Other

                                                                   12/20/2018               $551
                                                                    1/10/2019               $250
                                                                    1/14/2019              $2,735




                            TOTAL FRENKEL LAMBERT WEISS WEISMAN & GOR                       $8,299

3.196     FRIDAY ELDREDGE & CLARK LLP ACH                          11/13/2018              $2,728          Secured debt
          400 W CAPITOL AVE STE 2000                                                                       Unsecured loan repayment
          LITTLE ROCK, AR 72201                                    11/16/2018              $2,050
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $6,196          Services
                                                                   12/10/2018              $10,850         Other

                                                                   12/20/2018                $44
                                                                   12/21/2018              $4,715
                                                                   12/24/2018              $1,908
                                                                   12/31/2018              $14,303
                                                                    1/16/2019              $2,684
                                                                    1/17/2019              $2,999
                                                                    1/23/2019              $1,244
                                                                     2/6/2019              $8,151




                                   TOTAL FRIDAY ELDREDGE & CLARK LLP ACH                   $57,872

3.197     FTI CONSULTING ACH                                        1/18/2019             $150,000         Secured debt
          PO BOX 418178                                                                                    Unsecured loan repayment
          BOSTON, MA 02241-8178                                     1/30/2019             $675,127
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                TOTAL FTI CONSULTING ACH                  $825,127




                                                      Page 134 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 156 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.198     G TREASURY SS LLC ACH                                    11/13/2018              $77,880         Secured debt
          3 CORPORATE DR #110                                                                              Unsecured loan repayment
          LAKE ZURICH, IL 60047                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                            TOTAL G TREASURY SS LLC ACH                    $77,880

3.199     GA DEPT OF REVENUE                                         1/8/2019              $7,242          Secured debt
          P.O. BOX 105296                                                                                  Unsecured loan repayment
          ATLANTA, GA 30348-5136                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                               TOTAL GA DEPT OF REVENUE                     $7,242

3.200     GALLEGOS LAW OFFICES PC ACH                              11/19/2018              $2,713          Secured debt
          116 14TH ST SW                                                                                   Unsecured loan repayment
          ALBUQUERQUE, NM 87102                                    11/23/2018              $1,165
                                                                                                           Suppliers or vendors
                                                                    12/6/2018              $11,688         Services
                                                                    12/7/2018              $2,858          Other

                                                                   12/20/2018              $2,653
                                                                   12/27/2018              $3,656
                                                                     1/3/2019              $8,498
                                                                     1/4/2019              $5,300
                                                                     1/7/2019              $2,550
                                                                     1/9/2019              $9,489
                                                                    1/10/2019              $4,531
                                                                    1/11/2019              $2,738
                                                                    1/31/2019              $2,898
                                                                     2/1/2019              $2,607
                                                                     2/4/2019              $3,636
                                                                     2/7/2019              $20,851




                                      TOTAL GALLEGOS LAW OFFICES PC ACH                    $87,828




                                                      Page 135 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 157 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.201     GARAN LUCOW MILLER PC                                    11/23/2018              $5,158          Secured debt
          1155 BREWERY PARK BLVD #200                                                                      Unsecured loan repayment
          DETROIT, MI 48207                                        11/30/2018              $3,500
                                                                                                           Suppliers or vendors
                                                                   12/14/2018                $53           Services
                                                                   12/24/2018              $3,111          Other

                                                                     1/4/2019                $93
                                                                     1/7/2019              $3,500
                                                                    1/11/2019              $2,008




                                           TOTAL GARAN LUCOW MILLER PC                     $17,421

3.202     GARDENS 75TH ST OWNERS CORP                              11/14/2018              $53,804         Secured debt
          50 W 17TH STREET                                                                                 Unsecured loan repayment
          NEW YORK, NY 10011                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                   TOTAL GARDENS 75TH ST OWNERS CORP                       $53,804

3.203     GBH COMMERCIAL SERVICES INC ACH                          11/19/2018              $2,695          Secured debt
          PO BOX 1414                                                                                      Unsecured loan repayment
          CULLMAN, AL 35056                                         12/3/2018               $450
                                                                                                           Suppliers or vendors
                                                                   12/12/2018                $85           Services
                                                                   12/13/2018              $2,490          Other

                                                                   12/19/2018              $1,450
                                                                   12/21/2018               $550
                                                                   12/27/2018               $670
                                                                     1/3/2019               $200
                                                                     1/4/2019               $820
                                                                    1/18/2019               $950
                                                                    1/22/2019               $510
                                                                    1/23/2019              $2,320
                                                                    1/25/2019              $5,010




                                TOTAL GBH COMMERCIAL SERVICES INC ACH                      $18,200




                                                      Page 136 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 158 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.204     GENPACT INTERNATIONAL INC ACH                            11/29/2018             $248,809         Secured debt
          1000 HAWKINS BLVD STE A                                                                          Unsecured loan repayment
          EL PASO, TX 79915                                        12/27/2018             $290,853
                                                                                                           Suppliers or vendors
                                                                    1/29/2019             $182,803         Services
                                                                                                           Other



                                  TOTAL GENPACT INTERNATIONAL INC ACH                     $722,466

3.205     GEORGIA DEPARTMENT OF REVENUE *ACH*                      11/14/2018              $1,480          Secured debt
          1800 CENTURY CEN. BLVD., STE 17235                                                               Unsecured loan repayment
          ATLANTA, GA 30345                                        12/13/2018              $2,523
                                                                                                           Suppliers or vendors
                                                                    1/14/2019              $3,058          Services
                                                                                                           Other



                           TOTAL GEORGIA DEPARTMENT OF REVENUE *ACH*                        $7,060




                                                      Page 137 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 159 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.206     GIBBONS NEUMAN BELLO SEGALL                              11/13/2018              $4,290          Secured debt
          3321 HENDERSON BLVD                                                                              Unsecured loan repayment
          TAMPA, FL 33609                                          11/14/2018              $5,531
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $7,576          Services
                                                                   11/20/2018               $150           Other

                                                                   11/23/2018              $5,073
                                                                   11/27/2018              $2,102
                                                                   12/10/2018              $4,618
                                                                   12/11/2018              $8,900
                                                                   12/14/2018              $7,137
                                                                   12/17/2018               $150
                                                                   12/21/2018              $1,074
                                                                   12/24/2018               $192
                                                                   12/28/2018               $443
                                                                   12/31/2018              $13,665
                                                                     1/3/2019               $170
                                                                     1/4/2019              $16,702
                                                                     1/8/2019                $64
                                                                    1/10/2019              $6,302
                                                                    1/11/2019              $4,058
                                                                    1/15/2019              $1,727
                                                                    1/17/2019              $2,193




                                      TOTAL GIBBONS NEUMAN BELLO SEGALL                    $92,117

3.207     GIOELLO JANET F ACH                                      11/19/2018              $2,200          Secured debt
          11089 PEPPERMILL LANE                                                                            Unsecured loan repayment
          JACKSONVILLE, FL 32257                                   11/28/2018              $2,114
                                                                                                           Suppliers or vendors
                                                                   12/28/2018              $1,044          Services
                                                                     1/2/2019              $1,115          Other




                                              TOTAL GIOELLO JANET F ACH                     $6,474




                                                      Page 138 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 160 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.208     GOODMAN SHAPIRO & LOMBARDI LLC                           11/14/2018              $6,270          Secured debt
          3 ALLIED DR STE 107                                                                              Unsecured loan repayment
          DEDHAM, MA 02026                                          12/3/2018              $5,473
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                 TOTAL GOODMAN SHAPIRO & LOMBARDI LLC                      $11,743

3.209     GOSTEBSKI NICOLE ACH                                     11/13/2018               $528           Secured debt
          1423 LEXINGTON SQUARE SW                                                                         Unsecured loan repayment
          VERO BEACH, FL 32962                                     11/14/2018               $426
                                                                                                           Suppliers or vendors
                                                                   11/27/2018               $816           Services
                                                                    12/3/2018               $743           Other

                                                                    12/6/2018               $577
                                                                   12/13/2018               $297
                                                                   12/26/2018               $599
                                                                   12/28/2018               $825
                                                                     1/3/2019               $581
                                                                    1/16/2019               $548
                                                                    1/22/2019               $839
                                                                    1/30/2019               $770




                                            TOTAL GOSTEBSKI NICOLE ACH                      $7,549




                                                      Page 139 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 161 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.210     GOSTEBSKI, NICOLE MARIE                                  11/26/2018               $816           Secured debt
          3000 BAYPORT DRIVE                                                                               Unsecured loan repayment
          SUITE 985                                                11/30/2018               $743
                                                                                                           Suppliers or vendors
          TAMPA, FL 33607                                           12/5/2018               $577           Services
                                                                   12/12/2018               $297           Other Expense Reimb

                                                                   12/24/2018               $599
                                                                   12/27/2018               $825
                                                                     1/2/2019               $581
                                                                    1/15/2019               $548
                                                                    1/21/2019               $839
                                                                    1/29/2019               $770




                                           TOTAL GOSTEBSKI, NICOLE MARIE                    $6,595

3.211     GRAND HYATT TAMPA BAY ACH                                12/20/2018              $4,176          Secured debt
          PO BOX 203090                                                                                    Unsecured loan repayment
          DALLAS, TX 75320                                         12/21/2018              $9,107
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                       TOTAL GRAND HYATT TAMPA BAY ACH                     $13,282

3.212     GRANITE TELCOMMUNICATIONS LLC                             12/6/2018              $2,474          Secured debt
          PO BOX 983119                                                                                    Unsecured loan repayment
          BOSTON, MA 02298-3119                                    12/10/2018              $2,577
                                                                                                           Suppliers or vendors
                                                                    1/22/2019              $2,564          Services
                                                                                                           Other



                                    TOTAL GRANITE TELCOMMUNICATIONS LLC                     $7,615

3.213     GRANT COUNTY TREASURER                                    12/6/2018              $10,842         Secured debt
          PO BOX 37                                                                                        Unsecured loan repayment
          EPHRATA, WA 98823-0037                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                         TOTAL GRANT COUNTY TREASURER                      $10,842




                                                      Page 140 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 162 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.214     GRAY & ASSOCIATES LLP                                    11/14/2018              $1,032          Secured debt
          PO BOX 88071                                                                                     Unsecured loan repayment
          MILWAUKEE, WI 53288-0071                                 11/14/2018               $250
                                                                                                           Suppliers or vendors
                                                                   11/15/2018               $311           Services
                                                                   11/16/2018               $505           Other

                                                                   11/19/2018               $932
                                                                   11/21/2018               $710
                                                                   11/27/2018               $650
                                                                   11/28/2018              $3,160
                                                                    12/3/2018               $989
                                                                    12/4/2018               $822
                                                                    12/5/2018              $1,100
                                                                   12/10/2018               $326
                                                                   12/11/2018               $150
                                                                   12/12/2018              $2,974
                                                                   12/14/2018              $1,421
                                                                   12/19/2018               $860
                                                                   12/20/2018              $2,418
                                                                   12/24/2018               $884
                                                                   12/26/2018              $2,053
                                                                   12/27/2018              $2,996
                                                                   12/31/2018              $1,618
                                                                     1/3/2019              $3,115
                                                                     1/4/2019               $960
                                                                     1/7/2019               $150
                                                                     1/8/2019               $400
                                                                     1/9/2019               $341
                                                                    1/10/2019               $497
                                                                    1/15/2019              $2,202
                                                                    1/16/2019               $172
                                                                    1/18/2019              $1,925
                                                                    1/22/2019               $500




                                                      Page 141 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 163 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                            TOTAL GRAY & ASSOCIATES LLP                    $36,425




                                                      Page 142 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 164 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.215     GRAY AND ASSOC LLP                                       11/13/2018               $402           Secured debt
          16345 W GLENDALE DR                                                                              Unsecured loan repayment
          NEW BERLIN      WI 53151                                 11/13/2018               $855
                                                                                                           Suppliers or vendors
                                                                   11/21/2018               $458           Services
                                                                   11/21/2018               $430           Other

                                                                   11/26/2018               $430
                                                                    12/4/2018               $438
                                                                    12/6/2018               $707
                                                                    12/7/2018               $305
                                                                   12/10/2018                $7
                                                                   12/10/2018               $500
                                                                   12/21/2018               $205
                                                                   12/24/2018               $150
                                                                   12/26/2018              $1,195
                                                                   12/27/2018               $275
                                                                   12/27/2018               $224
                                                                     1/7/2019                $35
                                                                     1/7/2019                $35
                                                                    1/15/2019               $850
                                                                    1/15/2019               $181
                                                                    1/23/2019                $92
                                                                    1/25/2019               $581
                                                                    1/28/2019               $322
                                                                    1/28/2019               $430
                                                                    1/29/2019              $1,118
                                                                    1/30/2019               $200
                                                                    1/30/2019               $272
                                                                    1/31/2019               $430
                                                                    1/31/2019               $254
                                                                     2/1/2019                $35
                                                                     2/4/2019              $1,317




                                                      Page 143 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 165 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                              TOTAL GRAY AND ASSOC LLP                     $12,731

3.216     GRAYBAR ELECTRIC COMPANY INC                             11/27/2018              $12,010         Secured debt
          34 N MERAMEC AVE                                                                                 Unsecured loan repayment
          CLAYTON, MO 63105                                        12/20/2018              $12,010
                                                                                                           Suppliers or vendors
                                                                    1/25/2019              $13,110         Services
                                                                                                           Other



                                    TOTAL GRAYBAR ELECTRIC COMPANY INC                     $37,131

3.217     GREGG WILLIAMS RECEIVER FOR TNPPM                        11/16/2018              $96,165         Secured debt
          2112 E 4TH ST STE 230                                                                            Unsecured loan repayment
          SANTA ANA, CA 92705                                      12/20/2018              $67,804
                                                                                                           Suppliers or vendors
                                                                   12/24/2018              $56,703         Services
                                                                    1/28/2019              $56,488         Other




                                TOTAL GREGG WILLIAMS RECEIVER FOR TNPPM                   $277,159




                                                      Page 144 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 166 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.218     GROSS POLOWY LLC ACH                                     11/13/2018               $677           Secured debt
          1775 WEHRLE DR STE 100                                                                           Unsecured loan repayment
          WILLIAMSVILLE, NY 14221                                  11/15/2018              $5,619
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $1,732          Services
                                                                   11/19/2018              $3,712          Other

                                                                   11/21/2018              $6,788
                                                                   11/23/2018              $1,784
                                                                   11/26/2018              $8,393
                                                                   11/29/2018              $18,226
                                                                   11/30/2018              $7,815
                                                                    12/3/2018              $4,272
                                                                    12/4/2018              $5,631
                                                                    12/6/2018              $17,466
                                                                    12/7/2018              $2,935
                                                                   12/10/2018               $930
                                                                   12/11/2018               $575
                                                                   12/13/2018              $26,548
                                                                   12/14/2018              $28,600
                                                                   12/17/2018              $17,877
                                                                   12/20/2018              $30,625
                                                                   12/21/2018              $8,561
                                                                   12/27/2018              $21,974
                                                                   12/28/2018              $12,651
                                                                   12/31/2018              $2,898
                                                                     1/2/2019               $924
                                                                     1/3/2019              $18,163
                                                                     1/4/2019              $3,488
                                                                     1/7/2019              $4,755
                                                                     1/9/2019              $47,256
                                                                    1/11/2019              $21,366
                                                                    1/14/2019              $3,305
                                                                    1/15/2019              $3,349
                                                                    1/16/2019                $75
                                                                    1/21/2019              $3,895

                                                      Page 145 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 167 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/22/2019              $2,700
                                                                     2/4/2019               $250




                                           TOTAL GROSS POLOWY LLC ACH                     $345,813




                                                      Page 146 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 168 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.219     GROSS POLOWY ORLANS LLC                                  11/13/2018               $443           Secured debt
          1775 WEHRLE DRIVE                                                                                Unsecured loan repayment
          BUFFALO        NY 14221                                  11/13/2018                $75
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $1,475          Services
                                                                   11/14/2018              $1,103          Other

                                                                   11/16/2018              $1,490
                                                                   11/16/2018                $45
                                                                   11/20/2018                $52
                                                                   11/20/2018              $1,030
                                                                   11/23/2018               $870
                                                                   11/23/2018               $510
                                                                   11/26/2018              $1,020
                                                                   11/27/2018               $700
                                                                   11/27/2018               $923
                                                                   11/28/2018              $1,430
                                                                   11/28/2018               $285
                                                                   11/29/2018               $616
                                                                   11/29/2018               $960
                                                                   11/30/2018              $1,645
                                                                   11/30/2018               $915
                                                                    12/4/2018              $1,050
                                                                    12/5/2018                $75
                                                                    12/6/2018               $489
                                                                    12/6/2018                $75
                                                                   12/10/2018               $150
                                                                   12/11/2018               $375
                                                                   12/14/2018               $340
                                                                   12/14/2018              $2,370
                                                                   12/19/2018              $1,290
                                                                   12/19/2018               $630
                                                                   12/26/2018               $557
                                                                     1/2/2019               $435
                                                                     1/2/2019              $1,115
                                                                     1/3/2019               $250

                                                      Page 147 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 169 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019                $95
                                                                     1/7/2019                $75
                                                                     1/8/2019               $150
                                                                    1/10/2019               $215
                                                                    1/21/2019              $1,050
                                                                    1/22/2019               $123
                                                                    1/22/2019              $1,665
                                                                    1/23/2019              $1,225
                                                                    1/23/2019              $2,149
                                                                    1/24/2019              $7,938
                                                                    1/24/2019              $3,527
                                                                    1/25/2019               $425
                                                                    1/29/2019                $50
                                                                    1/29/2019               $300
                                                                    1/31/2019                $75
                                                                    1/31/2019              $1,273
                                                                    1/31/2019              $1,320
                                                                    1/31/2019                $75
                                                                     2/1/2019               $600
                                                                     2/4/2019              $4,775
                                                                     2/4/2019              $11,643




                                        TOTAL GROSS POLOWY ORLANS LLC                      $63,535

3.220     GUILLORYS LAWN CARE LLC ACH                              11/26/2018              $2,585          Secured debt
          PO BOX 317                                                                                       Unsecured loan repayment
          PALMETTO, LA 71358                                        12/7/2018              $1,925
                                                                                                           Suppliers or vendors
                                                                   12/11/2018               $735           Services
                                                                    1/14/2019              $4,585          Other




                                    TOTAL GUILLORYS LAWN CARE LLC ACH                       $9,830




                                                      Page 148 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 170 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.221     H&A LAWN SERVICE ACH                                     11/27/2018               $200           Secured debt
          301 PARK LANE                                                                                    Unsecured loan repayment
          WARREN, AR 71671                                         11/28/2018                $65
                                                                                                           Suppliers or vendors
                                                                    12/3/2018               $160           Services
                                                                   12/14/2018              $1,395          Other

                                                                   12/21/2018               $325
                                                                   12/24/2018              $1,725
                                                                     1/4/2019                $65
                                                                    1/14/2019              $1,200
                                                                    1/22/2019               $150
                                                                    1/30/2019               $650
                                                                    1/31/2019               $560




                                            TOTAL H&A LAWN SERVICE ACH                      $6,495

3.222     HAHN LAW FIRM PC                                          12/5/2018              $22,500         Secured debt
          900 JACKSON STREET STE 180                                                                       Unsecured loan repayment
          DALLAS, TX 75202                                                                                 Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                 TOTAL HAHN LAW FIRM PC                    $22,500




                                                      Page 149 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 171 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.223     HALLIDAY & HALLIDAY PC                                   11/13/2018               $239           Secured debt
          376 E 400 S SUITE 300                                                                            Unsecured loan repayment
          SALT LAKE CITY      UT 84111                             11/13/2018               $625
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $1,518          Services
                                                                   11/19/2018                $95           Other

                                                                   11/21/2018                $71
                                                                   11/21/2018               $876
                                                                   11/23/2018                $20
                                                                   11/23/2018               $433
                                                                   11/26/2018              $1,214
                                                                   11/26/2018               $904
                                                                   11/27/2018               $390
                                                                   11/27/2018                $25
                                                                   11/28/2018              $1,303
                                                                   11/28/2018               $366
                                                                    12/6/2018               $398
                                                                    12/6/2018                $6
                                                                   12/10/2018               $499
                                                                   12/10/2018                $96
                                                                   12/11/2018               $300
                                                                   12/13/2018               $688
                                                                   12/13/2018               $660
                                                                   12/14/2018               $540
                                                                   12/14/2018                $18
                                                                   12/17/2018                $6
                                                                   12/17/2018               $345
                                                                   12/19/2018               $360
                                                                   12/21/2018               $395
                                                                   12/21/2018               $612
                                                                   12/31/2018                $30
                                                                     1/4/2019               $747
                                                                     1/8/2019               $237
                                                                     1/9/2019               $191
                                                                    1/23/2019              $1,998

                                                      Page 150 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 172 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/23/2019              $1,579
                                                                    1/24/2019               $540
                                                                    1/24/2019                $22
                                                                    1/25/2019              $1,975
                                                                    1/25/2019              $1,278
                                                                    1/28/2019               $818
                                                                    1/28/2019                $23
                                                                    1/29/2019               $552
                                                                    1/29/2019               $375
                                                                    1/30/2019              $1,700
                                                                    1/30/2019               $362
                                                                    1/31/2019               $375
                                                                    1/31/2019               $675
                                                                    1/31/2019                $6
                                                                    1/31/2019               $281




                                           TOTAL HALLIDAY & HALLIDAY PC                    $26,762




                                                      Page 151 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 173 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.224     HALLIDAY WATKINS & MANN                                  11/28/2018               $444           Secured debt
          355 UNION BLVD STE 250                                                                           Unsecured loan repayment
          LAKEWOOD         CO 80228                                11/28/2018              $1,273
                                                                                                           Suppliers or vendors
                                                                    12/7/2018               $495           Services
                                                                    12/7/2018                $1            Other

                                                                   12/10/2018              $1,273
                                                                   12/10/2018               $300
                                                                   12/11/2018               $600
                                                                   12/17/2018               $413
                                                                   12/28/2018               $316
                                                                   12/28/2018              $1,775
                                                                     1/3/2019               $300
                                                                     1/8/2019               $495
                                                                     1/8/2019                $0
                                                                    1/15/2019               $125
                                                                    1/23/2019               $181
                                                                    1/23/2019               $850
                                                                    1/25/2019               $248
                                                                    1/25/2019               $278
                                                                    1/29/2019               $482
                                                                    1/30/2019               $271
                                                                    1/30/2019               $248
                                                                     2/4/2019              $1,000




                                         TOTAL HALLIDAY WATKINS & MANN                     $11,365




                                                      Page 152 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 174 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.225     HALLIDAY WATKINS & MANN PC                               11/13/2018              $1,592          Secured debt
          376 EAST 400 SOUTH STE 300                                                                       Unsecured loan repayment
          SALT LAKE CITY, UT 84111                                 11/16/2018              $5,972
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $850           Services
                                                                   11/19/2018              $2,390          Other

                                                                   11/21/2018              $1,031
                                                                   11/21/2018              $1,031
                                                                   11/23/2018               $500
                                                                   11/23/2018               $607
                                                                   11/26/2018               $461
                                                                   11/26/2018               $500
                                                                   11/27/2018               $604
                                                                   11/29/2018              $1,461
                                                                   11/30/2018              $6,994
                                                                    12/4/2018              $1,001
                                                                    12/5/2018              $1,136
                                                                    12/7/2018              $1,942
                                                                   12/10/2018              $2,896
                                                                   12/10/2018               $144
                                                                   12/11/2018               $350
                                                                   12/13/2018               $539
                                                                   12/14/2018              $9,010
                                                                   12/14/2018               $995
                                                                   12/17/2018              $5,236
                                                                   12/18/2018               $978
                                                                   12/19/2018              $1,578
                                                                   12/21/2018              $7,424
                                                                   12/24/2018              $4,877
                                                                   12/24/2018              $2,266
                                                                   12/27/2018                $75
                                                                   12/27/2018              $1,435
                                                                   12/28/2018              $1,469
                                                                   12/28/2018              $19,013
                                                                   12/31/2018              $2,693

                                                      Page 153 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 175 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/31/2018               $800
                                                                     1/2/2019               $105
                                                                     1/2/2019               $450
                                                                     1/4/2019              $4,845
                                                                     1/7/2019               $892
                                                                     1/8/2019               $616
                                                                    1/10/2019                $75
                                                                    1/10/2019              $3,077
                                                                    1/11/2019              $5,690
                                                                    1/11/2019               $300
                                                                    1/14/2019              $1,571
                                                                    1/14/2019              $2,274
                                                                    1/15/2019                $15
                                                                    1/16/2019               $397
                                                                    1/17/2019               $850
                                                                    1/18/2019              $3,411




                                        TOTAL HALLIDAY WATKINS & MANN PC                  $114,419

3.226     HAMPTON & HAMPTON COLLECTIONS LLC                        11/30/2018              $5,843          Secured debt
          880 SEVEN HILLS ST STE 200                                                                       Unsecured loan repayment
          HENDERSON, NV 89052                                       12/7/2018              $4,636
                                                                                                           Suppliers or vendors
                                                                    12/7/2018              $6,305          Services
                                                                                                           Other



                                TOTAL HAMPTON & HAMPTON COLLECTIONS LLC                    $16,784




                                                      Page 154 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 176 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.227     HARMON LAW OFFICES PC ACH                                11/15/2018                $34           Secured debt
          150 CALIFORNIA STREET                                                                            Unsecured loan repayment
          NEWTON, MA 02458                                         11/21/2018               $304
                                                                                                           Suppliers or vendors
                                                                   11/29/2018              $1,717          Services
                                                                    12/3/2018               $667           Other

                                                                   12/14/2018               $450
                                                                   12/18/2018              $10,533
                                                                   12/20/2018              $6,302
                                                                   12/27/2018               $270
                                                                   12/31/2018              $14,794
                                                                   12/31/2018               $215
                                                                     1/4/2019               $457
                                                                    1/10/2019              $1,605
                                                                    1/11/2019               $825




                                       TOTAL HARMON LAW OFFICES PC ACH                     $38,172

3.228     HARRISON CENTRAL APPRAISAL DISTRICT                      12/13/2018              $2,654          Secured debt
          P.O. BOX 818                                                                                     Unsecured loan repayment
          MARSHALL, TX 75671-0818                                    1/7/2019              $3,802
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                              TOTAL HARRISON CENTRAL APPRAISAL DISTRICT                     $6,456

3.229     HARRISON RADEKER & SMITH PA                               12/3/2018              $7,500          Secured debt
          923 CALHOUN ST                                                                                   Unsecured loan repayment
          COLUMBIA, SC 29201                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                     TOTAL HARRISON RADEKER & SMITH PA                      $7,500

3.230     HAYS COUNTY TAX OFFICE                                   12/18/2018              $9,817          Secured debt
          712 S STAGECOACH TRAIL STE 1120                                                                  Unsecured loan repayment
          SAN MARCOS, TX 78666                                     12/18/2018              $2,218
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                            TOTAL HAYS COUNTY TAX OFFICE                   $12,035



                                                      Page 155 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 177 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.231     HEAVNER BEYERS AND MIHLAR ACH                            11/15/2018              $13,650         Secured debt
          111 E MAIN STE 200                                                                               Unsecured loan repayment
          DECATUR, IL 62523                                        11/16/2018              $4,347
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $4,624          Services
                                                                   11/21/2018              $5,870          Other

                                                                   11/23/2018              $8,449
                                                                   11/26/2018              $6,276
                                                                   11/29/2018              $11,592
                                                                   11/30/2018               $150
                                                                    12/3/2018               $300
                                                                    12/6/2018              $2,571
                                                                    12/7/2018              $1,215
                                                                   12/10/2018              $1,049
                                                                   12/11/2018               $300
                                                                   12/13/2018              $20,498
                                                                   12/20/2018              $16,123
                                                                   12/21/2018              $2,343
                                                                   12/27/2018              $8,857
                                                                   12/28/2018              $3,823
                                                                   12/31/2018              $1,143
                                                                     1/3/2019              $21,797
                                                                     1/4/2019              $14,134
                                                                     1/7/2019               $815
                                                                     1/9/2019              $58,152
                                                                    1/10/2019              $2,107
                                                                    1/11/2019              $15,346
                                                                    1/14/2019              $3,688
                                                                    1/24/2019               $350




                                 TOTAL HEAVNER BEYERS AND MIHLAR ACH                      $229,568




                                                      Page 156 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 178 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.232     HEAVNER SCOTT BEYERS &                                   11/14/2018                $44           Secured debt
          111 E MAIN STREET                                                                                Unsecured loan repayment
          DECATUR         IL 62523                                 11/16/2018              $2,116
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $2,870          Services
                                                                   11/21/2018               $374           Other

                                                                   11/21/2018              $1,240
                                                                   11/26/2018              $1,102
                                                                   11/26/2018              $2,550
                                                                   11/27/2018               $525
                                                                   11/28/2018               $550
                                                                   11/29/2018              $1,464
                                                                   11/29/2018              $3,570
                                                                    12/5/2018              $1,217
                                                                    12/5/2018               $460
                                                                    12/6/2018                $65
                                                                    12/6/2018               $230
                                                                   12/11/2018              $1,550
                                                                   12/11/2018               $181
                                                                   12/14/2018              $1,068
                                                                   12/14/2018               $920
                                                                   12/17/2018               $215
                                                                   12/18/2018               $479
                                                                   12/18/2018               $460
                                                                   12/19/2018               $357
                                                                   12/24/2018               $690
                                                                   12/27/2018              $1,040
                                                                   12/27/2018              $1,205
                                                                   12/31/2018              $1,150
                                                                   12/31/2018               $963
                                                                     1/2/2019              $2,534
                                                                     1/2/2019              $1,380
                                                                     1/3/2019               $300
                                                                     1/4/2019              $1,515
                                                                     1/4/2019                $37

                                                      Page 157 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 179 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019              $1,525
                                                                     1/7/2019              $1,215
                                                                     1/8/2019              $1,230
                                                                     1/8/2019              $2,145
                                                                    1/11/2019               $385
                                                                    1/11/2019               $460
                                                                    1/15/2019              $3,310
                                                                    1/15/2019              $1,262
                                                                    1/22/2019               $815
                                                                    1/22/2019              $1,050
                                                                    1/23/2019              $9,365
                                                                    1/23/2019              $6,235
                                                                    1/24/2019              $1,206
                                                                    1/24/2019              $5,788
                                                                    1/25/2019              $14,816
                                                                    1/25/2019              $17,985
                                                                    1/28/2019              $1,545
                                                                    1/28/2019              $3,255
                                                                    1/29/2019              $5,150
                                                                    1/29/2019              $11,023
                                                                    1/30/2019              $3,675
                                                                    1/30/2019              $4,594
                                                                    1/31/2019              $1,583
                                                                    1/31/2019              $1,375
                                                                     2/1/2019               $224
                                                                     2/1/2019              $1,075
                                                                     2/4/2019              $1,550




                                         TOTAL HEAVNER SCOTT BEYERS &                     $138,260




                                                      Page 158 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 180 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.233     HEWLETT-PACKARD FINANCIAL SERVICES                         1/9/2019              $5,392          Secured debt
          PO BOX 402582                                                                                    Unsecured loan repayment
          ATLANTA, GA 30384-2582                                    1/16/2019              $9,658
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL HEWLETT-PACKARD FINANCIAL SERVICES                   $15,049

3.234     HILL COUNTY APPRAISAL DISTRICT                            1/28/2019              $8,275          Secured debt
          1407 ABBOTT AVE                                                                                  Unsecured loan repayment
          HILLSBORO, TX 76645-0416                                                                         Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                     TOTAL HILL COUNTY APPRAISAL DISTRICT                   $8,275

3.235     HIMMELFARB & SHER LLP                                    12/19/2018              $6,411          Secured debt
          ONE NORTH BROADWAY STE 800                                                                       Unsecured loan repayment
          WHITE PLAINS, NY 10601                                   12/20/2018               $865
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                             TOTAL HIMMELFARB & SHER LLP                    $7,276

3.236     HINSHAW & CULBERTSON LLP ACH                             11/29/2018                $90           Secured debt
          8142 SOLUTIONS CENTER DRIVE                                                                      Unsecured loan repayment
          CHICAGO, IL 60677                                        11/30/2018              $1,726
                                                                                                           Suppliers or vendors
                                                                   12/20/2018                $40           Services
                                                                    1/10/2019              $4,671          Other

                                                                     2/5/2019               $840
                                                                     2/7/2019                $40




                                     TOTAL HINSHAW & CULBERTSON LLP ACH                     $7,407




                                                      Page 159 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 181 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.237     HOLLAND & KNIGHT LLP                                     11/16/2018              $7,998           Secured debt
          PO BOX 864084                                                                                     Unsecured loan repayment
          ORLANDO, FL 32886-4084                                   11/27/2018              $2,421
                                                                                                            Suppliers or vendors
                                                                   11/27/2018              $1,234           Services
                                                                    12/3/2018              $1,019           Other

                                                                   12/13/2018              $1,603
                                                                   12/18/2018              $19,035
                                                                   12/18/2018              $8,194
                                                                   12/20/2018               $112
                                                                   12/24/2018              $16,044
                                                                   12/31/2018              $6,000
                                                                    1/14/2019              $4,254
                                                                    1/31/2019               $612
                                                                    1/31/2019              $2,600
                                                                     2/8/2019             $1,283,952




                                             TOTAL HOLLAND & KNIGHT LLP                 $1,355,077

3.238     HOMESTEAD REALTY                                          1/23/2019              $8,395           Secured debt
          1008 E PECAN BLVD BLDG D-11                                                                       Unsecured loan repayment
          MCALLEN, TX 78501                                                                                 Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                TOTAL HOMESTEAD REALTY                      $8,395




                                                      Page 160 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 182 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.239     HOPE LOANPORT INC                                        11/14/2018              $2,697          Secured debt
          100 INTERNATIONAL DR 23RD FLOOR                                                                  Unsecured loan repayment
          BALTIMORE, MD 21202                                      11/21/2018              $2,790
                                                                                                           Suppliers or vendors
                                                                   11/30/2018              $50,000         Services
                                                                   12/27/2018               $320           Other

                                                                   12/28/2018              $1,500
                                                                    1/24/2019              $1,395
                                                                    1/29/2019               $558
                                                                    1/29/2019               $360




                                               TOTAL HOPE LOANPORT INC                     $59,620

3.240     HORA ROBERT ACH                                          11/13/2018              $1,491          Secured debt
          3310 MAYFAIR LANE                                                                                Unsecured loan repayment
          HIGHLAND VILLAGE, TX 75077                               11/21/2018               $291
                                                                                                           Suppliers or vendors
                                                                   12/26/2018               $722           Services
                                                                   12/27/2018              $1,454          Other

                                                                    1/11/2019              $1,416
                                                                     2/5/2019               $636
                                                                     2/7/2019              $1,949




                                                 TOTAL HORA ROBERT ACH                      $7,959

3.241     HORA, ROBERT EUGENE                                      12/24/2018              $1,382          Secured debt
          3000 BAYPORT DRIVE                                                                               Unsecured loan repayment
          SUITE 985                                                12/26/2018              $1,454
                                                                                                           Suppliers or vendors
          TAMPA, FL 33607                                           1/10/2019              $1,416          Services
                                                                     2/4/2019               $636           Other Expense Reimb

                                                                     2/6/2019              $2,179




                                             TOTAL HORA, ROBERT EUGENE                      $7,067




                                                      Page 161 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                          Pg 183 of 845
Ditech Financial LLC                                                                                   Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                           Dates           Total Amount or      Reasons for Payment
                                                                                              Value              or Transfer


3.242     HORIZONTAL INTEGRATION                                     11/14/2018              $5,415          Secured debt
          1660 HIGHWAY 100 S STE 200                                                                         Unsecured loan repayment
          ST LOUIS PARK, MN 55416                                    11/20/2018              $5,738
                                                                                                             Suppliers or vendors
                                                                     11/28/2018              $5,451          Services
                                                                      12/5/2018              $5,522          Other

                                                                     12/12/2018              $4,841
                                                                     12/19/2018              $5,738
                                                                     12/27/2018              $5,702
                                                                       1/2/2019              $5,738
                                                                       1/9/2019              $4,572
                                                                      1/16/2019              $1,434
                                                                      1/17/2019              $4,303
                                                                      1/23/2019              $4,913
                                                                      1/30/2019              $5,684
                                                                       2/6/2019              $5,738




                                             TOTAL HORIZONTAL INTEGRATION                    $70,788

3.243     HRE 500 GRAPEVINE HWY LLC ACH                              11/21/2018              $3,909          Secured debt
          PO BOX 54577                                                                                       Unsecured loan repayment
          HURST, TX 76054                                            12/19/2018              $3,909
                                                                                                             Suppliers or vendors
                                                                      1/23/2019              $7,339          Services
                                                                                                             Other



                                       TOTAL HRE 500 GRAPEVINE HWY LLC ACH                   $15,158




                                                        Page 162 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 184 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.244     HUDSON & MARSHALL LLC                                    11/13/2018              $7,828          Secured debt
          14785 PRESTON RD                                                                                 Unsecured loan repayment
          DALLAS        TX 75254                                   11/16/2018              $4,450
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $1,849          Services
                                                                   11/29/2018              $13,878         Other

                                                                   11/30/2018              $6,320
                                                                    12/6/2018              $1,375
                                                                   12/19/2018              $6,000
                                                                    1/23/2019              $26,974
                                                                    1/29/2019              $4,055




                                           TOTAL HUDSON & MARSHALL LLC                     $72,729

3.245     HUGHES WATTERS & ASKANASE LLP ACH                        12/17/2018               $344           Secured debt
          1201 LOUISIANA ST 28TH FL                                                                        Unsecured loan repayment
          HOUSTON, TX 77002                                        12/31/2018              $1,701
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL HUGHES WATTERS & ASKANASE LLP ACH                     $2,045




                                                      Page 163 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 185 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.246     HUNTER HAMILTON ACH                                      11/15/2018               $872           Secured debt
          PO BOX 74008970                                                                                  Unsecured loan repayment
          CHICAGO, IL 60674                                        11/19/2018              $1,008
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $1,236          Services
                                                                   11/26/2018              $1,008          Other

                                                                   11/29/2018              $2,310
                                                                    12/3/2018              $1,002
                                                                    12/6/2018              $1,936
                                                                   12/10/2018              $1,002
                                                                   12/13/2018              $1,035
                                                                   12/17/2018               $414
                                                                   12/20/2018               $806
                                                                   12/27/2018              $1,008
                                                                     1/3/2019              $1,008
                                                                     1/7/2019              $1,008
                                                                    1/17/2019               $806
                                                                    1/24/2019               $806
                                                                    1/31/2019              $1,008
                                                                     2/4/2019              $1,008




                                             TOTAL HUNTER HAMILTON ACH                     $19,282




                                                      Page 164 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 186 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.247     HUTCHENS LAW FIRM LLP                                    11/13/2018               $598           Secured debt
          PO BOX 2505                                                                                      Unsecured loan repayment
          FAYETTEVILLE    NC 28302                                 11/13/2018              $4,394
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $2,614          Services
                                                                   11/14/2018               $436           Other

                                                                   11/15/2018              $1,839
                                                                   11/15/2018               $418
                                                                   11/16/2018               $400
                                                                   11/19/2018               $504
                                                                   11/19/2018              $2,429
                                                                   11/20/2018               $608
                                                                   11/21/2018              $2,790
                                                                   11/26/2018              $1,140
                                                                   11/27/2018               $560
                                                                   11/27/2018              $1,607
                                                                   11/28/2018               $432
                                                                   11/28/2018              $1,936
                                                                   11/29/2018               $569
                                                                   11/30/2018               $350
                                                                    12/3/2018               $197
                                                                    12/3/2018               $440
                                                                    12/5/2018                $52
                                                                    12/5/2018              $1,271
                                                                    12/6/2018               $394
                                                                    12/6/2018              $1,114
                                                                    12/7/2018               $980
                                                                    12/7/2018                $17
                                                                   12/10/2018               $435
                                                                   12/10/2018                $23
                                                                   12/11/2018                $30
                                                                   12/11/2018              $1,023
                                                                   12/12/2018               $276
                                                                   12/13/2018               $330
                                                                   12/13/2018              $1,530

                                                      Page 165 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 187 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/14/2018              $1,114
                                                                   12/14/2018               $341
                                                                   12/17/2018               $182
                                                                   12/18/2018              $1,525
                                                                   12/18/2018              $1,061
                                                                   12/19/2018               $100
                                                                   12/19/2018               $340
                                                                   12/20/2018              $1,006
                                                                   12/20/2018               $807
                                                                   12/21/2018               $880
                                                                   12/24/2018               $435
                                                                   12/24/2018              $1,100
                                                                   12/28/2018               $362
                                                                   12/28/2018              $1,800
                                                                   12/31/2018               $440
                                                                   12/31/2018               $420
                                                                     1/2/2019              $2,312
                                                                     1/2/2019               $100
                                                                     1/4/2019               $305
                                                                     1/7/2019               $395
                                                                     1/8/2019              $1,335
                                                                     1/9/2019                $88
                                                                     1/9/2019               $995
                                                                    1/16/2019               $340
                                                                    1/21/2019               $148
                                                                    1/21/2019               $236
                                                                    1/22/2019               $276
                                                                    1/22/2019                $61
                                                                    1/23/2019              $1,191
                                                                    1/23/2019              $5,052
                                                                    1/24/2019              $2,250
                                                                    1/24/2019               $558
                                                                    1/28/2019              $3,844

                                                      Page 166 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 188 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/28/2019                $32
                                                                    1/29/2019              $12,263
                                                                    1/29/2019              $2,110
                                                                    1/30/2019               $814
                                                                    1/30/2019              $6,808
                                                                    1/31/2019              $4,200
                                                                    1/31/2019              $4,842
                                                                     2/1/2019               $703
                                                                     2/1/2019              $3,065
                                                                     2/4/2019              $1,060
                                                                     2/4/2019               $692




                                           TOTAL HUTCHENS LAW FIRM LLP                     $99,718




                                                      Page 167 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 189 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.248     HUTCHENS LAW FIRM LLP ACH                                11/13/2018              $8,367          Secured debt
          PO BOX 2505                                                                                      Unsecured loan repayment
          FAYETTEVILLE, NC 28302                                   11/14/2018              $1,774
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $5,999          Services
                                                                   11/16/2018              $4,121          Other

                                                                   11/19/2018              $8,376
                                                                   11/20/2018               $530
                                                                   11/21/2018              $5,774
                                                                   11/23/2018               $913
                                                                   11/27/2018              $8,597
                                                                   11/28/2018              $5,387
                                                                   11/29/2018              $3,093
                                                                    12/3/2018              $14,006
                                                                    12/4/2018              $1,801
                                                                    12/5/2018               $365
                                                                   12/10/2018              $9,776
                                                                   12/11/2018              $5,212
                                                                   12/12/2018              $3,344
                                                                   12/13/2018                $26
                                                                   12/14/2018              $15,390
                                                                   12/17/2018              $5,559
                                                                   12/19/2018               $501
                                                                   12/20/2018              $10,711
                                                                   12/21/2018              $15,179
                                                                   12/24/2018              $11,070
                                                                   12/26/2018              $1,886
                                                                   12/27/2018              $11,969
                                                                   12/28/2018              $2,732
                                                                   12/31/2018              $10,432
                                                                     1/2/2019              $3,819
                                                                     1/3/2019              $8,214
                                                                     1/4/2019              $4,014
                                                                     1/7/2019              $7,419
                                                                     1/8/2019              $2,505

                                                      Page 168 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 190 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/9/2019               $450
                                                                    1/10/2019              $7,881
                                                                    1/11/2019              $3,224
                                                                    1/14/2019              $2,549
                                                                    1/15/2019              $3,629
                                                                    1/16/2019              $15,227
                                                                    1/17/2019               $850
                                                                    1/22/2019              $2,054
                                                                    1/23/2019               $990
                                                                     2/4/2019              $14,391
                                                                     2/6/2019              $6,494
                                                                     2/7/2019              $2,381




                                        TOTAL HUTCHENS LAW FIRM LLP ACH                   $258,979

3.249     HYATT LEGAL PLANS INC ACH                                11/20/2018              $4,894          Secured debt
          1111 SUPERIOR AVE STE 800                                                                        Unsecured loan repayment
          CLEVELAND, OH 44114-2507                                 12/19/2018              $4,706
                                                                                                           Suppliers or vendors
                                                                    1/22/2019              $4,313          Services
                                                                                                           Other



                                         TOTAL HYATT LEGAL PLANS INC ACH                   $13,913

3.250     ICARD PROMOTIONS LLC ACH                                 11/23/2018               $933           Secured debt
          401 E LAS OLAS BLVD 130-551                                                                      Unsecured loan repayment
          FORT LAUDERDALE, FL 33301                                 12/5/2018               $795
                                                                                                           Suppliers or vendors
                                                                    1/15/2019              $1,887          Services
                                                                    1/24/2019              $2,880          Other




                                         TOTAL ICARD PROMOTIONS LLC ACH                     $6,495




                                                      Page 169 of 442 to Question 3
               19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 191 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.251     ICON ADVISORY GROUP LTD ACH                               12/10/2018               $480           Secured debt
          14785 PRESTON RD STE 1125                                                                         Unsecured loan repayment
          DALLAS, TX 75254                                          12/27/2018              $4,546
                                                                                                            Suppliers or vendors
                                                                      1/9/2019              $4,066          Services
                                                                     1/31/2019              $4,546          Other




                                        TOTAL ICON ADVISORY GROUP LTD ACH                   $13,638

3.252     IMPARK                                                    11/29/2018              $7,506          Secured debt
          150 S 5TH ST SUITE 360                                                                            Unsecured loan repayment
          MINNEAPOLIS, MN 55402                                     12/19/2018              $6,707
                                                                                                            Suppliers or vendors
                                                                     1/22/2019              $7,043          Services
                                                                                                            Other



                                                             TOTAL IMPARK                   $21,256

3.253     INDECOMM HOLDINGS INC ACH                                 11/15/2018              $42,291         Secured debt
          14900 BOGLE DRIVE SUITE 103                                                                       Unsecured loan repayment
          CHANTILLY, VA 20151                                       11/21/2018              $4,544
                                                                                                            Suppliers or vendors
                                                                    11/29/2018             $223,191         Services
                                                                     12/6/2018              $4,672          Other

                                                                    12/13/2018              $43,083
                                                                    12/20/2018              $4,619
                                                                    12/27/2018              $57,650
                                                                      1/3/2019              $4,620
                                                                     1/10/2019             $153,980
                                                                     1/17/2019              $4,230
                                                                     1/24/2019              $6,791
                                                                     1/29/2019             $169,461
                                                                     1/31/2019              $4,702
                                                                      2/7/2019             $119,346




                                         TOTAL INDECOMM HOLDINGS INC ACH                   $843,180




                                                       Page 170 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 192 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.254     INDECOMM HOLDINGS INC-ACH                                11/13/2018               $693           Secured debt
          25281 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO, IL 60673-1252                                   11/13/2018              $11,725
                                                                                                           Suppliers or vendors
                                                                   11/13/2018              $5,877          Services
                                                                   11/29/2018              $6,748          Other

                                                                   11/29/2018              $12,514
                                                                   11/29/2018               $505
                                                                   12/13/2018              $4,053
                                                                   12/13/2018              $12,125
                                                                   12/13/2018               $561
                                                                   12/27/2018               $597
                                                                   12/27/2018              $14,943
                                                                   12/27/2018              $1,041
                                                                   12/27/2018              $9,714
                                                                    1/11/2019              $8,188
                                                                    1/11/2019               $695
                                                                    1/11/2019              $14,895




                                         TOTAL INDECOMM HOLDINGS INC-ACH                  $104,874

3.255     INDEED INC ACH                                            12/3/2018              $8,961          Secured debt
          MAIL CODE 5160 PO BOX 660367                                                                     Unsecured loan repayment
          DALLAS, TX 75266-0367                                     1/14/2019              $18,000
                                                                                                           Suppliers or vendors
                                                                    1/24/2019              $9,000          Services
                                                                                                           Other



                                                    TOTAL INDEED INC ACH                   $35,961

3.256     INDEPENDENT SETTLEMENT SERVICES                          11/21/2018              $6,740          Secured debt
          200 HIGHTOWER BLVD.                                                                              Unsecured loan repayment
          PITTSBURGH, PA 15205                                       1/9/2019              $7,905
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL INDEPENDENT SETTLEMENT SERVICES                      $14,645




                                                      Page 171 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                          Pg 193 of 845
Ditech Financial LLC                                                                                   Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                           Dates           Total Amount or      Reasons for Payment
                                                                                              Value              or Transfer


3.257     INSIGHT DIRECT/ DATALINK ACH                               11/20/2018              $47,792         Secured debt
          PO BOX 731069                                                                                      Unsecured loan repayment
          DALLAS, TX 75373-1069                                      11/28/2018              $81,540
                                                                                                             Suppliers or vendors
                                                                     11/30/2018              $43,468         Services
                                                                     12/11/2018               $639           Other

                                                                     12/12/2018              $30,490
                                                                     12/13/2018               $305
                                                                     12/21/2018              $4,056
                                                                     12/26/2018              $30,762
                                                                     12/27/2018              $5,194
                                                                       1/9/2019               $130
                                                                      1/10/2019               $779
                                                                      1/16/2019              $92,785
                                                                      1/17/2019              $48,378
                                                                      1/23/2019              $47,320
                                                                      1/24/2019              $40,443
                                                                      1/24/2019             $176,275
                                                                      1/29/2019              $2,731
                                                                       2/4/2019              $39,085




                                         TOTAL INSIGHT DIRECT/ DATALINK ACH                 $692,169




                                                        Page 172 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 194 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.258     INSIGHT GLOBAL                                           11/14/2018              $6,761          Secured debt
          PO BOX 198226                                                                                    Unsecured loan repayment
          ATLANTA, GA 30384-8226                                   11/15/2018              $1,915
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $3,705          Services
                                                                   11/19/2018              $4,560          Other

                                                                   11/20/2018              $1,798
                                                                   11/21/2018              $3,452
                                                                   11/28/2018              $14,667
                                                                    12/5/2018              $13,826
                                                                    12/6/2018              $1,915
                                                                   12/12/2018              $15,017
                                                                   12/13/2018              $1,003
                                                                   12/19/2018              $12,804
                                                                   12/20/2018              $1,915
                                                                   12/26/2018              $3,713
                                                                   12/27/2018              $10,932
                                                                     1/2/2019              $5,751
                                                                     1/3/2019              $4,359
                                                                     1/4/2019              $1,915
                                                                     1/9/2019              $3,010
                                                                    1/10/2019              $5,056
                                                                    1/11/2019              $1,915
                                                                    1/16/2019              $4,522
                                                                    1/17/2019              $4,359
                                                                    1/23/2019              $3,705
                                                                    1/24/2019              $6,954
                                                                    1/30/2019              $10,807
                                                                     2/1/2019              $1,915
                                                                     2/6/2019              $4,577
                                                                     2/7/2019              $4,359




                                                    TOTAL INSIGHT GLOBAL                  $161,187



                                                      Page 173 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 195 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.259     INTERTHINX INC ACH                                       11/26/2018              $1,272          Secured debt
          PO BOX 31001-2268                                                                                Unsecured loan repayment
          PASADENA, CA 91110-2270                                  11/29/2018              $55,800
                                                                                                           Suppliers or vendors
                                                                   12/19/2018              $1,060          Services
                                                                   12/27/2018              $1,279          Other

                                                                     1/7/2019              $46,080
                                                                    1/25/2019              $1,280
                                                                    1/31/2019              $41,160




                                               TOTAL INTERTHINX INC ACH                   $147,931

3.260     IRON MOUNTAIN ACH                                        11/27/2018               $132           Secured debt
          PO BOX 27128                                                                                     Unsecured loan repayment
          NEW YORK, NY 10087-7128                                  11/29/2018              $58,306
                                                                                                           Suppliers or vendors
                                                                   11/29/2018              $1,219          Services
                                                                    12/5/2018               $759           Other

                                                                    12/7/2018              $2,507
                                                                   12/10/2018              $11,919
                                                                   12/27/2018              $1,511
                                                                   12/27/2018              $81,731
                                                                    1/14/2019               $106
                                                                    1/18/2019               $366
                                                                     2/4/2019              $4,487




                                                TOTAL IRON MOUNTAIN ACH                   $163,043

3.261     IRON MOUNTAIN OSDP                                       11/30/2018              $9,897          Secured debt
          P.O. BOX 27129                                                                                   Unsecured loan repayment
          NEW YORK, NY 10087-7129                                  12/28/2018              $9,563
                                                                                                           Suppliers or vendors
                                                                     1/3/2019              $27,632         Services
                                                                                                           Other



                                              TOTAL IRON MOUNTAIN OSDP                     $47,092




                                                      Page 174 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 196 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.262     IRON MOUNTAIN OSDP ACH                                     1/9/2019              $7,002          Secured debt
          PO BOX 27129                                                                                     Unsecured loan repayment
          NEW YORK, NY 10087-7129                                   1/15/2019              $21,793
                                                                                                           Suppliers or vendors
                                                                    1/29/2019              $16,751         Services
                                                                                                           Other



                                           TOTAL IRON MOUNTAIN OSDP ACH                    $45,546

3.263     ISGN SOLUTIONS INC ACH                                   11/29/2018             $108,900         Secured debt
          PO BOX 1043                                                                                      Unsecured loan repayment
          BUFFALO, NY 14240                                        11/29/2018             $242,210
                                                                                                           Suppliers or vendors
                                                                    12/5/2018              $6,836          Services
                                                                   12/21/2018             $128,984         Other

                                                                   12/27/2018              $49,372
                                                                   12/28/2018             $191,294
                                                                     1/2/2019             $123,900
                                                                     1/9/2019             $245,144
                                                                    1/30/2019             $114,600
                                                                    1/30/2019             $147,512
                                                                     2/1/2019             $128,039




                                            TOTAL ISGN SOLUTIONS INC ACH                $1,486,792

3.264     ISIAKA ADENIYI                                           11/27/2018              $10,000         Secured debt
          205 SYCAMORE DRIVE                                                                               Unsecured loan repayment
          PARK FOREST, IL 60466                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                     TOTAL ISIAKA ADENIYI                  $10,000

3.265     ISLAND VISTA ESTATES LLC                                  12/3/2018              $7,500          Secured debt
          2 N RIVERSIDE PLAZA STE 800                                                                      Unsecured loan repayment
          CHICAGO, IL 60606                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                           TOTAL ISLAND VISTA ESTATES LLC                   $7,500




                                                      Page 175 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 197 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.266     ITR GROUP ACH                                            11/15/2018              $3,814          Secured debt
          2520 LEXINGTON AVE S SUITE 500                                                                   Unsecured loan repayment
          MENDOTA HEIGHTS, MN 55120                                11/21/2018              $3,909
                                                                                                           Suppliers or vendors
                                                                   11/29/2018              $3,814          Services
                                                                    12/7/2018              $3,814          Other

                                                                   12/13/2018              $4,291
                                                                   12/20/2018              $3,480
                                                                   12/27/2018              $4,386
                                                                     1/3/2019              $4,863
                                                                    1/10/2019              $4,386
                                                                    1/17/2019              $4,291
                                                                    1/24/2019              $2,765
                                                                    1/31/2019              $3,147
                                                                     2/7/2019              $4,291




                                                     TOTAL ITR GROUP ACH                   $51,251




                                                      Page 176 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 198 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.267     JACKSON & MCPHERSON LLC ACH                              11/13/2018              $12,007         Secured debt
          1010 COMMON ST STE 1800                                                                          Unsecured loan repayment
          NEW ORLEANS, LA 70112                                    11/15/2018               $726
                                                                                                           Suppliers or vendors
                                                                   11/27/2018              $1,656          Services
                                                                   11/28/2018              $3,256          Other

                                                                   11/29/2018               $235
                                                                    12/4/2018               $600
                                                                   12/10/2018              $45,566
                                                                   12/14/2018              $3,658
                                                                   12/17/2018               $691
                                                                   12/19/2018               $470
                                                                   12/20/2018              $1,699
                                                                   12/21/2018               $819
                                                                   12/24/2018              $1,649
                                                                   12/27/2018               $100
                                                                   12/31/2018              $33,958
                                                                     1/2/2019               $650
                                                                     1/7/2019              $11,680
                                                                    1/10/2019              $3,238
                                                                    1/11/2019              $6,120
                                                                    1/14/2019              $2,973
                                                                    1/15/2019              $1,811
                                                                    1/21/2019              $2,356
                                                                    1/23/2019              $3,702
                                                                    1/25/2019              $1,492
                                                                    1/30/2019               $858
                                                                     2/4/2019              $26,212
                                                                     2/6/2019              $29,825
                                                                     2/7/2019              $13,289




                                   TOTAL JACKSON & MCPHERSON LLC ACH                      $211,296




                                                      Page 177 of 442 to Question 3
               19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                           Pg 199 of 845
Ditech Financial LLC                                                                                   Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                           Dates           Total Amount or      Reasons for Payment
                                                                                              Value              or Transfer


3.268     JAX SUPPLY & SERVICE SOLUTIONS INC                         11/23/2018               $385           Secured debt
          11856 FITCHWOOD CIRCLE                                                                             Unsecured loan repayment
          JACKSONVILLE, FL 32258                                     11/29/2018              $3,169
                                                                                                             Suppliers or vendors
                                                                     12/10/2018              $2,687          Services
                                                                     12/24/2018               $385           Other

                                                                       1/9/2019              $2,687
                                                                      1/22/2019               $482




                                   TOTAL JAX SUPPLY & SERVICE SOLUTIONS INC                   $9,795

3.269     JENNIFER WHITESELL                                           1/8/2019              $6,965          Secured debt
          39 HOPEWELL DR                                                                                     Unsecured loan repayment
          HOPEWELL, IL 61565                                                                                 Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
                                                  TOTAL JENNIFER WHITESELL                    $6,965

3.270     JEWELL WILLIAMS                                            11/14/2018              $6,918          Secured debt
          2343 N SMEDLEY ST                                                                                  Unsecured loan repayment
          PHILADELPHIA, PA 19132                                                                             Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
                                                     TOTAL JEWELL WILLIAMS                    $6,918

3.271     JO WILDER                                                  11/21/2018              $6,510          Secured debt
          1752 MARILYN DR                                                                                    Unsecured loan repayment
          HAVERTOWN, PA 19083                                                                                Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
                                                           TOTAL JO WILDER                    $6,510

3.272     JOELE FRANK WILKINSON BRIMMER ACH                           1/17/2019              $50,000         Secured debt
          622 THIRD AVE 36TH FLOOR                                                                           Unsecured loan repayment
          NEW YORK, NY 10017                                           2/7/2019              $30,000
                                                                                                             Suppliers or vendors
                                                                                                             Services
                                                                                                             Other

                                TOTAL JOELE FRANK WILKINSON BRIMMER ACH                      $80,000




                                                        Page 178 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 200 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.273     JOHN D CLUNK CO LPA ACH                                  11/23/2018               $457           Secured debt
          4500 COURTHOUSE BLVD                                                                             Unsecured loan repayment
          STOW, OH 44224                                           11/29/2018               $300
                                                                                                           Suppliers or vendors
                                                                    12/3/2018              $2,131          Services
                                                                   12/13/2018               $270           Other

                                                                   12/14/2018               $766
                                                                   12/17/2018               $270
                                                                   12/18/2018              $1,211
                                                                   12/20/2018               $400
                                                                   12/31/2018              $21,108
                                                                    1/11/2019               $150
                                                                    1/22/2019               $165




                                         TOTAL JOHN D CLUNK CO LPA ACH                     $27,229

3.274     JONES WALKER ACH                                         11/16/2018               $248           Secured debt
          201 ST CHARLES AVE 50TH FLR                                                                      Unsecured loan repayment
          NEW ORLEANS, LA 70170-5100                               11/21/2018               $126
                                                                                                           Suppliers or vendors
                                                                   11/29/2018                $32           Services
                                                                   12/11/2018               $458           Other

                                                                   12/12/2018               $500
                                                                   12/19/2018              $5,981
                                                                    1/14/2019              $1,116
                                                                    1/15/2019              $2,833
                                                                    1/21/2019              $1,212
                                                                    1/23/2019               $900
                                                                    1/24/2019              $5,560
                                                                    1/25/2019              $5,005
                                                                    1/31/2019              $4,757




                                                TOTAL JONES WALKER ACH                     $28,724




                                                      Page 179 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 201 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.275     JPMORGAN CHASE BANK NA ACH                                11/27/2018             $341,781         Secured debt
          1111 POLARIS PARKWAY                                                                              Unsecured loan repayment
          COLUMBUS, OH 43240                                        12/24/2018             $344,635
                                                                                                            Suppliers or vendors
                                                                     1/28/2019             $385,973         Services
                                                                                                            Other



                                        TOTAL JPMORGAN CHASE BANK NA ACH                 $1,072,390

3.276     JULIA SKEESICK                                            12/17/2018              $9,880          Secured debt
          10000 E ALAMEDA AVE APT 310                                                                       Unsecured loan repayment
          DENVER, CO 80247                                                                                  Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                     TOTAL JULIA SKEESICK                    $9,880

3.277     KALAMAZOO COUNTY TREASURER                                11/27/2018              $1,962          Secured debt
          201 W KALAMAZOO AVE                                                                               Unsecured loan repayment
          KALAMAZOO, MI 49007                                         1/8/2019              $5,781
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                     TOTAL KALAMAZOO COUNTY TREASURER                        $7,743

3.278     KAUFMAN COUNTY TAX OFFICE                                  1/14/2019              $13,457         Secured debt
          PO BOX 339                                                                                        Unsecured loan repayment
          KAUFMAN, TX 75142                                                                                 Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                         TOTAL KAUFMAN COUNTY TAX OFFICE                    $13,457

3.279     KEITH KIRBY PAINTING ACH                                  11/15/2018               $350           Secured debt
          108 BEACHWOOD DR                                                                                  Unsecured loan repayment
          WEST COLUMBIA, SC 29170                                   11/16/2018              $3,610
                                                                                                            Suppliers or vendors
                                                                    12/10/2018              $1,700          Services
                                                                    12/14/2018              $2,250          Other

                                                                     1/14/2019               $550
                                                                     1/23/2019               $875
                                                                     1/30/2019               $300




                                            TOTAL KEITH KIRBY PAINTING ACH                   $9,635




                                                       Page 180 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 202 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.280     KELLER WILLIAMS REALTY RIO GRANDE                        12/11/2018              $4,350          Secured debt
          833 N WARE RD                                                                                    Unsecured loan repayment
          MCALLEN, TX 78501                                        12/27/2018              $4,700
                                                                                                           Suppliers or vendors
                                                                    1/11/2019              $4,550          Services
                                                                    1/23/2019              $4,200          Other




                                TOTAL KELLER WILLIAMS REALTY RIO GRANDE                    $17,800

3.281     KELLY REMICK CH 13 TRUSTEE                                 1/9/2019              $21,886         Secured debt
          PO BOX 6099                                                                                      Unsecured loan repayment
          SUN CITY CENTER, FL 33571                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                       TOTAL KELLY REMICK CH 13 TRUSTEE                    $21,886

3.282     KENNY CHASE AND COSTA                                    12/10/2018              $17,000         Secured debt
          3812 QUAKERBRIDGE ROAD                                                                           Unsecured loan repayment
          HAMILTON, NJ 08619                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                          TOTAL KENNY CHASE AND COSTA                      $17,000

3.283     KENTICO SOFTWARE LLC                                     11/27/2018              $80,000         Secured debt
          15 CONSTITUTION DR STE G                                                                         Unsecured loan repayment
          BEDFORD, NH 03110-6075                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                            TOTAL KENTICO SOFTWARE LLC                     $80,000




                                                      Page 181 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 203 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.284     KFORCE INC ACH                                           11/15/2018              $10,754         Secured debt
          PO BOX 277997                                                                                    Unsecured loan repayment
          ATLANTA, GA 30384-7997                                   11/19/2018              $3,800
                                                                                                           Suppliers or vendors
                                                                   11/20/2018              $4,145          Services
                                                                   11/21/2018              $3,193          Other

                                                                   11/26/2018              $3,800
                                                                   11/29/2018              $7,260
                                                                    12/3/2018              $2,280
                                                                    12/6/2018              $7,242
                                                                   12/10/2018              $7,185
                                                                   12/12/2018              $1,390
                                                                   12/13/2018              $2,026
                                                                   12/17/2018              $1,298
                                                                   12/20/2018              $3,742
                                                                   12/21/2018              $3,800
                                                                   12/27/2018              $6,793
                                                                   12/28/2018              $5,400
                                                                     1/3/2019              $5,084
                                                                    1/10/2019              $10,208
                                                                    1/14/2019              $5,400
                                                                    1/17/2019              $4,748
                                                                    1/18/2019              $1,520
                                                                    1/23/2019               $403
                                                                    1/24/2019              $6,309
                                                                    1/28/2019              $3,040
                                                                    1/31/2019              $5,467
                                                                     2/4/2019              $3,800
                                                                     2/6/2019              $3,964
                                                                     2/7/2019              $2,126




                                                   TOTAL KFORCE INC ACH                   $126,177




                                                      Page 182 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 204 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.285     KIRKLAND & ELLIS LLP ACH                                  12/7/2018             $150,000         Secured debt
          300 NORTH LASALLE STREET                                                                         Unsecured loan repayment
          CHICAGO, IL 60654                                         1/18/2019             $450,000
                                                                                                           Suppliers or vendors
                                                                     2/1/2019             $450,000         Services
                                                                     2/7/2019             $854,039         Other




                                         TOTAL KIRKLAND & ELLIS LLP ACH                 $1,904,039




                                                      Page 183 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 205 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.286     KML LAW GROUP PC                                         11/13/2018               $638           Secured debt
          701 MARKET ST STE 5000                                                                           Unsecured loan repayment
          PHILADELPHIA     PA 19106                                11/13/2018               $307
                                                                                                           Suppliers or vendors
                                                                   11/13/2018              $17,021         Services
                                                                   11/14/2018               $134           Other

                                                                   11/14/2018              $1,590
                                                                   11/14/2018              $6,337
                                                                   11/15/2018              $2,615
                                                                   11/15/2018               $343
                                                                   11/16/2018               $723
                                                                   11/16/2018              $1,545
                                                                   11/16/2018              $30,038
                                                                   11/19/2018              $1,626
                                                                   11/19/2018              $3,095
                                                                   11/19/2018              $6,174
                                                                   11/20/2018               $181
                                                                   11/20/2018              $3,063
                                                                   11/20/2018              $5,882
                                                                   11/21/2018              $1,210
                                                                   11/21/2018                $11
                                                                   11/21/2018              $4,602
                                                                   11/23/2018               $257
                                                                   11/23/2018              $45,171
                                                                   11/26/2018              $5,874
                                                                   11/26/2018              $7,450
                                                                   11/26/2018              $13,742
                                                                   11/27/2018              $10,882
                                                                   11/27/2018               $150
                                                                   11/27/2018               $131
                                                                   11/28/2018              $9,195
                                                                   11/28/2018               $735
                                                                   11/28/2018               $149
                                                                   11/29/2018               $925
                                                                   11/29/2018              $2,630

                                                      Page 184 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 206 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   11/30/2018               $801
                                                                   11/30/2018              $13,303
                                                                   11/30/2018              $23,450
                                                                    12/3/2018               $510
                                                                    12/3/2018              $1,960
                                                                    12/3/2018              $8,629
                                                                    12/4/2018               $424
                                                                    12/4/2018              $1,805
                                                                    12/4/2018              $11,559
                                                                    12/5/2018              $1,988
                                                                    12/5/2018                $1
                                                                    12/5/2018              $1,451
                                                                    12/6/2018              $3,570
                                                                    12/6/2018               $770
                                                                    12/7/2018              $1,355
                                                                    12/7/2018              $3,759
                                                                    12/7/2018              $38,255
                                                                   12/10/2018              $2,375
                                                                   12/10/2018              $1,389
                                                                   12/10/2018              $19,873
                                                                   12/11/2018              $3,390
                                                                   12/11/2018               $435
                                                                   12/11/2018              $10,566
                                                                   12/12/2018              $1,125
                                                                   12/12/2018               $194
                                                                   12/12/2018              $1,220
                                                                   12/13/2018              $1,213
                                                                   12/13/2018               $559
                                                                   12/13/2018              $1,791
                                                                   12/14/2018              $57,572
                                                                   12/14/2018              $3,571
                                                                   12/14/2018              $1,175
                                                                   12/17/2018              $1,338

                                                      Page 185 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 207 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/17/2018               $299
                                                                   12/17/2018              $1,135
                                                                   12/18/2018               $300
                                                                   12/18/2018              $1,125
                                                                   12/19/2018                $64
                                                                   12/20/2018               $345
                                                                   12/20/2018              $1,680
                                                                   12/21/2018               $350
                                                                   12/21/2018              $31,341
                                                                   12/24/2018              $34,637
                                                                   12/26/2018              $3,953
                                                                   12/26/2018               $204
                                                                   12/26/2018              $3,555
                                                                   12/27/2018              $8,406
                                                                   12/27/2018               $810
                                                                   12/28/2018              $33,330
                                                                   12/28/2018              $4,049
                                                                   12/28/2018               $875
                                                                   12/31/2018              $24,696
                                                                   12/31/2018               $865
                                                                     1/2/2019              $2,340
                                                                     1/2/2019              $2,295
                                                                     1/2/2019              $1,036
                                                                     1/3/2019               $430
                                                                     1/4/2019               $185
                                                                     1/4/2019              $37,840
                                                                     1/7/2019              $7,635
                                                                     1/8/2019              $1,138
                                                                     1/8/2019              $2,155
                                                                     1/8/2019              $2,340
                                                                     1/9/2019              $4,317
                                                                    1/10/2019              $44,210
                                                                    1/10/2019               $123

                                                      Page 186 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 208 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/10/2019               $298
                                                                    1/11/2019              $28,653
                                                                    1/14/2019              $14,877
                                                                    1/15/2019               $524
                                                                    1/15/2019               $575
                                                                    1/16/2019              $1,646
                                                                    1/16/2019              $5,500
                                                                    1/16/2019               $470
                                                                    1/17/2019              $1,048
                                                                    1/21/2019              $2,103
                                                                    1/21/2019                $97
                                                                    1/22/2019               $685
                                                                    1/23/2019              $12,235
                                                                    1/23/2019              $3,785
                                                                    1/24/2019               $222
                                                                    1/24/2019              $3,235
                                                                    1/25/2019               $344
                                                                    1/25/2019              $2,295
                                                                    1/28/2019              $1,178
                                                                    1/28/2019              $2,463
                                                                    1/29/2019              $6,850
                                                                    1/29/2019              $1,014
                                                                    1/30/2019              $7,523
                                                                    1/30/2019              $1,322
                                                                    1/31/2019              $1,015
                                                                    1/31/2019              $4,900
                                                                    1/31/2019              $2,207
                                                                    1/31/2019               $250
                                                                    1/31/2019               $734
                                                                     2/1/2019              $2,615
                                                                     2/1/2019               $100
                                                                     2/1/2019              $2,095



                                                      Page 187 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 209 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                                TOTAL KML LAW GROUP PC                    $776,716




                                                      Page 188 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 210 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.287     KORDE & ASSOCIATES PC                                    11/13/2018                $12           Secured debt
          PO BOX 775426                                                                                    Unsecured loan repayment
          CHICAGO       IL 60677                                   11/13/2018              $1,247
                                                                                                           Suppliers or vendors
                                                                   11/14/2018               $255           Services
                                                                   11/14/2018              $1,100          Other

                                                                   11/16/2018               $260
                                                                   11/16/2018              $1,375
                                                                   11/19/2018               $765
                                                                   11/19/2018               $150
                                                                   11/20/2018              $2,100
                                                                   11/20/2018               $420
                                                                   11/21/2018              $1,449
                                                                   11/23/2018                $35
                                                                   11/23/2018              $1,110
                                                                   11/26/2018              $1,188
                                                                   11/26/2018               $260
                                                                   11/27/2018              $1,630
                                                                   11/27/2018              $1,399
                                                                   11/28/2018               $330
                                                                   11/28/2018              $1,085
                                                                    12/5/2018              $1,486
                                                                    12/5/2018               $815
                                                                    12/6/2018               $493
                                                                   12/10/2018               $510
                                                                   12/10/2018               $260
                                                                   12/11/2018               $125
                                                                   12/17/2018              $1,588
                                                                   12/18/2018               $430
                                                                   12/19/2018               $430
                                                                   12/26/2018              $2,174
                                                                   12/26/2018               $660
                                                                   12/27/2018               $825
                                                                   12/27/2018              $2,960
                                                                   12/28/2018               $260

                                                      Page 189 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 211 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/28/2018              $1,160
                                                                   12/31/2018                $65
                                                                     1/2/2019               $980
                                                                     1/2/2019                $11
                                                                     1/3/2019               $260
                                                                     1/3/2019              $1,275
                                                                     1/4/2019              $2,986
                                                                     1/4/2019              $2,240
                                                                     1/8/2019               $100
                                                                     1/8/2019               $325
                                                                    1/11/2019              $2,230
                                                                    1/11/2019              $4,439
                                                                    1/15/2019              $1,125
                                                                    1/22/2019              $2,138
                                                                    1/23/2019              $2,576
                                                                    1/23/2019              $4,518
                                                                    1/24/2019              $2,367
                                                                    1/24/2019              $2,618
                                                                    1/25/2019              $4,811
                                                                    1/25/2019               $743
                                                                    1/28/2019              $1,510
                                                                    1/28/2019              $2,085
                                                                    1/29/2019              $15,288
                                                                    1/29/2019              $19,562
                                                                    1/30/2019              $7,824
                                                                    1/30/2019              $29,375
                                                                    1/31/2019              $5,993
                                                                    1/31/2019              $9,505
                                                                    1/31/2019                $48
                                                                    1/31/2019              $1,302
                                                                     2/1/2019               $435
                                                                     2/1/2019              $2,490
                                                                     2/4/2019               $881

                                                      Page 190 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 212 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     2/4/2019              $2,300




                                           TOTAL KORDE & ASSOCIATES PC                    $164,748




                                                      Page 191 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 213 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.288     KORDE & ASSOCIATES PC ACH                                11/15/2018              $10,203         Secured debt
          LOCKBOX 775426 350 EAST DEVO AVE                                                                 Unsecured loan repayment
          ITASCA, IL 60143                                         11/16/2018              $4,577
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $1,674          Services
                                                                   11/21/2018              $23,446         Other

                                                                   11/23/2018              $1,161
                                                                   11/26/2018              $2,432
                                                                   11/27/2018              $1,765
                                                                   11/28/2018              $2,478
                                                                   11/29/2018              $4,514
                                                                   11/30/2018              $5,313
                                                                    12/3/2018              $6,466
                                                                    12/4/2018              $1,175
                                                                    12/6/2018              $7,807
                                                                    12/7/2018              $5,552
                                                                   12/10/2018              $1,060
                                                                   12/11/2018               $325
                                                                   12/13/2018              $12,582
                                                                   12/14/2018              $2,521
                                                                   12/17/2018               $931
                                                                   12/18/2018              $2,892
                                                                   12/20/2018              $8,401
                                                                   12/21/2018              $5,659
                                                                   12/24/2018              $1,375
                                                                   12/27/2018              $18,765
                                                                   12/28/2018              $14,444
                                                                   12/31/2018               $900
                                                                     1/3/2019              $19,410
                                                                     1/4/2019              $3,213
                                                                     1/7/2019              $7,073
                                                                     1/9/2019              $46,301
                                                                    1/10/2019              $1,501
                                                                    1/11/2019              $15,606
                                                                    1/14/2019               $207

                                                      Page 192 of 442 to Question 3
               19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 214 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


                                                                     1/16/2019               $805
                                                                     1/17/2019                $75
                                                                     1/21/2019               $125
                                                                     1/24/2019               $250
                                                                     1/25/2019              $1,632
                                                                      2/4/2019               $178
                                                                      2/7/2019               $416




                                       TOTAL KORDE & ASSOCIATES PC ACH                     $245,208

3.289     KOZENY & MCCUBBIN LC ACH                                  11/23/2018               $943           Secured debt
          12400 OLIVE BLVD STE 555                                                                          Unsecured loan repayment
          SAINT LOUIS, MO 63141                                      12/6/2018              $1,200
                                                                                                            Suppliers or vendors
                                                                    12/13/2018               $695           Services
                                                                    12/20/2018               $251           Other

                                                                      1/3/2019              $1,019
                                                                      1/9/2019                $58
                                                                     1/11/2019              $1,377
                                                                     1/25/2019               $946
                                                                      2/4/2019               $110




                                           TOTAL KOZENY & MCCUBBIN LC ACH                    $6,598

3.290     KPMG LLP ACH                                              11/21/2018              $24,116         Secured debt
          PO BOX 120522                                                                                     Unsecured loan repayment
          DALLAS, TX 75312-0522                                     11/27/2018              $30,250
                                                                                                            Suppliers or vendors
                                                                    12/12/2018              $5,500          Services
                                                                                                            Other



                                                      TOTAL KPMG LLP ACH                    $59,866




                                                       Page 193 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 215 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.291     KUTAK ROCK LLP ACH                                       11/29/2018              $1,228          Secured debt
          PO BOX 30057                                                                                     Unsecured loan repayment
          OMAHA, NE 68103-1157                                      12/3/2018              $9,584
                                                                                                           Suppliers or vendors
                                                                   12/10/2018              $5,226          Services
                                                                   12/13/2018              $7,651          Other

                                                                   12/24/2018              $5,684
                                                                   12/26/2018              $5,684
                                                                   12/27/2018              $19,350
                                                                     1/3/2019              $6,983
                                                                    1/16/2019              $18,973
                                                                    1/28/2019                $44




                                              TOTAL KUTAK ROCK LLP ACH                     $80,408

3.292     LAW OFFICE OF GREGORY JAVARDIAN ACH                      11/26/2018               $700           Secured debt
          1310 INDUSTRIAL BLVD STE 101                                                                     Unsecured loan repayment
          SOUTHAMPTON, PA 18966                                    11/29/2018               $859
                                                                                                           Suppliers or vendors
                                                                    12/3/2018              $1,031          Services
                                                                    12/6/2018               $225           Other

                                                                   12/13/2018               $100
                                                                   12/20/2018               $699
                                                                   12/28/2018              $1,500
                                                                     1/3/2019               $271
                                                                     1/9/2019               $708
                                                                    1/11/2019              $1,125
                                                                     2/7/2019                $82




                            TOTAL LAW OFFICE OF GREGORY JAVARDIAN ACH                       $7,300




                                                      Page 194 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 216 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.293     LAW OFFICE OF HERSCHEL C ADCOCK JR                       11/13/2018              $9,059          Secured debt
          13541 TIGERBEND ROAD                                                                             Unsecured loan repayment
          BATON ROUGE, LA 70817                                    11/15/2018              $2,062
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $7,456          Services
                                                                   11/19/2018              $6,063          Other

                                                                   11/20/2018              $2,825
                                                                   11/21/2018               $910
                                                                   11/23/2018              $22,294
                                                                   11/26/2018              $4,149
                                                                   11/27/2018              $1,480
                                                                   11/29/2018               $500
                                                                   11/30/2018              $14,185
                                                                    12/3/2018              $3,369
                                                                    12/4/2018              $3,989
                                                                    12/7/2018              $4,965
                                                                   12/10/2018              $3,999
                                                                   12/11/2018              $7,756
                                                                   12/14/2018              $11,907
                                                                   12/20/2018              $1,950
                                                                   12/21/2018              $12,930
                                                                   12/24/2018              $7,589
                                                                   12/27/2018              $1,791
                                                                   12/28/2018              $10,359
                                                                   12/31/2018              $8,467
                                                                     1/2/2019               $500
                                                                     1/4/2019              $25,351
                                                                     1/7/2019              $1,870
                                                                     1/8/2019              $1,133
                                                                    1/10/2019              $33,175
                                                                    1/11/2019              $13,230
                                                                    1/14/2019              $1,290
                                                                    1/16/2019               $500
                                                                    1/17/2019               $705



                                                      Page 195 of 442 to Question 3
               19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 217 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                TOTAL LAW OFFICE OF HERSCHEL C ADCOCK JR                  $227,807

3.294     LAW OFFICE OF KEVIN L LEWIS PLLC                          1/18/2019              $10,000         Secured debt
          PO BOX 4520                                                                                      Unsecured loan repayment
          FORT LAUDERDALE, FL 33338                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                   TOTAL LAW OFFICE OF KEVIN L LEWIS PLLC                  $10,000




                                                      Page 196 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 218 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.295     LAW OFFICES OF HERSCHEL                                  11/13/2018              $3,382          Secured debt
          13541 TIGER BEND RD                                                                              Unsecured loan repayment
          BATON ROUGE       LA 70817                               11/15/2018               $570
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $825           Services
                                                                   11/21/2018               $406           Other

                                                                   11/26/2018               $325
                                                                   11/27/2018              $3,093
                                                                   11/27/2018              $4,150
                                                                   11/28/2018                $79
                                                                   11/28/2018               $300
                                                                    12/4/2018               $380
                                                                    12/4/2018                $7
                                                                    12/5/2018                $64
                                                                    12/7/2018               $795
                                                                    12/7/2018                $52
                                                                   12/10/2018                $25
                                                                   12/11/2018              $1,800
                                                                   12/24/2018               $720
                                                                   12/24/2018                $45
                                                                   12/26/2018               $150
                                                                   12/27/2018               $184
                                                                   12/27/2018               $430
                                                                   12/28/2018               $700
                                                                     1/2/2019                $44
                                                                     1/2/2019               $570
                                                                     1/3/2019               $650
                                                                     1/8/2019                $43
                                                                     1/8/2019               $820
                                                                    1/15/2019              $1,405
                                                                    1/15/2019              $2,424
                                                                    1/23/2019              $2,600
                                                                    1/23/2019                $90
                                                                    1/24/2019              $1,020
                                                                    1/24/2019                $41

                                                      Page 197 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 219 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/28/2019               $720
                                                                    1/28/2019                $41
                                                                    1/29/2019              $3,595
                                                                    1/29/2019              $4,729
                                                                    1/30/2019              $3,045
                                                                    1/30/2019              $5,941
                                                                    1/31/2019               $530
                                                                    1/31/2019               $250
                                                                    1/31/2019              $1,130
                                                                    1/31/2019              $2,936
                                                                     2/1/2019              $1,140
                                                                     2/1/2019              $2,205
                                                                     2/4/2019              $4,050
                                                                     2/4/2019               $582




                                          TOTAL LAW OFFICES OF HERSCHEL                    $59,083

3.296     LAW OFFICES OF JOHN G RUCKDASCHEL                         12/4/2018              $3,563          Secured debt
          1201 YALE PLACE STE 102                                                                          Unsecured loan repayment
          MINNEAPOLIS, MN 55403                                     12/4/2018              $19,688
                                                                                                           Suppliers or vendors
                                                                     1/4/2019              $2,750          Services
                                                                     1/4/2019              $9,625          Other

                                                                     1/7/2019              $15,813
                                                                     2/5/2019              $21,625
                                                                     2/5/2019              $1,500




                                TOTAL LAW OFFICES OF JOHN G RUCKDASCHEL                    $74,563




                                                      Page 198 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 220 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.297     LAW OFFICES OF RICHARD PALUMBO LLC                        12/3/2018              $8,511          Secured debt
          535 ATWOOD AVE STE 4                                                                             Unsecured loan repayment
          CRANSTON, RI 02920                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL LAW OFFICES OF RICHARD PALUMBO LLC                    $8,511

3.298     LEACH KERN GRUCHOW ANDERSON SONG                         11/14/2018              $12,568         Secured debt
          2525 BOX CANYON DRIVE                                                                            Unsecured loan repayment
          LAS VEGAS, NV 89128                                      12/18/2018              $2,385
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                              TOTAL LEACH KERN GRUCHOW ANDERSON SONG                       $14,953

3.299     LEAD INTELLIGENCE INC ACH                                11/29/2018              $5,000          Secured debt
          1001 E HECTOR ST SUITE 230                                                                       Unsecured loan repayment
          CONSHOHOCKEN, PA 19428                                   12/28/2018              $10,000
                                                                                                           Suppliers or vendors
                                                                    1/30/2019              $10,000         Services
                                                                                                           Other



                                          TOTAL LEAD INTELLIGENCE INC ACH                  $25,000

3.300     LENDER LIVE DOCUMENT SERVICES                            11/30/2018              $80,109         Secured debt
          27398 VIA INDUSTRIA                                                                              Unsecured loan repayment
          TEMECULA, CA 92590-3699                                  12/17/2018              $68,202
                                                                                                           Suppliers or vendors
                                                                   12/28/2018              $49,545         Services
                                                                    1/17/2019              $17,865         Other




                                    TOTAL LENDER LIVE DOCUMENT SERVICES                   $215,721




                                                      Page 199 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 221 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.301     LERNER SAMPSON                                           11/13/2018               $600           Secured debt
          120 E FOURTH ST                                                                                  Unsecured loan repayment
          CINCINNATI      OH 45202                                 11/15/2018               $465
                                                                                                           Suppliers or vendors
                                                                   11/16/2018                $25           Services
                                                                   11/16/2018                $75           Other

                                                                   11/19/2018               $425
                                                                   11/20/2018               $551
                                                                   11/21/2018              $1,242
                                                                   11/21/2018               $250
                                                                   11/26/2018               $650
                                                                   11/27/2018               $300
                                                                   11/27/2018              $1,100
                                                                   11/29/2018               $375
                                                                    12/5/2018               $275
                                                                   12/18/2018               $750
                                                                   12/20/2018               $250
                                                                   12/21/2018               $450
                                                                   12/31/2018                $43
                                                                     1/2/2019              $2,847
                                                                     1/3/2019               $129
                                                                     1/7/2019              $2,210
                                                                    1/14/2019               $725
                                                                    1/21/2019               $600
                                                                    1/22/2019               $150
                                                                    1/23/2019              $2,629
                                                                    1/24/2019              $1,190
                                                                    1/25/2019               $639
                                                                    1/25/2019               $275
                                                                    1/29/2019               $831
                                                                    1/29/2019              $2,398
                                                                    1/30/2019              $5,401
                                                                    1/30/2019              $2,867
                                                                    1/31/2019               $562
                                                                    1/31/2019               $550

                                                      Page 200 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 222 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/31/2019               $639
                                                                     2/4/2019              $1,755
                                                                     2/4/2019               $219




                                                  TOTAL LERNER SAMPSON                     $34,439




                                                      Page 201 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 223 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.302     LERNER SAMPSON & ROTHFUSS LPA ACH                        11/13/2018               $165           Secured debt
          PO BOX 5480                                                                                      Unsecured loan repayment
          CINCINNATI, OH 45201-5480                                11/15/2018              $1,373
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $270           Services
                                                                   11/20/2018               $250           Other

                                                                   11/27/2018              $1,935
                                                                   11/29/2018               $490
                                                                    12/3/2018              $2,687
                                                                    12/5/2018               $879
                                                                   12/10/2018               $540
                                                                   12/11/2018              $1,716
                                                                   12/12/2018              $2,203
                                                                   12/13/2018                $43
                                                                   12/14/2018              $2,545
                                                                   12/17/2018              $1,600
                                                                   12/18/2018               $330
                                                                   12/19/2018               $250
                                                                   12/24/2018               $250
                                                                   12/27/2018               $844
                                                                   12/31/2018              $3,441
                                                                     1/2/2019               $712
                                                                     1/3/2019              $1,265
                                                                     1/7/2019              $4,171
                                                                     1/9/2019              $1,386
                                                                    1/10/2019               $744
                                                                    1/11/2019               $270
                                                                    1/15/2019               $900
                                                                    1/18/2019               $540
                                                                    1/22/2019              $1,291
                                                                    1/28/2019               $100
                                                                    1/31/2019               $301
                                                                     2/4/2019              $1,183




                                                      Page 202 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 224 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                TOTAL LERNER SAMPSON & ROTHFUSS LPA ACH                    $34,673

3.303     LEVEL 3 COMMUNICATIONS LLC ACH                           11/15/2018              $21,918         Secured debt
          PO BOX 910182                                                                                    Unsecured loan repayment
          DENVER, CO 80291-0182                                    11/23/2018              $45,322
                                                                                                           Suppliers or vendors
                                                                   11/30/2018              $17,046         Services
                                                                    12/5/2018              $17,895         Other

                                                                   12/11/2018              $77,541
                                                                   12/18/2018              $20,859
                                                                   12/18/2018              $13,219
                                                                   12/21/2018               $927
                                                                   12/24/2018              $46,840
                                                                    1/10/2019              $87,944
                                                                    1/17/2019              $20,414
                                                                    1/17/2019              $8,496
                                                                    1/22/2019              $8,337




                                    TOTAL LEVEL 3 COMMUNICATIONS LLC ACH                  $386,760

3.304     LEXIS NEXIS RISK SOLUTIONS ACH                           11/21/2018             $101,958         Secured debt
          28330 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO, IL 60673-1283                                   11/29/2018              $39,400
                                                                                                           Suppliers or vendors
                                                                   11/29/2018               $150           Services
                                                                   12/21/2018             $101,502         Other

                                                                   12/27/2018               $182
                                                                   12/27/2018              $60,776
                                                                    1/24/2019             $101,057
                                                                    1/29/2019               $152
                                                                    1/30/2019              $38,910




                                     TOTAL LEXIS NEXIS RISK SOLUTIONS ACH                 $444,087



                                                      Page 203 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 225 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.305     LEXISNEXIS-COURTLINK-RELX ACH                            11/21/2018              $21,620         Secured debt
          28544 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO, IL 60673-1285                                   11/21/2018              $2,696
                                                                                                           Suppliers or vendors
                                                                   11/23/2018               $127           Services
                                                                   12/21/2018              $2,696          Other

                                                                   12/24/2018               $127
                                                                    1/24/2019               $127
                                                                    1/24/2019              $2,696




                                     TOTAL LEXISNEXIS-COURTLINK-RELX ACH                   $30,091

3.306     LIBERTY LIFE ASSURANCE COMPANY                           11/26/2018             $160,145         Secured debt
          175 BERKELEY ST                                                                                  Unsecured loan repayment
          BOSTON, MA 02116                                         11/27/2018             $163,254
                                                                                                           Suppliers or vendors
                                                                   12/17/2018             $158,902         Services
                                                                   12/26/2018             $152,078         Other

                                                                   12/31/2018             $211,422
                                                                     2/6/2019             $165,786




                                  TOTAL LIBERTY LIFE ASSURANCE COMPANY                  $1,011,587

3.307     LIEN SOLUTIONS LLC                                       11/28/2018              $6,614          Secured debt
          6505 WEST HIGHWAY 22                                                                             Unsecured loan repayment
          CRESTWOOD, KY 40014                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                TOTAL LIEN SOLUTIONS LLC                    $6,614

3.308     LINKEDIN CORP ACH                                        12/26/2018              $29,099         Secured debt
          62228 COLLECTIONS CTR DR                                                                         Unsecured loan repayment
          CHICAGO, IL 60693-0622                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                TOTAL LINKEDIN CORP ACH                    $29,099




                                                      Page 204 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 226 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.309     LITTLER MENDELSON PC                                     11/15/2018               $111           Secured debt
          PO BOX 45547                                                                                     Unsecured loan repayment
          SAN FRANCISCO, CA 94145                                   12/3/2018              $1,695
                                                                                                           Suppliers or vendors
                                                                    12/5/2018               $549           Services
                                                                   12/31/2018              $1,945          Other

                                                                     1/2/2019              $3,671
                                                                     1/3/2019                $22
                                                                    1/31/2019               $493
                                                                    1/31/2019               $105




                                            TOTAL LITTLER MENDELSON PC                      $8,590

3.310     LOAN LAWYERS LLC                                         12/24/2018              $18,000         Secured debt
          2150 S ANDREWS AVE 2ND FL                                                                        Unsecured loan repayment
          FORT LAUDERDALE, FL 33316                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                TOTAL LOAN LAWYERS LLC                     $18,000




                                                      Page 205 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 227 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.311     LOCKE LORD LLP ACH                                       11/15/2018               $470           Secured debt
          24259 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO, IL 60606-4410                                   11/16/2018              $5,033
                                                                                                           Suppliers or vendors
                                                                   11/20/2018              $12,611         Services
                                                                   11/27/2018              $4,253          Other

                                                                   11/28/2018              $1,800
                                                                   11/29/2018               $810
                                                                   11/30/2018              $12,048
                                                                    12/3/2018              $73,709
                                                                    12/5/2018              $4,795
                                                                    12/6/2018              $41,490
                                                                   12/12/2018              $1,170
                                                                   12/24/2018              $25,386
                                                                   12/26/2018              $1,855
                                                                   12/31/2018              $30,250
                                                                     1/4/2019              $3,328
                                                                     1/7/2019               $895
                                                                    1/10/2019              $12,442
                                                                    1/15/2019              $3,205
                                                                    1/25/2019               $858
                                                                     2/1/2019              $3,894
                                                                     2/5/2019              $4,078
                                                                     2/7/2019              $14,280




                                               TOTAL LOCKE LORD LLP ACH                   $258,657

3.312     LORD SECURITIES CORP                                      1/11/2019              $7,000          Secured debt
          48 WALL ST 27TH FL                                                                               Unsecured loan repayment
          NEW YORK, NY 10005                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                             TOTAL LORD SECURITIES CORP                     $7,000




                                                      Page 206 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 228 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.313     LPS NATIONAL FLOOD ACH                                   11/27/2018              $7,786          Secured debt
          PO BOX 511243 2ND FL                                                                             Unsecured loan repayment
          LOS ANGELES, CA 90051-3042                               12/21/2018               $322
                                                                                                           Suppliers or vendors
                                                                     1/9/2019               $174           Services
                                                                    1/24/2019                $45           Other




                                           TOTAL LPS NATIONAL FLOOD ACH                     $8,327

3.314     LUBBOCK COUNTY CENTRAL APPRAISAL                          12/5/2018              $24,856         Secured debt
          2109 AVE Q                                                                                       Unsecured loan repayment
          LUBBOCK, TX 79411                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL LUBBOCK COUNTY CENTRAL APPRAISAL                     $24,856

3.315     LUCAS COUNTY TREASURER                                    1/11/2019              $2,650          Secured debt
          1 GOVERNMENT CENTER, STE 500                                                                     Unsecured loan repayment
          TOLEDO, OH 43604-2253                                     1/11/2019              $7,040
                                                                                                           Suppliers or vendors
                                                                    1/30/2019              $3,000          Services
                                                                                                           Other



                                          TOTAL LUCAS COUNTY TREASURER                     $12,690

3.316     LUNDBERG & ASSOCIATES ACH                                11/15/2018                $21           Secured debt
          3269 S MAIN ST STE 100                                                                           Unsecured loan repayment
          SALT LAKE CITY, UT 84115                                 11/29/2018              $1,097
                                                                                                           Suppliers or vendors
                                                                   12/11/2018               $296           Services
                                                                   12/13/2018               $402           Other

                                                                   12/27/2018              $3,098
                                                                   12/28/2018               $496
                                                                     1/3/2019              $5,437
                                                                     1/4/2019               $933
                                                                     1/9/2019               $327
                                                                    1/10/2019               $778
                                                                    1/17/2019                $8




                                       TOTAL LUNDBERG & ASSOCIATES ACH                     $12,891


                                                      Page 207 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 229 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.317     LYONS LAW GROUP PA                                       12/12/2018              $8,000          Secured debt
          4103 LITTLE ROAD                                                                                 Unsecured loan repayment
          NEW PORT RICHEY, FL 34655                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                              TOTAL LYONS LAW GROUP PA                      $8,000

3.318     MAILFINANCE                                              11/23/2018              $53,233         Secured debt
          PO BOX 123682                                                                                    Unsecured loan repayment
          DALLAS, TX 75312-3682                                    11/23/2018               $323
                                                                                                           Suppliers or vendors
                                                                   12/28/2018               $960           Services
                                                                                                           Other



                                                       TOTAL MAILFINANCE                   $54,516

3.319     MALCOLM CISNEROS ACH                                     11/13/2018               $250           Secured debt
          2112 BUSINESS CENTER DR 2ND FL                                                                   Unsecured loan repayment
          IRVINE, CA 92612                                         11/21/2018              $3,537
                                                                                                           Suppliers or vendors
                                                                   11/28/2018               $181           Services
                                                                   11/29/2018               $558           Other

                                                                    12/5/2018               $200
                                                                    12/7/2018               $610
                                                                   12/10/2018              $10,000
                                                                   12/18/2018               $610
                                                                   12/20/2018               $670
                                                                   12/21/2018              $1,677
                                                                   12/28/2018               $774
                                                                     1/2/2019               $645
                                                                    1/10/2019              $2,163
                                                                    1/14/2019              $5,040
                                                                     2/4/2019              $2,030




                                           TOTAL MALCOLM CISNEROS ACH                      $28,944




                                                      Page 208 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 230 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.320     MANCHEE & MANCHEE PC                                      12/3/2018              $15,000         Secured debt
          2745 DALLAS PARKWAY STE 420                                                                      Unsecured loan repayment
          PLANO, TX 75093                                          12/18/2018              $30,000
                                                                                                           Suppliers or vendors
                                                                   12/21/2018              $20,000         Services
                                                                                                           Other



                                           TOTAL MANCHEE & MANCHEE PC                      $65,000




                                                      Page 209 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 231 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.321     MANLEY DEAS & KOCHALSKI                                  11/14/2018              $1,100          Secured debt
          1555 LAKE SHORE DRIVE                                                                            Unsecured loan repayment
          COLUMBUS         OH 32402                                11/15/2018              $1,140
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $1,998          Services
                                                                   11/16/2018               $220           Other

                                                                   11/16/2018              $1,022
                                                                   11/19/2018              $1,320
                                                                   11/20/2018              $1,260
                                                                   11/20/2018               $710
                                                                   11/26/2018               $710
                                                                   11/27/2018               $950
                                                                   11/28/2018               $350
                                                                   11/28/2018              $1,763
                                                                   11/29/2018               $260
                                                                   11/29/2018              $2,829
                                                                    12/5/2018              $1,815
                                                                    12/5/2018              $1,239
                                                                    12/6/2018               $325
                                                                    12/6/2018              $2,185
                                                                    12/7/2018                $93
                                                                   12/10/2018               $100
                                                                   12/10/2018               $639
                                                                   12/11/2018              $2,225
                                                                   12/11/2018               $362
                                                                   12/12/2018               $150
                                                                   12/14/2018              $1,125
                                                                   12/14/2018               $775
                                                                   12/17/2018              $1,970
                                                                   12/17/2018               $475
                                                                   12/19/2018               $375
                                                                   12/20/2018               $622
                                                                   12/20/2018              $1,170
                                                                   12/21/2018              $1,463
                                                                   12/27/2018               $100

                                                      Page 210 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 232 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/27/2018               $575
                                                                   12/31/2018              $1,054
                                                                   12/31/2018               $500
                                                                     1/2/2019              $1,524
                                                                     1/3/2019               $668
                                                                     1/3/2019               $176
                                                                     1/4/2019               $600
                                                                     1/4/2019               $130
                                                                     1/7/2019               $760
                                                                     1/8/2019              $1,180
                                                                     1/9/2019              $1,125
                                                                    1/15/2019              $1,095
                                                                    1/15/2019               $468
                                                                    1/16/2019               $250
                                                                    1/22/2019               $650
                                                                    1/23/2019              $1,710
                                                                    1/23/2019              $7,125
                                                                    1/24/2019              $5,013
                                                                    1/24/2019              $5,108
                                                                    1/25/2019              $1,850
                                                                    1/25/2019               $972
                                                                    1/29/2019              $4,520
                                                                    1/29/2019              $2,970
                                                                    1/30/2019              $1,258
                                                                    1/30/2019              $3,160
                                                                    1/31/2019              $6,434
                                                                    1/31/2019              $1,120
                                                                    1/31/2019               $400
                                                                     2/1/2019                $50
                                                                     2/1/2019              $1,025




                                                      Page 211 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 233 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                        TOTAL MANLEY DEAS & KOCHALSKI                      $86,308




                                                      Page 212 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 234 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.322     MANLEY DEAS KOCHALSKI LLC ACH                            11/15/2018              $14,175         Secured debt
          PO BOX 165028                                                                                    Unsecured loan repayment
          COLUMBUS, OH 43216-5028                                  11/16/2018              $5,053
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $3,792          Services
                                                                   11/21/2018              $5,027          Other

                                                                   11/23/2018              $3,477
                                                                   11/26/2018              $1,806
                                                                   11/27/2018              $1,032
                                                                   11/29/2018              $9,821
                                                                   11/30/2018              $2,289
                                                                    12/3/2018              $3,751
                                                                    12/6/2018              $9,135
                                                                    12/7/2018              $1,206
                                                                   12/10/2018              $7,634
                                                                   12/11/2018              $1,672
                                                                   12/12/2018               $138
                                                                   12/13/2018              $3,593
                                                                   12/14/2018              $2,465
                                                                   12/17/2018              $1,135
                                                                   12/20/2018              $3,450
                                                                   12/21/2018              $5,220
                                                                   12/24/2018                $50
                                                                   12/27/2018              $9,083
                                                                   12/28/2018              $2,291
                                                                   12/31/2018               $790
                                                                     1/2/2019               $700
                                                                     1/3/2019              $13,731
                                                                     1/4/2019              $6,288
                                                                     1/7/2019              $2,200
                                                                     1/8/2019               $215
                                                                     1/9/2019              $10,917
                                                                    1/10/2019              $4,935
                                                                    1/11/2019              $9,342
                                                                    1/15/2019               $420

                                                      Page 213 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 235 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


                                                                     1/17/2019               $530
                                                                     1/18/2019              $5,015
                                                                     1/22/2019              $2,624
                                                                     1/24/2019                $75
                                                                     1/25/2019               $215
                                                                      2/4/2019               $270
                                                                      2/7/2019              $1,262




                                      TOTAL MANLEY DEAS KOCHALSKI LLC ACH                  $156,819

3.323     MARCUS ERRICO EMMER &                                      1/31/2019              $23,861         Secured debt
          45 BRAINTREE HL OFF #107                                                                          Unsecured loan repayment
          BRAINTREE        MA 02184                                   2/4/2019              $5,161
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                             TOTAL MARCUS ERRICO EMMER &                    $29,021

3.324     MARCUS ERRICO EMMER & BROOKS PC                           11/30/2018              $5,225          Secured debt
          45 BRAINTREE HILL PARK STE 107                                                                    Unsecured loan repayment
          BRAINTREE, MA 02184                                        12/3/2018              $5,687
                                                                                                            Suppliers or vendors
                                                                     12/3/2018              $5,365          Services
                                                                    12/18/2018              $5,200          Other

                                                                    12/18/2018              $7,535
                                                                    12/19/2018              $7,765




                                TOTAL MARCUS ERRICO EMMER & BROOKS PC                       $36,776




                                                       Page 214 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 236 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.325     MARINOSCI LAW GROUP PC ACH                               11/15/2018              $5,133          Secured debt
          275 W NATICK RD STE 500                                                                          Unsecured loan repayment
          WARWICK, RI 02888-1079                                   11/19/2018               $850
                                                                                                           Suppliers or vendors
                                                                   11/21/2018                $95           Services
                                                                   11/23/2018              $1,210          Other

                                                                   11/29/2018               $850
                                                                   11/30/2018              $1,098
                                                                    12/3/2018               $850
                                                                    12/6/2018               $250
                                                                   12/13/2018               $556
                                                                   12/17/2018               $250
                                                                   12/20/2018               $850
                                                                   12/21/2018               $185
                                                                   12/27/2018               $880
                                                                   12/28/2018               $499
                                                                     1/3/2019              $1,231
                                                                     1/9/2019               $125
                                                                    1/11/2019                $17
                                                                    1/14/2019               $715
                                                                    1/15/2019              $1,425
                                                                     2/7/2019              $1,695




                                     TOTAL MARINOSCI LAW GROUP PC ACH                      $18,764

3.326     MARSDEN WEST                                             11/27/2018              $34,963         Secured debt
          PO BOX 29426                                                                                     Unsecured loan repayment
          PHOENIX, AZ 85038                                        12/18/2018              $35,072
                                                                                                           Suppliers or vendors
                                                                    1/15/2019              $25,151         Services
                                                                                                           Other



                                                    TOTAL MARSDEN WEST                     $95,186




                                                      Page 215 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 237 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.327     MASON COUNTY TREASURER                                    1/29/2019              $11,043         Secured debt
          411 N 5TH ST                                                                                     Unsecured loan repayment
          SHELTON, WA 98584                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                         TOTAL MASON COUNTY TREASURER                      $11,043

3.328     MAURICE WUTSCHER LLP                                      12/3/2018               $975           Secured debt
          105 W MADISON ST STE 1800                                                                        Unsecured loan repayment
          CHICAGO, IL 60602                                        12/28/2018              $10,050
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                           TOTAL MAURICE WUTSCHER LLP                      $11,025

3.329     MAYER BROWN LLP                                            1/7/2019              $34,421         Secured debt
          2027 COLLECTION CENTER DRIVE                                                                     Unsecured loan repayment
          CHICAGO, IL 60693-0020                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                 TOTAL MAYER BROWN LLP                     $34,421




                                                      Page 216 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 238 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.330     MCBRAYER MCGINNIS LESLIE &                               11/13/2018              $1,547          Secured debt
          PO BOX 1100                                                                                      Unsecured loan repayment
          FRANKFORT, KY 40602-1100                                 11/15/2018              $4,962
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $1,790          Services
                                                                   11/16/2018              $1,500          Other

                                                                   11/21/2018              $7,320
                                                                   11/30/2018              $1,917
                                                                    12/3/2018              $2,245
                                                                    12/4/2018              $1,581
                                                                    12/6/2018              $1,518
                                                                    12/7/2018              $3,052
                                                                   12/11/2018              $4,684
                                                                   12/13/2018              $1,671
                                                                   12/17/2018              $3,821
                                                                   12/20/2018              $6,375
                                                                   12/21/2018              $3,955
                                                                   12/24/2018              $3,009
                                                                   12/27/2018              $14,341
                                                                   12/28/2018              $12,793
                                                                   12/31/2018              $5,773
                                                                     1/3/2019              $4,497
                                                                     1/4/2019              $2,839
                                                                     1/7/2019               $332
                                                                     1/9/2019              $1,031
                                                                    1/10/2019              $4,752
                                                                    1/11/2019              $5,902
                                                                    1/14/2019              $8,243
                                                                    1/16/2019              $2,776
                                                                    1/23/2019              $1,143
                                                                    1/24/2019              $6,191
                                                                    1/31/2019               $194
                                                                     2/4/2019              $8,217
                                                                     2/7/2019              $11,351



                                                      Page 217 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 239 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                      TOTAL MCBRAYER MCGINNIS LESLIE &                    $141,321




                                                      Page 218 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 240 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.331     MCCABE WEISBERG & CONWAY PC ACH                          11/14/2018               $173           Secured debt
          123 SOUTH BROAD STREET STE 1400                                                                  Unsecured loan repayment
          PHILADELPHIA, PA 19109                                   11/15/2018               $553
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $2,500          Services
                                                                   11/19/2018               $470           Other

                                                                   11/21/2018              $1,755
                                                                   11/27/2018               $535
                                                                   11/29/2018               $800
                                                                   11/30/2018                $84
                                                                    12/3/2018              $1,039
                                                                    12/5/2018               $110
                                                                    12/6/2018              $1,203
                                                                   12/10/2018              $1,917
                                                                   12/11/2018               $538
                                                                   12/11/2018               $827
                                                                   12/13/2018              $1,606
                                                                   12/14/2018              $2,936
                                                                   12/18/2018                $26
                                                                   12/20/2018               $171
                                                                   12/27/2018               $700
                                                                   12/28/2018               $685
                                                                   12/31/2018              $1,570
                                                                     1/3/2019              $1,074
                                                                     1/4/2019               $538
                                                                     1/7/2019              $2,720
                                                                     1/9/2019              $2,491
                                                                    1/10/2019              $2,052
                                                                    1/11/2019              $1,713
                                                                    1/14/2019              $1,416
                                                                    1/15/2019               $685
                                                                    1/17/2019              $33,000
                                                                    1/21/2019               $100
                                                                    1/24/2019               $500
                                                                     2/4/2019               $910

                                                      Page 219 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 241 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                               TOTAL MCCABE WEISBERG & CONWAY PC ACH                       $67,394




                                                      Page 220 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 242 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.332     MCCABE WEISBURG & CONWAY                                 11/13/2018               $150           Secured debt
          123 S BROAD ST STE 1400                                                                          Unsecured loan repayment
          PHILADELPHIA     PA 19109                                11/15/2018              $2,050
                                                                                                           Suppliers or vendors
                                                                   11/16/2018                $82           Services
                                                                   11/20/2018               $222           Other

                                                                   11/20/2018               $150
                                                                   11/26/2018               $250
                                                                   11/27/2018                $20
                                                                   11/29/2018                $9
                                                                   11/29/2018               $595
                                                                    12/3/2018              $2,883
                                                                    12/3/2018              $1,120
                                                                    12/5/2018               $111
                                                                    12/7/2018               $685
                                                                   12/11/2018               $250
                                                                   12/13/2018               $243
                                                                   12/13/2018                $2
                                                                   12/17/2018               $162
                                                                   12/31/2018                $6
                                                                   12/31/2018                $35
                                                                     1/3/2019                $25
                                                                     1/3/2019                $50
                                                                     1/7/2019                $92
                                                                     1/8/2019               $329
                                                                     1/8/2019              $1,550
                                                                    1/14/2019               $244
                                                                    1/15/2019               $198
                                                                    1/16/2019                $29
                                                                    1/22/2019               $250
                                                                    1/22/2019               $440
                                                                    1/23/2019              $1,200
                                                                    1/23/2019               $434
                                                                    1/24/2019               $220
                                                                    1/25/2019                $50

                                                      Page 221 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 243 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/25/2019               $150
                                                                    1/28/2019                $35
                                                                    1/28/2019               $107
                                                                    1/29/2019               $650
                                                                    1/30/2019               $105
                                                                    1/30/2019              $1,053
                                                                    1/31/2019               $243
                                                                    1/31/2019                $40
                                                                     2/1/2019                $25
                                                                     2/1/2019               $200
                                                                     2/4/2019              $2,000




                                      TOTAL MCCABE WEISBURG & CONWAY                       $18,743




                                                      Page 222 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 244 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.333     MCCALLA RAYMER LEIBERT                                   11/13/2018              $4,420          Secured debt
          1544 OLD ALABAMA RD                                                                              Unsecured loan repayment
          ROSWELL        GA 30076                                  11/13/2018               $500
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $2,409          Services
                                                                   11/14/2018              $1,704          Other

                                                                   11/15/2018               $789
                                                                   11/15/2018              $2,442
                                                                   11/16/2018              $2,686
                                                                   11/16/2018               $201
                                                                   11/19/2018              $4,164
                                                                   11/19/2018              $1,960
                                                                   11/20/2018              $2,870
                                                                   11/20/2018              $1,944
                                                                   11/21/2018              $3,854
                                                                   11/21/2018              $2,699
                                                                   11/23/2018                $20
                                                                   11/23/2018              $3,259
                                                                   11/26/2018              $1,797
                                                                   11/26/2018               $460
                                                                   11/27/2018              $3,244
                                                                   11/27/2018              $5,890
                                                                   11/28/2018              $1,685
                                                                   11/28/2018               $489
                                                                   11/29/2018               $924
                                                                   11/29/2018              $5,041
                                                                   11/30/2018               $835
                                                                   11/30/2018               $710
                                                                    12/3/2018              $1,471
                                                                    12/3/2018               $144
                                                                    12/4/2018               $550
                                                                    12/4/2018              $1,065
                                                                    12/5/2018              $7,329
                                                                    12/5/2018              $1,253
                                                                    12/6/2018                $57

                                                      Page 223 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 245 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/6/2018              $4,677
                                                                    12/7/2018              $2,298
                                                                    12/7/2018              $2,856
                                                                   12/10/2018              $6,738
                                                                   12/10/2018              $1,283
                                                                   12/11/2018               $989
                                                                   12/11/2018              $9,160
                                                                   12/12/2018              $2,372
                                                                   12/12/2018               $398
                                                                   12/13/2018              $2,686
                                                                   12/13/2018              $3,950
                                                                   12/14/2018              $5,548
                                                                   12/14/2018                $48
                                                                   12/17/2018              $8,449
                                                                   12/17/2018              $3,547
                                                                   12/18/2018              $1,728
                                                                   12/18/2018              $2,065
                                                                   12/19/2018              $8,251
                                                                   12/19/2018              $2,015
                                                                   12/20/2018              $4,340
                                                                   12/20/2018              $2,019
                                                                   12/21/2018               $875
                                                                   12/21/2018               $236
                                                                   12/24/2018              $2,529
                                                                   12/24/2018               $704
                                                                   12/26/2018              $2,174
                                                                   12/26/2018              $1,365
                                                                   12/27/2018              $4,570
                                                                   12/27/2018              $1,043
                                                                   12/28/2018              $1,685
                                                                   12/28/2018              $14,050
                                                                   12/31/2018              $2,088
                                                                   12/31/2018               $385

                                                      Page 224 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 246 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/2/2019              $3,001
                                                                     1/2/2019              $6,547
                                                                     1/3/2019               $181
                                                                     1/3/2019              $4,536
                                                                     1/4/2019              $5,167
                                                                     1/4/2019              $1,534
                                                                     1/7/2019              $1,025
                                                                     1/7/2019              $5,110
                                                                     1/8/2019              $5,713
                                                                     1/8/2019              $1,505
                                                                     1/9/2019               $729
                                                                     1/9/2019              $2,903
                                                                    1/10/2019              $1,180
                                                                    1/10/2019               $415
                                                                    1/11/2019               $380
                                                                    1/15/2019              $4,708
                                                                    1/15/2019                $25
                                                                    1/16/2019               $690
                                                                    1/21/2019               $858
                                                                    1/21/2019              $1,040
                                                                    1/22/2019               $130
                                                                    1/22/2019              $1,085
                                                                    1/23/2019              $23,944
                                                                    1/23/2019              $20,216
                                                                    1/24/2019              $23,038
                                                                    1/24/2019              $5,562
                                                                    1/25/2019               $853
                                                                    1/25/2019               $900
                                                                    1/28/2019              $5,338
                                                                    1/28/2019              $2,564
                                                                    1/29/2019              $4,839
                                                                    1/29/2019              $36,388
                                                                    1/30/2019              $50,980

                                                      Page 225 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 247 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/30/2019              $21,514
                                                                    1/31/2019              $30,025
                                                                    1/31/2019              $26,275
                                                                    1/31/2019              $2,665
                                                                    1/31/2019               $833
                                                                    1/31/2019                $15
                                                                     2/1/2019              $6,300
                                                                     2/1/2019              $2,931
                                                                     2/4/2019              $8,416
                                                                     2/4/2019              $13,866




                                         TOTAL MCCALLA RAYMER LEIBERT                     $511,901




                                                      Page 226 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 248 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.334     MCCALLA RAYMER LEIBERT PIERCE LLC                        11/13/2018              $1,308          Secured debt
          1544 OLD ALABAMA RD                                                                              Unsecured loan repayment
          ROSWELL, GA 30076                                        11/14/2018               $150
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $64,981         Services
                                                                   11/16/2018              $12,299         Other

                                                                   11/19/2018              $15,011
                                                                   11/20/2018              $12,141
                                                                   11/21/2018              $97,552
                                                                   11/23/2018              $11,709
                                                                   11/26/2018              $24,403
                                                                   11/27/2018              $5,628
                                                                   11/28/2018              $7,655
                                                                   11/29/2018              $36,558
                                                                   11/30/2018              $7,324
                                                                    12/3/2018              $13,912
                                                                    12/4/2018              $2,102
                                                                    12/5/2018               $900
                                                                    12/6/2018              $25,101
                                                                    12/7/2018              $15,021
                                                                   12/10/2018              $10,180
                                                                   12/11/2018              $11,619
                                                                   12/12/2018                $69
                                                                   12/13/2018              $21,973
                                                                   12/14/2018               $135
                                                                   12/17/2018              $3,175
                                                                   12/18/2018              $2,630
                                                                   12/19/2018              $14,572
                                                                   12/20/2018              $53,688
                                                                   12/21/2018              $78,213
                                                                   12/24/2018              $6,170
                                                                   12/27/2018              $65,217
                                                                   12/28/2018              $25,351
                                                                   12/31/2018              $18,758
                                                                     1/2/2019              $3,580

                                                      Page 227 of 442 to Question 3
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 249 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/3/2019              $43,964
                                                                     1/4/2019              $15,954
                                                                     1/7/2019              $46,288
                                                                     1/8/2019              $4,614
                                                                     1/9/2019              $66,781
                                                                    1/10/2019              $3,959
                                                                    1/11/2019              $49,841
                                                                    1/14/2019              $22,844
                                                                    1/15/2019              $10,017
                                                                    1/16/2019              $4,541
                                                                    1/17/2019              $5,163
                                                                    1/21/2019                $75
                                                                    1/31/2019                $58
                                                                     2/1/2019                $75
                                                                     2/4/2019              $6,330
                                                                     2/5/2019               $558
                                                                     2/6/2019              $8,056
                                                                     2/7/2019              $17,717




                               TOTAL MCCALLA RAYMER LEIBERT PIERCE LLC                    $975,916




                                                      Page 228 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 250 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.335     MCCARTHY & HOLTHUS LLP ACH                               11/13/2018              $3,663          Secured debt
          1770 4TH AVE                                                                                     Unsecured loan repayment
          SAN DIEGO, CA 92101                                      11/14/2018                $75
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $18,300         Services
                                                                   11/16/2018              $7,291          Other

                                                                   11/19/2018              $3,640
                                                                   11/20/2018              $11,332
                                                                   11/21/2018              $19,926
                                                                   11/23/2018              $4,595
                                                                   11/26/2018              $5,580
                                                                   11/27/2018              $4,629
                                                                   11/28/2018               $988
                                                                   11/29/2018              $22,263
                                                                   11/30/2018              $7,469
                                                                    12/3/2018              $13,690
                                                                    12/4/2018              $3,044
                                                                    12/5/2018               $941
                                                                    12/6/2018              $11,214
                                                                    12/7/2018              $3,758
                                                                   12/10/2018              $8,311
                                                                   12/11/2018              $2,952
                                                                   12/13/2018              $14,872
                                                                   12/14/2018              $5,250
                                                                   12/17/2018              $3,649
                                                                   12/18/2018              $1,120
                                                                   12/19/2018              $1,393
                                                                   12/20/2018              $23,648
                                                                   12/21/2018              $5,792
                                                                   12/26/2018               $400
                                                                   12/27/2018              $20,773
                                                                   12/28/2018              $8,780
                                                                   12/31/2018              $7,644
                                                                     1/2/2019              $2,082
                                                                     1/3/2019              $12,317

                                                      Page 229 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 251 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/4/2019              $17,984
                                                                     1/7/2019              $10,317
                                                                     1/8/2019              $12,435
                                                                     1/9/2019              $38,847
                                                                    1/10/2019              $7,010
                                                                    1/11/2019              $40,759
                                                                    1/14/2019              $5,904
                                                                    1/15/2019              $5,928
                                                                    1/16/2019              $5,674
                                                                    1/17/2019              $3,055
                                                                    1/18/2019              $2,280
                                                                    1/24/2019              $2,487
                                                                    1/28/2019               $734
                                                                    1/31/2019               $777
                                                                     2/1/2019              $1,471
                                                                     2/4/2019              $2,818
                                                                     2/7/2019              $2,407




                                     TOTAL MCCARTHY & HOLTHUS LLP ACH                     $422,264




                                                      Page 230 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 252 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.336     MCCARTHY AND HOLTHUS LLP                                 11/13/2018                $57           Secured debt
          2763 CAMINO DEL RIO S                                                                            Unsecured loan repayment
          SAN DIEGO       CA 92108                                 11/13/2018               $630
                                                                                                           Suppliers or vendors
                                                                   11/14/2018               $100           Services
                                                                   11/14/2018                $8            Other

                                                                   11/15/2018              $1,705
                                                                   11/15/2018               $950
                                                                   11/16/2018                $77
                                                                   11/16/2018               $540
                                                                   11/20/2018               $400
                                                                   11/20/2018               $547
                                                                   11/21/2018               $487
                                                                   11/21/2018                $83
                                                                   11/23/2018                $48
                                                                   11/23/2018              $1,029
                                                                   11/26/2018               $561
                                                                   11/26/2018              $1,268
                                                                   11/27/2018                $22
                                                                   11/27/2018               $285
                                                                   11/28/2018               $749
                                                                   11/28/2018                $70
                                                                   11/29/2018               $428
                                                                    12/4/2018               $520
                                                                    12/4/2018               $584
                                                                    12/5/2018              $1,915
                                                                    12/6/2018               $143
                                                                    12/7/2018               $323
                                                                    12/7/2018               $855
                                                                   12/10/2018              $1,656
                                                                   12/11/2018                $65
                                                                   12/11/2018              $1,050
                                                                   12/12/2018               $495
                                                                   12/12/2018                $12
                                                                   12/13/2018                $16

                                                      Page 231 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 253 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/13/2018               $643
                                                                   12/14/2018               $825
                                                                   12/14/2018               $241
                                                                   12/17/2018                $15
                                                                   12/17/2018               $210
                                                                   12/18/2018               $315
                                                                   12/18/2018               $300
                                                                   12/19/2018              $1,093
                                                                   12/19/2018               $132
                                                                   12/20/2018                $16
                                                                   12/20/2018               $200
                                                                   12/21/2018                $19
                                                                   12/26/2018                $45
                                                                   12/28/2018              $1,100
                                                                   12/28/2018               $231
                                                                   12/31/2018               $250
                                                                   12/31/2018                $20
                                                                     1/3/2019               $109
                                                                     1/3/2019               $523
                                                                     1/4/2019               $273
                                                                     1/7/2019               $229
                                                                     1/8/2019               $538
                                                                     1/8/2019                $17
                                                                    1/14/2019               $350
                                                                    1/14/2019              $1,646
                                                                    1/15/2019              $2,900
                                                                    1/15/2019               $429
                                                                    1/16/2019                $4
                                                                    1/16/2019                $75
                                                                    1/21/2019               $206
                                                                    1/21/2019              $1,148
                                                                    1/22/2019               $350
                                                                    1/22/2019                $50

                                                      Page 232 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 254 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/23/2019              $5,080
                                                                    1/23/2019              $7,426
                                                                    1/24/2019              $1,315
                                                                    1/24/2019              $2,110
                                                                    1/25/2019              $1,265
                                                                    1/25/2019              $1,351
                                                                    1/28/2019               $838
                                                                    1/28/2019              $1,339
                                                                    1/29/2019              $2,851
                                                                    1/29/2019              $6,722
                                                                    1/30/2019               $328
                                                                    1/30/2019              $2,730
                                                                    1/31/2019              $6,798
                                                                    1/31/2019              $1,211
                                                                    1/31/2019               $789
                                                                    1/31/2019               $325
                                                                     2/1/2019                $86
                                                                     2/1/2019                $68
                                                                     2/4/2019              $4,184
                                                                     2/4/2019               $595




                                       TOTAL MCCARTHY AND HOLTHUS LLP                      $79,587




                                                      Page 233 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 255 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.337     MCGLINCHEY STAFFORD PLLC ACH                             11/15/2018              $4,794          Secured debt
          DEPT 5200 PO BOX 2153                                                                            Unsecured loan repayment
          BIRMINGHAM, AL 35287-5200                                11/16/2018              $5,024
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $12,476         Services
                                                                   11/29/2018               $755           Other

                                                                   11/30/2018              $3,647
                                                                    12/4/2018              $7,275
                                                                    12/6/2018              $12,500
                                                                   12/13/2018              $11,377
                                                                   12/21/2018              $6,906
                                                                   12/27/2018              $5,735
                                                                     1/3/2019              $22,455
                                                                    1/10/2019              $3,500
                                                                    1/11/2019              $5,000
                                                                    1/17/2019              $7,500
                                                                    1/25/2019              $10,500
                                                                    1/31/2019              $1,695
                                                                     2/5/2019              $3,500
                                                                     2/7/2019              $19,070




                                  TOTAL MCGLINCHEY STAFFORD PLLC ACH                      $143,706




                                                      Page 234 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 256 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.338     MEADOWS & ADERHOLD PA ACH                                11/13/2018              $3,899          Secured debt
          2596 REYNOLDA RD STE C                                                                           Unsecured loan repayment
          WINSTON SALEM, NC 27106                                  11/15/2018              $2,878
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $2,887          Services
                                                                   11/19/2018              $2,619          Other

                                                                   11/21/2018              $2,050
                                                                   11/26/2018              $3,058
                                                                   11/29/2018              $9,467
                                                                    12/6/2018               $962
                                                                    12/7/2018              $2,052
                                                                   12/10/2018              $6,719
                                                                   12/12/2018              $4,876
                                                                   12/13/2018              $9,008
                                                                   12/20/2018              $2,665
                                                                   12/27/2018              $2,289
                                                                   12/28/2018              $1,427
                                                                   12/31/2018              $2,069
                                                                     1/3/2019              $1,700
                                                                     1/4/2019              $4,272
                                                                     1/7/2019              $2,990
                                                                     1/9/2019              $11,882
                                                                    1/10/2019              $10,840
                                                                    1/11/2019              $23,330
                                                                    1/15/2019               $962
                                                                    1/16/2019              $8,704
                                                                    1/17/2019              $4,266
                                                                     2/4/2019              $3,155
                                                                     2/6/2019              $1,001
                                                                     2/7/2019              $3,368




                                     TOTAL MEADOWS & ADERHOLD PA ACH                      $135,393




                                                      Page 235 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 257 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.339     MECKLENBURG COUNTY TAX COLLECTOR                          12/3/2018              $8,749          Secured debt
          700 E STONEWALL ST, STE 104                                                                      Unsecured loan repayment
          CHARLOTTE, NC 28202                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL MECKLENBURG COUNTY TAX COLLECTOR                      $8,749

3.340     MERCANTILE PARTNERS LP ACH                               11/27/2018              $93,676         Secured debt
          2650 MEACHAM BLVD                                                                                Unsecured loan repayment
          FORT WORTH, TX 76137                                     12/24/2018              $97,096
                                                                                                           Suppliers or vendors
                                                                    1/28/2019              $97,096         Services
                                                                                                           Other



                                       TOTAL MERCANTILE PARTNERS LP ACH                   $287,867

3.341     MERCER ACH                                                1/10/2019              $1,482          Secured debt
          PO BOX 730182                                                                                    Unsecured loan repayment
          DALLAS, TX 75373-0182                                      2/7/2019              $10,192
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                       TOTAL MERCER ACH                    $11,674

3.342     MERSCORP HOLDINGS INC                                    11/16/2018              $7,500          Secured debt
          13059 COLLECTIONS CENTER DRIVE                                                                   Unsecured loan repayment
          CHICAGO, IL 60693                                         12/3/2018              $25,410
                                                                                                           Suppliers or vendors
                                                                   12/20/2018              $24,138         Services
                                                                     1/9/2019              $23,981         Other




                                           TOTAL MERSCORP HOLDINGS INC                     $81,029




                                                      Page 236 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 258 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.343     METZER & AUSTIN PLLC ACH                                 11/15/2018               $160           Secured debt
          1 S BROADWAY STE 100                                                                             Unsecured loan repayment
          EDMOND, OK 73034                                         11/19/2018              $1,102
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $1,419          Services
                                                                   11/29/2018               $200           Other

                                                                    12/3/2018               $317
                                                                    12/6/2018                $90
                                                                    12/7/2018                $50
                                                                   12/10/2018               $121
                                                                   12/13/2018                $65
                                                                   12/21/2018               $240
                                                                   12/27/2018              $1,829
                                                                     1/7/2019               $238
                                                                     1/9/2019               $104
                                                                    1/10/2019              $1,473
                                                                    1/11/2019               $450
                                                                    1/14/2019                $95
                                                                    1/15/2019               $230
                                                                    1/16/2019              $1,167
                                                                    1/17/2019              $1,102
                                                                    1/21/2019               $850
                                                                     2/1/2019              $1,112
                                                                     2/7/2019              $5,100




                                         TOTAL METZER & AUSTIN PLLC ACH                    $17,514

3.344     MIAMI DADE COUNTY TAX COLLECTOR                            1/3/2019              $6,859          Secured debt
          200 NW 2ND AVE                                                                                   Unsecured loan repayment
          MIAMI, FL 33128                                                                                  Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL MIAMI DADE COUNTY TAX COLLECTOR                       $6,859




                                                      Page 237 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 259 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.345     MICHAEL J BELLE PA ACH                                     1/2/2019              $39,255         Secured debt
          2364 FRUITVILLE RD                                                                               Unsecured loan repayment
          SARASOTA, FL 34237                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                            TOTAL MICHAEL J BELLE PA ACH                   $39,255

3.346     MICHAEL JONES                                              1/3/2019              $25,000         Secured debt
          2040 ARBOR RIDGE LANE                                                                            Unsecured loan repayment
          CUMMING, GA 30040                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                    TOTAL MICHAEL JONES                    $25,000

3.347     MICHAEL WILSON PLC ACH                                    1/30/2019              $12,500         Secured debt
          12733 STORROW RD                                                                                 Unsecured loan repayment
          HENRICO, VA 23233                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                           TOTAL MICHAEL WILSON PLC ACH                    $12,500

3.348     MICROSOFT CORP ACH                                       12/17/2018              $11,620         Secured debt
          1950 N STEMMONS FWY STE 5010                                                                     Unsecured loan repayment
          DALLAS, TX 75207                                         12/27/2018              $94,212
                                                                                                           Suppliers or vendors
                                                                   12/28/2018             $178,324         Services
                                                                                                           Other



                                               TOTAL MICROSOFT CORP ACH                   $284,156

3.349     MID SOUTH CAPITAL PARTNERS LP                            11/28/2018              $5,092          Secured debt
          144 N BROADWAY                                                                                   Unsecured loan repayment
          LEXINGTON, KY 40507                                       1/11/2019              $4,154
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                    TOTAL MID SOUTH CAPITAL PARTNERS LP                     $9,246

3.350     MIDLAND CENTRAL APPRAISAL DISTRICT                        1/29/2019              $9,111          Secured debt
          4631 ANDREWS HWY                                                                                 Unsecured loan repayment
          MIDLAND, TX 79708                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL MIDLAND CENTRAL APPRAISAL DISTRICT                    $9,111




                                                      Page 238 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 260 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.351     MIFFLIN COUNTY TAX CLAIM BUREAU                          11/16/2018              $2,809          Secured debt
          20 N WAYNE ST                                                                                    Unsecured loan repayment
          LEWISTOWN, PA 17044                                       1/28/2019              $7,299
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                   TOTAL MIFFLIN COUNTY TAX CLAIM BUREAU                   $10,109

3.352     MILBANK TWEED HADLEY & MCCLOY ACH                          1/3/2019             $688,666         Secured debt
          28 LIBERTY ST                                                                                    Unsecured loan repayment
          NEW YORK, NY 10005                                        1/18/2019             $560,282
                                                                                                           Suppliers or vendors
                                                                     2/1/2019             $194,873         Services
                                                                                                           Other



                                TOTAL MILBANK TWEED HADLEY & MCCLOY ACH                 $1,443,821




                                                      Page 239 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 261 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.353     MILLSAP & SINGER PC ACH                                  11/13/2018               $437           Secured debt
          612 SPIRIT DRIVE                                                                                 Unsecured loan repayment
          ST LOUIS        MO 63005                                 11/13/2018              $1,576
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $1,169          Services
                                                                   11/14/2018                $55           Other

                                                                   11/15/2018              $1,810
                                                                   11/15/2018               $760
                                                                   11/15/2018              $7,924
                                                                   11/16/2018              $1,500
                                                                   11/16/2018              $5,025
                                                                   11/16/2018              $7,118
                                                                   11/19/2018               $863
                                                                   11/19/2018              $1,689
                                                                   11/20/2018              $1,320
                                                                   11/21/2018                $35
                                                                   11/21/2018              $13,915
                                                                   11/23/2018                $63
                                                                   11/23/2018              $1,508
                                                                   11/23/2018              $3,353
                                                                   11/26/2018              $3,607
                                                                   11/26/2018               $693
                                                                   11/28/2018               $931
                                                                   11/28/2018               $759
                                                                   11/28/2018              $2,298
                                                                   11/29/2018              $16,238
                                                                   11/30/2018              $3,865
                                                                    12/3/2018               $804
                                                                    12/3/2018                $24
                                                                    12/3/2018              $7,865
                                                                    12/4/2018                $17
                                                                    12/4/2018               $450
                                                                    12/5/2018                $24
                                                                    12/5/2018               $743
                                                                    12/6/2018               $443

                                                      Page 240 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 262 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/6/2018              $23,958
                                                                    12/7/2018               $811
                                                                    12/7/2018              $1,106
                                                                    12/7/2018              $3,418
                                                                   12/10/2018                $13
                                                                   12/10/2018              $5,787
                                                                   12/11/2018              $2,068
                                                                   12/11/2018              $2,432
                                                                   12/12/2018               $151
                                                                   12/13/2018              $7,818
                                                                   12/13/2018                $31
                                                                   12/13/2018                $65
                                                                   12/14/2018              $1,153
                                                                   12/17/2018                $31
                                                                   12/18/2018               $149
                                                                   12/18/2018               $380
                                                                   12/20/2018              $5,261
                                                                   12/21/2018              $7,660
                                                                   12/26/2018               $879
                                                                   12/27/2018              $14,968
                                                                   12/27/2018              $1,273
                                                                   12/27/2018                $37
                                                                   12/28/2018              $8,275
                                                                   12/28/2018              $2,073
                                                                   12/28/2018                $24
                                                                   12/31/2018              $1,831
                                                                   12/31/2018               $405
                                                                     1/2/2019               $756
                                                                     1/2/2019               $112
                                                                     1/3/2019                $25
                                                                     1/3/2019                $50
                                                                     1/3/2019              $12,347
                                                                     1/4/2019               $135

                                                      Page 241 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 263 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/4/2019              $1,700
                                                                     1/7/2019              $1,718
                                                                     1/7/2019              $3,778
                                                                     1/8/2019               $602
                                                                     1/8/2019               $250
                                                                     1/9/2019              $25,101
                                                                    1/10/2019              $1,293
                                                                    1/10/2019               $413
                                                                    1/11/2019              $13,574
                                                                    1/14/2019              $2,929
                                                                    1/15/2019               $550
                                                                    1/17/2019               $200
                                                                    1/21/2019                $72
                                                                    1/22/2019              $1,503
                                                                    1/22/2019              $1,733
                                                                    1/23/2019               $861
                                                                    1/23/2019              $1,225
                                                                    1/24/2019              $6,680
                                                                    1/25/2019               $280
                                                                    1/25/2019              $2,466
                                                                    1/25/2019              $1,199
                                                                    1/28/2019               $139
                                                                    1/28/2019              $1,873
                                                                    1/29/2019              $11,921
                                                                    1/29/2019              $22,877
                                                                    1/30/2019              $10,000
                                                                    1/30/2019              $3,424
                                                                    1/31/2019               $516
                                                                    1/31/2019                $49
                                                                    1/31/2019              $2,533
                                                                    1/31/2019              $9,118
                                                                    1/31/2019               $822
                                                                     2/1/2019              $1,604

                                                      Page 242 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 264 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     2/1/2019               $450
                                                                     2/4/2019               $272
                                                                     2/4/2019              $3,600
                                                                     2/4/2019               $362
                                                                     2/7/2019              $5,637




                                          TOTAL MILLSAP & SINGER PC ACH                   $337,676

3.354     MMBA                                                      12/7/2018              $6,875          Secured debt
          185 DEVONSHIRE STREET STE 703                                                                    Unsecured loan repayment
          BOSTON, MA 02110                                                                                 Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                              TOTAL MMBA                    $6,875

3.355     MO DEPT OF REVENUE EMPLOYER                              12/17/2018              $21,000         Secured debt
          PO BOX 3040                                                                                      Unsecured loan repayment
          JEFFERSON CITY, MO 65105-3040                            12/17/2018              $1,300
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                   TOTAL MO DEPT OF REVENUE EMPLOYER                       $22,300




                                                      Page 243 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 265 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.356     MONEYGRAM EXPRESS PAYMENT                                11/13/2018              $3,096          Secured debt
          PO BOX 911788                                                                                    Unsecured loan repayment
          DENVER, CO 80291                                         11/14/2018              $5,400
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $3,375          Services
                                                                   11/19/2018               $840           Other

                                                                   11/21/2018              $2,751
                                                                   11/23/2018              $1,000
                                                                   11/29/2018              $1,660
                                                                   11/30/2018               $319
                                                                    12/3/2018              $1,384
                                                                    12/5/2018              $3,687
                                                                    12/6/2018               $946
                                                                    12/7/2018              $1,000
                                                                   12/10/2018              $6,559
                                                                   12/11/2018              $4,441
                                                                   12/17/2018              $1,431
                                                                   12/19/2018              $1,283
                                                                   12/21/2018              $13,340
                                                                   12/26/2018               $800
                                                                   12/27/2018              $6,033
                                                                   12/31/2018              $8,698
                                                                    1/14/2019              $2,131
                                                                    1/16/2019               $887
                                                                    1/17/2019               $311
                                                                    1/18/2019              $2,610
                                                                    1/22/2019               $800
                                                                    1/25/2019               $300
                                                                    1/28/2019              $2,395
                                                                    1/29/2019              $1,511
                                                                     2/1/2019               $360




                                    TOTAL MONEYGRAM EXPRESS PAYMENT                        $79,348



                                                      Page 244 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 266 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.357     MORRIS & ASSOCIATES ACH                                  11/15/2018               $140           Secured debt
          2309 OLIVER RD                                                                                   Unsecured loan repayment
          MONROE, LA 71201                                         11/16/2018               $445
                                                                                                           Suppliers or vendors
                                                                   11/20/2018              $1,399          Services
                                                                   11/21/2018              $2,643          Other

                                                                   11/30/2018              $1,031
                                                                    12/4/2018               $450
                                                                    12/6/2018              $1,283
                                                                   12/13/2018               $466
                                                                   12/14/2018               $195
                                                                   12/19/2018               $212
                                                                   12/20/2018               $218
                                                                   12/21/2018               $871
                                                                   12/27/2018              $2,062
                                                                   12/28/2018              $1,031
                                                                     1/9/2019              $1,183
                                                                    1/10/2019               $149
                                                                    1/11/2019              $1,146
                                                                    1/17/2019              $1,081
                                                                     2/4/2019              $1,283




                                          TOTAL MORRIS & ASSOCIATES ACH                    $17,286

3.358     MORTGAGE BANKERS ASSOCIATION                             11/13/2018              $6,500          Secured debt
          PO BOX 791419                                                                                    Unsecured loan repayment
          BALTIMORE, MD 21279-1419                                                                         Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                    TOTAL MORTGAGE BANKERS ASSOCIATION                      $6,500

3.359     MORTGAGE CAPITAL TRADING INC ACH                           1/9/2019              $11,500         Secured debt
          350 10TH AVE STE 850                                                                             Unsecured loan repayment
          SAN DIEGO, CA 92101                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL MORTGAGE CAPITAL TRADING INC ACH                     $11,500




                                                      Page 245 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 267 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.360     MORTGAGE IND ADVISORY CORP ACH                            12/6/2018              $51,000         Secured debt
          521 5TH AVE 9TH FL                                                                               Unsecured loan repayment
          NEW YORK, NY 10175                                       12/19/2018              $51,000
                                                                                                           Suppliers or vendors
                                                                   12/19/2018              $51,000         Services
                                                                    1/11/2019              $17,000         Other




                                 TOTAL MORTGAGE IND ADVISORY CORP ACH                     $170,000




                                                      Page 246 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 268 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.361     MORTGAGE LAW FIRM PLC                                    11/13/2018               $235           Secured debt
          27455 TIERRA ALTA WAY #B                                                                         Unsecured loan repayment
          TEMECULA         CA 92590                                11/14/2018               $725
                                                                                                           Suppliers or vendors
                                                                   11/14/2018               $175           Services
                                                                   11/15/2018              $1,254          Other

                                                                   11/16/2018               $350
                                                                   11/16/2018              $5,440
                                                                   11/16/2018               $280
                                                                   11/19/2018              $1,549
                                                                   11/19/2018               $681
                                                                   11/21/2018               $120
                                                                   11/23/2018               $428
                                                                   11/26/2018               $256
                                                                   11/26/2018              $2,146
                                                                   11/27/2018              $1,106
                                                                   11/27/2018               $643
                                                                   11/27/2018              $3,360
                                                                   11/27/2018               $400
                                                                   11/28/2018               $817
                                                                   11/28/2018              $1,000
                                                                   11/30/2018               $689
                                                                    12/3/2018               $166
                                                                    12/4/2018                $30
                                                                    12/5/2018              $2,976
                                                                    12/5/2018               $424
                                                                    12/6/2018               $291
                                                                    12/6/2018                $55
                                                                    12/6/2018               $465
                                                                    12/7/2018               $443
                                                                   12/10/2018              $1,148
                                                                   12/11/2018              $1,970
                                                                   12/11/2018              $1,325
                                                                   12/11/2018               $181
                                                                   12/13/2018               $189

                                                      Page 247 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 269 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/17/2018               $200
                                                                   12/17/2018                $6
                                                                   12/19/2018                $6
                                                                   12/19/2018               $805
                                                                   12/19/2018                $10
                                                                   12/21/2018               $310
                                                                   12/21/2018              $1,035
                                                                   12/24/2018               $310
                                                                   12/24/2018              $1,000
                                                                   12/27/2018               $100
                                                                   12/27/2018              $2,392
                                                                   12/28/2018              $1,900
                                                                   12/28/2018               $181
                                                                   12/28/2018              $1,500
                                                                     1/2/2019               $743
                                                                     1/2/2019                $14
                                                                     1/3/2019               $325
                                                                     1/3/2019               $245
                                                                     1/3/2019              $1,000
                                                                     1/4/2019              $1,383
                                                                     1/4/2019              $1,634
                                                                     1/7/2019               $197
                                                                     1/8/2019              $1,013
                                                                     1/8/2019              $1,066
                                                                     1/8/2019               $353
                                                                    1/15/2019                $85
                                                                    1/15/2019              $4,550
                                                                    1/15/2019                $9
                                                                    1/22/2019               $221
                                                                    1/23/2019               $938
                                                                    1/23/2019              $1,913
                                                                    1/24/2019              $1,952
                                                                    1/24/2019               $150

                                                      Page 248 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 270 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/28/2019               $600
                                                                    1/28/2019                $35
                                                                    1/28/2019                $96
                                                                    1/29/2019              $1,919
                                                                    1/29/2019               $548
                                                                    1/30/2019              $5,711
                                                                    1/30/2019               $165
                                                                    1/30/2019              $1,093
                                                                    1/31/2019               $325
                                                                    1/31/2019               $102
                                                                    1/31/2019              $3,015
                                                                    1/31/2019                $50
                                                                    1/31/2019              $4,165
                                                                    1/31/2019              $2,671
                                                                     2/1/2019               $669
                                                                     2/1/2019              $1,715
                                                                     2/1/2019              $3,596
                                                                     2/1/2019              $2,730
                                                                     2/4/2019               $528
                                                                     2/4/2019              $2,628




                                          TOTAL MORTGAGE LAW FIRM PLC                      $91,221




                                                      Page 249 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 271 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.362     MORTGAGE LAW FIRM PLC ACH                                11/15/2018              $13,201         Secured debt
          27455 TIERRA ALTA WAY STE B                                                                      Unsecured loan repayment
          TEMECULA, CA 92590                                       11/16/2018              $5,709
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $9,169          Services
                                                                   11/21/2018              $10,132         Other

                                                                   11/23/2018              $4,237
                                                                   11/26/2018              $2,405
                                                                   11/29/2018              $4,818
                                                                   11/30/2018              $5,275
                                                                    12/3/2018              $17,765
                                                                    12/5/2018               $783
                                                                    12/6/2018              $7,866
                                                                   12/10/2018              $1,631
                                                                   12/11/2018              $9,436
                                                                   12/11/2018                $77
                                                                   12/12/2018               $405
                                                                   12/13/2018              $5,354
                                                                   12/17/2018              $3,682
                                                                   12/18/2018              $1,048
                                                                   12/20/2018              $2,908
                                                                   12/21/2018              $1,848
                                                                   12/24/2018               $650
                                                                   12/27/2018              $11,040




                                        TOTAL MORTGAGE LAW FIRM PLC ACH                   $119,439




                                                      Page 250 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 272 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.363     MORTGAGE LAW FIRM PLC ACH-TMLF                           12/31/2018              $3,022          Secured debt
          27455 TIERRA ALTA WAY STE B                                                                      Unsecured loan repayment
          TEMECULA, CA 92590                                         1/3/2019              $3,667
                                                                                                           Suppliers or vendors
                                                                     1/4/2019               $377           Services
                                                                     1/7/2019               $430           Other

                                                                     1/9/2019              $9,013
                                                                    1/10/2019              $2,854
                                                                    1/11/2019              $6,200
                                                                    1/14/2019              $7,451
                                                                    1/16/2019               $550
                                                                    1/17/2019               $265
                                                                    1/18/2019              $1,834
                                                                    1/22/2019               $529




                                 TOTAL MORTGAGE LAW FIRM PLC ACH-TMLF                      $36,191

3.364     MORTGAGE LAW FIRM PLLC                                   11/20/2018              $1,751          Secured debt
          101 PARK AVE STE 1300                                                                            Unsecured loan repayment
          OKLAHOMA CITY, OK 73102                                  11/21/2018              $1,025
                                                                                                           Suppliers or vendors
                                                                   11/28/2018               $425           Services
                                                                    12/4/2018              $2,161          Other

                                                                    12/5/2018              $1,471
                                                                   12/10/2018              $1,458
                                                                   12/11/2018              $1,256
                                                                   12/12/2018               $650
                                                                   12/31/2018              $4,162
                                                                     1/8/2019               $135
                                                                    1/10/2019              $2,885
                                                                    1/30/2019              $1,031




                                         TOTAL MORTGAGE LAW FIRM PLLC                      $18,410




                                                      Page 251 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 273 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.365     MOULTON GUY ACH                                          11/19/2018              $4,900          Secured debt
          2116 HANOVER AVE                                                                                 Unsecured loan repayment
          RICHMOND, VA 23220                                       12/17/2018              $5,063
                                                                                                           Suppliers or vendors
                                                                    1/11/2019              $2,973          Services
                                                                     2/5/2019              $4,049          Other




                                                  TOTAL MOULTON GUY ACH                    $16,985

3.366     MOULTON, GUY WILLIAM                                     12/14/2018              $5,063          Secured debt
          3000 BAYPORT DRIVE                                                                               Unsecured loan repayment
          SUITE 985                                                 1/10/2019              $2,973
                                                                                                           Suppliers or vendors
          TAMPA, FL 33607                                            2/4/2019              $4,049          Services
                                                                     2/7/2019              $1,460          Other Expense ReimbExpens




                                              TOTAL MOULTON, GUY WILLIAM                   $13,545

3.367     MOUNTAINVIEW SERVICING GROUP LLC                          1/24/2019              $12,000         Secured debt
          999 18TH STREET SUITE 1001                                                                       Unsecured loan repayment
          DENVER, CO 80202                                                                                 Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                  TOTAL MOUNTAINVIEW SERVICING GROUP LLC                   $12,000

3.368     NASDAQ OMX CORPORATE SOLUTIONS LLC                       11/13/2018              $10,128         Secured debt
          LOCKBOX 11700 PO BOX 780700                                                                      Unsecured loan repayment
          PHILADELPHIA, PA 19178-0700                                                                      Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                               TOTAL NASDAQ OMX CORPORATE SOLUTIONS LLC                    $10,128




                                                      Page 252 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 274 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.369     NATIONAL ASSET MANAGEMENT INC                            11/13/2018               $400           Secured debt
          P.O. BOX 346                                                                                     Unsecured loan repayment
          BRISTOW, OK 74010                                        11/15/2018               $400
                                                                                                           Suppliers or vendors
                                                                   11/19/2018               $400           Services
                                                                   11/20/2018               $400           Other

                                                                   11/23/2018               $800
                                                                   11/30/2018               $600
                                                                   12/11/2018               $400
                                                                   12/24/2018               $400
                                                                   12/28/2018              $1,400
                                                                   12/31/2018              $1,400
                                                                     1/4/2019               $400
                                                                     1/7/2019               $800
                                                                     1/9/2019               $400
                                                                    1/18/2019               $800
                                                                     2/1/2019               $600




                                  TOTAL NATIONAL ASSET MANAGEMENT INC                       $9,600

3.370     NATIONAL DATA CENTER INC                                 11/29/2018              $3,000          Secured debt
          3595 MT DIABLO BLVD STE 270                                                                      Unsecured loan repayment
          LAFAYETTE, CA 94549-8307                                 12/17/2018              $3,000
                                                                                                           Suppliers or vendors
                                                                     1/3/2019              $3,000          Services
                                                                                                           Other



                                         TOTAL NATIONAL DATA CENTER INC                     $9,000




                                                      Page 253 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 275 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.371     NATIONWIDE TITLE CLEARING INC ACH                        11/14/2018              $7,209           Secured debt
          2100 ALT 19 NORTH                                                                                 Unsecured loan repayment
          PALM HARBOR, FL 34683                                    11/16/2018             $192,999
                                                                                                            Suppliers or vendors
                                                                   11/27/2018             $202,634          Services
                                                                    12/3/2018              $13,885          Other

                                                                    12/5/2018             $139,696
                                                                    12/5/2018                $30
                                                                    12/6/2018             $202,410
                                                                   12/10/2018             $200,941
                                                                   12/11/2018             $134,829
                                                                   12/13/2018             $144,693
                                                                   12/17/2018             $430,781
                                                                   12/20/2018               $277
                                                                   12/31/2018             $188,029
                                                                     1/9/2019             $357,602
                                                                     1/9/2019              $4,526
                                                                    1/10/2019               $445
                                                                    1/14/2019             $313,699
                                                                    1/17/2019             $154,307
                                                                    1/18/2019             $1,563,047
                                                                    1/22/2019             $415,504
                                                                    1/23/2019              $5,914
                                                                    1/24/2019              $6,354
                                                                    1/31/2019              $6,739
                                                                     2/4/2019             $1,778,781
                                                                     2/6/2019             $113,429
                                                                     2/7/2019             $159,601




                                TOTAL NATIONWIDE TITLE CLEARING INC ACH                 $6,738,361




                                                      Page 254 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 276 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.372     NAVIGANT CONSULTING INC                                   12/4/2018             $164,100         Secured debt
          4511 PAYSPHERE CIRCLE                                                                            Unsecured loan repayment
          CHICAGO, IL 60674                                          1/2/2019             $220,352
                                                                                                           Suppliers or vendors
                                                                    1/15/2019             $343,349         Services
                                                                                                           Other



                                           TOTAL NAVIGANT CONSULTING INC                  $727,800

3.373     NC HOUSING FINANCE AGNCY                                 12/10/2018              $2,325          Secured debt
          3508 BUSH STREET                                                                                 Unsecured loan repayment
          RALEIGH       NC 27609                                     1/8/2019              $2,250
                                                                                                           Suppliers or vendors
                                                                     2/5/2019              $3,300          Services
                                                                                                           Other



                                          TOTAL NC HOUSING FINANCE AGNCY                    $7,875

3.374     NCP SOLUTIONS LLC                                        11/27/2018             $375,208         Secured debt
          PO BOX 11407                                                                                     Unsecured loan repayment
          BIRMINGHAM, AL 35246                                     12/20/2018             $547,778
                                                                                                           Suppliers or vendors
                                                                    1/28/2019             $315,329         Services
                                                                                                           Other



                                                 TOTAL NCP SOLUTIONS LLC                $1,238,315

3.375     NCP SOLUTIONS LLC ACH                                    11/26/2018              $90,644         Secured debt
          PO BOX 550665                                                                                    Unsecured loan repayment
          JACKSONVILLE, FL 32255-0665                              12/20/2018              $84,874
                                                                                                           Suppliers or vendors
                                                                    1/25/2019             $184,576         Services
                                                                                                           Other



                                             TOTAL NCP SOLUTIONS LLC ACH                  $360,094




                                                      Page 255 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 277 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.376     NEVADA ASSOCIATION SERVICES LLC                           11/14/2018              $3,276          Secured debt
          6625 S VALLEY VIEW BLVD STE 300                                                                   Unsecured loan repayment
          LAS VEGAS, NV 89118                                       11/19/2018              $2,515
                                                                                                            Suppliers or vendors
                                                                    11/29/2018              $3,347          Services
                                                                    11/30/2018              $2,586          Other

                                                                    12/27/2018              $1,469




                                    TOTAL NEVADA ASSOCIATION SERVICES LLC                   $13,194

3.377     NEW RESIDENTIAL MORTGAGE LLC                              11/30/2018             $175,617         Secured debt
          1345 AVENUE OF THE AMERICAS 45TH FL                                                               Unsecured loan repayment
          NEW YORK, NY 10105                                         12/7/2018              $56,230
                                                                                                            Suppliers or vendors
                                                                    12/17/2018             $189,073         Services
                                                                     1/23/2019              $74,802         Other

                                                                     1/25/2019               $508
                                                                     1/31/2019               $138




                                      TOTAL NEW RESIDENTIAL MORTGAGE LLC                   $496,367

3.378     NEWAYGO COUNTY TREASURER                                  12/11/2018              $2,451          Secured debt
          1087 NEWELL ST                                                                                    Unsecured loan repayment
          WHITE CLOUD, MI 49349-0885                                12/18/2018              $3,847
                                                                                                            Suppliers or vendors
                                                                    12/18/2018              $3,576          Services
                                                                                                            Other



                                        TOTAL NEWAYGO COUNTY TREASURER                       $9,874

3.379     NEXMO INC ACH                                             11/27/2018              $4,000          Secured debt
          217 2ND ST                                                                                        Unsecured loan repayment
          SAN FRANCISCO, CA 94105                                    12/6/2018              $4,000
                                                                                                            Suppliers or vendors
                                                                    12/21/2018              $4,000          Services
                                                                     1/24/2019              $4,461          Other




                                                     TOTAL NEXMO INC ACH                    $16,461



                                                       Page 256 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 278 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.380     NOBLE ROOFING BULLARD ASSOCIATES LL                      11/30/2018              $7,414          Secured debt
          736A US HWY 259 N                                                                                Unsecured loan repayment
          KILGORE, TX 75662                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                           TOTAL NOBLE ROOFING BULLARD ASSOCIATES LL                        $7,414




                                                      Page 257 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 279 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.381     NORTHSIGHT MANAGEMENT LLC                                11/13/2018                $55           Secured debt
          8776 E SHEA BLVD STE 106-606                                                                     Unsecured loan repayment
          SCOTTSDALE, AZ 85260                                     11/14/2018               $180
                                                                                                           Suppliers or vendors
                                                                   11/16/2018                $55           Services
                                                                   11/20/2018                $55           Other

                                                                   11/21/2018               $135
                                                                   11/23/2018              $1,075
                                                                   11/28/2018               $110
                                                                   11/29/2018                $55
                                                                   11/30/2018               $165
                                                                    12/3/2018               $135
                                                                    12/5/2018               $110
                                                                   12/10/2018                $55
                                                                   12/11/2018              $1,215
                                                                   12/13/2018              $2,830
                                                                   12/14/2018               $675
                                                                   12/17/2018              $1,640
                                                                   12/18/2018               $330
                                                                   12/20/2018               $110
                                                                   12/21/2018               $220
                                                                     1/2/2019               $355
                                                                     1/3/2019               $190
                                                                     1/4/2019                $65
                                                                     1/7/2019                $55
                                                                    1/10/2019               $165
                                                                    1/11/2019               $110
                                                                    1/15/2019               $285
                                                                    1/16/2019               $540
                                                                    1/18/2019               $125
                                                                    1/22/2019               $220
                                                                    1/25/2019               $325
                                                                    1/28/2019               $845
                                                                    1/29/2019               $405



                                                      Page 258 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 280 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                      TOTAL NORTHSIGHT MANAGEMENT LLC                      $12,890

3.382     NOVITEX ENTERPRISE SOLUTIONS ACH                         11/28/2018              $5,627          Secured debt
          PO BOX 845801                                                                                    Unsecured loan repayment
          DALLAS, TX 75284                                         11/28/2018              $81,702
                                                                                                           Suppliers or vendors
                                                                   12/26/2018              $18,052         Services
                                                                    1/14/2019              $5,674          Other

                                                                    1/14/2019              $8,535
                                                                    1/17/2019              $54,904
                                                                    1/18/2019              $5,676
                                                                    1/18/2019              $73,283




                                TOTAL NOVITEX ENTERPRISE SOLUTIONS ACH                    $253,452

3.383     NYS DEPARTMENT OF FINANCIAL SERVICE                      11/27/2018              $2,397          Secured debt
          ONE COMMERCE PLAZA                                                                               Unsecured loan repayment
          ALBANY, NY 12257                                                                                 Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                              TOTAL NYS DEPARTMENT OF FINANCIAL SERVICE                     $2,397




                                                      Page 259 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 281 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.384     OFFICE DEPOT                                             11/15/2018               $390           Secured debt
          PO BOX 633211                                                                                    Unsecured loan repayment
          CINCINNATI, OH 45263                                     11/16/2018                $34
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $2,360          Services
                                                                   11/20/2018               $687           Other

                                                                   11/23/2018               $125
                                                                   11/27/2018                $11
                                                                   11/27/2018                $22
                                                                    12/6/2018              $1,578
                                                                    12/6/2018               $543
                                                                    12/7/2018                $90
                                                                    12/7/2018               $293
                                                                   12/11/2018                $27
                                                                   12/13/2018                $8
                                                                   12/14/2018               $798
                                                                   12/21/2018                $63
                                                                   12/21/2018              $1,457
                                                                   12/24/2018              $1,264
                                                                     1/3/2019                $55
                                                                     1/3/2019               $941
                                                                     1/4/2019               $350
                                                                     1/7/2019               $262
                                                                     1/8/2019                $75
                                                                     1/9/2019               $881
                                                                    1/11/2019               $190
                                                                    1/11/2019               $130
                                                                    1/14/2019                $61
                                                                    1/15/2019               $522
                                                                    1/15/2019              $1,516




                                                      TOTAL OFFICE DEPOT                   $14,735




                                                      Page 260 of 442 to Question 3
               19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 282 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.385     OFFICE DEPOT ACH                                           1/17/2019                $77           Secured debt
          PO BOX 633211                                                                                     Unsecured loan repayment
          CINCINNATI, OH 45263                                       1/17/2019               $149
                                                                                                            Suppliers or vendors
                                                                     1/24/2019                $23           Services
                                                                     1/28/2019                $60           Other

                                                                      2/6/2019              $3,454
                                                                      2/7/2019                $82




                                                   TOTAL OFFICE DEPOT ACH                    $3,845

3.386     ONCOURSE LEARNING TRAINING PRO ACH                        11/26/2018              $7,078          Secured debt
          PO BOX 860507                                                                                     Unsecured loan repayment
          MINNEAPOLIS, MN 55486                                     11/26/2018               $710
                                                                                                            Suppliers or vendors
                                                                    11/28/2018                $94           Services
                                                                    12/19/2018                $9            Other

                                                                    12/26/2018               $542
                                                                      1/2/2019                $2
                                                                      1/9/2019                $9
                                                                     1/16/2019               $377
                                                                     1/28/2019               $529
                                                                      2/6/2019               $232




                                 TOTAL ONCOURSE LEARNING TRAINING PRO ACH                    $9,580

3.387     OPERATIONAL EXCELLENCE                                    11/28/2018             $201,154         Secured debt
          19712 MACARTHUR BLVD SUITE 110                                                                    Unsecured loan repayment
          IRVINE, CA 92612                                          12/27/2018              $55,778
                                                                                                            Suppliers or vendors
                                                                     1/11/2019             $159,699         Services
                                                                     1/28/2019             $175,202         Other




                                            TOTAL OPERATIONAL EXCELLENCE                   $591,833




                                                       Page 261 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 283 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.388     OPTIMAL BLUE LLC ACH                                      11/15/2018              $2,090          Secured debt
          PO BOX 123232 DEPT 3232                                                                           Unsecured loan repayment
          DALLAS, TX 75312                                          11/16/2018              $20,846
                                                                                                            Suppliers or vendors
                                                                    12/20/2018              $22,866         Services
                                                                     1/17/2019              $22,968         Other




                                               TOTAL OPTIMAL BLUE LLC ACH                   $68,770

3.389     ORACLE (OFSS) BPO SERVICES INC ACH                        11/29/2018             $127,737         Secured debt
          17901 VON KARMAN AVE STE 800                                                                      Unsecured loan repayment
          IRVINE, CA 92614                                          12/27/2018             $132,240
                                                                                                            Suppliers or vendors
                                                                     1/24/2019             $171,570         Services
                                                                                                            Other



                                TOTAL ORACLE (OFSS) BPO SERVICES INC ACH                   $431,547

3.390     O-REO ASSET MANAGEMENT LLC ACH                            11/16/2018              $2,855          Secured debt
          5115 N DYSART RD STE 202                                                                          Unsecured loan repayment
          LITCHFIELD PARK, AZ 85340                                 12/10/2018              $4,265
                                                                                                            Suppliers or vendors
                                                                      1/4/2019              $2,488          Services
                                                                     1/21/2019              $1,910          Other

                                                                     1/21/2019               $776
                                                                     1/29/2019              $1,210
                                                                      2/1/2019              $3,620




                                    TOTAL O-REO ASSET MANAGEMENT LLC ACH                    $17,124




                                                       Page 262 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 284 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.391     ORLANS PC ACH                                            11/15/2018              $24,049         Secured debt
          PO BOX 5041                                                                                      Unsecured loan repayment
          TROY, MI 48007                                           11/16/2018              $1,173
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $7,213          Services
                                                                   11/20/2018              $14,282         Other

                                                                   11/21/2018              $18,732
                                                                   11/23/2018              $1,860
                                                                   11/26/2018              $6,533
                                                                   11/27/2018               $188
                                                                   11/28/2018              $7,318
                                                                   11/29/2018              $19,468
                                                                   11/30/2018              $5,877
                                                                    12/3/2018              $4,200
                                                                    12/4/2018              $2,128
                                                                    12/5/2018              $2,374
                                                                    12/6/2018              $3,354
                                                                    12/7/2018              $4,321
                                                                   12/10/2018              $6,478
                                                                   12/11/2018               $329
                                                                   12/12/2018                $58
                                                                   12/13/2018               $615
                                                                   12/14/2018              $14,601
                                                                   12/14/2018                $12
                                                                   12/17/2018              $7,246
                                                                   12/18/2018              $4,777
                                                                   12/20/2018              $19,174
                                                                   12/21/2018              $3,240
                                                                   12/27/2018              $5,511
                                                                   12/28/2018              $1,490
                                                                   12/31/2018              $29,377
                                                                   12/31/2018              $10,847
                                                                     1/2/2019              $2,055
                                                                     1/3/2019              $2,988
                                                                     1/4/2019              $2,247

                                                      Page 263 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 285 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019               $590
                                                                     1/8/2019               $667
                                                                     1/9/2019              $6,585
                                                                    1/10/2019              $30,138
                                                                    1/11/2019              $8,088
                                                                    1/14/2019              $5,573
                                                                    1/15/2019              $1,234
                                                                    1/16/2019               $334
                                                                    1/17/2019              $3,462
                                                                    1/22/2019              $1,725
                                                                    1/28/2019                $51
                                                                    1/31/2019              $4,645
                                                                     2/7/2019              $1,576




                                                    TOTAL ORLANS PC ACH                   $298,781




                                                      Page 264 of 442 to Question 3
               19-10414-jlg         Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 286 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.392     ORLANS PC                                                11/13/2018               $765           Secured debt
          PO BOX 5041                                                                                      Unsecured loan repayment
          TROY           MI 48007                                  11/14/2018                $1
                                                                                                           Suppliers or vendors
                                                                   11/14/2018               $225           Services
                                                                   11/16/2018               $261           Other

                                                                   11/16/2018               $510
                                                                   11/19/2018              $2,213
                                                                   11/19/2018                $1
                                                                   11/20/2018              $1,904
                                                                   11/20/2018              $2,130
                                                                   11/21/2018               $728
                                                                   11/28/2018              $2,169
                                                                   11/28/2018               $938
                                                                   11/29/2018              $3,294
                                                                    12/3/2018               $260
                                                                    12/4/2018                $24
                                                                    12/4/2018               $128
                                                                    12/6/2018                $80
                                                                    12/6/2018               $908
                                                                    12/7/2018               $638
                                                                    12/7/2018               $470
                                                                   12/10/2018              $2,466
                                                                   12/11/2018               $400
                                                                   12/13/2018              $2,968
                                                                   12/13/2018               $450
                                                                   12/14/2018                $36
                                                                   12/19/2018                $49
                                                                   12/20/2018               $348
                                                                   12/21/2018               $473
                                                                   12/21/2018              $1,010
                                                                   12/27/2018               $430
                                                                   12/27/2018                $60
                                                                     1/4/2019               $303
                                                                     1/7/2019               $904

                                                      Page 265 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 287 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019              $1,960
                                                                    1/15/2019               $325
                                                                    1/23/2019               $200
                                                                    1/23/2019               $329
                                                                    1/24/2019               $200
                                                                    1/25/2019               $128
                                                                    1/28/2019               $729
                                                                    1/28/2019               $810
                                                                    1/29/2019              $1,290
                                                                    1/29/2019              $1,560
                                                                    1/30/2019               $960
                                                                    1/30/2019              $5,754
                                                                    1/31/2019               $113
                                                                    1/31/2019               $594
                                                                    1/31/2019               $980
                                                                    1/31/2019                $35
                                                                    1/31/2019               $225
                                                                     2/1/2019              $1,880
                                                                     2/4/2019               $484




                                                         TOTAL ORLANS PC                   $46,097

3.393     ORLEANS COURT CONDO ASSOC                                11/19/2018              $10,993         Secured debt
          18 41ST STREET UNIT 104                                                                          Unsecured loan repayment
          OCEAN CITY, MD 21842                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                     TOTAL ORLEANS COURT CONDO ASSOC                       $10,993




                                                      Page 266 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 288 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.394     ORRICK HERRINGTON & SUTCLIFFE ACH                         11/15/2018              $3,556          Secured debt
          2121 MAIN ST                                                                                      Unsecured loan repayment
          WHEELING, WV 26003                                        11/27/2018              $73,898
                                                                                                            Suppliers or vendors
                                                                     12/4/2018               $247           Services
                                                                    12/13/2018              $13,177         Other

                                                                     1/18/2019              $2,510
                                                                      2/7/2019              $19,056
                                                                      2/7/2019              $13,924
                                                                      2/8/2019             $237,484




                                TOTAL ORRICK HERRINGTON & SUTCLIFFE ACH                    $363,853

3.395     OUTSOLVE LLC                                               1/18/2019              $11,107         Secured debt
          3330 W ESPLANADE AVE SUITE 301                                                                    Unsecured loan repayment
          METAIRIE, LA 70002                                                                                Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                      TOTAL OUTSOLVE LLC                    $11,107

3.396     OVERLY & JOHNSON                                          11/27/2018              $7,778          Secured debt
          340 MAIN STREET                                                                                   Unsecured loan repayment
          PARIS, KY 40361                                                                                   Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                  TOTAL OVERLY & JOHNSON                     $7,778

3.397     PACER SERVICE CENTER ACH                                  12/10/2018              $45,205         Secured debt
          PO BOX 71364                                                                                      Unsecured loan repayment
          PHILADELPHIA, PA 19176                                    12/21/2018               $516
                                                                                                            Suppliers or vendors
                                                                     1/15/2019               $218           Services
                                                                     1/16/2019               $208           Other

                                                                     1/16/2019                $72
                                                                     1/17/2019              $2,059
                                                                     1/25/2019              $41,167




                                           TOTAL PACER SERVICE CENTER ACH                   $89,444




                                                       Page 267 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 289 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.398     PADGETT LAW GROUP                                        11/13/2018              $1,178          Secured debt
          6267 OLD WATER OAK RD                                                                            Unsecured loan repayment
          TALLAHASSEE      FL 32312                                11/13/2018              $3,468
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $3,703          Services
                                                                   11/14/2018              $2,825          Other

                                                                   11/15/2018              $1,975
                                                                   11/15/2018              $1,002
                                                                   11/16/2018              $14,846
                                                                   11/16/2018              $1,787
                                                                   11/19/2018               $785
                                                                   11/19/2018                $5
                                                                   11/20/2018               $427
                                                                   11/20/2018              $3,853
                                                                   11/21/2018               $161
                                                                   11/21/2018              $2,135
                                                                   11/23/2018              $1,170
                                                                   11/26/2018              $6,226
                                                                   11/26/2018              $4,046
                                                                   11/27/2018              $3,645
                                                                   11/27/2018               $767
                                                                   11/28/2018               $643
                                                                   11/28/2018              $1,526
                                                                   11/29/2018              $3,603
                                                                   11/29/2018              $3,744
                                                                   11/30/2018               $402
                                                                   11/30/2018               $811
                                                                    12/5/2018               $508
                                                                    12/5/2018              $1,356
                                                                    12/6/2018               $650
                                                                    12/6/2018               $560
                                                                    12/7/2018                $45
                                                                    12/7/2018               $465
                                                                   12/10/2018               $381
                                                                   12/10/2018              $2,689

                                                      Page 268 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 290 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/11/2018              $20,110
                                                                   12/11/2018               $378
                                                                   12/13/2018              $1,163
                                                                   12/13/2018                $23
                                                                   12/14/2018               $670
                                                                   12/14/2018               $499
                                                                   12/17/2018              $2,893
                                                                   12/17/2018              $1,999
                                                                   12/18/2018               $608
                                                                   12/18/2018              $2,791
                                                                   12/19/2018              $1,007
                                                                   12/19/2018              $2,057
                                                                   12/20/2018               $127
                                                                   12/20/2018              $2,584
                                                                   12/21/2018               $616
                                                                   12/24/2018               $746
                                                                   12/26/2018              $1,545
                                                                   12/26/2018               $595
                                                                   12/27/2018              $2,137
                                                                   12/27/2018              $1,505
                                                                   12/28/2018              $22,100
                                                                   12/28/2018              $1,729
                                                                   12/31/2018               $499
                                                                   12/31/2018              $1,745
                                                                     1/2/2019              $2,813
                                                                     1/2/2019              $3,763
                                                                     1/3/2019               $275
                                                                     1/3/2019              $5,285
                                                                     1/7/2019                $82
                                                                     1/7/2019              $1,924
                                                                     1/8/2019              $7,532
                                                                     1/8/2019              $1,562
                                                                     1/9/2019                $45

                                                      Page 269 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 291 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/9/2019               $894
                                                                    1/11/2019               $249
                                                                    1/11/2019               $190
                                                                    1/15/2019              $6,074
                                                                    1/15/2019              $1,106
                                                                    1/16/2019                $91
                                                                    1/16/2019              $2,721
                                                                    1/21/2019              $1,179
                                                                    1/21/2019               $121
                                                                    1/22/2019               $676
                                                                    1/22/2019              $3,227
                                                                    1/23/2019              $20,171
                                                                    1/23/2019              $22,487
                                                                    1/24/2019              $6,361
                                                                    1/24/2019              $2,508
                                                                    1/25/2019                $42
                                                                    1/25/2019              $2,126
                                                                    1/28/2019              $3,159
                                                                    1/28/2019              $2,065
                                                                    1/29/2019              $3,403
                                                                    1/29/2019               $452
                                                                    1/30/2019              $2,997
                                                                    1/30/2019              $4,770
                                                                    1/31/2019              $2,188
                                                                    1/31/2019                $25
                                                                    1/31/2019              $1,438
                                                                    1/31/2019              $3,580
                                                                    1/31/2019              $4,817
                                                                     2/1/2019              $15,835
                                                                     2/1/2019              $1,070
                                                                     2/4/2019              $12,918
                                                                     2/4/2019              $7,111



                                                      Page 270 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 292 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                              TOTAL PADGETT LAW GROUP                     $300,845




                                                      Page 271 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 293 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.399     PADGETT LAW GROUP ACH                                    11/13/2018              $23,817         Secured debt
          6267 OLD WATER OAK RD STE 203                                                                    Unsecured loan repayment
          TALLAHASSEE, FL 32312                                    11/14/2018              $12,220
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $18,562         Services
                                                                   11/16/2018              $22,296         Other

                                                                   11/19/2018              $26,927
                                                                   11/20/2018              $6,857
                                                                   11/21/2018              $71,564
                                                                   11/23/2018              $12,608
                                                                   11/27/2018              $47,049
                                                                   11/28/2018              $16,351
                                                                   11/29/2018              $8,377
                                                                   11/30/2018              $5,389
                                                                    12/3/2018              $58,915
                                                                    12/4/2018              $8,136
                                                                    12/5/2018              $6,509
                                                                    12/6/2018              $4,721
                                                                    12/7/2018              $2,840
                                                                   12/10/2018              $21,775
                                                                   12/11/2018              $54,938
                                                                   12/11/2018               $690
                                                                   12/12/2018              $16,668
                                                                   12/13/2018              $2,535
                                                                   12/14/2018              $31,541
                                                                   12/17/2018              $71,633
                                                                   12/18/2018              $22,119
                                                                   12/19/2018              $9,051
                                                                   12/20/2018              $16,505
                                                                   12/21/2018              $32,201
                                                                   12/24/2018              $18,387
                                                                   12/26/2018              $3,917
                                                                   12/27/2018             $118,672
                                                                   12/28/2018              $21,496
                                                                   12/31/2018              $87,276

                                                      Page 272 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 294 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/2/2019              $13,794
                                                                     1/3/2019              $37,315
                                                                     1/4/2019              $12,584
                                                                     1/7/2019              $25,809
                                                                     1/8/2019              $34,024
                                                                     1/9/2019              $16,334
                                                                    1/10/2019              $59,240
                                                                    1/11/2019              $17,432
                                                                    1/14/2019               $810
                                                                    1/15/2019              $39,094
                                                                    1/16/2019              $26,259
                                                                    1/17/2019              $1,049
                                                                    1/21/2019              $2,015
                                                                    1/22/2019              $1,400
                                                                    1/23/2019              $48,888
                                                                    1/28/2019               $125
                                                                    1/31/2019              $1,043
                                                                    1/31/2019              $18,613
                                                                     2/4/2019              $78,882
                                                                     2/5/2019               $960
                                                                     2/6/2019              $81,947
                                                                     2/7/2019              $44,467




                                         TOTAL PADGETT LAW GROUP ACH                    $1,444,622

3.400     PALM HARBOR HOMES INC                                    11/15/2018              $16,745         Secured debt
          15301 SPECTRUM DR STE 550                                                                        Unsecured loan repayment
          ADDISON, TX 75001                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                          TOTAL PALM HARBOR HOMES INC                      $16,745




                                                      Page 273 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 295 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.401     PARKER IBRAHIM & BERG ACH                                12/17/2018                $33           Secured debt
          270 DAVIDSON AVE                                                                                 Unsecured loan repayment
          SOMERSET, NJ 08873                                        1/18/2019                $67
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                        TOTAL PARKER IBRAHIM & BERG ACH                      $100

3.402     PARKER IBRAHIM & BERG LLC ACH                            11/15/2018                $36           Secured debt
          270 DAVIDSON AVE 6TH FLOOR                                                                       Unsecured loan repayment
          SOMERSET, NJ 08873                                        12/3/2018               $949
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                   TOTAL PARKER IBRAHIM & BERG LLC ACH                       $985

3.403     PASCO COUNTY TAX COLLECTOR                               12/13/2018              $2,213          Secured debt
          14236 6TH STREET, STE 100                                                                        Unsecured loan repayment
          DADE CITY, FL 33523                                      12/18/2018              $3,297
                                                                                                           Suppliers or vendors
                                                                    1/17/2019              $1,022          Services
                                                                                                           Other



                                      TOTAL PASCO COUNTY TAX COLLECTOR                      $6,531

3.404     PEGASYSTEMS INC ACH                                      11/23/2018             $833,930         Secured debt
          ONE ROGERS STREET                                                                                Unsecured loan repayment
          CAMBRIDGE, MA 02142                                      12/13/2018               $678
                                                                                                           Suppliers or vendors
                                                                     1/4/2019             $160,060         Services
                                                                     1/9/2019             $320,120         Other




                                             TOTAL PEGASYSTEMS INC ACH                  $1,314,788




                                                      Page 274 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 296 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.405     PEIRSON PATTERSON LLP ACH                                11/23/2018              $33,500         Secured debt
          4400 ALPHA RD                                                                                    Unsecured loan repayment
          DALLAS, TX 75244-4505                                    11/23/2018              $5,893
                                                                                                           Suppliers or vendors
                                                                   11/28/2018              $5,417          Services
                                                                   12/20/2018              $3,892          Other

                                                                   12/21/2018              $31,200
                                                                   12/21/2018               $396
                                                                     1/9/2019              $1,323
                                                                    1/10/2019              $7,695
                                                                    1/11/2019               $480
                                                                    1/11/2019              $40,873
                                                                    1/14/2019              $1,589
                                                                    1/17/2019              $3,811
                                                                    1/24/2019              $33,270




                                       TOTAL PEIRSON PATTERSON LLP ACH                    $169,338

3.406     PEIRSONPATTERSON LLP                                       1/9/2019              $8,218          Secured debt
          4400 ALPHA RD                                                                                    Unsecured loan repayment
          DALLAS        TX 75244                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                            TOTAL PEIRSONPATTERSON LLP                      $8,218

3.407     PENNSYLVANIA DEPT. OF REVENUE                            12/14/2018              $20,000         Secured debt
          DEPT 280908                                                                                      Unsecured loan repayment
          HARRISBURG, PA 17128-0908                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                    TOTAL PENNSYLVANIA DEPT. OF REVENUE                    $20,000

3.408     PERSUADE LOYALTY LLC                                     12/19/2018              $12,460         Secured debt
          222 N 2ND ST STE 200                                                                             Unsecured loan repayment
          MINNEAPOLIS, MN 55401                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                            TOTAL PERSUADE LOYALTY LLC                     $12,460




                                                      Page 275 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 297 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.409     PHELAN HALLINAN & SCHMIE                                 11/13/2018               $325           Secured debt
          1617 JFK BLVD STE 1400                                                                           Unsecured loan repayment
          PHILADELPHIA       PA 19103                              11/13/2018              $2,647
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $4,849          Services
                                                                   11/14/2018              $3,302          Other

                                                                   11/15/2018              $1,125
                                                                   11/15/2018               $408
                                                                   11/16/2018              $2,453
                                                                   11/16/2018              $6,076
                                                                   11/19/2018               $764
                                                                   11/20/2018               $744
                                                                   11/20/2018              $3,373
                                                                   11/21/2018              $4,293
                                                                   11/21/2018              $3,640
                                                                   11/23/2018              $2,138
                                                                   11/23/2018              $1,068
                                                                   11/26/2018                $25
                                                                   11/27/2018              $2,568
                                                                   11/27/2018               $104
                                                                   11/28/2018              $2,351
                                                                   11/28/2018              $5,601
                                                                   11/29/2018               $520
                                                                   11/29/2018              $1,150
                                                                   11/30/2018              $2,070
                                                                   11/30/2018               $675
                                                                    12/4/2018               $337
                                                                    12/4/2018               $595
                                                                    12/5/2018               $100
                                                                    12/5/2018               $768
                                                                    12/6/2018               $341
                                                                    12/6/2018              $3,605
                                                                    12/7/2018               $598
                                                                    12/7/2018              $1,435
                                                                   12/10/2018              $2,907

                                                      Page 276 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 298 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/10/2018              $3,263
                                                                   12/11/2018              $1,885
                                                                   12/11/2018               $932
                                                                   12/13/2018              $1,215
                                                                   12/13/2018               $830
                                                                   12/14/2018              $1,439
                                                                   12/14/2018              $4,884
                                                                   12/17/2018              $1,125
                                                                   12/17/2018               $488
                                                                   12/18/2018                $10
                                                                   12/18/2018               $450
                                                                   12/19/2018               $150
                                                                   12/20/2018                $11
                                                                   12/20/2018              $1,760
                                                                   12/21/2018               $250
                                                                   12/24/2018               $470
                                                                   12/24/2018                $30
                                                                   12/26/2018              $1,785
                                                                   12/26/2018              $1,611
                                                                   12/27/2018              $12,759
                                                                   12/27/2018               $100
                                                                   12/28/2018               $181
                                                                   12/28/2018              $1,850
                                                                   12/31/2018               $412
                                                                   12/31/2018              $1,375
                                                                     1/2/2019              $1,035
                                                                     1/2/2019               $764
                                                                     1/3/2019              $1,058
                                                                     1/3/2019               $181
                                                                     1/4/2019               $695
                                                                     1/4/2019              $1,048
                                                                     1/8/2019               $168
                                                                     1/8/2019               $813

                                                      Page 277 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 299 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/15/2019              $3,350
                                                                    1/15/2019               $181
                                                                    1/21/2019               $457
                                                                    1/21/2019              $1,350
                                                                    1/22/2019               $834
                                                                    1/22/2019              $2,658
                                                                    1/23/2019              $6,575
                                                                    1/23/2019              $7,324
                                                                    1/24/2019              $8,966
                                                                    1/24/2019              $2,843
                                                                    1/25/2019              $4,764
                                                                    1/28/2019              $2,395
                                                                    1/28/2019               $598
                                                                    1/29/2019              $3,362
                                                                    1/29/2019              $14,006
                                                                    1/30/2019              $2,254
                                                                    1/30/2019              $14,161
                                                                    1/31/2019              $1,529
                                                                    1/31/2019              $5,950
                                                                    1/31/2019               $541
                                                                    1/31/2019                $4
                                                                    1/31/2019               $758
                                                                     2/1/2019              $2,800
                                                                     2/1/2019              $1,230
                                                                     2/4/2019               $362
                                                                     2/4/2019              $5,950




                                        TOTAL PHELAN HALLINAN & SCHMIE                    $203,177




                                                      Page 278 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 300 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.410     PHELAN HALLINAN AND DIAMOND PC ACH                       11/23/2018              $11,399         Secured debt
          400 FELLOWSHIP RD SUITE 100                                                                      Unsecured loan repayment
          MOUNT LAUREL, NJ 08054                                    12/5/2018               $650
                                                                                                           Suppliers or vendors
                                                                    12/6/2018               $600           Services
                                                                   12/11/2018               $873           Other

                                                                   12/24/2018               $425




                                TOTAL PHELAN HALLINAN AND DIAMOND PC ACH                   $13,946




                                                      Page 279 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 301 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.411     PHELAN HALLINAN LLP ACH                                  11/13/2018               $225           Secured debt
          1617 JFK BLVD STE 1400                                                                           Unsecured loan repayment
          PHILADELPHIA, PA 19103-1814                              11/15/2018              $35,866
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $15,443         Services
                                                                   11/19/2018              $8,157          Other

                                                                   11/20/2018              $1,740
                                                                   11/21/2018              $56,501
                                                                   11/23/2018              $17,991
                                                                   11/26/2018              $15,634
                                                                   11/29/2018              $41,259
                                                                   11/30/2018              $16,140
                                                                    12/3/2018              $31,984
                                                                    12/4/2018              $13,513
                                                                    12/5/2018               $280
                                                                    12/6/2018              $36,311
                                                                    12/7/2018               $535
                                                                   12/10/2018              $10,908
                                                                   12/11/2018              $11,323
                                                                   12/12/2018              $6,140
                                                                   12/13/2018              $40,129
                                                                   12/14/2018               $500
                                                                   12/17/2018               $830
                                                                   12/19/2018               $979
                                                                   12/20/2018              $47,415
                                                                   12/21/2018              $18,183
                                                                   12/24/2018              $2,008
                                                                   12/26/2018               $547
                                                                   12/27/2018              $51,169
                                                                   12/28/2018              $29,531
                                                                   12/31/2018              $14,599
                                                                     1/2/2019              $1,890
                                                                     1/3/2019              $52,975
                                                                     1/4/2019              $12,145
                                                                     1/7/2019              $12,540

                                                      Page 280 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 302 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/8/2019              $2,230
                                                                     1/9/2019              $59,890
                                                                    1/10/2019              $6,467
                                                                    1/11/2019              $12,258
                                                                    1/16/2019                $75
                                                                    1/18/2019              $5,539
                                                                    1/21/2019              $4,175
                                                                    1/22/2019              $2,365
                                                                    1/24/2019               $500
                                                                    1/31/2019               $247
                                                                     2/4/2019              $1,295
                                                                     2/6/2019               $592
                                                                     2/7/2019              $5,009




                                         TOTAL PHELAN HALLINAN LLP ACH                    $706,029




                                                      Page 281 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 303 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.412     PHELAN HALLINAN PC (FL)                                  11/13/2018               $725           Secured debt
          2001 NW 64TH ST STE #100                                                                         Unsecured loan repayment
          FORT LAUDERDALE      FL 33309                            11/13/2018               $968
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $1,155          Services
                                                                   11/16/2018               $949           Other

                                                                   11/19/2018               $600
                                                                   11/20/2018               $250
                                                                   11/20/2018               $716
                                                                   11/28/2018               $500
                                                                   11/29/2018              $3,260
                                                                   11/29/2018                $37
                                                                    12/4/2018               $760
                                                                    12/4/2018              $1,063
                                                                    12/5/2018                $62
                                                                    12/5/2018              $2,795
                                                                    12/7/2018                $56
                                                                   12/10/2018               $219
                                                                   12/10/2018               $465
                                                                   12/14/2018                $15
                                                                   12/14/2018               $430
                                                                   12/17/2018               $775
                                                                   12/18/2018               $430
                                                                   12/18/2018               $124
                                                                   12/19/2018               $850
                                                                   12/21/2018               $150
                                                                   12/27/2018               $430
                                                                   12/28/2018               $125
                                                                   12/31/2018                $72
                                                                     1/2/2019              $1,000
                                                                     1/3/2019               $215
                                                                     1/8/2019               $215
                                                                     1/9/2019                $8
                                                                     1/9/2019               $625
                                                                    1/14/2019              $1,290

                                                      Page 282 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 304 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/23/2019               $250
                                                                    1/23/2019               $842
                                                                    1/24/2019               $333
                                                                    1/24/2019               $715
                                                                    1/28/2019               $645
                                                                    1/28/2019              $1,027
                                                                    1/29/2019              $4,775
                                                                    1/29/2019               $498
                                                                    1/30/2019               $325
                                                                    1/30/2019              $5,265
                                                                    1/31/2019                $52
                                                                    1/31/2019               $724
                                                                     2/4/2019               $432




                                           TOTAL PHELAN HALLINAN PC (FL)                   $37,217




                                                      Page 283 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 305 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.413     PHELAN HALLINAN PLC ACH                                  11/13/2018               $645           Secured debt
          2001 NW 64TH ST STE 100                                                                          Unsecured loan repayment
          FORT LAUDERDALE, FL 33309                                11/15/2018              $13,274
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $3,104          Services
                                                                   11/19/2018               $125           Other

                                                                   11/20/2018              $4,840
                                                                   11/21/2018              $7,106
                                                                   11/23/2018              $10,825
                                                                   11/26/2018              $4,589
                                                                   11/27/2018               $765
                                                                   11/28/2018              $4,315
                                                                   11/29/2018              $7,101
                                                                   11/30/2018               $382
                                                                    12/3/2018              $3,118
                                                                    12/4/2018              $1,170
                                                                    12/5/2018              $3,648
                                                                    12/6/2018              $4,838
                                                                    12/7/2018              $1,505
                                                                   12/10/2018              $8,090
                                                                   12/11/2018              $1,789
                                                                   12/11/2018              $3,417
                                                                   12/12/2018               $690
                                                                   12/13/2018              $12,313
                                                                   12/14/2018              $8,223
                                                                   12/17/2018              $11,087
                                                                   12/18/2018               $849
                                                                   12/19/2018               $795
                                                                   12/20/2018              $5,793
                                                                   12/21/2018              $4,337
                                                                   12/27/2018              $4,762
                                                                   12/28/2018              $1,068
                                                                   12/31/2018              $2,491
                                                                     1/3/2019              $3,152
                                                                     1/4/2019              $4,613

                                                      Page 284 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 306 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019              $5,141
                                                                     1/9/2019              $4,140
                                                                    1/10/2019               $400
                                                                    1/11/2019              $8,411
                                                                    1/14/2019                $12
                                                                    1/15/2019              $1,085
                                                                    1/17/2019              $1,393
                                                                    1/18/2019               $215
                                                                    1/31/2019               $125
                                                                     2/4/2019               $938
                                                                     2/7/2019              $1,543




                                          TOTAL PHELAN HALLINAN PLC ACH                   $168,222

3.414     PHILADELPHIA LEGAL ASSISTANCE                            12/18/2018              $13,952         Secured debt
          718 ARCH STREET STE 300N                                                                         Unsecured loan repayment
          PHILADELPHIA, PA 19106                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                   TOTAL PHILADELPHIA LEGAL ASSISTANCE                     $13,952

3.415     PHILLIPS LAW GROUP LLC                                   11/19/2018              $15,000         Secured debt
          PO BOX 362001                                                                                    Unsecured loan repayment
          BIRMINGHAM, AL 35236                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                           TOTAL PHILLIPS LAW GROUP LLC                    $15,000




                                                      Page 285 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 307 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.416     PHOENIX ASSET MANAGEMENT LLC ACH                         11/13/2018               $309           Secured debt
          7800 E UNION AVENUE SUITE 575                                                                    Unsecured loan repayment
          DENVER, CO 80237                                         11/14/2018              $10,795
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $4,623          Services
                                                                   11/16/2018              $14,047         Other

                                                                   11/21/2018              $18,026
                                                                   11/27/2018              $6,391
                                                                   11/28/2018              $5,975
                                                                   11/29/2018              $7,080
                                                                   11/30/2018              $1,905
                                                                    12/4/2018              $4,148
                                                                    12/6/2018              $12,741
                                                                    12/7/2018              $17,736
                                                                   12/11/2018              $6,673
                                                                   12/12/2018              $2,275
                                                                   12/13/2018              $3,310
                                                                   12/14/2018              $3,673
                                                                   12/17/2018              $4,717
                                                                   12/19/2018              $9,016
                                                                   12/20/2018              $2,637
                                                                   12/21/2018              $3,420
                                                                   12/31/2018              $19,169
                                                                     1/7/2019              $22,521
                                                                     1/8/2019               $696
                                                                     1/9/2019              $27,296
                                                                    1/10/2019              $1,500
                                                                    1/11/2019              $6,804
                                                                    1/14/2019              $5,063
                                                                    1/17/2019              $12,747
                                                                    1/23/2019              $27,310
                                                                    1/25/2019              $3,225
                                                                    1/29/2019              $2,940
                                                                    1/30/2019              $8,951
                                                                     2/6/2019              $21,522

                                                      Page 286 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 308 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer




                                TOTAL PHOENIX ASSET MANAGEMENT LLC ACH                     $299,241

3.417     PICNIC SPECIALTIES                                          1/8/2019              $8,513          Secured debt
          7304 W CHICAGO ST #101                                                                            Unsecured loan repayment
          CHANDLER, AZ 85226                                                                                Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                 TOTAL PICNIC SPECIALTIES                    $8,513

3.418     PILGRIM CHRISTAKIS LLP ACH                                 12/6/2018              $15,500         Secured debt
          321 N CLARK ST 26TH FL                                                                            Unsecured loan repayment
          CHICAGO, IL 60654                                         12/27/2018              $6,019
                                                                                                            Suppliers or vendors
                                                                     1/31/2019              $10,938         Services
                                                                      2/6/2019              $5,472          Other




                                         TOTAL PILGRIM CHRISTAKIS LLP ACH                   $37,929

3.419     PLATINUM COFFEE SERVICE INC ACH                            1/25/2019               $693           Secured debt
          18029 HUFSMITH KOHRVILLE RD                                                                       Unsecured loan repayment
          TOMBALL, TX 77375                                          1/29/2019               $800
                                                                                                            Suppliers or vendors
                                                                      2/5/2019               $665           Services
                                                                                                            Other



                                    TOTAL PLATINUM COFFEE SERVICE INC ACH                    $2,158




                                                       Page 287 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 309 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.420     PLUESE BECKER & SALTZMAN LLC ACH                         11/16/2018               $115           Secured debt
          20000 HORIZON WAY STE 900                                                                        Unsecured loan repayment
          MOUNT LAUREL, NJ 08054-4318                              11/20/2018               $127
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $1,077          Services
                                                                   11/23/2018               $957           Other

                                                                   11/28/2018               $690
                                                                   11/29/2018               $440
                                                                   11/30/2018               $772
                                                                    12/6/2018               $355
                                                                    12/7/2018               $515
                                                                   12/10/2018              $1,168
                                                                   12/13/2018               $182
                                                                   12/20/2018                $75
                                                                   12/21/2018                $95
                                                                   12/27/2018                $22
                                                                     1/3/2019                $86
                                                                     1/9/2019               $160
                                                                    1/10/2019               $340
                                                                    1/10/2019               $323




                                TOTAL PLUESE BECKER & SALTZMAN LLC ACH                      $7,497




                                                      Page 288 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 310 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.421     PLUS RELOCATION SERVICES INC ACH                         11/14/2018              $21,474         Secured debt
          600 HWY 169 S STE 500                                                                            Unsecured loan repayment
          MINNEAPOLIS, MN 55426                                    11/27/2018              $5,477
                                                                                                           Suppliers or vendors
                                                                   11/28/2018              $3,442          Services
                                                                   12/12/2018              $2,978          Other

                                                                   12/21/2018               $527
                                                                     1/9/2019              $53,879
                                                                    1/18/2019              $4,084
                                                                    1/23/2019               $916
                                                                     2/6/2019              $1,340




                                TOTAL PLUS RELOCATION SERVICES INC ACH                     $94,115




                                                      Page 289 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 311 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.422     PONTOON SOLUTIONS INC ACH                                11/15/2018              $1,923          Secured debt
          PO BOX 223672                                                                                    Unsecured loan repayment
          PITTSBURGH, PA 15251-2672                                11/19/2018               $848
                                                                                                           Suppliers or vendors
                                                                   11/20/2018               $163           Services
                                                                   11/21/2018              $1,568          Other

                                                                   11/23/2018               $109
                                                                   11/26/2018               $503
                                                                   11/29/2018              $1,733
                                                                    12/3/2018               $513
                                                                    12/6/2018              $1,658
                                                                    12/7/2018               $106
                                                                   12/10/2018               $637
                                                                   12/12/2018               $205
                                                                   12/13/2018              $1,199
                                                                   12/17/2018               $214
                                                                   12/19/2018               $115
                                                                   12/20/2018              $1,405
                                                                   12/21/2018               $801
                                                                   12/27/2018              $1,462
                                                                   12/28/2018               $763
                                                                     1/3/2019              $1,250
                                                                     1/7/2019               $813
                                                                     1/8/2019                $96
                                                                     1/9/2019                $24
                                                                    1/10/2019              $1,086
                                                                    1/11/2019               $198
                                                                    1/14/2019               $750
                                                                    1/15/2019                $40
                                                                    1/17/2019               $842
                                                                    1/18/2019               $482
                                                                    1/23/2019               $115
                                                                    1/24/2019               $454
                                                                    1/25/2019               $170
                                                                    1/28/2019               $658

                                                      Page 290 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 312 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/30/2019                $48
                                                                    1/31/2019               $691
                                                                     2/1/2019                $33
                                                                     2/4/2019               $726
                                                                     2/5/2019               $198
                                                                     2/6/2019               $110
                                                                     2/7/2019               $744




                                      TOTAL PONTOON SOLUTIONS INC ACH                      $25,452

3.423     POTOMAC PARTNERS LLC                                     11/16/2018              $3,000          Secured debt
          2127 S STREET NW                                                                                 Unsecured loan repayment
          WASHINGTON, DC 20008                                       1/3/2019              $3,000
                                                                                                           Suppliers or vendors
                                                                    1/18/2019              $3,000          Services
                                                                                                           Other



                                           TOTAL POTOMAC PARTNERS LLC                       $9,000

3.424     PRICEWATERHOUSECOOPERS LLP ACH                           11/28/2018              $19,357         Secured debt
          PO BOX 932011                                                                                    Unsecured loan repayment
          ATLANTA, GA 31193-2011                                   12/21/2018              $1,800
                                                                                                           Suppliers or vendors
                                                                     1/9/2019              $75,595         Services
                                                                    1/10/2019              $17,300         Other

                                                                    1/10/2019              $7,500
                                                                    1/14/2019              $10,000
                                                                    1/31/2019              $2,000
                                                                     2/1/2019              $12,500
                                                                     2/1/2019              $18,449
                                                                     2/7/2019              $75,000




                                TOTAL PRICEWATERHOUSECOOPERS LLP ACH                      $239,501




                                                      Page 291 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 313 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.425     PRO-TECK SERVICES                                        11/13/2018               $800           Secured debt
          307 WAVERLY OAKS RD                                                                              Unsecured loan repayment
          WALTHAM        MA 02452                                  11/15/2018               $389
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $115           Services
                                                                   11/20/2018              $3,550          Other

                                                                   11/21/2018              $3,825
                                                                   11/26/2018              $2,900
                                                                   12/10/2018              $6,279
                                                                   12/18/2018              $1,300
                                                                   12/19/2018              $2,880
                                                                   12/24/2018               $775
                                                                   12/28/2018                $75
                                                                     1/9/2019               $375
                                                                    1/14/2019              $8,075
                                                                    1/16/2019               $458
                                                                    1/18/2019               $725
                                                                    1/22/2019               $150
                                                                    1/31/2019               $125
                                                                    1/31/2019               $125
                                                                     2/1/2019               $130
                                                                     2/4/2019               $555




                                                TOTAL PRO-TECK SERVICES                    $33,606




                                                      Page 292 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 314 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.426     PRO-TECK SERVICES LTD ACH                                11/13/2018              $11,078         Secured debt
          307 WAVERLEY OAKS RD SUITE 305                                                                   Unsecured loan repayment
          WALTHAM, MA 02452                                        11/14/2018              $2,225
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $6,075          Services
                                                                   11/16/2018               $675           Other

                                                                   11/19/2018               $150
                                                                   11/20/2018              $2,825
                                                                   11/21/2018              $12,124
                                                                   11/23/2018               $425
                                                                   11/26/2018              $4,150
                                                                   11/27/2018               $730
                                                                   11/28/2018              $1,350
                                                                   11/29/2018               $650
                                                                    12/4/2018              $4,213
                                                                    12/5/2018              $13,955
                                                                    12/6/2018              $7,850
                                                                    12/7/2018              $1,925
                                                                   12/11/2018              $2,425
                                                                   12/12/2018              $2,650
                                                                   12/13/2018              $20,930
                                                                   12/14/2018              $1,375
                                                                   12/17/2018               $750
                                                                   12/18/2018               $550
                                                                   12/19/2018              $4,250
                                                                   12/20/2018              $3,710
                                                                   12/21/2018              $2,600
                                                                   12/24/2018              $3,325
                                                                   12/26/2018              $4,225
                                                                   12/27/2018              $17,156
                                                                   12/28/2018               $675
                                                                   12/31/2018              $1,675
                                                                     1/2/2019              $4,247
                                                                     1/3/2019              $5,730
                                                                     1/4/2019               $550

                                                      Page 293 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 315 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019               $125
                                                                     1/8/2019               $925
                                                                     1/9/2019              $4,625
                                                                    1/10/2019              $10,210
                                                                    1/21/2019                $42
                                                                    1/23/2019                $88
                                                                    1/30/2019               $125
                                                                    1/31/2019              $1,300
                                                                     2/1/2019               $250
                                                                     2/4/2019               $125
                                                                     2/5/2019               $625
                                                                     2/6/2019               $375
                                                                     2/7/2019              $1,125




                                        TOTAL PRO-TECK SERVICES LTD ACH                   $167,162

3.427     PROTIVITI INC ACH                                        11/14/2018              $48,990         Secured debt
          12269 COLLECTIONS CENTER DR                                                                      Unsecured loan repayment
          CHICAGO, IL 60693                                        12/13/2018             $132,475
                                                                                                           Suppliers or vendors
                                                                    1/10/2019             $161,604         Services
                                                                    1/22/2019              $45,391         Other

                                                                    1/31/2019              $85,105




                                                  TOTAL PROTIVITI INC ACH                 $473,565




                                                      Page 294 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 316 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.428     PROVENTURE CONSULTING INC                                11/21/2018              $54,299         Secured debt
          1922-B RUHLAND AVENUE                                                                            Unsecured loan repayment
          REDONDO BEACH, CA 90278                                   12/6/2018              $41,263
                                                                                                           Suppliers or vendors
                                                                   12/20/2018              $46,563         Services
                                                                     1/7/2019              $53,612         Other

                                                                    1/17/2019              $42,707
                                                                     2/5/2019              $37,788




                                       TOTAL PROVENTURE CONSULTING INC                    $276,231

3.429     PRYOR CASHMAN LLP ACH                                    11/27/2018              $3,958          Secured debt
          7 TIMES SQUARE                                                                                   Unsecured loan repayment
          NEW YORK, NY 10036-6569                                   1/30/2019              $5,250
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                          TOTAL PRYOR CASHMAN LLP ACH                       $9,207

3.430     QUALITY RESOURCE GROUP INC                               11/15/2018              $3,646          Secured debt
          12795 16TH AVE N                                                                                 Unsecured loan repayment
          PLYMOUTH, MN 55441                                       11/27/2018               $799
                                                                                                           Suppliers or vendors
                                                                   11/29/2018              $2,633          Services
                                                                   12/13/2018              $4,390          Other

                                                                   12/28/2018               $588
                                                                    1/16/2019               $847
                                                                    1/22/2019               $858




                                      TOTAL QUALITY RESOURCE GROUP INC                     $13,762




                                                      Page 295 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 317 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.431     QUATTRO DIRECT LLC ACH                                    12/3/2018             $309,845         Secured debt
          200 BERWYN PARK SUITE 310                                                                        Unsecured loan repayment
          BERWYN, PA 19312                                          12/6/2018              $73,685
                                                                                                           Suppliers or vendors
                                                                   12/13/2018             $167,976         Services
                                                                   12/17/2018             $374,370         Other

                                                                    1/18/2019             $342,354
                                                                     2/4/2019              $18,691




                                           TOTAL QUATTRO DIRECT LLC ACH                 $1,286,921

3.432     QUINTAIROS PRIETO WOOD & BOYER                            12/3/2018              $2,025          Secured debt
          9300 S DADELAND BLVD 4TH FL                                                                      Unsecured loan repayment
          MIAMI, FL 33156                                           12/6/2018               $110
                                                                                                           Suppliers or vendors
                                                                    12/7/2018               $165           Services
                                                                   12/21/2018              $1,350          Other

                                                                     1/3/2019               $250
                                                                     1/8/2019              $2,160
                                                                     1/9/2019               $675




                                 TOTAL QUINTAIROS PRIETO WOOD & BOYER                       $6,735




                                                      Page 296 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 318 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.433     RAS BORISKIN LLC ACH                                     11/15/2018              $10,140         Secured debt
          6409 CONGRESS AVE                                                                                Unsecured loan repayment
          BOCA RATON, FL 33487                                     11/16/2018              $7,810
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $3,740          Services
                                                                   11/21/2018              $31,419         Other

                                                                   11/23/2018              $1,331
                                                                   11/26/2018              $1,670
                                                                   11/29/2018              $39,964
                                                                   11/30/2018              $13,985
                                                                    12/3/2018              $15,288
                                                                    12/4/2018               $310
                                                                    12/6/2018              $28,195
                                                                    12/7/2018              $10,188
                                                                   12/10/2018              $18,030
                                                                   12/11/2018               $993
                                                                   12/13/2018              $29,310
                                                                   12/14/2018              $3,145
                                                                   12/17/2018              $2,779
                                                                   12/18/2018                $75
                                                                   12/20/2018              $23,232
                                                                   12/21/2018              $13,922
                                                                   12/27/2018              $41,248
                                                                   12/28/2018              $18,837
                                                                   12/31/2018              $4,091
                                                                     1/2/2019               $130
                                                                     1/3/2019              $34,056
                                                                     1/4/2019              $19,096
                                                                     1/7/2019              $10,515
                                                                     1/9/2019              $48,826
                                                                    1/10/2019              $3,163
                                                                    1/11/2019              $29,936
                                                                    1/14/2019              $9,795
                                                                    1/15/2019              $1,060
                                                                    1/16/2019               $485

                                                      Page 297 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 319 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/17/2019              $3,015
                                                                     2/7/2019               $850




                                             TOTAL RAS BORISKIN LLC ACH                   $480,627




                                                      Page 298 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 320 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.434     RAS CITRON LLC                                           11/13/2018              $1,643          Secured debt
          130 CLINTON RD STE 202                                                                           Unsecured loan repayment
          FAIRFIELD       NJ 07004                                 11/14/2018              $1,125
                                                                                                           Suppliers or vendors
                                                                   11/15/2018               $893           Services
                                                                   11/16/2018               $160           Other

                                                                   11/16/2018              $4,835
                                                                   11/19/2018              $1,035
                                                                   11/19/2018              $2,555
                                                                   11/20/2018               $687
                                                                   11/20/2018              $1,145
                                                                   11/21/2018              $2,068
                                                                   11/23/2018                $35
                                                                   11/26/2018              $2,175
                                                                   11/26/2018               $156
                                                                   11/27/2018              $1,625
                                                                   11/28/2018               $100
                                                                   11/29/2018              $2,193
                                                                    12/3/2018                $35
                                                                    12/4/2018                $75
                                                                    12/5/2018               $456
                                                                    12/5/2018               $630
                                                                    12/7/2018              $1,160
                                                                    12/7/2018               $322
                                                                   12/10/2018               $705
                                                                   12/11/2018              $1,025
                                                                   12/11/2018                $25
                                                                   12/12/2018                $7
                                                                   12/18/2018               $893
                                                                   12/18/2018                $19
                                                                   12/20/2018               $286
                                                                   12/20/2018               $283
                                                                   12/21/2018                $38
                                                                   12/26/2018              $3,425
                                                                   12/26/2018               $250

                                                      Page 299 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 321 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/27/2018               $840
                                                                   12/28/2018               $850
                                                                   12/28/2018                $49
                                                                   12/31/2018               $875
                                                                   12/31/2018               $277
                                                                     1/2/2019              $2,253
                                                                     1/2/2019               $443
                                                                     1/3/2019               $223
                                                                     1/4/2019               $570
                                                                     1/7/2019               $470
                                                                     1/8/2019                $12
                                                                     1/8/2019                $75
                                                                     1/9/2019               $250
                                                                     1/9/2019               $750
                                                                    1/11/2019               $107
                                                                    1/11/2019               $298
                                                                    1/14/2019               $731
                                                                    1/15/2019              $2,830
                                                                    1/16/2019                $78
                                                                    1/16/2019               $250
                                                                    1/21/2019              $2,535
                                                                    1/21/2019               $497
                                                                    1/22/2019               $297
                                                                    1/23/2019              $4,197
                                                                    1/23/2019              $1,268
                                                                    1/24/2019               $875
                                                                    1/25/2019              $2,220
                                                                    1/25/2019               $384
                                                                    1/28/2019              $1,328
                                                                    1/29/2019              $64,553
                                                                    1/29/2019              $27,413
                                                                    1/30/2019              $2,988
                                                                    1/30/2019              $8,828

                                                      Page 300 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 322 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/31/2019                $52
                                                                    1/31/2019              $3,325
                                                                    1/31/2019              $4,770
                                                                    1/31/2019              $3,127
                                                                     2/1/2019                $35
                                                                     2/4/2019              $2,244




                                                    TOTAL RAS CITRON LLC                  $175,226




                                                      Page 301 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 323 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.435     RAS CITRON LLC ACH                                       11/15/2018              $23,312         Secured debt
          130 CLINTON RD STE 202                                                                           Unsecured loan repayment
          FAIRFIELD, NJ 07004                                      11/16/2018              $4,472
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $5,313          Services
                                                                   11/20/2018              $3,183          Other

                                                                   11/21/2018              $32,731
                                                                   11/23/2018              $15,440
                                                                   11/26/2018              $6,302
                                                                   11/27/2018              $5,888
                                                                   11/28/2018              $3,360
                                                                   11/29/2018              $29,544
                                                                   11/30/2018              $15,634
                                                                    12/3/2018              $9,376
                                                                    12/4/2018              $1,966
                                                                    12/6/2018              $46,508
                                                                    12/7/2018              $8,756
                                                                   12/10/2018              $3,617
                                                                   12/11/2018              $2,410
                                                                   12/12/2018                $60
                                                                   12/13/2018              $30,694
                                                                   12/14/2018                $85
                                                                   12/17/2018              $7,889
                                                                   12/20/2018              $20,613
                                                                   12/21/2018              $13,233
                                                                   12/27/2018              $18,938
                                                                   12/28/2018              $9,826
                                                                   12/31/2018              $14,145
                                                                   12/31/2018              $2,783
                                                                     1/3/2019              $25,951
                                                                     1/4/2019              $5,003
                                                                     1/7/2019              $8,000
                                                                     1/8/2019              $1,213
                                                                     1/9/2019              $74,953
                                                                    1/10/2019              $5,929

                                                      Page 302 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 324 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/11/2019              $30,019
                                                                    1/14/2019                $6
                                                                    1/15/2019                $50
                                                                    1/17/2019               $446
                                                                    1/25/2019              $1,451
                                                                     2/4/2019               $100




                                               TOTAL RAS CITRON LLC ACH                   $489,197




                                                      Page 303 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 325 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.436     RAS CRANE LLC                                            11/13/2018              $1,404          Secured debt
          6409 CONGRESS AVE                                                                                Unsecured loan repayment
          BOCA RATON      FL 33487                                 11/13/2018              $2,493
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $4,182          Services
                                                                   11/14/2018               $108           Other

                                                                   11/15/2018               $147
                                                                   11/15/2018              $2,409
                                                                   11/16/2018              $1,311
                                                                   11/16/2018              $1,541
                                                                   11/19/2018              $1,283
                                                                   11/19/2018               $102
                                                                   11/20/2018              $3,899
                                                                   11/20/2018               $628
                                                                   11/21/2018               $840
                                                                   11/21/2018                $6
                                                                   11/23/2018                $20
                                                                   11/23/2018               $764
                                                                   11/26/2018              $1,119
                                                                   11/26/2018                $12
                                                                   11/27/2018              $1,393
                                                                   11/27/2018               $170
                                                                   11/28/2018               $787
                                                                   11/28/2018              $1,524
                                                                   11/30/2018              $1,193
                                                                   11/30/2018                $17
                                                                    12/3/2018               $302
                                                                    12/5/2018              $1,709
                                                                    12/5/2018                $44
                                                                    12/6/2018               $398
                                                                    12/7/2018               $335
                                                                    12/7/2018              $2,165
                                                                   12/10/2018              $1,888
                                                                   12/10/2018                $60
                                                                   12/11/2018              $5,199

                                                      Page 304 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 326 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/13/2018                $48
                                                                   12/13/2018                $35
                                                                   12/17/2018               $310
                                                                   12/17/2018              $1,126
                                                                   12/18/2018                $26
                                                                   12/19/2018              $3,833
                                                                   12/19/2018                $82
                                                                   12/21/2018                $42
                                                                   12/27/2018               $279
                                                                   12/27/2018              $1,385
                                                                   12/28/2018              $5,250
                                                                   12/28/2018               $181
                                                                   12/31/2018              $2,194
                                                                   12/31/2018               $179
                                                                     1/2/2019               $250
                                                                     1/2/2019              $2,288
                                                                     1/3/2019              $1,545
                                                                     1/4/2019              $2,221
                                                                     1/7/2019              $2,181
                                                                     1/7/2019               $109
                                                                     1/8/2019              $4,145
                                                                     1/8/2019                $86
                                                                     1/9/2019              $1,086
                                                                    1/10/2019               $676
                                                                    1/11/2019              $1,898
                                                                    1/11/2019                $87
                                                                    1/15/2019              $7,344
                                                                    1/15/2019               $426
                                                                    1/21/2019              $2,828
                                                                    1/21/2019                $29
                                                                    1/22/2019              $6,573
                                                                    1/22/2019               $145
                                                                    1/23/2019              $4,259

                                                      Page 305 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 327 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/23/2019              $2,272
                                                                    1/24/2019              $10,214
                                                                    1/24/2019              $1,997
                                                                    1/25/2019              $2,476
                                                                    1/25/2019              $2,999
                                                                    1/29/2019              $90,809
                                                                    1/29/2019              $11,778
                                                                    1/30/2019              $7,871
                                                                    1/30/2019               $559
                                                                    1/31/2019                $35
                                                                    1/31/2019              $9,269
                                                                    1/31/2019              $1,245
                                                                    1/31/2019              $5,131
                                                                     2/1/2019              $1,048
                                                                     2/1/2019              $3,438
                                                                     2/4/2019               $417
                                                                     2/4/2019              $1,758




                                                    TOTAL RAS CRANE LLC                   $245,905




                                                      Page 306 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 328 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.437     RAS CRANE LLC ACH                                        11/13/2018               $379           Secured debt
          6409 CONGRESS AVE STE 100                                                                        Unsecured loan repayment
          BOCA RATON, FL 33487                                     11/15/2018              $7,798
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $3,105          Services
                                                                   11/19/2018              $9,342          Other

                                                                   11/20/2018               $709
                                                                   11/21/2018              $16,817
                                                                   11/23/2018              $7,137
                                                                   11/26/2018              $2,472
                                                                   11/29/2018              $11,853
                                                                   11/30/2018              $4,603
                                                                    12/3/2018               $537
                                                                    12/5/2018               $494
                                                                    12/6/2018              $22,641
                                                                    12/7/2018              $7,943
                                                                   12/10/2018              $4,880
                                                                   12/11/2018              $4,850
                                                                   12/13/2018              $12,362
                                                                   12/17/2018              $2,279
                                                                   12/20/2018              $11,191
                                                                   12/21/2018              $12,554
                                                                   12/26/2018              $1,094
                                                                   12/27/2018              $18,615
                                                                   12/28/2018              $17,110
                                                                   12/31/2018              $7,271
                                                                     1/2/2019               $745
                                                                     1/3/2019              $15,696
                                                                     1/4/2019              $12,700
                                                                     1/7/2019              $8,449
                                                                     1/9/2019             $350,284
                                                                    1/10/2019              $2,059
                                                                    1/11/2019              $30,725
                                                                    1/14/2019              $7,244
                                                                    1/15/2019              $1,622

                                                      Page 307 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 329 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/16/2019              $85,818
                                                                    1/17/2019              $96,736
                                                                    1/29/2019              $29,155
                                                                     2/5/2019              $16,875
                                                                     2/6/2019               $488




                                                TOTAL RAS CRANE LLC ACH                   $846,629

3.438     RAWLINGS & MACINNIS PA                                   11/13/2018              $16,328         Secured debt
          PO BOX 1789                                                                                      Unsecured loan repayment
          MADISON, MS 39130-1789                                   11/14/2018              $6,264
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $635           Services
                                                                   11/27/2018              $19,026         Other

                                                                   11/30/2018               $390
                                                                   12/21/2018              $9,556
                                                                    1/11/2019              $6,678
                                                                    1/14/2019              $1,908
                                                                    1/15/2019               $365
                                                                    1/18/2019               $387
                                                                    1/22/2019              $1,711




                                           TOTAL RAWLINGS & MACINNIS PA                    $63,248

3.439     REAN CLOUD LLC ACH                                        12/5/2018              $81,540         Secured debt
          2201 COOPERATIVE WAY STE 302                                                                     Unsecured loan repayment
          HERNDON, VA 20171                                         12/7/2018              $12,717
                                                                                                           Suppliers or vendors
                                                                   12/21/2018              $13,693         Services
                                                                   12/21/2018              $72,958         Other

                                                                   12/31/2018             $145,656




                                              TOTAL REAN CLOUD LLC ACH                    $326,563




                                                      Page 308 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 330 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.440     RED ROCK FINANCIAL SERVICES                              11/19/2018              $2,378          Secured debt
          770 E WARM SPRINGS ROAD STE 320                                                                  Unsecured loan repayment
          LAS VEGAS, NV 89118                                      12/18/2018              $2,480
                                                                                                           Suppliers or vendors
                                                                   12/27/2018              $8,618          Services
                                                                                                           Other



                                     TOTAL RED ROCK FINANCIAL SERVICES                     $13,476

3.441     RED ROCK FINANCIAL SRVCS                                   2/4/2019              $8,532          Secured debt
          770E WARM SPRINGS RD#320                                                                         Unsecured loan repayment
          LAS VEGAS      NV 89118                                                                          Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                         TOTAL RED ROCK FINANCIAL SRVCS                     $8,532

3.442     REDM CONSULTING LLC ACH                                  11/15/2018              $6,900          Secured debt
          1704 ROUTE 27 STE 3                                                                              Unsecured loan repayment
          EDISON, NJ 08817                                         11/21/2018              $9,101
                                                                                                           Suppliers or vendors
                                                                   11/29/2018              $6,000          Services
                                                                   12/12/2018              $9,009          Other

                                                                   12/13/2018              $6,750
                                                                   12/20/2018              $5,400
                                                                   12/27/2018              $9,271
                                                                     1/3/2019              $6,000
                                                                    1/10/2019              $8,206
                                                                    1/17/2019              $6,000
                                                                    1/24/2019              $6,000
                                                                    1/31/2019              $3,750
                                                                     2/7/2019              $8,871




                                         TOTAL REDM CONSULTING LLC ACH                     $91,258




                                                      Page 309 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 331 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.443     REED SMITH LLP ACH                                       11/13/2018              $6,652          Secured debt
          PO BOX 360110                                                                                    Unsecured loan repayment
          PITTSBURGH, PA 15251                                     11/14/2018              $15,162
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $43,939         Services
                                                                   11/16/2018              $13,768         Other

                                                                   11/19/2018              $2,886
                                                                   11/21/2018              $29,041
                                                                   11/26/2018              $13,678
                                                                   11/27/2018             $145,321
                                                                   11/28/2018              $14,255
                                                                   11/29/2018              $6,432
                                                                   11/30/2018              $54,758
                                                                    12/3/2018              $76,761
                                                                    12/4/2018              $7,676
                                                                    12/6/2018              $7,560
                                                                   12/10/2018                $82
                                                                   12/13/2018              $1,500
                                                                   12/17/2018              $45,274
                                                                   12/18/2018              $4,114
                                                                   12/19/2018              $14,142
                                                                   12/20/2018             $103,371
                                                                   12/21/2018               $784
                                                                   12/24/2018               $560
                                                                   12/27/2018              $1,581
                                                                   12/28/2018              $2,688
                                                                     1/3/2019              $9,800
                                                                     1/9/2019              $4,000
                                                                    1/15/2019              $21,927
                                                                    1/18/2019              $4,000
                                                                    1/23/2019               $692
                                                                    1/24/2019              $48,094
                                                                    1/28/2019               $921
                                                                    1/30/2019              $5,017
                                                                     2/1/2019               $935

                                                      Page 310 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 332 of 845
Ditech Financial LLC                                                                                   Case Number:          19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


                                                                     2/5/2019              $47,454
                                                                     2/7/2019              $16,143
                                                                     2/8/2019             $1,200,000




                                               TOTAL REED SMITH LLP ACH                 $1,970,966




                                                      Page 311 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 333 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.444     REIMER ARNOVITZ CHERNEK                                  11/13/2018              $3,000          Secured debt
          30455 SOLON RD                                                                                   Unsecured loan repayment
          SOLON         OH 44139                                   11/14/2018               $225
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $3,440          Services
                                                                   11/15/2018               $585           Other

                                                                   11/16/2018              $1,890
                                                                   11/16/2018               $489
                                                                   11/19/2018               $567
                                                                   11/19/2018              $1,575
                                                                   11/20/2018              $1,361
                                                                   11/20/2018               $550
                                                                   11/21/2018              $1,440
                                                                   11/21/2018              $1,825
                                                                   11/23/2018               $525
                                                                   11/26/2018               $675
                                                                   11/27/2018              $2,850
                                                                   11/28/2018               $229
                                                                   11/28/2018              $3,100
                                                                   11/29/2018              $1,462
                                                                   11/29/2018              $2,140
                                                                    12/5/2018               $115
                                                                    12/5/2018              $1,365
                                                                    12/6/2018              $1,165
                                                                    12/6/2018               $450
                                                                    12/7/2018               $965
                                                                    12/7/2018              $1,660
                                                                   12/10/2018              $1,000
                                                                   12/13/2018               $700
                                                                   12/13/2018               $690
                                                                   12/17/2018               $250
                                                                   12/21/2018               $485
                                                                   12/21/2018               $387
                                                                   12/24/2018               $485
                                                                   12/24/2018               $232

                                                      Page 312 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 334 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/27/2018              $4,191
                                                                   12/28/2018               $350
                                                                     1/3/2019              $1,138
                                                                     1/3/2019               $130
                                                                     1/4/2019               $215
                                                                     1/4/2019              $1,125
                                                                     1/7/2019              $2,495
                                                                     1/7/2019              $1,825
                                                                     1/8/2019               $317
                                                                    1/14/2019               $825
                                                                    1/15/2019               $650
                                                                    1/21/2019               $165
                                                                    1/21/2019              $3,325
                                                                    1/23/2019              $5,120
                                                                    1/23/2019              $12,650
                                                                    1/24/2019              $2,196
                                                                    1/24/2019              $5,955
                                                                    1/25/2019              $2,410
                                                                    1/25/2019               $920
                                                                    1/28/2019               $522
                                                                    1/28/2019               $450
                                                                    1/29/2019              $16,262
                                                                    1/29/2019              $18,692
                                                                    1/30/2019              $6,258
                                                                    1/30/2019              $6,838
                                                                    1/31/2019              $8,610
                                                                    1/31/2019               $350
                                                                    1/31/2019              $5,840
                                                                    1/31/2019               $920
                                                                     2/1/2019               $976
                                                                     2/4/2019               $792




                                                      Page 313 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 335 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                         TOTAL REIMER ARNOVITZ CHERNEK                    $150,385

3.445     REIMER LAW CO - KY                                       11/14/2018               $295           Secured debt
          639 WASHINGTON AVE                                                                               Unsecured loan repayment
          NEWPORT, KY 41071                                        11/15/2018               $375
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $1,438          Services
                                                                   11/21/2018               $954           Other

                                                                   11/28/2018               $389
                                                                   11/29/2018               $422
                                                                    12/3/2018              $3,555
                                                                    12/5/2018               $293
                                                                   12/10/2018               $454
                                                                   12/12/2018              $2,022
                                                                   12/14/2018               $455
                                                                   12/19/2018               $305
                                                                   12/20/2018               $640
                                                                   12/24/2018              $1,300
                                                                   12/27/2018              $1,527
                                                                   12/31/2018              $3,294
                                                                     1/7/2019              $2,744
                                                                     1/8/2019               $265
                                                                     1/9/2019               $640
                                                                    1/10/2019              $4,421
                                                                    1/11/2019               $265
                                                                    1/17/2019               $108




                                                TOTAL REIMER LAW CO - KY                   $26,160




                                                      Page 314 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 336 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.446     REIMER LAW CO-OH                                         11/13/2018               $625           Secured debt
          30455 SOLON RD                                                                                   Unsecured loan repayment
          SOLON, OH 44139                                          11/15/2018                $50
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $3,833          Services
                                                                   11/19/2018              $7,958          Other

                                                                   11/20/2018              $1,430
                                                                   11/21/2018              $1,550
                                                                   11/27/2018              $8,497
                                                                   11/28/2018              $4,942
                                                                   11/29/2018              $2,430
                                                                    12/3/2018              $10,407
                                                                    12/4/2018              $6,381
                                                                    12/5/2018               $250
                                                                   12/10/2018              $14,927
                                                                   12/11/2018              $4,036
                                                                   12/12/2018              $3,730
                                                                   12/13/2018              $1,249
                                                                   12/14/2018              $6,078
                                                                   12/17/2018              $11,295
                                                                   12/18/2018               $145
                                                                   12/20/2018              $7,149
                                                                   12/21/2018              $4,625
                                                                   12/24/2018              $14,396
                                                                   12/26/2018              $1,709
                                                                   12/27/2018              $5,264
                                                                   12/28/2018              $1,681
                                                                   12/31/2018              $6,383
                                                                     1/3/2019              $10,983
                                                                     1/4/2019              $13,808
                                                                     1/7/2019              $10,071
                                                                     1/8/2019              $3,276
                                                                     1/9/2019              $9,068
                                                                    1/10/2019              $20,041
                                                                    1/11/2019              $21,166

                                                      Page 315 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 337 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/14/2019               $780
                                                                    1/15/2019              $1,803
                                                                    1/21/2019              $1,112
                                                                    1/23/2019                $75
                                                                     2/4/2019               $868




                                                 TOTAL REIMER LAW CO-OH                   $224,069




                                                      Page 316 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 338 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.447     REISENFELD & ASSOCIATES LPA ACH                          11/13/2018              $10,352         Secured debt
          3962 RED BANK ROAD                                                                               Unsecured loan repayment
          CINCINNATI, OH 45227                                     11/14/2018              $4,964
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $13,176         Services
                                                                   11/16/2018              $5,973          Other

                                                                   11/19/2018              $4,274
                                                                   11/21/2018              $11,979
                                                                   11/27/2018              $13,442
                                                                   11/28/2018               $250
                                                                   11/29/2018              $6,978
                                                                   11/30/2018              $11,097
                                                                    12/3/2018              $31,874
                                                                    12/4/2018              $2,660
                                                                    12/6/2018               $851
                                                                   12/10/2018              $11,979
                                                                   12/11/2018              $5,306
                                                                   12/12/2018              $7,715
                                                                   12/13/2018              $17,400
                                                                   12/14/2018              $6,833
                                                                   12/17/2018              $10,552
                                                                   12/18/2018               $435
                                                                   12/19/2018               $553
                                                                   12/20/2018              $3,269
                                                                   12/21/2018              $18,285
                                                                   12/24/2018              $22,930
                                                                   12/26/2018              $4,096
                                                                   12/27/2018              $14,417
                                                                   12/28/2018              $3,462
                                                                   12/31/2018              $14,578
                                                                     1/2/2019              $3,783
                                                                     1/3/2019              $7,481
                                                                     1/4/2019              $9,633
                                                                     1/7/2019              $10,635
                                                                     1/8/2019              $8,673

                                                      Page 317 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 339 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/9/2019              $12,195
                                                                    1/10/2019              $13,022
                                                                    1/11/2019              $14,860
                                                                    1/15/2019              $1,308
                                                                    1/16/2019              $2,705
                                                                     2/4/2019              $6,217
                                                                     2/6/2019              $1,256




                                TOTAL REISENFELD & ASSOCIATES LPA ACH                     $351,447




                                                      Page 318 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 340 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.448     REISENFELD AND ASSOC                                     11/13/2018               $706           Secured debt
          3962 RED BANK RD                                                                                 Unsecured loan repayment
          CINCINNATI      OH 45227                                 11/14/2018              $2,010
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $6,470          Services
                                                                   11/15/2018              $3,816          Other

                                                                   11/16/2018              $2,069
                                                                   11/19/2018              $3,728
                                                                   11/19/2018               $377
                                                                   11/20/2018               $623
                                                                   11/20/2018              $1,235
                                                                   11/21/2018              $2,890
                                                                   11/21/2018               $603
                                                                   11/23/2018              $1,403
                                                                   11/23/2018              $1,431
                                                                   11/26/2018               $250
                                                                   11/27/2018               $602
                                                                   11/28/2018               $450
                                                                   11/28/2018              $3,440
                                                                   11/29/2018               $796
                                                                   11/29/2018              $2,275
                                                                    12/5/2018              $1,995
                                                                    12/6/2018              $2,000
                                                                    12/6/2018               $520
                                                                    12/7/2018               $960
                                                                    12/7/2018               $192
                                                                   12/10/2018               $367
                                                                   12/10/2018              $2,050
                                                                   12/11/2018               $700
                                                                   12/13/2018               $297
                                                                   12/13/2018               $225
                                                                   12/14/2018               $325
                                                                   12/14/2018               $450
                                                                   12/17/2018              $1,667
                                                                   12/17/2018              $3,130

                                                      Page 319 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 341 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/18/2018              $1,486
                                                                   12/18/2018               $937
                                                                   12/19/2018              $1,381
                                                                   12/19/2018                $93
                                                                   12/20/2018              $2,916
                                                                   12/21/2018               $615
                                                                   12/24/2018              $1,495
                                                                   12/26/2018                $39
                                                                   12/28/2018               $952
                                                                   12/31/2018               $251
                                                                     1/2/2019               $633
                                                                     1/2/2019               $702
                                                                     1/3/2019               $410
                                                                     1/4/2019               $162
                                                                     1/4/2019               $410
                                                                     1/7/2019               $310
                                                                     1/7/2019               $900
                                                                     1/8/2019              $1,313
                                                                     1/8/2019               $445
                                                                    1/10/2019               $225
                                                                    1/11/2019              $1,640
                                                                    1/14/2019                $75
                                                                    1/15/2019               $700
                                                                    1/16/2019               $190
                                                                    1/21/2019              $1,805
                                                                    1/21/2019               $717
                                                                    1/22/2019               $443
                                                                    1/23/2019              $5,481
                                                                    1/23/2019              $8,280
                                                                    1/24/2019              $6,751
                                                                    1/24/2019               $203
                                                                    1/25/2019               $182
                                                                    1/25/2019               $688

                                                      Page 320 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 342 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/28/2019               $162
                                                                    1/28/2019              $1,310
                                                                    1/29/2019              $12,220
                                                                    1/29/2019              $1,123
                                                                    1/30/2019              $14,450
                                                                    1/30/2019              $3,150
                                                                    1/31/2019               $212
                                                                    1/31/2019              $5,236
                                                                    1/31/2019              $3,468
                                                                    1/31/2019               $734
                                                                     2/1/2019              $2,415
                                                                     2/1/2019              $7,832
                                                                     2/4/2019              $17,120
                                                                     2/4/2019              $26,798




                                            TOTAL REISENFELD AND ASSOC                    $189,105

3.449     RELOCATION PROJECT MANAGERS ACH                          12/21/2018              $7,263          Secured debt
          1951 OLD CUTHBERT ROAD STE 201                                                                   Unsecured loan repayment
          CHERRY HILL, NJ 08034                                     1/23/2019              $1,304
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL RELOCATION PROJECT MANAGERS ACH                       $8,567

3.450     RESNET                                                   11/30/2018              $5,000          Secured debt
          25520 COMMERCENTRE DR 1ST FLOOR                                                                  Unsecured loan repayment
          LAKE FOREST, CA 92630                                    12/28/2018              $5,000
                                                                                                           Suppliers or vendors
                                                                    1/30/2019              $5,000          Services
                                                                                                           Other



                                                            TOTAL RESNET                   $15,000




                                                      Page 321 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 343 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.451     RICE FIRM LLC                                            11/29/2018              $6,000          Secured debt
          NORTH 420 20TH ST STE 2200                                                                       Unsecured loan repayment
          BIRMINGHAM, AL 35209                                     11/29/2018              $2,500
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                      TOTAL RICE FIRM LLC                   $8,500

3.452     RICHARDS LAYTON & FINGER P A ACH                          1/31/2019              $2,414          Secured debt
          ONE RODNEY SQUARE 920 N KING ST                                                                  Unsecured loan repayment
          WILMINGTON, DE 19801                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                 TOTAL RICHARDS LAYTON & FINGER P A ACH                     $2,414




                                                      Page 322 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 344 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.453     RILEY POPE & LANEY LLC ACH                               11/15/2018              $3,106          Secured debt
          PO BOX 11412                                                                                     Unsecured loan repayment
          COLUMBIA, SC 29211                                       11/16/2018              $6,277
                                                                                                           Suppliers or vendors
                                                                   11/20/2018                $25           Services
                                                                   11/21/2018              $9,981          Other

                                                                   11/23/2018              $3,136
                                                                   11/28/2018               $783
                                                                   11/29/2018              $13,434
                                                                   11/30/2018               $649
                                                                    12/3/2018              $1,480
                                                                    12/6/2018              $3,333
                                                                    12/7/2018               $982
                                                                   12/10/2018              $3,647
                                                                   12/11/2018              $2,515
                                                                   12/13/2018              $4,404
                                                                   12/14/2018               $783
                                                                   12/17/2018              $5,339
                                                                   12/20/2018              $8,906
                                                                   12/21/2018              $3,894
                                                                   12/27/2018              $30,724
                                                                   12/28/2018              $8,710
                                                                   12/31/2018               $433
                                                                     1/3/2019              $5,193
                                                                     1/4/2019              $2,139
                                                                     1/7/2019               $684
                                                                     1/9/2019              $22,638
                                                                    1/11/2019              $7,757
                                                                    1/14/2019              $6,986
                                                                    1/16/2019               $200
                                                                    1/18/2019                $52
                                                                     2/4/2019               $500
                                                                     2/7/2019               $680




                                                      Page 323 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 345 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                       TOTAL RILEY POPE & LANEY LLC ACH                   $159,369




                                                      Page 324 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 346 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.454     RILEY POPE AND LANEY                                     11/13/2018               $217           Secured debt
          2838 DEVINE ST                                                                                   Unsecured loan repayment
          COLUMBIA        SC 29205                                 11/13/2018              $1,175
                                                                                                           Suppliers or vendors
                                                                   11/14/2018                $10           Services
                                                                   11/15/2018               $660           Other

                                                                   11/15/2018               $157
                                                                   11/16/2018               $773
                                                                   11/19/2018               $660
                                                                   11/20/2018               $880
                                                                   11/20/2018               $330
                                                                   11/21/2018               $897
                                                                   11/21/2018               $600
                                                                   11/27/2018               $688
                                                                   11/27/2018               $775
                                                                   11/28/2018               $840
                                                                   11/28/2018               $800
                                                                   11/29/2018               $541
                                                                   11/29/2018              $1,098
                                                                   11/30/2018               $350
                                                                   11/30/2018               $123
                                                                    12/4/2018               $350
                                                                    12/5/2018               $660
                                                                   12/11/2018              $1,050
                                                                   12/11/2018               $181
                                                                   12/14/2018               $809
                                                                   12/17/2018               $150
                                                                   12/19/2018               $330
                                                                   12/20/2018               $157
                                                                   12/21/2018                $16
                                                                   12/21/2018              $1,247
                                                                   12/27/2018               $473
                                                                   12/27/2018              $1,595
                                                                   12/28/2018              $1,101
                                                                   12/28/2018              $1,050

                                                      Page 325 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 347 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/31/2018               $735
                                                                   12/31/2018                $2
                                                                     1/2/2019               $547
                                                                     1/4/2019               $630
                                                                     1/4/2019              $1,135
                                                                     1/8/2019               $440
                                                                     1/9/2019               $133
                                                                     1/9/2019               $192
                                                                    1/15/2019               $950
                                                                    1/21/2019               $816
                                                                    1/21/2019              $1,879
                                                                    1/22/2019               $716
                                                                    1/23/2019              $3,257
                                                                    1/23/2019              $7,905
                                                                    1/24/2019                $2
                                                                    1/24/2019               $325
                                                                    1/25/2019              $1,335
                                                                    1/28/2019               $530
                                                                    1/29/2019              $4,166
                                                                    1/30/2019              $16,491
                                                                    1/30/2019              $4,950
                                                                    1/31/2019              $8,259
                                                                    1/31/2019               $554
                                                                    1/31/2019              $8,151
                                                                    1/31/2019              $2,179
                                                                     2/1/2019              $2,650
                                                                     2/1/2019               $866
                                                                     2/4/2019              $1,393
                                                                     2/4/2019               $399




                                             TOTAL RILEY POPE AND LANEY                    $92,324



                                                      Page 326 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 348 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.455     RINEY PACKARD PLLC                                       11/13/2018              $13,955         Secured debt
          5420 LBJ FRWY STE 220                                                                            Unsecured loan repayment
          DALLAS, TX 75240                                         11/14/2018              $1,374
                                                                                                           Suppliers or vendors
                                                                   11/15/2018               $735           Services
                                                                   11/16/2018              $1,332          Other

                                                                   11/19/2018              $7,495
                                                                   11/20/2018              $1,070
                                                                   11/21/2018              $6,560
                                                                   11/27/2018              $6,762
                                                                   11/28/2018               $931
                                                                   11/29/2018               $493
                                                                   11/30/2018              $1,030
                                                                    12/3/2018               $103
                                                                    12/4/2018               $574
                                                                    12/5/2018              $1,272
                                                                    12/7/2018               $860
                                                                   12/10/2018              $23,555
                                                                   12/11/2018              $1,075
                                                                   12/12/2018              $2,184
                                                                   12/13/2018              $2,573
                                                                   12/14/2018               $595
                                                                   12/17/2018              $3,182
                                                                   12/18/2018              $1,824
                                                                   12/20/2018               $604
                                                                   12/21/2018               $771
                                                                   12/27/2018              $1,648
                                                                   12/31/2018              $45,540
                                                                     1/3/2019              $1,385
                                                                     1/8/2019              $1,031
                                                                    1/10/2019              $9,076
                                                                    1/11/2019              $8,365
                                                                    1/15/2019              $2,199
                                                                    1/16/2019              $13,274
                                                                    1/17/2019              $1,863

                                                      Page 327 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 349 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/23/2019              $7,409
                                                                    1/28/2019                $45
                                                                    1/31/2019              $4,543
                                                                     2/4/2019              $39,879
                                                                     2/6/2019              $24,958
                                                                     2/7/2019              $36,387




                                               TOTAL RINEY PACKARD PLLC                   $278,510

3.456     RISK MANAGEMENT SOLUTIONS INC                            11/20/2018              $15,000         Secured debt
          252 HARRY LANE BOULEVARD STE 204                                                                 Unsecured loan repayment
          KNOXVILLE, TN 37923                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                  TOTAL RISK MANAGEMENT SOLUTIONS INC                      $15,000

3.457     RMG ENTERPRISE SOLUTIONS INC                              12/5/2018              $10,670         Secured debt
          PO BOX 123769                                                                                    Unsecured loan repayment
          DALLAS, TX 75312-3769                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                   TOTAL RMG ENTERPRISE SOLUTIONS INC                      $10,670




                                                      Page 328 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 350 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.458     ROBERT HALF TECHNOLOGY                                   11/21/2018              $5,569          Secured debt
          PO BOX 743295                                                                                    Unsecured loan repayment
          LOS ANGELES, CA 90074-3295                               11/23/2018               $742
                                                                                                           Suppliers or vendors
                                                                   11/26/2018              $4,729          Services
                                                                    12/3/2018              $5,464          Other

                                                                    12/6/2018               $900
                                                                   12/10/2018              $4,834
                                                                   12/20/2018              $5,569
                                                                   12/27/2018              $5,044
                                                                   12/31/2018              $5,779
                                                                     1/3/2019               $396
                                                                    1/10/2019              $5,893
                                                                    1/17/2019              $3,678
                                                                    1/22/2019              $5,832
                                                                    1/28/2019              $5,044
                                                                     2/1/2019              $3,678




                                         TOTAL ROBERT HALF TECHNOLOGY                      $63,150




                                                      Page 329 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 351 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.459     ROBERTSON ANSCHUTZ & SCHNEID PL ACH                      11/14/2018              $2,108          Secured debt
          6409 CONGRESS AVE STE 100                                                                        Unsecured loan repayment
          BOCA RATON, FL 33487                                     11/15/2018              $17,137
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $4,712          Services
                                                                   11/19/2018              $4,669          Other

                                                                   11/20/2018               $250
                                                                   11/21/2018              $40,370
                                                                   11/23/2018              $7,380
                                                                   11/26/2018              $10,071
                                                                   11/29/2018              $44,277
                                                                   11/30/2018              $7,046
                                                                    12/3/2018              $12,215
                                                                    12/6/2018              $33,251
                                                                    12/7/2018              $15,402
                                                                   12/10/2018              $10,186
                                                                   12/11/2018              $2,340
                                                                   12/13/2018              $22,290
                                                                   12/17/2018              $2,111
                                                                   12/20/2018              $29,929
                                                                   12/21/2018              $9,042
                                                                   12/27/2018              $31,569
                                                                   12/28/2018              $6,404
                                                                   12/31/2018              $1,375
                                                                     1/3/2019              $33,785
                                                                     1/4/2019              $12,644
                                                                     1/7/2019              $8,158
                                                                     1/9/2019              $82,383
                                                                    1/10/2019              $15,079
                                                                    1/11/2019              $18,722
                                                                    1/14/2019              $2,395
                                                                    1/15/2019              $1,678
                                                                    1/17/2019              $1,983
                                                                    1/21/2019               $155
                                                                    1/24/2019               $151

                                                      Page 330 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 352 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/25/2019              $1,720




                           TOTAL ROBERTSON ANSCHUTZ & SCHNEID PL ACH                      $492,983

3.460     ROBERTSON ANSCHUTZ VETTERS                               11/13/2018               $530           Secured debt
          1500 CITYWEST BLVD #700                                                                          Unsecured loan repayment
          HOUSTON, TX 77042                                        11/16/2018               $916
                                                                                                           Suppliers or vendors
                                                                   11/20/2018              $3,971          Services
                                                                   11/23/2018              $9,890          Other

                                                                   11/27/2018                $95
                                                                   11/30/2018              $2,309
                                                                    12/3/2018               $312
                                                                    12/4/2018              $2,906
                                                                    12/7/2018              $1,357
                                                                   12/14/2018              $11,443
                                                                   12/17/2018               $837
                                                                   12/21/2018              $26,553
                                                                   12/24/2018              $25,401
                                                                   12/28/2018              $10,528
                                                                     1/4/2019              $2,709
                                                                     1/7/2019              $5,431
                                                                     1/8/2019              $2,345
                                                                    1/10/2019              $1,853
                                                                    1/11/2019              $6,893
                                                                    1/14/2019              $2,801
                                                                    1/15/2019              $1,946
                                                                    1/16/2019              $2,815
                                                                    1/17/2019              $1,258
                                                                     2/1/2019              $1,947




                                    TOTAL ROBERTSON ANSCHUTZ VETTERS                      $127,046




                                                      Page 331 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 353 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.461     ROBERTSON, ANSCHUTZ                                      11/13/2018              $2,218          Secured debt
          6409 N CONGRESS AVE #100                                                                         Unsecured loan repayment
          BOCA RATON       FL 33487                                11/13/2018              $1,860
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $2,613          Services
                                                                   11/14/2018              $1,791          Other

                                                                   11/15/2018              $1,560
                                                                   11/15/2018               $435
                                                                   11/16/2018              $1,969
                                                                   11/16/2018              $4,966
                                                                   11/19/2018               $195
                                                                   11/19/2018              $1,720
                                                                   11/20/2018              $3,358
                                                                   11/20/2018              $1,005
                                                                   11/21/2018              $6,490
                                                                   11/21/2018              $5,463
                                                                   11/23/2018               $640
                                                                   11/23/2018              $2,875
                                                                   11/26/2018              $2,073
                                                                   11/26/2018              $3,013
                                                                   11/27/2018                $61
                                                                   11/27/2018              $2,218
                                                                   11/28/2018               $892
                                                                   11/28/2018              $1,890
                                                                   11/29/2018                $35
                                                                   11/29/2018              $3,123
                                                                   11/30/2018              $1,750
                                                                   11/30/2018              $1,272
                                                                    12/3/2018               $870
                                                                    12/3/2018               $620
                                                                    12/4/2018               $957
                                                                    12/4/2018              $1,510
                                                                    12/5/2018              $3,956
                                                                    12/5/2018              $1,590
                                                                    12/6/2018               $100

                                                      Page 332 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 354 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    12/6/2018               $581
                                                                    12/7/2018               $767
                                                                    12/7/2018              $3,088
                                                                   12/10/2018              $1,915
                                                                   12/10/2018               $286
                                                                   12/11/2018              $2,295
                                                                   12/11/2018              $2,746
                                                                   12/12/2018              $4,830
                                                                   12/12/2018               $700
                                                                   12/13/2018               $586
                                                                   12/13/2018               $800
                                                                   12/14/2018               $695
                                                                   12/14/2018              $1,973
                                                                   12/17/2018              $2,483
                                                                   12/17/2018                $65
                                                                   12/18/2018               $655
                                                                   12/18/2018              $4,410
                                                                   12/19/2018              $1,698
                                                                   12/19/2018                $50
                                                                   12/20/2018               $430
                                                                   12/21/2018              $1,265
                                                                   12/21/2018              $2,752
                                                                   12/27/2018               $115
                                                                   12/27/2018              $2,875
                                                                   12/28/2018              $1,200
                                                                   12/31/2018               $250
                                                                   12/31/2018               $137
                                                                     1/2/2019              $3,595
                                                                     1/2/2019              $1,459
                                                                     1/3/2019              $1,183
                                                                     1/3/2019               $254
                                                                     1/4/2019                $90
                                                                     1/4/2019              $2,805

                                                      Page 333 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 355 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019              $1,613
                                                                     1/8/2019              $1,250
                                                                     1/8/2019                $54
                                                                     1/9/2019              $1,247
                                                                    1/14/2019               $250
                                                                    1/15/2019              $1,750
                                                                    1/16/2019               $148
                                                                    1/16/2019               $175
                                                                    1/21/2019              $1,470
                                                                    1/21/2019              $2,800
                                                                    1/22/2019              $2,760
                                                                    1/22/2019              $1,114
                                                                    1/23/2019              $5,246
                                                                    1/23/2019              $3,690
                                                                    1/24/2019               $669
                                                                    1/24/2019              $7,708
                                                                    1/25/2019              $2,458
                                                                    1/25/2019               $455
                                                                    1/28/2019              $3,363
                                                                    1/28/2019                $50
                                                                    1/29/2019             $111,483
                                                                    1/29/2019              $48,825
                                                                    1/30/2019              $27,653
                                                                    1/30/2019              $12,117
                                                                    1/31/2019              $4,210
                                                                    1/31/2019              $2,838
                                                                    1/31/2019              $9,701
                                                                    1/31/2019              $2,000
                                                                     2/1/2019              $2,072
                                                                     2/1/2019              $3,033
                                                                     2/4/2019               $783
                                                                     2/4/2019              $3,196



                                                      Page 334 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 356 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                            TOTAL ROBERTSON, ANSCHUTZ                     $380,291

3.462     ROBIN F REYNOLDS PC                                      12/20/2018              $6,500          Secured debt
          139 SOUTH BROADNAX STREET                                                                        Unsecured loan repayment
          DADEVILLE, AL 36853                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                              TOTAL ROBIN F REYNOLDS PC                     $6,500

3.463     ROBISON & HOLMES PLLC ACH                                11/13/2018              $9,958          Secured debt
          PO DRAWER 1128                                                                                   Unsecured loan repayment
          MCCOMB, MS 39649                                         11/14/2018              $1,734
                                                                                                           Suppliers or vendors
                                                                   11/20/2018               $876           Services
                                                                   12/10/2018              $17,984         Other

                                                                   12/13/2018               $880
                                                                   12/17/2018              $3,821
                                                                   12/18/2018               $795
                                                                   12/31/2018              $4,636
                                                                     1/3/2019              $3,486
                                                                     1/7/2019              $23,149
                                                                    1/10/2019              $2,205
                                                                    1/11/2019              $10,828
                                                                    1/14/2019              $5,222
                                                                    1/23/2019              $3,590
                                                                    1/25/2019               $876
                                                                     2/1/2019              $1,736
                                                                     2/4/2019              $3,688
                                                                     2/6/2019              $13,572
                                                                     2/7/2019              $2,743




                                      TOTAL ROBISON & HOLMES PLLC ACH                     $111,777




                                                      Page 335 of 442 to Question 3
               19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 357 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.464     ROC II FAIRLEAD GRAN PARK AT ACH                          11/27/2018              $11,944         Secured debt
          1800 PARKWAY PLACE SUITE 235                                                                      Unsecured loan repayment
          MARIETTA, GA 30067                                        12/24/2018              $15,987
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                   TOTAL ROC II FAIRLEAD GRAN PARK AT ACH                   $27,930

3.465     RODRIGUEZ III, MANUEL                                      12/4/2018               $345           Secured debt
          3000 BAYPORT DRIVE                                                                                Unsecured loan repayment
          SUITE 985                                                 12/13/2018              $1,264
                                                                                                            Suppliers or vendors
          TAMPA, FL 33607                                           12/21/2018              $1,873          Services
                                                                      1/9/2019               $877           Other Expense Reimb

                                                                     1/14/2019              $1,175
                                                                     1/22/2019               $980
                                                                      2/6/2019               $775
                                                                      2/7/2019                $23




                                               TOTAL RODRIGUEZ III, MANUEL                   $7,312




                                                       Page 336 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 358 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.466     ROSE L BRAND & ASSOC ACH                                 11/13/2018               $814           Secured debt
          7430 WASHINGTON ST NE                                                                            Unsecured loan repayment
          ALBUQUERQUE, NM 87109                                    11/14/2018              $1,805
                                                                                                           Suppliers or vendors
                                                                   11/15/2018               $815           Services
                                                                   11/19/2018               $953           Other

                                                                   11/27/2018              $2,311
                                                                   11/28/2018               $710
                                                                   11/29/2018               $248
                                                                    12/3/2018              $4,364
                                                                   12/10/2018              $1,600
                                                                   12/12/2018              $10,943
                                                                   12/13/2018                $23
                                                                   12/14/2018              $1,381
                                                                   12/17/2018               $528
                                                                   12/19/2018               $193
                                                                   12/21/2018              $4,897
                                                                   12/27/2018               $689
                                                                   12/28/2018               $863
                                                                     1/3/2019              $4,853
                                                                     1/4/2019              $4,272
                                                                     1/7/2019              $4,820
                                                                     1/8/2019                $74
                                                                     1/9/2019              $1,382
                                                                    1/10/2019              $6,275
                                                                    1/11/2019              $1,746
                                                                    1/14/2019                $50
                                                                    1/15/2019                $13
                                                                    1/16/2019              $1,708
                                                                    1/21/2019                $79
                                                                    1/22/2019                $13
                                                                     2/4/2019              $6,199
                                                                     2/6/2019              $1,035




                                                      Page 337 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 359 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                        TOTAL ROSE L BRAND & ASSOC ACH                     $65,655




                                                      Page 338 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 360 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.467     ROSE L BRAND & ASSOCIATE                                 11/14/2018                $13           Secured debt
          7430 WASHINGTON RD NE                                                                            Unsecured loan repayment
          ALBUQUERQUE       NM 87109                               11/15/2018               $171
                                                                                                           Suppliers or vendors
                                                                   11/15/2018                $13           Services
                                                                   11/20/2018               $220           Other

                                                                   11/27/2018               $171
                                                                   11/28/2018               $160
                                                                   11/28/2018                $13
                                                                    12/5/2018              $1,180
                                                                    12/5/2018               $689
                                                                    12/6/2018                $13
                                                                    12/6/2018               $171
                                                                    12/7/2018               $246
                                                                    12/7/2018                $18
                                                                   12/12/2018               $600
                                                                   12/12/2018                $47
                                                                   12/14/2018               $400
                                                                   12/14/2018                $32
                                                                   12/17/2018                $26
                                                                   12/17/2018               $352
                                                                   12/18/2018                $47
                                                                   12/18/2018               $600
                                                                   12/21/2018                $18
                                                                   12/28/2018               $248
                                                                   12/28/2018               $850
                                                                     1/4/2019              $1,137
                                                                     1/4/2019               $139
                                                                     1/8/2019                $67
                                                                     1/8/2019               $888
                                                                    1/16/2019                $4
                                                                    1/16/2019                $50
                                                                    1/22/2019                $71
                                                                    1/22/2019               $903
                                                                    1/23/2019               $548

                                                      Page 339 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 361 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/24/2019               $140
                                                                    1/28/2019                $66
                                                                    1/28/2019               $865
                                                                    1/29/2019               $120
                                                                    1/29/2019              $1,526
                                                                    1/30/2019                $86
                                                                    1/30/2019               $656
                                                                    1/31/2019               $584
                                                                    1/31/2019                $46
                                                                     2/4/2019               $295




                                        TOTAL ROSE L BRAND & ASSOCIATE                     $14,487




                                                      Page 340 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 362 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.468     ROSENBERG & ASSOCIATES LLC ACH                           11/13/2018              $4,380          Secured debt
          4340 EAST WEST HWY STE 600                                                                       Unsecured loan repayment
          BETHESDA, MD 20814                                       11/15/2018              $1,716
                                                                                                           Suppliers or vendors
                                                                   11/27/2018              $1,052          Services
                                                                    12/3/2018               $850           Other

                                                                    12/4/2018               $250
                                                                   12/10/2018              $1,116
                                                                   12/12/2018               $171
                                                                   12/14/2018               $215
                                                                   12/17/2018              $9,230
                                                                   12/19/2018               $400
                                                                   12/20/2018              $2,942
                                                                   12/21/2018               $350
                                                                   12/24/2018               $200
                                                                   12/27/2018                $37
                                                                   12/31/2018              $1,025
                                                                     1/4/2019                $91
                                                                     1/8/2019                $26
                                                                     1/9/2019               $867
                                                                    1/10/2019              $1,085
                                                                    1/14/2019              $2,403
                                                                     2/4/2019              $1,476
                                                                     2/6/2019               $581




                                 TOTAL ROSENBERG & ASSOCIATES LLC ACH                      $30,462




                                                      Page 341 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 363 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.469     RPC COMPANY ACH                                          11/15/2018              $4,628          Secured debt
          PO BOX 678514                                                                                    Unsecured loan repayment
          DALLAS, TX 75267-8020                                    11/20/2018              $1,045
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $3,700          Services
                                                                   11/29/2018              $4,727          Other

                                                                    12/3/2018               $712
                                                                    12/6/2018              $3,842
                                                                   12/10/2018              $1,013
                                                                   12/12/2018               $881
                                                                   12/13/2018              $1,981
                                                                   12/19/2018               $688
                                                                   12/20/2018              $1,843
                                                                   12/21/2018               $912
                                                                   12/27/2018              $3,360
                                                                     1/3/2019              $2,639
                                                                     1/7/2019               $763
                                                                     1/9/2019               $880
                                                                    1/10/2019              $1,202
                                                                    1/17/2019              $2,766
                                                                    1/18/2019               $277
                                                                    1/23/2019               $674
                                                                    1/24/2019               $901
                                                                    1/31/2019              $2,224
                                                                     2/4/2019              $1,736
                                                                     2/7/2019               $950




                                                 TOTAL RPC COMPANY ACH                     $44,343




                                                      Page 342 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 364 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.470     RUSHTON STAKELY JOHNSTON & ACH                           11/15/2018               $574           Secured debt
          184 COMMERCE ST                                                                                  Unsecured loan repayment
          MONTGOMERY, AL 36104                                      12/6/2018              $8,237
                                                                                                           Suppliers or vendors
                                                                     1/4/2019              $1,961          Services
                                                                                                           Other



                                TOTAL RUSHTON STAKELY JOHNSTON & ACH                       $10,771

3.471     RWE LLC ACH                                              12/10/2018              $6,939          Secured debt
          PO BOX 767                                                                                       Unsecured loan repayment
          NASH, TX 75569                                                                                   Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                      TOTAL RWE LLC ACH                     $6,939




                                                      Page 343 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 365 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.472     SAFEGUARD PROPERTIES LLC                                 11/13/2018              $44,119         Secured debt
          PO BOX 78000                                                                                     Unsecured loan repayment
          DETROIT      MI 48278                                    11/15/2018               $505
                                                                                                           Suppliers or vendors
                                                                   11/16/2018             $107,272         Services
                                                                   11/20/2018              $1,445          Other

                                                                   11/21/2018               $165
                                                                   11/23/2018               $486
                                                                   11/26/2018              $43,838
                                                                   11/27/2018              $16,829
                                                                   11/28/2018              $1,957
                                                                   11/29/2018              $1,030
                                                                    12/4/2018              $64,724
                                                                    12/5/2018                $15
                                                                   12/10/2018             $107,476
                                                                   12/11/2018              $65,106
                                                                   12/12/2018              $1,438
                                                                   12/13/2018              $1,148
                                                                   12/14/2018              $81,858
                                                                   12/17/2018              $10,394
                                                                   12/18/2018              $56,657
                                                                   12/19/2018              $54,047
                                                                   12/20/2018              $1,631
                                                                   12/21/2018              $5,069
                                                                   12/24/2018                $15
                                                                   12/26/2018              $28,155
                                                                   12/27/2018              $93,080
                                                                   12/28/2018              $27,265
                                                                     1/2/2019              $21,764
                                                                     1/3/2019              $2,159
                                                                     1/4/2019               $560
                                                                     1/7/2019              $51,844
                                                                     1/8/2019              $65,289
                                                                     1/9/2019              $20,523
                                                                    1/10/2019               $640

                                                      Page 344 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 366 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/11/2019              $20,918
                                                                    1/14/2019              $8,544
                                                                    1/15/2019              $19,126
                                                                    1/16/2019              $37,364
                                                                    1/17/2019              $57,557
                                                                    1/18/2019              $58,935
                                                                    1/21/2019              $22,771
                                                                    1/22/2019              $13,455
                                                                    1/23/2019              $10,040
                                                                    1/24/2019              $16,096
                                                                    1/25/2019               $676
                                                                    1/28/2019               $810
                                                                    1/29/2019              $32,566
                                                                    1/30/2019              $42,108
                                                                    1/31/2019                $3
                                                                    1/31/2019              $46,816
                                                                    1/31/2019              $1,566
                                                                    1/31/2019              $3,652
                                                                     2/1/2019             $381,930
                                                                     2/4/2019              $28,811
                                                                     2/8/2019               $664




                                       TOTAL SAFEGUARD PROPERTIES LLC                   $1,782,913




                                                      Page 345 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 367 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.473     SAFEGUARD PROPERTIES MGMT LLC ACH                        11/13/2018              $35,109         Secured debt
          PO BOX 78000                                                                                     Unsecured loan repayment
          DETROIT, MI 48278-1404                                   11/14/2018              $74,097
                                                                                                           Suppliers or vendors
                                                                   11/15/2018             $118,516         Services
                                                                   11/20/2018             $184,602         Other

                                                                   11/21/2018             $140,607
                                                                   11/27/2018              $63,632
                                                                   11/28/2018              $27,368
                                                                   11/29/2018              $80,308
                                                                    12/3/2018              $36,279
                                                                    12/4/2018              $34,132
                                                                    12/5/2018              $20,208
                                                                    12/6/2018             $116,637
                                                                   12/11/2018              $58,549
                                                                   12/12/2018              $46,278
                                                                   12/13/2018              $75,739
                                                                   12/18/2018              $74,900
                                                                   12/19/2018              $56,577
                                                                   12/20/2018             $142,737
                                                                   12/24/2018              $46,065
                                                                   12/26/2018              $27,776
                                                                   12/27/2018              $94,688
                                                                   12/31/2018              $57,765
                                                                     1/2/2019              $17,051
                                                                     1/3/2019              $79,291
                                                                     1/8/2019              $36,691
                                                                     1/9/2019             $210,818
                                                                    1/10/2019              $56,242
                                                                    1/11/2019              $4,482
                                                                    1/14/2019              $14,556
                                                                    1/15/2019              $30,736
                                                                    1/16/2019              $9,009
                                                                    1/17/2019             $109,126
                                                                    1/22/2019              $94,995

                                                      Page 346 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 368 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/24/2019              $38,119
                                                                    1/29/2019              $17,660
                                                                    1/31/2019              $19,372
                                                                     2/5/2019              $19,199
                                                                     2/6/2019              $14,379
                                                                     2/7/2019              $26,006




                                TOTAL SAFEGUARD PROPERTIES MGMT LLC ACH                 $2,410,303

3.474     SALESFORCE COM INC                                        1/14/2019              $24,069         Secured debt
          PO BOX 203141                                                                                    Unsecured loan repayment
          DALLAS, TX 75320-3141                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                               TOTAL SALESFORCE COM INC                    $24,069

3.475     SALO ACH                                                 11/14/2018              $4,317          Secured debt
          PO BOX 1450                                                                                      Unsecured loan repayment
          MINNEAPOLIS, MN 55485                                    11/20/2018              $3,670
                                                                                                           Suppliers or vendors
                                                                   11/28/2018              $3,993          Services
                                                                    12/5/2018              $3,454          Other

                                                                   12/13/2018              $4,317
                                                                   12/14/2018              $4,317
                                                                   12/27/2018              $4,317
                                                                   12/31/2018              $4,317
                                                                     1/8/2019              $3,454
                                                                    1/11/2019              $4,317
                                                                    1/17/2019              $3,454
                                                                    1/28/2019              $3,454
                                                                    1/31/2019              $3,454




                                                          TOTAL SALO ACH                   $50,835




                                                      Page 347 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 369 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.476     SAMUEL I WHITE PC ACH                                    11/13/2018               $250           Secured debt
          5040 CORPORATE WOODS DR STE 120                                                                  Unsecured loan repayment
          VIRGINIA BEACH, VA 23462                                 11/15/2018              $1,624
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $425           Services
                                                                   11/19/2018              $1,454          Other

                                                                   11/21/2018              $1,075
                                                                   11/29/2018               $347
                                                                    12/3/2018               $443
                                                                    12/6/2018              $1,077
                                                                   12/10/2018              $2,183
                                                                   12/11/2018               $400
                                                                   12/13/2018              $3,004
                                                                   12/17/2018               $200
                                                                   12/18/2018               $600
                                                                   12/20/2018                $15
                                                                   12/21/2018              $2,123
                                                                   12/27/2018              $2,323
                                                                   12/28/2018               $405
                                                                   12/31/2018              $3,807
                                                                     1/3/2019              $1,613
                                                                     1/7/2019               $560
                                                                     1/9/2019              $6,853
                                                                    1/10/2019              $5,152
                                                                    1/11/2019               $608
                                                                    1/14/2019               $195
                                                                    1/17/2019               $344
                                                                     2/6/2019              $1,734
                                                                     2/7/2019               $248




                                            TOTAL SAMUEL I WHITE PC ACH                    $39,061




                                                      Page 348 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 370 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.477     SAMUEL WHITE PC                                          11/16/2018               $181           Secured debt
          5040 CORPORATE WOODS DR                                                                          Unsecured loan repayment
          VIRGINIA BEACH  VA 23452                                 11/21/2018               $177
                                                                                                           Suppliers or vendors
                                                                    12/4/2018              $2,133          Services
                                                                     1/2/2019               $250           Other

                                                                     1/2/2019                $37
                                                                     1/4/2019               $563
                                                                    1/24/2019               $452
                                                                    1/24/2019               $250
                                                                    1/28/2019                $37
                                                                    1/28/2019               $813
                                                                    1/30/2019                $32
                                                                     2/4/2019               $273
                                                                     2/4/2019              $1,378




                                                  TOTAL SAMUEL WHITE PC                     $6,572




                                                      Page 349 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 371 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.478     SAND CASTLE INVESTMENTS LLC                              11/16/2018              $1,235          Secured debt
          165 BISHOPS WAY STE 150                                                                          Unsecured loan repayment
          BROOKFIELD, WI 53005                                     11/23/2018              $1,710
                                                                                                           Suppliers or vendors
                                                                   11/30/2018              $2,875          Services
                                                                    12/3/2018               $280           Other

                                                                    12/6/2018              $2,240
                                                                    12/7/2018              $2,265
                                                                   12/14/2018              $6,576
                                                                   12/19/2018              $5,775
                                                                   12/21/2018              $2,295
                                                                     1/3/2019              $2,170
                                                                     1/4/2019              $2,125
                                                                    1/10/2019              $1,892
                                                                    1/14/2019                $70
                                                                    1/17/2019              $4,315
                                                                    1/25/2019              $3,552




                                      TOTAL SAND CASTLE INVESTMENTS LLC                    $39,375

3.479     SAS INSTITUTE INC                                        12/24/2018              $28,598         Secured debt
          P O BOX 406922                                                                                   Unsecured loan repayment
          ATLANTA, GA 30384-6922                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                  TOTAL SAS INSTITUTE INC                  $28,598




                                                      Page 350 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 372 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.480     SAYER LAW GROUP PC                                       11/27/2018              $1,605          Secured debt
          925 E 4TH ST                                                                                     Unsecured loan repayment
          WATERLOO, IA 50703                                       12/10/2018               $381
                                                                                                           Suppliers or vendors
                                                                   12/11/2018                $30           Services
                                                                   12/19/2018              $1,447          Other

                                                                   12/21/2018               $322
                                                                   12/24/2018               $813
                                                                   12/28/2018              $2,971
                                                                    1/10/2019                $75
                                                                    1/14/2019              $1,205
                                                                    1/15/2019               $150
                                                                    1/18/2019               $924




                                              TOTAL SAYER LAW GROUP PC                      $9,921




                                                      Page 351 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 373 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.481     SCHNEIDERMAN & SHERMAN                                   11/14/2018                $35           Secured debt
          23938 RESEARCH DR ST#300                                                                         Unsecured loan repayment
          FARMINGTON HILLS   MI 48335                              11/14/2018              $1,501
                                                                                                           Suppliers or vendors
                                                                   11/15/2018               $518           Services
                                                                   11/16/2018               $300           Other

                                                                   11/19/2018               $133
                                                                   11/19/2018              $3,670
                                                                   11/20/2018                $81
                                                                   11/20/2018              $3,399
                                                                   11/21/2018               $120
                                                                   11/21/2018               $414
                                                                   11/26/2018              $1,299
                                                                   11/26/2018                $30
                                                                   11/27/2018               $428
                                                                   11/28/2018               $489
                                                                   11/28/2018               $811
                                                                    12/3/2018               $320
                                                                    12/3/2018               $576
                                                                   12/12/2018               $949
                                                                   12/18/2018               $360
                                                                   12/18/2018                $72
                                                                   12/27/2018               $945
                                                                   12/27/2018               $349
                                                                   12/28/2018               $300
                                                                   12/31/2018               $412
                                                                     1/2/2019               $705
                                                                     1/2/2019               $560
                                                                     1/8/2019                $16
                                                                     1/9/2019              $1,068
                                                                    1/14/2019               $428
                                                                    1/15/2019               $350
                                                                    1/21/2019               $855
                                                                    1/22/2019               $428
                                                                    1/23/2019               $407

                                                      Page 352 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 374 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/23/2019               $309
                                                                    1/25/2019               $518
                                                                    1/28/2019               $299
                                                                    1/29/2019              $3,131
                                                                    1/29/2019               $392
                                                                    1/30/2019              $1,826
                                                                    1/31/2019              $2,605
                                                                    1/31/2019               $326
                                                                    1/31/2019                $60
                                                                    1/31/2019                $65
                                                                     2/1/2019               $518




                                        TOTAL SCHNEIDERMAN & SHERMAN                       $32,374




                                                      Page 353 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 375 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.482     SCHNEIDERMAN & SHERMAN PC ACH                            11/13/2018               $718           Secured debt
          23938 RESEARCH DR SUITE 300                                                                      Unsecured loan repayment
          FARMINGTON HILLS, MI 48335                               11/15/2018              $2,875
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $743           Services
                                                                   11/19/2018              $2,653          Other

                                                                   11/20/2018              $1,726
                                                                   11/21/2018              $4,096
                                                                   11/23/2018              $3,833
                                                                   11/26/2018              $1,749
                                                                   11/27/2018               $518
                                                                   11/29/2018              $3,022
                                                                   11/30/2018               $670
                                                                    12/3/2018              $10,353
                                                                    12/4/2018              $5,740
                                                                    12/5/2018              $1,666
                                                                    12/6/2018              $6,848
                                                                    12/7/2018              $6,853
                                                                   12/10/2018              $1,354
                                                                   12/13/2018              $3,590
                                                                   12/18/2018               $175
                                                                   12/20/2018              $8,910
                                                                   12/21/2018              $3,144
                                                                   12/27/2018              $3,257
                                                                   12/28/2018              $3,175
                                                                   12/31/2018              $1,231
                                                                     1/3/2019              $7,151
                                                                     1/7/2019              $3,956
                                                                     1/9/2019              $7,258
                                                                    1/10/2019              $2,497
                                                                    1/11/2019              $6,126
                                                                    1/14/2019              $4,173




                                                      Page 354 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 376 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                    TOTAL SCHNEIDERMAN & SHERMAN PC ACH                   $110,058

3.483     SCOTT & CORLEY PA                                        11/15/2018              $2,710          Secured debt
          2712 MIDDLEBURG DR STE 200                                                                       Unsecured loan repayment
          COLUMBIA, SC 29204                                       11/16/2018               $340
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $1,357          Services
                                                                   11/26/2018               $810           Other

                                                                   11/29/2018              $3,325
                                                                   12/13/2018              $1,645
                                                                   12/20/2018               $200
                                                                   12/21/2018               $450
                                                                    1/22/2019               $357
                                                                    1/31/2019               $707




                                                TOTAL SCOTT & CORLEY PA                    $11,901

3.484     SCOTT & CYNTHIA PARADIS                                  12/11/2018              $9,920          Secured debt
          8825 LYNCH DR                                                                                    Unsecured loan repayment
          DELMAR, MD 21875                                                                                 Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                           TOTAL SCOTT & CYNTHIA PARADIS                    $9,920

3.485     SECURITAS SECURITY SERVICES USA ACH                       12/5/2018              $7,159          Secured debt
          PO BOX 403412                                                                                    Unsecured loan repayment
          ATLANTA, GA 30384-3412                                     1/9/2019              $7,159
                                                                                                           Suppliers or vendors
                                                                     2/4/2019              $7,159          Services
                                                                                                           Other



                              TOTAL SECURITAS SECURITY SERVICES USA ACH                    $21,477




                                                      Page 355 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 377 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.486     SELECT TITLE LLC                                         11/28/2018              $73,344         Secured debt
          1117 FM 359 RD STE 110                                                                           Unsecured loan repayment
          RICHMOND, TX 77406                                                                               Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                  TOTAL SELECT TITLE LLC                   $73,344

3.487     SERVICELINK ACH                                          11/13/2018               $975           Secured debt
          1400 CHERRINGTON PKWY                                                                            Unsecured loan repayment
          CORAOPOLIS, PA 15108                                     11/16/2018               $345
                                                                                                           Suppliers or vendors
                                                                   11/21/2018               $165           Services
                                                                   11/27/2018               $115           Other

                                                                   11/27/2018              $2,575
                                                                   11/28/2018               $115
                                                                    12/6/2018             $585,031
                                                                   12/12/2018              $4,041
                                                                   12/13/2018              $6,111
                                                                   12/18/2018              $1,075
                                                                   12/20/2018               $825
                                                                   12/20/2018               $110
                                                                   12/26/2018               $165
                                                                   12/27/2018               $325
                                                                   12/31/2018               $330
                                                                     1/8/2019              $1,300
                                                                    1/14/2019               $325
                                                                    1/16/2019               $495
                                                                    1/25/2019               $165
                                                                    1/29/2019               $125
                                                                    1/30/2019               $270
                                                                    1/31/2019             $541,736
                                                                     2/4/2019               $575
                                                                     2/6/2019               $440




                                                  TOTAL SERVICELINK ACH                 $1,147,734




                                                      Page 356 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 378 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.488     SERVICELINK DEFAULT                                      11/13/2018              $15,266         Secured debt
          PO BOX 511459                                                                                    Unsecured loan repayment
          LOS ANGELES      CA 90051                                11/14/2018              $4,724
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $4,904          Services
                                                                   11/16/2018              $20,352         Other

                                                                   11/19/2018              $11,549
                                                                   11/20/2018              $13,825
                                                                   11/21/2018              $8,189
                                                                   11/23/2018              $8,405
                                                                   11/26/2018              $19,982
                                                                   11/27/2018              $45,413
                                                                   11/28/2018              $13,277
                                                                   11/29/2018              $7,050
                                                                   11/29/2018              $5,086
                                                                   11/30/2018              $1,877
                                                                    12/3/2018              $2,832
                                                                    12/4/2018              $1,032
                                                                    12/5/2018              $12,206
                                                                    12/6/2018              $6,927
                                                                    12/7/2018              $6,161
                                                                   12/10/2018              $6,456
                                                                   12/11/2018              $47,815
                                                                   12/11/2018               $200
                                                                   12/12/2018              $2,577
                                                                   12/13/2018              $4,716
                                                                   12/14/2018              $3,827
                                                                   12/17/2018              $7,652
                                                                   12/18/2018              $6,396
                                                                   12/19/2018              $5,274
                                                                   12/20/2018              $7,629
                                                                   12/21/2018              $6,154
                                                                   12/21/2018               $740
                                                                   12/24/2018              $3,525
                                                                   12/26/2018               $290

                                                      Page 357 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 379 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/27/2018              $3,345
                                                                   12/28/2018               $450
                                                                   12/28/2018              $53,772
                                                                   12/31/2018              $2,455
                                                                     1/2/2019              $5,161
                                                                     1/3/2019              $5,265
                                                                     1/4/2019               $280
                                                                     1/4/2019              $7,130
                                                                     1/7/2019              $13,437
                                                                     1/8/2019              $29,881
                                                                     1/8/2019               $215
                                                                     1/9/2019              $5,312
                                                                    1/10/2019              $3,394
                                                                    1/14/2019               $293
                                                                    1/15/2019              $5,144
                                                                    1/17/2019              $1,448
                                                                    1/18/2019               $450
                                                                    1/21/2019              $12,806
                                                                    1/22/2019              $8,557
                                                                    1/23/2019             $121,282
                                                                    1/23/2019               $125
                                                                    1/24/2019              $19,661
                                                                    1/25/2019              $27,478
                                                                    1/28/2019              $2,718
                                                                    1/29/2019               $125
                                                                    1/29/2019              $13,788
                                                                    1/30/2019               $430
                                                                    1/30/2019              $21,145
                                                                    1/31/2019               $370
                                                                    1/31/2019              $10,569
                                                                    1/31/2019               $358
                                                                    1/31/2019               $868
                                                                     2/1/2019              $16,436

                                                      Page 358 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 380 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     2/1/2019               $425
                                                                     2/4/2019               $840




                                              TOTAL SERVICELINK DEFAULT                   $707,721




                                                      Page 359 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 381 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.489     SERVICELINK DEFAULT TITLE & CLOSING                      11/13/2018               $655           Secured debt
          PO BOX 511459                                                                                    Unsecured loan repayment
          LOS ANGELES, CA 90051-8014                               11/15/2018              $8,495
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $4,190          Services
                                                                   11/19/2018               $769           Other

                                                                   11/20/2018               $700
                                                                   11/21/2018              $1,938
                                                                   11/23/2018              $8,499
                                                                   11/26/2018               $496
                                                                   11/28/2018              $6,680
                                                                   11/29/2018              $6,265
                                                                   11/30/2018              $5,924
                                                                    12/3/2018               $530
                                                                    12/5/2018               $796
                                                                    12/6/2018              $2,896
                                                                    12/7/2018              $10,259
                                                                   12/10/2018               $825
                                                                   12/11/2018              $1,160
                                                                   12/12/2018               $781
                                                                   12/13/2018              $81,271
                                                                   12/14/2018              $9,647
                                                                   12/17/2018              $6,871
                                                                   12/18/2018               $365
                                                                   12/19/2018              $5,577
                                                                   12/20/2018              $3,760
                                                                   12/21/2018              $10,056
                                                                   12/24/2018               $615
                                                                   12/26/2018              $5,151
                                                                   12/27/2018              $2,964
                                                                   12/28/2018             $103,550
                                                                   12/31/2018             $169,130
                                                                     1/2/2019              $18,416
                                                                     1/3/2019              $3,291
                                                                     1/4/2019              $21,767

                                                      Page 360 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 382 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/7/2019              $1,185
                                                                     1/8/2019               $790
                                                                     1/9/2019               $369
                                                                    1/10/2019              $11,618
                                                                    1/11/2019              $13,255
                                                                    1/14/2019              $2,660
                                                                    1/15/2019               $826
                                                                    1/16/2019               $290
                                                                    1/22/2019              $1,846
                                                                    1/29/2019              $1,063




                                TOTAL SERVICELINK DEFAULT TITLE & CLOSING                 $538,189

3.490     SERVICELINK FIELD SERVICES LLC                             1/3/2019               $150           Secured debt
          PO BOX 809395                                                                                    Unsecured loan repayment
          CHICAGO, IL 60680-9395                                    1/29/2019             $529,255
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                     TOTAL SERVICELINK FIELD SERVICES LLC                 $529,405




                                                      Page 361 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 383 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.491     SERVICELINK FIELD SRVC                                   11/13/2018              $6,080          Secured debt
          PO BOX 809395                                                                                    Unsecured loan repayment
          CHICAGO         IL 60680                                 11/15/2018               $720
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $7,227          Services
                                                                   11/21/2018                $75           Other

                                                                   11/23/2018               $422
                                                                   11/26/2018              $8,569
                                                                   11/27/2018              $9,544
                                                                   11/28/2018               $190
                                                                   11/29/2018                $15
                                                                    12/4/2018              $2,431
                                                                   12/10/2018              $28,151
                                                                   12/11/2018              $10,770
                                                                   12/12/2018                $90
                                                                   12/13/2018                $95
                                                                   12/14/2018              $4,671
                                                                   12/17/2018               $674
                                                                   12/18/2018              $1,595
                                                                   12/19/2018              $5,908
                                                                   12/20/2018               $550
                                                                   12/21/2018              $1,225
                                                                   12/24/2018                $15
                                                                   12/26/2018               $790
                                                                   12/27/2018               $710
                                                                   12/28/2018               $130
                                                                     1/2/2019               $320
                                                                     1/3/2019               $217
                                                                     1/4/2019                $75
                                                                     1/7/2019              $4,688
                                                                     1/8/2019              $14,321
                                                                     1/9/2019              $7,060
                                                                    1/10/2019               $416
                                                                    1/11/2019              $1,266
                                                                    1/14/2019              $1,462

                                                      Page 362 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 384 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/15/2019              $1,495
                                                                    1/16/2019              $31,525
                                                                    1/17/2019              $4,835
                                                                    1/18/2019               $670
                                                                    1/21/2019              $8,974
                                                                    1/22/2019               $967
                                                                    1/23/2019                $60
                                                                    1/24/2019              $5,320
                                                                    1/29/2019               $355
                                                                    1/30/2019              $10,666
                                                                    1/31/2019               $586
                                                                     2/1/2019              $27,016
                                                                     2/4/2019              $2,855
                                                                     2/8/2019                $75




                                           TOTAL SERVICELINK FIELD SRVC                   $215,872

3.492     SERVICELINK PROCESS SOLUTIONS LLC A                      11/13/2018             $162,449         Secured debt
          PO BOX 841313                                                                                    Unsecured loan repayment
          LOS ANGELES, CA 90084-1313                               11/20/2018             $176,745
                                                                                                           Suppliers or vendors
                                                                   12/31/2018             $195,596         Services
                                                                    1/16/2019              $54,007         Other




                              TOTAL SERVICELINK PROCESS SOLUTIONS LLC A                   $588,798




                                                      Page 363 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 385 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.493     SEVERSON & WERSON ACH                                    11/14/2018              $1,496          Secured debt
          1 EMBARCADERO CENTER STE 2600                                                                    Unsecured loan repayment
          SAN FRANCISCO, CA 94111                                  11/19/2018              $6,681
                                                                                                           Suppliers or vendors
                                                                   11/20/2018              $3,139          Services
                                                                   11/21/2018              $5,779          Other

                                                                   11/29/2018              $3,043
                                                                    12/5/2018               $309
                                                                    12/6/2018               $974
                                                                   12/10/2018              $18,374
                                                                   12/17/2018               $221
                                                                   12/20/2018              $10,636
                                                                   12/24/2018               $878
                                                                   12/28/2018              $2,660
                                                                     1/4/2019              $5,610
                                                                    1/10/2019              $10,985
                                                                    1/16/2019              $12,096
                                                                    1/17/2019               $187
                                                                    1/18/2019               $390
                                                                    1/22/2019              $1,037
                                                                    1/25/2019               $146
                                                                    1/31/2019              $1,231
                                                                     2/1/2019              $9,943




                                          TOTAL SEVERSON & WERSON ACH                      $95,816




                                                      Page 364 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 386 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.494     SHAPIRO & CEJDA LLC ACH                                  11/15/2018              $1,152          Secured debt
          LOCKBOX 775426 350 EAST DEVO AVE                                                                 Unsecured loan repayment
          ITASCA, IL 60143                                         11/16/2018              $1,817
                                                                                                           Suppliers or vendors
                                                                   11/19/2018               $245           Services
                                                                   11/21/2018              $1,663          Other

                                                                   11/26/2018               $245
                                                                   11/27/2018               $100
                                                                   11/29/2018               $334
                                                                    12/3/2018               $120
                                                                    12/6/2018              $1,878
                                                                    12/7/2018               $540
                                                                   12/11/2018               $350
                                                                   12/13/2018                $31
                                                                   12/20/2018               $443
                                                                   12/27/2018              $3,630
                                                                   12/28/2018              $1,191
                                                                   12/31/2018                $38
                                                                     1/3/2019               $572
                                                                     1/7/2019               $528
                                                                     1/9/2019              $4,723
                                                                    1/11/2019              $1,148
                                                                     2/7/2019               $173




                                          TOTAL SHAPIRO & CEJDA LLC ACH                    $20,920




                                                      Page 365 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 387 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.495     SHAPIRO & CEJDA LLP                                      11/20/2018               $542           Secured debt
          PO BOX 775426                                                                                    Unsecured loan repayment
          CHICAGO        IL 60677                                  11/20/2018               $400
                                                                                                           Suppliers or vendors
                                                                   11/21/2018               $765           Services
                                                                   11/21/2018               $555           Other

                                                                   11/23/2018                $42
                                                                    12/5/2018               $185
                                                                   12/10/2018               $226
                                                                   12/14/2018               $650
                                                                   12/14/2018               $598
                                                                   12/24/2018                $61
                                                                     1/7/2019               $196
                                                                     1/7/2019               $250
                                                                    1/23/2019              $1,180
                                                                    1/23/2019               $733
                                                                    1/24/2019               $660
                                                                    1/24/2019              $1,213
                                                                    1/25/2019               $122
                                                                    1/25/2019               $200
                                                                    1/28/2019                $28
                                                                    1/30/2019               $250
                                                                     2/4/2019               $490
                                                                     2/4/2019               $592




                                              TOTAL SHAPIRO & CEJDA LLP                     $9,937




                                                      Page 366 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 388 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.496     SHAPIRO & FISHMAN & GACHE LLP ACH                        11/16/2018               $345           Secured debt
          LOCKBOX 775426 350 EAST DEVO AVE                                                                 Unsecured loan repayment
          ITASCA, IL 60143                                         11/23/2018              $1,018
                                                                                                           Suppliers or vendors
                                                                    12/3/2018               $250           Services
                                                                    12/6/2018               $215           Other

                                                                   12/21/2018              $1,543
                                                                   12/31/2018                $95
                                                                     1/3/2019               $280
                                                                     1/9/2019              $2,504
                                                                    1/10/2019              $1,003
                                                                    1/11/2019               $145
                                                                    1/28/2019              $2,625
                                                                     2/7/2019               $325




                                TOTAL SHAPIRO & FISHMAN & GACHE LLP ACH                    $10,346

3.497     SHAPIRO & FISHMAN LLP                                    11/14/2018              $1,021          Secured debt
          PO BOX 775426                                                                                    Unsecured loan repayment
          CHICAGO        IL 60677                                  11/16/2018               $250
                                                                                                           Suppliers or vendors
                                                                    12/5/2018               $125           Services
                                                                    12/6/2018               $350           Other

                                                                   12/12/2018                $95
                                                                   12/18/2018               $250
                                                                   12/27/2018               $250
                                                                    1/23/2019              $4,370




                                              TOTAL SHAPIRO & FISHMAN LLP                   $6,711




                                                      Page 367 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 389 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.498     SHAPIRO & INGLE LLP - ACH                                11/15/2018               $420           Secured debt
          LOCKBOX 775426 350 EAST DEVO AVE                                                                 Unsecured loan repayment
          ITASCA, IL 60143                                         11/16/2018                $28
                                                                                                           Suppliers or vendors
                                                                   11/21/2018                $26           Services
                                                                   11/23/2018              $1,484          Other

                                                                   11/29/2018                $90
                                                                   11/30/2018               $350
                                                                    12/6/2018                $75
                                                                   12/10/2018               $278
                                                                   12/13/2018               $773
                                                                   12/14/2018                $30
                                                                   12/21/2018               $387
                                                                     1/9/2019              $2,053
                                                                    1/16/2019               $828




                                         TOTAL SHAPIRO & INGLE LLP - ACH                    $6,821

3.499     SHAPIRO & MENTZ LLP                                      11/14/2018               $341           Secured debt
          PO BOX 88464                                                                                     Unsecured loan repayment
          CHICAGO       IL 60680                                   11/14/2018               $380
                                                                                                           Suppliers or vendors
                                                                   11/16/2018                $50           Services
                                                                   11/19/2018                $75           Other

                                                                   11/19/2018               $549
                                                                   11/21/2018                $75
                                                                    12/5/2018               $143
                                                                   12/20/2018                $41
                                                                   12/28/2018               $380
                                                                   12/28/2018              $6,981
                                                                    1/28/2019               $190
                                                                    1/30/2019               $235
                                                                    1/30/2019                $35




                                               TOTAL SHAPIRO & MENTZ LLP                    $9,474


                                                      Page 368 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 390 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.500     SHAPIRO & MORLEY LLC ACH                                 11/15/2018              $3,460          Secured debt
          LOCKBOX 775426 350 EAST DEVO AVE                                                                 Unsecured loan repayment
          ITASCA, IL 60143                                         11/19/2018              $3,351
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $1,861          Services
                                                                   11/23/2018               $725           Other

                                                                   11/26/2018               $913
                                                                   11/27/2018               $332
                                                                   11/29/2018              $2,130
                                                                   11/30/2018               $868
                                                                    12/3/2018              $2,282
                                                                    12/6/2018              $1,439
                                                                   12/11/2018              $1,306
                                                                   12/12/2018                $35
                                                                   12/13/2018              $2,691
                                                                   12/20/2018               $550
                                                                   12/21/2018              $1,019
                                                                   12/24/2018               $965
                                                                   12/27/2018              $4,867
                                                                   12/28/2018              $2,216
                                                                   12/31/2018              $5,473
                                                                     1/3/2019              $1,250
                                                                     1/9/2019              $5,441
                                                                    1/10/2019              $1,796
                                                                    1/11/2019              $2,626
                                                                    1/15/2019               $725
                                                                     2/4/2019               $385




                                         TOTAL SHAPIRO & MORLEY LLC ACH                    $48,705




                                                      Page 369 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 391 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.501     SHAPIRO & ZIELKE LLP ACH                                 11/15/2018               $150           Secured debt
          LOCKBOX STE775426 350E DEVON AVE                                                                 Unsecured loan repayment
          ITASCA, IL 60143                                         11/16/2018               $396
                                                                                                           Suppliers or vendors
                                                                   11/19/2018               $336           Services
                                                                   11/29/2018              $2,727          Other

                                                                    12/3/2018               $125
                                                                    12/7/2018                $50
                                                                   12/17/2018               $100
                                                                   12/20/2018              $2,128
                                                                   12/21/2018              $1,331
                                                                   12/27/2018               $150
                                                                   12/28/2018                $55
                                                                     1/9/2019              $1,943
                                                                    1/10/2019               $145
                                                                    1/11/2019               $590
                                                                    1/29/2019              $2,199




                                         TOTAL SHAPIRO & ZIELKE LLP ACH                    $12,423

3.502     SHAPIRO AND DAIGREPONT LLC ACH                            12/3/2018               $250           Secured debt
          LOCKBOX 775426 350 EAST DEVO AVE                                                                 Unsecured loan repayment
          ITASCA, IL 60143                                          12/6/2018               $207
                                                                                                           Suppliers or vendors
                                                                   12/13/2018                $85           Services
                                                                   12/21/2018              $1,040          Other

                                                                     1/3/2019              $4,970
                                                                     1/9/2019              $2,025
                                                                    1/15/2019              $4,515
                                                                    1/17/2019               $235




                                 TOTAL SHAPIRO AND DAIGREPONT LLC ACH                      $13,326




                                                      Page 370 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 392 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.503     SHAPIRO AND ZIELKE LLP                                   11/14/2018               $590           Secured debt
          PO BOX 775426                                                                                    Unsecured loan repayment
          CHICHAGO        IL 60677                                 11/20/2018               $150
                                                                                                           Suppliers or vendors
                                                                   11/27/2018               $293           Services
                                                                   11/27/2018               $118           Other

                                                                   11/29/2018               $150
                                                                   11/29/2018               $300
                                                                    12/6/2018              $1,118
                                                                   12/11/2018                $50
                                                                   12/19/2018               $710
                                                                   12/24/2018               $150
                                                                   12/26/2018               $100
                                                                     1/3/2019               $300
                                                                     1/8/2019               $264
                                                                    1/15/2019               $500
                                                                    1/23/2019               $850
                                                                    1/23/2019               $175
                                                                    1/28/2019               $125
                                                                    1/28/2019               $150
                                                                    1/29/2019               $913
                                                                    1/29/2019               $320
                                                                    1/30/2019               $137
                                                                    1/31/2019              $1,118




                                           TOTAL SHAPIRO AND ZIELKE LLP                     $8,579

3.504     SIDLEY AUSTIN LLP ACH                                    11/21/2018              $50,000         Secured debt
          P O BOX 0642                                                                                     Unsecured loan repayment
          CHICAGO, IL 60690                                         1/21/2019              $1,730
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                            TOTAL SIDLEY AUSTIN LLP ACH                    $51,730




                                                      Page 371 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 393 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.505     SILVERTECH LLC ACH                                        12/6/2018              $56,954         Secured debt
          2 ONEIDA ROAD                                                                                    Unsecured loan repayment
          SCARSDALE, NY 10583                                        1/2/2019              $56,369
                                                                                                           Suppliers or vendors
                                                                     2/4/2019              $64,754         Services
                                                                                                           Other



                                               TOTAL SILVERTECH LLC ACH                   $178,076

3.506     SINGLESOURCE PROPERTY                                    11/27/2018              $9,526          Secured debt
          1000 NOBLE ENERGY DR 300                                                                         Unsecured loan repayment
          CANONSBURG       PA 15317                                12/11/2018              $6,982
                                                                                                           Suppliers or vendors
                                                                   12/28/2018              $22,318         Services
                                                                    1/15/2019              $8,422          Other

                                                                    1/23/2019                $94
                                                                    1/24/2019              $11,507
                                                                    1/25/2019              $39,211
                                                                    1/29/2019               $875
                                                                    1/30/2019              $20,812
                                                                    1/31/2019               $462
                                                                    1/31/2019                $65




                                          TOTAL SINGLESOURCE PROPERTY                     $120,273

3.507     SINGLESOURCE PROPERTY SOLUTIONS                          11/19/2018              $50,130         Secured debt
          1000 NOBLE ENERGY DR STE 300                                                                     Unsecured loan repayment
          CANONSBURG, PA 15317                                     11/28/2018              $1,043
                                                                                                           Suppliers or vendors
                                                                   11/29/2018               $635           Services
                                                                    12/3/2018              $20,311         Other

                                                                    12/4/2018               $425




                                TOTAL SINGLESOURCE PROPERTY SOLUTIONS                      $72,543




                                                      Page 372 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 394 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.508     SINGLESOURCE PROPERTY SOLUTIONS ACH                       12/6/2018              $3,650          Secured debt
          1000 NOBLE ENERGY DR STE 300                                                                     Unsecured loan repayment
          CANONSBURG, PA 15317                                     12/19/2018              $32,219
                                                                                                           Suppliers or vendors
                                                                   12/20/2018              $3,965          Services
                                                                   12/21/2018              $1,342          Other

                                                                   12/26/2018               $241
                                                                   12/27/2018              $2,601
                                                                   12/31/2018               $337
                                                                     1/4/2019              $1,555
                                                                    1/15/2019               $553
                                                                    1/29/2019               $256
                                                                    1/31/2019               $295
                                                                     2/4/2019               $200
                                                                     2/7/2019               $203




                          TOTAL SINGLESOURCE PROPERTY SOLUTIONS ACH                        $47,415




                                                      Page 373 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 395 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.509     SIROTE & PERMUTT                                         11/16/2018               $175           Secured debt
          2311 HIGHLAND AVE S                                                                              Unsecured loan repayment
          BIRMINGHAM       AL 35205                                11/19/2018               $600
                                                                                                           Suppliers or vendors
                                                                   11/19/2018               $512           Services
                                                                   11/28/2018                $14           Other

                                                                   11/28/2018               $331
                                                                   12/10/2018              $1,629
                                                                   12/10/2018                $98
                                                                   12/11/2018              $2,338
                                                                   12/11/2018               $181
                                                                   12/28/2018               $181
                                                                   12/28/2018               $850
                                                                   12/31/2018               $525
                                                                     1/8/2019               $850
                                                                     1/8/2019               $199
                                                                    1/15/2019              $1,500
                                                                    1/15/2019               $362
                                                                    1/21/2019               $250
                                                                    1/21/2019               $126
                                                                    1/23/2019               $181
                                                                    1/23/2019               $850
                                                                    1/28/2019               $550
                                                                    1/28/2019               $383
                                                                    1/29/2019               $495
                                                                    1/29/2019               $835
                                                                    1/30/2019               $850
                                                                    1/30/2019               $932
                                                                    1/31/2019               $444
                                                                    1/31/2019              $1,446
                                                                     2/1/2019               $850
                                                                     2/1/2019               $528
                                                                     2/4/2019               $190




                                                      Page 374 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 396 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                                 TOTAL SIROTE & PERMUTT                    $19,254

3.510     SIROTE & PERMUTT PC ACH                                  11/13/2018                $38           Secured debt
          2311 HIGHLAND AVE S                                                                              Unsecured loan repayment
          BIRMINGHAM, AL 35255                                     11/14/2018              $1,947
                                                                                                           Suppliers or vendors
                                                                   11/15/2018               $616           Services
                                                                   11/16/2018              $2,989          Other

                                                                   11/19/2018               $238
                                                                   11/21/2018              $1,675
                                                                   11/29/2018              $4,673
                                                                    12/3/2018              $3,484
                                                                    12/5/2018                $35
                                                                   12/14/2018               $267
                                                                   12/17/2018               $620
                                                                   12/20/2018               $537
                                                                   12/24/2018               $718
                                                                   12/27/2018              $5,155
                                                                   12/28/2018               $350
                                                                   12/31/2018              $1,336
                                                                     1/7/2019               $506
                                                                     1/8/2019              $1,031
                                                                    1/11/2019               $366
                                                                    1/15/2019                $52
                                                                    1/17/2019              $1,275
                                                                    1/23/2019                $14
                                                                    1/24/2019               $516
                                                                     2/4/2019               $898
                                                                     2/5/2019              $6,364




                                         TOTAL SIROTE & PERMUTT PC ACH                     $35,700




                                                      Page 375 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 397 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.511     SKADDEN                                                  12/11/2018              $7,369           Secured debt
          PO BOX 1764                                                                                       Unsecured loan repayment
          WHITE PLAINS, NY 10602                                     2/7/2019             $2,404,972
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                                          TOTAL SKADDEN                 $2,412,341

3.512     SNELL & WILMER LLP ACH                                    12/6/2018              $1,373           Secured debt
          400 E VAN BUREN STE 1900                                                                          Unsecured loan repayment
          PHOENIX, AZ 85004-2202                                    1/10/2019              $12,513
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                            TOTAL SNELL & WILMER LLP ACH                   $13,886

3.513     SNOHOMISH COUNTY TREASURER                               11/14/2018              $18,662          Secured debt
          3000 ROCKEFELLER AVE 501                                                                          Unsecured loan repayment
          EVERETT, WA 98201                                                                                 Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                      TOTAL SNOHOMISH COUNTY TREASURER                     $18,662

3.514     SOFTVU LLC ACH                                           11/28/2018              $4,995           Secured debt
          2029 WYANDOTTE STE 100                                                                            Unsecured loan repayment
          KANSAS CITY, MO 64108                                     12/6/2018              $4,995
                                                                                                            Suppliers or vendors
                                                                     1/4/2019              $4,995           Services
                                                                     2/6/2019              $4,995           Other




                                                   TOTAL SOFTVU LLC ACH                    $19,980

3.515     SOUTHERN STRATEGY GROUP OF                               12/17/2018              $5,000           Secured debt
          PO BOX 10570                                                                                      Unsecured loan repayment
          TALLAHASSEE, FL 32302                                     1/29/2019              $1,450
                                                                                                            Suppliers or vendors
                                                                     2/1/2019              $5,000           Services
                                                                                                            Other



                                      TOTAL SOUTHERN STRATEGY GROUP OF                     $11,450




                                                      Page 376 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 398 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.516     SOUTHLAW PC                                              11/13/2018              $1,095          Secured debt
          PO BOX 800076                                                                                    Unsecured loan repayment
          KANSAS CITY     MO 64180                                 11/13/2018                $38
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $670           Services
                                                                   11/16/2018               $203           Other

                                                                   11/21/2018               $129
                                                                   11/21/2018              $1,700
                                                                   11/23/2018               $582
                                                                   11/23/2018              $1,491
                                                                   11/26/2018               $347
                                                                   11/27/2018                $3
                                                                   11/27/2018              $1,678
                                                                   11/28/2018                $1
                                                                   11/28/2018               $590
                                                                   11/29/2018                $45
                                                                   11/29/2018                $35
                                                                    12/3/2018               $185
                                                                    12/5/2018              $1,074
                                                                    12/5/2018               $220
                                                                   12/10/2018               $250
                                                                   12/10/2018               $261
                                                                   12/11/2018               $255
                                                                   12/11/2018               $235
                                                                   12/12/2018               $525
                                                                   12/12/2018                $38
                                                                   12/14/2018               $180
                                                                   12/17/2018                $21
                                                                   12/17/2018               $448
                                                                   12/20/2018                $1
                                                                   12/20/2018               $150
                                                                   12/27/2018               $288
                                                                   12/27/2018               $105
                                                                   12/28/2018               $300
                                                                   12/31/2018              $1,297

                                                      Page 377 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 399 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/31/2018                $53
                                                                     1/2/2019               $440
                                                                     1/2/2019              $1,930
                                                                     1/3/2019               $315
                                                                     1/4/2019               $540
                                                                     1/7/2019              $1,703
                                                                     1/9/2019                $83
                                                                     1/9/2019               $600
                                                                    1/11/2019               $564
                                                                    1/16/2019                $90
                                                                    1/22/2019               $238
                                                                    1/23/2019              $1,840
                                                                    1/23/2019              $1,456
                                                                    1/24/2019               $319
                                                                    1/24/2019              $1,982
                                                                    1/25/2019               $620
                                                                    1/28/2019               $825
                                                                    1/29/2019              $2,509
                                                                    1/29/2019              $4,919
                                                                    1/30/2019              $14,540
                                                                    1/30/2019              $4,291
                                                                    1/31/2019              $1,353
                                                                     2/1/2019               $735
                                                                     2/4/2019               $934
                                                                     2/4/2019              $1,573
                                                                     2/8/2019               $113




                                                      TOTAL SOUTHLAW PC                    $59,003




                                                      Page 378 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 400 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.517     SOUTHLAW PC ACH                                          11/14/2018               $675           Secured debt
          PO BOX 800076                                                                                    Unsecured loan repayment
          KANSAS CITY, MO 64180-0076                               11/15/2018              $5,004
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $2,854          Services
                                                                   11/19/2018               $911           Other

                                                                   11/20/2018               $690
                                                                   11/21/2018              $8,096
                                                                   11/23/2018              $2,744
                                                                   11/26/2018              $1,848
                                                                   11/29/2018              $7,083
                                                                   11/30/2018              $1,222
                                                                    12/3/2018              $1,400
                                                                    12/6/2018              $10,971
                                                                    12/7/2018              $3,554
                                                                   12/10/2018              $4,720
                                                                   12/11/2018               $750
                                                                   12/13/2018              $4,086
                                                                   12/20/2018              $3,182
                                                                   12/21/2018              $9,466
                                                                   12/26/2018               $850
                                                                   12/27/2018              $3,254
                                                                   12/28/2018              $3,636
                                                                   12/31/2018              $2,730
                                                                     1/3/2019              $11,192
                                                                     1/4/2019              $3,957
                                                                     1/7/2019               $725
                                                                     1/9/2019              $10,892
                                                                    1/10/2019               $773
                                                                    1/11/2019              $9,042
                                                                    1/14/2019               $479
                                                                    1/16/2019              $2,006
                                                                    1/24/2019               $685
                                                                    1/31/2019               $473
                                                                     2/4/2019              $2,348

                                                      Page 379 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 401 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     2/7/2019               $400




                                                 TOTAL SOUTHLAW PC ACH                    $122,697

3.518     SOWELL GRAY ROBINSON                                     11/13/2018               $155           Secured debt
          1310 GADSDEN ST                                                                                  Unsecured loan repayment
          COLUMBIA, SC 29201                                       11/14/2018              $6,320
                                                                                                           Suppliers or vendors
                                                                   12/14/2018              $2,975          Services
                                                                   12/31/2018              $23,863         Other

                                                                     1/2/2019              $1,839
                                                                    1/11/2019              $6,960
                                                                    1/14/2019              $11,946
                                                                    1/15/2019              $2,062
                                                                    1/16/2019              $7,717




                                           TOTAL SOWELL GRAY ROBINSON                      $63,836




                                                      Page 380 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 402 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.519     SPINA & LAVELLE                                          11/14/2018                $15           Secured debt
          1 PERIMETER PARK SOUTH                                                                           Unsecured loan repayment
          BIRMINGHAM       AL 35243                                11/16/2018              $1,126
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $301           Services
                                                                   11/19/2018               $150           Other

                                                                    12/7/2018               $480
                                                                    12/7/2018                $52
                                                                   12/19/2018               $840
                                                                   12/27/2018               $488
                                                                   12/28/2018               $300
                                                                   12/31/2018               $885
                                                                   12/31/2018               $185
                                                                     1/2/2019               $165
                                                                     1/8/2019               $300
                                                                     1/8/2019                $15
                                                                    1/14/2019               $795
                                                                    1/15/2019               $200
                                                                    1/23/2019               $196
                                                                    1/23/2019              $1,225
                                                                    1/24/2019              $1,744
                                                                    1/24/2019              $1,033
                                                                    1/28/2019               $398
                                                                    1/29/2019               $492
                                                                    1/29/2019              $1,381
                                                                    1/30/2019              $1,283
                                                                    1/30/2019               $185
                                                                    1/31/2019               $398
                                                                     2/1/2019               $181
                                                                     2/1/2019               $850
                                                                     2/4/2019              $1,125




                                                   TOTAL SPINA & LAVELLE                   $16,786



                                                      Page 381 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 403 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.520     SPINA & LAVELLE ACH                                      11/13/2018              $7,129          Secured debt
          1 PERIMETER PARK SOUTH STE 400N                                                                  Unsecured loan repayment
          BIRMINGHAM, AL 35243                                     11/14/2018              $1,092
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $2,959          Services
                                                                   11/16/2018              $3,848          Other

                                                                   11/19/2018              $13,833
                                                                   11/20/2018               $788
                                                                   11/21/2018              $16,247
                                                                   11/27/2018              $5,382
                                                                   11/28/2018              $8,647
                                                                   11/29/2018              $1,817
                                                                    12/3/2018               $543
                                                                   12/10/2018              $15,474
                                                                   12/11/2018              $19,865
                                                                   12/12/2018              $3,953
                                                                   12/14/2018              $2,727
                                                                   12/17/2018              $4,042
                                                                   12/19/2018                $46
                                                                   12/21/2018              $1,345
                                                                   12/24/2018              $1,243
                                                                   12/27/2018              $19,582
                                                                   12/31/2018              $32,374
                                                                     1/2/2019              $4,654
                                                                     1/3/2019              $6,424
                                                                     1/4/2019                $25
                                                                     1/7/2019              $8,757
                                                                     1/8/2019              $6,652
                                                                     1/9/2019              $10,964
                                                                    1/10/2019              $7,741
                                                                    1/11/2019              $1,057
                                                                    1/14/2019              $1,572
                                                                    1/15/2019               $757
                                                                    1/16/2019              $4,146
                                                                    1/17/2019              $1,806

                                                      Page 382 of 442 to Question 3
               19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                          Pg 404 of 845
Ditech Financial LLC                                                                                   Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                           Dates           Total Amount or      Reasons for Payment
                                                                                              Value              or Transfer


                                                                      1/18/2019              $1,256
                                                                      1/23/2019              $3,093
                                                                       2/4/2019              $10,610
                                                                       2/6/2019              $14,068
                                                                       2/7/2019              $3,703




                                                TOTAL SPINA & LAVELLE ACH                   $250,225

3.521     SQUILLANTE, MICHAEL A                                       12/4/2018              $1,638          Secured debt
          3000 BAYPORT DRIVE                                                                                 Unsecured loan repayment
          SUITE 985                                                  12/13/2018              $1,460
                                                                                                             Suppliers or vendors
          TAMPA, FL 33607                                             1/14/2019              $1,421          Services
                                                                      1/30/2019              $1,402          Other Expense Reimb

                                                                       2/7/2019              $2,783
                                                                       2/8/2019               $232




                                               TOTAL SQUILLANTE, MICHAEL A                    $8,937

3.522     STAG III RAPID CITY LLC ACH                                11/27/2018             $191,860         Secured debt
          1 FEDERAL ST 23RD FL                                                                               Unsecured loan repayment
          BOSTON, MA 02110                                           12/24/2018             $191,860
                                                                                                             Suppliers or vendors
                                                                      1/28/2019             $192,255         Services
                                                                                                             Other



                                           TOTAL STAG III RAPID CITY LLC ACH                $575,975




                                                        Page 383 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 405 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.523     STATE OF WASHINGTON ACH                                   12/4/2018              $12,148         Secured debt
          PO BOX 34051                                                                                     Unsecured loan repayment
          SEATTLE, WA 98124-1051                                    12/4/2018              $5,113
                                                                                                           Suppliers or vendors
                                                                    12/4/2018              $1,611          Services
                                                                    12/4/2018               $637           Other

                                                                    12/4/2018                $51
                                                                   12/17/2018              $12,506
                                                                   12/17/2018               $616
                                                                   12/17/2018              $8,322
                                                                   12/17/2018                $97
                                                                    1/17/2019              $12,086
                                                                    1/17/2019               $666
                                                                    1/17/2019              $3,675




                                         TOTAL STATE OF WASHINGTON ACH                     $57,528




                                                      Page 384 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 406 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.524     STEPHENS MILLIRONS PC                                    11/13/2018              $2,984          Secured debt
          PO BOX 307                                                                                       Unsecured loan repayment
          HUNTSVILLE, AL 35804                                     11/15/2018               $850
                                                                                                           Suppliers or vendors
                                                                   11/27/2018              $3,349          Services
                                                                   11/28/2018              $4,373          Other

                                                                    12/3/2018              $6,734
                                                                   12/10/2018              $10,553
                                                                   12/17/2018              $8,058
                                                                   12/24/2018               $289
                                                                   12/24/2018               $922
                                                                   12/27/2018              $6,663
                                                                     1/3/2019              $3,644
                                                                     1/4/2019              $1,662
                                                                     1/7/2019              $1,000
                                                                    1/10/2019              $12,246
                                                                    1/11/2019              $5,086
                                                                    1/14/2019              $1,130
                                                                    1/15/2019              $2,529
                                                                    1/16/2019              $4,600
                                                                     2/4/2019              $29,333
                                                                     2/7/2019              $7,387




                                           TOTAL STEPHENS MILLIRONS PC                    $113,392




                                                      Page 385 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 407 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.525     STERLING CLAIMS MANAGEMENT                                11/13/2018              $6,750          Secured debt
          3944 MURPHY CANYON RD #C204                                                                       Unsecured loan repayment
          SAN DIEGO, CA 92123                                       11/20/2018              $8,325
                                                                                                            Suppliers or vendors
                                                                    11/23/2018              $10,350         Services
                                                                    11/28/2018               $450           Other

                                                                     12/3/2018               $675
                                                                     12/4/2018              $11,025
                                                                    12/18/2018              $18,900
                                                                    12/24/2018              $13,050
                                                                    12/31/2018              $6,750
                                                                      1/8/2019              $14,625
                                                                     1/10/2019              $8,325
                                                                     1/15/2019               $675
                                                                     1/16/2019              $2,250




                                       TOTAL STERLING CLAIMS MANAGEMENT                    $102,150

3.526     STONEHILL GROUP INC ACH                                   11/15/2018              $9,845          Secured debt
          1117 PERIMETER CTR W STE E212                                                                     Unsecured loan repayment
          ATLANTA, GA 30338                                         12/20/2018              $9,565
                                                                                                            Suppliers or vendors
                                                                     1/17/2019              $8,830          Services
                                                                                                            Other



                                           TOTAL STONEHILL GROUP INC ACH                    $28,240

3.527     STOP LOSS INSURANCE SERVICES INC AC                        1/29/2019              $58,853         Secured debt
          4725 PIEDMONT ROW DR STE 600                                                                      Unsecured loan repayment
          CHARLOTTE, NC 28210                                                                               Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                TOTAL STOP LOSS INSURANCE SERVICES INC AC                   $58,853




                                                       Page 386 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 408 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.528     STRIATA INC                                              11/14/2018              $8,849          Secured debt
          48 WALL ST STE 1100                                                                              Unsecured loan repayment
          NEW YORK, NY 10005                                       12/13/2018              $8,686
                                                                                                           Suppliers or vendors
                                                                    1/29/2019              $8,666          Services
                                                                                                           Other



                                                        TOTAL STRIATA INC                  $26,201

3.529     SULAIMAN LAW GROUP LTD                                   11/28/2018              $7,500          Secured debt
          900 JORIE BLVD STE 150                                                                           Unsecured loan repayment
          OAK BROOK, IL 60523                                      11/28/2018              $8,750
                                                                                                           Suppliers or vendors
                                                                   11/28/2018              $15,000         Services
                                                                                                           Other



                                         TOTAL SULAIMAN LAW GROUP LTD                      $31,250

3.530     SUMMER ENERGY LLC                                        11/13/2018              $5,848          Secured debt
          PO BOX 660938                                                                                    Unsecured loan repayment
          DALLAS, TX 75266                                         12/11/2018              $4,604
                                                                                                           Suppliers or vendors
                                                                     1/9/2019              $5,041          Services
                                                                                                           Other



                                               TOTAL SUMMER ENERGY LLC                     $15,494

3.531     SUMTER COUNTY TAX COMMISSIONER                           11/20/2018               $671           Secured debt
          500 W LAMAR ST ROOM 25                                                                           Unsecured loan repayment
          AMERICUS, GA 31709                                        12/5/2018              $6,783
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                 TOTAL SUMTER COUNTY TAX COMMISSIONER                       $7,454

3.532     SUN LIFE FINANCIAL                                       12/10/2018              $53,614         Secured debt
          PO BOX 7247-7184                                                                                 Unsecured loan repayment
          PHILADELPHIA, PA 19170-7184                                                                      Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                TOTAL SUN LIFE FINANCIAL                   $53,614




                                                      Page 387 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 409 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.533     SUNTRUST BANK                                             1/23/2019              $16,223         Secured debt
          PO BOX 4418 MAIL CODE 633                                                                        Unsecured loan repayment
          ATLANTA, GA 30302                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                   TOTAL SUNTRUST BANK                     $16,223

3.534     SUPERINTENDENT OF FINANCIAL SRVCS                        12/17/2018              $10,527         Secured debt
          1 COMMERCE PLAZA                                                                                 Unsecured loan repayment
          ALBANY, NY 12257                                         12/17/2018               $207
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL SUPERINTENDENT OF FINANCIAL SRVCS                    $10,734

3.535     SUPERIOR HOME SERVICES                                   11/16/2018              $2,000          Secured debt
          15279 N SCOTTSDALE RD                                                                            Unsecured loan repayment
          SCOTTSDALE       AZ 85254                                11/26/2018              $10,180
                                                                                                           Suppliers or vendors
                                                                   11/27/2018              $19,226         Services
                                                                    12/4/2018              $25,950         Other

                                                                   12/17/2018              $22,153
                                                                   12/28/2018              $54,349
                                                                     1/2/2019              $9,662
                                                                     1/9/2019              $29,661
                                                                    1/31/2019              $47,897




                                           TOTAL SUPERIOR HOME SERVICES                   $221,078

3.536     SUPERIOR HOME SERVICES INC                               11/14/2018              $38,773         Secured debt
          6032 INNOVATION WAY                                                                              Unsecured loan repayment
          FORT WORTH, TX 76244                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                       TOTAL SUPERIOR HOME SERVICES INC                    $38,773

3.537     SUSSEX COUNTY DE TREASURY DIVISION                        12/4/2018               $663           Secured debt
          BLDG 2 THE CIRCLE                                                                                Unsecured loan repayment
          GEORGETOWN, DE 19947                                     12/21/2018              $11,427
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL SUSSEX COUNTY DE TREASURY DIVISION                   $12,090


                                                      Page 388 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 410 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.538     SUSSMAN SHANK LLP ACH                                     12/4/2018                $56           Secured debt
          1000 SW BROADWAY STE 1400                                                                        Unsecured loan repayment
          PORTLAND, OR 97205-3089                                  12/20/2018              $19,806
                                                                                                           Suppliers or vendors
                                                                   12/24/2018               $525           Services
                                                                     1/4/2019              $1,517          Other

                                                                     1/7/2019              $25,308
                                                                     2/7/2019              $18,357




                                          TOTAL SUSSMAN SHANK LLP ACH                      $65,568

3.539     TALX CORP ACH                                            11/27/2018              $60,964         Secured debt
          4076 PAYSPHERE CIRCLE                                                                            Unsecured loan repayment
          CHICAGO, IL 60674                                        11/29/2018                $16
                                                                                                           Suppliers or vendors
                                                                    12/3/2018              $2,403          Services
                                                                    12/6/2018              $4,644          Other

                                                                   12/10/2018              $2,480
                                                                   12/10/2018               $654
                                                                   12/17/2018               $816
                                                                   12/20/2018              $59,590
                                                                     1/7/2019               $262
                                                                     1/9/2019                $28
                                                                     1/9/2019              $55,288
                                                                    1/10/2019               $478
                                                                    1/11/2019              $1,696
                                                                     2/6/2019              $46,901




                                                    TOTAL TALX CORP ACH                   $236,220

3.540     TARRANT CTY TAX COLLECTOR                                  1/9/2019                $41           Secured debt
          100 EAST WEATHERFORD STREET                                                                      Unsecured loan repayment
          FORT WORTH, TX 76196                                      1/31/2019              $15,154
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                      TOTAL TARRANT CTY TAX COLLECTOR                      $15,194



                                                      Page 389 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 411 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.541     TATA CONSULTANCY SERVICES LTD ACH                        11/16/2018              $48,420          Secured debt
          379 THORNALL STREET                                                                               Unsecured loan repayment
          EDISON, NJ 08837                                         11/27/2018              $45,160
                                                                                                            Suppliers or vendors
                                                                   11/28/2018              $53,440          Services
                                                                   11/29/2018              $13,300          Other

                                                                    12/5/2018              $61,439
                                                                    12/5/2018             $1,071,967
                                                                   12/26/2018              $13,300
                                                                   12/27/2018             $1,191,532
                                                                    1/24/2019              $6,650
                                                                    1/29/2019              $37,485
                                                                     2/1/2019             $1,091,247




                                 TOTAL TATA CONSULTANCY SERVICES LTD ACH                $3,633,940

3.542     TAVANT TECHNOLOGIES INC ACH                              11/14/2018              $83,333          Secured debt
          3965 FREEDOM CIRCLE SUITE 750                                                                     Unsecured loan repayment
          SANTA CLARA, CA 95054                                    12/12/2018              $41,667
                                                                                                            Suppliers or vendors
                                                                   12/26/2018             $162,000          Services
                                                                   12/27/2018             $118,448          Other

                                                                   12/27/2018             $115,333
                                                                    1/24/2019             $125,000




                                       TOTAL TAVANT TECHNOLOGIES INC ACH                  $645,781

3.543     TAX EASE OHIO LLC                                         12/4/2018              $19,025          Secured debt
          5065 WOOSTER RD                                                                                   Unsecured loan repayment
          CINCINNATI, OH 45226                                      12/4/2018              $5,391
                                                                                                            Suppliers or vendors
                                                                     1/2/2019              $21,061          Services
                                                                     1/2/2019              $6,034           Other




                                                 TOTAL TAX EASE OHIO LLC                   $51,511




                                                      Page 390 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 412 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.544     TAYLOR WHITE ACH                                         11/14/2018              $4,745          Secured debt
          5426 BAY CENTER DR #110                                                                          Unsecured loan repayment
          TAMPA, FL 33609                                          11/27/2018              $3,933
                                                                                                           Suppliers or vendors
                                                                   12/21/2018              $62,400         Services
                                                                                                           Other



                                                 TOTAL TAYLOR WHITE ACH                    $71,078

3.545     TCS AMERICA ACH                                          11/26/2018              $88,016         Secured debt
          1000 SUMMIT DR                                                                                   Unsecured loan repayment
          MILFORD, OH 45150                                        11/26/2018              $66,569
                                                                                                           Suppliers or vendors
                                                                   12/21/2018              $40,212         Services
                                                                   12/26/2018              $39,708         Other

                                                                   12/27/2018              $92,394
                                                                   12/27/2018              $80,114
                                                                    1/14/2019              $60,480
                                                                    1/17/2019              $10,085
                                                                    1/25/2019              $10,440
                                                                    1/28/2019              $63,378
                                                                    1/31/2019              $10,440
                                                                     2/4/2019              $9,599




                                                  TOTAL TCS AMERICA ACH                   $571,433

3.546     TERRI KACZMAREK ACH                                      11/13/2018               $125           Secured debt
          200 VIRGINIA                                                                                     Unsecured loan repayment
          SHEPHERD, TX 77371                                       12/20/2018              $2,100
                                                                                                           Suppliers or vendors
                                                                   12/21/2018              $1,090          Services
                                                                    1/25/2019              $4,523          Other




                                             TOTAL TERRI KACZMAREK ACH                      $7,838




                                                      Page 391 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 413 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.547     THOMAS CRIBBIN                                           11/20/2018              $10,000         Secured debt
          6 DEAR RUN RD                                                                                    Unsecured loan repayment
          CLINTON, CT 06413                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                   TOTAL THOMAS CRIBBIN                    $10,000

3.548     THOMAS HARLANDER                                          12/3/2018              $7,500          Secured debt
          2042 118TH AVE NE                                                                                Unsecured loan repayment
          BLAINE, MN 55449                                           1/3/2019              $7,500
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                               TOTAL THOMAS HARLANDER                      $15,000

3.549     THOMSON REUTERS TAX & ACCOUNTING                         12/31/2018              $49,729         Secured debt
          PO BOX 6016                                                                                      Unsecured loan repayment
          CAROL STREAM, IL 60197-6016                                                                      Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL THOMSON REUTERS TAX & ACCOUNTING                     $49,729

3.550     THOMSON REUTERS WEST ACH                                 12/17/2018              $14,682         Secured debt
          PO BOX 6292                                                                                      Unsecured loan repayment
          CAROL STREAM, IL 60197-6292                              12/24/2018              $18,074
                                                                                                           Suppliers or vendors
                                                                    1/30/2019              $18,074         Services
                                                                                                           Other



                                        TOTAL THOMSON REUTERS WEST ACH                     $50,830




                                                      Page 392 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 414 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.551     TIFFANY & BOSCO PA                                       11/13/2018               $428           Secured debt
          2525 E CAMELBACK RD                                                                              Unsecured loan repayment
          PHOENIX        AZ 85016                                  11/14/2018              $2,487
                                                                                                           Suppliers or vendors
                                                                   11/15/2018               $149           Services
                                                                   11/16/2018              $1,058          Other

                                                                   11/16/2018               $811
                                                                   11/19/2018              $1,305
                                                                   11/20/2018                $0
                                                                   11/20/2018               $778
                                                                   11/21/2018                $0
                                                                   11/21/2018               $440
                                                                   11/21/2018               $760
                                                                   11/23/2018              $1,183
                                                                   11/23/2018               $848
                                                                   11/27/2018               $230
                                                                   11/28/2018              $3,329
                                                                   11/28/2018               $516
                                                                   11/28/2018               $114
                                                                    12/3/2018              $6,443
                                                                    12/4/2018               $133
                                                                    12/5/2018              $1,866
                                                                    12/6/2018                $0
                                                                    12/6/2018               $493
                                                                    12/6/2018               $735
                                                                   12/10/2018                $65
                                                                   12/10/2018              $2,437
                                                                   12/11/2018               $675
                                                                   12/11/2018              $2,350
                                                                   12/12/2018              $1,238
                                                                   12/13/2018               $602
                                                                   12/14/2018              $2,268
                                                                   12/14/2018                $2
                                                                   12/14/2018               $443
                                                                   12/17/2018              $4,329

                                                      Page 393 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 415 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/17/2018                $0
                                                                   12/17/2018               $810
                                                                   12/19/2018              $1,128
                                                                   12/20/2018              $2,445
                                                                   12/21/2018              $3,357
                                                                   12/21/2018              $1,073
                                                                   12/24/2018               $604
                                                                   12/24/2018              $2,678
                                                                   12/24/2018               $468
                                                                   12/27/2018              $4,216
                                                                   12/27/2018               $600
                                                                   12/27/2018                $47
                                                                   12/28/2018               $250
                                                                   12/28/2018               $900
                                                                   12/31/2018              $3,993
                                                                     1/2/2019              $1,987
                                                                     1/3/2019              $1,100
                                                                     1/3/2019               $238
                                                                     1/4/2019              $1,148
                                                                     1/4/2019               $297
                                                                     1/4/2019              $6,569
                                                                     1/7/2019              $7,549
                                                                     1/8/2019              $2,106
                                                                     1/8/2019                $75
                                                                     1/9/2019               $217
                                                                    1/10/2019              $10,318
                                                                    1/11/2019              $1,333
                                                                    1/11/2019               $428
                                                                    1/14/2019              $1,711
                                                                    1/15/2019               $638
                                                                    1/15/2019              $1,175
                                                                    1/16/2019              $2,950
                                                                    1/17/2019               $272

                                                      Page 394 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 416 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/21/2019               $534
                                                                    1/21/2019              $1,254
                                                                    1/22/2019                $75
                                                                    1/22/2019              $1,182
                                                                    1/23/2019              $1,440
                                                                    1/23/2019              $2,523
                                                                    1/23/2019              $1,133
                                                                    1/24/2019               $125
                                                                    1/28/2019               $499
                                                                    1/28/2019              $2,746
                                                                    1/29/2019               $135
                                                                    1/29/2019               $569
                                                                    1/30/2019              $2,362
                                                                    1/30/2019              $5,323
                                                                    1/31/2019              $4,409
                                                                    1/31/2019              $2,623
                                                                     2/1/2019              $1,950
                                                                     2/1/2019                $24
                                                                     2/4/2019               $133




                                               TOTAL TIFFANY & BOSCO PA                   $130,230




                                                      Page 395 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 417 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.552     TMLF HAWAII LLLC                                         11/14/2018              $1,493          Secured debt
          1001 BISHOP ST STE 1000                                                                          Unsecured loan repayment
          HONOLULU, HI 96813                                       11/19/2018              $4,947
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $2,521          Services
                                                                   11/27/2018              $1,167          Other

                                                                   11/28/2018              $4,815
                                                                   11/29/2018              $8,497
                                                                   11/30/2018                $11
                                                                    12/3/2018              $2,048
                                                                    12/5/2018              $1,556
                                                                    12/6/2018              $2,291
                                                                   12/10/2018              $2,160
                                                                   12/11/2018              $3,294
                                                                   12/12/2018              $1,311
                                                                   12/14/2018               $869
                                                                   12/17/2018              $6,692
                                                                   12/19/2018              $3,585
                                                                   12/20/2018              $4,476
                                                                   12/21/2018               $262
                                                                   12/26/2018               $455
                                                                   12/27/2018              $5,145
                                                                   12/31/2018              $1,465
                                                                     1/2/2019              $4,591
                                                                     1/3/2019               $395
                                                                     1/4/2019              $3,396
                                                                     1/7/2019              $4,228
                                                                     1/8/2019               $262
                                                                     1/9/2019              $8,405
                                                                    1/10/2019              $3,577
                                                                    1/11/2019              $4,313
                                                                    1/18/2019                $50
                                                                    1/22/2019              $1,204




                                                      Page 396 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 418 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                                  TOTAL TMLF HAWAII LLLC                   $89,482

3.553     TOSHIBA BUSINESS SOLUTIONS USA ACH                       12/26/2018              $2,963          Secured debt
          FILE 57202                                                                                       Unsecured loan repayment
          LOS ANGELES, CA 90074-7202                               12/28/2018              $1,973
                                                                                                           Suppliers or vendors
                                                                     1/7/2019               $236           Services
                                                                     2/4/2019              $1,873          Other




                                TOTAL TOSHIBA BUSINESS SOLUTIONS USA ACH                    $7,045

3.554     TOSHIBA ELECTRONIC IMAGING DIVISION                      11/26/2018              $18,788         Secured debt
          PO BOX 91399                                                                                     Unsecured loan repayment
          CHICAGO, IL 60693                                        12/21/2018              $15,335
                                                                                                           Suppliers or vendors
                                                                    1/21/2019              $11,684         Services
                                                                                                           Other



                                TOTAL TOSHIBA ELECTRONIC IMAGING DIVISION                  $45,808




                                                      Page 397 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 419 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.555     TOSHIBA FINANCIAL SERVICES                               11/13/2018              $1,239          Secured debt
          21719 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO, IL 60673-1217                                   11/13/2018              $1,344
                                                                                                           Suppliers or vendors
                                                                   11/13/2018              $1,320          Services
                                                                   11/21/2018              $8,497          Other

                                                                   11/27/2018              $13,889
                                                                   11/27/2018               $219
                                                                   12/10/2018               $425
                                                                   12/11/2018              $8,384
                                                                   12/13/2018              $13,823
                                                                   12/20/2018               $219
                                                                    1/14/2019               $213
                                                                    1/15/2019               $980
                                                                    1/15/2019               $213
                                                                    1/22/2019              $13,486
                                                                    1/22/2019              $8,384




                                       TOTAL TOSHIBA FINANCIAL SERVICES                    $72,634

3.556     TOWN OF WHEELOCK                                          1/24/2019              $6,719          Secured debt
          4972 S WHEELOCK RD PO BOX 391                                                                    Unsecured loan repayment
          LYNDONVILLE, VT 05851                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                               TOTAL TOWN OF WHEELOCK                       $6,719

3.557     TRADEWEB LLC ACH                                         11/29/2018              $5,600          Secured debt
          PO BOX 9202                                                                                      Unsecured loan repayment
          NEW YORK, NY 10087-9202                                  12/24/2018              $2,800
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                TOTAL TRADEWEB LLC ACH                      $8,400




                                                      Page 398 of 442 to Question 3
               19-10414-jlg      Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 420 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.558     TRAFFICBUYER.COM INC ACH                                  11/15/2018             $164,884         Secured debt
          215 PARK AVENUE SOUTH                                                                             Unsecured loan repayment
          NEW YORK, NY 10003                                        12/13/2018             $114,604
                                                                                                            Suppliers or vendors
                                                                     1/18/2019              $70,494         Services
                                                                                                            Other



                                          TOTAL TRAFFICBUYER.COM INC ACH                   $349,982

3.559     TRANS UNION LLC - 99506                                   11/23/2018              $26,018         Secured debt
          P.O. BOX 99506                                                                                    Unsecured loan repayment
          CHICAGO, IL 60693-9506                                    11/27/2018                $8
                                                                                                            Suppliers or vendors
                                                                    11/29/2018              $25,712         Services
                                                                     1/25/2019               $146           Other

                                                                     1/31/2019                $23




                                             TOTAL TRANS UNION LLC - 99506                  $51,906

3.560     TRANSUNION RISK & ALTERNATIVE DATA                        12/20/2018              $41,430         Secured debt
          PO BOX 209047                                                                                     Unsecured loan repayment
          DALLAS, TX 75320-9047                                      1/18/2019              $20,136
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                TOTAL TRANSUNION RISK & ALTERNATIVE DATA                    $61,565

3.561     TRAVIS COUNTY TAX OFFICE                                   12/6/2018              $15,321         Secured debt
          5501 AIRPORT BLVD                                                                                 Unsecured loan repayment
          AUSTIN, TX 78767                                                                                  Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                          TOTAL TRAVIS COUNTY TAX OFFICE                    $15,321




                                                       Page 399 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 421 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.562     TROMBERG LAW GROUP PA                                    11/13/2018                $87           Secured debt
          1515 S FEDERAL HWY                                                                               Unsecured loan repayment
          BOCA RATON       FL 33432                                11/13/2018              $2,393
                                                                                                           Suppliers or vendors
                                                                   11/14/2018               $384           Services
                                                                   11/15/2018               $200           Other

                                                                   11/15/2018              $4,057
                                                                   11/16/2018              $29,394
                                                                   11/19/2018              $2,083
                                                                   11/19/2018              $2,208
                                                                   11/19/2018              $21,029
                                                                   11/20/2018              $4,073
                                                                   11/21/2018               $558
                                                                   11/21/2018                $17
                                                                   11/21/2018              $3,073
                                                                   11/23/2018              $19,987
                                                                   11/26/2018              $5,287
                                                                   11/26/2018               $475
                                                                   11/27/2018              $2,975
                                                                   11/27/2018              $1,005
                                                                   11/28/2018              $4,395
                                                                   11/28/2018               $262
                                                                   11/28/2018              $1,690
                                                                   11/29/2018               $481
                                                                   11/30/2018              $16,884
                                                                    12/3/2018              $3,336
                                                                    12/4/2018              $8,535
                                                                    12/5/2018               $644
                                                                    12/5/2018              $3,628
                                                                    12/6/2018              $1,443
                                                                    12/7/2018               $840
                                                                    12/7/2018              $20,988
                                                                   12/10/2018               $817
                                                                   12/10/2018                $65
                                                                   12/10/2018              $6,888

                                                      Page 400 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 422 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/11/2018               $125
                                                                   12/11/2018                $1
                                                                   12/11/2018              $18,402
                                                                   12/12/2018              $1,884
                                                                   12/13/2018               $660
                                                                   12/13/2018                $69
                                                                   12/13/2018               $637
                                                                   12/14/2018              $21,748
                                                                   12/14/2018              $1,195
                                                                   12/14/2018               $948
                                                                   12/17/2018              $1,997
                                                                   12/17/2018              $1,388
                                                                   12/17/2018              $1,026
                                                                   12/18/2018               $748
                                                                   12/18/2018              $2,381
                                                                   12/18/2018               $347
                                                                   12/19/2018              $1,290
                                                                   12/19/2018                $96
                                                                   12/21/2018              $33,508
                                                                   12/21/2018                $65
                                                                   12/24/2018              $10,193
                                                                   12/26/2018              $1,385
                                                                   12/26/2018               $746
                                                                   12/26/2018               $560
                                                                   12/27/2018              $2,039
                                                                   12/28/2018              $13,563
                                                                   12/28/2018                $0
                                                                   12/28/2018               $125
                                                                   12/31/2018              $16,061
                                                                     1/2/2019              $1,486
                                                                     1/2/2019              $1,022
                                                                     1/2/2019               $973
                                                                     1/3/2019               $376

                                                      Page 401 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 423 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/3/2019              $4,375
                                                                     1/4/2019              $20,751
                                                                     1/7/2019               $985
                                                                     1/7/2019                $3
                                                                     1/7/2019              $2,491
                                                                     1/8/2019              $3,716
                                                                     1/8/2019               $500
                                                                     1/8/2019                $66
                                                                     1/9/2019              $2,212
                                                                    1/10/2019              $46,443
                                                                    1/11/2019              $10,025
                                                                    1/14/2019              $1,035
                                                                    1/15/2019              $2,059
                                                                    1/15/2019              $1,450
                                                                    1/15/2019                $2
                                                                    1/16/2019                $65
                                                                    1/16/2019              $1,088
                                                                    1/17/2019               $325
                                                                    1/21/2019                $65
                                                                    1/21/2019               $840
                                                                    1/22/2019               $840
                                                                    1/23/2019              $1,010
                                                                    1/23/2019              $1,568
                                                                    1/24/2019              $3,410
                                                                    1/24/2019              $2,092
                                                                    1/25/2019              $2,220
                                                                    1/25/2019              $3,252
                                                                    1/28/2019               $595
                                                                    1/28/2019              $1,014
                                                                    1/29/2019              $6,115
                                                                    1/29/2019              $12,465
                                                                    1/30/2019              $10,149
                                                                    1/30/2019              $14,612

                                                      Page 402 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 424 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/31/2019              $16,668
                                                                    1/31/2019                $70
                                                                    1/31/2019               $452
                                                                    1/31/2019               $887
                                                                    1/31/2019              $14,431
                                                                     2/1/2019              $4,263
                                                                     2/1/2019              $5,143
                                                                     2/4/2019              $1,405
                                                                     2/4/2019               $126




                                         TOTAL TROMBERG LAW GROUP PA                      $508,506




                                                      Page 403 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 425 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.563     TROTT LAW PC                                             11/14/2018               $131           Secured debt
          16134 COLLECTION CNTR DR                                                                         Unsecured loan repayment
          CHICAGO        IL 60693                                  11/14/2018                $80
                                                                                                           Suppliers or vendors
                                                                   11/15/2018               $360           Services
                                                                   11/15/2018               $429           Other

                                                                   11/16/2018               $175
                                                                   11/19/2018               $425
                                                                   11/19/2018                $53
                                                                   11/20/2018               $964
                                                                   11/20/2018               $217
                                                                   11/21/2018               $630
                                                                   11/21/2018               $175
                                                                   11/26/2018               $100
                                                                   11/27/2018               $739
                                                                   11/27/2018              $1,843
                                                                   11/28/2018               $150
                                                                   11/29/2018              $1,466
                                                                   11/30/2018               $270
                                                                   11/30/2018                $51
                                                                    12/5/2018              $2,513
                                                                    12/5/2018                $73
                                                                   12/10/2018              $1,984
                                                                   12/11/2018                $40
                                                                   12/11/2018              $1,134
                                                                   12/12/2018               $185
                                                                   12/13/2018               $518
                                                                   12/13/2018                $32
                                                                   12/14/2018              $1,114
                                                                   12/14/2018               $291
                                                                   12/17/2018               $150
                                                                   12/18/2018               $984
                                                                   12/18/2018                $34
                                                                   12/19/2018               $303
                                                                   12/20/2018               $259

                                                      Page 404 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 426 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/27/2018               $518
                                                                   12/28/2018                $10
                                                                   12/28/2018              $2,535
                                                                     1/2/2019               $784
                                                                     1/3/2019              $1,032
                                                                     1/3/2019               $460
                                                                     1/8/2019               $350
                                                                    1/11/2019                $80
                                                                    1/11/2019                $16
                                                                    1/15/2019               $125
                                                                    1/15/2019              $1,215
                                                                    1/21/2019               $630
                                                                    1/21/2019               $564
                                                                    1/22/2019               $340
                                                                    1/22/2019                $62
                                                                    1/23/2019              $2,375
                                                                    1/23/2019               $969
                                                                    1/24/2019               $438
                                                                    1/24/2019              $1,353
                                                                    1/29/2019               $803
                                                                    1/29/2019              $5,406
                                                                    1/30/2019              $9,753
                                                                    1/30/2019              $1,889
                                                                    1/31/2019               $110
                                                                    1/31/2019               $443
                                                                    1/31/2019              $1,745
                                                                    1/31/2019              $3,940
                                                                     2/1/2019              $4,815
                                                                     2/1/2019               $206
                                                                     2/4/2019               $235




                                                      Page 405 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 427 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                                     TOTAL TROTT LAW PC                    $61,065




                                                      Page 406 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 428 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.564     TROTT LAW PC ACH                                         11/13/2018              $3,773          Secured debt
          31440 NORTHWESTERN HWY STE 200                                                                   Unsecured loan repayment
          FARMINGTON HILLS, MI 48334                               11/14/2018              $4,966
                                                                                                           Suppliers or vendors
                                                                   11/15/2018              $2,716          Services
                                                                   11/16/2018              $3,275          Other

                                                                   11/19/2018              $3,998
                                                                   11/21/2018              $12,724
                                                                   11/27/2018              $4,762
                                                                   11/28/2018              $2,575
                                                                   11/29/2018              $2,916
                                                                    12/3/2018              $7,947
                                                                    12/4/2018              $2,299
                                                                    12/5/2018               $939
                                                                    12/6/2018               $288
                                                                   12/10/2018               $641
                                                                   12/11/2018              $2,965
                                                                   12/12/2018              $3,323
                                                                   12/13/2018               $515
                                                                   12/14/2018              $8,918
                                                                   12/17/2018              $2,558
                                                                   12/18/2018               $345
                                                                   12/19/2018              $5,516
                                                                   12/20/2018              $8,621
                                                                   12/21/2018              $17,605
                                                                   12/24/2018              $2,881
                                                                   12/26/2018              $3,518
                                                                   12/27/2018              $7,725
                                                                   12/28/2018               $943
                                                                   12/31/2018              $6,574
                                                                     1/2/2019               $200
                                                                     1/3/2019              $11,747
                                                                     1/4/2019               $648
                                                                     1/7/2019              $4,357
                                                                     1/8/2019              $8,274

                                                      Page 407 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 429 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/9/2019              $7,384
                                                                    1/10/2019              $8,710
                                                                    1/11/2019              $4,309
                                                                    1/14/2019                $83
                                                                    1/15/2019              $2,473
                                                                    1/16/2019              $1,766
                                                                    1/18/2019               $493
                                                                    1/21/2019               $844
                                                                    1/22/2019              $2,629
                                                                    1/23/2019                $50
                                                                     2/4/2019              $1,968
                                                                     2/6/2019              $1,042
                                                                     2/7/2019               $931




                                                 TOTAL TROTT LAW PC ACH                   $183,728

3.565     TROUTMAN SANDERS LLP ACH                                 11/16/2018              $5,865          Secured debt
          600 PEACHTREE ST STE 5200                                                                        Unsecured loan repayment
          ATLANTA, GA 30308                                        11/19/2018              $8,587
                                                                                                           Suppliers or vendors
                                                                    12/6/2018              $25,024         Services
                                                                   12/18/2018              $16,196         Other

                                                                   12/31/2018              $11,421
                                                                     1/4/2019              $33,500
                                                                     2/7/2019              $3,500




                                       TOTAL TROUTMAN SANDERS LLP ACH                     $104,092




                                                      Page 408 of 442 to Question 3
               19-10414-jlg        Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 430 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.566     TRUSTEE CORPS                                            11/23/2018              $1,291          Secured debt
          17100 GILLETTE AVE                                                                               Unsecured loan repayment
          IRVINE, CA 92614                                         12/21/2018               $101
                                                                                                           Suppliers or vendors
                                                                   12/24/2018               $410           Services
                                                                   12/31/2018               $314           Other

                                                                     1/2/2019               $495
                                                                     1/9/2019              $8,651
                                                                    1/16/2019                $12




                                                    TOTAL TRUSTEE CORPS                    $11,273

3.567     TSG SERVER AND STORAGE INC                                1/25/2019             $254,135         Secured debt
          10 2ND ST NE #214                                                                                Unsecured loan repayment
          MINNEAPOLIS, MN 55413                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                       TOTAL TSG SERVER AND STORAGE INC                   $254,135

3.568     TSG SERVER AND STORAGE INC ACH                             2/6/2019             $272,947         Secured debt
          10 2ND ST NE STE 214                                                                             Unsecured loan repayment
          MINNEAPOLIS, MN 55413                                                                            Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                    TOTAL TSG SERVER AND STORAGE INC ACH                  $272,947

3.569     US BANK TRUST NA                                         11/16/2018              $16,042         Secured debt
          CM-9690 PO BOX 70870                                                                             Unsecured loan repayment
          ST PAUL, MN 55170-9690                                    12/6/2018              $78,354
                                                                                                           Suppliers or vendors
                                                                   12/10/2018              $4,073          Services
                                                                   12/13/2018              $19,471         Other

                                                                     1/2/2019              $3,137
                                                                     1/3/2019              $75,492
                                                                     1/7/2019              $11,042
                                                                     1/9/2019              $2,500
                                                                    1/29/2019              $3,311




                                                  TOTAL US BANK TRUST NA                  $213,422



                                                      Page 409 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 431 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.570     US REAL ESTATE SERVICES                                  12/20/2018              $15,392         Secured debt
          25520 COMMERCENTRE DR                                                                            Unsecured loan repayment
          LAKE FOREST      CA 92630                                12/24/2018              $2,341
                                                                                                           Suppliers or vendors
                                                                   12/31/2018              $6,471          Services
                                                                     1/2/2019              $9,506          Other

                                                                     1/2/2019               $492




                                         TOTAL US REAL ESTATE SERVICES                     $34,201




                                                      Page 410 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 432 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.571     US REAL ESTATE SERVICES INC                              11/19/2018              $9,057          Secured debt
          25520 COMMERCENTRE DR 1ST FL                                                                     Unsecured loan repayment
          LAKE FOREST, CA 92630                                    11/20/2018               $725
                                                                                                           Suppliers or vendors
                                                                   11/23/2018              $58,194         Services
                                                                   11/26/2018              $14,474         Other

                                                                   11/27/2018              $9,597
                                                                   11/30/2018              $25,609
                                                                    12/3/2018              $5,260
                                                                    12/4/2018              $4,750
                                                                    12/5/2018               $549
                                                                    12/7/2018              $23,880
                                                                   12/10/2018              $13,419
                                                                   12/11/2018              $6,544
                                                                   12/14/2018              $20,633
                                                                   12/17/2018              $2,518
                                                                   12/18/2018              $7,164
                                                                   12/19/2018              $52,293
                                                                   12/21/2018              $54,682
                                                                   12/24/2018              $59,024
                                                                   12/28/2018              $38,488
                                                                   12/31/2018              $9,527
                                                                     1/3/2019              $1,177
                                                                     1/4/2019              $7,093
                                                                    1/11/2019             $152,965
                                                                     2/1/2019              $18,094




                                      TOTAL US REAL ESTATE SERVICES INC                   $595,714




                                                      Page 411 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 433 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.572     US REALTY FINDER                                         11/28/2018              $4,075          Secured debt
          1723 N 23RD ST STE 4                                                                             Unsecured loan repayment
          MCALLEN, TX 78501                                         12/3/2018              $4,280
                                                                                                           Suppliers or vendors
                                                                   12/27/2018              $12,100         Services
                                                                                                           Other



                                                 TOTAL US REALTY FINDER                    $20,455

3.573     USPS #3926314                                            11/26/2018              $50,000         Secured debt
          PO BOX 30193                                                                                     Unsecured loan repayment
          TAMPA, FL 33630                                          12/24/2018              $50,000
                                                                                                           Suppliers or vendors
                                                                    1/22/2019              $50,000         Services
                                                                                                           Other



                                                      TOTAL USPS #3926314                 $150,000




                                                      Page 412 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 434 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.574     USSET WEINGARDEN & LIEBO PLLP ACH                        11/13/2018              $1,141          Secured debt
          4500 PARK GLEN RD STE 300                                                                        Unsecured loan repayment
          ST LOUIS PARK, MN 55416                                  11/15/2018              $1,222
                                                                                                           Suppliers or vendors
                                                                   11/16/2018              $8,860          Services
                                                                   11/19/2018               $881           Other

                                                                   11/21/2018               $381
                                                                   11/23/2018               $321
                                                                   11/29/2018              $3,729
                                                                   11/30/2018              $4,790
                                                                    12/3/2018              $3,216
                                                                    12/6/2018              $7,608
                                                                   12/10/2018              $2,347
                                                                   12/11/2018               $250
                                                                   12/13/2018              $7,173
                                                                   12/17/2018               $250
                                                                   12/20/2018              $1,730
                                                                   12/21/2018              $2,686
                                                                   12/27/2018              $3,244
                                                                   12/28/2018              $5,411
                                                                   12/31/2018               $575
                                                                     1/3/2019              $8,162
                                                                     1/4/2019              $1,025
                                                                     1/7/2019              $6,972
                                                                     1/8/2019              $1,019
                                                                     1/9/2019              $2,080
                                                                    1/10/2019               $475
                                                                    1/14/2019              $2,356
                                                                    1/24/2019               $450




                                TOTAL USSET WEINGARDEN & LIEBO PLLP ACH                    $78,352




                                                      Page 413 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 435 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.575     USSET WEINGARDEN PLLP                                    11/13/2018              $1,253          Secured debt
          4500 PARK GLEN RD #300                                                                           Unsecured loan repayment
          ST LOUIS PARK    MN 55416                                11/13/2018               $510
                                                                                                           Suppliers or vendors
                                                                   11/14/2018              $1,605          Services
                                                                   11/15/2018              $1,200          Other

                                                                   11/19/2018              $2,843
                                                                   11/19/2018              $1,288
                                                                   11/20/2018               $525
                                                                   11/23/2018               $859
                                                                   11/26/2018               $175
                                                                   11/26/2018              $1,923
                                                                   11/27/2018               $400
                                                                   11/28/2018               $250
                                                                   11/28/2018               $125
                                                                   11/29/2018               $235
                                                                   11/29/2018              $1,290
                                                                    12/3/2018                $50
                                                                    12/4/2018              $1,465
                                                                    12/5/2018               $291
                                                                    12/6/2018               $225
                                                                    12/6/2018               $525
                                                                   12/10/2018                $50
                                                                   12/11/2018                $75
                                                                   12/11/2018               $325
                                                                   12/14/2018                $50
                                                                   12/17/2018              $1,395
                                                                   12/17/2018               $225
                                                                   12/18/2018               $552
                                                                   12/18/2018               $798
                                                                   12/27/2018               $590
                                                                   12/27/2018              $2,175
                                                                   12/28/2018              $2,425
                                                                   12/28/2018                $75
                                                                     1/8/2019              $1,760

                                                      Page 414 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 436 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     1/8/2019               $285
                                                                     1/9/2019              $1,305
                                                                    1/10/2019               $798
                                                                    1/10/2019               $203
                                                                    1/15/2019              $2,350
                                                                    1/15/2019               $512
                                                                    1/22/2019              $2,036
                                                                    1/23/2019              $1,460
                                                                    1/23/2019              $1,650
                                                                    1/24/2019               $435
                                                                    1/28/2019               $635
                                                                    1/29/2019              $1,880
                                                                    1/29/2019               $305
                                                                    1/30/2019               $685
                                                                    1/30/2019               $393
                                                                    1/31/2019              $1,088
                                                                    1/31/2019              $1,561




                                          TOTAL USSET WEINGARDEN PLLP                      $45,107

3.576     VAN BUREN COUNTY TREASURER                               11/19/2018              $4,800          Secured debt
          219 E PAW PAW ST STE 101                                                                         Unsecured loan repayment
          PAW PAW, MI 49079-1499                                   11/19/2018              $3,696
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $2,837          Services
                                                                   11/26/2018              $7,235          Other

                                                                   11/27/2018              $4,064
                                                                    12/5/2018              $3,603
                                                                     1/2/2019              $3,764
                                                                    1/29/2019              $2,432




                                    TOTAL VAN BUREN COUNTY TREASURER                       $32,431




                                                      Page 415 of 442 to Question 3
               19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 437 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer


3.577     VAN ZANDT COUNTY APPRAISAL DISTRICT                        1/11/2019              $6,436          Secured debt
          27867 TX 64                                                                                       Unsecured loan repayment
          CANTON, TX 75103                                                                                  Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                TOTAL VAN ZANDT COUNTY APPRAISAL DISTRICT                    $6,436

3.578     VELOCIFY INC ACH                                           12/5/2018             $193,174         Secured debt
          PO BOX 670785                                                                                     Unsecured loan repayment
          DALLAS, TX 75267-0785                                     12/28/2018              $27,579
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                                   TOTAL VELOCIFY INC ACH                  $220,753

3.579     VENDOR PASS INC ACH                                       11/20/2018              $7,392          Secured debt
          DEPT CH 10682                                                                                     Unsecured loan repayment
          PALATINE, IL 60055                                        11/21/2018              $7,392
                                                                                                            Suppliers or vendors
                                                                    11/29/2018              $6,652          Services
                                                                     12/4/2018               $858           Other

                                                                     12/6/2018              $8,078
                                                                    12/13/2018              $6,283
                                                                    12/24/2018              $5,913
                                                                    12/27/2018              $11,319
                                                                      1/3/2019              $7,392
                                                                     1/10/2019              $14,841
                                                                     1/17/2019              $7,207
                                                                     1/24/2019              $3,696
                                                                     1/31/2019              $6,214
                                                                      2/7/2019              $11,376




                                               TOTAL VENDOR PASS INC ACH                   $104,612




                                                       Page 416 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 438 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.580     VENTURE SOLUTIONS ACH                                    11/14/2018             $592,267         Secured debt
          4401 CAMBRIDGE RD                                                                                Unsecured loan repayment
          FORT WORTH, TX 76155                                     11/26/2018             $133,565
                                                                                                           Suppliers or vendors
                                                                    12/4/2018              $16,213         Services
                                                                   12/13/2018             $375,894         Other

                                                                   12/20/2018             $138,280
                                                                     1/3/2019              $18,305
                                                                     1/9/2019             $132,000
                                                                    1/31/2019             $489,191




                                           TOTAL VENTURE SOLUTIONS ACH                  $1,895,716




                                                      Page 417 of 442 to Question 3
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 439 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.581     VERIZON BUSINESS                                          12/3/2018              $1,176          Secured debt
          PO BOX 15043                                                                                     Unsecured loan repayment
          ALBANY, NY 12212-5043                                     12/3/2018              $3,235
                                                                                                           Suppliers or vendors
                                                                    12/6/2018              $14,827         Services
                                                                    12/6/2018               $395           Other

                                                                    12/6/2018              $87,673
                                                                    12/6/2018              $49,407
                                                                    12/6/2018               $323
                                                                    12/6/2018              $82,311
                                                                    12/6/2018               $397
                                                                    12/6/2018              $1,026
                                                                   12/13/2018              $4,012
                                                                   12/13/2018                $69
                                                                   12/13/2018               $734
                                                                   12/13/2018              $83,372
                                                                   12/14/2018              $14,827
                                                                   12/14/2018              $49,407
                                                                   12/14/2018              $68,458
                                                                   12/24/2018               $397
                                                                   12/24/2018              $1,026
                                                                   12/24/2018               $269




                                                 TOTAL VERIZON BUSINESS                   $463,342

3.582     VERTEX INC ACH                                            1/28/2019              $34,183         Secured debt
          LOCKBOX #25528 25528 NETWORK PLACE                                                               Unsecured loan repayment
          CHICAGO, IL 60673-1255                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                    TOTAL VERTEX INC ACH                   $34,183




                                                      Page 418 of 442 to Question 3
               19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                          Pg 440 of 845
Ditech Financial LLC                                                                                   Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                           Dates           Total Amount or      Reasons for Payment
                                                                                              Value              or Transfer


3.583     VICTORIA DEICHLER                                          11/20/2018              $9,040          Secured debt
          16 MARSHALL ST                                                                                     Unsecured loan repayment
          POUGHKEEPSIE, NY 12601                                                                             Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
                                                  TOTAL VICTORIA DEICHLER                     $9,040

3.584     VILLAS AT EAST POINTE COA                                    1/2/2019              $8,034          Secured debt
          5350 E LIVINGSTON AVE                                                                              Unsecured loan repayment
          COLUMBUS, OH 43232                                                                                 Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
                                           TOTAL VILLAS AT EAST POINTE COA                    $8,034

3.585     VISION SERVICE PLAN ACH                                    11/14/2018              $12,927         Secured debt
          PO BOX 742788                                                                                      Unsecured loan repayment
          LOS ANGELES, CA 90074-2788                                 11/16/2018              $23,286
                                                                                                             Suppliers or vendors
                                                                     12/11/2018              $35,143         Services
                                                                      1/24/2019               $350           Other

                                                                      1/25/2019              $34,475




                                            TOTAL VISION SERVICE PLAN ACH                   $106,182

3.586     VISTA ST LUCIE ASSOCIATION INC                             11/14/2018              $9,021          Secured debt
          100 VISTA ROYALE BLVD                                                                              Unsecured loan repayment
          VERO BEACH, FL 32962                                       11/28/2018              $1,147
                                                                                                             Suppliers or vendors
                                                                                                             Services
                                                                                                             Other

                                       TOTAL VISTA ST LUCIE ASSOCIATION INC                  $10,169

3.587     VOYTECH CONSULTING INC ACH                                   1/3/2019              $40,320         Secured debt
          7190 CELOME WAY                                                                                    Unsecured loan repayment
          SAN DIEGO, CA 92129                                                                                Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
                                        TOTAL VOYTECH CONSULTING INC ACH                     $40,320




                                                        Page 419 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 441 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.588     WALKER COUNTY APPRAISAL DISTRICT                          1/16/2019              $5,038          Secured debt
          1819 SYCAMORE AVENUE                                                                             Unsecured loan repayment
          HUNTSVILLE, TX 77340                                      1/22/2019              $39,336
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                TOTAL WALKER COUNTY APPRAISAL DISTRICT                     $44,374

3.589     WELLS FARGO BANK N.A                                     11/14/2018              $48,314         Secured debt
          WF 8113 PO BOX 1450                                                                              Unsecured loan repayment
          MINNEAPOLIS, MN 55485-8113                               11/27/2018               $981
                                                                                                           Suppliers or vendors
                                                                    12/5/2018              $11,801         Services
                                                                    12/7/2018             $105,589         Other

                                                                    12/7/2018              $27,873
                                                                   12/17/2018              $50,728
                                                                   12/19/2018               $993
                                                                   12/20/2018              $11,620
                                                                     1/2/2019              $22,355
                                                                     1/2/2019             $114,517
                                                                    1/10/2019              $51,383
                                                                    1/15/2019                $33
                                                                    1/16/2019              $11,705
                                                                    1/22/2019             $122,213
                                                                    1/22/2019              $19,481
                                                                    1/29/2019               $951
                                                                    1/31/2019               $888




                                             TOTAL WELLS FARGO BANK N.A                   $601,425

3.590     WELLS FARGO BANK NA**BLOCKED**                           12/12/2018             $128,098         Secured debt
          1 HOME CAMPUS                                                                                    Unsecured loan repayment
          DES MOINES, IA 50328                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                  TOTAL WELLS FARGO BANK NA**BLOCKED**                    $128,098




                                                      Page 420 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 442 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.591     WEST WALNUT HILL LLC ACH                                 11/27/2018             $177,776         Secured debt
          8505 FREEPORT PKWY STE 380                                                                       Unsecured loan repayment
          IRVING, TX 75063                                         12/24/2018             $176,847
                                                                                                           Suppliers or vendors
                                                                    1/28/2019             $176,808         Services
                                                                                                           Other



                                         TOTAL WEST WALNUT HILL LLC ACH                   $531,430

3.592     WESTCHESER TOWERS OWNERS CORP                              1/2/2019              $16,953         Secured debt
          1841-1853 CENTRAL PARK AVE                                                                       Unsecured loan repayment
          YONKERS, NY 10710                                                                                Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL WESTCHESER TOWERS OWNERS CORP                        $16,953




                                                      Page 421 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 443 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.593     WESTERN UNION FINANCIAL SERV ACH                         11/15/2018               $500           Secured debt
          P.O. BOX 1758                                                                                    Unsecured loan repayment
          ENGLEWOOD, CO 80150-1758                                 11/20/2018              $3,290
                                                                                                           Suppliers or vendors
                                                                   11/21/2018               $390           Services
                                                                   11/23/2018               $950           Other

                                                                   11/26/2018               $750
                                                                   11/27/2018              $1,853
                                                                   11/29/2018              $3,000
                                                                   11/30/2018              $2,300
                                                                    12/3/2018               $550
                                                                    12/5/2018              $2,360
                                                                    12/7/2018              $1,675
                                                                   12/10/2018               $650
                                                                   12/11/2018               $600
                                                                   12/12/2018              $1,620
                                                                   12/13/2018              $1,490
                                                                   12/17/2018               $430
                                                                   12/19/2018               $200
                                                                   12/20/2018               $500
                                                                   12/28/2018              $1,401
                                                                   12/31/2018              $4,640
                                                                     1/4/2019               $369
                                                                    1/11/2019               $700
                                                                    1/14/2019              $1,618
                                                                    1/15/2019               $700
                                                                    1/16/2019               $700
                                                                    1/17/2019              $1,120
                                                                    1/21/2019               $841
                                                                    1/23/2019               $884
                                                                    1/24/2019               $700
                                                                    1/28/2019              $3,454
                                                                    1/29/2019              $2,900
                                                                    1/31/2019              $1,529
                                                                     2/4/2019              $2,360

                                                      Page 422 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 444 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                TOTAL WESTERN UNION FINANCIAL SERV ACH                     $47,025

3.594     WILLIAM HANNA ACH                                        11/14/2018              $1,350          Secured debt
          305 W SPEEDWAY                                                                                   Unsecured loan repayment
          TRUMANN, AR 72472                                        11/16/2018              $1,650
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $1,825          Services
                                                                   11/29/2018              $1,375          Other

                                                                    12/7/2018              $3,275
                                                                   12/18/2018              $2,514
                                                                    1/16/2019              $2,050
                                                                    1/18/2019               $300
                                                                    1/23/2019              $1,350
                                                                     2/6/2019              $1,350




                                                TOTAL WILLIAM HANNA ACH                    $17,039

3.595     WILLIAM P MCDONIEL ACH                                   11/13/2018              $3,741          Secured debt
          721 W COUNTRY CLUB RD                                                                            Unsecured loan repayment
          CHICKASHA, OK 73018                                      11/16/2018               $805
                                                                                                           Suppliers or vendors
                                                                   11/21/2018              $2,005          Services
                                                                   12/13/2018              $3,518          Other

                                                                   12/31/2018              $2,415
                                                                    1/14/2019              $3,533




                                           TOTAL WILLIAM P MCDONIEL ACH                    $16,016

3.596     WILLIAM STANLEY TUCZYNSKI                                11/28/2018              $17,500         Secured debt
          3627 HAVERHILL ST                                                                                Unsecured loan repayment
          LAS VEGAS, NV 89121                                                                              Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                       TOTAL WILLIAM STANLEY TUCZYNSKI                     $17,500




                                                      Page 423 of 442 to Question 3
               19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                          Pg 445 of 845
Ditech Financial LLC                                                                                     Case Number:           19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                           Dates           Total Amount or       Reasons for Payment
                                                                                              Value               or Transfer


3.597     WILLIAMS, CORRIE BRIANNA                                   11/30/2018               $259            Secured debt
          3000 BAYPORT DRIVE                                                                                  Unsecured loan repayment
          SUITE 985                                                  12/10/2018              $1,571
                                                                                                              Suppliers or vendors
          TAMPA, FL 33607                                            12/18/2018               $503            Services
                                                                     12/20/2018              $1,612           Other Expense Reimb

                                                                     12/28/2018              $1,136
                                                                       1/9/2019               $782
                                                                      1/16/2019              $2,041
                                                                      1/25/2019               $685
                                                                      1/29/2019              $1,260
                                                                       2/6/2019              $1,868




                                            TOTAL WILLIAMS, CORRIE BRIANNA                   $11,714

3.598     WILLIS INC ACH                                             11/14/2018              $60,751          Secured debt
          29727 NETWORK PLACE                                                                                 Unsecured loan repayment
          CHICAGO, IL 60673-1297                                     12/17/2018              $60,751
                                                                                                              Suppliers or vendors
                                                                      1/14/2019              $60,751          Services
                                                                       2/4/2019             $5,647,283        Other




                                                      TOTAL WILLIS INC ACH                $5,829,536

3.599     WILLIS OF FLORIDA INC                                      11/15/2018              $43,585          Secured debt
          29848 NETWORK PLACE                                                                                 Unsecured loan repayment
          CHICAGO, IL 60673                                          11/29/2018              $3,618
                                                                                                              Suppliers or vendors
                                                                     12/11/2018              $27,449          Services
                                                                      1/11/2019              $10,275          Other




                                                TOTAL WILLIS OF FLORIDA INC                  $84,927




                                                        Page 424 of 442 to Question 3
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 446 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.600     WILLKIE FARR & GALLAGHER LLP ACH **                       12/3/2018              $35,358         Secured debt
          787 SEVENTH AVE                                                                                  Unsecured loan repayment
          NEW YORK, NY 10019-6099                                    1/3/2019              $13,634
                                                                                                           Suppliers or vendors
                                                                     2/1/2019              $12,022         Services
                                                                                                           Other



                                TOTAL WILLKIE FARR & GALLAGHER LLP ACH **                  $61,014

3.601     WILMINGTON TRUST                                         12/11/2018              $4,500          Secured debt
          P.O. BOX 8955                                                                                    Unsecured loan repayment
          WILMINGTON, DE 19899-8955                                12/24/2018              $3,000
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                 TOTAL WILMINGTON TRUST                     $7,500




                                                      Page 425 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 447 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.602     WILSON & ASSOC PLLC ACH                                  11/15/2018               $430           Secured debt
          400W CAPITAL AVE STE1400                                                                         Unsecured loan repayment
          LITTLE ROCK      AR 72201                                11/16/2018               $400
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $1,530          Services
                                                                   11/19/2018               $859           Other

                                                                   11/20/2018               $195
                                                                   11/20/2018                $32
                                                                   11/21/2018              $1,275
                                                                   11/21/2018               $768
                                                                   11/23/2018               $419
                                                                   11/23/2018               $720
                                                                   11/28/2018              $1,344
                                                                   11/28/2018              $2,143
                                                                   11/29/2018              $2,204
                                                                   11/29/2018               $352
                                                                   11/30/2018               $570
                                                                   11/30/2018                $8
                                                                    12/3/2018               $516
                                                                    12/3/2018               $831
                                                                    12/5/2018               $146
                                                                    12/6/2018                $65
                                                                    12/6/2018               $950
                                                                    12/7/2018               $795
                                                                    12/7/2018              $1,010
                                                                   12/11/2018               $200
                                                                   12/13/2018               $390
                                                                   12/13/2018                $6
                                                                   12/14/2018               $200
                                                                   12/14/2018               $840
                                                                   12/17/2018              $1,040
                                                                   12/17/2018               $784
                                                                   12/19/2018               $390
                                                                   12/20/2018               $585
                                                                   12/20/2018               $603

                                                      Page 426 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 448 of 845
Ditech Financial LLC                                                                                Case Number:            19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/24/2018                $8
                                                                   12/24/2018               $780
                                                                   12/27/2018              $1,402
                                                                   12/27/2018               $516
                                                                   12/28/2018              $2,500
                                                                   12/28/2018                $1
                                                                   12/31/2018              $1,106
                                                                   12/31/2018               $738
                                                                     1/2/2019               $336
                                                                     1/7/2019               $138
                                                                     1/7/2019               $325
                                                                     1/9/2019               $754
                                                                     1/9/2019               $585
                                                                    1/10/2019               $619
                                                                    1/10/2019               $585
                                                                    1/11/2019               $638
                                                                    1/14/2019               $845
                                                                    1/14/2019               $685
                                                                    1/15/2019                $49
                                                                    1/15/2019              $3,395
                                                                    1/21/2019               $390
                                                                    1/22/2019              $3,578
                                                                    1/22/2019              $3,243
                                                                    1/23/2019              $8,480
                                                                    1/23/2019              $4,662
                                                                    1/24/2019              $4,193
                                                                    1/24/2019              $4,490
                                                                    1/25/2019              $1,306
                                                                    1/25/2019               $608
                                                                    1/28/2019                $34
                                                                    1/28/2019                $35
                                                                    1/29/2019                $6
                                                                    1/29/2019               $390

                                                      Page 427 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 449 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/30/2019               $585
                                                                    1/30/2019                $42
                                                                    1/31/2019               $443
                                                                    1/31/2019                $38
                                                                     2/1/2019               $160
                                                                     2/1/2019               $811
                                                                     2/4/2019              $9,378
                                                                     2/4/2019              $3,497




                                         TOTAL WILSON & ASSOC PLLC ACH                     $84,971




                                                      Page 428 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 450 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.603     WILSON & ASSOCIATES PLLC ACH                             11/15/2018              $3,492          Secured debt
          400 WEST CAPITOL AVE STE 1400                                                                    Unsecured loan repayment
          LITTLE ROCK, AR 72201                                    11/16/2018              $1,465
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $2,610          Services
                                                                   11/21/2018              $6,049          Other

                                                                   11/23/2018              $2,659
                                                                   11/29/2018              $2,275
                                                                    12/3/2018              $3,342
                                                                    12/4/2018              $1,131
                                                                    12/6/2018               $944
                                                                    12/7/2018              $3,213
                                                                   12/10/2018              $4,058
                                                                   12/13/2018              $2,731
                                                                   12/17/2018              $1,625
                                                                   12/19/2018              $1,551
                                                                   12/20/2018              $7,842
                                                                   12/21/2018              $3,289
                                                                   12/27/2018              $3,269
                                                                   12/28/2018              $5,641
                                                                   12/31/2018              $1,083
                                                                     1/3/2019              $13,458
                                                                     1/7/2019               $270
                                                                     1/9/2019              $8,922
                                                                    1/10/2019               $540
                                                                    1/11/2019              $6,317
                                                                    1/14/2019              $2,031
                                                                    1/15/2019               $717
                                                                    1/17/2019              $1,906
                                                                    1/31/2019               $442
                                                                     2/6/2019              $1,213




                                    TOTAL WILSON & ASSOCIATES PLLC ACH                     $94,086



                                                      Page 429 of 442 to Question 3
               19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 451 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.604     WINSTON APT CORP                                         11/30/2018              $13,686         Secured debt
          92 WASHINGTON AVE                                                                                Unsecured loan repayment
          CEDARHURST, NY 11516                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                 TOTAL WINSTON APT CORP                    $13,686




                                                      Page 430 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 452 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.605     WOLF FIRM (THE)                                          11/13/2018              $2,636          Secured debt
          2955 MAIN ST 2ND FL                                                                              Unsecured loan repayment
          IRVINE, CA 92614                                         11/16/2018              $6,143
                                                                                                           Suppliers or vendors
                                                                   11/19/2018                $92           Services
                                                                   11/20/2018               $804           Other

                                                                   11/21/2018               $317
                                                                   11/23/2018              $1,530
                                                                   11/26/2018              $4,854
                                                                   11/28/2018                $46
                                                                   11/30/2018              $1,105
                                                                    12/3/2018              $3,335
                                                                    12/4/2018               $131
                                                                    12/7/2018              $1,716
                                                                   12/10/2018              $1,749
                                                                   12/11/2018              $4,097
                                                                   12/14/2018               $842
                                                                   12/17/2018               $134
                                                                   12/21/2018              $5,116
                                                                   12/24/2018              $2,424
                                                                   12/27/2018              $2,945
                                                                   12/28/2018              $1,284
                                                                   12/31/2018              $11,525
                                                                     1/4/2019              $13,692
                                                                     1/7/2019              $2,744
                                                                     1/8/2019                $99
                                                                    1/10/2019              $11,324
                                                                    1/11/2019              $2,796
                                                                    1/14/2019              $2,553
                                                                    1/22/2019               $250




                                                   TOTAL WOLF FIRM (THE)                   $86,284




                                                      Page 431 of 442 to Question 3
               19-10414-jlg          Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                           Pg 453 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.606     WOLF LAW FIRM                                            11/14/2018                $44           Secured debt
          2955 MAIL ST - 2ND FL                                                                            Unsecured loan repayment
          IRVINE          CA 92614                                 11/16/2018              $1,103
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $137           Services
                                                                   11/21/2018              $2,295          Other

                                                                   11/21/2018                $63
                                                                   11/23/2018               $530
                                                                   11/23/2018               $428
                                                                   11/26/2018               $944
                                                                   11/26/2018                $38
                                                                   11/28/2018               $428
                                                                   12/11/2018               $500
                                                                   12/11/2018                $6
                                                                   12/12/2018                $46
                                                                   12/28/2018               $500
                                                                   12/28/2018                $13
                                                                     1/2/2019              $1,928
                                                                     1/3/2019                $49
                                                                     1/4/2019              $1,710
                                                                     1/7/2019               $447
                                                                    1/15/2019              $2,467
                                                                    1/15/2019               $377
                                                                    1/23/2019              $1,150
                                                                    1/23/2019                $63
                                                                    1/25/2019                $29
                                                                    1/25/2019                $75
                                                                    1/28/2019              $2,838
                                                                    1/28/2019               $278
                                                                    1/29/2019              $3,919
                                                                    1/29/2019               $100
                                                                    1/30/2019              $1,175
                                                                    1/30/2019                $12
                                                                     2/4/2019                $77
                                                                     2/4/2019               $553

                                                      Page 432 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 454 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer




                                                    TOTAL WOLF LAW FIRM                    $24,318

3.607     WOLFE & WYMAN LLP ACH                                    11/20/2018              $14,125         Secured debt
          2301 DUPONT DR STE 300                                                                           Unsecured loan repayment
          IRVINE, CA 92612-7531                                    11/27/2018               $858
                                                                                                           Suppliers or vendors
                                                                   11/28/2018                $96           Services
                                                                   11/29/2018             $114,418         Other

                                                                   11/30/2018              $11,883
                                                                    12/3/2018              $7,486
                                                                    12/6/2018              $33,430
                                                                   12/10/2018              $3,203
                                                                   12/13/2018              $3,344
                                                                   12/17/2018              $9,584
                                                                   12/18/2018              $17,399
                                                                   12/24/2018             $138,984
                                                                   12/27/2018              $27,162
                                                                     1/3/2019                $96
                                                                     1/4/2019              $44,478
                                                                    1/16/2019              $29,497
                                                                    1/25/2019               $293
                                                                    1/28/2019             $123,236
                                                                    1/30/2019              $10,024
                                                                    1/31/2019               $306
                                                                     2/7/2019              $41,736




                                          TOTAL WOLFE & WYMAN LLP ACH                     $631,637




                                                      Page 433 of 442 to Question 3
               19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 455 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.608     WOLTERS KLUWER FINANCIAL SERVICES                        11/15/2018              $2,083          Secured debt
          33082 COLLECTION CENTER DRIVE                                                                    Unsecured loan repayment
          CHICAGO, IL 60693                                        11/19/2018              $2,083
                                                                                                           Suppliers or vendors
                                                                   11/19/2018              $41,500         Services
                                                                   12/27/2018              $42,061         Other

                                                                    1/28/2019              $45,286
                                                                     2/7/2019              $2,085




                                TOTAL WOLTERS KLUWER FINANCIAL SERVICES                   $135,097




                                                      Page 434 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 456 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.609     WOODS OVIATT GILMAN LLP                                  11/13/2018               $270           Secured debt
          2 STATE ST                                                                                       Unsecured loan repayment
          ROCHESTER       NY 14614                                 11/16/2018              $2,235
                                                                                                           Suppliers or vendors
                                                                   11/19/2018               $945           Services
                                                                   11/20/2018              $5,934          Other

                                                                   11/21/2018               $645
                                                                   11/21/2018               $150
                                                                   11/23/2018                $35
                                                                   11/23/2018               $491
                                                                   11/23/2018              $2,465
                                                                   11/26/2018              $1,500
                                                                   11/26/2018               $120
                                                                   11/26/2018               $875
                                                                   11/27/2018               $275
                                                                   11/28/2018              $9,519
                                                                   11/29/2018              $9,315
                                                                   11/29/2018               $425
                                                                   11/30/2018               $640
                                                                    12/3/2018              $1,039
                                                                    12/4/2018              $2,470
                                                                    12/5/2018               $170
                                                                    12/5/2018               $945
                                                                    12/6/2018                $70
                                                                    12/7/2018               $510
                                                                    12/7/2018              $2,005
                                                                    12/7/2018              $1,709
                                                                   12/10/2018              $10,446
                                                                   12/11/2018               $870
                                                                   12/11/2018                $45
                                                                   12/11/2018              $1,950
                                                                   12/13/2018              $5,528
                                                                   12/14/2018              $7,463
                                                                   12/14/2018                $95
                                                                   12/17/2018              $17,358

                                                      Page 435 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 457 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                   12/17/2018               $250
                                                                   12/18/2018               $175
                                                                   12/18/2018               $170
                                                                   12/19/2018              $1,610
                                                                   12/19/2018               $700
                                                                   12/19/2018               $670
                                                                   12/20/2018              $1,670
                                                                   12/20/2018              $1,885
                                                                   12/21/2018              $11,938
                                                                   12/21/2018              $1,147
                                                                   12/21/2018              $1,450
                                                                   12/24/2018              $7,721
                                                                   12/26/2018              $2,323
                                                                   12/26/2018              $1,050
                                                                   12/27/2018              $14,631
                                                                   12/27/2018                $35
                                                                   12/27/2018               $500
                                                                   12/28/2018              $24,926
                                                                   12/28/2018                $25
                                                                   12/28/2018              $1,750
                                                                   12/31/2018              $43,142
                                                                     1/2/2019              $5,825
                                                                     1/3/2019               $145
                                                                     1/3/2019                $75
                                                                     1/3/2019              $5,715
                                                                     1/4/2019              $1,375
                                                                     1/4/2019              $15,186
                                                                     1/8/2019              $1,426
                                                                     1/8/2019               $150
                                                                     1/8/2019               $473
                                                                     1/9/2019              $10,255
                                                                    1/10/2019              $15,434
                                                                    1/11/2019              $6,308

                                                      Page 436 of 442 to Question 3
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 458 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414


     Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/14/2019              $1,210
                                                                    1/15/2019               $100
                                                                    1/15/2019                $58
                                                                    1/16/2019              $10,500
                                                                    1/16/2019                $45
                                                                    1/17/2019               $825
                                                                    1/23/2019               $250
                                                                    1/23/2019              $1,308
                                                                    1/23/2019              $2,290
                                                                    1/24/2019              $3,065
                                                                    1/24/2019               $494
                                                                    1/25/2019               $250
                                                                    1/25/2019               $750
                                                                    1/25/2019              $1,408
                                                                    1/29/2019              $4,090
                                                                    1/29/2019               $397
                                                                    1/30/2019               $981
                                                                    1/30/2019              $2,865
                                                                    1/31/2019              $5,021
                                                                    1/31/2019               $150
                                                                    1/31/2019               $703




                                         TOTAL WOODS OVIATT GILMAN LLP                    $305,403




                                                      Page 437 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 459 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.610     WRIGHT FINLAY & ZACK ACH                                 12/10/2018               $125           Secured debt
          4665 MACARTHUR COURT STE 280                                                                     Unsecured loan repayment
          NEWPORT BEACH, CA 92660                                  12/12/2018              $10,156
                                                                                                           Suppliers or vendors
                                                                   12/18/2018              $2,126          Services
                                                                     1/2/2019               $176           Other

                                                                     1/3/2019              $9,905
                                                                     1/7/2019              $1,903
                                                                     1/9/2019              $1,872
                                                                    1/25/2019               $209
                                                                     2/1/2019               $247
                                                                     2/4/2019               $300
                                                                     2/6/2019               $189
                                                                     2/7/2019              $8,430




                                         TOTAL WRIGHT FINLAY & ZACK ACH                    $35,637




                                                      Page 438 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 460 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.611     XOME FIELD SERVICES LLC                                  11/13/2018                $65           Secured debt
          28753 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO        IL 60673                                  11/15/2018                $90
                                                                                                           Suppliers or vendors
                                                                   11/16/2018               $360           Services
                                                                   11/21/2018                $30           Other

                                                                   11/23/2018                $35
                                                                   11/26/2018               $415
                                                                   11/27/2018                $15
                                                                   11/28/2018               $110
                                                                   11/29/2018              $1,074
                                                                    12/4/2018               $369
                                                                   12/10/2018              $2,155
                                                                   12/13/2018               $825
                                                                   12/14/2018               $680
                                                                   12/19/2018                $15
                                                                   12/20/2018               $242
                                                                   12/26/2018               $100
                                                                   12/27/2018               $562
                                                                     1/7/2019              $1,024
                                                                     1/9/2019               $714
                                                                    1/10/2019               $950
                                                                    1/16/2019               $930
                                                                    1/17/2019               $893
                                                                    1/18/2019              $1,549
                                                                    1/21/2019               $255
                                                                    1/22/2019               $105
                                                                    1/23/2019               $120
                                                                    1/30/2019               $235
                                                                    1/31/2019               $480
                                                                     2/1/2019              $8,926
                                                                     2/4/2019              $1,410




                                                      Page 439 of 442 to Question 3
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 461 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                          Dates           Total Amount or      Reasons for Payment
                                                                                             Value              or Transfer




                                            TOTAL XOME FIELD SERVICES LLC                   $24,733

3.612     XOME FIELD SERVICES LLC ACH                               11/14/2018              $66,775         Secured debt
          28753 NETWORK PLACE                                                                               Unsecured loan repayment
          CHICAGO 60673-1287                                        11/15/2018              $55,220
                                                                                                            Suppliers or vendors
                                                                    11/16/2018             $117,064         Services
                                                                    11/21/2018              $3,735          Other

                                                                    11/27/2018              $33,143
                                                                    11/28/2018               $275
                                                                     12/3/2018              $5,463
                                                                     12/5/2018              $28,854
                                                                     12/6/2018              $1,871
                                                                    12/13/2018              $6,827
                                                                    12/14/2018               $200
                                                                    12/18/2018              $82,569
                                                                    12/19/2018              $2,416
                                                                    12/27/2018              $19,751
                                                                    12/31/2018              $9,431
                                                                      1/2/2019              $73,094
                                                                      1/3/2019              $33,433
                                                                      1/4/2019              $96,696
                                                                      1/8/2019              $33,330
                                                                      1/9/2019              $10,764
                                                                     1/11/2019               $337
                                                                     1/14/2019                $60




                                        TOTAL XOME FIELD SERVICES LLC ACH                  $681,311




                                                       Page 440 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 462 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.613     XOME VALUATION SERVICES ACH                              11/13/2018              $4,785          Secured debt
          28227 NETWORK PLACE                                                                              Unsecured loan repayment
          CHICAGO, IL 60673-1282                                   11/15/2018               $360
                                                                                                           Suppliers or vendors
                                                                   11/20/2018              $4,520          Services
                                                                   11/27/2018              $8,065          Other

                                                                   11/28/2018               $425
                                                                   11/29/2018               $260
                                                                    12/3/2018               $525
                                                                    12/4/2018              $3,375
                                                                    12/5/2018               $425
                                                                    12/6/2018              $1,720
                                                                    12/7/2018               $100
                                                                   12/11/2018              $2,754
                                                                   12/11/2018              $2,790
                                                                   12/12/2018              $59,688
                                                                   12/13/2018              $2,900
                                                                   12/18/2018              $12,010
                                                                   12/19/2018              $59,205
                                                                   12/19/2018               $780
                                                                   12/20/2018              $3,895
                                                                   12/24/2018               $130
                                                                   12/26/2018              $44,677
                                                                   12/27/2018                $60
                                                                   12/28/2018               $130
                                                                   12/31/2018              $2,300
                                                                     1/2/2019              $60,586
                                                                     1/9/2019              $1,375
                                                                     1/9/2019              $63,670
                                                                    1/14/2019              $1,155
                                                                    1/16/2019               $260
                                                                    1/16/2019              $59,317
                                                                    1/17/2019              $1,610
                                                                    1/24/2019              $52,800
                                                                    1/29/2019              $1,845

                                                      Page 441 of 442 to Question 3
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 463 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414


        Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425.
(This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
        None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    1/30/2019                $750
                                                                    1/31/2019              $43,310
                                                                     2/1/2019                $260
                                                                     2/6/2019              $41,078




                                    TOTAL XOME VALUATION SERVICES ACH                     $543,895

3.614     YAMPOLSKY LEONID                                         11/21/2018                $916          Secured debt
          119 ORTHODOX DRIVE                                                                               Unsecured loan repayment
          RICHBORO, PA 18954                                       11/23/2018               $4,884
                                                                                                           Suppliers or vendors
                                                                   11/26/2018                $642          Services
                                                                   12/26/2018                $504          Other




                                                TOTAL YAMPOLSKY LEONID                      $6,946

3.615     ZILLOW GROUP INC ACH                                     12/17/2018               $3,180         Secured debt
          DEPT 3283 PO BOX 123283                                                                          Unsecured loan repayment
          DALLAS, TX 75312                                         12/27/2018               $3,180
                                                                                                           Suppliers or vendors
                                                                    1/29/2019               $3,180         Services
                                                                                                           Other



                                             TOTAL ZILLOW GROUP INC ACH                     $9,540




                                                                  TOTAL               $730,432,428




                                                      Page 442 of 442 to Question 3
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                         Pg 464 of 845
Ditech Financial LLC                                                                                Case Number:         19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor              Dates             Amount   Reason for Payment




                                                           Page 1 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                            Pg 465 of 845
Ditech Financial LLC                                                                                          Case Number:      19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor              Dates             Amount      Reason for Payment




4.1    BAKER, JEFFREY P                                                 2/16/2018              $73    Group Term Life
       INSIDER
       3000 BAYPORT DRIVE                                               2/16/2018           $16,154   Regular
       SUITE 985                                                        3/2/2018            $16,154   Regular
       TAMPA, FL 33607
                                                                        3/2/2018               $73    Group Term Life
                                                                        3/2/2018            $50,000   Signing Bonus
                                                                        3/16/2018           $16,154   Regular
                                                                        3/16/2018              $73    Group Term Life
                                                                        3/30/2018           $16,154   Regular
                                                                        3/30/2018           $80,208   Bonus
                                                                        3/30/2018              $73    Group Term Life
                                                                        4/13/2018              $73    Group Term Life
                                                                        4/13/2018           $16,154   Regular
                                                                        4/20/2018            $3,621   Expense Reimbursement
                                                                        4/26/2018            $1,545   Expense Reimbursement
                                                                        4/27/2018              $73    Group Term Life
                                                                        4/27/2018           $16,154   Regular
                                                                        5/2/2018             $3,307   Expense Reimbursement
                                                                        5/4/2018             $5,571   Expense Reimbursement
                                                                        5/11/2018              $73    Group Term Life
                                                                        5/11/2018           $16,154   Regular
                                                                        5/14/2018             $904    Expense Reimbursement
                                                                        5/16/2018             $338    Expense Reimbursement
                                                                        5/18/2018             $291    Expense Reimbursement
                                                                        5/25/2018              $73    Group Term Life
                                                                        5/25/2018           $16,154   Regular
                                                                        6/8/2018               $73    Group Term Life
                                                                        6/8/2018            $14,538   Regular
                                                                        6/8/2018             $1,615   Holiday Pay
                                                                        6/22/2018              $73    Group Term Life
                                                                        6/22/2018          $150,000   Bonus

                                                              Page 2 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                         Pg 466 of 845
Ditech Financial LLC                                                                                       Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor              Dates             Amount      Reason for Payment




                                                                     6/22/2018           $16,154   Regular
                                                                     7/6/2018               $73    Group Term Life
                                                                     7/6/2018            $16,154   Regular
                                                                     7/20/2018            $1,615   Holiday Pay
                                                                     7/20/2018              $73    Group Term Life
                                                                     7/20/2018           $14,538   Regular
                                                                     8/3/2018               $73    Group Term Life
                                                                     8/3/2018            $16,154   Regular
                                                                     8/17/2018              $73    Group Term Life
                                                                     8/17/2018           $16,154   Regular
                                                                     8/31/2018              $73    Group Term Life
                                                                     8/31/2018           $16,154   Regular
                                                                     9/14/2018            $1,615   Holiday Pay
                                                                     9/14/2018           $14,538   Regular
                                                                     9/14/2018              $73    Group Term Life
                                                                     9/28/2018              $73    Group Term Life
                                                                     9/28/2018           $16,154   Regular
                                                                     10/5/2018          $680,208   Bonus
                                                                    10/12/2018           $16,154   Regular
                                                                    10/12/2018              $73    Group Term Life
                                                                    10/26/2018              $73    Group Term Life
                                                                    10/26/2018           $16,154   Regular
                                                                     11/9/2018           $16,154   Regular
                                                                     11/9/2018              $73    Group Term Life
                                                                    11/15/2018             $947    Expense Reimbursement
                                                                    11/19/2018            $1,047   Expense Reimbursement
                                                                    11/23/2018           $16,154   Regular
                                                                    11/23/2018              $73    Group Term Life
                                                                     12/7/2018            $1,589   Expense Reimbursement
                                                                     12/7/2018            $1,615   Holiday Pay

                                                           Page 3 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                           Main Document
                                                         Pg 467 of 845
Ditech Financial LLC                                                                                       Case Number:        19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor              Dates               Amount      Reason for Payment




                                                                     12/7/2018                $73    Group Term Life
                                                                     12/7/2018            $14,538    Regular
                                                                    12/12/2018             $1,739    Expense Reimbursement
                                                                    12/14/2018             $2,149    Expense Reimbursement
                                                                    12/21/2018             $1,394    Expense Reimbursement
                                                                    12/21/2018                $73    Group Term Life
                                                                    12/21/2018            $16,154    Regular
                                                                    12/24/2018             $2,844    Expense Reimbursement
                                                                     1/11/2019             $1,279    Expense Reimbursement
                                                                     1/21/2019             $1,389    Expense Reimbursement
                                                                     1/29/2019             $1,222    Expense Reimbursement
                                                                     2/6/2019              $1,969    Expense Reimbursement

                                              TOTAL BAKER, JEFFREY P                    $1,366,791




                                                           Page 4 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                            Pg 468 of 845
Ditech Financial LLC                                                                                          Case Number:                19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor              Dates             Amount      Reason for Payment




4.2    CHATURBEDI, RITESH                                                                    $9,228   2/10/18 - 2/10/19 Health Care Benefits
       INSIDER
       3000 BAYPORT DRIVE                                               5/11/2018           $17,308   Regular
       SUITE 985                                                        5/11/2018          $150,000   Signing Bonus
       TAMPA, FL 33607
                                                                        5/25/2018           $17,308   Regular
                                                                        6/8/2018             $1,731   Holiday Pay
                                                                        6/8/2018               $18    Group Term Life
                                                                        6/8/2018            $15,577   Regular
                                                                        6/22/2018              $18    Group Term Life
                                                                        6/22/2018           $17,308   Regular
                                                                        7/6/2018            $17,308   Regular
                                                                        7/6/2018               $18    Group Term Life
                                                                        7/20/2018           $15,577   Regular
                                                                        7/20/2018            $1,731   Holiday Pay
                                                                        7/20/2018              $18    Group Term Life
                                                                        8/3/2018               $18    Group Term Life
                                                                        8/3/2018            $17,308   Regular
                                                                        8/17/2018              $18    Group Term Life
                                                                        8/17/2018           $17,308   Regular
                                                                        8/31/2018           $17,308   Regular
                                                                        8/31/2018              $18    Group Term Life
                                                                        9/14/2018              $18    Group Term Life
                                                                        9/14/2018            $1,731   Holiday Pay
                                                                        9/14/2018           $15,577   Regular
                                                                        9/28/2018              $18    Group Term Life
                                                                        9/28/2018           $17,308   Regular
                                                                        10/5/2018          $650,000   Bonus
                                                                       10/12/2018              $18    Group Term Life
                                                                       10/12/2018           $17,308   Regular
                                                                       10/26/2018           $17,308   Regular
                                                                       10/26/2018              $18    Group Term Life

                                                              Page 5 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                           Main Document
                                                         Pg 469 of 845
Ditech Financial LLC                                                                                       Case Number:        19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor              Dates               Amount      Reason for Payment




                                                                     11/9/2018                $18    Group Term Life
                                                                     11/9/2018            $17,308    Regular
                                                                    11/23/2018                $18    Group Term Life
                                                                    11/23/2018            $17,308    Regular
                                                                     12/7/2018                $18    Group Term Life
                                                                     12/7/2018             $1,731    Holiday Pay
                                                                     12/7/2018            $15,577    Regular
                                                                    12/21/2018            $17,308    Regular
                                                                    12/21/2018                $18    Group Term Life
                                                                     1/4/2019             $15,577    Regular
                                                                     1/4/2019              $1,731    Holiday Pay
                                                                     1/4/2019                 $20    Group Term Life
                                                                     1/18/2019                $20    Group Term Life
                                                                     1/18/2019             $1,731    Holiday Pay
                                                                     1/18/2019            $15,577    Regular
                                                                     2/1/2019             $17,308    Severance

                                           TOTAL CHATURBEDI, RITESH                     $1,155,699




                                                           Page 6 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                            Pg 470 of 845
Ditech Financial LLC                                                                                          Case Number:                19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor              Dates             Amount      Reason for Payment




4.3    COLANERI, JOANNA                                                                      $1,216   2/10/18 - 2/10/19 Health Care Benefits
       INSIDER
       3000 BAYPORT DRIVE                                               5/11/2018           $10,769   Regular
       SUITE 985                                                        5/25/2018           $13,462   Regular
       TAMPA, FL 33607
                                                                        6/8/2018             $1,346   Holiday Pay
                                                                        6/8/2018            $12,115   Regular
                                                                        6/8/2018               $21    Group Term Life
                                                                        6/22/2018           $13,462   Regular
                                                                        6/22/2018              $21    Group Term Life
                                                                        7/6/2018               $21    Group Term Life
                                                                        7/6/2018            $13,462   Regular
                                                                        7/20/2018           $12,115   Regular
                                                                        7/20/2018            $1,346   Holiday Pay
                                                                        7/20/2018              $21    Group Term Life
                                                                        8/3/2018               $21    Group Term Life
                                                                        8/3/2018            $13,462   Regular
                                                                        8/17/2018           $13,462   Regular
                                                                        8/17/2018              $21    Group Term Life
                                                                        8/31/2018           $13,462   Regular
                                                                        8/31/2018              $21    Group Term Life
                                                                        9/14/2018            $1,346   Holiday Pay
                                                                        9/14/2018              $21    Group Term Life
                                                                        9/14/2018           $12,115   Regular
                                                                        9/28/2018           $13,462   Regular
                                                                        9/28/2018              $21    Group Term Life
                                                                        10/5/2018          $650,000   Bonus
                                                                       10/12/2018           $13,462   Regular
                                                                       10/12/2018              $21    Group Term Life
                                                                       10/26/2018           $13,462   Regular
                                                                       10/26/2018              $21    Group Term Life
                                                                        11/9/2018           $13,462   Regular

                                                              Page 7 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                           Main Document
                                                         Pg 471 of 845
Ditech Financial LLC                                                                                         Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor              Dates               Amount      Reason for Payment




                                                                     11/9/2018                $21    Group Term Life
                                                                    11/23/2018                $21    Group Term Life
                                                                    11/23/2018            $13,462    Regular
                                                                     12/7/2018             $1,346    Holiday Pay
                                                                     12/7/2018                $21    Group Term Life
                                                                     12/7/2018            $12,115    Regular
                                                                    12/21/2018                $21    Group Term Life
                                                                    12/21/2018            $13,462    Regular
                                                                     1/4/2019              $1,346    Holiday Pay
                                                                     1/4/2019             $12,115    Regular
                                                                     1/4/2019                 $23    Group Term Life
                                                                     1/18/2019            $12,115    Regular
                                                                     1/18/2019                $23    Group Term Life
                                                                     1/18/2019             $1,346    Holiday Pay
                                                                     2/1/2019              $8,250    401K Match
                                                                     2/1/2019             $13,462    Regular
                                                                     2/1/2019                 $23    Group Term Life
                                                                     2/8/2019             $13,462    Regular
                                                                     2/8/2019                 $23    Group Term Life
                                                                     2/8/2019             $75,000    Bonus

                                             TOTAL COLANERI, JOANNA                     $1,014,867




                                                           Page 8 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                            Pg 472 of 845
Ditech Financial LLC                                                                                         Case Number:              19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor              Dates             Amount     Reason for Payment




4.4    COLLINS, CHERYL                                                  2/16/2018             $53    Group Term Life
       INSIDER
       3000 BAYPORT DRIVE                                               2/16/2018          $12,182   Regular
       SUITE 985                                                        3/2/2018           $12,182   Regular
       TAMPA, FL 33607
                                                                        3/2/2018              $53    Group Term Life
                                                                        3/16/2018          $12,182   Regular
                                                                        3/16/2018             $53    Group Term Life
                                                                        3/30/2018          $83,932   Bonus
                                                                        3/30/2018             $53    Group Term Life
                                                                        3/30/2018          $12,182   Regular
                                                                        4/13/2018          $52,276   LTI Cash Based A Payment Active
                                                                        4/13/2018             $53    Group Term Life
                                                                        4/13/2018          $12,182   Regular
                                                                        4/27/2018          $12,182   Regular
                                                                        4/27/2018             $53    Group Term Life
                                                                        5/11/2018             $53    Group Term Life
                                                                        5/11/2018          $12,182   Regular
                                                                        5/25/2018             $53    Group Term Life
                                                                        5/25/2018          $12,182   Regular
                                                                        6/8/2018           $10,964   Regular
                                                                        6/8/2018            $1,218   Holiday Pay
                                                                        6/8/2018              $53    Group Term Life
                                                                        6/22/2018             $53    Group Term Life
                                                                        6/22/2018          $12,182   Regular
                                                                        7/6/2018           $12,182   Regular
                                                                        7/6/2018              $53    Group Term Life
                                                                        7/20/2018           $1,218   Holiday Pay
                                                                        7/20/2018          $10,964   Regular
                                                                        7/20/2018             $53    Group Term Life
                                                                        8/3/2018              $53    Group Term Life
                                                                        8/3/2018           $12,182   Regular

                                                              Page 9 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                         Pg 473 of 845
Ditech Financial LLC                                                                                        Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




                                                                     8/17/2018            $25,094   Severance Lump Sum
                                                                     8/17/2018            $58,911   PTO Payout (Legacy)
                                                                     8/17/2018               $53    Group Term Life
                                                                     8/17/2018             $2,436   Regular
                                                                     8/31/2018            $25,094   Severance Lump Sum
                                                                     9/14/2018            $25,094   Severance Lump Sum
                                                                     9/28/2018            $25,094   Severance Lump Sum
                                                                     10/12/2018           $25,094   Severance Lump Sum
                                                                     10/26/2018           $25,094   Severance Lump Sum
                                                                     11/9/2018            $25,094   Severance
                                                                     11/9/2018             $6,326   Exec COBRA - Rgtx
                                                                     11/23/2018           $25,094   Severance
                                                                     12/7/2018             $1,582   Exec COBRA - Rgtx
                                                                     12/7/2018            $25,094   Severance
                                                                     12/21/2018           $25,094   Severance
                                                                      1/4/2019            $83,932   Bonus
                                                                      1/4/2019            $25,094   Severance
                                                                     1/18/2019             $1,582   Exec COBRA - Rgtx
                                                                     1/18/2019            $25,094   Severance
                                                                      2/1/2019            $25,094   Severance

                                              TOTAL COLLINS, CHERYL                      $776,309




                                                           Page 10 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                            Pg 474 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates             Amount    Reason for Payment




4.5    DF INSURANCE AGENCY LLC                                          2/12/2018             $400
       RELATED ENTITY
       1100 VIRGINIA DRIVE                                              2/13/2018             $544
       SUITE 100A                                                       2/14/2018             $155
       FORT WASHINGTON, PA 19034
                                                                        2/16/2018           $30,925
                                                                        2/18/2018             $154
                                                                        2/22/2018             $837
                                                                        2/23/2018            $3,020
                                                                        2/28/2018           $32,331
                                                                         3/1/2018               $0
                                                                         3/2/2018           $28,143
                                                                         3/5/2018              $54
                                                                        3/12/2018            $7,839
                                                                        3/14/2018           $51,654
                                                                        3/16/2018           $30,718
                                                                        3/22/2018             $300
                                                                        3/28/2018              $11
                                                                        3/30/2018           $31,791
                                                                        3/31/2018           $87,256
                                                                         4/1/2018               $0
                                                                         4/2/2018            $4,499
                                                                         4/3/2018            $7,500
                                                                        4/13/2018           $30,845
                                                                        4/24/2018             $963
                                                                        4/26/2018             $874
                                                                        4/27/2018           $28,085
                                                                        4/30/2018           $32,705
                                                                         5/9/2018            $7,500
                                                                        5/10/2018             $432
                                                                        5/11/2018           $30,923
                                                                        5/16/2018             $268

                                                              Page 11 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 475 of 845
Ditech Financial LLC                                                                                  Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount    Reason for Payment




                                                                     5/25/2018           $24,347
                                                                     5/26/2018             $935
                                                                     5/29/2018              $65
                                                                     5/30/2018             $131
                                                                     5/31/2018           $30,714
                                                                      6/8/2018           $24,339
                                                                     6/21/2018             $646
                                                                     6/22/2018           $25,890
                                                                     6/27/2018            $7,500
                                                                     6/29/2018             $959
                                                                     6/30/2018           $24,664
                                                                      7/1/2018               $0
                                                                      7/6/2018           $25,804
                                                                     7/16/2018             $143
                                                                     7/17/2018            $7,500
                                                                     7/20/2018           $21,598
                                                                     7/27/2018             $188
                                                                     7/30/2018             $212
                                                                     7/31/2018           $29,694
                                                                      8/1/2018           $14,515
                                                                      8/3/2018           $19,289
                                                                     8/13/2018             $202
                                                                     8/17/2018           $19,259
                                                                     8/23/2018             $185
                                                                     8/28/2018             $643
                                                                     8/29/2018             $654
                                                                     8/31/2018           $54,414
                                                                      9/1/2018            $7,015
                                                                     9/10/2018             $276
                                                                     9/14/2018           $18,433

                                                           Page 12 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 476 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     9/18/2018             $7,500
                                                                     9/24/2018              $509
                                                                     9/26/2018             $1,311
                                                                     9/28/2018            $26,709
                                                                     9/30/2018            $50,223
                                                                     10/1/2018             $7,015
                                                                     10/10/2018            $8,439
                                                                     10/11/2018             $118
                                                                     10/12/2018           $15,900
                                                                     10/17/2018            $1,597
                                                                     10/26/2018           $25,475
                                                                     10/31/2018           $38,789
                                                                     11/1/2018             $7,015
                                                                     11/9/2018            $15,903
                                                                     11/12/2018             $225
                                                                     11/23/2018           $15,901
                                                                     11/26/2018             $400
                                                                     11/30/2018          $142,221
                                                                     12/1/2018             $7,015
                                                                     12/7/2018            $15,898
                                                                     12/19/2018             $233
                                                                     12/20/2018           $69,202
                                                                     12/21/2018           $16,670
                                                                     12/26/2018             $202
                                                                     12/27/2018          $157,016
                                                                     12/31/2018           $26,321
                                                                      1/2/2019             $7,500
                                                                      1/4/2019            $16,228
                                                                     1/11/2019             $3,156
                                                                     1/18/2019            $16,216

                                                           Page 13 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 477 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     1/28/2019                $400
                                                                     1/30/2019              $7,500
                                                                     1/31/2019             $55,827
                                                                      2/1/2019             $16,065
                                                                      2/6/2019                 $52

                                    TOTAL DF INSURANCE AGENCY LLC                        $1,591,692




                                                           Page 14 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                            Pg 478 of 845
Ditech Financial LLC                                                                                        Case Number:       19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




4.6    DITECH AGENCY ADVANCE DEPOSITOR LLC                              2/28/2018             $51,540
       RELATED ENTITY
       1100 VIRGINIA DRIVE                                               3/8/2018       $19,664,597
       SUITE 100A                                                       3/15/2018           $1,125,232
       FORT WASHINGTON, PA 19034
                                                                        3/22/2018            $363,387
                                                                        3/31/2018             $84,343
                                                                        4/20/2018           $5,070,507
                                                                        4/30/2018             $83,546
                                                                        5/31/2018             $84,517
                                                                        6/15/2018             $56,316
                                                                        6/30/2018             $74,137
                                                                        7/24/2018            $289,293
                                                                        7/31/2018             $67,459
                                                                        8/15/2018            $127,865
                                                                        8/31/2018             $35,842
                                                                        9/17/2018            $263,198
                                                                        9/21/2018            $248,829
                                                                        9/30/2018             $24,963
                                                                        10/9/2018             $24,963
                                                                        10/15/2018           $400,476
                                                                        10/31/2018            $17,767
                                                                        11/8/2018             $17,767
                                                                        11/15/2018           $696,126
                                                                        11/21/2018           $490,537
                                                                        11/30/2018            $16,224
                                                                        12/17/2018           $266,621
                                                                        12/31/2018            $15,423
                                                                        1/15/2019            $682,519
                                                                        1/31/2019              $9,520
                                                                         2/7/2019             $31,463



                                                              Page 15 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 479 of 845
Ditech Financial LLC                                                                                  Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount    Reason for Payment




                     TOTAL DITECH AGENCY ADVANCE DEPOSITOR LLC                       $30,384,974




                                                           Page 16 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                            Pg 480 of 845
Ditech Financial LLC                                                                                        Case Number:       19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




4.7    DITECH HOLDING CORPORATION                                       2/12/2018             $21,904
       RELATED ENTITY
       F/K/A WALTER INVESTMENT MANAGEMENT CORP.                         2/13/2018            $372,236
       1100 VIRGINIA DRIVE                                              2/14/2018            $289,369
       SUITE 100A
       FORT WASHINGTON, PA 19034                                        2/15/2018           $3,380,793
                                                                        2/16/2018           $1,975,057
                                                                        2/17/2018            $287,005
                                                                        2/18/2018              $1,944
                                                                        2/19/2018            $106,354
                                                                        2/20/2018            $191,421
                                                                        2/21/2018           $2,318,439
                                                                        2/21/2018                $191
                                                                        2/22/2018            $665,397
                                                                        2/23/2018             $87,036
                                                                        2/24/2018              $3,159
                                                                        2/26/2018             $58,728
                                                                        2/27/2018           $9,534,103
                                                                        2/28/2018       $13,910,872
                                                                        2/28/2018            $128,648
                                                                         3/1/2018            $118,514
                                                                         3/2/2018           $1,685,647
                                                                         3/3/2018                $685
                                                                         3/5/2018             $75,536
                                                                         3/6/2018            $241,313
                                                                         3/7/2018            $447,177
                                                                         3/8/2018            $107,891
                                                                         3/9/2018            $135,637
                                                                        3/10/2018              $1,446
                                                                        3/12/2018            $261,595
                                                                        3/13/2018            $257,006
                                                                        3/14/2018           $4,873,257

                                                              Page 17 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 481 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     3/15/2018            $360,563
                                                                     3/16/2018           $1,147,723
                                                                     3/16/2018            $274,817
                                                                     3/19/2018            $251,420
                                                                     3/20/2018            $284,346
                                                                     3/21/2018            $439,342
                                                                     3/22/2018             $35,785
                                                                     3/23/2018            $343,987
                                                                     3/25/2018                $669
                                                                     3/26/2018             $74,543
                                                                     3/27/2018            $110,971
                                                                     3/28/2018       $22,104,809
                                                                     3/29/2018            $161,450
                                                                     3/30/2018           $2,192,972
                                                                     3/31/2018           $7,683,335
                                                                     3/31/2018           $7,732,628
                                                                      4/1/2018             $60,753
                                                                      4/2/2018       $25,030,195
                                                                      4/3/2018            $240,825
                                                                      4/4/2018            $567,408
                                                                      4/5/2018             $24,936
                                                                      4/6/2018            $370,651
                                                                      4/7/2018              $1,168
                                                                      4/9/2018             $91,217
                                                                     4/10/2018            $688,632
                                                                     4/11/2018            $567,968
                                                                     4/12/2018            $214,916
                                                                     4/13/2018           $1,490,250
                                                                     4/14/2018             $47,285
                                                                     4/15/2018              $4,278

                                                           Page 18 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 482 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     4/16/2018             $38,304
                                                                     4/17/2018             $78,309
                                                                     4/18/2018            $830,207
                                                                     4/19/2018             $62,275
                                                                     4/19/2018              $1,930
                                                                     4/20/2018              $9,619
                                                                     4/21/2018              $3,245
                                                                     4/23/2018           $3,299,861
                                                                     4/24/2018            $100,042
                                                                     4/25/2018            $823,636
                                                                     4/26/2018            $100,843
                                                                     4/27/2018           $9,335,500
                                                                     4/28/2018              $5,355
                                                                     4/30/2018            $250,460
                                                                     4/30/2018             $68,427
                                                                      5/1/2018             $40,648
                                                                      5/1/2018       $10,115,932
                                                                      5/2/2018            $914,168
                                                                      5/3/2018             $49,051
                                                                      5/4/2018             $54,561
                                                                      5/5/2018                $995
                                                                      5/6/2018             $70,232
                                                                      5/7/2018             $70,153
                                                                      5/8/2018           $1,684,017
                                                                      5/9/2018            $658,801
                                                                     5/10/2018            $608,710
                                                                     5/10/2018                 $91
                                                                     5/11/2018           $1,545,233
                                                                     5/12/2018                $466
                                                                     5/14/2018            $680,511

                                                           Page 19 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 483 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     5/15/2018             $93,728
                                                                     5/16/2018           $2,449,091
                                                                     5/17/2018                $231
                                                                     5/17/2018             $60,631
                                                                     5/18/2018            $215,262
                                                                     5/20/2018             $36,012
                                                                     5/21/2018              $1,020
                                                                     5/21/2018            $206,441
                                                                     5/22/2018            $199,145
                                                                     5/23/2018            $680,512
                                                                     5/24/2018           $1,090,056
                                                                     5/24/2018                 $43
                                                                     5/25/2018           $1,615,796
                                                                     5/29/2018             $31,779
                                                                     5/30/2018           $8,039,536
                                                                     5/31/2018           $1,599,589
                                                                     5/31/2018             $74,014
                                                                      6/1/2018       $10,067,185
                                                                      6/2/2018              $1,890
                                                                      6/4/2018              $6,987
                                                                      6/5/2018            $188,767
                                                                      6/6/2018            $668,611
                                                                      6/7/2018            $837,421
                                                                      6/8/2018              $1,182
                                                                      6/8/2018           $1,458,834
                                                                      6/9/2018              $1,655
                                                                     6/10/2018              $3,372
                                                                     6/11/2018            $229,613
                                                                     6/12/2018            $121,430
                                                                     6/13/2018           $1,196,418

                                                           Page 20 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 484 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     6/14/2018           $6,200,570
                                                                     6/15/2018             $13,885
                                                                     6/16/2018              $1,836
                                                                     6/18/2018             $22,834
                                                                     6/19/2018            $110,919
                                                                     6/20/2018            $776,059
                                                                     6/21/2018            $231,204
                                                                     6/22/2018           $1,323,795
                                                                     6/23/2018              $1,124
                                                                     6/25/2018            $531,756
                                                                     6/26/2018             $91,163
                                                                     6/27/2018            $513,753
                                                                     6/28/2018              $8,835
                                                                     6/29/2018       $60,251,076
                                                                     6/30/2018           $3,177,432
                                                                     6/30/2018            $842,464
                                                                      7/1/2018                  $0
                                                                      7/2/2018            $137,762
                                                                      7/3/2018             $71,582
                                                                      7/5/2018            $809,319
                                                                      7/6/2018           $1,631,263
                                                                      7/7/2018                $439
                                                                      7/8/2018             $65,783
                                                                      7/9/2018                $191
                                                                      7/9/2018             $88,314
                                                                     7/10/2018            $385,378
                                                                     7/11/2018            $828,541
                                                                     7/12/2018            $149,290
                                                                     7/13/2018             $17,865
                                                                     7/14/2018              $2,381

                                                           Page 21 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 485 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     7/16/2018             $26,697
                                                                     7/17/2018            $204,225
                                                                     7/18/2018            $575,764
                                                                     7/19/2018            $486,305
                                                                     7/20/2018           $1,649,587
                                                                     7/21/2018              $1,124
                                                                     7/23/2018             $51,864
                                                                     7/24/2018            $508,511
                                                                     7/25/2018            $942,812
                                                                     7/26/2018             $31,067
                                                                     7/27/2018            $187,234
                                                                     7/30/2018           $7,514,556
                                                                     7/31/2018             $59,855
                                                                     7/31/2018            $559,192
                                                                      8/1/2018            $716,515
                                                                      8/2/2018             $91,955
                                                                      8/3/2018           $1,899,443
                                                                      8/4/2018             $40,325
                                                                      8/6/2018            $103,054
                                                                      8/7/2018             $89,529
                                                                      8/8/2018            $474,274
                                                                      8/9/2018             $28,446
                                                                     8/10/2018            $686,182
                                                                     8/11/2018              $1,682
                                                                     8/13/2018           $9,188,291
                                                                     8/14/2018           $1,170,327
                                                                     8/15/2018            $687,017
                                                                     8/16/2018            $113,728
                                                                     8/17/2018             $34,981
                                                                     8/17/2018           $1,422,981

                                                           Page 22 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 486 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     8/20/2018             $52,898
                                                                     8/21/2018            $223,127
                                                                     8/22/2018           $1,508,520
                                                                     8/23/2018             $49,379
                                                                     8/24/2018            $340,413
                                                                     8/25/2018                $783
                                                                     8/27/2018           $1,630,457
                                                                     8/28/2018            $143,017
                                                                     8/29/2018            $414,534
                                                                     8/30/2018                $478
                                                                     8/30/2018           $6,873,933
                                                                     8/31/2018           $2,242,160
                                                                     8/31/2018             $49,288
                                                                      9/1/2018              $4,784
                                                                      9/3/2018              $2,576
                                                                      9/4/2018             $17,203
                                                                      9/5/2018            $551,693
                                                                      9/6/2018            $160,028
                                                                      9/7/2018            $254,530
                                                                      9/8/2018              $1,521
                                                                      9/9/2018              $9,324
                                                                     9/10/2018            $531,609
                                                                     9/11/2018            $919,306
                                                                     9/12/2018              $3,410
                                                                     9/13/2018             $62,855
                                                                     9/14/2018                $493
                                                                     9/14/2018           $3,390,859
                                                                     9/15/2018              $3,467
                                                                     9/17/2018            $128,734
                                                                     9/18/2018            $723,352

                                                           Page 23 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 487 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     9/19/2018           $1,247,051
                                                                     9/20/2018              $6,258
                                                                     9/21/2018            $610,333
                                                                     9/24/2018            $363,293
                                                                     9/25/2018            $357,744
                                                                     9/26/2018            $554,520
                                                                     9/27/2018            $618,872
                                                                     9/28/2018                 $96
                                                                     9/28/2018       $15,525,355
                                                                     9/29/2018              $1,610
                                                                     9/30/2018            $566,150
                                                                     9/30/2018       $10,639,873
                                                                     10/1/2018             $90,438
                                                                     10/1/2018             $85,000
                                                                     10/2/2018            $591,288
                                                                     10/3/2018             $50,859
                                                                     10/4/2018            $873,632
                                                                     10/5/2018           $8,409,785
                                                                     10/8/2018              $3,844
                                                                     10/9/2018           $1,429,905
                                                                     10/10/2018           $259,459
                                                                     10/11/2018           $254,695
                                                                     10/12/2018          $1,615,441
                                                                     10/12/2018             $1,234
                                                                     10/13/2018             $2,668
                                                                     10/15/2018            $14,450
                                                                     10/16/2018           $600,391
                                                                     10/17/2018           $156,276
                                                                     10/18/2018             $7,070
                                                                     10/19/2018           $124,253

                                                           Page 24 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 488 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     10/20/2018             $1,946
                                                                     10/22/2018            $49,462
                                                                     10/23/2018           $481,401
                                                                     10/24/2018           $366,080
                                                                     10/25/2018           $580,883
                                                                     10/26/2018          $1,358,262
                                                                     10/29/2018          $1,289,874
                                                                     10/30/2018           $752,657
                                                                     10/30/2018               $128
                                                                     10/31/2018      $17,800,051
                                                                     10/31/2018      $27,999,913
                                                                     11/1/2018            $413,085
                                                                     11/2/2018            $288,250
                                                                     11/3/2018              $3,333
                                                                     11/5/2018             $22,610
                                                                     11/6/2018           $1,183,445
                                                                     11/7/2018           $6,023,954
                                                                     11/8/2018            $206,395
                                                                     11/9/2018           $1,499,167
                                                                     11/10/2018               $548
                                                                     11/12/2018            $23,286
                                                                     11/13/2018          $1,344,744
                                                                     11/14/2018           $212,549
                                                                     11/15/2018           $188,182
                                                                     11/16/2018          $1,006,223
                                                                     11/17/2018             $3,620
                                                                     11/19/2018             $5,326
                                                                     11/20/2018          $1,673,449
                                                                     11/20/2018               $916
                                                                     11/21/2018            $86,021

                                                           Page 25 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 489 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     11/21/2018             $4,884
                                                                     11/23/2018          $1,472,586
                                                                     11/23/2018               $642
                                                                     11/24/2018             $1,548
                                                                     11/26/2018           $425,805
                                                                     11/26/2018             $1,234
                                                                     11/27/2018           $685,618
                                                                     11/28/2018            $11,387
                                                                     11/28/2018           $272,564
                                                                     11/29/2018          $1,500,672
                                                                     11/30/2018      $12,925,354
                                                                     11/30/2018           $132,009
                                                                     12/1/2018              $7,528
                                                                     12/3/2018              $8,595
                                                                     12/4/2018            $559,857
                                                                     12/5/2018            $505,844
                                                                     12/6/2018            $130,010
                                                                     12/7/2018           $1,806,763
                                                                     12/8/2018              $1,279
                                                                     12/9/2018                $156
                                                                     12/10/2018           $336,340
                                                                     12/11/2018          $1,142,544
                                                                     12/12/2018            $51,532
                                                                     12/13/2018          $2,526,677
                                                                     12/14/2018           $194,019
                                                                     12/17/2018           $187,501
                                                                     12/18/2018          $1,276,217
                                                                     12/19/2018           $135,819
                                                                     12/20/2018            $64,989
                                                                     12/21/2018          $1,413,050

                                                           Page 26 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 490 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     12/22/2018             $1,634
                                                                     12/24/2018               $504
                                                                     12/24/2018      $20,499,644
                                                                     12/25/2018            $19,342
                                                                     12/26/2018           $219,610
                                                                     12/27/2018           $172,124
                                                                     12/28/2018           $292,129
                                                                     12/29/2018               $510
                                                                     12/31/2018      $20,843,999
                                                                     12/31/2018          $2,808,593
                                                                      1/1/2019           $1,066,757
                                                                      1/2/2019            $377,735
                                                                      1/3/2019           $1,150,506
                                                                      1/4/2019           $1,640,338
                                                                      1/5/2019                $376
                                                                      1/7/2019            $101,701
                                                                      1/8/2019                 $33
                                                                      1/8/2019           $3,528,081
                                                                      1/9/2019           $1,465,315
                                                                     1/10/2019            $712,103
                                                                     1/11/2019              $2,715
                                                                     1/12/2019                $340
                                                                     1/14/2019            $103,945
                                                                     1/15/2019            $822,575
                                                                     1/16/2019              $2,859
                                                                     1/16/2019            $888,133
                                                                     1/17/2019             $79,643
                                                                     1/18/2019           $6,449,657
                                                                     1/19/2019              $2,160
                                                                     1/21/2019            $206,199

                                                           Page 27 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                            Pg 491 of 845
Ditech Financial LLC                                                                                        Case Number:       19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                        1/22/2019           $2,337,036
                                                                        1/23/2019           $2,046,929
                                                                        1/24/2019             $70,762
                                                                        1/25/2019            $139,815
                                                                        1/26/2019             $84,627
                                                                        1/28/2019                $128
                                                                        1/28/2019             $99,198
                                                                        1/29/2019            $697,316
                                                                        1/30/2019           $2,933,072
                                                                        1/30/2019             $13,643
                                                                        1/31/2019       $10,598,559
                                                                        1/31/2019              $7,256
                                                                         2/1/2019       $21,420,148
                                                                         2/2/2019                  $8
                                                                         2/4/2019       $11,550,340
                                                                         2/5/2019            $636,625
                                                                         2/6/2019           $1,251,249
                                                                         2/6/2019              $6,846
                                                                         2/7/2019           $9,857,486
                                                                         2/8/2019       $10,265,284
                                                                         2/8/2019            $231,418
                                                                         2/9/2019              $1,728

                                   TOTAL DITECH HOLDING CORPORATION                    $580,364,445


4.8    GREEN TREE INSURANCE AGENCY OF NEVADA, INC.         4/27/2018                             $509
       RELATED ENTITY
       1100 VIRGINIA
               TOTALDRIVE
                     GREEN TREE INSURANCE AGENCY OF NEVADA, INC.                                 $509
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                              Page 28 of 75 to Question 4
              19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                            Pg 492 of 845
Ditech Financial LLC                                                                                        Case Number:       19-10414

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
 insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
 the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
 filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
 anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
 affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




4.9    GREENPOINT CREDIT MANUFACTURED HOUSING                           2/12/2018            $241,822
       CONTRACT TRUST PASS‐THROUGH CERTIFICATE
       RELATED ENTITY                                                   2/13/2018            $547,171
       1100 VIRGINIA DRIVE                                              2/14/2018            $289,594
       SUITE 100A
       FORT WASHINGTON, PA 19034                                        2/15/2018            $745,500
                                                                        2/16/2018            $255,847
                                                                        2/19/2018              $5,328
                                                                        2/20/2018            $688,952
                                                                        2/21/2018            $542,865
                                                                        2/22/2018            $259,564
                                                                        2/23/2018            $282,115
                                                                        2/24/2018              $6,413
                                                                        2/26/2018            $224,446
                                                                        2/27/2018            $409,253
                                                                        2/28/2018           $1,022,094
                                                                         3/1/2018            $241,198
                                                                         3/2/2018            $461,559
                                                                         3/3/2018                $782
                                                                         3/5/2018            $577,662
                                                                         3/6/2018            $522,645
                                                                         3/7/2018            $476,651
                                                                         3/8/2018            $259,389
                                                                         3/9/2018            $227,859
                                                                        3/10/2018                $423
                                                                        3/12/2018            $276,041
                                                                        3/13/2018            $449,927
                                                                        3/14/2018            $354,043
                                                                        3/15/2018            $882,323
                                                                        3/16/2018            $199,783
                                                                        3/17/2018                $774
                                                                        3/19/2018            $373,673

                                                              Page 29 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 493 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     3/20/2018           $878,954
                                                                     3/21/2018           $487,035
                                                                     3/22/2018           $248,724
                                                                     3/23/2018           $144,587
                                                                     3/26/2018           $176,849
                                                                     3/27/2018           $211,989
                                                                     3/28/2018           $400,569
                                                                     3/29/2018           $180,830
                                                                     3/30/2018           $180,676
                                                                     3/31/2018           $297,835
                                                                      4/2/2018           $212,033
                                                                      4/3/2018           $524,739
                                                                      4/4/2018           $522,087
                                                                      4/5/2018           $300,296
                                                                      4/6/2018           $235,400
                                                                      4/7/2018             $4,292
                                                                      4/9/2018           $381,716
                                                                     4/10/2018           $273,144
                                                                     4/11/2018           $492,975
                                                                     4/12/2018           $297,539
                                                                     4/13/2018           $151,974
                                                                     4/16/2018           $782,425
                                                                     4/17/2018           $466,437
                                                                     4/18/2018           $309,969
                                                                     4/19/2018           $158,038
                                                                     4/20/2018           $522,756
                                                                     4/23/2018           $192,798
                                                                     4/24/2018           $357,510
                                                                     4/25/2018           $162,354
                                                                     4/26/2018           $156,747

                                                           Page 30 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 494 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     4/27/2018            $239,926
                                                                     4/28/2018              $2,671
                                                                     4/30/2018            $835,157
                                                                      5/1/2018            $388,967
                                                                      5/2/2018            $638,986
                                                                      5/3/2018            $264,925
                                                                      5/4/2018            $428,818
                                                                      5/5/2018                $290
                                                                      5/7/2018            $298,188
                                                                      5/8/2018            $427,398
                                                                      5/9/2018            $382,012
                                                                     5/10/2018            $292,926
                                                                     5/11/2018            $143,751
                                                                     5/12/2018                $325
                                                                     5/14/2018            $215,921
                                                                     5/15/2018            $913,670
                                                                     5/16/2018            $207,428
                                                                     5/17/2018            $558,866
                                                                     5/18/2018       $62,435,681
                                                                     5/19/2018              $3,086
                                                                     5/21/2018            $653,899
                                                                     5/22/2018            $301,159
                                                                     5/23/2018            $247,682
                                                                     5/24/2018            $145,008
                                                                     5/25/2018            $194,814
                                                                     5/26/2018                $312
                                                                     5/28/2018                $502
                                                                     5/29/2018            $880,327
                                                                     5/30/2018            $421,468
                                                                     5/31/2018           $2,798,770

                                                           Page 31 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 495 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                      6/1/2018           $268,626
                                                                      6/2/2018              $383
                                                                      6/4/2018           $466,383
                                                                      6/5/2018           $338,282
                                                                      6/6/2018           $286,742
                                                                      6/7/2018           $185,232
                                                                      6/8/2018            $98,306
                                                                      6/9/2018              $145
                                                                     6/11/2018           $209,725
                                                                     6/12/2018           $335,710
                                                                     6/13/2018           $165,216
                                                                     6/14/2018           $109,018
                                                                     6/15/2018           $375,920
                                                                     6/18/2018           $304,293
                                                                     6/19/2018           $248,247
                                                                     6/20/2018           $179,987
                                                                     6/21/2018           $462,248
                                                                     6/22/2018           $105,301
                                                                     6/23/2018              $130
                                                                     6/25/2018           $199,201
                                                                     6/26/2018           $221,429
                                                                     6/27/2018           $178,618
                                                                     6/28/2018           $229,204
                                                                     6/29/2018           $280,004
                                                                     6/30/2018           $410,313
                                                                      7/2/2018           $153,710
                                                                      7/3/2018           $528,442
                                                                      7/5/2018           $504,550
                                                                      7/6/2018           $189,080
                                                                      7/7/2018              $138

                                                           Page 32 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 496 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                      7/9/2018            $230,938
                                                                     7/10/2018            $396,789
                                                                     7/11/2018            $259,877
                                                                     7/12/2018            $191,553
                                                                     7/13/2018            $505,978
                                                                     7/14/2018             $34,447
                                                                     7/16/2018            $114,584
                                                                     7/17/2018            $476,255
                                                                     7/18/2018            $264,350
                                                                     7/19/2018            $291,793
                                                                     7/20/2018            $498,733
                                                                     7/21/2018                $195
                                                                     7/23/2018            $158,432
                                                                     7/24/2018            $176,211
                                                                     7/25/2018             $88,287
                                                                     7/26/2018       $79,478,828
                                                                     7/27/2018            $109,034
                                                                     7/28/2018                $150
                                                                     7/30/2018            $136,179
                                                                     7/31/2018           $4,164,509
                                                                      8/1/2018            $178,430
                                                                      8/2/2018            $258,794
                                                                      8/3/2018            $141,577
                                                                      8/4/2018                $498
                                                                      8/6/2018            $332,160
                                                                      8/7/2018            $233,184
                                                                      8/8/2018            $176,242
                                                                      8/9/2018            $231,904
                                                                     8/10/2018            $134,680
                                                                     8/11/2018              $3,351

                                                           Page 33 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 497 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     8/13/2018            $99,735
                                                                     8/14/2018           $304,789
                                                                     8/15/2018       $13,865,916
                                                                     8/16/2018            $87,434
                                                                     8/17/2018           $191,730
                                                                     8/20/2018           $493,596
                                                                     8/21/2018           $121,148
                                                                     8/22/2018           $245,907
                                                                     8/23/2018           $123,049
                                                                     8/24/2018            $75,204
                                                                     8/25/2018              $535
                                                                     8/27/2018            $39,650
                                                                     8/28/2018           $230,587
                                                                     8/29/2018           $638,724
                                                                     8/30/2018           $140,057
                                                                     8/31/2018           $650,306
                                                                      9/3/2018              $585
                                                                      9/4/2018           $337,375
                                                                      9/5/2018           $279,079
                                                                      9/6/2018           $249,213
                                                                      9/7/2018           $120,726
                                                                      9/8/2018              $156
                                                                     9/10/2018           $164,858
                                                                     9/11/2018           $221,390
                                                                     9/12/2018           $146,843
                                                                     9/13/2018            $77,630
                                                                     9/14/2018           $171,329
                                                                     9/15/2018              $228
                                                                     9/17/2018            $83,873
                                                                     9/18/2018           $164,657

                                                           Page 34 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 498 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     9/19/2018           $119,071
                                                                     9/20/2018           $466,330
                                                                     9/21/2018            $54,850
                                                                     9/22/2018              $423
                                                                     9/24/2018            $69,471
                                                                     9/25/2018           $201,948
                                                                     9/26/2018           $100,464
                                                                     9/27/2018            $72,371
                                                                     9/28/2018            $78,028
                                                                     9/29/2018           $185,915
                                                                     9/30/2018           $228,296
                                                                     10/1/2018            $84,203
                                                                     10/2/2018           $425,048
                                                                     10/3/2018           $169,968
                                                                     10/4/2018           $303,283
                                                                     10/5/2018           $564,438
                                                                     10/6/2018            $39,050
                                                                     10/8/2018             $2,068
                                                                     10/9/2018           $170,548
                                                                     10/10/2018          $215,165
                                                                     10/11/2018          $153,079
                                                                     10/12/2018          $201,044
                                                                     10/15/2018          $125,788
                                                                     10/16/2018      $24,817,359
                                                                     10/17/2018          $116,074
                                                                     10/18/2018           $56,124
                                                                     10/19/2018          $152,776
                                                                     10/22/2018          $349,521
                                                                     10/23/2018          $126,101
                                                                     10/24/2018           $79,697

                                                           Page 35 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 499 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     10/25/2018          $122,288
                                                                     10/26/2018           $59,640
                                                                     10/29/2018          $139,104
                                                                     10/30/2018           $98,005
                                                                     10/31/2018          $727,732
                                                                     11/1/2018            $84,427
                                                                     11/2/2018           $126,660
                                                                     11/3/2018              $228
                                                                     11/5/2018           $289,841
                                                                     11/6/2018           $167,847
                                                                     11/7/2018           $142,258
                                                                     11/8/2018            $90,209
                                                                     11/9/2018            $54,214
                                                                     11/12/2018            $5,107
                                                                     11/13/2018           $87,615
                                                                     11/14/2018          $262,359
                                                                     11/15/2018          $125,349
                                                                     11/16/2018          $128,878
                                                                     11/19/2018           $82,533
                                                                     11/20/2018          $427,829
                                                                     11/21/2018          $115,470
                                                                     11/23/2018           $83,261
                                                                     11/24/2018              $77
                                                                     11/26/2018          $217,035
                                                                     11/27/2018          $112,576
                                                                     11/28/2018           $58,574
                                                                     11/29/2018           $68,837
                                                                     11/30/2018          $190,526
                                                                     12/1/2018               $49
                                                                     12/3/2018           $104,075

                                                           Page 36 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 500 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     12/4/2018           $422,663
                                                                     12/5/2018           $175,463
                                                                     12/6/2018            $88,555
                                                                     12/7/2018           $113,167
                                                                     12/10/2018           $85,400
                                                                     12/11/2018          $152,841
                                                                     12/12/2018          $121,425
                                                                     12/13/2018          $140,688
                                                                     12/14/2018          $209,023
                                                                     12/15/2018             $228
                                                                     12/17/2018          $119,566
                                                                     12/18/2018          $154,550
                                                                     12/19/2018          $120,380
                                                                     12/20/2018          $317,134
                                                                     12/21/2018           $34,670
                                                                     12/24/2018           $88,706
                                                                     12/26/2018          $154,953
                                                                     12/27/2018           $61,853
                                                                     12/28/2018           $47,284
                                                                     12/31/2018          $371,186
                                                                      1/2/2019           $112,420
                                                                      1/3/2019           $145,458
                                                                      1/4/2019           $257,192
                                                                      1/7/2019            $86,570
                                                                      1/8/2019           $120,464
                                                                      1/9/2019           $184,258
                                                                     1/10/2019           $137,168
                                                                     1/11/2019           $134,834
                                                                     1/14/2019           $230,409
                                                                     1/15/2019           $256,523

                                                           Page 37 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 501 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     1/16/2019           $185,528
                                                                     1/17/2019           $103,546
                                                                     1/18/2019            $64,858
                                                                     1/21/2019             $3,147
                                                                     1/22/2019           $425,597
                                                                     1/23/2019           $107,047
                                                                     1/24/2019           $120,704
                                                                     1/25/2019            $58,620
                                                                     1/28/2019            $84,422
                                                                     1/29/2019           $230,792
                                                                     1/30/2019            $72,518
                                                                     1/31/2019           $749,575
                                                                      2/1/2019            $48,830
                                                                      2/2/2019              $261
                                                                      2/4/2019           $328,247
                                                                      2/5/2019           $271,799
                                                                      2/6/2019           $204,901
                                                                      2/7/2019           $112,392
                                                                      2/8/2019            $78,830

    TOTAL GREENPOINT CREDIT MANUFACTURED HOUSING CONTRACT                           $252,288,490
                             TRUST PASS‐THROUGH CERTIFICATE




                                                           Page 38 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                             Pg 502 of 845
Ditech Financial LLC                                                                                           Case Number:                19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




4.10    HAAS, JOHN                                                                           $12,262   2/10/18 - 2/10/19 Health Care Benefits
        INSIDER
        3000 BAYPORT DRIVE                                               2/16/2018           $14,231   Regular
        SUITE 985                                                        2/16/2018              $15    Group Term Life
        TAMPA, FL 33607
                                                                          3/2/2018              $15    Group Term Life
                                                                          3/2/2018           $14,231   Regular
                                                                         3/16/2018           $14,231   Regular
                                                                         3/16/2018              $15    Group Term Life
                                                                         3/30/2018              $15    Group Term Life
                                                                         3/30/2018           $69,375   Bonus
                                                                         3/30/2018           $14,231   Regular
                                                                         4/13/2018              $15    Group Term Life
                                                                         4/13/2018           $14,231   Regular
                                                                         4/27/2018              $15    Group Term Life
                                                                         4/27/2018           $14,231   Regular
                                                                         5/11/2018              $15    Group Term Life
                                                                         5/11/2018           $14,231   Regular
                                                                         5/25/2018           $14,231   Regular
                                                                         5/25/2018              $15    Group Term Life
                                                                          6/8/2018           $12,808   Regular
                                                                          6/8/2018            $1,423   Holiday Pay
                                                                          6/8/2018              $15    Group Term Life
                                                                         6/22/2018              $15    Group Term Life
                                                                         6/22/2018           $14,231   Regular
                                                                          7/6/2018              $15    Group Term Life
                                                                          7/6/2018           $14,231   Regular
                                                                         7/20/2018              $15    Group Term Life
                                                                         7/20/2018            $1,423   Holiday Pay
                                                                         7/20/2018           $33,333   LTI Cash Based A Payment Active
                                                                         7/20/2018           $12,808   Regular
                                                                          8/3/2018           $14,231   Regular

                                                               Page 39 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                         Pg 503 of 845
Ditech Financial LLC                                                                                        Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




                                                                      8/3/2018               $15    Group Term Life
                                                                     8/17/2018            $14,231   Regular
                                                                     8/17/2018               $15    Group Term Life
                                                                     8/31/2018            $14,231   Regular
                                                                     8/31/2018               $15    Group Term Life
                                                                     9/14/2018             $1,423   Holiday Pay
                                                                     9/14/2018               $15    Group Term Life
                                                                     9/14/2018            $12,808   Regular
                                                                     9/28/2018            $14,231   Regular
                                                                     9/28/2018               $15    Group Term Life
                                                                     10/5/2018           $842,708   Bonus
                                                                     10/12/2018              $15    Group Term Life
                                                                     10/12/2018           $14,231   Regular
                                                                     10/26/2018           $14,231   Regular
                                                                     10/26/2018              $15    Group Term Life
                                                                     11/9/2018            $14,231   Regular
                                                                     11/9/2018               $15    Group Term Life
                                                                     11/23/2018              $15    Group Term Life
                                                                     11/23/2018           $14,231   Regular
                                                                     12/7/2018               $15    Group Term Life
                                                                     12/7/2018             $1,423   Holiday Pay
                                                                     12/7/2018            $12,808   Regular
                                                                     12/21/2018           $14,231   Regular
                                                                     12/21/2018              $15    Group Term Life
                                                                      1/4/2019             $1,423   Holiday Pay
                                                                      1/4/2019               $16    Group Term Life
                                                                      1/4/2019            $12,808   Regular
                                                                     1/18/2019             $1,423   Holiday Pay
                                                                     1/18/2019               $16    Group Term Life
                                                                     1/18/2019            $12,808   Regular

                                                           Page 40 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                            Main Document
                                                         Pg 504 of 845
Ditech Financial LLC                                                                                          Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                      2/1/2019             $14,231    Regular
                                                                      2/1/2019              $8,250    401K Match
                                                                      2/1/2019                 $16    Group Term Life
                                                                      2/8/2019                 $16    Group Term Life
                                                                      2/8/2019            $200,000    Bonus
                                                                      2/8/2019             $14,231    Regular

                                                    TOTAL HAAS, JOHN                     $1,550,563




                                                           Page 41 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                             Pg 505 of 845
Ditech Financial LLC                                                                                          Case Number:                  19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.11    LOMBARDO, GERALD                                                                      $15,652   2/10/18 - 2/10/19 Health Care Benefits
        INSIDER
        3000 BAYPORT DRIVE                                               2/16/2018           $735,000   Signing Bonus
        SUITE 985                                                        2/16/2018            $12,115   Regular
        TAMPA, FL 33607
                                                                          3/2/2018               $28    Group Term Life
                                                                          3/2/2018            $17,308   Regular
                                                                         3/16/2018               $28    Group Term Life
                                                                         3/16/2018            $17,308   Regular
                                                                         3/30/2018            $17,308   Regular
                                                                         3/30/2018               $28    Group Term Life
                                                                         4/13/2018               $28    Group Term Life
                                                                         4/13/2018            $17,308   Regular
                                                                         4/20/2018              $873    Expense Reimbursement
                                                                         4/27/2018               $28    Group Term Life
                                                                         4/27/2018            $10,000   Relocation
                                                                         4/27/2018            $17,308   Regular
                                                                         4/30/2018             $3,447   Expense Reimbursement
                                                                         5/11/2018            $17,308   Regular
                                                                         5/11/2018               $28    Group Term Life
                                                                         5/11/2018              $929    Expense Reimbursement
                                                                         5/25/2018               $28    Group Term Life
                                                                         5/25/2018            $17,308   Regular
                                                                          6/8/2018               $28    Group Term Life
                                                                          6/8/2018            $15,577   Regular
                                                                          6/8/2018            $39,123   Relocation
                                                                          6/8/2018             $1,731   Holiday Pay
                                                                         6/22/2018            $17,308   Regular
                                                                         6/22/2018               $28    Group Term Life
                                                                          7/6/2018            $17,308   Regular
                                                                          7/6/2018             $4,064   Relocation
                                                                          7/6/2018               $28    Group Term Life

                                                               Page 42 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                            Main Document
                                                         Pg 506 of 845
Ditech Financial LLC                                                                                          Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                     7/12/2018                  $5    Expense Reimbursement
                                                                     7/20/2018                 $28    Group Term Life
                                                                     7/20/2018              $1,731    Holiday Pay
                                                                     7/20/2018             $15,577    Regular
                                                                      8/3/2018                 $28    Group Term Life
                                                                      8/3/2018             $17,308    Regular
                                                                     8/17/2018             $17,308    Regular
                                                                     8/17/2018                 $28    Group Term Life
                                                                     8/31/2018             $17,308    Regular
                                                                     8/31/2018                 $28    Group Term Life
                                                                     8/31/2018              $2,807    Relocation
                                                                     9/14/2018                 $28    Group Term Life
                                                                     9/14/2018             $15,577    Regular
                                                                     9/14/2018              $1,731    Holiday Pay
                                                                     9/14/2018              $4,064    Relocation
                                                                     9/28/2018             $17,308    Regular
                                                                     9/28/2018                 $28    Group Term Life
                                                                     10/5/2018           $1,190,000   Bonus
                                                                     10/12/2018             $5,321    Relocation
                                                                     10/12/2018            $17,308    Regular
                                                                     10/12/2018                $28    Group Term Life
                                                                     10/26/2018            $17,308    Regular
                                                                     10/26/2018                $28    Group Term Life
                                                                     11/9/2018                 $28    Group Term Life
                                                                     11/9/2018              $4,113    Relocation
                                                                     11/9/2018             $17,308    Regular
                                                                     11/23/2018            $17,308    Regular
                                                                     11/23/2018                $28    Group Term Life
                                                                     12/5/2018              $1,693    Expense Reimbursement
                                                                     12/6/2018              $2,456    Expense Reimbursement

                                                           Page 43 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                            Main Document
                                                         Pg 507 of 845
Ditech Financial LLC                                                                                          Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                     12/6/2018              $1,482    Expense Reimbursement
                                                                     12/7/2018              $1,731    Holiday Pay
                                                                     12/7/2018             $15,577    Regular
                                                                     12/7/2018                 $28    Group Term Life
                                                                     12/21/2018             $4,529    Expense Reimbursement
                                                                     12/21/2018                $28    Group Term Life
                                                                     12/21/2018            $17,308    Regular
                                                                     12/24/2018             $4,287    Expense Reimbursement
                                                                      1/4/2019                 $30    Group Term Life
                                                                      1/4/2019              $1,731    Holiday Pay
                                                                      1/4/2019             $15,577    Regular
                                                                     1/18/2019              $1,731    Holiday Pay
                                                                     1/18/2019                 $30    Group Term Life
                                                                     1/18/2019             $15,577    Regular
                                                                      2/1/2019              $8,250    401K Match
                                                                      2/1/2019                 $30    Group Term Life
                                                                      2/1/2019             $17,308    Regular
                                                                      2/8/2019                 $30    Group Term Life
                                                                      2/8/2019             $17,308    Regular
                                                                      2/8/2019            $300,000    Bonus

                                           TOTAL LOMBARDO, GERALD                        $2,800,939




                                                           Page 44 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                             Pg 508 of 845
Ditech Financial LLC                                                                                         Case Number:                  19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




4.12    MARANO, THOMAS FRANCIS                                                                $2,479   2/10/18 - 2/10/19 Health Care Benefits
        INSIDER
        3000 BAYPORT DRIVE                                               4/27/2018            $8,654   Regular
        SUITE 985                                                        5/11/2018           $28,846   Regular
        TAMPA, FL 33607
                                                                         5/11/2018             $274    Expense Reimbursement
                                                                         5/22/2018              $43    Expense Reimbursement
                                                                         5/25/2018           $28,846   Regular
                                                                         5/29/2018             $579    Expense Reimbursement
                                                                          6/8/2018            $2,885   Holiday Pay
                                                                          6/8/2018           $25,962   Regular
                                                                          6/8/2018              $89    Group Term Life
                                                                         6/12/2018             $283    Expense Reimbursement
                                                                         6/22/2018           $28,846   Regular
                                                                         6/22/2018              $89    Group Term Life
                                                                          7/3/2018             $486    Expense Reimbursement
                                                                          7/6/2018              $89    Group Term Life
                                                                          7/6/2018           $28,846   Regular
                                                                         7/20/2018           $25,962   Regular
                                                                         7/20/2018              $89    Group Term Life
                                                                         7/20/2018            $2,885   Holiday Pay
                                                                          8/3/2018           $28,846   Regular
                                                                          8/3/2018              $89    Group Term Life
                                                                         8/17/2018              $89    Group Term Life
                                                                         8/17/2018           $28,846   Regular
                                                                         8/31/2018           $28,846   Regular
                                                                         8/31/2018              $89    Group Term Life
                                                                         9/14/2018           $25,962   Regular
                                                                         9/14/2018              $89    Group Term Life
                                                                         9/14/2018            $2,885   Holiday Pay
                                                                         9/28/2018              $89    Group Term Life
                                                                         9/28/2018           $28,846   Regular

                                                               Page 45 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                            Main Document
                                                         Pg 509 of 845
Ditech Financial LLC                                                                                          Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                     10/5/2018           $1,500,000   Bonus
                                                                     10/12/2018            $28,846    Regular
                                                                     10/12/2018                $89    Group Term Life
                                                                     10/26/2018                $89    Group Term Life
                                                                     10/26/2018            $28,846    Regular
                                                                     11/9/2018                 $89    Group Term Life
                                                                     11/9/2018             $28,846    Regular
                                                                     11/15/2018               $740    Expense Reimbursement
                                                                     11/20/2018             $1,628    Expense Reimbursement
                                                                     11/23/2018            $28,846    Regular
                                                                     11/23/2018                $89    Group Term Life
                                                                     11/28/2018               $246    Expense Reimbursement
                                                                     11/29/2018               $723    Expense Reimbursement
                                                                     12/7/2018              $2,751    Expense Reimbursement
                                                                     12/7/2018              $2,885    Holiday Pay
                                                                     12/7/2018             $25,962    Regular
                                                                     12/7/2018                 $89    Group Term Life
                                                                     12/10/2018             $2,321    Expense Reimbursement
                                                                     12/17/2018             $1,233    Expense Reimbursement
                                                                     12/20/2018               $115    Expense Reimbursement
                                                                     12/21/2018               $104    Expense Reimbursement
                                                                     12/21/2018            $28,846    Regular
                                                                     12/21/2018                $89    Group Term Life
                                                                     12/28/2018                $37    Expense Reimbursement
                                                                      1/4/2019             $25,962    Regular
                                                                      1/4/2019                 $97    Group Term Life
                                                                      1/4/2019              $2,885    Holiday Pay
                                                                     1/15/2019                $944    Expense Reimbursement
                                                                     1/16/2019                $593    Expense Reimbursement
                                                                     1/18/2019              $2,885    Holiday Pay

                                                           Page 46 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                            Main Document
                                                         Pg 510 of 845
Ditech Financial LLC                                                                                          Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                     1/18/2019             $25,962    Regular
                                                                     1/18/2019                 $97    Group Term Life
                                                                     1/28/2019              $1,313    Expense Reimbursement
                                                                     1/31/2019                $325    Expense Reimbursement
                                                                      2/1/2019                 $97    Group Term Life
                                                                      2/1/2019             $28,846    Regular
                                                                      2/6/2019                $228    Expense Reimbursement
                                                                      2/8/2019             $28,846    Regular
                                                                      2/8/2019            $500,000    Bonus
                                                                      2/8/2019                 $97    Group Term Life

                                     TOTAL MARANO, THOMAS FRANCIS                        $2,633,596




                                                           Page 47 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                             Pg 511 of 845
Ditech Financial LLC                                                                                      Case Number:       19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount    Reason for Payment




4.13    MARIX SERVICING LLC                                              3/30/2018            $3,221
        RELATED ENTITY
        1100 VIRGINIA DRIVE                                              3/31/2018             $676
        SUITE 100                                                        4/10/2018             $300
        FORT WASHINGTON, PA 19034
                                                                         4/13/2018            $3,039
                                                                         4/27/2018            $2,881
                                                                         4/30/2018            $1,015
                                                                          5/1/2018             $896
                                                                          5/4/2018            $1,200
                                                                          5/9/2018             $750
                                                                         5/11/2018            $3,035
                                                                         5/17/2018            $2,429
                                                                         5/25/2018            $3,162
                                                                         5/26/2018              $42
                                                                         5/29/2018              $38
                                                                         5/31/2018             $930
                                                                          6/5/2018             $690
                                                                          6/6/2018             $200
                                                                          6/8/2018            $2,922
                                                                         6/22/2018            $3,120
                                                                         6/29/2018             $631
                                                                         6/30/2018           $84,796
                                                                          7/3/2018           $33,745
                                                                          7/5/2018              $77
                                                                          7/6/2018            $3,034
                                                                         7/10/2018              $40
                                                                         7/17/2018            $6,035
                                                                         7/18/2018              $83
                                                                         7/20/2018            $2,922
                                                                         7/27/2018             $262
                                                                         7/31/2018           $54,476

                                                               Page 48 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 512 of 845
Ditech Financial LLC                                                                                  Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount    Reason for Payment




                                                                      8/3/2018            $2,922
                                                                      8/9/2018            $2,429
                                                                     8/13/2018             $153
                                                                     8/17/2018            $2,922
                                                                     8/23/2018            $6,744
                                                                     8/28/2018             $106
                                                                     8/31/2018            $9,573
                                                                      9/1/2018            $5,794
                                                                     9/11/2018             $400
                                                                     9/14/2018             $871
                                                                     9/19/2018            $3,453
                                                                     9/26/2018              $25
                                                                     9/28/2018            $3,979
                                                                     9/30/2018           $11,452
                                                                     10/1/2018           $11,072
                                                                     10/11/2018           $1,870
                                                                     10/12/2018           $2,922
                                                                     10/17/2018            $600
                                                                     10/26/2018           $3,031
                                                                     10/31/2018           $9,805
                                                                     11/1/2018            $7,064
                                                                     11/9/2018            $7,815
                                                                     11/14/2018          $22,600
                                                                     11/23/2018           $2,922
                                                                     11/26/2018           $2,422
                                                                     11/28/2018             $44
                                                                     11/30/2018           $6,774
                                                                     12/1/2018            $3,349
                                                                     12/4/2018            $1,629
                                                                     12/7/2018           $11,972

                                                           Page 49 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 513 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     12/10/2018              $20
                                                                     12/11/2018            $4,561
                                                                     12/17/2018             $257
                                                                     12/21/2018            $3,447
                                                                     12/28/2018              $42
                                                                     12/31/2018            $3,419
                                                                      1/1/2019             $2,220
                                                                      1/4/2019             $4,749
                                                                      1/8/2019              $220
                                                                     1/10/2019               $20
                                                                     1/15/2019             $3,000
                                                                     1/17/2019               $25
                                                                     1/18/2019             $3,029
                                                                     1/23/2019              $396
                                                                     1/28/2019               $30
                                                                     1/30/2019             $1,720
                                                                     1/31/2019             $7,096
                                                                      2/1/2019             $3,095
                                                                      2/5/2019              $100
                                                                      2/8/2019               $85

                                          TOTAL MARIX SERVICING LLC                      $400,895




                                                           Page 50 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                             Pg 514 of 845
Ditech Financial LLC                                                                                           Case Number:                19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




4.14    MONAHAN, ELIZABETH                                                                   $16,576   2/10/18 - 2/10/19 Health Care Benefits
        INSIDER
        3000 BAYPORT DRIVE                                               2/16/2018            $9,615   Regular
        SUITE 985                                                        2/16/2018              $21    Group Term Life
        TAMPA, FL 33607
                                                                          3/2/2018            $9,615   Regular
                                                                          3/2/2018              $21    Group Term Life
                                                                         3/16/2018            $9,615   Regular
                                                                         3/16/2018              $21    Group Term Life
                                                                         3/30/2018            $9,615   Regular
                                                                         3/30/2018           $37,500   Bonus
                                                                         3/30/2018              $21    Group Term Life
                                                                         4/13/2018            $9,615   Regular
                                                                         4/13/2018              $21    Group Term Life
                                                                         4/27/2018              $21    Group Term Life
                                                                         4/27/2018            $9,615   Regular
                                                                         5/11/2018              $21    Group Term Life
                                                                         5/11/2018            $9,615   Regular
                                                                         5/25/2018            $9,615   Regular
                                                                         5/25/2018              $21    Group Term Life
                                                                          6/8/2018            $8,654   Regular
                                                                          6/8/2018             $962    Holiday Pay
                                                                          6/8/2018              $21    Group Term Life
                                                                         6/22/2018            $9,615   Regular
                                                                         6/22/2018              $21    Group Term Life
                                                                          7/6/2018            $9,615   Regular
                                                                          7/6/2018              $21    Group Term Life
                                                                         7/20/2018              $21    Group Term Life
                                                                         7/20/2018            $8,654   Regular
                                                                         7/20/2018             $962    Holiday Pay
                                                                          8/3/2018              $21    Group Term Life
                                                                          8/3/2018            $9,615   Regular

                                                               Page 51 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                         Pg 515 of 845
Ditech Financial LLC                                                                                        Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




                                                                     8/17/2018               $21    Group Term Life
                                                                     8/17/2018             $9,615   Regular
                                                                     8/31/2018             $9,615   Regular
                                                                     8/31/2018               $21    Group Term Life
                                                                     9/14/2018               $21    Group Term Life
                                                                     9/14/2018              $962    Holiday Pay
                                                                     9/14/2018             $8,654   Regular
                                                                     9/28/2018               $21    Group Term Life
                                                                     9/28/2018             $9,615   Regular
                                                                     10/5/2018           $475,000   Bonus
                                                                     10/12/2018              $21    Group Term Life
                                                                     10/12/2018            $9,615   Regular
                                                                     10/26/2018            $9,615   Regular
                                                                     10/26/2018              $21    Group Term Life
                                                                     11/9/2018             $9,615   Regular
                                                                     11/9/2018               $21    Group Term Life
                                                                     11/23/2018              $21    Group Term Life
                                                                     11/23/2018            $9,615   Regular
                                                                     12/7/2018             $8,654   Regular
                                                                     12/7/2018              $962    Holiday Pay
                                                                     12/7/2018               $21    Group Term Life
                                                                     12/21/2018              $21    Group Term Life
                                                                     12/21/2018            $9,615   Regular
                                                                      1/4/2019               $23    Group Term Life
                                                                      1/4/2019             $8,654   Regular
                                                                      1/4/2019              $962    Holiday Pay
                                                                     1/18/2019               $23    Group Term Life
                                                                     1/18/2019             $8,654   Regular
                                                                     1/18/2019              $962    Holiday Pay
                                                                      2/1/2019               $23    Group Term Life

                                                           Page 52 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                         Pg 516 of 845
Ditech Financial LLC                                                                                        Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




                                                                      2/1/2019             $9,615   Regular
                                                                      2/1/2019             $8,250   401K Match
                                                                      2/8/2019            $62,500   Bonus

                                          TOTAL MONAHAN, ELIZABETH                       $850,383




                                                           Page 53 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                             Pg 517 of 845
Ditech Financial LLC                                                                                       Case Number:       19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




4.15    MORTGAGE ASSET SYSTEMS, LLC                                      2/15/2018              $186
        RELATED ENTITY
        14405 WALTERS ROAD                                               2/16/2018            $24,860
        SUITE 200                                                        2/23/2018               $10
        HOUSTON, TX 77014
                                                                         2/28/2018           $346,361
                                                                          3/1/2018                $0
                                                                          3/2/2018            $24,808
                                                                         3/14/2018            $46,135
                                                                         3/16/2018            $25,776
                                                                         3/30/2018            $24,933
                                                                         3/31/2018            $30,594
                                                                          4/2/2018              $552
                                                                         4/11/2018               $86
                                                                         4/13/2018            $24,842
                                                                         4/27/2018            $26,694
                                                                         4/30/2018            $17,110
                                                                          5/1/2018              $614
                                                                          5/2/2018               $82
                                                                         5/11/2018            $26,986
                                                                         5/25/2018            $26,928
                                                                         5/26/2018              $286
                                                                         5/31/2018            $97,978
                                                                          6/8/2018            $27,995
                                                                         6/15/2018               $33
                                                                         6/21/2018             $1,614
                                                                         6/22/2018            $26,933
                                                                         6/29/2018              $286
                                                                         6/30/2018            $98,078
                                                                          7/1/2018                $0
                                                                          7/6/2018            $27,930
                                                                         7/12/2018               $33

                                                               Page 54 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 518 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     7/17/2018             $1,298
                                                                     7/20/2018            $26,849
                                                                     7/31/2018           $193,283
                                                                      8/3/2018            $26,877
                                                                     8/17/2018            $28,707
                                                                     8/23/2018              $224
                                                                     8/28/2018              $200
                                                                     8/31/2018           $288,579
                                                                      9/1/2018                $0
                                                                     9/14/2018             $6,063
                                                                     9/26/2018              $200
                                                                     9/28/2018            $29,943
                                                                     9/30/2018              $584
                                                                     10/8/2018             $1,153
                                                                     10/12/2018           $16,474
                                                                     10/16/2018             $546
                                                                     10/17/2018              $32
                                                                     10/26/2018           $16,986
                                                                     10/31/2018            $3,992
                                                                     11/1/2018               $32
                                                                     11/9/2018            $15,221
                                                                     11/20/2018               $8
                                                                     11/23/2018           $15,033
                                                                     11/28/2018             $107
                                                                     11/30/2018             $172
                                                                     12/5/2018           $162,391
                                                                     12/7/2018            $14,915
                                                                     12/21/2018           $17,598
                                                                     12/28/2018              $22
                                                                     12/31/2018          $147,910

                                                           Page 55 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 519 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                      1/1/2019                $154
                                                                      1/2/2019              $5,851
                                                                      1/4/2019             $20,297
                                                                      1/7/2019                 $81
                                                                      1/8/2019                $282
                                                                     1/14/2019                 $26
                                                                     1/18/2019             $24,036
                                                                     1/23/2019                 $11
                                                                     1/28/2019                $139
                                                                     1/31/2019              $9,781
                                                                      2/1/2019             $23,076

                               TOTAL MORTGAGE ASSET SYSTEMS, LLC                         $2,027,860




                                                           Page 56 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                             Pg 520 of 845
Ditech Financial LLC                                                                                           Case Number:                19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




4.16    PEREZ, KIMBERLY                                                                       $1,769   2/10/18 - 2/10/19 Health Care Benefits
        INSIDER
        3000 BAYPORT DRIVE                                               2/16/2018              $30    Group Term Life
        SUITE 985                                                        2/16/2018           $12,889   Regular
        TAMPA, FL 33607
                                                                         2/16/2018             $500    Car Allowance
                                                                          3/2/2018             $500    Car Allowance
                                                                          3/2/2018              $30    Group Term Life
                                                                          3/2/2018           $12,889   Regular
                                                                         3/16/2018           $12,889   Regular
                                                                         3/16/2018             $500    Car Allowance
                                                                         3/16/2018              $30    Group Term Life
                                                                         3/30/2018           $83,778   Bonus
                                                                         3/30/2018              $30    Group Term Life
                                                                         3/30/2018           $12,889   Regular
                                                                         4/13/2018           $45,741   LTI Cash Based A Payment Active
                                                                         4/13/2018           $12,889   Regular
                                                                         4/13/2018             $500    Car Allowance
                                                                         4/13/2018              $30    Group Term Life
                                                                         4/27/2018           $12,889   Regular
                                                                         4/27/2018              $30    Group Term Life
                                                                         4/27/2018             $500    Car Allowance
                                                                         5/11/2018           $12,889   Regular
                                                                         5/11/2018             $500    Car Allowance
                                                                         5/11/2018              $30    Group Term Life
                                                                         5/25/2018             $500    Car Allowance
                                                                         5/25/2018           $12,889   Regular
                                                                         5/25/2018              $30    Group Term Life
                                                                          6/8/2018           $11,600   Regular
                                                                          6/8/2018              $30    Group Term Life
                                                                          6/8/2018            $1,289   Holiday Pay
                                                                          6/8/2018             $500    Car Allowance

                                                               Page 57 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                         Pg 521 of 845
Ditech Financial LLC                                                                                        Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




                                                                     6/22/2018            $12,889   Regular
                                                                     6/22/2018              $500    Car Allowance
                                                                     6/22/2018               $30    Group Term Life
                                                                      7/6/2018               $30    Group Term Life
                                                                      7/6/2018            $12,889   Regular
                                                                      7/6/2018              $500    Car Allowance
                                                                     7/20/2018            $11,600   Regular
                                                                     7/20/2018              $500    Car Allowance
                                                                     7/20/2018             $1,289   Holiday Pay
                                                                     7/20/2018               $30    Group Term Life
                                                                      8/3/2018              $500    Car Allowance
                                                                      8/3/2018               $30    Group Term Life
                                                                      8/3/2018            $12,889   Regular
                                                                     8/17/2018              $500    Car Allowance
                                                                     8/17/2018               $30    Group Term Life
                                                                     8/17/2018            $12,889   Regular
                                                                     8/31/2018               $30    Group Term Life
                                                                     8/31/2018            $12,889   Regular
                                                                     9/14/2018            $11,600   Regular
                                                                     9/14/2018               $30    Group Term Life
                                                                     9/14/2018              $500    Car Allowance
                                                                     9/14/2018             $1,289   Holiday Pay
                                                                     9/28/2018               $30    Group Term Life
                                                                     9/28/2018            $12,889   Regular
                                                                     9/28/2018              $500    Car Allowance
                                                                     10/5/2018           $753,778   Bonus
                                                                     10/12/2018              $30    Group Term Life
                                                                     10/12/2018           $12,889   Regular
                                                                     10/12/2018             $500    Car Allowance
                                                                     10/26/2018           $12,889   Regular

                                                           Page 58 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                         Pg 522 of 845
Ditech Financial LLC                                                                                        Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




                                                                     10/26/2018             $500    Car Allowance
                                                                     10/26/2018              $30    Group Term Life
                                                                     11/9/2018               $30    Group Term Life
                                                                     11/9/2018              $500    Car Allowance
                                                                     11/9/2018            $12,889   Regular
                                                                     11/23/2018           $12,889   Regular
                                                                     11/23/2018             $500    Car Allowance
                                                                     11/23/2018              $30    Group Term Life
                                                                     12/7/2018               $30    Group Term Life
                                                                     12/7/2018             $1,289   Holiday Pay
                                                                     12/7/2018            $11,600   Regular
                                                                     12/7/2018              $500    Car Allowance
                                                                     12/21/2018              $30    Group Term Life
                                                                     12/21/2018             $500    Car Allowance
                                                                     12/21/2018           $12,889   Regular
                                                                      1/4/2019             $1,289   Holiday Pay
                                                                      1/4/2019               $33    Group Term Life
                                                                      1/4/2019              $500    Car Allowance
                                                                      1/4/2019            $11,600   Regular
                                                                     1/18/2019              $500    Car Allowance
                                                                     1/18/2019               $33    Group Term Life
                                                                     1/18/2019             $1,289   Holiday Pay
                                                                     1/18/2019            $11,600   Regular
                                                                      2/1/2019               $33    Group Term Life
                                                                      2/1/2019              $500    Car Allowance
                                                                      2/1/2019             $8,250   401K Match
                                                                      2/1/2019            $12,889   Regular
                                                                      2/8/2019              $500    Car Allowance
                                                                      2/8/2019            $12,889   Regular
                                                                      2/8/2019           $150,000   Bonus

                                                           Page 59 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                            Main Document
                                                             Pg 523 of 845
Ditech Financial LLC                                                                                            Case Number:                  19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                          2/8/2019                 $33    Group Term Life

                                                  TOTAL PEREZ, KIMBERLY                      $1,404,645


4.17    RENZI, ANTHONY                                                                          $1,420    2/10/18 - 2/10/19 Health Care Benefits
        INSIDER
        3000 BAYPORT DRIVE                                               2/16/2018             $19,231    Regular
        SUITE 985                                                        2/16/2018                 $89    Group Term Life
        TAMPA, FL 33607
                                                                          3/2/2018                 $89    Group Term Life
                                                                          3/2/2018             $13,462    Regular

                                                    TOTAL RENZI, ANTHONY                       $34,291




                                                               Page 60 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                             Pg 524 of 845
Ditech Financial LLC                                                                                       Case Number:       19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




4.18    REO MANAGEMENT SOLUTIONS, LLC                                    2/16/2018           $152,007
        RELATED ENTITY
        14405 WALTERS ROAD                                               2/23/2018               $80
        SUITE 200                                                        2/28/2018             $4,153
        HOUSTON, TX 77014
                                                                          3/1/2018                $1
                                                                          3/2/2018           $106,207
                                                                          3/5/2018              $169
                                                                         3/14/2018           $166,913
                                                                         3/16/2018           $138,838
                                                                         3/28/2018              $424
                                                                         3/29/2018              $500
                                                                         3/30/2018           $105,456
                                                                         3/31/2018            $18,020
                                                                         3/31/2018           $116,853
                                                                          4/1/2018                $0
                                                                          4/2/2018              $873
                                                                         4/11/2018               $21
                                                                         4/13/2018           $152,881
                                                                         4/19/2018                $0
                                                                         4/27/2018           $101,251
                                                                         4/30/2018             $4,617
                                                                          5/1/2018             $1,823
                                                                          5/2/2018            $24,497
                                                                         5/10/2018              $383
                                                                         5/11/2018           $141,219
                                                                         5/14/2018                $0
                                                                         5/18/2018               $69
                                                                         5/23/2018               $70
                                                                         5/25/2018           $100,954
                                                                         5/26/2018             $2,117
                                                                         5/31/2018             $3,144

                                                               Page 61 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 525 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     5/31/2018              $127
                                                                      6/5/2018               $85
                                                                      6/8/2018           $145,133
                                                                     6/15/2018               $44
                                                                     6/19/2018                $0
                                                                     6/22/2018           $104,645
                                                                     6/29/2018             $2,142
                                                                     6/30/2018             $1,264
                                                                     6/30/2018             $1,401
                                                                      7/1/2018                $0
                                                                      7/6/2018           $103,332
                                                                     7/12/2018               $44
                                                                     7/13/2018               $86
                                                                     7/17/2018             $6,531
                                                                     7/20/2018           $151,925
                                                                     7/26/2018              $640
                                                                     7/27/2018               $44
                                                                     7/31/2018              $777
                                                                     7/31/2018             $6,853
                                                                      8/1/2018                $0
                                                                      8/3/2018           $104,572
                                                                     8/17/2018           $144,594
                                                                     8/28/2018             $1,583
                                                                     8/31/2018           $157,112
                                                                      9/1/2018                $0
                                                                     9/14/2018            $38,276
                                                                     9/26/2018             $6,188
                                                                     9/28/2018           $107,102
                                                                     9/30/2018             $3,653
                                                                     10/2/2018               $10

                                                           Page 62 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 526 of 845
Ditech Financial LLC                                                                                   Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




                                                                     10/5/2018            $22,396
                                                                     10/12/2018          $173,469
                                                                     10/17/2018              $44
                                                                     10/26/2018          $110,441
                                                                     10/31/2018           $35,240
                                                                     11/1/2018               $44
                                                                     11/9/2018           $166,165
                                                                     11/13/2018              $44
                                                                     11/23/2018          $114,793
                                                                     11/26/2018             $781
                                                                     11/28/2018              $57
                                                                     11/30/2018            $1,557
                                                                     11/30/2018            $5,421
                                                                     12/6/2018               $68
                                                                     12/7/2018           $164,624
                                                                     12/21/2018          $128,041
                                                                     12/28/2018             $177
                                                                     12/31/2018           $10,900
                                                                      1/1/2019                $0
                                                                      1/4/2019           $119,551
                                                                      1/7/2019               $44
                                                                      1/8/2019              $200
                                                                     1/14/2019               $53
                                                                     1/18/2019           $165,047
                                                                     1/28/2019             $1,496
                                                                     1/31/2019            $51,238
                                                                      2/1/2019           $123,237
                                                                      2/7/2019               $44
                                                                      2/8/2019            $16,168



                                                           Page 63 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 527 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                            TOTAL REO MANAGEMENT SOLUTIONS, LLC                          $3,843,050




                                                           Page 64 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                             Pg 528 of 845
Ditech Financial LLC                                                                                         Case Number:       19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




4.19    REVERSE MORTGAGE SOLUTIONS, INC.                                 2/12/2018             $96,489
        RELATED ENTITY
        3000 BAYPORT DRIVE                                               2/13/2018              $2,470
        SUITE 985                                                        2/14/2018                  $3
        TAMPA, FL 19034
                                                                         2/15/2018              $9,027
                                                                         2/16/2018           $1,181,872
                                                                         2/20/2018                $158
                                                                         2/22/2018              $1,241
                                                                         2/23/2018                $522
                                                                         2/26/2018                $892
                                                                         2/28/2018                $116
                                                                         2/28/2018           $4,912,500
                                                                          3/1/2018           $1,140,107
                                                                          3/2/2018           $1,053,378
                                                                          3/5/2018                $787
                                                                          3/8/2018                $951
                                                                          3/9/2018              $1,067
                                                                         3/14/2018           $1,751,596
                                                                         3/15/2018                $301
                                                                         3/16/2018           $1,072,459
                                                                         3/19/2018                $177
                                                                         3/22/2018                $171
                                                                         3/25/2018                $305
                                                                         3/26/2018                $303
                                                                         3/27/2018             $94,021
                                                                         3/28/2018                $169
                                                                         3/29/2018                 $83
                                                                         3/30/2018           $1,095,273
                                                                         3/31/2018           $1,804,348
                                                                          4/1/2018            $982,785
                                                                          4/2/2018              $6,613

                                                               Page 65 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 529 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                      4/3/2018                $798
                                                                      4/4/2018                $306
                                                                      4/6/2018                $951
                                                                      4/9/2018                $400
                                                                     4/11/2018                $483
                                                                     4/13/2018           $1,061,142
                                                                     4/15/2018              $6,085
                                                                     4/17/2018              $1,074
                                                                     4/18/2018              $1,083
                                                                     4/19/2018                  $0
                                                                     4/20/2018                $858
                                                                     4/20/2018              $3,322
                                                                     4/24/2018                $297
                                                                     4/25/2018                $935
                                                                     4/26/2018              $2,191
                                                                     4/27/2018           $1,074,525
                                                                     4/30/2018              $1,639
                                                                     4/30/2018           $1,535,815
                                                                      5/1/2018           $1,525,018
                                                                      5/1/2018              $1,500
                                                                      5/2/2018                $499
                                                                      5/2/2018              $7,337
                                                                      5/7/2018                $909
                                                                      5/9/2018              $2,174
                                                                     5/10/2018                $513
                                                                     5/11/2018           $1,017,277
                                                                     5/14/2018                $775
                                                                     5/16/2018              $6,085
                                                                     5/17/2018              $1,845
                                                                     5/24/2018              $5,596

                                                           Page 66 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 530 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     5/25/2018           $1,015,442
                                                                     5/26/2018             $18,257
                                                                     5/29/2018                $147
                                                                     5/30/2018             $44,294
                                                                     5/31/2018           $1,277,700
                                                                     5/31/2018                $102
                                                                      6/1/2018           $1,154,742
                                                                      6/5/2018              $1,555
                                                                      6/6/2018                $217
                                                                      6/7/2018              $1,137
                                                                      6/8/2018           $1,093,905
                                                                     6/12/2018              $7,653
                                                                     6/13/2018                $694
                                                                     6/14/2018                $950
                                                                     6/15/2018                $399
                                                                     6/18/2018              $1,463
                                                                     6/19/2018                 $36
                                                                     6/20/2018             $56,729
                                                                     6/21/2018              $6,085
                                                                     6/22/2018           $1,032,165
                                                                     6/24/2018              $1,177
                                                                     6/25/2018                $908
                                                                     6/26/2018                $303
                                                                     6/27/2018              $2,945
                                                                     6/28/2018              $1,367
                                                                     6/29/2018             $66,233
                                                                     6/30/2018                $632
                                                                     6/30/2018           $1,230,208
                                                                      7/1/2018           $1,156,136
                                                                      7/2/2018              $1,536

                                                           Page 67 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 531 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                      7/3/2018             $12,443
                                                                      7/4/2018             $67,428
                                                                      7/5/2018                $299
                                                                      7/6/2018            $965,427
                                                                      7/9/2018                $991
                                                                     7/10/2018                $997
                                                                     7/12/2018                $867
                                                                     7/12/2018              $3,067
                                                                     7/13/2018              $2,140
                                                                     7/13/2018                $518
                                                                     7/14/2018                $326
                                                                     7/17/2018             $15,608
                                                                     7/18/2018                $477
                                                                     7/19/2018              $4,530
                                                                     7/20/2018           $1,147,177
                                                                     7/26/2018                $303
                                                                     7/27/2018                $291
                                                                     7/30/2018                $495
                                                                     7/31/2018           $2,009,251
                                                                     7/31/2018                $879
                                                                      8/1/2018           $1,893,089
                                                                      8/1/2018                $366
                                                                      8/2/2018                $556
                                                                      8/3/2018           $1,016,990
                                                                      8/7/2018                $277
                                                                      8/8/2018              $6,895
                                                                     8/10/2018              $1,574
                                                                     8/13/2018              $7,378
                                                                     8/14/2018                $326
                                                                     8/15/2018              $5,455

                                                           Page 68 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 532 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     8/16/2018              $1,808
                                                                     8/17/2018           $1,097,740
                                                                     8/20/2018                $580
                                                                     8/24/2018                $460
                                                                     8/28/2018             $12,753
                                                                     8/29/2018              $2,656
                                                                     8/30/2018             $35,813
                                                                     8/31/2018                $109
                                                                     8/31/2018           $7,607,405
                                                                      9/1/2018           $1,486,377
                                                                      9/9/2018              $6,617
                                                                     9/10/2018              $1,861
                                                                     9/11/2018              $7,396
                                                                     9/14/2018            $337,229
                                                                     9/17/2018                $404
                                                                     9/18/2018                 $90
                                                                     9/19/2018              $6,593
                                                                     9/24/2018                $855
                                                                     9/25/2018              $1,286
                                                                     9/25/2018              $1,099
                                                                     9/26/2018              $2,620
                                                                     9/27/2018                $888
                                                                     9/28/2018           $1,006,551
                                                                     9/30/2018             $46,367
                                                                     9/30/2018           $2,520,439
                                                                     10/1/2018           $2,354,619
                                                                     10/2/2018                $480
                                                                     10/4/2018              $2,528
                                                                     10/5/2018            $317,425
                                                                     10/9/2018              $1,711

                                                           Page 69 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 533 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     10/10/2018             $9,128
                                                                     10/11/2018               $738
                                                                     10/12/2018          $1,540,618
                                                                     10/15/2018               $524
                                                                     10/16/2018               $327
                                                                     10/17/2018             $5,727
                                                                     10/18/2018               $501
                                                                     10/19/2018               $359
                                                                     10/23/2018             $1,072
                                                                     10/24/2018             $1,821
                                                                     10/25/2018               $588
                                                                     10/26/2018          $1,005,478
                                                                     10/29/2018               $925
                                                                     10/31/2018          $4,265,774
                                                                     10/31/2018               $500
                                                                     11/1/2018           $3,405,109
                                                                     11/2/2018              $3,611
                                                                     11/6/2018                 $16
                                                                     11/6/2018                $879
                                                                     11/8/2018                $213
                                                                     11/8/2018             $44,032
                                                                     11/9/2018            $981,386
                                                                     11/12/2018               $738
                                                                     11/13/2018             $1,591
                                                                     11/14/2018               $763
                                                                     11/20/2018               $303
                                                                     11/21/2018               $778
                                                                     11/23/2018          $1,016,021
                                                                     11/26/2018             $5,007
                                                                     11/28/2018               $113

                                                           Page 70 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                         Pg 534 of 845
Ditech Financial LLC                                                                                     Case Number:       19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates               Amount     Reason for Payment




                                                                     11/30/2018                $46
                                                                     11/30/2018          $2,626,089
                                                                     12/1/2018           $1,910,634
                                                                     12/4/2018              $8,955
                                                                     12/5/2018              $6,005
                                                                     12/6/2018                $502
                                                                     12/7/2018           $1,059,094
                                                                     12/10/2018               $671
                                                                     12/12/2018            $12,211
                                                                     12/13/2018            $27,271
                                                                     12/13/2018             $1,264
                                                                     12/14/2018            $45,974
                                                                     12/18/2018               $416
                                                                     12/19/2018               $602
                                                                     12/20/2018             $1,449
                                                                     12/21/2018      $11,206,603
                                                                     12/28/2018             $3,448
                                                                     12/31/2018          $1,779,086
                                                                     12/31/2018             $6,689
                                                                      1/1/2019           $1,320,519
                                                                      1/4/2019           $1,010,048
                                                                      1/7/2019              $1,605
                                                                      1/8/2019                $534
                                                                      1/9/2019              $1,797
                                                                     1/10/2019              $2,851
                                                                     1/11/2019                $275
                                                                     1/14/2019              $1,702
                                                                     1/14/2019             $57,227
                                                                     1/16/2019              $2,100
                                                                     1/16/2019              $2,546

                                                           Page 71 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                            Main Document
                                                             Pg 535 of 845
Ditech Financial LLC                                                                                            Case Number:        19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                         1/18/2019           $1,102,855
                                                                         1/19/2019                 $91
                                                                         1/21/2019                 $37
                                                                         1/22/2019                $980
                                                                         1/23/2019                $792
                                                                         1/25/2019                $535
                                                                         1/28/2019              $8,573
                                                                         1/29/2019              $1,695
                                                                         1/31/2019              $9,084
                                                                         1/31/2019           $1,972,972
                                                                          2/1/2019           $2,241,319
                                                                          2/6/2019              $2,543
                                                                          2/7/2019                $133
                                                                          2/8/2019            $332,924
                                                                         2/10/2019                 $23

                             TOTAL REVERSE MORTGAGE SOLUTIONS, INC.                      $92,743,322


4.20    TILLETT, GARY                                                    2/16/2018             $19,231    Regular
        INSIDER
        3000 BAYPORT DRIVE                                               2/16/2018                 $89    Group Term Life
        SUITE 985                                                        2/16/2018             $19,231    PTO Payout (Legacy)
        TAMPA, FL 33607
                                                                          3/2/2018            $500,000    Regular

                                                      TOTAL TILLETT, GARY                     $538,551




                                                               Page 72 of 75 to Question 4
               19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                             Pg 536 of 845
Ditech Financial LLC                                                                                           Case Number:                19-10414

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount     Reason for Payment




4.21    YOUNG, ALFRED                                                                        $16,760   2/10/18 - 2/10/19 Health Care Benefits
        INSIDER
        3000 BAYPORT DRIVE                                               2/16/2018              $17    Group Term Life
        SUITE 985                                                        2/16/2018           $11,538   Regular
        TAMPA, FL 33607
                                                                          3/2/2018              $17    Group Term Life
                                                                          3/2/2018           $11,538   Regular
                                                                         3/16/2018              $17    Group Term Life
                                                                         3/16/2018           $11,538   Regular
                                                                         3/30/2018           $75,000   Bonus
                                                                         3/30/2018              $17    Group Term Life
                                                                         3/30/2018           $11,538   Regular
                                                                         4/13/2018           $11,538   Regular
                                                                         4/13/2018              $17    Group Term Life
                                                                         4/27/2018              $17    Group Term Life
                                                                         4/27/2018           $11,538   Regular
                                                                         5/11/2018           $11,538   Regular
                                                                         5/11/2018              $17    Group Term Life
                                                                         5/25/2018              $17    Group Term Life
                                                                         5/25/2018           $11,538   Regular
                                                                          6/8/2018           $10,385   Regular
                                                                          6/8/2018              $17    Group Term Life
                                                                          6/8/2018            $1,154   Holiday Pay
                                                                         6/22/2018              $17    Group Term Life
                                                                         6/22/2018           $11,538   Regular
                                                                          7/6/2018           $11,538   Regular
                                                                          7/6/2018              $17    Group Term Life
                                                                         7/20/2018            $1,154   Holiday Pay
                                                                         7/20/2018           $10,385   Regular
                                                                         7/20/2018              $17    Group Term Life
                                                                          8/3/2018              $17    Group Term Life
                                                                          8/3/2018           $11,538   Regular

                                                               Page 73 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                         Pg 537 of 845
Ditech Financial LLC                                                                                        Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




                                                                     8/17/2018               $17    Group Term Life
                                                                     8/17/2018            $11,538   Regular
                                                                     8/31/2018            $11,538   Regular
                                                                     8/31/2018               $17    Group Term Life
                                                                     9/14/2018            $10,385   Regular
                                                                     9/14/2018               $17    Group Term Life
                                                                     9/14/2018             $1,154   Holiday Pay
                                                                     9/28/2018            $11,538   Regular
                                                                     9/28/2018               $17    Group Term Life
                                                                     10/5/2018           $525,000   Bonus
                                                                     10/12/2018              $17    Group Term Life
                                                                     10/12/2018           $11,538   Regular
                                                                     10/26/2018           $11,538   Regular
                                                                     10/26/2018              $17    Group Term Life
                                                                     11/9/2018            $11,538   Regular
                                                                     11/9/2018               $17    Group Term Life
                                                                     11/23/2018           $11,538   Regular
                                                                     11/23/2018              $17    Group Term Life
                                                                     12/7/2018             $1,154   Holiday Pay
                                                                     12/7/2018            $10,385   Regular
                                                                     12/7/2018               $17    Group Term Life
                                                                     12/21/2018           $11,538   Regular
                                                                     12/21/2018              $17    Group Term Life
                                                                      1/4/2019             $1,154   Holiday Pay
                                                                      1/4/2019            $10,385   Regular
                                                                      1/4/2019               $19    Group Term Life
                                                                     1/18/2019            $10,385   Regular
                                                                     1/18/2019               $19    Group Term Life
                                                                     1/18/2019             $1,154   Holiday Pay
                                                                      2/1/2019               $19    Group Term Life

                                                           Page 74 of 75 to Question 4
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                         Pg 538 of 845
Ditech Financial LLC                                                                                        Case Number:      19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


   Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




                                                                      2/1/2019             $8,250   401K Match
                                                                      2/1/2019            $11,538   Regular
                                                                      2/8/2019            $50,000   Bonus

                                                TOTAL YOUNG, ALFRED                      $975,465




                                                                  TOTAL             $978,747,337




                                                           Page 75 of 75 to Question 4
              19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 539 of 845
Ditech Financial LLC                                                                              Case Number:             19-10414


       Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

5. Repossessions, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property
repossessed by a creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do
not include property listed in line 6.
       None


 Creditor's Name and Address                   Description of the Property                   Date Action         Value of Property
                                                                                             was Taken


5. 1   NONE                                                                                                                      $0


                                                                                                           TOTAL                 $0




                                                        Page 1 of 1 to Question 5
             19-10414-jlg      Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                         Pg 540 of 845
Ditech Financial LLC                                                                                  Case Number:              19-10414

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took
anything from an account of the debtor without permission or refused to make a payment at the debtor's direction from an
account of the debtor because the debtor owed a debt.
    None


 Creditor's Name and Address                         Description of Action Creditor Took    Date Action        Account           Amount
                                                                                               Taken           Number


6. 1 NONE                                                                                                                             $0



                                                                                                               TOTAL                  $0




                                                          Page 1 of 1 to Question 6
              19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                       Pg 541 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

       Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
       None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1     2290 DESERT INN TRUST V. GMAC    HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT    OPEN
         MORTGAGE LLC; BANK OF NEW        ISSUES/ASSUMPTIONS
         YORK MELLON TRUST; AND
         ROGER TUTTRUP, JR.
         A-15-717146-C

7. 2     26-28 MILL STREET REAR,          FORECLOSURE                        CITY OF MIDDLETOWN NEW         OPEN
         MIDDLETOWN, NEW YORK 10940-                                         YORK
         TAX SALE

7. 3     388 BRUNSWICK, LLC V.            FORECLOSURE                        SUPERIOR COURT OF NEW          OPEN
         ABROHOM DAVID STOCKHAMER,                                           JERSEY
         HIS HEIRS, DEVISEES AND
         PERSONAL REPRESENTATIVES
         AND THEIR OR ANY OF THEIR
         SUCCESSORS IN RIGHT, TITLE
         AND INTEREST, ET AL.
         F-7005-16

7. 4     7963 LAURENA AVE TRUST V.        HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT    OPEN
         BANK OF NEW YORK MELLON;         ISSUES/ASSUMPTIONS
         ATC ASSESSMENT COLLECTION
         GROUP LLC; AND STONE CANYON
         WEST HOMEOWNERS
         ASSOCIATION
         A-14-707028-C

7. 5     952 BUFFALO RIVER LLC V. U.S.    HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT    OPEN
         BANK, NATIONAL ASSOCIATION       ISSUES/ASSUMPTIONS
         A-13-693544-C

7. 6     AARON ALLEN AND LORI ALLEN V.    LOAN ADMINISTRATION -              DALLAS COUNTY 44TH DISTRICT    CLOSED
         DITECH FINANCIAL LLC, AND IT’S   PAYMENT                            COURT
         SUCCESSORS AND ASSIGNS
         DC-17-01493

7. 7     AARON BUILDERS, INC., A          INSURANCE -                        STATE OF MICHIGAN IN THE       CLOSED
         MICHIGAN CORPORATION V.          HAZARD/PROPERTY                    CIRCUIT COURT FOR THE
         ROBERT A. LADOMERSKY AND                                            COUNTY OF OAKLAND
         DITECH FINANCIAL, LLC, A
         FOREIGN ENTITY, JOINTLY AND
         SEVERALLY
         2017-160938-CZ

7. 8     AARON NULPH/DOVER GLEN           COMPLAINT                                                         CLOSED
         DEVELOPMENT




                                                      Page 1 of 185 to Question 7
               19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                               Pg 542 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

        Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number                   Nature of Proceeding               Court or Agency and Address    Status of Case



7. 9      Abdul Nooh v. CIT Group Consumer        FORECLOSURE                        UNITED STATES DISTRICT         CLOSED
          Finance, Inc., Mortgage Electronic                                         COURT FOR THE WESTERN
          Registration System, Inc., Bank of                                         DISTRICT OF TENNESSEE
          America, N.A., Ditech Financial,
          L.L.C., Bay View Loan Servicing Inc.,
          Bank of New York Mellon, Belgravia
          Square L.L.C., Wilson & Associates
          PLLC
          2:17-cv-02833-JTF-dkv

7. 10     ACHOLAM HANIF V. THE BANK OF            LOAN ADMINISTRATION -              US DISTRICT COURT-- OREGON     OPEN
          NEW YORK MELLON FKA THE                 PAYMENT
          BANK OF NEW YORK AS TRUSTEE
          FOR THE CERTIFICATE HOLDERS
          OF THE CWABS INC., ASSET-
          BACKED CERTIFICATES, SERIES
          2005-16, ET. AL.
          3:16-CV-01820-SI

7. 11     ACRUPACION INMOBILIARIA, LLC,           FORECLOSURE                        11TH JUDICIAL CIRCUIT COURT    OPEN
          PLAINTIFF V. BEST BEACH TITLE,                                             OF FLORIDA
          LLC, DEFENDANT/THIRD PARTY
          PLAINTIFF VS. DITECH FINANCIAL,
          LLC, EVERHOME MORTGAGE
          COMPANY, LLC, JAMES E.
          ALBERTELLI P.A. D/B/A ALAW OR
          ALBERTELLI LAW, ET AL.
          2016-020253-CA-08

7. 12     ADA AND JAVIER OROZCO V.                FORECLOSURE                        SUPERIOR COURT - CALIFORNIA    CLOSED
          DITECH FINANCIAL LLC, FEDERAL
          NATIONAL MORTGAGE
          ASSOCIATION AKA FANNIE MAE,
          AUCTION.COM.INC, RAQUEL
          ARACELY MAGRO, PINNACLE
          ESTATE PROPERTIES INC., AND
          DOES 1 THROUGH 20, INCLUSIVE
          PC057968

7. 13     ADAM PANKEN                             COMPLAINT                                                         CLOSED

7. 14     ADDAI INVESTMENT GROUP, LLC             HOA/LIEN/TITLE                     KING COUNTY SUPERIOR COURT     OPEN
          V. DITECH FINANCIAL LLC FKA             ISSUES/ASSUMPTIONS
          GREEN TREE SERVICING LLC;
          AND DOES 1 TO 20, INCLUSIVE

7. 15     ADEKUNLE AJAYI V. SFR                   HOA/LIEN/TITLE                     REGIONAL JUSTICE CENTER        OPEN
          INVESTMENTS POOL I, LLC;                ISSUES/ASSUMPTIONS
          HOMEAMERICAN MORTGAGE
          CORPORATION; AND DITECH
          FINANCIAL LLC, F/K/A GREEN
          TREE SERVICING LLC
          A-14-697573-C




                                                              Page 2 of 185 to Question 7
               19-10414-jlg     Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                        Pg 543 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414

        Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number            Nature of Proceeding               Court or Agency and Address     Status of Case



7. 16     ADELINE THIFAULT VS. BANK OF     FORECLOSURE                        ORANGE COUNTY SUPERIOR          OPEN
          AMERICA, DAVID STOCKS                                               COURT
          30-2010-00421515

7. 17     ADRIAN GONZALEZ V. DITECH        LOAN ADMINISTRATION -              US DISTRICT COURT -- DISTRICT   OPEN
          FINANCIAL, LLC                   BILLING STATEMENTS                 OF CA - SAN JOSE DIVISION
          518CV05334NC

7. 18     ADRIANA ALICEA V. NOEL BRITO     FORECLOSURE                        SUPERIOR COURT OF               OPEN
          AND YOSENIA OTERO AND                                               CONNECTICUT
          DITECH FINANCIAL LLC AND
          FEDERAL NATIONAL MORTGAGE
          ASSOCIATION AND CAPITAL CITY
          INVESTMENTS, LLC
          419987

7. 19     ADVANCED PROPERTY TAX            ESCROW                             SUPERIOR COURT COUNTY OF        CLOSED
          LIENS, INC. V. SANDRA LUZ                                           YUMA
          ESTRADA AND FELIPE ESTRADA;
          COASTAL STATES MORTGAGE
          CORPORATION; ATLANTIC CREDIT
          & FINANCE, INC.; WAKEFIELD AND
          ASSOCIATES, INC.; ANGELA
          PANCRAZI MORENO, YUMA
          COUNTY TREASURER, ET AL.
          S1400CV201700362

7. 20     AINE KIRCHNER                    COMPLAINT                                                          CLOSED

7. 21     ALAN BARONA V. GREEN TREE        LOAN ADMINISTRATION -              CIRCUIT COURT HAWAII            CLOSED
          SERVICING LLC, NKA DITECH        PAYMENT
          FINANCIAL LLC; JOHN DOES 1-10;
          JANE DOES 1-10; DOE
          PARTNERSHIP 1-10; DOE
          CORPORATIONS 1-10; DOE
          ENTITIES 1-10; AND DOE
          GOVERNMENTAL UNITS 1-10
          16-1-0190-02

7. 22     ALAN GERWIG V. DITECH            LOAN ADMINISTRATION -              JACKSON COUNTY CIRCUIT          OPEN
          FINANCIAL LLC                    PAYMENT                            COURT
          16-C80

7. 23     ALAN RANDS                       COMPLAINT                                                          OPEN

7. 24     ALAN ROSENTHAL V. MORTGAGE       HOA/LIEN/TITLE                     DISTRICT COURT MONTANA          CLOSED
          ELECTRONIC REGISTRATION          ISSUES/ASSUMPTIONS
          SYSTEMS, INC.; MERS;
          MERSCORP, INC.; GMAC
          MORTGAGE CORP.; RESIDENTIAL
          CAPITAL, LLC; GREEN TREE;
          DITECH FINANCIAL LLC; FIRST
          AMERICA TITLE COMPANY OF
          MONTANA; ET AL.
          DV-15-296


                                                       Page 3 of 185 to Question 7
               19-10414-jlg    Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 544 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

        Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 25     ALBERTO SOTO RIVERA AND        CREDIT REPORTING                    DISTRICT COURT OF FIRST        CLOSED
          JEANNETTE SOTO-CRUZ V.                                             CIRCUIT
          DITECH FINANCIAL LLC
          1RC17-1-774

7. 26     ALEJANDRO CASTILLO             COMPLAINT                                                          CLOSED

7. 27     ALEJANDRO H. MENA AND PERLA    FORECLOSURE                         US DISTRICT COURT FOR THE      CLOSED
          MENA V. U.S. BANK, N.A. AND                                        SOUTHERN DISTRICT OF TEXAS
          KENNETH M. CULBRETH, JR., AS
          SUBSTITUTE TRUSTEE
          7:17-CV-00394

7. 28     ALEJANDRO VENGARA (VERGARA)    COMPLAINT                                                          CLOSED

7. 29     ALEXANDER MAESTRE              COMPLAINT                                                          OPEN

7. 30     ALEXANDRE TCHOGORIAN           COMPLAINT                                                          OPEN

7. 31     ALFREDO GONZALES               COMPLAINT                                                          CLOSED

7. 32     ALFREDO HERNANDEZ AND          CREDIT REPORTING                    US DISTRICT COURT - CENTRAL    OPEN
          GRACIELA HERNANDEZ V. DITECH                                       DISTRICT OF CA
          FINANCIAL LLC, SPECIALIZED
          LOAN SERVICING LLC, EXPERION
          INFORMATION SOLUTIONS, INC.,
          EQUIFAX INFORMATION
          SERVICES LLC, TRANS UNION
          LLC, AND DOES 1 - 10
          2:17-CV-04294-GW-JEM

7. 33     ALICIA AND ROBERT TODARO V.    LOSS MIT - RETENTION - LOAN         CIRCUIT COURT OF JOHNSON       OPEN
          DITECH FINANCIAL LLC AND       MOD                                 COUNTY
          FEDERAL NATIONAL MORTGAGE
          ASSOCIATION
          18JOCC00038

7. 34     ALLEN, JOHN AND LINDA V.       DOCUMENT CUSTODY                    COMMONWEALTH OF                CLOSED
          DITECH FINANCIAL LLC                                               PENNSYLVANIA
          16-5477

7. 35     ALLEYNE, MAXINE V. DITECH      LOSS MIT - RETENTION - LOAN         SUPREME COURT OF NEW YORK      CLOSED
          FINANCIAL LLC, BRADLEY B.      MOD
          DAVIS, ERWIN G. GRANT
          511626/16

7. 36     ALLIXANDRA KARENN BRADSEN      FORECLOSURE                         FOURTH JUDICIAL DISTRICT       OPEN
          (F/K/A MURIELLE MOLIERE) V.                                        COURT -- UTAH COUNTY
          DITECH FINANCIAL LLC, A
          DELAWARE LIMITED LIABILITY
          COMPANY, AND SAXON
          MORTGAGE SERVICES, INC.
          180401536

7. 37     ALMIRA BIGGS                   COMPLAINT                                                          CLOSED


                                                      Page 4 of 185 to Question 7
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 545 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

        Part 3:     Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 38     ALPHONSA LIVINGSTON             COMPLAINT                                                          CLOSED

7. 39     ALTON TRAWICK                   COMPLAINT                                                          CLOSED

7. 40     ALVIN JENKINS                   COMPLAINT                                                          CLOSED

7. 41     AMANDA WERNER                   COMPLAINT                                                          CLOSED

7. 42     AMERICAN PORTFOLIO              HOA/LIEN/TITLE                      ILLINOIS                       OPEN
          MORTGAGE COMPANY; CHICAGO       ISSUES/ASSUMPTIONS
          TITLE INSURANCE COMPANY

7. 43     AMERIFIRST HOME                 FORECLOSURE                         CADDO PARISH DISTRICT COURT    CLOSED
          IMPROVEMENT FINANCE CO. V.
          JACQUELINE A. WILSON;
          JACQUELINE AUDRINNE WILSON
          V. DITECH FINANCIAL, LLC
          599362-A

7. 44     AMY MADERE                      COMPLAINT                                                          CLOSED

7. 45     AMY TUSSING                     COMPLAINT                                                          OPEN

7. 46     ANA RUBIM (DOSSANTOS)           COMPLAINT                                                          OPEN

7. 47     ANDREA CAPITO, INDIVIDUALLY     ESCROW                              US DISTRICT COURT --           CLOSED
          AND ON BEHALF OF ALL OTHERS                                         NORTHERN DISTRICT OF CA
          SIMILARLY SITUATED, V. DITECH
          FINANCIAL LLC
          18-CV-05056-NC

7. 48     ANDREA TOMMASINI                COMPLAINT                                                          OPEN

7. 49     ANDRES GARCIA AND JANET         LOSS MIT - RETENTION - LOAN         US DISTRICT COURT FOR THE      CLOSED
          BURTZLAFF - TRUSTEE V. THE      MOD                                 SOUTHERN DISTRICT OF TEXAS
          BANK OF NEW YORK MELLON
          4:17-CV-01162

7. 50     ANDREW KASSMAN                  COMPLAINT                                                          CLOSED

7. 51     ANDREW SCEAU V. EVERBANK        ESCROW                              U.S. DISTRICT COURT            CLOSED
          FINANCIAL CORPORATION AND
          DITECH FINANCIAL, LLC
          2:17-CV-05889

7. 52     ANDREW SICONOLFI                COMPLAINT                                                          CLOSED

7. 53     ANDREW SICONOLFI                COMPLAINT                                                          CLOSED

7. 54     ANDRZEJ HASIEC                  COMPLAINT                                                          OPEN

7. 55     ANGELA FAY HOLDER V. DITECH     CHAPTER 13                          UNITED STATES BANKRUPTCY       CLOSED
          FINANCIAL LLC                                                       COURT
          18-04166




                                                       Page 5 of 185 to Question 7
               19-10414-jlg          Doc 16         Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                                 Pg 546 of 845
Ditech Financial LLC                                                                                           Case Number:          19-10414

        Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number                     Nature of Proceeding                Court or Agency and Address    Status of Case



7. 56     Angela J. Regulus v. the Bank of New      FORECLOSURE                         JEFFERSON COUNTY CIRCUIT       OPEN
          York Mellon f/k/a The Bank of New                                             COURT
          York, as Trustee for the Benefit of the
          Certificate Holders of the CWABS
          Inc., Asset-Backed Certificates,
          Series 2004-6; Bank of New York
          Mellon Trust Company, N.A., et al.
          01-CV-2018-900270.00

7. 57     ANGELA LOISELLE V. DITECH                 LOSS MIT - RETENTION - LOAN         MERRIMACK COUNTY SUPERIOR      CLOSED
          FINANCIAL                                 MOD                                 COURT
          2172018CV00273

7. 58     ANGELA N. ELLISON, PRO SE                 FORECLOSURE                         DISTRICT COURT OF APPEALS      CLOSED
          KENNETH ELLISON, PRO SE V.                                                    FOR THE FIFTH APPELLATE
          AAMES FUNDING CORPORATION;                                                    DISTRICT OF TEXAS
          AAMES INVESTMENT
          CORPORATION, CWABS, INC., ET
          AL.
          14129249117

7. 59     ANGELA NEWTON VS. DITECH                  CREDIT REPORTING                    SUPERIOR COURT OF NEW          OPEN
          FINANCIAL LLC                                                                 JERSEY
          SOM-DC-003044-18

7. 60     ANGELA SNELLING                           COMPLAINT                                                          CLOSED

7. 61     ANGELOS KOLOBOTOS V. DITECH               FORECLOSURE                         SUPERIOR COURT OF              OPEN
          FINANCIAL LLC; QUALITY LOAN                                                   SACRAMENTO COUNTY
          SERVICE CORPORATION; AND
          DOES 1 THROUGH 20, INCLUSIVE.
          34-2018-00243083

7. 62     ANN MARIE WALKER                          COMPLAINT                                                          CLOSED

7. 63     ANN RANNFELDT V. REAL TIME                CHAPTER 13                          U.S. DISTRICT COURT,           CLOSED
          RESOLUTIONS, INC.; DITECH                                                     SOUTHERN DISTRICT OF IOWA
          FINANCIAL, LLC; AND BANK OF
          AMERICA, N.A. A/K/A
          BANKAMERICA HOUSING
          SERVICES, A DIVISION OF BANK
          OF AMERICA, FSB
          4:18-CV-146

7. 64     ANNA HERRERA AS                           FORECLOSURE                         GWINNETT COUNTY SUPERIOR       OPEN
          CONSERVATOR OF MARGENE C.                                                     COURT, STATE OF GEORGIA
          WHITTON (ADULT WARD); AND
          ANN HERRERA, AS TEMPORARY
          ADMINISTRATOR OF THE ESTATE
          OF FAY EUGENE WHITTON
          (DECEASED) V. MORTGAGE
          ELECTRONIC REGISTRATION
          SYSTEMS, INC., ET AL.
          1:14-CV-161-AJB



                                                                 Page 6 of 185 to Question 7
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 547 of 845
Ditech Financial LLC                                                                                  Case Number:          19-10414

        Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number             Nature of Proceeding               Court or Agency and Address    Status of Case



7. 65     ANNETTE L WILLIAMS VS.            FORECLOSURE                        MARYLAND COURT OF APPEALS      OPEN
          EDWARD S, COHN, OF COHN
          GOLDBERG DEUTSCH, LLC
          04-C-14-000234 / CASE APPEALED
          CSA-REG-1120-2017

7. 66     ANNIE REED                        COMPLAINT                                                         CLOSED

7. 67     ANNIE T. DRUMMOND V. DITECH       ESCROW                             DISTRICT COURT OF MARYLAND     CLOSED
          FINANCIAL LLC., A WALTER
          COMPANY
          0804-0020801-2017; TOWSON MD
          21286-5307

7. 68     ANTHONY DAVIDE V.                 CREDIT REPORTING                   UNITED STATES DISTRICT COURT   OPEN
          SPECIALIZED LOAN SERVICING,
          LLC, A DELAWARE LIMITED
          LIABILITY COMPANY, FEDERAL
          HOME LOAN MORTGAGE
          CORPORATION, A FEDERALLY
          CHARTERED CORPORATION &
          DITECH FINANCIAL LLC, A
          DELAWARE CORPORATION
          18-CV-22351

7. 69     ANTHONY TURNER                    COMPLAINT                                                         CLOSED

7. 70     ANTOLIN BUSTILLOS                 COMPLAINT                                                         CLOSED

7. 71     ANTWAN, HENRY V. CARRINGTON       FORECLOSURE                        US DISTRICT COURT FOR THE      OPEN
          MORTGAGE SERVICES, LLC, THE                                          SOUTHERN DISTRICT OF TEXAS
          BANK OF NEW YORK MELLON,
          F/K/A THE BANK OF NEW YORK,
          AS TRUSTEE FOR
          CERTIFICATEHOLDERS OF THE
          CWABS, INC., ASSET-BACKED
          CERTIFICATES, SERIES 2006-5; ET
          AL.
          4:18-CV-04414

7. 72     ANUAR CASTELLANOS VS.             LOSS MIT - RETENTION - LOAN        US DISTRICT COURT FOR THE      OPEN
          DITECH FINANCIAL, LLC             MOD                                WESTERN DISTRICT OF TEXAS
          5:18-CV-00964

7. 73     ARIEL BAREL V. GREEN TREE         LOAN ADMINISTRATION -              THIRD CIRCUIT COURT OF         CLOSED
          SERVICING, LLC A/K/A DITECH       SERVICE TRANSFER                   APPEALS
          FINANCIAL, LLC, DOES 1-100
          17-2817




                                                        Page 7 of 185 to Question 7
               19-10414-jlg       Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                        Pg 548 of 845
Ditech Financial LLC                                                                                       Case Number:         19-10414

        Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number            Nature of Proceeding               Court or Agency and Address         Status of Case



7. 74     ARIEL ROSENBERG AND RACHEL       COLLECTIONS                        SUPREME COURT OF NEW YORK           CLOSED
          THURM-ROSENBERG V.
          MORTGAGE ELECTRONIC
          REGISTRATION SYSTEMS, INC. AS
          NOMINEE FOR FIRST MERIDIAN
          MORTGAGE, A LIMITED LIABILITY
          COMPANY, FIRST MERIDIAN
          MORTGAGE, A LIMITED LIABILITY
          COMPANY, DITECH FINANCIAL LLC
          606397-2018

7. 75     ARISTEO DAMASO GARCIA V.         HOA/LIEN/TITLE                     DISTRICT COURT ARAPAHOE             OPEN
          CANDIDA ROMULO, MARTHA           ISSUES/ASSUMPTIONS                 COUNTY
          MARTINEZ-GUERRERO, AND
          DITECH FINANCIAL LLC
          2018CV30561

7. 76     ARLENE DIAS V. DITECH            CUSTOMER SERVICE                   THIRTEENTH JUDICIAL CIRCUIT         CLOSED
          FINANCIAL LLC                                                       OF FLORIDA
          2017SC-005773

7. 77     ARTHUR RAMOS AND CYNTHIA         LOSS MIT - RETENTION - LOAN        LOS ANGELES SUPERIOR                OPEN
          BOUGOUKALOS V. DITECH            MOD                                COURT - VAN NUYS
          FINANCIAL LLC; MTC FINANCIAL                                        COURTHOUSE EAST
          INC.; RONALD ROSENBAUM;
          RONALD ROSENBLUM, TRUSTEE
          FOR THE ROSENBLUM FAMILY
          TRUST, DOES 1 THROUGH 75 AND
          DOES 77 THROUGH 100
          LC104513

7. 78     ARTIST THORNTON, SUI JURIS,      FORECLOSURE                        FED. DIST. CT. - S.D. TEX.          OPEN
          ELAINE THORNTON, SUI JURIS V.
          DITECH FINANCIAL, LLC; BANK OF
          AMERICA N.A.; AND DOES 1
          THROUGH 100. INCLUSIVE
          2:18CV156

7. 79     ASHLEY EUBANKS                   COMPLAINT                                                              CLOSED

7. 80     ASHLEY KUTNER, INFANT BY         REO                                SUPREME COURT OF THE STATE          CLOSED
          MOTHER LINDA KUTNER V WELLS                                         OF NEW YORK, COUNTY OF
          FARGO BANK NA, TRUSTEE FOR                                          NASSAU NEW YORK
          RIVERVIEW HECM TRUST 2007-1
          607570/2015

7. 81     ASMA ABUSHADI-STUART V.          FORECLOSURE                        SUPERIOR COURT OF                   OPEN
          DITECH FINANCIAL LLC, NBS                                           CALIFORNIA, COUNTY OF SAN
          DEFAULT SERVICES LLC,                                               DIEGO
          FEDERAL NATIONAL MORTGAGE
          ASSOCIATION, DOES 1 THROUGH5

7. 82     ATD SERVICES, INC. VS. DITECH    FORECLOSURE                        RILEY COUNTY DISTRICT COURT         CLOSED
          FINANCIAL LLC
          18SC48


                                                       Page 8 of 185 to Question 7
               19-10414-jlg          Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                                Pg 549 of 845
Ditech Financial LLC                                                                                           Case Number:          19-10414

        Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number                    Nature of Proceeding                 Court or Agency and Address    Status of Case



7. 83     ATUL AMIN V DITECH FINANCIAL             DOCUMENT CUSTODY                     THIRD JUDICIAL CIRCUIT COURT   CLOSED
          LLC, AS SUCCESSOR IN
          INTEREST TO GMAC MORTGAGE
          COPORATION, ALLY FINANCIAL,
          INC., SUCCESSOR IN INTEREST
          TO GMAC MORTGAGE
          CORPORATION, AND GMAC
          MORTGAGE, LLC
          17-008244-CH

7. 84     AUDREY STYLES                            COMPLAINT                                                           CLOSED

7. 85     Auggie LLC - Series 5576 W.              FORECLOSURE                          CLARK COUNTY DISTRICT COURT    OPEN
          Rochelle Ave 27B v. Wells Fargo
          Bank, National Association; Mortgage
          Electronic Registration Systems, Inc.;
          Green Tree Servicing, LLC; National
          Default Servicing Corporation;
          Meridias Capital, Inc.; Jean
          Roberson, et al.
          A-17-760535-C

7. 86     AUNDREA HATHAWAY                         COMPLAINT                                                           OPEN

7. 87     AURORA LOAN SERVICES, LLC V.             ORIGINATION                          CIRCUIT COURT OF COOK          OPEN
          OBDULIA HERMOSILLO AND                                                        COUNTY, ILLINOIS
          ARMANDO HERMOSILLO
          08 CH 23297

7. 88     AZ DIVISION OF OCCUPATIONAL              EMPLOYEE MATTER                      AZ DIVISION OF OCCUPATIONAL    OPEN
          SAFETY AND HEALTH BED BUG                                                     SAFETY AND HEALTH
          COMPLAINT

7. 89     BAC HOME LOANS SERVICING LP              COLLECTIONS                          EIGHTEENTH JUDICIAL CIRCUIT    OPEN
          F/K/A COUNTRYWIDE HOME                                                        COURT OF FLORIDA
          LOANS SERVICING, LP V. THOMAS
          E. JOLLY, MORTGAGE
          ELECTRONIC REGISTRATION
          SYSTEMS, INCORPORATED, AS
          NOMINEE FOR COUNTYWIDE
          HOME LOANS, INC., ET AL.
          05-2009-CA-041791

7. 90     BAC HOME LOANS SERVICING,                FORECLOSURE                          SUPREME COURT OF NEW YORK      OPEN
          L.P. V. ROBERT S. ROGENER, V.
          BOARD OF MANAGERS C/O WEN
          MANAGEMENT, "JOHN DOE #1"
          THROUGH "JOHN DOE #12", THE
          LAST TWELVE NAMES BEING
          FICTITIOUS AND UNKNOWN TO
          PLAINTIFF, THE PERSONS OR
          PARTIES INTENDED
          2016-12512




                                                                 Page 9 of 185 to Question 7
               19-10414-jlg    Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                        Pg 550 of 845
Ditech Financial LLC                                                                                  Case Number:          19-10414

        Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number            Nature of Proceeding                Court or Agency and Address    Status of Case



7. 91     BAC HOME LOANS SERVICING, LP     FORECLOSURE                        CHARLESTON COUNTY COURT         OPEN
          F/K/A COUNTRYWIDE HOME                                              OF COMMON PLEAS
          LOANS SERVICING LP V. KEVIN G.
          SNYDER
          2010-CP-10-7838

7. 92     BACCHUS D. JACKSON V. DITECH     FORECLOSURE                        SUPERIOR COURT OF GEORGIA       OPEN
          FINANCIAL LLC, OPTEUM
          FINANCIAL SERVICES LLC,
          MCCALLA RAYMER LEIBERT
          PIERCE LLC
          18CV0976

7. 93     BADARA NDIAYE                    COMPLAINT                                                          CLOSED

7. 94     BAHRAM SHAHAB AND ZAHRA          LOSS MIT - RETENTION - LOAN        LOS ANGELES SUPERIOR COURT      OPEN
          SANIE V. THE BANK OF NEW         MOD                                , POMONA
          YORK MELLON FKA THE BANK OF
          NEW YORK AS TRUSTEE FOR THE
          CERTIFICATE HOLDERS OF THE
          CWABS, ASSET-BACKED
          CERTIFICATES TRUST 2007-BC2;
          DITECH FINANCIAL LLC; BAYVIEW
          LOAN SERVICING, ET AL.
          YC072514

7. 95     BALINDA JACOBS                   COMPLAINT                                                          OPEN

7. 96     BALTASAR ZAMUDIO V. DITECH       FORECLOSURE                        U.S. DISTRICT COURT,            OPEN
          FINANCIAL LLC F/K/A GREEN                                           NORTHERN DISTRICT
          TREE SERVICING LLC, MCCALLA
          RAYMER LIEBERT PIERCE, LLC,
          AND PIERCE & ASSOCIATES, P.C.
          1:18-CV-03254

7. 97     BANK OF AMERICA AGAINST          FORECLOSURE                        SUPREME COURT OF THE STATE      OPEN
          EURABELLE MUIR AKA EUREBALL                                         OF NEW YORK, COUNTY OF
          MUIR, SECRETARY OF HOUSING                                          KINGS
          AND URBAN DEVELOPMENT,
          WORKERS COMPENSATION
          BOARD OF NY STATE, UNITED
          STATES OF AMERICA INTERNAL
          REVENUE SERVICE, ET AL.
          514242/2016

7. 98     BANK OF AMERICA V. INA F.        FORECLOSURE                        COURT OF COMMON PLEAS,          OPEN
          CLARK AND INA F CLARK, THIRD                                        BROWN COUNTY, OHIO
          PARTY PLAINTIFF V. WORLD
          ALLIANCE FINANCIAL CORP.,
          THIRD PARTY DEFENDANT
          20170833




                                                       Page 10 of 185 to Question 7
               19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 551 of 845
Ditech Financial LLC                                                                                   Case Number:           19-10414

        Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
        None


 Caption of Suit and Case Number             Nature of Proceeding                Court or Agency and Address     Status of Case



7. 99     BANK OF AMERICA, N.A.             FORECLOSURE                        SUPREME COURT OF NEW YORK        OPEN
          SUCCESSOR BY MERGER TO BAC
          HOME LOANS SERVICING, LP FKA
          COUNTRYWIDE HOME LOANS
          SERVICING LP V. GISELE REVIVO;
          BOARD OF MANAGERS OF
          BAYBERRY WOODS
          CONDOMINIUM; NEW YORK CITY
          ENVIRONMENTAL CONTROL
          BOARD, ET AL.
          130509/12

7. 100 BANK OF AMERICA, N.A.                FORECLOSURE                        SUPREME COURT OF NEW YORK        CLOSED
       SUCCESSOR BY MERGER TO BAC
       HOME LOANS SERVICING, LP FKA
       COUNTRYWIDE HOME LOANS
       SERVICING, LP V. DEBORAH
       MONGIELLO, ANTHONY J.
       MONGIELLO AND KEY NATIONAL
       ASSOCIATION, ET AL.
       850/2013

7. 101 BANK OF AMERICA, N.A.                FORECLOSURE                        STEUBEN COUNTY CIRCUIT           OPEN
       SUCCESSOR BY MERGER TO BAC                                              COURT
       HOME LOANS SERVICING, LP VS
       CRAIG E. PRUDEN
       76C01-1204-MF-244

7. 102 BANK OF AMERICA, N.A. V.             FORECLOSURE                        IN THE CIRCUIT COURT OF THE      OPEN
       ALYNNE M. CARTER AND                                                    NINTH JUDICIAL CIRCUIT, IN AND
       RICHARD B CARTER, KRISTIN M                                             FOR ORANGE COUNTY, FLORIDA
       MESMIN, CANDI SHELTON, ET AL.
       2016-CA-004877-O

7. 103 BANK OF AMERICA, N.A. V.             FORECLOSURE                        SEQUOYAH COUNTY DISTRICT         OPEN
       DANIEL P. BAHR AKA DANIEL D.                                            COURT, 120 E CHICKASAW AVE
       BAHR; SPOUSE, IF ANY, OF                                                SALLISAW, OKLAHOMA 74955-
       DANIEL P. BAHR; JOHN DOE,                                               4623
       OCCUPANT; DONNA M. BAHR;
       SPOUSE, IF ANY, OF DONNA M.
       BAHR; AND BNC MORTGAGE, INC.
       CJ 12-262

7. 104 Bank Of America, N.A. v. Dean John   FORECLOSURE                        CIRCUIT COURT OF THE 1ST         OPEN
       Blandford; Lisa Yvonne Blandford;                                       CIRCUIT - HI
       The Bank of New York Mellon FKA
       The Bank of New York, As Trustee
       For The Certificate holders Of
       CWHEQ, Inc.; Home Equity Loan
       Asset Backed Certificates, Series
       2007-S1; et al.
       12-1-2685-10




                                                        Page 11 of 185 to Question 7
            19-10414-jlg        Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 552 of 845
Ditech Financial LLC                                                                                   Case Number:          19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number             Nature of Proceeding                Court or Agency and Address    Status of Case



7. 105 BANK OF AMERICA, N.A. V.             FORECLOSURE                        17 JUDICIAL CIRCUIT COURT OF    CLOSED
       DOROTHY SMALL; MORTGAGE                                                 FLORIDA
       ELECTRONIC REGISTRATION
       SYSTEMS, INC., AS NOMINEE FOR
       COUNTRYWIDE HOME LOANS,
       INC. MIN NO.: 1000157-0008000371-
       4; SILVER SHORES MASTER
       ASSOCIATION, INC., ET AL.
       CACE13007512

7. 106 BANK OF AMERICA, N.A. V.             LOSS MIT - RETENTION - LOAN        SUPREME COURT OF NEW YORK       OPEN
       HAROLD FLEMISTER, MIDLAND            MOD
       FUNDING LLC DBA IN NY AS
       MIDLAND FUNDING OF
       DELAWARE LLC, NEW YORK CITY
       ENVIRONMENTAL CONTROL
       BOARD, NEW YORK CITY
       PARKING VIOLATIONS BUREAU,
       NEW YORK CITY TRANSIT
       ADJUDICATION BUREAU, ET AL.
       135053/13

7. 107 BANK OF AMERICA, N.A. V. JUSTIN      PROPERTY PRESERVATION              SUPERIOR COURT OF NEW           CLOSED
       BAPTISTE, HIS/HER HEIRS,                                                JERSEY
       DEVISEES, AND PERSONAL
       REPRESENTATIVES, AND HIS,
       HER, THEIR OR ANY OF THEIR
       SUCCESSORS IN RIGHT, TITLE
       AND INTEREST, ET AL.
       SWC-F-2887-17

7. 108 Bank of America, N.A. v. Larry D.    FORECLOSURE                        SUPREME COURT OF NEW YORK       CLOSED
       Greene, Sherry Greene, Nina L.,
       Mortgage Electronic Registration
       Systems, Inc., acting solely as a
       nominee for Countrywide Bank, FSB,
       Bradley A. Thomas, Lillian M.
       Thomas, Ronald K. Thomas, James
       T. Logan, Rachell White,

7. 109 BANK OF AMERICA, N.A. V. THE         HOA/LIEN/TITLE                     SUPERIOR COURT OF THE           OPEN
       TESTATE AND INTESTATE                ISSUES/ASSUMPTIONS                 STATE OF CALIFORNIA FOR THE
       SUCCESSORS OF GENE                                                      COUNTY OF LOS ANGELES
       CORNELL, DECEASED AND ALL
       PERSONS CLAIMING BY
       THROUGH OR UNDER DECEDENT;
       BEN CARSON AS SECRETARY
       FOR THE UNITED STATES
       DEPARTMENT OF HOUSING AND
       URBAN DEVELOPMENT, ET AL.
       BC649144




                                                        Page 12 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 553 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 110 BANK OF AMERICA, N.A. VS.         FORECLOSURE                         IN THE CIRCUIT COURT IN AND     OPEN
       ALICE FOSTER A/K/A MAE                                                FOR THE FOURTH JUDICIAL
       FOSTER, ALICE FOSTER A/K/A                                            CIRCUIT IN AND FOR DUVAL
       MAE FOSTER, TRUSTEE OF THE                                            COUNTY, FLORIDA
       FOSTER FAMILY TRUST DATED
       THE 18TH DAY OF MARCH, 2011
       16-2018-CA-007147_XXXX-MA

7. 111 BANK OF AMERICA, N.A. VS.         FORECLOSURE                         IN THE CIRCUIT COURT OF THE     OPEN
       CARALINA ROSSI FABER,                                                 EIGHTEENTH JUDICIAL DISTRICT
       UNKNOWN SPOUSE OF CARALINA                                            SEMINOLE COUNTY, FL
       ROSSI FABER; LINDA L PATTON;
       UNITED STATES OF AMERICA
       O/B/O SECRETARY OF HOUSING
       AND URBAN DEVELOPMENT
       2018CA002104

7. 112 BANK OF AMERICA, N.A. VS.         FORECLOSURE                         IN THE CIRCUIT COURT OF THE     OPEN
       GEORGE LIDDY, UNKNOWN                                                 15TH JUDICIAL DISTRICT IN AND
       SPOUSE OF GEORGE LIDDY,                                               FOR PALM BEACH COUNTY
       UNITED STATES OF AMERICA                                              FLORIDA
       O/B/O SECRETARY OF HOUSING
       AND URBAN DEVELOPMENT
       18-CA-009205

7. 113 BANK OF AMERICA, N.A. VS.         FORECLOSURE                         SUPERIOR COURT OF NEW           OPEN
       VIOLA STEPHENS; ENGLEWOOD                                             JERSEY, CHANCERY DIVISION,
       HOSPITAL AND MEDICAL CENTER;                                          BERGEN COUNTY
       UNITED STATESOF AMERICA
       F-048329-13

7. 114 BANK OF AMERICA, N.A., S/B/M      FORECLOSURE                         COMMONWEALTH OF                 OPEN
       FLEET NATIONAL BANK V.                                                PENNSYLVANIA
       DWIGHT R. FOSTER, LYNN A.
       FOSTER
       1139 CV 2012

7. 115 BANK OF AMERICA, NA V. JAMES      LOSS MIT - RETENTION - LOAN         TWELFTH JUDICIAL CIRCUIT        CLOSED
       E. DARLING; UNKNOWN PARTIES       MOD                                 COURT OF FLORIDA
       IN POSSESSION #1; UNKNOWN
       PARTIES IN POSSESSION #2; TINA
       MARIE DARLING; GROVE POINT
       HOMEOWNERS ASSOCIATION
       INC.; UNITED STATES OF
       AMERICA DEPARTMENT OF
       TREASURY
       2013-CA-002100 NC

7. 116 BANK OF NEW YORK AS TRUSTEE       FORECLOSURE                         CUYAHOGA OHIO                   CLOSED
       VS. GLENN R. RAY, ET AL.
       CV 14 832350

7. 117 BANK OF NEW YORK MELLON VS.       FORECLOSURE                         COURT OF COMMON PLEAS           OPEN
       ROBERT POPE, ET AL.
       CV-14-831895


                                                      Page 13 of 185 to Question 7
            19-10414-jlg         Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 554 of 845
Ditech Financial LLC                                                                                    Case Number:          19-10414

     Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number              Nature of Proceeding                Court or Agency and Address    Status of Case



7. 118 BARBARA RAE MURRAY V.                 COLLECTIONS                        UNITED STATES DISTRICT COURT    OPEN
       DITECH FINANCIAL, LLC, F/K/A
       GREEN TREE SERVICES, LLC
       3:18-CV-01718-S

7. 119 BARBARA SCHULZE V DIETECH             FORECLOSURE                        US DISTRICT COURT FOR THE       CLOSED
       FINANCIAL, LLC (SIC)                                                     WESTERN DISTRICT OF TEXAS
       5:18-CV-00504

7. 120 BARBARA TIGERT V. DITECH              LOSS MIT - RETENTION - LOAN        RALEIGH COUNTY CIRCUIT          CLOSED
       FINANCIAL, LLC, AND NEW PENN          MOD                                COURT
       FINANCIAL, LLC D/B/A
       SHELLPOINT MORTGAGE
       SERVICING
       17-C-724-D

7. 121 BAVAND, MARISA - 2200085826           FORECLOSURE                        COURT OF APPEALS                CLOSED
       74347-3-I                                                                WASHINGTON

7. 122 Beal Bank USA v Marcia A Swift aka    FORECLOSURE                        KANE                            OPEN
       Marcia Swift aka/ Marcia A. Jewell;
       Christopher T. Swift; Windemere
       Homeowners Association; Mortgage
       Electronica Registration Systems,
       Inc.; Ditech Financial, LLC; The
       United States of America; State of
       Illinois, Departm
       2016 CH 593

7. 123 BELINDA FIELDS                        COMPLAINT                                                          CLOSED

7. 124 BENZION BAYER, INDIVIDUALLY           COLLECTIONS                        UNITED STATES DISTRICT          CLOSED
       AND ON BEHALF OF ALL OTHERS                                              COURT FOR THE SOUTHERN
       SIMILARLY SITUATED V. GROSS                                              DISTRICT OF NEW YORK
       POLOWY, LLC, DITECH
       FINANCIAL, LLC AND JOHN DOES
       1-25
       7:18-CV-5874

7. 125 BERHANE REDDY V. DITECH               HOA/LIEN/TITLE                     BRAZORIA COUNTY 149TH           CLOSED
       FINANCIAL LLC F/K/A GREEN             ISSUES/ASSUMPTIONS                 DISTRICT COURT
       TREE SERVICING LLC AS
       SUCCESSOR TO WALTER
       MORTGAGE COMPANY, LLC,
       SUCCESSOR TO WALTER
       MORTGAGE COMPANY; RONALD
       JOHNSON AND MARY STRAMBLER
       91763-CV

7. 126 BERNADINE HOWELL V. DITECH            LOAN ADMINISTRATION -              DISTRICT COURT COUNTY OF        OPEN
       FINANCIAL LLC; SPOKANE                PAYMENT                            SPOKANE
       TEACHERS CREDIT UNION
       18178412




                                                         Page 14 of 185 to Question 7
            19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 555 of 845
Ditech Financial LLC                                                                                    Case Number:          19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number              Nature of Proceeding                Court or Agency and Address    Status of Case



7. 127 BERTILE PRICE VS. DITECH              PERSONAL INJURY/PROPERTY           CIRCUIT COURT OF JEFFERSON      OPEN
       FINANCIAL LLC, AND JOHN DOES          DAMAGE                             DAVIS COUNTY
       1 THROUGH 10
       33CI1:18-CV-00133-CM

7. 128 BESSIE FOWLER/ METROPOLITAN           COMPLAINT                                                          CLOSED
       DEVELOPERS

7. 129 BETH SALSGIVER V. DAVID L.            LOSS MIT - RETENTION - LOAN        CIRCUIT COURT OF MARYLAND       CLOSED
       COX, III, DITECH FINANCIAL, LLC       MOD
       CAE 18-05629

7. 130 BETH WILLIAMS                         COMPLAINT                                                          CLOSED

7. 131 BETRICIA YARBOI                       COMPLAINT                                                          OPEN

7. 132 BETTIE FORDHAM-WILLIAMS               COMPLAINT                                                          CLOSED

7. 133 BETTY VIRGINIA BROWN V.               LOSS MIT - RETENTION - LOAN        JEFFERSON COUNTY CIRCUIT        OPEN
       DITECH FINANCIAL LLC, AND             MOD                                COURT
       JOHN DOE PURCHASER
       CC-19-2018-C-51

7. 134 BEXAR COUNTY, ET AL VS.               HOA/LIEN/TITLE                     DISTRICT COURT TEXAS            CLOSED
       JUANITA LONGORIA, AKA JUANITA         ISSUES/ASSUMPTIONS
       LOPEZ, ET AL
       2016TA102390

7. 135 BHARAT B. PATEL V. CAPITAL            FORECLOSURE                        UNITED STATES DISTRICT          OPEN
       ONE FINANCIAL CORP; BANK OF                                              COURT
       AMERICA, N.A. (SUCCESSOR IN
       INTEREST TO COUNTRYWIDE
       HOME LOANS SERVICING, LP), ET
       AL.
       18-CV-3430

7. 136 BILL HILDEBRANDT VS. DITECH           PROPERTY PRESERVATION              JUSTICE COURT, PRECINCT         CLOSED
       FINANCIAL LLC                                                            ONE, PLACE TWO, MCLENNAN
       J12V18-0180                                                              COUNTY, TEXAS

7. 137 BILLY MANN                            COMPLAINT                                                          CLOSED

7. 138 BLAKE HARLOW & RACHEL MINK            LOSS MIT - RETENTION - LOAN        U.S. DISTRICT COURT FOR THE     OPEN
       HARLOW V. DITECH FINANCIAL,           MOD                                NORTHERN DISTRICT OF
       LLC                                                                      ALABAMA
       7:17-CV-01895-LSC

7. 139 BNY Mellon Trust Company N.A., As     REPLEVIN/REPOSSESS/LOT             CIRCUIT COURT OF CLAIBORNE      CLOSED
       Successor By BNY Midwest Trust Co     RENT/NON-PAYMENT OF RENT           COUNTY
       BNY Midwest Trust Co, As
       Successor Harris Trust and Sav.
       Bank, As Trustee of Bombardier
       Capital Mortgage Securitization
       Corps., Senior/Subordinate Pass
       Through Certificates, Series 2000-A
       2018-72

                                                         Page 15 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 556 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 140 BOB COLVIN -- 404 EAST GROVE      HOA/LIEN/TITLE                      CIRCUIT COURT FOR THE SIXTH     OPEN
       STREET, CHAMPAIGN, IL 61820       ISSUES/ASSUMPTIONS                  JUDICIAL DISTRICT, CHAMPAIGN
       17 CH 60                                                              COUNTY, ILLINOIS

7. 141 BOBBIE BRADLEY, JOHN BOBO,        FORECLOSURE                         PANOLA COUNTY CHANCERY          OPEN
       SONYA MICHELLE STANFORD,                                              COURT
       AND LOISE LUNTEEN CORLEY V.
       DOROTHY FAYE SANFORD AND
       DITECH FINANCIAL, LLC
       16-226

7. 142 BOBBY BELL                        COMPLAINT                                                           OPEN

7. 143 BOBBY HARRIS                      COMPLAINT                                                           OPEN

7. 144 BOBBY L. GLOVER, SHEILA           FORECLOSURE                         LAMAR COUNTY CHANCERY           OPEN
       GLOVER, KIM SMITH, AND THE                                            COURT
       OCCUPANTS OF 102 W HILLS
       DRIVE, HATTIESBURG, MS 39402
       V. SECRETARY OF THE US
       DEPARTMENT OF VETERANS
       AFFAIRS, AN OFFICER OF THE
       UNITED STATES, DITECH
       FINANCIAL, ET AL.
       2018-CV-0135-G

7. 145 BOFA HOLDINGS V. ASSURITY         FORECLOSURE                         CLARK COUNTY DISTRICT COURT     CLOSED
       FINANCIAL AND FEDERAL
       NATIONAL MORTGAGE
       ASSOCIATION
       A-15-714606-C

7. 146 BONITA MOORE VS. DITECH           LOSS MIT - RETENTION - LOAN         CHANCERY COURT OF SHELBY        OPEN
       FINANCIAL, LLC, F/K/A GREEN       MOD                                 COUNTY, TN
       TREE SERVICING, LLC, AND
       JASONN COUSAR
       CH-18-0733-1

7. 147 BONITA STREETER                   COMPLAINT                                                           CLOSED

7. 148 BONNIE HAWTHORNE THOMPSON         COMPLAINT                                                           CLOSED

7. 149 BONNIE SMITH/RHONDA WHITE         COMPLAINT                                                           OPEN

7. 150 BOSCO CREDIT, LLC V. BANK OF      ARM/RECOVERY                        SUPERIOR COURT CALIFORNIA       CLOSED
       AMERICA, N.A., AND DITECH
       MORTGAGECORP., DOES 2 - 20,
       INCLUSIVE
       16CV298009




                                                      Page 16 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 557 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 151 BP FISHER THIRD PARTY SALE         PROPERTY PRESERVATION              ANGOLA VILLAGE COURT            CLOSED
       FUNDS (JACKSON 53705083,
       JONES 35006071, BURR 37095999,
       ESTEP 36872224, CHEEVES
       31572050, POPP 32385064, KEMP
       51925030, WALTERMYER
       51584449, WIDEMOND 38477873,
       ET AL.
       N/A

7. 152 BP FISHER THIRD PARTY SALE         HOA/LIEN/TITLE                     MARION COUNTY CIRCUIT COURT     OPEN
       FUNDS (JACKSON 53705083,           ISSUES/ASSUMPTIONS
       JONES 35006071, BURR 37095999,
       ESTEP 36872224, CHEEVES
       31572050, POPP 32385064, KEMP
       51925030, WALTERMYER
       51584449, WIDEMOND 38477873,
       ET AL.
       N/A

7. 153 BP FISHER THIRD PARTY SALE         HOA/LIEN/TITLE                     CUMBERLAND COUNTY               CLOSED
       FUNDS (JACKSON 53705083,           ISSUES/ASSUMPTIONS                 SUPERIOR COURT
       JONES 35006071, BURR 37095999,
       ESTEP 36872224, CHEEVES
       31572050, POPP 32385064, KEMP
       51925030, WALTERMYER
       51584449, WIDEMOND 38477873,
       ET AL.
       N/A

7. 154 BP Fisher Third Party Sale Funds   FORECLOSURE                                                        OPEN
       (Jackson 53705083, Jones
       35006071, Burr 37095999, Estep
       36872224, Cheeves 31572050, Popp
       32385064, Kemp 51925030,
       Waltermyer 51584449, Widemond
       38477873, Pierce 38410288, Hamil
       1035864, Stewart 38556619,
       Turnbow 37079704,

7. 155 BRADLEY BERGENE MARTIN V.          FORECLOSURE                        SUPERIOR COURT, EL DORADO       OPEN
       CLEAR RECON CORP.; DITECH                                             COUNTY
       FINANCIAL LLC; GREEN TREE
       SERVICING; AND DOES 1
       THROUGH 20 INCLUSIVE
       SC20180034

7. 156 BRADLEY ERROL                      COMPLAINT                                                          CLOSED

7. 157 BRADLEY JOHNSON AND THE            FORECLOSURE                        WILLIAMSON COUNTY, 26TH DC      OPEN
       ESTATE OF SARAH L JOHNSON                                             WILLIAMSON JUDICIAL DISTRICT
       VS. FINANCE OF AMERICA
       REVERSE, LLC
       18-1439-C26



                                                      Page 17 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                      Pg 558 of 845
Ditech Financial LLC                                                                                      Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address        Status of Case



7. 158 BRADLEY S. CLANTON AND            FORECLOSURE                         HINDS                               OPEN
       MILDRED L. CLANTON VS. DITECH
       FINANCIAL LLC, MCCALLA
       RAYMER LIEBERT PIERCE, LLC
       AND JOHN DOES 1 THROUGH 10
       G19-186 G/2

7. 159 BRANDON OESTERN                   COMPLAINT                                                               CLOSED

7. 160 BRENDA BRECEDA V. BANK OF         LOSS MIT - RETENTION - LOAN         SUPERIOR COURT YUBA                 OPEN
       AMERICA, N.A.; QUALITY LOAN       MOD                                 COUNTY
       SERVICE CORPORATION: DITECH
       FINANCIAL LLC; AND DOES 1
       THROUGH 20, INCLUSIVE
       CVCV XX-XXXXXXX

7. 161 BRENDA NERIE VS. DITECH           FORECLOSURE                         FED. DIST. CT. - S.D. TEX.          OPEN
       FINANCIAL, LLC; ANNA STEWART
       4:18-CV-01965

7. 162 BRIAN BELL V. DITECH FINANCIAL    FORECLOSURE                         HENNEPIN COUNTY DISTRICT            OPEN
       LLC                                                                   COURT
       27-CV-18-15013

7. 163 BRIAN GARRETT VS. DITECH          LOAN ADMINISTRATION -               PLUMAS SUPERIOR COURT               CLOSED
       FINANCIAL LLC                     PAYOFFS
       SC17-Q0021

7. 164 BRIAN GIBBONS                     COMPLAINT                                                               CLOSED

7. 165 BRIAN JONES                       COMPLAINT                                                               CLOSED

7. 166 BRIAN K. EVANS V. DITECH          LOSS MIT - RETENTION - LOAN         KING WILLIAM COUNTY CIRCUIT         OPEN
       FINANCIAL LLC AND EQUITY          MOD                                 COURT
       TRUSTEES, LLC
       CL18-332

7. 167 BRIAN MILLER/ANNA MILLER          COMPLAINT                                                               CLOSED

7. 168 BRIAN NELSON V DITECH             LOAN ADMINISTRATION -               UNITED STATES DISTRICT              OPEN
       FINANCIAL LLC                     SCRA - MILITARY SERVICE             COURT FOR THE WESTERN
       3:17-CV-05582                                                         DISTRICT OF WASHINGTON

7. 169 BRIDGEVIEW BANK GROUP, AN         HOA/LIEN/TITLE                      CIRCUIT COURT OF COOK               OPEN
       ILLINOIS BANKING CORPORATION      ISSUES/ASSUMPTIONS                  COUNTY, ILL., CHANCERY DIV.,
       VS. JAMES D. BRETTNER, GLENN                                          50 WEST WASHINGTON STREET,
       M. BRETTNER, BANK OF                                                  ROOM 802, CHICAGO , IL 60602
       AMERICA, NA, BANK ONE, N.A.,
       N/K/A JPMORGAN CHASE BANK,
       N.A., UNKNOWN OWNERS AND
       NONRECORD CLAIMANTS
       2013 CH 23609




                                                      Page 18 of 185 to Question 7
            19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                           Pg 559 of 845
Ditech Financial LLC                                                                                      Case Number:           19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding                Court or Agency and Address      Status of Case



7. 170 BRILLIANT STAR DRIVE TRUST             HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT       OPEN
       VS. DITECH FINANCIAL LLC F/K/A         ISSUES/ASSUMPTIONS
       GREEN TREE SERVICING LLC;
       AND NATIONAL DEFAULT
       SERVICING CORPORATION
       A-18-778720-C

7. 171 BRITTON V. SERVICELINK FIELD           PROPERTY PRESERVATION              US DISTRICT COURT - EASTERN       OPEN
       SERVICES LLC, ET AL.                                                      DISTRICT OF WA
       2:18-CV-00041-TOR

7. 172 BRUCE ADAMS                            COMPLAINT                                                            CLOSED

7. 173 BRUCE DAVIS V. DITECH                  LOAN ADMINISTRATION -              FED. DIST. CT. - E.D. ARK.        CLOSED
       FINANCIAL, LLC                         PAYMENT
       4:17-CV-00867-BSM

7. 174 BRYAN BELL, INDIVIDUALLY AND           HOA/LIEN/TITLE                     SUPERIOR COURT OF NEW             OPEN
       AS ADMINISTRATOR D.B.N.C.T.A.          ISSUES/ASSUMPTIONS                 JERSEY
       FOR THE ESTATE OF HELEN S.
       DORSEY, DEREK BELL AND
       GEORGE BELL V. SHORE TITLE
       AGENCY, INC., ROBERT DAVID
       COWEN, A/K/A R. DAVID COWEN,
       JENNIFER M. MADER, KEITH M.
       MCWHIRK, ET AL.
       L-000009-18

7. 175 Burton, Cal E. v. America's            FORECLOSURE                        SUPERIOR COURT - CALIFORNIA       CLOSED
       Wholesale Lender; MTC Financial
       Inc., dba Trustee Corps; The Bank of
       New York as Trustee for the
       Certificate Holders of the CWABS,
       Inc. Asset-Backed Certificates,
       Series 2005-13 c/o MTC Financial
       dba Trustee Corps, et al.
       BC660101

7. 176 CALEB LONG V. DITECH                   LOAN ADMINISTRATION -              SUPERIOR COURT CALIFORNIA         CLOSED
       FINANCIAL LLC                          SCRA - MILITARY SERVICE
       CIVDS1620124

7. 177 CALVIN L. CARRINGTON V.                CREDIT REPORTING                   UNITED STATES DISTRICT COURT      OPEN
       DITECH FINANCIAL LLC; EQUIFAX
       INFORMATION SERVICES, LLC;
       AND TRANSUNION LLC
       1:18-CV-05372

7. 178 CAMILLE ALSAFAR & KIM HENRY            PROPERTY PRESERVATION              WASHINGTON COUNTY                 CLOSED
       V. DITECH FINANCIAL LLC,                                                  COURTHOUSE
       SAFEGUARD PROPERTIES
       MANAGEMENT, LLC AND COLE
       BOWMAN
       72CV-2017-973-1



                                                          Page 19 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 560 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 179 CAO LIMIN AND LIU QIUXIA V.       HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT     OPEN
       EVERBANK (MCKISSICK)              ISSUES/ASSUMPTIONS
       A-16-742499-C

7. 180 CARL BARATTA                      COMPLAINT                                                           OPEN

7. 181 CARL W. RELLSTAB V. DITECH        FORECLOSURE                         WORCESTER                       OPEN
       FINANCIAL LLC FKA GREEN TREE
       SERVICING LLC & ORLAN
       1985CV00238

7. 182 CARLA LAZELLE                     COMPLAINT                                                           OPEN

7. 183 CARLA LAZELLE                     COMPLAINT                                                           CLOSED

7. 184 CARLOS JUAREZ                     COMPLAINT                                                           CLOSED

7. 185 CARLOS SALGUERO                   COMPLAINT                                                           CLOSED

7. 186 CARLTON KELLEY                    COMPLAINT                                                           CLOSED

7. 187 CARMACK, BARBARA V.               FORECLOSURE                         MILLER COUNTY CIRCUIT           OPEN
       CITIMORTGAGE, INC.                                                    COURT, 400 LAUREL ST STE 109,
       46CV-15-120-3                                                         TEXARKANA, AR 71854

7. 188 CARMEL MANION V DITECH            LOAN ADMINISTRATION -               ALAMEDA COUNTY SUPERIOR         OPEN
       FINANCIAL LLC, AND DOES 1-100,    PAYMENT                             COURTHOUSE
       INCLUSIVE

7. 189 CARMEN JOHNSON AND RUTH           ESCROW                              COURT OF COMMON PLEAS,          CLOSED
       BURNETTE V. CITY OF                                                   PHILADELPHIA COUNTY
       PHILADELPHIA
       170501730

7. 190 CAROL A. MCBRATNIE V DITECH       ESCROW                              COLUMBIA CENTER                 OPEN
       FINANCIAL LLC (FORMERLY OR
       A.K.A. GREEN TREE LLC)
       341326

7. 191 CAROL CROCKER                     COMPLAINT                                                           OPEN

7. 192 CAROL DELONEY                     COMPLAINT                                                           CLOSED

7. 193 CAROL S. KEY V. BANK OF           FORECLOSURE                         SUPERIOR COURT CALIFORNIA       CLOSED
       AMERICA, N.A.; MTC FINANCIAL
       INC. D/B/A TRUSTEE CORPS, AND
       DOES 1-50, INCLUSIVE
       30-2015-00776603-CU-OR-CJC

7. 194 CAROL S. KEY V. DITECH            LOSS MIT - RETENTION - LOAN         ORANGE COUNTY SUPERIOR          OPEN
       FINANCIAL, LLC AND DOES 1-50,     MOD                                 COURT
       INCLUSIVE
       30-2017-00925444-CU-OR-CJC

7. 195 CAROLYN HUNTER                    COMPLAINT                                                           CLOSED



                                                      Page 20 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 561 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 196 CAROLYN HUNTER V. DITECH          FORECLOSURE                         HARRISON                        OPEN
       FINANCIAL LLC AND U.S. BANK,
       NATIONAL ASSOCIATION
       19C212

7. 197 CAROLYN MASON                     COMPLAINT                                                           CLOSED

7. 198 CARRIE FELLOWS                    COMPLAINT                                                           CLOSED

7. 199 CARRIE M. WARD V. EDWIN C.        FORECLOSURE                         CIRCUIT COURT FOR BALTIMORE     OPEN
       COLEMAN                                                               CITY, MARYLAND
       24-O-17-001263

7. 200 CATHERINE CARNLEY                 COMPLAINT                                                           CLOSED

7. 201 CATIC TITLE INSURANCE             HOA/LIEN/TITLE                      SUPERIOR COURT OF NEW           OPEN
       COMPANY, FORMERLY KNOWN           ISSUES/ASSUMPTIONS                  JERSEY
       AS NEW JERSEY TITLE
       INSURANCE COMPANY V. NEW
       JERSEY EXECUTIVE ABSTRACT
       AGENCY, INC. AND DITECH
       FINANCIAL, LLC
       L-582-17

7. 202 CATO THOMAS V. DITECH             FORECLOSURE                         KINGS                           OPEN
       FINANCIAL LLC
       CV-001830-19/KI

7. 203 CECIL NYEIN                       COMPLAINT                                                           OPEN

7. 204 CHAD TRIMMER                      COMPLAINT                                                           CLOSED

7. 205 CHANELL S WATKINS V. DITECH       LOSS MIT - RETENTION - LOAN         SAN JOAQUIN SUPERIOR COURT      OPEN
       FINANCIAL LLC FKA GREEN TREE      MOD
       SERVICING LLC; FEDERAL
       NATIONAL MORTGAGE
       ASSOCIATION; NBS DEFAULT
       SERVICES, LLC
       STK-CV-URP-2017-10048

7. 206 CHARLENE CRAIG                    COMPLAINT                                                           OPEN

7. 207 CHARLES JASMER                    COMPLAINT                                                           CLOSED

7. 208 CHARLES S. DE GENNARO V. THE      FORECLOSURE                         U.S. DISTRICT COURT             CLOSED
       BANK OF NEW YORK MELLON
       AND BANK OF AMERICA
       CORPORATION

7. 209 CHARLES S. RODRIGUEZ, ON          FORECLOSURE                         UNITED STATES DISTRICT COURT    OPEN
       BEHALF OF HIMSELF AND ALL
       OTHERS SIMILARLY SITUATED V.
       DITECH FINANCIAL LLC AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION
       18-CV-721

                                                      Page 21 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                      Pg 562 of 845
Ditech Financial LLC                                                                                  Case Number:           19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address      Status of Case



7. 210 CHARLES S. RODRIGUEZ, ON          FORECLOSURE                         FED. DIST. CT. - M.D. FLA.        OPEN
       BEHALF OF HIMSELF AND ALL
       OTHERS SIMILARLY SITUATED V.
       DITECH FINANCIAL LLC AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION
       18-CV-721

7. 211 CHARLES S. RODRIGUEZ, ON          FORECLOSURE                         FED. DIST. CT. - M.D. FLA.        OPEN
       BEHALF OF HIMSELF AND ALL
       OTHERS SIMILARLY SITUATED V.
       DITECH FINANCIAL LLC AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION
       18-CV-721

7. 212 CHARLES SMITH APPELLANT V.        FORECLOSURE                         FOURTH DISTRICT COURT OF          CLOSED
       COUNTRYWIDE HOME LOAN                                                 APPEAL OF FLORIDA
       SERVICING LP
       4DCA 17-2642

7. 213 CHARLES TAYLOR                    COMPLAINT                                                             CLOSED

7. 214 CHARLES WHITE V. DITECH           LOAN ADMINISTRATION -               SUPERIOR COURT OF                 CLOSED
       FINANCIAL LLC; AND DOES 1-50,     PAYMENT                             CALIFORNIA
       INCLUSIVE
       34-2018-00230752

7. 215 CHARLES WHITE V. DITECH           LOAN ADMINISTRATION -               SUPERIOR COURT OF                 OPEN
       FINANCIAL LLC; DOES 1-50,         PAYMENT                             CALIFORNIA
       INCLUSIVE
       34-2018-00230752

7. 216 CHARLIE SKUMBURDES V.             CREDIT REPORTING                    UNITED STATE DISTRICT COURT       OPEN
       DITECH FINANCIAL LLC

7. 217 CHARLIE WILLMAN                   REPLEVIN/REPOSSESS/LOT                                                OPEN
                                         RENT/NON-PAYMENT OF RENT

7. 218 CHAUNCEY RICHMOND V. GIESEL       FORECLOSURE                         LOS ANGELES                       OPEN
       L. RICHMOND, BENSON L. REED
       SR., COUNTRYWIDE BANK, BANK
       OF AMERICA, GREEN TREE,
       DITECH, DOES 1-20 INCLUSIVE
       BC670096

7. 219 CHAUNCEY RICHMOND V. GIESEL       DOCUMENT CUSTODY                    THE LOS ANGELES SUPERIOR          OPEN
       L. RICHMOND; BENSON L. REED                                           COURT
       SR., COUNTRYWIDE BANK; BANK
       OF AMERICA; GREEN TREE;
       DITECH; DOES 1-20 INCLUSIVE
       BC670096




                                                      Page 22 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                      Pg 563 of 845
Ditech Financial LLC                                                                                     Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address       Status of Case



7. 220 CHERRY MORA V. DITECH             FORECLOSURE                         SUPERIOR COURT OF GEORGIA          OPEN
       FINANCIAL LLC F/K/A GREEN
       TREE SERVICING LLC AND
       BRICKSTONE PROPERTIES, LLC

7. 221 CHERYL GREEN V. DITECH            INSURANCE -                         BEAUFORT COUNTY COURT OF           OPEN
       FINANCIAL LLC                     HAZARD/PROPERTY                     COMMON PLEAS
       2018CP0701018

7. 222 CHERYL STOUT                      COMPLAINT                                                              OPEN

7. 223 CHEUNG KWOK CHAN V. DITECH        HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT        CLOSED
       FINANCIAL LLC; NATIONAL           ISSUES/ASSUMPTIONS
       DEFAULT SERVICING
       CORPORATION; BELLA VITA
       HOMEOWNERS ASSOCIATION;
       ROE BUSINESS ENTITIES I
       THROUGH X, EXCLUSIVE
       A-18-779884-C

7. 224 CHIEF LTD. CO., AN IDAHO          REO                                 BLAINE COUNTY DISTRICT             CLOSED
       LIMITED LIABILITY COMPANY V.                                          COURT - 5TH JUDICIAL DISTRICT
       FRANCIS MAGEE AND GRETA
       MAGEE, HUSBAND AND WIFE;
       NORTHWEST TRUSTEE
       SERVICES, INC., AN IDAHO
       CORPORATION, ET AL.
       CV-2015-541

7. 225 CHINYERE J. AMUZIE V. DITECH      ESCROW                              SUPERIOR COURT OF NEW              OPEN
       FINANCIAL LLC                                                         JERSEY
       DC-007047-17

7. 226 CHRISSY SNOW                      COMPLAINT                                                              CLOSED

7. 227 CHRISSY SNOW V. GMAC              ESCROW                              U.S. DISTRICT COURT                CLOSED
       MORTGAGE CORPORATION,                                                 NORTHERN DISTRICT OF
       OCWEN LOAN SERVICING LLC,                                             ALABAMA
       CORELOGIC SERVICES, LLC,
       DITECH FINANCIAL, LLC, ET AL.
       2:18-CV-00423-MHH

7. 228 CHRISTINA KINNAMON,               COLLECTIONS                         FED. DIST. CT. - E.D. MO.          OPEN
       INDIVIDUALLY AND ON BEHALF OF
       ALL OTHERS SIMILARLY
       SITUATED V. DITECH FINANCIAL
       LLC
       4:16-CV-646




                                                      Page 23 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 564 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 229 CHRISTINA MARIE POWDERLY          FORECLOSURE                         SUPERIOR COURT OF ORANGE        OPEN
       AND PAUL JOSEPH POWDERLY V.                                           COUNTY
       GMAC MORTGAGE, LLC ET AL;
       OCWEN LOAN SERVICING, LLC;
       GMACM; ALLY BANK;
       RESIDENTIAL CAPITAL, LLC;
       GMAC MORTGAGE, LLC FKA
       GMAC MORTGAGE
       CORPORATION; ET AL.
       30-2012-0057 9434-CU-MC-CJC

7. 230 CHRISTINA VANCE                   COMPLAINT                                                           OPEN

7. 231 CHRISTINA VANCE                   COMPLAINT                                                           CLOSED
       (SEIBERT)/WILLIAM STEINWEDEL

7. 232 CHRISTINE BRIGGS                  COMPLAINT                                                           CLOSED

7. 233 CHRISTOPHER BOSCO                 COMPLAINT                                                           OPEN

7. 234 CHRISTOPHER GALLIANO AND          INSURANCE - FLOOD                   U.S. DISTRICT COURT FOR THE     CLOSED
       BRADLEY EGENBERG V. DITECH                                            EASTERN DISTRICT OF
       FINANCIAL, LLC F/K/A GREEN                                            LOUISIANA
       TREE SERVICING, LLC
       2:17-CV-09769-ILRL-KWR

7. 235 CHRISTOPHER GINDORFF              COMPLAINT                                                           CLOSED

7. 236 CHRISTOPHER J. BERNO ADV.         FORECLOSURE                         SEVENTEENTH JUDICIAL            OPEN
       DITECH FINANCIAL LLC F/K/A                                            CIRCUIT COURT OF FLORIDA
       GREEN TREE SERVICING, LLC
       CACE15022492

7. 237 CINDY DAVIS                       COMPLAINT                                                           CLOSED

7. 238 CIT BANK, N.A. F/K/A ONEWEST      REO                                 U.S. DISTRICT COURT             CLOSED
       BANK, N.A. V. DITECH FINANCIAL
       LLC AND YALE INVESTMENTS, LLC
       V. TIMIOS, INC.
       1:16-CV-10988-FDS

7. 239 CITIZENS BANK, N.A. V. DEBROAH    CUSTOMER SERVICE                    STATE OF WISCONSIN, CIRCUIT     OPEN
       J. SYKES, AND WILLIAM BADGER                                          COURT DANE COUNTY
       17CV2338

7. 240 CITY OF CHICAGO V. 820-34 E.      PROPERTY PRESERVATION               COOK COUNTY CIRCUIT COURT       OPEN
       DREXEL SQUARE CONDOMINIUM
       ASSOCIATION, ET AL
       10M1402653

7. 241 CITY OF CHICAGO V. CAITLIN'S      HOA/LIEN/TITLE                      CIRCUIT COURT OF COOK           OPEN
       COURT CONDO ASSN C/O DAVID        ISSUES/ASSUMPTIONS                  COUNTY
       R WESTVEER
       17M1401038




                                                      Page 24 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                      Pg 565 of 845
Ditech Financial LLC                                                                                  Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 242 CITY OF CHICAGO V. DITECH         PROPERTY PRESERVATION               CIRCUIT COURT OF COOK           OPEN
       FINANCIAL LLC                                                         COUNTY

7. 243 CITY OF CHICAGO V. SHORELINE      FORECLOSURE                         CIRCUIT COURT ILLINOIS          CLOSED
       CONDOMINIUM ASSOCIATION, ET
       AL. (SEE ALSO 1300429)
       12M1400803

7. 244 CITY OF CHICAGO, A MUNICIPAL      PROPERTY PRESERVATION               CIRCUIT COURT ILLINOIS          CLOSED
       CORPORATION V. JOSEPH HULL,
       BAC HOME LOANS SERVICING,
       L.P., AND UNKNOWN OWNERS
       AND NON-RECORD CLAIMANTS
       13M1402368

7. 245 CITY OF CINCINNATI A MUNICIPAL    PROPERTY PRESERVATION               COURT OF COMMON PLEAS           OPEN
       VS. DITECH FINANCIAL LLC
       A 1803289

7. 246 CITY OF PHILADELPHIA VS.          HOA/LIEN/TITLE                      FIRST JUDICIAL DISTRICT OF      CLOSED
       DONALD BIRTS                      ISSUES/ASSUMPTIONS                  PENNSYLVANIA; COURT OF
       T0289                                                                 COMMON PLEAS

7. 247 CITY OF SAN BERNARDINO, ON        PROPERTY PRESERVATION               SUPERIOR COURT OF               CLOSED
       BEHALF OF THE PEOPLE OF THE                                           CALIFORNIA -- COUNTY OF SAN
       STATE OF CALIFORNIA V. GERALD                                         BERNARDINO
       B. UNDERWOOD; MARY ANN
       UNDERWOOD; RECON TRUST
       COMPANY NATIONAL
       ASSOCIATION; ET AL.
       CIVDS1705713

7. 248 CITY OF SCHENECTADY, NEW          HOA/LIEN/TITLE                      UNKNOWN AT TIME OF OPENING      OPEN
       YORK, DEPARTMENT OF FINANCE       ISSUES/ASSUMPTIONS                  MATTER.

7. 249 CITY OF SEATTLE, AND THE          PROPERTY PRESERVATION               WASHINGTON                      CLOSED
       SEATTLE POLICE DEPARTMENT, V
       REAL PROPERTY KNOWN AS:
       2202 S. STEVENS STREET,
       SEATTLE, 98144, KING COUNTY
       PARCEL 208300070 LOCATED IN
       KING COUNTY, AND ALL
       APPURTENANCES AND
       IMPROVEMENTS THEREON
       17-2-12664-1-SEA




                                                      Page 25 of 185 to Question 7
             19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                       Main Document
                                                             Pg 566 of 845
Ditech Financial LLC                                                                                          Case Number:         19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address      Status of Case



7. 250 CITY OF SPRINGFIELD CODE                 PROPERTY PRESERVATION              HOUSING COURT DEPARTMENT          OPEN
       ENFORCEMENT DEPARTMENT
       HOUSING DIVISION V. DIANE
       SMITH, SIMPSON ASHFORD, THE
       BANK OF NEW YORK MELLON;
       AND DIANE SMITH ASHFORD AND
       SIMPSON ASHFORD V. THE BANK
       OF NEW YORK MELLON AND
       DITECH
       17-CV-484

7. 251 CLAUDIA BROWN                            COMPLAINT                                                            OPEN

7. 252 CLAUDIA SANDOVAL V. BANK OF              LOSS MIT - RETENTION - LOAN        SANTA CRUZ CALIFORNIA             CLOSED
       AMERICA, N.A.; DITECH                    MOD
       FINANCIAL LLC (FKA GREEN TREE
       SERVICING LLC); AND DOES 1
       THROUGH 100, INCLUSIVE
       16CV03328

7. 253 CLEMENT, LAWRENCE -                      COLLECTIONS                        DISTRICT COURT IN AND FOR         OPEN
       2200069198                                                                  LOGAN COUNTY, OK
       CJ-2008-267

7. 254 CLIFFORD PICKETT, SR. V.                 PROPERTY PRESERVATION              UNITED STATES DISTRICT            CLOSED
       DITECH FINANCIAL, LLC,                                                      COURT FOR THE DISTRICT OF
       RESIDENTIAL CREDIT                                                          RHODE ISLAND
       SOLUTIONS, INC., BANK OF
       AMERICA CORPORATION, THE
       BANK OF NEW YORK MELLON
       CORPORATION AND FIREMAN'S
       FUND INSURANCE COMPANY -
       2001047856
       1:17-CV-00467

7. 255 CLIFFORD W. WILKINSON, CWW               LOSS MIT - RETENTION - LOAN        CIRCUIT COURT MISSOURI            CLOSED
       AND DLW ESTATES CORP. VS.                MOD
       DITECH FINANCIAL LLC AND
       FREEDOM TITLE DEFENDANTS
       16CF-CC00086

7. 256 Clyde Igarashi and Michelle Igarashi     FORECLOSURE                        FED. DIST. CT. - D. HAW.          OPEN
       and others similarly situated named
       herein as DOES 10 THROUGH 1000,
       inclusive v. Deutsche Bank National
       trust Company; Harborview Mortgage
       Loan Trust 2006-14; Mortgage
       Electronic registration Systems, Inc.;
       and MERSCOR
       CV19 00083 JAO KJM




                                                            Page 26 of 185 to Question 7
             19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                             Pg 567 of 845
Ditech Financial LLC                                                                                        Case Number:           19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address      Status of Case



7. 257 CLYDE RITCHIE V. DITECH                  LOSS MIT - RETENTION - LOAN        FED. DIST. CT. - S.D. OHIO        OPEN
       FINANCIAL, LLC, TRANSUNION,              MOD
       LLC, AND EXPERIAN
       INFORMATION SOLUTIONS, INC.
       2:18CV331

7. 258 COBY AND KAYLENE ZOBELL V.               LOSS MIT - RETENTION - LOAN        FIFTH JUDICIAL DISTRICT COURT     CLOSED
       THE BANK OF NEW YORK MELLON              MOD                                IN AND FOR IRON COUNTY, UTAH
       CORPORATION; MORTGAGE
       ELECTRONIC REGISTRATION
       SYSTEMS, INC.; DITECH
       FINANCIAL LLC
       180500009

7. 259 Cody Kirchoff v. Scott Orsette, Carla    ESCROW                             STATE OF MICHIGAN IN THE          CLOSED
       Orsette and Charles Winekoff, Jointly                                       CIRCUIT COURT FOR THE
       and Severally and Scott Orsette,                                            COUNTY OF WAYNE, 2
       Carla Orsette and Charles Winekoff,                                         WOODWARD AVE RM 711,
       Third Party Plaintiffs v. Ditech                                            DETROIT, MI 48226
       Financial, LLC, a Delaware
       Corporation, d/b/a Ditech, Third Party
       Defendant
       17-007122-CZ

7. 260 COLIN JOHNSTON                           COMPLAINT                                                            CLOSED

7. 261 COLLEGIUM FUND LLC SERIES                HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT       OPEN
       #30 VS. WILLIAM DICKEY;                  ISSUES/ASSUMPTIONS
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION; ALESSI & KOENIG
       LLC; AND RANCHO LAS BRISAS
       MASTER HOMEOWNERS
       ASSOCIATION
       A-14-699564-C

7. 262 COLLEGIUM FUND LLC SERIES 7              HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT       OPEN
       V. OCWEN LOAN SERVICING;                 ISSUES/ASSUMPTIONS
       BANK OF AMERICA, N.A.; AND
       RANCHO GALLERIA ASSOCATION
       A-13-693636-C

7. 263 COLLINS, MICHAEL V. DITECH               CUSTOMER SERVICE                   UNITED STATES DISTRICT COURT      CLOSED
       FINANCIAL LLC
       18-CV-80057

7. 264 COOK, CYNTHIA V. DITECH                  CREDIT REPORTING                   COURT OF COMMON PLEAS             OPEN
       FINANCIAL LLC
       17-CV-459

7. 265 CORA JACKSON                             COMPLAINT                                                            OPEN

7. 266 COREY MCCORMICK                          COMPLAINT                                                            OPEN




                                                            Page 27 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                      Pg 568 of 845
Ditech Financial LLC                                                                                      Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address        Status of Case



7. 267 COREY S. HALLORAN V. DITECH       LOSS MIT - RETENTION - LOAN         YUBA COUNTY SUPERIOR COURT          OPEN
       FINANCIAL, LLC; AND DOES 1        MOD
       THROUGH 5, INCLUSIVE
       CVCV18-01797

7. 268 CORITZA ORTEZ                     COMPLAINT                                                               OPEN

7. 269 COUNTRYWIDE HOME LOANS,           LOAN ADMINISTRATION -               FED. DIST. CT. - S.D. N.Y.          OPEN
       INC. D/B/A AMERICA'S              PAYMENT
       WHOLESALE LENDER; BANK OF
       AMERICA, N.A. (SUCCESSOR BY
       MERGER TO BAC HOME LOANS
       SERVICING, LP), ET AL. V. JP
       MORGAN CHASE BANK, N.A.
       18-MJ-08174

7. 270 COUNTY OF SANTA CRUZ V.           FORECLOSURE                         SUPERIOR COURT - SANTA CRUZ         OPEN
       CHARLES MARCENARO, BARBARA                                            COUNTY
       MARCENARO, CHARLES LOUIS
       MARCENARO AND BARBARA M
       MARCENARO TRUST AGREEMENT
       DATED JUNE 9, 1999, LOUIS
       ARENAL, CHAUSETTE ARENAL,
       FIDELITY NATIONAL TITLE
       INSURANCE COMPANY, ET AL.
       17CV02983

7. 271 COVEY 2888 LLC V. DITECH          FORECLOSURE                         UNITED STATES DISTRICT COURT        OPEN
       FINANCIAL LLC; THE MORTGAGE
       LAW FIRM, P.C.
       3:18-CV-08120-GMS

7. 272 CRAIG HOFFNER V. DITECH           PROPERTY PRESERVATION               CAMDEN COUNTY                       OPEN
       FINANCIAL. LLC AND/OR JOHN
       DOE COMPANY, A FICTITIOUS
       NAME D/B/A DITECH FINANCIAL,
       LLC AND/OR MAX TCEE, LLC
       AND/OR JOHN ROD COMPANY, A
       FICTITIOUS NAME D/B/A MAX
       TCEE, LLC AND/OR SAFEGUARD
       PROPERTIES, LLC, ET AL.
       L-3334-18

7. 273 CRAIG PAULLIN V. DITECH           FORECLOSURE                         UNITED STATES DISTRICT COURT        CLOSED
       FINANCIAL LLC
       1:17-CV-01740-JG

7. 274 CRD 2, INC. V. DITECH FINANCIAL   FORECLOSURE                         PINELLAS                            OPEN
       LLC FKA GREEN TREE SERVICING
       LLC
       19-000460-CO




                                                      Page 28 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                      Pg 569 of 845
Ditech Financial LLC                                                                                  Case Number:             19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address        Status of Case



7. 275 CROSBY, KENNETH WILLIAM AND       HOA/LIEN/TITLE                      COURT OF COMMON PLEAS OF            CLOSED
       CHRISTINA MCKNIGHT V. DITECH      ISSUES/ASSUMPTIONS                  SOUTH CAROLINA
       FINANCIAL LLC F/K/A DYNEX
       FINANCIA, INC.
       2018CP0800122

7. 276 CRUSE, JACQUELINE V. DITECH       COLLECTIONS                         FOURTH JUDICIAL CIRCUIT             OPEN
       FINANCIAL LLC                                                         COURT OF FLORIDA
       2018-CA-006179

7. 277 CRYSTAL ROBERTS                   COMPLAINT                                                               CLOSED

7. 278 CUNDIFF, RICHARD V. DITECH        FORECLOSURE                         SIXTH JUDICIAL CIRCUIT OF           OPEN
       FINANCIAL LLC F/K/A GREEN                                             FLORIDA
       TREE SERVICING LLC
       16-003880-CI

7. 279 CURELL,CECIL D. AND SUSAN V.      FORECLOSURE                         FED. DIST. CT. - N.D. TEX., EARLE   CLOSED
       DITECH FINANCIAL LLC, F/D/A                                           CABELL FEDERAL BUILDING,
       GREEN TREE SERVICING, LLC;                                            1100 COMMERCE ST, DALLAS, TX
       RUSHMORE LOAN MANAGEMENT                                              75242 (CASE REMOVED FROM
       SERVICES, LLC, PRETIUM                                                KAUFMAN COUNTY COURT AT
       MORTGAGE ACQUISITION TRUST                                            LAW NO. 2 TO FEDERAL COURT)
       AND WILMINGTON SAVINGS FUND
       SOCIETY FSB D/B/A CHRISTIANA
       TRUST
       3:17-CV-01048-N

7. 280 CURTIS E. GIBSON, III V. DITECH   LOAN ADMINISTRATION -               COURT OF COMMON PLEASE OF           CLOSED
       FINANCIAL, LLC                    PAYMENT                             SOUTH CAROLINA
       2018-CP-21-222

7. 281 CYNTHIA ERICKSON                  COMPLAINT                                                               CLOSED

7. 282 CYNTHIA GRISSOM V. DITECH         COLLECTIONS                         SIXTEENTH JUDICIAL CIRCUIT          OPEN
       FINANCIAL LLC F/K/A GREEN                                             COURT OF FLORIDA
       TREE SERVICING LLC
       17-CA-000080

7. 283 CYNTHIA LANCILOTI V. DITECH       HOA/LIEN/TITLE                      DISTRICT COURT DEPARTMENT           CLOSED
       FINANCIAL                         ISSUES/ASSUMPTIONS
       1712SC0000487

7. 284 CYNTHIA SETTLES V ONEWEST         HOA/LIEN/TITLE                      ROCKLAND COUNTY SUPREME             OPEN
       BANK FSB, MERSCORP HOLDINGS       ISSUES/ASSUMPTIONS                  COURT
       INC.,; MORTGAGE ELECTRONIC
       REGISTRATION SYSTEM, INC.,;
       FEDERAL HOME LOAN
       MORTGAGE CORP., A/K/A
       FREDDIE MAC; SARA Z. BORISKIN,
       ESQ.; RAS BORISKIN; JOHN DOES
       1-100
       SU-2015-001317

7. 285 CYNTHIA UNDERWOOD/                COMPLAINT                                                               CLOSED
       PARKWOOD ESTATES

                                                      Page 29 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                      Pg 570 of 845
Ditech Financial LLC                                                                                  Case Number:            19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address       Status of Case



7. 286 D.C. RANDALL, JR. V. DITECH       FORECLOSURE                         SAN DIEGO CENTRAL                  OPEN
       FINANCIAL, LLC; AND DOES 1-10,                                        COURTHOUSE
       INCLUSIVE - 2000478439
       37-2016-00014205-CU-OR-CTL

7. 287 DAISY SAJI V. RESIDENTIAL         LOSS MIT - RETENTION - LOAN         FED. DIST. CT. - N.D. CAL.         CLOSED
       CREDIT SOLUTIONS; THE BANK        MOD                                 CALIFORNIA
       OF NEW YORK MELLON; DITECH
       FINANCIAL LLC; AND DOES 1-50,
       INCLUSIVE
       C16-02296

7. 288 DALE JONES                        COMPLAINT                                                              OPEN

7. 289 DALE LOGUE LONG V. GREEN          LOSS MIT - RETENTION - LOAN         SUPERIOR COURT OF                  OPEN
       TREE SERVICING LLCL; DITECH       MOD                                 SACRAMENT COUNTY
       FINANCIAL LLC; NORTHWEST
       TRUSTEE SERVICES, INC.; DOES 1
       THROUGH 100, INCLUSIVE
       2:17-CV-02374

7. 290 DALERIE TURNER                    COMPLAINT                                                              CLOSED

7. 291 DALIA LIVAS VS. THE BANK OF       FORECLOSURE                         US DISTRICT COURT FOR THE          OPEN
       NEW YORK MELLON AND                                                   SOUTHERN DISTRICT OF TEXAS
       SUBSTITUTE TRUSTEE KENNETH
       M. CULBRETH JR
       7:18-CV-00384

7. 292 DALIA LIVAS VS. THE BANK OF       FORECLOSURE                         UNITED STATES COURTHOUSE           CLOSED
       NEW YORK MELLON AND
       SUBSTITUTE TRUSTEE KENNETH
       M. CULBRETH JR

7. 293 DALIA LIVAS VS. THE BANK OF       FORECLOSURE                         TEXAS                              OPEN
       NEW YORK MELLON AND
       SUBSTITUTE TRUSTEE KENNETH
       M. CULBRETH JR

7. 294 DALLAS CARSON                     COMPLAINT                                                              CLOSED

7. 295 DAMARITH VILLANUEVA AND           LOAN ADMINISTRATION -               SUPERIOR COURT OF                  CLOSED
       RUDEN VILLANUEVA VS. DITECH       PAYMENT                             CALIFORNIA
       FINANCIAL LLC
       SWS1800192

7. 296 DAN SERGIO DE LA CRUZ V. BANK     FORECLOSURE                         FED. DIST. CT. - W.D. TEX.,        OPEN
       OF NEW YORK AS TRUSTEE FOR                                            AUSTIN DIV.
       THE CERTIFICATEHOLDERS
       CWABS, INC. ASSET-BACKED
       CERTIFICATES, SERIES 2005-9,
       AND DITECH FINANCIAL, LLC
       1:17-CV-00163

7. 297 DANA SHAHRAKI                     COMPLAINT                                                              CLOSED


                                                      Page 30 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 571 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 298 DANA WOODS V. DITECH              COLLECTIONS                         U.S. DISTRICT COURT             CLOSED
       FINANCIAL, LLC, BANK OF
       AMERICA, N.A.
       3:17-CV-00091-SA-RP

7. 299 DANIEL A. JENNINGS, KRICKETTE     FORECLOSURE                         NUECES                          OPEN
       E. JENNINGS VS. CALIBER HOME
       LOANS, INC.; DITECH FINANCIAL,
       LLC; LSF10 MASTER PARTICIPANT
       TRUST; US BANK TRUST, N.A.;
       CODILIS & STAWIARSKI, P.C.; AND
       JIM RECTOR
       2019DCV0502D

7. 300 DANIEL C. WOLFORD V. DITECH       CREDIT REPORTING                    UNITED STATES DISTRICT COURT    CLOSED
       FINANCIAL, LLC FKA GREEN TREE
       SERVICING, LLC
       2:17-CV-02140

7. 301 DANIEL E. KISH AKA DANIEL KISH    PROPERTY PRESERVATION               GEAUGA COUNTY COURT OF          OPEN
       V. DITECH                                                             COMMON PLEAS
       18M000523

7. 302 DANIEL FARON AND NICOLE           LOAN ADMINISTRATION -               ST. CHARLES COUNTY CIRCUIT      OPEN
       NUNN-FARON V. DITECH              PAYMENT                             COURT
       FINANCIAL, LLC
       1811-CC00370

7. 303 DANIEL J. FRIETAS VS. DITECH      DOCUMENT CUSTODY                    GWINNETT COUNTY                 CLOSED
       FINANCIAL LLC                                                         COURTHOUSE
       18M20701

7. 304 DANIEL MARTINEZ/NATASHA           COMPLAINT                                                           OPEN
       MARTINEZ

7. 305 DANIEL R. DELOREY, III V.         FORECLOSURE                         HILLSBOROUGH COUNTY             OPEN
       FEDERAL HOME LOAN                                                     SUPERIOR COURT SOUTH
       MORTGAGE CORPORATION
       226-2018-CV-00181

7. 306 DANIEL SADLER                     COMPLAINT                                                           OPEN

7. 307 DANNY DUPREE                      COMPLAINT                                                           CLOSED

7. 308 DARLA AND MICHAEL GOULLA V.       LOSS MIT - RETENTION - LOAN         US DISTRICT COURT FOR THE       OPEN
       GREENTREE, CONSENCO               MOD                                 WESTERN DISTRICT OF TEXAS
       FINANCE CORP., WELLS FARGO,
       DITECH, WALTER INVESTMENT,
       US N.A. BANK
       4:17-CV-389

7. 309 DARLA AND MICHAEL GOULLA V.       LOSS MIT - RETENTION - LOAN         WILLIAMSON COUNTY DISTRICT      OPEN
       RANDY GOOL EVAN GOOL GARY         MOD                                 COURT
       GOOL GEORGE MCALPINE
       4:17-CV-389


                                                      Page 31 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 572 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 310 DARREL HUNT AND LISA HUNT V.      COLLECTIONS                         THIRTEENTH JUDICIAL CIRCUIT     CLOSED
       DITECH FINANCIAL LLC                                                  COURT OF FLORIDA
       17CC013181

7. 311 DARRYL AND LYNNE JENKINS V.       HOA/LIEN/TITLE                      LOS ANGELES COUNTY              CLOSED
       DITECH FINANCIAL LLC; THE         ISSUES/ASSUMPTIONS                  SUPERIOR COURT
       BANK OF NEW YORK MELLON AS
       TRUSTEE OF THE CWABS ASSET-
       BACKED CERTIFICATES TRUST
       2006-BC5, ASSET-BACKED
       CERTIFICATES, SERIES 2006-BC5;
       AND DOES 1-25, INCLUSIVE
       BC649686

7. 312 DARRYL KEITH BROWDER V.           LOAN ADMINISTRATION -               UNITED STATES DISTRICT          OPEN
       DITECH FINANCIAL LLC              PAYMENT                             COURT FOR THE SOUTHERN
       4:18-CV-00048-JAJ-SBJ                                                 DISTRICT OF IOWA

7. 313 DARRYL MACDONNEL                  COMPLAINT                                                           CLOSED

7. 314 DARSEY O. VARNEDOE AND            LOSS MIT - RETENTION - LOAN         SOLANO SUPERIOR COURT           OPEN
       BESSIE M. VARNEDOE V. DITECH      MOD
       FINANCIAL, LLC, A BUSINESS
       ENTITY; CARRINGTON
       MORTGAGE SERVICES, LLC, A
       BUSINESS ENTITY; BARRETT,
       DAFFIN, FRAPPIER, TREDER &
       WEISS, LLP, A BUSINESS ENTITY;
       AND DOES 1 THROUGH 20,
       INCLUSIVE
       FCS051823

7. 315 DAVID ADVERSALO V THE BANK        FORECLOSURE                         CIRCUIT COURT (O`AHU FIRST      CLOSED
       OF NEW YORK MELLON; MICHAEL                                           CIRCUIT)
       ALLEN COSTA, JR.; AND DOE
       DEFENDANTS 1 - 50
       17-1-0024-01 GWBC

7. 316 DAVID AND JOYCE ESTEY V.          LOSS MIT - RETENTION - LOAN         UNITED STATES DISTRICT COURT    CLOSED
       DITECH FINANCIAL LLC              MOD
       2:17-CV-07528-KM-MAH

7. 317 DAVID CANAS V. DITECH             LOSS MIT - RETENTION - LOAN         CALIFORNIA                      OPEN
       FINANCIAL LLC; HOMEWARD           MOD
       RESIDENTIAL, INC.; AND DOES 1
       THROUGH 50, INCLUSIVE

7. 318 DAVID F. GARBER, APPELLANT V.     FORECLOSURE                         SECOND DISTRICT COURT OF        CLOSED
       DITECH FINANCIAL, LLC,                                                APPEAL OF FLORIDA
       APPELLEE
       2D16-3089

7. 319 DAVID FAR                         COMPLAINT                                                           CLOSED




                                                      Page 32 of 185 to Question 7
            19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                           Pg 573 of 845
Ditech Financial LLC                                                                                     Case Number:          19-10414

     Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding                Court or Agency and Address    Status of Case



7. 320 DAVID G. SPROUSE AND WIFE,             FORECLOSURE                        US DISTRICT COURT FOR THE       OPEN
       JUDY K. SPOUSE VS. DITECH                                                 EASTERN DISTRICT OF
       FINANCIAL, LLC AND WILSON &                                               TENNESSEE
       ASSOCIATES, PLLC
       1:18-CV-00260

7. 321 DAVID GAMBILL AND SUSAN                ESCROW                             SUPERIOR COURT OF SONOMA        OPEN
       MCCARN V. DITECH FINANCIAL                                                COUNTY
       LLC F/K/A GREEN TREE
       SERVICING LLC AND BARRETT
       DAFFIN FRAPPIER TREDER &
       WEISS LLP, DOES 1 THROUGH 10
       INCLUSIVE
       SCV-261180

7. 322 DAVID GLENN WRIGHT AND                 HOA/LIEN/TITLE                     HENDERSON NORTH CAROLINA        CLOSED
       ANGELA CLARK WRIGHT V.                 ISSUES/ASSUMPTIONS
       RESIDENTIAL CREDIT
       SOLUTIONS, INC.
       16 SP 356

7. 323 DAVID HENNION AND MIYOKO               DOCUMENT CUSTODY                   STATE OF MICHIGAN IN THE        CLOSED
       HENNION V. DITECH FINANCIAL,                                              WAYNE COUNTY CIRCUIT COURT
       LLC
       2017-016194-CK

7. 324 David J Gresham v. Premier             FORECLOSURE                        US DISTRICT COURT -DISTRICT     OPEN
       Mortgage Resources LLC, Mortgage                                          OF OREGON
       Electronic Registration Systems,
       Flagstar Bank, FSB, Ditech Financial
       LLC F/K/A Green Tree Servicing LLC,
       Federal National Mortgage
       Association, Fannie Mae REMIC
       Trust 2007-67, et al.
       3:17-cv-1581-PK

7. 325 DAVID J. PERRIS AND ELIZABETH          FORECLOSURE                        CIRCUIT COURT OF THE STATE      OPEN
       R. PERRIS V. FEDERAL NATIONAL                                             OF OREGON, COUNTY OF LANE
       MORTGAGE ASSOCIATION AKA
       FANNIE MAE
       18-CV-04690

7. 326 DAVID KARGEL AND LINDA                 LOSS MIT - RETENTION - LOAN        SUPERIOR COURT - ORANGE         OPEN
       KARGEL V. DITECH FINANCIAL             MOD                                COUNTY
       LLC; CLEAR RECON CORP;
       MORTGAGE ELECTRONIC
       REGISTRATION SYSTEMS, INC.;
       OCWEN LOAN SERVICING, LLC,
       GREEN TREE SERVICING LLC;
       DOES 1 THROUGH 45 INCLUSIVE
       30-2018-00967527-CU-OR-CJC

7. 327 DAVID L. BROWN VS. DITECH              FORECLOSURE                        US DISTRICT COURT FOR THE       CLOSED
       FINANCIAL, LLC                                                            SOUTHERN DISTRICT OF TEXAS
       4:18-CV-01472


                                                          Page 33 of 185 to Question 7
           19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 574 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 328 DAVID MALTBY                      COMPLAINT                                                           CLOSED

7. 329 DAVID MALTBY                      COMPLAINT                                                           CLOSED

7. 330 DAVID MATTILA (DEBRA)             COMPLAINT                                                           OPEN

7. 331 DAVID MUENZ                       COMPLAINT                                                           CLOSED

7. 332 DAVID ROLLO                       COMPLAINT                                                           CLOSED

7. 333 DAVID STEFKO                      COMPLAINT                                                           CLOSED

7. 334 DAVID V. LAMPMAN, SR. AND         CREDIT REPORTING                    UNITED STATES DISTRICT COURT    CLOSED
       MARY P. LAMPMAN V. TRANS
       UNION, LLC, EXPERIAN
       INFORMATION SOLUTIONS, INC.,
       EQUIFAX INFORMATION
       SERVICES, LLC, TIAA, FSB D/B/A
       EVERBANK, BANK OF AMERICA
       CORP., M&T BANK, INC. & DITECH
       FINANCIAL, LLC
       2:17-CV-4487-CDJ

7. 335 DAVID W. DEVIN V. MTC             FORECLOSURE                         KITSAP COUNTY SUPERIOR          OPEN
       FINANCIAL INS. D/B/A TRUSTEE                                          COURT
       CORPS, TRUSTEE; THE BANK OF
       NEW YORK MELLON F/K/A THE
       BANK OF NEW YORK, AS
       TRUSTEE FOR THE CERTIFICATE-
       HOLDERS OF CWABS, INC. ASSET-
       BACKED CERTIFICATES, SERIES
       2005-17
       172001441

7. 336 DAVID W. MITCHEM V. DITECH        COLLECTIONS                         BERKELEY COUNTY CIRCUIT         OPEN
       FINANCIAL LLC, F.K.A. GREEN                                           COURT
       TREE SERVICING LLC
       16-C-300

7. 337 DAVID WAYNE PRICE,                HOA/LIEN/TITLE                      NINETEENTH JUDICIAL CIRCUIT     OPEN
       GWENDOLYN PRICE V. VICTOR A.      ISSUES/ASSUMPTIONS                  OF ALABAMA
       DAZA-AMARO., KATHERINE C.
       DAZA-AMARO, HOMEBRIDGE
       FINANCIAL SERVICES, INC.
       CV-18-23

7. 338 DAVID WELLS AND MARIN WELLS       COLLECTIONS                         FULTON COUNTY STATE COURT       CLOSED
       V. DITECH FINANCIAL, LLC F/K/A
       GREEN TREE SERVICING, LLC
       18EV000858

7. 339 DAVID YATES                       COMPLAINT                                                           OPEN




                                                      Page 34 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                      Pg 575 of 845
Ditech Financial LLC                                                                                 Case Number:             19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address       Status of Case



7. 340 DAVIS DUNLAP V. DITECH            CHAPTER 13                          UNITED STATES DISTRICT             CLOSED
       FINANCIAL LLC FKA GREEN TREE                                          COURT
       SERVICING LLC
       17-CV-410

7. 341 DAVIS, JESSICA V. DITECH          EMPLOYMENT MATTER                   EEOC, PHOENIX DISTRICT             OPEN
       FINANCIAL LLC (EEOC CHARGE)                                           OFFICE
       540-2017-01816

7. 342 DAWN DEGEORGE                     COMPLAINT                                                              OPEN

7. 343 DAWN MATERA                       COMPLAINT                                                              CLOSED

7. 344 DEAN HEDGLEN                      COMPLAINT                                                              CLOSED

7. 345 DEBBIE JOHNSON, JAKE STABEL,      FORECLOSURE                         DISTRICT COURT OF BRAZORIA         OPEN
       DECEASED HELENE BERGMAN V.                                            COUNTY
       AMERICA'S WHOLESALE LENDER;
       DITECH FINANCIAL, LLC; ITS
       AFFILIATES AND/OR ASSIGNS;
       DITECH MORTGAGE, INC.
       98065-CV

7. 346 DEBORAH A. WRIGHT (FORMERLY       INSURANCE -                         NINTH JUDICIAL CIRCUIT COURT       OPEN
       SIMPSON) VS. STATE FARM FIRE      HAZARD/PROPERTY
       AND CASUALTY COMPANY AND
       DITECH FINANCIAL, LLC
       18-0356CH

7. 347 DEBORAH FREELON V. DITECH         LOAN ADMINISTRATION -               THEODORE LEVIN U.S.                OPEN
       FINANCIAL, LLC                    BILLING STATEMENTS                  COURTHOUSE
       2:18-CV-12316-AC-EAS

7. 348 DEBORAH SHINGLETON                COMPLAINT                                                              CLOSED

7. 349 DEBORAH WOOD V. FEDERAL           FORECLOSURE                         SIXTH JUDICIAL CIRCUIT COURT       CLOSED
       NATIONAL MORTGAGE                                                     OF FLORIDA
       ASSOCIATION AND DITECH
       FINANCIAL LLC
       2016-7543-CI

7. 350 DEBRA D. HUBBARD V. DITECH        LOSS MIT - RETENTION - LOAN         FED. DIST. CT. - S.D. TEX. TEXAS   CLOSED
       FINANCIAL LLC F/K/A GREEN         MOD
       TREE SERVICING, LLC
       4:17-CV-17

7. 351 DELIA, DENNIS V. DITECH           CUSTOMER SERVICE                    UNITED STATES DISTRICT COURT       OPEN
       FINANCIAL LLC & JAMES E.
       ALBERTELLI, P.A.
       6:16-CV-01901-GAP-DCI

7. 352 DENISA DOUTHIT                    COMPLAINT                                                              OPEN




                                                      Page 35 of 185 to Question 7
             19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                            Pg 576 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                Court or Agency and Address    Status of Case



7. 353 DENNIS AND MELANIE GATES V.             LOSS MIT - RETENTION - LOAN        HENNEPIN COUNTY DISTRICT        CLOSED
       DITECH FINANCIAL LLC F/K/A              MOD                                COURT
       GREEN TREE SERVICING LLC AND
       ALSO ALL OTHER PERSONS
       UNKNOWN CLAIMING ANY RIGHT,
       IN THE REAL ESTATE DESCRIBED
       IN THE COMPALINT
       27-CV-17-16329

7. 354 DENNIS GOODSON (CARL DAVIS)             COMPLAINT                                                          CLOSED

7. 355 DENNIS TAN                              COMPLAINT                                                          CLOSED

7. 356 DENNIS WATSON                           COMPLAINT                                                          CLOSED

7. 357 DEUTSCHE BANK NATIONAL                  FORECLOSURE                        CIRCUIT COURT HAWAII            CLOSED
       TRUST COMPANY AS TRUSTEE
       FOR GSR MORTGAGE LOAN
       TRUST 2007-AR1 V. KENJI M.
       SIMMONS; CHERRY LYNNE C.
       SIMMONS; BANK OF AMERICA;
       ASSOCIATION OF APARTMENT
       OWNERS OF THE RIDGEWAY
       UNIT D; ET AL.
       131162106

7. 358 Deutsche Bank National Trust            FORECLOSURE                        PALM BEACH                      OPEN
       Company, as indentures Trustee for
       IndyMac Residential Asset Backed
       Trust series 2004-LH1 v. Fiona P.
       Lennon and Fiona P. Lennon, as
       Trustee of the Barney I. and Fiona L.
       Trust and Barney Ivanovic and
       Barney Ivanovic, as Trust
       50-2017CA009134

7. 359 DEUTSCHE BANK NATIONAL                  ARM/RECOVERY                       SUPREME COURT OF NEW YORK       CLOSED
       TRUST COMPANY, AS TRUSTEE
       FOR HOMEEQUITY LOAN ASSET-
       BACKED TRUST, SERIES INDS
       2006-3 V. COMPTON WEBSTER
       1138/2014

7. 360 Deutsche Bank National Trust            FORECLOSURE                        MIAMI-DADE                      OPEN
       Company, as Trustee for IndyMac
       Residential Asset-Backed Trust
       Series 2004-LH1 v. Enrique
       Benavides, Jr. aka Enrique Jose
       Benavides; The Unknown Spouse of
       Enrique Benavides, Jr. aka Enrique
       Jose Benavides; Costa Verde
       Homeowne
       2015-028285-CA-01




                                                           Page 36 of 185 to Question 7
            19-10414-jlg        Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 577 of 845
Ditech Financial LLC                                                                                   Case Number:             19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number             Nature of Proceeding                Court or Agency and Address       Status of Case



7. 361 DHI HOLDINGS LLP VS. ALETHES,        FORECLOSURE                        DISTRICT COURT, HARRIS             OPEN
       LLC; REGIONS BANK D/B/A                                                 COUNTY, TEXAS
       REGIONS MORTGAGE;
       EVERBANK; DITECH FINANCIAL
       LLC F/K/A GREEN TREE
       SERVICING LLC; AND MORTGAGE
       ELECTRONIC REGISTRATION
       SERVICES, INC.
       2018-26846

7. 362 DI MA CORPORATION V. DITECH          HOA/LIEN/TITLE                     RAMSEY COUNTY CIVIL COURT          CLOSED
       FINANCIAL LLC                        ISSUES/ASSUMPTIONS

7. 363 DIANA EDWARDS V. DITECH              INSURANCE -                        NUECES COUNTY COURT                OPEN
       FINANCIAL, LLC, DEANNA LEE           HAZARD/PROPERTY
       STUART, DEANNA STUART
       AGENCY
       2018CCV-61465-1

7. 364 DIANE WILLIS-TURNER                  COMPLAINT                                                             OPEN

7. 365 DIGGS, VARNEL V. DITECH              FORECLOSURE                        FED. DIST. CT. - W.D. TEX. TEXAS   CLOSED
       FINANCIAL LLC

7. 366 DIGGS, VARNEL V. DITECH              FORECLOSURE                        US DISTRICT COURT FOR THE          OPEN
       FINANCIAL LLC AND NICOLE                                                WESTERN DISTRICT OF TEXAS
       BARTEE
       A18CV0974LY

7. 367 Ditech Fin. LLC v. Gretchen Ann      LOSS MIT - RETENTION - LOAN        CIRCUIT COURT OF THE               CLOSED
       Fienholz AKA Gretchen A. Fienholz,   MOD                                SIXTEENTH JUDICIAL DISTRICT
       John Edward Epperly AKA John E.
       Epperly AKA John Epperly, Peter
       Trygve Dean Haroldson, as
       successor trustee of the John E.
       Epperly Irrevocable Residence Tr.,
       Dated December 12 2012, et al.
       16 CH 388

7. 368 DITECH FINANCAL LLC AND              HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT       OPEN
       FEDERAL NATIONAL MORTGAGE            ISSUES/ASSUMPTIONS
       ASSOCIATION V. SATICOY BAY
       LLC SERIES 8829 CORNWALL
       GLEN; AMERICAN WEST VILLAGE
       II OWNERS ASSOCIATION; AND
       NEVADA ASSOCIATION
       SERVICES, INC.
       2:17-CV-2164




                                                        Page 37 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 578 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 369 DITECH FINANCIAL AND FEDERAL      HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       NATIONAL MORTGAGE                 ISSUES/ASSUMPTIONS
       ASSOCIATION V. WOODCREST
       HOMEOWNERS ASSOCIATION;
       ABACUS 8, LLC; ABSOLUTE
       COLLECTION SERVICES, LLC
       2:16-CV-02636

7. 370 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    CLOSED
       FEDERAL HOME LOAN                 ISSUES/ASSUMPTIONS
       MORTGAGE COROPRATION V.
       ASAL LLC
       2:17-CV-02698

7. 371 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL HOME LOAN                 ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION V.
       VEGAS PROPERTY SERVICES,
       INC.
       2:17-CV-03050

7. 372 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. TBR I, LLC;
       AIRMOTIVE INVESTMENTS, LLC;
       HIGHLAND RANCH HOMEOWNERS
       ASSOCIATION; AND KERN &
       ASSOCIATES, INC.
       3:16-CV-00194

7. 373 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      DISTRICT COURT OF THE           OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS                  COUNTY OF DOUGLAS, NEVADA
       ASSOCIATION V. AIRMOTIVE
       INVESTMENTS, LLC
       17-CV-0095

7. 374 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. ANTELOPE
       HOMEOWNERS' ASSOCIATION
       AND LEODEGARIO D. SALVADOR
       D/B/A GDS FINANCIAL SERVICES
       2:17-CV-02029

7. 375 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. CHALET VEGAS
       HOMEOWNERS ASSOCIATION
       2:16-CV-02702

7. 376 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. EAGLE
       INVESTORS
       2:17-CV-00176


                                                      Page 38 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 579 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 377 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. KK REAL ESTATE
       INVESTMENT FUND, LLC
       2:17-CV-00821

7. 378 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. LN
       MANAGEMENT, LLC; AND
       RESOURCES GROUP, LLC AS
       TRUSTEE OF THE REBER DR.
       TRUST
       2:17-CV-01823-JAD-CWH

7. 379 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. LOCKMOR
       HOLDINGS, LLC
       2:17-CV-01829

7. 380 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. LYBERY 228 LLC;
       RENO II CONDOMINIUM
       ASSOCIATION; ALESSI & KOENIG,
       LLC; AND SHELLEY D. KROHN
       3:16-CV-00701-RCJ-WGC

7. 381 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. MU-RA LLC
       2:17-CV-01498

7. 382 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT     OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. PARADISE
       SPRINGS ONE HOMEOWNERS
       ASSOCIATION; NEVADA
       ASSOCIATION SERVICES, INC.;
       ROBERT C. WANG; AND ANNABEL
       E. BARBER
       2:16-CV-02900

7. 383 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. PARK AVENUE
       HOMEOWNERS' ASSOCIATION
       AND RED ROCK FINANCIAL
       SERVICES, LLC
       2:16-CV-03021-JAD-NJK




                                                      Page 39 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                      Pg 580 of 845
Ditech Financial LLC                                                                                    Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address      Status of Case



7. 384 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. PAUL U. PAWLIK
       2:17-CV-00882

7. 385 DITECH FINANCIAL LLC AND          FORECLOSURE                         FED. DIST. CT. - D. NEV.          OPEN
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. PAUL U. PAWLIK
       2:17-CV-00882

7. 386 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. STARFIRE
       CONDOMINIUM OWNERS'
       ASSOCIATION; CHANGE YOUR
       LIFE, LLC; AND ALESSI & KOENIG,
       LLC
       2:16-CV-02758

7. 387 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. TALASERA AND
       VICANTO HOMEOWNERS'
       ASSOCIATION; NEVADA
       ASSOCIATION SERVICES, INC.;
       AND DUTCH OVEN COURT TRUST
       2:16-CV-2906-JAD-NJK

7. 388 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. TBR I, LLC;
       STONEFIELD II HOMEOWNERS
       ASSOCIATION; AND AIRMOTIVE
       INVESTMENTS LLC
       3:16-CV-00227

7. 389 DITECH FINANCIAL LLC AND          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       FEDERAL NATIONAL MORTGAGE         ISSUES/ASSUMPTIONS
       ASSOCIATION V. T-SHACK, INC.
       2:16-CV-02812

7. 390 DITECH FINANCIAL LLC ASSIGNEE     ARM/RECOVERY                        CIRCUIT COURT OF CHOCTAW          OPEN
       OF GREEN TREE SERVICING LLC                                           COUNTY, AL
       VS. LEROY CHANEY
       15-CV-2017-900061

7. 391 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         FIFTEENTH JUDICIAL CIRCUIT        OPEN
       GREEN TREE SERVICING LLC V.                                           COURT OF FLORIDA
       AMY Z HOFFMAN A/K/A AMY C.
       ZAJIC A/K/A AMY C. ZAJIC-
       HOFFMAN; CHAD HOFFMAN; ET
       AL.
       2016-CA-008715




                                                      Page 40 of 185 to Question 7
            19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                            Pg 581 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                Court or Agency and Address    Status of Case



7. 392 DITECH FINANCIAL LLC F/K/A              FORECLOSURE                        NINTH JUDICIAL CIRCUIT COURT    OPEN
       GREEN TREE SERVICING LLC V.                                                OF FLORIDA
       BERNABE F. PERERA LOPEZ;
       JOSEFA PERERA; MANUELA
       ARMAS; UNKNOWN SPOUSE OF
       JOSEFA PERERA; THE LEMON
       TREE - I CONDOMINIUM
       ASSOCIATION, INC., ET AL.
       2016-CA-010660-O

7. 393 DITECH FINANCIAL LLC F/K/A              COLLECTIONS                        SUPREME COURT OF NEW YORK       OPEN
       GREEN TREE SERVICING LLC V.
       FRANCESCA ROTELLA A/K/A
       FRANCES ROTELLA, MARYANN
       ROTELLA, SALVATORE ROTELLA,
       FRANK ROTELLA A/K/A FRANCES
       ROTELLA, BANK OF AMERICA,
       N.A., ET AL.
       513566/2015

7. 394 Ditech Financial LLC f/k/a Green Tree   FORECLOSURE                        17TH JUDICIAL CIRCUIT COURT     OPEN
       Servicing LLC v. Gladstone Russell;                                        OF FLORIDA
       Hyacinth Russell; The Unknown
       Spouse of Gladstone Russell; The
       Unknown Spouse of Hyacinth
       Russell; The Unknown Tenant in
       possession of 601 SW 69th Avenue,
       Pembroke Pines, FL 33023
       CACE16016148

7. 395 DITECH FINANCIAL LLC F/K/A              FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
       GREEN TREE SERVICING LLC V.
       JANICE STEPLIGHT, GLORIA
       STEPLIGHT, NEW YORK CITY
       ENVIRONMENTAL CONTROL
       BOARD, NEW YORK CITY
       PARKING VIOLATIONS BUREAU,
       NEW YORK CITY TRANSIT
       ADJUDICATION BUREAU, ET AL.
       18476/10

7. 396 DITECH FINANCIAL LLC F/K/A              HOA/LIEN/TITLE                     CIRCUIT COURT FOR PRINCE        CLOSED
       GREEN TREE SERVICING LLC V.             ISSUES/ASSUMPTIONS                 GEORGE'S COUNTY
       JUAN MANUEL MARTINEZ BRAVO,
       MARTHA OLIVIA MARTINEZ,
       TRACY D. HATTON, CRYSTAL
       HATTON

7. 397 DITECH FINANCIAL LLC F/K/A              FORECLOSURE                        ELEVENTH JUDICIAL CIRCUIT       OPEN
       GREEN TREE SERVICING LLC V.                                                COURT OF FLORIDA
       LEYONNE JEAN; MESMIN JEAN;
       UNKNOWN SPOUSE OF ROLAND
       JEAN; ET AL.
       18-21858-CA 01



                                                           Page 41 of 185 to Question 7
            19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                            Pg 582 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                Court or Agency and Address    Status of Case



7. 398 DITECH FINANCIAL LLC F/K/A              FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
       GREEN TREE SERVICING LLC V.
       LUIS A. ARANA A/K/A LUIS ARANA,
       MARIA S. ARANA A/K/A MARIA
       ARANA, THE BANK OF NEW YORK
       MELLON FKA THE BANK OF NEW
       YORK, ET AL.
       717186/2018

7. 399 DITECH FINANCIAL LLC F/K/A              FORECLOSURE                        17TH JUDICIAL CIRCUIT COURT     OPEN
       GREEN TREE SERVICING LLC V.                                                OF FLORIDA
       MANUEL ARAGONES AKA MANUEL
       J. ARAGONES; MARIA ARAGONES;
       THE UNKNOWN SPOUSE OF
       MARIA ARAGONES, ET AL.
       CACE 18-011894

7. 400 DITECH FINANCIAL LLC F/K/A              FORECLOSURE                        FOURTH JUDICIAL CIRCUIT         OPEN
       GREEN TREE SERVICING LLC V.                                                COURT OF FLORIDA
       NATASHA L. LEONARD; UNKNOWN
       SPOUSE OF NATASHA L.
       LEONARD; ET AL.
       16-2018-CA-004065

7. 401 DITECH FINANCIAL LLC F/K/A              FORECLOSURE                        THIRTEETH JUDICIAL CIRCUIT      CLOSED
       GREEN TREE SERVICING LLC V.                                                COURT OF FLORIDA
       NEW MANAGEMENT LLC
       2017-CA-2944

7. 402 Ditech Financial LLC f/k/a Green Tree   FORECLOSURE                        SUPREME COURT OF NEW YORK       CLOSED
       Servicing LLC v. Orlando Rodriguez;
       Melissa Rodriguez; Bank of America,
       N.A. NYS Dept of Taxation and
       Finance, Marco Tulio Palacios,
       Orange County Clerk, Board of
       Managers of Windsor Crest I and
       John Doe
       EF004145-2017

7. 403 DITECH FINANCIAL LLC F/K/A              CREDIT REPORTING                   SUPREME COURT OF NEW YORK       CLOSED
       GREEN TREE SERVICING LLC V.
       OSCAR O. GRANADOS, A/K/A
       OSCAR GRANADOS, ROSELIA C.
       GRANADOS, CLERK OF THE
       SUFFOLK COUNTY TRAFFIC &
       PARKING VIOLATIONS AGENCY,
       ET AL.
       611036/2015

7. 404 DITECH FINANCIAL LLC F/K/A              FORECLOSURE                        FIRST JUDICIAL CIRCUIT COURT    OPEN
       GREEN TREE SERVICING LLC V.                                                OF FLORIDA
       RANDALL KEITH SPANN; LANI
       THIEN SPANN, ET AL.
       2016CA000626



                                                           Page 42 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 583 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 405 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         SUPREME COURT OF NEW YORK       CLOSED
       GREEN TREE SERVICING LLC V.
       ROBERTA ROSS, IN HER
       INDIVIDUAL CAPACITY AND AS
       REPRESENTATIVE OF JASON
       ROSS, BANK OF AMERICA, N.A.,
       CASCADE CAPITAL LLC, ET AL.
       4588/14

7. 406 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         COMMONWEALTH OF                 OPEN
       GREEN TREE SERVICING LLC V.                                           PENNSYLVANIA
       STEWART C. CRAWFORD, JR.,
       KARYN M. KERNS, AND UNITED
       STATES OF AMERICA
       14-003867

7. 407 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         ELEVENTH JUDICIAL CIRCUIT       CLOSED
       GREEN TREE SERVICING LLC V.                                           COURT OF FLORIDA
       SUSANNA KWAN, ET AL
       2017-015966-CA-01

7. 408 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         SIXTH JUDICIAL CIRCUIT COURT    CLOSED
       GREEN TREE SERVICING LLC V.                                           OF FLORIDA
       TERRY HANLIN; UNKNOWN
       SPOUSE OF TERRY HANLIN; ET AL.
       2016-004766-CI

7. 409 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       GREEN TREE SERVICING LLC V.                                           KINGS COUNTY
       YECHEZKEL REISS, BOARD OF
       MANAGERS OF THE 1140 41ST
       STREET REALTY CORP., WELLS
       FARGO BANK, N.A., NEW YORK
       CITY ENVIRONMENTAL CONTROL
       BOARD, "JOHN DOE #1" THROUGH
       "JOHN DOE #12"
       517592/2016

7. 410 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         DUPAGE                          OPEN
       GREEN TREE SERVICING LLC VS.
       MICHELLE BINGMAN;
       RESIDENTIAL FUNDING COMPANY
       LLC; AND TIMBER RIDGE
       CONDOMINIUM ASSOCIATION
       2013CH02782

7. 411 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       GREEN TREE SERVICING V. BILLIE
       E. KILLARNEY, SEAN M.
       KILLARNEY, FLEET NATIONAL
       BANK, CONSUMER LOAN
       OPERATIONS, MANUFACTURERS
       AND TRADERS TRUST COMPANY,
       ET AL.
       003048/2016


                                                      Page 43 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                       Main Document
                                                      Pg 584 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 412 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       GREEN TREE SERVICING V. MARY
       AUTUORO, MICHAEL AUTUORO,
       RONALD REITH, HOUSEHOLD
       FINANCE CORP. III, JAG
       INVESTORS LLC
       23023/2010

7. 413 DITECH FINANCIAL LLC F/K/A        FORECLOSURE                         MILWAUKEE COUNTY CLERK OF       OPEN
       GREEN TREE SERVICING, LLC V.                                          CIRCUIT COURT
       DESSIE BRUMFIELD
       2018CV000549

7. 414 DITECH FINANCIAL LLC FKA          FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       GREEN TREE SERVICING LLC V.
       ANTONIO OCASIO, CARMEN
       OROZCO, WENDY VELEZ, NEW
       YORK CITY PARKING VIOLATIONS
       BUREAU, NEW YORK CITY
       TRANSIT ADJUDICATION BUREAU,
       BOARD OF DIRECTORS OF
       SIMMONS HOMEOWNERS
       ASSOCIATION, ET AL.
       135398/2017

7. 415 DITECH FINANCIAL LLC FKA          FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       GREEN TREE SERVICING LLC V.
       CHARMAINE B. KNIGHT, NEW
       YORK STATE DEPARTMENT OF
       TAXATION AND FINANCE, AND
       JOHN DOE
       524183/17

7. 416 DITECH FINANCIAL LLC FKA          FORECLOSURE                         11TH JUDICIAL CIRCUIT OF        OPEN
       GREEN TREE SERVICING LLC V.                                           FLORIDA
       DANIA LEYTON AKA DANNIA
       LEYTON; RANDALL J. LEYTON AKA
       RANDALL JOSE LEYTON, ET AL.
       2016-001363

7. 417 DITECH FINANCIAL LLC FKA          FORECLOSURE                         TWELFTH JUDICIAL CIRCUIT OF     OPEN
       GREEN TREE SERVICING LLC V.                                           FLORIDA
       RAUL EL GARCIA; MARIA
       CHRISTINA MARRERO A/K/A
       MARIA C. MARRERO; REGIONS
       BANK; PERIDIA HOMEOWNERS
       ASSOCIATION INC.; PERIDIA
       PROPERTY OWNERS
       ASSOCIATION INC., ET AL.
       2016-CA-5629




                                                      Page 44 of 185 to Question 7
             19-10414-jlg          Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                             Pg 585 of 845
Ditech Financial LLC                                                                                       Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address    Status of Case



7. 418 Ditech Financial LLC fka Green Tree      FORECLOSURE                        BREVARD                         OPEN
       Servicing LLC v. Tracey Inganna aka
       Tracey Ann Inganna; Nicholas Ingann
       aka Nicholas Edward Inganna aka
       Nicolas E. Inganna; Suntree Master
       Homeowners Association, Inc.;
       Unknown Tenant #1; Unknown
       Spouse of Nicholas Inga
       05-2018-CA-033902

7. 419 DITECH FINANCIAL LLC FKA                 COLLECTIONS                        JOHNSON COUNTY DISTRICT         CLOSED
       GREEN TREE SERVICING LLV VS.                                                COURT
       DIANNA STENZEL, ET AL.
       16-CV-3780

7. 420 Ditech Financial LLC fka Greentree       FORECLOSURE                        SUPREME COURT OF NEW YORK       CLOSED
       Servicing LLC v. Cheryl Grinium, A &
       E R.E. Management Corp., People of
       the State of New York, Deutsche
       Bank National Trust Company fka
       Bankers Trust Company of CA, NA,
       City Register of the City of New York,
       et al.
       511183/2018

7. 421 Ditech Financial LLC Formerly Known      FORECLOSURE                        CIRCUIT COURT OF JEFFERSON      OPEN
       As GreenTree Loan Servicing, LLC v.                                         COUNTY
       Joe and Donna Shield; Morris
       Television Sales and Services, Inc.
       D/B/A Modern Home Concepts of
       Arkansas; United States of America,
       US Department of Housing and
       Urban Develop; et al.
       35CV-17-1062

7. 422 DITECH FINANCIAL LLC V                   SERVICING LITIGATION               MISSISSIPPI                     OPEN
       ROMALLIS CAREY AND PHYLLIS
       MCGEE

7. 423 DITECH FINANCIAL LLC V                   ORIGINATION                        MISSISSIPPI                     OPEN
       ROMALLIS CAREY AND PHYLLIS
       MCGEE

7. 424 DITECH FINANCIAL LLC V. ALBERT           FORECLOSURE                        COURT OF COMMON PLEAS OF        OPEN
       JERRY SANDERS, JR., A/K/A                                                   SOUTH CAROLINA
       ALBERT J. SANDERS, 450 EAST
       COLUMBIA AVENUE, LLC AND
       HILLCREEK FARM, LLC
       2016-CP-32-03952




                                                            Page 45 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 586 of 845
Ditech Financial LLC                                                                                 Case Number:           19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address     Status of Case



7. 425 DITECH FINANCIAL LLC V. ANNA      FORECLOSURE                         THIRTEENTH JUDICIAL CIRCUIT      OPEN
       M. LOPP A/K/A ANNA LOPP,                                              OF FLORIDA
       UNKNOWN SPOUSE OF ANNA M.
       LOPP A/K/A ANNA LOPP,
       DOUGLAS A. LOPP, UNKNOWN
       SPOUSE OF DOUGLAS A. LOPP,
       UNKNOWN TENANT #1, STATE OF
       FLORIDA DEPARTMENT OF
       REVENUE, ET AL.
       17-CA-010894

7. 426 DITECH FINANCIAL LLC V.           FORECLOSURE                         2ND JUDICIAL DISTRICT COURT --   OPEN
       BERNADETTE PADILLA, PATRICIA                                          BERNALILLO COUNTY
       PADILLA, LAMONT AUSTIN

       LAMOUNT AUSTIN
       (COUNTERCLAIM) V. DITECH
       FINANCIAL LLC; ROSE L. BRAND &
       ASSOCIATES, P.C. ET AL
       (COUNTER-DEFENDANTS)
       D-202-CV-201606657

7. 427 DITECH FINANCIAL LLC V.           FORECLOSURE                         THIRTEENTH JUDICIAL CIRCUIT      OPEN
       BRENDAN BURKE A/K/A BRENDAN                                           COURT OF FLORIDA
       JAMES BURKE; HILLSBOROUGH
       COUNTY CLERK OF COURTS;
       KRISTINE PITTS-BURKE, ET AL.
       17-CA-007962

7. 428 DITECH FINANCIAL LLC V.           FORECLOSURE                         TENTH JUDICIAL CIRCUIT COURT     OPEN
       CATHERINE E. LAWHON A/K/A                                             OF FLORIDA
       CATHARINE LAWHON; JAMES E.
       LAWHON A/K/A JAMES LAWHON,
       ET AL.
       2016-CA-002669

7. 429 DITECH FINANCIAL LLC V.           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT     OPEN
       CLEARWATER COVE                   ISSUES/ASSUMPTIONS
       HOMEOWNERS ASSOCIATION;
       SATICOY BAY LLC SERIES 8891
       SANIBEL SHORE AVENUE; AND
       RED ROCK FINANCIAL SERVICES
       2:18-CV-00250

7. 430 DITECH FINANCIAL LLC V. COURT     HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT     OPEN
       AT ALIANTE HOMEOWNERS             ISSUES/ASSUMPTIONS
       ASSOCIATION; KEYNOTE
       PROPERTIES, LLC; AND NEVADA
       ASSOCIATION SERVICES, INC.
       2:16-CV-01777




                                                      Page 46 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 587 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 431 DITECH FINANCIAL LLC V.           FORECLOSURE                         TWENTIETH JUDICIAL CIRCUIT      OPEN
       DALTON CAGE EMORY F/K/                                                COURT OF FLORIDA
       MORRIS P. EMORY, JENNIFER
       LYNN EMORY F/K/A JENNIFER
       LYNN RISSMAN
       082018CA000608

7. 432 DITECH FINANCIAL LLC V. DAN       ARM/RECOVERY                        IN THE CIRCUIT COURT FOR THE    OPEN
       JOHNSON                                                               FRANKLIN COUNTY STATE OF
       17AB-CC00271                                                          MISSOURI,

7. 433 DITECH FINANCIAL LLC V. DARYL     FORECLOSURE                         SECOND CIRCUIT COURT OF         OPEN
       JAMES TANIGUCHI; PATRICIA ANN                                         HAWAII
       TANIGUCHI; DARRYL TANAKA;
       KAUILANIKUULEI TANAKA;
       KOHOLA KAI PROPERTIES LLC;
       MERS, INC., AS NOMINEE FOR
       COUNTRYWIDE BANK NA;
       ASSOCIATION OF APARTMENT
       OWNERS OF KIHEI VILLAGES, ET
       AL.
       14-1-0018

7. 434 DITECH FINANCIAL LLC V. DAWN      FORECLOSURE                         SUPERIOR COURT OF NEW           OPEN
       GASKINS, MR. GASKINS,                                                 JERSEY
       HUSBAND OF DAWN GASKINS,
       FLOYD GASKINS, MRS. FLOYD
       GASKINS, HIS WIFE, LEADERS
       FINANCIAL COMPANY ASSIGNEE
       OF SPRINGFIELD AUTO MALL,
       INC., STATE OF NEW JERSEY
       F-8449-18

7. 435 DITECH FINANCIAL LLC V.           FORECLOSURE                         CIRCUIT COURT OF COOK           OPEN
       DEBORAH WATSON; STATE OF                                              COUNTY, ILLINOIS
       ILLINOIS; UNKNOWN HEIRS AND
       LEGATEES OF DEBORAH
       WATSON, IF ANY; UNKNOWN
       OWNERS AND NON-RECORD
       CLAIMANTS
       18 CH 03271

7. 436 DITECH FINANCIAL LLC V. DENNY     FORECLOSURE                         TULSA COUNTY DISTRICT COURT     OPEN
       DE ARMOND
       CJ-2017-374

7. 437 DITECH FINANCIAL LLC V. EILEEN    LOSS MIT - RETENTION - LOAN         SUPREME COURT OF NEW YORK       CLOSED
       PRATS, LOUIS PRATS, JPMORGAN      MOD
       CHASE BANK, N.A., ET AL.
       615539-2017




                                                      Page 47 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 588 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 438 DITECH FINANCIAL LLC V. EL        HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       DORADO HOMEOWNERS                 ISSUES/ASSUMPTIONS
       ASSOCIATION; LAS VEGAS
       DEVELOPMENT GROUP, LLC;
       THUNDER PROPERTIES, INC.; AND
       NEVADA ASSOCIATION
       SERVICES, INC.
       3:16-CV-00351

7. 439 DITECH FINANCIAL LLC V.           HOA/LIEN/TITLE                      FOURTH JUDICIAL DISTRICT        OPEN
       ESTELLA VERONA ROBERTS AKA        ISSUES/ASSUMPTIONS                  COURT
       VERONNA ROBERTS; MARK ALAN
       FREDERICKSON
       D-412-CV-201800464

7. 440 DITECH FINANCIAL LLC V. EULA      FORECLOSURE                         SUPERIOR COURT OF NEW           OPEN
       GRAY                                                                  JERSEY
       F-9661-18

7. 441 DITECH FINANCIAL LLC V.           PROPERTY PRESERVATION               SUPERIOR COURT OF NEW           OPEN
       FRANCISCO JIMENEZ JR,                                                 JERSEY
       DECEASED, HIS HEIRS, DEVISEES
       AND PERSONAL
       REPRESENTATIVES AND HIS,
       THEIR OR ANY OF THEIR
       SUCCESSORS IN RIGHT, TITLE
       AND INTEREST, ANN AARONS,
       MR. AARONS, HUSBAND OF ANN
       AARONS, ET AL.
       F-42750-14

7. 442 DITECH FINANCIAL LLC V. HAL A.    FORECLOSURE                         SEVENTEENTH JUDICIAL            OPEN
       NIELSEN A/K/A HAL NIELSEN;                                            CIRCUIT COURT OF FLORIDA
       UNKNOWN SPOUSE OF HAL A.
       NIELSEN A/K/A HAL NIELSEN;
       FLORIDA HOUSING FINANCE
       CORPORATION, ET AL.
       CACE16011455

7. 443 DITECH FINANCIAL LLC V.           FORECLOSURE                         COOK                            OPEN
       JADWIGA NOWAK; BMO HARRIS
       BANK NATIONAL ASSOCIATION
       FKA HARRIS NATIONAL
       ASSOCIATION SUCCESSOR BY
       MERGER TO HARRIS TRUST AND
       SAVINGS BANK
       16 CH 00572

7. 444 DITECH FINANCIAL LLC V. JAMES     FORECLOSURE                         SUPREME COURT OF NEW YORK       CLOSED
       P. DACEY, DAVID A. RUMSEY,
       COMMISSIONER WYOMING
       COUNTY DEPARTMENT OF
       SOCIAL SERVICES, DEBT
       ARBITRATION SERVICES, ET AL.
       49395


                                                      Page 48 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 589 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 445 DITECH FINANCIAL LLC V. JANICE    FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       PLITNICK, LAWRENCE PLITNICK
       A/K/A LAWRENCE MARK PLITNICK,
       JPMORGAN CHASE BANK, N.A.,
       MORTGAGE ELECTRONIC
       REGISTRATION SYSTEMS, INC.,
       AS NOMIMEE FOR GMAC
       MORTGAGE CORPORATOIN D/B/A
       DITCH.COM, ET AL.
       603853/2018

7. 446 DITECH FINANCIAL LLC V. JEANNE    FORECLOSURE                         KINGS COUNTY                    OPEN
       ARICIA FRANCOIS AKA JENNE
       ARICIA FRANCOIS, LEVY PETION
       AND MONA PETION, NEW YORK
       CITY PARKING VIOLATIONS
       BUREAU, NEW YORK CITY
       TRANSIT ADJUDICATION BUREAU,
       BENEFICIAL NEW YORK, CACH
       LLC, ET AL.
       514293/2017

7. 447 DITECH FINANCIAL LLC V.           FORECLOSURE                         SUPERIOR COURT OF NJ            CLOSED
       JEREMY STUMPF; MRS. JEREMY
       STUMPF, HIS WIFE; CHRISTINA
       STUMPF; MR. STUMPF, HUSBAND
       OF CHRISTINA STUMF; VELOCITY
       INVESTMENTS LLC; MIDLAND
       FUNDING LLC; STATE OF NEW
       JERSEY; UNITED STATES OF
       AMERICA
       F-1130-18

7. 448 DITECH FINANCIAL LLC V. JERRY     HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       GUTZMER; AND LARA WILLIAMS        ISSUES/ASSUMPTIONS
       2:16-CV-02392

7. 449 DITECH FINANCIAL LLC V. JOHN      FORECLOSURE                         SUPERIOR COURT OF NEW           OPEN
       M. RENNAR AND ELIZABETH J.                                            JERSEY
       RENNAR, H/W, EACH OF THEIR
       HEIRS, DEVISEES, AND
       PERSONAL REPRESENTATIVES,
       AND HIS, HER, THEIR OR ANY OF
       THEIR SUCCESSORS IN RIGHT,
       TITLE AND INTEREST, ET AL.
       F-17681-18

7. 450 DITECH FINANCIAL LLC V. JOHN      LOSS MIT - RETENTION - LOAN         COMMONWEALTH OF                 OPEN
       TISCHLER                          MOD                                 PENNSYLVANIA
       2016-09602-0




                                                      Page 49 of 185 to Question 7
            19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 590 of 845
Ditech Financial LLC                                                                                    Case Number:          19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number              Nature of Proceeding                Court or Agency and Address    Status of Case



7. 451 Ditech Financial LLC v. Jose P.       LOSS MIT - RETENTION - LOAN        SECOND JUDICIAL DISTRICT        CLOSED
       Montoya, Rose S. Montya (Third        MOD
       Party Pkaifaaaa), Sena Properties,
       The Brook Apts, Gipson Enterprises,
       The State of New Mexico
       Department of Taxation and Revenue
       and Norwest Financial New Mexico,
       Inc. - 22000763385
       385
       D-202-CV-2013-06366

7. 452 DITECH FINANCIAL LLC V. KEN R.        HOA/LIEN/TITLE                     KING COUNTY COURTHOUSE          OPEN
       CHEN AND JANE DOE CHEN,               ISSUES/ASSUMPTIONS
       RESIDENTIAL CREDIT
       SOLUTIONS, INC.;CONOCO
       PHILLIPS CO.;PAT BOX;ET AL.
       16-2-29621-1 SEA

7. 453 DITECH FINANCIAL LLC V.               FORECLOSURE                        MOBILE COUNTY CIRCUIT COURT     OPEN
       KENNETH PETERS AND JOANN
       PETERS V. GREEN TREE
       SERVICING , LLC
       CV-2017-901628

7. 454 DITECH FINANCIAL LLC V. KIRK P.       LOSS MIT - RETENTION - LOAN        IN THE COURT OF COMMON          OPEN
       BEAT, ET AL. BEAT                     MOD                                PLEASE HURON COUNTY, OHIO
       COUNTERCLAIMANT
       CVE20171204

7. 455 DITECH FINANCIAL LLC V.               LOSS MIT - RETENTION - LOAN        COURT OF COMMON PLEAS           OPEN
       LAWRENCE FABER, JR., MARIA ST         MOD
       JOHN-FABER AKA MARIA J.
       FABER, ET AL.
       17CF000918

7. 456 DITECH FINANCIAL LLC V.               FORECLOSURE                        ELEVENTH JUDICIAL CIRCUIT       CLOSED
       LEONARDO GOMEZ                                                           COURT OF FLORIDA
       2012-042500

7. 457 DITECH FINANCIAL LLC V.               FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
       MARLON VAZ, HOUSEHOLD
       FINANCE REALTY CORPORATION
       OF NEW YORK, PALISADES
       ACQUISITION XVI, LLC, ET AL.
       517188/2017




                                                         Page 50 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 591 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 458 DITECH FINANCIAL LLC V.           FORECLOSURE                         COOK COUNTY CHANCERY            OPEN
       MATHEW A. VEDOVA, AS                                                  DIVISION
       INDEPENDENT ADMINISTRATOR
       OF THE ESTATE OF KAREN
       VEDOVA, DECEASED, UNKNOWN
       HEIRS AND DEVISEES OF KAREN
       VEDOVA AKA KAREN AMANDA
       LARKE VEDOVA, DECEASED, ET
       AL.
       2018 CH 04271

7. 459 DITECH FINANCIAL LLC V.           LOSS MIT - RETENTION - LOAN         SEVENTH JUDICIAL DISTRICT       OPEN
       MICHAEL HANSEMAN ADV.             MOD                                 COURT
       DITECH FINANCIAL LLC
       D-722-CV-2017-00268

7. 460 DITECH FINANCIAL LLC V.           ESCROW                              SUPERIOR COURT OF NEW           CLOSED
       MICHAEL J. BALTADONIS, MRS.                                           JERSEY
       MICHAEL J. BALTADONIS, HIS
       WIFE, MR. VENSON, HUSBAND OF
       LESLIE L. VENSON
       F-20801-16

7. 461 DITECH FINANCIAL LLC V.           LOAN ADMINISTRATION -               SUPERIOR COURT OF NEW           OPEN
       MICHAEL J. KELSEY, A/K/A          PAYMENT                             JERSEY
       MICHAEL KELSEY, MRS. KELSEY,
       SPOUSE OF MICHAEL J. KELSEY,
       A/K/A MICHAEL KELSEY,
       DISCOVER BANK, MIDLAND
       FUNDING LLC, UNITED STATES OF
       AMERICA
       F-012792-18

7. 462 DITECH FINANCIAL LLC V. MILTON    DOCUMENT CUSTODY                    CIRCUIT COURT OF PRINCE         CLOSED
       LIMA                                                                  GEORGE'S COUNTY
       COMPLAINT NOT FILED

7. 463 DITECH FINANCIAL LLC V.           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       MORNINGSTAR INVESTMENT            ISSUES/ASSUMPTIONS
       GROUP, LLC AND ALIANTE
       MASTER ASSOCIATION;
       2:16-CV-01939-RFB-PAL

7. 464 DITECH FINANCIAL LLC V.           LOSS MIT - RETENTION - LOAN         CIRCUIT COURT OF COOK           OPEN
       NAHEED JIVA; ASLAM JIVA;          MOD                                 COUNTY, IL (CHANCERY
       UNKNOWN OWNERS AND NON-                                               DIVISION)
       RECORD CLAIMANTS
       2016-CH-05895




                                                      Page 51 of 185 to Question 7
            19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                            Pg 592 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                Court or Agency and Address    Status of Case



7. 465 DITECH FINANCIAL LLC V. NANCY           FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
       A. HERNANDEZ, NEW YORK
       STATE DEPARTMENT OF
       TAXATION AND FINANCE,
       CRIMINAL COURT OF THE CITY OF
       NEW YORK, NEW YORK CITY
       PARKING VIOLATIONS, ET AL.
       717744/2017

7. 466 DITECH FINANCIAL LLC V.                 HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    CLOSED
       NEVADA ASSOCIATION                      ISSUES/ASSUMPTIONS
       SERVICES, INC.; PECCOLE RANCH
       COMMUNITY ASSOCIATION;
       KEYNOTE PROPERTIES, LLC;
       DOES 25 THROUGH 10,
       INCLUSIVE; AND ROSE 1
       THROUGH 10, INCLUSIVE
       2:13-CV-01157-GMN-NJK

7. 467 DITECH FINANCIAL LLC V.                 HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    CLOSED
       NORTHGATE HOMEOWNERS                    ISSUES/ASSUMPTIONS
       ASSOCIATION SERVICES
       2:16-CV-02400

7. 468 DITECH FINANCIAL LLC V.                 LOSS MIT - RETENTION - LOAN        SUPREME COURT OF NEW YORK       OPEN
       PAMELA L. PERRY N/K/A PAMELA            MOD
       L. MOORE, BANKNORTH, NA,
       ACCESS GROUP, INC.,
       CITIMORTGAGE, INC., ET AL.
       2018-1014

7. 469 Ditech Financial LLC v. Poala A.        FORECLOSURE                        MIAMI-DADE                      OPEN
       Valdes; Caribe Lakes Homeowners
       Association, Inc.; PNC Bank, National
       Association; NCO Portfolio
       Management, Inc.; Any and all
       unknown parties claiming by, through,
       under, or against the herein named
       individual defendant(s
       2018-29029-CA

7. 470 DITECH FINANCIAL LLC V.                 HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
       RESOURCES GROUP, LLC;                   ISSUES/ASSUMPTIONS
       GRAPEVINE VILLAS
       HOMEOWNERS' ASSOCIATION;
       AND ALESSI & KOENIG LLC
       2:16-CV-02287-APG-NJK




                                                           Page 52 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 593 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 471 DITECH FINANCIAL LLC V.           FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       ROBERTO CASTILLO, LAURA
       CASTILLO, JPMORGAN CHASE
       BANK, NATIONAL ASSOCIATION,
       NEW YORK CITY
       ENVIRONMENTAL CONTROL
       BOARD, NEW YORK STATE
       DEPARTMENT OF TAXATION AND
       FINANCE, NEW YORK CITY
       PARKING VIOLATIONS BUREAU,
       ET AL.
       716313/2017

7. 472 DITECH FINANCIAL LLC V.           LOSS MIT - RETENTION - LOAN         SUPERIOR COURT NEW JERSEY       CLOSED
       RONALD S. RUOCCO; PNC BANK        MOD
       NATIONAL ASSOCIATION
       F-022498-16

7. 473 DITECH FINANCIAL LLC V.           COMMERCIAL DISPUTE                  SECOND JUDICIAL DISTRICT        OPEN
       ROSENBERG & ASSOCIATES, LLC                                           COURT OF MINNESOTA
       62-CV-18-5962

7. 474 DITECH FINANCIAL LLC V. ROY       FORECLOSURE                         CIRCUIT COURT OF THE THIRD      OPEN
       VANDERHOEF; BANK OF HAWAII;                                           CIRCUIT - STATE OF HAWAII
       NANAWALE COMMUNITY
       ASSOCIATION, INC.; JOHN DOES 1-
       20; JANE DOES 1-20; DOE
       CORPORATIONS 1-20; DOE
       ENTITIES 1-20; AND DOE
       GOVERNMENTAL UNITS 1-20
       CV17-1-0163

7. 475 DITECH FINANCIAL LLC V.           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    CLOSED
       SATICOY BAY LLC SERIES 4683       ISSUES/ASSUMPTIONS
       CALIFA
       2:17-CV-00757

7. 476 DITECH FINANCIAL LLC V. SFR       HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT     OPEN
       INVESTMENTS POOL I LLC;           ISSUES/ASSUMPTIONS
       EVERBANK; MERIDIANA /
       RUBICON HOMEOWNERS
       ASSOCIATION; REPUBLIC SILVER
       STATE DISPOSAL INC. D/B/A
       REPUBLIC SERVICES; AND
       MICHAEL WEISS
       A-13-690490-C

7. 477 DITECH FINANCIAL LLC V. SHAYM     ORIGINATION                         NY STATE SUPREME COURT --       OPEN
       SHAYMA A/K/A SHAYM LIPY                                               QUEENS COUNTY
       SHAYMA; GREEN POINT SAVINGS
       BANK; "JOHN DOE # 1-10"
       711417/2016




                                                      Page 53 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 594 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 478 DITECH FINANCIAL LLC V.           ESCROW                              SUPREME COURT OF NEW YORK       CLOSED
       TERRANCE R. GIZZO, BANCO
       POPULAR NORTH AMERICA,
       JPMORGAN CHASE BANK, N.A., ET
       AL.
       2017-711

7. 479 DITECH FINANCIAL LLC V.           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    CLOSED
       THUNDER PROPERTIES, INC.          ISSUES/ASSUMPTIONS
       2:17-CV-00230

7. 480 DITECH FINANCIAL LLC V. T-        HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       SHACK, INC. AND SUNDANCE          ISSUES/ASSUMPTIONS
       HOMEOWNERS ASSOCIATION,
       INC.
       2:16-CV-02615-RFB-VCF

7. 481 DITECH FINANCIAL LLC V. T-        HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       SHACK, INC.; AND WESTROP          ISSUES/ASSUMPTIONS
       ASSOCIATION
       2:16-CV-2434

7. 482 DITECH FINANCIAL LLC V.           HOA/LIEN/TITLE                      SUPERIOR COURT                  OPEN
       UNKNOWN HEIRS, SPOUSE,            ISSUES/ASSUMPTIONS
       LEGATEES, AND DEVISEES OF
       GARY L. EVANS DECEASED, ET AL.
       16-2-19199-31

7. 483 DITECH FINANCIAL LLC V.           FORECLOSURE                         VAN ZANDT COUNTY DISTRICT       OPEN
       VIRGINIA L. GADDIS KIDWELL                                            COURT
       16-00031

7. 484 DITECH FINANCIAL LLC V.           COLLECTIONS                         NINTH JUDICIAL CIRCUIT COURT    OPEN
       WILHELMENIA WHITE AND                                                 OF COMMON PLEAS OF SOUTH
       WENDY GRANT AND ANY                                                   CAROLINA
       UNKNOWN OCCUPANTS BEING A
       CLASS DESIGNATED AS JOHN
       DOE

7. 485 DITECH FINANCIAL LLC V.           FORECLOSURE                         SUPREME COURT OF NEW YORK       CLOSED
       WINSTON ROSE,NEW YORK CITY
       ENVIRONMENTAL CONTROL
       BOARD, NEW YORK CITY
       PARKING VIOLATIONS BUREAU,
       NEW YORK CITY TRANSIT
       ADJUDICATION BUREAU, TD
       BANK, N.A,; "JOHN DOES", ET AL.
       71140/2017




                                                      Page 54 of 185 to Question 7
            19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                        Pg 595 of 845
Ditech Financial LLC                                                                                  Case Number:          19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number            Nature of Proceeding                Court or Agency and Address    Status of Case



7. 486 Ditech Financial LLC v.Unknown      FORECLOSURE                        THIRTEENTH JUDICIAL DISTRICT    OPEN
       Heirs, Devisees, and Legatees of                                       COURT OF NM
       Jack S. Kilmer, deceased; Unknown
       Heirs , Devisees and Legatees of
       Clydine M Kilmer, deceased;
       Unknown Heirs Devisees and
       Legatees of Michelle R Hackman,
       deceased, et al.
       D-1314-CV-2016-01172

7. 487 DITECH FINANCIAL LLC VS. BRIAN      FORECLOSURE                        OSAGE COUNTY DISTRICT           CLOSED
       ARNOLD, SHERRY LYNN PATTON-                                            COURT
       ARNOLD, JOHN DOE, AS
       OCCUPANT OF THE PREMISE,
       JANE DOE, AS OCCUPANT OF THE
       PREMISE
       CJ-2018-17

7. 488 DITECH FINANCIAL LLC VS. ERIC       LOSS MIT - RETENTION - LOAN        CIRCUIT COURT OF COOK           CLOSED
       HAMPTON A/K/A ERIC D.               MOD                                COUNTY -- CHANCERY DIVISION
       HAMPTON; STATE OF ILLINOIS;
       UNKNOWN OWNERS AND NON-
       RECORD CLAIMANTS
       11 CH 36311

7. 489 DITECH FINANCIAL LLC VS.            REPLEVIN/REPOSSESS/LOT             CIRCUIT COURT OF ST. FRANCIS    OPEN
       GROVER L. BARTON AND                RENT/NON-PAYMENT OF RENT           COUNTY, DIVISION 1
       OCCUPANTS OF 2121 PEEVEE
       STREET, FOREST CITY, AR 72335
       62CV-18-174-1

7. 490 DITECH FINANCIAL LLC VS. JUDY       FORECLOSURE                        IOWA DISTRICT COURT FOR LINN    OPEN
       LYNN RASMUS-DREES AS                                                   COUNTY
       EXECUTOR OF THE ESTATE OF
       LETTA LOIS RASMUS; SPOUSE OF
       LETTA LOIS RASMUS A/K/A L. LOIS
       RASMUS; JUDY LYNN RASMUS-
       DREES, INDIVIDUALLY; SPOUSE
       OF JUDY LYNN RASMUS-DREES;
       STATE OF IOWA; ET AL.
       EQCV.091441

7. 491 DITECH FINANCIAL LLC VS.            ORIGINATION                        SCOTT CIRCUIT COURT             OPEN
       MILDRED RITCHIE, ET AL
       16-CI-00128

7. 492 DITECH FINANCIAL LLC VS.            FORECLOSURE                        CIRCUIT COURT OF COOK           OPEN
       NICHOLAS J. HILKER; UNKNOWN                                            COUNTY, CHANCERY DIVISION
       OWNERS AND NON-RECORD
       CLAIMANTS
       2017-CV-14430

7. 493 DITECH FINANCIAL LLC VS.            FORECLOSURE                        DISTRICT COURT WITHIN AND       OPEN
       ROBERT T. LEWIS, ET AL                                                 COMANCHE COUNTY
       CJ-2018-384


                                                       Page 55 of 185 to Question 7
            19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                            Pg 596 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                Court or Agency and Address    Status of Case



7. 494 DITECH FINANCIAL LLC VS. SFR            HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
       INVESTMENTS POOL I, LLC; AND            ISSUES/ASSUMPTIONS
       DESERT GREENS HOMEOWNERS
       ASSOCIATION
       2:17-CV-01772

7. 495 DITECH FINANCIAL LLC VS.                FORECLOSURE                        20TH JUDICIAL CIRCUIT COURT     CLOSED
       YORDANY R. LOZANO, ET AL.                                                  OF FLORIDA
       17-CA-001443

7. 496 DITECH FINANCIAL LLC, PHELAN            FORECLOSURE                        CHARLOTTE                       OPEN
       HALLINAN DIAMOND JONES PLLC
       V. DALTON CAGE EMORY AND
       JENNIFER LYNN EMORY
       082018CA000608

7. 497 DITECH FINANCIAL LLC,                   FORECLOSURE                        BOLIVAR COUNTY COURT            CLOSED
       SUCCESSOR IN INTEREST TO
       GREEN TREE SERVICING LLC V.
       DEBRA PETERSON
       C-2016-211

7. 498 Ditech Financial LLC, v. Tracy J.       INSURANCE -                        DISTRICT COURT OF TULSA         OPEN
       Smith, AKA Tracy Joseph Smith;          HAZARD/PROPERTY                    COUNTY, OK
       Ellen Smith AKA Ellen M. Smith AKA
       Ellen Taylor AKA Ellen M. Taylor AKA
       Ellen M. Decoster; Spouse, if any, of
       Tracy J. Smith; Spouse, if any, of
       Ellen Smith; John Doe, Occupant, et
       al.
       CJ-2018-01042

7. 499 DITECH FINANCIAL LLC; FANNIE            HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
       MAE V. T-SHACK, INC.; NEVADA            ISSUES/ASSUMPTIONS
       ASSOCIATION SERVICES, INC;
       DESERT SANDS VILLAS
       HOMEOWNERS' ASSOCIATION
       2:16-CV-02808

7. 500 DITECH FINANCIAL V. DIANE               FORECLOSURE                        SUPERIOR COURT OF NEW           OPEN
       MILLER                                                                     JERSEY
       F-13070-18

7. 501 DITECH FINANCIAL V. VIOLA               INSURANCE - FLOOD                  COURT OF COMMON PLEAS OF        CLOSED
       MCFARLAND, DEMETRICE AKA                                                   SOUTH CAROLINA
       DEBRA LOCHAN AND ANY
       UNKNOWN OCCUPANTS BEING A
       CLASS DESIGNATED AS JOHN
       DOE

7. 502 DITECH FINANCIAL, LLC F/K/A             ESCROW                             SUPERIOR COURT OF               CLOSED
       GREEN TREE SERVICING, LLC V.                                               PENNSYLVANIA
       JOHN P. MICHAELS AND LAURIE J.
       MICHAELS
       1375 EDA 2018


                                                           Page 56 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                      Pg 597 of 845
Ditech Financial LLC                                                                                  Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 503 DITECH FINANCIAL, LLC V CITY OF   PROPERTY PRESERVATION               CIRCUIT COURT FOR THE 6TH       OPEN
       MADISON HEIGHTS                                                       JUDICIAL CIRCUIT
       2018-169447-CH

7. 504 DITECH FINANCIAL, LLC V.          FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       MARCIO FONSECA, SOLANGE
       FONSECA; MARIA M. ALVES DOS
       REIS; ACCREDITED HOME
       LENDERS, INC., ET AL.
       601905/2018

7. 505 DITECH FINANCIAL, LLC V. DIANE    INSURANCE -                         SUPERIOR COURT OF NEW           CLOSED
       GEGUZYS A/K/A DIANE GUZZI, MR.    HAZARD/PROPERTY                     JERSEY
       GEGUZYS, HUSBAND OF DIANE
       GUGUZYS A/K/A DIANE GUZZI,
       CITIBANK, NA, STATE OF NEW
       JERSEY
       F-01725-18

7. 506 DITECH FINANCIAL, LLC V.          FORECLOSURE                         STATE OF WISCONSIN, CIRCUIT     CLOSED
       ESTATE OF BARBARA A. LYNCH                                            COURT, WALWORTH COUNTY

7. 507 DITECH FINANCIAL, LLC V. FRANK    FORECLOSURE                         SUPERIOR COURT OF NEW           OPEN
       J. WEINDEL                                                            JERSEY
       F-19569-18

7. 508 DITECH FINANCIAL, LLC V. GRACE    FORECLOSURE                         CIRCUIT COURT OF COOK           OPEN
       KOVITZ; MARC A. KOVITZ; GMAC                                          COUNTY, ILLINOIS
       MORTGAGE CORPORATION DBA
       DITECH.COM; ILLINOIS HOUSING
       DEVELOPMENT AUTHORITY
       14CH10694

7. 509 DITECH FINANCIAL, LLC V. IAN D.   ARM/RECOVERY                        63RD DISTRICT COURT             OPEN
       GRANT
       D18C-43I4-GC

7. 510 DITECH FINANCIAL, LLC V. JEAN     FORECLOSURE                         CIRCUIT COURT OF COOK           OPEN
       JUSTE A/K/A JEAN W. JUSTE;                                            COUNTY ILLINOIS COUNTY
       ROSE M. PAUL JUSTE A/K/A ROSE                                         DEPARTMENT
       M. PAUL; UNKNOWN OWNERS
       AND NON-RECORD CLAIMANTS;
       UNKNOWN OCCUPANTS -
       2001240776
       2014 CH 13277

7. 511 DITECH FINANCIAL, LLC V. JUAN     FORECLOSURE                         CIRCUIT COURT ILLINOIS          CLOSED
       CARLOS RIOS; ELIZABETH RIOS;
       CAVALRY PORTFOLIO SERVICES,
       LLC; MIDLAND FUNDING LLC;
       TARGET NATIONAL BANK;
       UNKNOWN HEIRS AND LEGATEES
       OF ELIZABETH RIOS, ET AL.
       2014CH17472



                                                      Page 57 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 598 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 512 DITECH FINANCIAL, LLC V.          FORECLOSURE                         SUPERIOR COURT OF NEW           OPEN
       MARYANN BATTAGLIA A/K/A MARY                                          JERSEY
       ANN BATTAGLIA A/K/A MARY ANN
       BATTAGLIA, HIS/HER DEVISEES,
       AND PERSONAL
       REPRESENTATIVES, FOREST HILL
       TERRACE ASSOCIATION, INC.,
       NEW CENTURY FINANCIAL
       SERVICES, INC., ET AL.
       F-4362-18

7. 513 DITECH FINANCIAL, LLC V.          FORECLOSURE                         SUPERIOR COURT OF NEW           OPEN
       MAXWELL P. CLEMMONS, SR., HIS                                         JERSEY
       HEIRS, DEVISEES, AND
       PERSONAL REPRESENTATIVES,
       AND HIS, THEIR, OR ANY
       SUCCESSORS IN RIGHT, TITLE,
       AND INTEREST
       A-2264-17

7. 514 DITECH FINANCIAL, LLC V.          LOSS MIT - RETENTION - LOAN         SUPERIOR COURT OF               CLOSED
       MICHAEL DELLAVECCHIA AND          MOD                                 CONNECTICUT
       LAUREN DELLAVECCHIA
       HHB-CV-XX-XXXXXXX-S

7. 515 DITECH FINANCIAL, LLC V.          ARM/RECOVERY                        PRINCE WILLIAM COUNTY           CLOSED
       MICHELE OLIVER                                                        CIRCUIT COURT
       CL18-947

7. 516 DITECH FINANCIAL, LLC V. OATIE    REPLEVIN/REPOSSESS/LOT              RALEIGH COUNTY CIRCUIT          CLOSED
       D. SKAGGS, AND MEGAN A.           RENT/NON-PAYMENT OF RENT            COURT
       SKAGGS V. DITECH FINANCIAL ,
       LLC, U.S. BANK, N.A. AND BOBBY
       WILLIS
       17-C-221-K

7. 517 DITECH FINANCIAL, LLC V. ODIS     ARM/RECOVERY                        CIRCUIT COURT OF ST. CHARLES    OPEN
       PICKENS AND HEATHER PICKENS                                           COUNTY
       1811-CC00124

7. 518 DITECH FINANCIAL, LLC V.          FORECLOSURE                         TUSCALOOSA                      OPEN
       RODNEY WAYNE MULLIS,
       JENNIFER WALTERS MULLIS
       63-CV-2019-900105.00

7. 519 DITECH FINANCIAL, LLC V.          HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       SATICOY BAY LLC SERIES 7904       ISSUES/ASSUMPTIONS
       LIMBWOOD; ATC ASSESSMENT
       COLLECTION GROUP LLC; AND
       ELKHORN COMMUNITY
       ASSOCIATION
       2:17-CV-00860




                                                      Page 58 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 599 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 520 DITECH FINANCIAL, LLC V.          ESCROW                              FIFTEENTH JUDICIAL CIRCUIT      OPEN
       SUZANNE E. MORTON; PNC BANK,                                          COURT
       NATIONAL ASSOCIATION S/B/M TO
       NATIONAL CITY BANK S/B/M TO
       FIDELITY FEDERAL BANK &
       TRUST, ET AL.
       50-2016-CA-014151

7. 521 DITECH FINANCIAL, LLC VS.         FORECLOSURE                         KANE COUNTY, IL                 OPEN
       JACQUELINE DENISE ZAHL, A/K/A
       JACQUELINE D. ZAHL, A/K/A
       JACQUELINE ZAHL; PNC BANK,
       NATIONAL ASSOCIATION S/B/M TO
       NATIONAL CITY BANK; BANK OF
       AMERICA, N.A., ET AL.
       16 CH 1185

7. 522 DITECH FINANCIAL, LLC VS. JEFF    REPLEVIN/REPOSSESS/LOT              CIRCUIT COURT OF SALINE         OPEN
       RICHARDS AND OCCUPANTS OF         RENT/NON-PAYMENT OF RENT            COUNTY
       180 CHOCTAW DRIVE, INDIAN
       SPRINGS MHP, BRYANT, AR
       72022, JAMES AND LAVENA
       WHITMIRE
       63CV-18-1036

7. 523 DITECH FINANCIAL, LLC VS.         ESCROW                              CIRCUIT COURT OF CHOCTAW        OPEN
       MARVIN B. SASHINGTON AND                                              COUNTY
       VIVIAN MCDONALD VS. DITECH
       FINANCIAL, LLC
       15-CV-2018-900034.00

7. 524 DITECH FINANCIAL, LLC VS.         FORECLOSURE                         CIRCUIT COURT OF COOK           OPEN
       REBECCA HARRIS, AKA REBECCA                                           COUNTY, ILLINOIS
       G. HARRIS; JOHNNIE J. MARTIN,
       JR.; UNKNOWN OWNERS AND
       NON-RECORD CLAIMAINTS
       2018-CH-08150

7. 525 DITECH V. PAUL BROSS;             FORECLOSURE                         EIGHTEENTH JUDICIAL CIRCUIT     CLOSED
       BREVARD COUNTY, FLORIDA;                                              COURT OF FLORIDA
       SUNTRUST BANK
       05-2016-CA-016736

7. 526 DITECH VS. ELEAZAR VEGA           FORECLOSURE                         MARION SUPERIOR COURT           OPEN
       49D06-1807-MF-027139

7. 527 DOLORES CAMPOS                    COMPLAINT                                                           CLOSED

7. 528 DOLORES CUDAK                     COMPLAINT                                                           CLOSED

7. 529 DOLORES CUDAK                     COMPLAINT                                                           CLOSED




                                                      Page 59 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 600 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 530 DOLORES YEE V. SELECT             FORECLOSURE                         U S DISTRICT COURT OF           OPEN
       PORTFOLIO ; DITECH LLC;                                               CALIFORNIA
       SPECIALIZED LOAN SERVICES;
       THE MORTGAGE LAW FIRM
       CV-18-2704 NC

7. 531 DOMINIC FORMISANO                 COMPLAINT                                                           OPEN

7. 532 DON BOTKIN                        COMPLAINT                                                           OPEN

7. 533 DONALD LASCOLA                    COMPLAINT                                                           CLOSED

7. 534 DONALD MASCARDO                   COMPLAINT                                                           OPEN

7. 535 DONALD OATTS                      COMPLAINT                                                           CLOSED

7. 536 DONNA M. GRITTERS V. OCWEN        FORECLOSURE                         UNITED STATES DISTRICT COURT    OPEN
       LOAN SERVICING, LLC;
       NATIONSTAR MORTGAGE, LLC;
       FEDERAL HOME LOAN
       MORTGAGE CORPORATION; AND
       PIERCE & ASSOCIATES P.C.
       1:14-CV-916

7. 537 DONNA SCHANKS                     COMPLAINT                                                           OPEN

7. 538 DONNA SMITH                       COMPLAINT                                                           OPEN

7. 539 DORIS COLEMAN VS DITECH           LOSS MIT - RETENTION - LOAN         UNITED STATES DISTRICT          OPEN
       FINANCIAL, LLC                    MOD                                 COURT FOR THE EASTERN
       5:18-CV-299-JM                                                        DISTRICT OF ARKANSAS, PINE
                                                                             BLUFF DIVISION

7. 540 DORIS HUTTULA                     COMPLAINT                                                           OPEN

7. 541 DOROTEA SALDANA                   COMPLAINT                                                           CLOSED

7. 542 DOROTHY J. SMOTHERS V.            LOSS MIT - RETENTION - LOAN         U.S. DISTRICT COURT             OPEN
       DITECH FINANCIAL, LLC             MOD
       1:17-CV-04831-WSD-RGV

7. 543 DOROTHY WILSON                    COMPLAINT                                                           OPEN

7. 544 DOYLE BEARD                       COMPLAINT                                                           CLOSED

7. 545 DRY CREEK MOBILE ESTATES          REPLEVIN/REPOSSESS/LOT              CALIFORNIA                      CLOSED
       LLC V. DITECH FINANCIAL LLC       RENT/NON-PAYMENT OF RENT
       2032584

7. 546 DUAL DIAGNOSIS TREATMENT          EMPLOYMENT MATTER                   UNITED STATES DISTRICT COURT    OPEN
       CENTER, INC., ET AL. V. BLUE
       CROSS OF CALIFORNIA, ET. AL.
       INCLUDING GREEN TREE
       COMPREHENSIVE WELFARE PLAN
       CV-8:15-00736



                                                      Page 60 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                       Main Document
                                                      Pg 601 of 845
Ditech Financial LLC                                                                                   Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address     Status of Case



7. 547 DUCE REALTY INC. V. DITECH        HOA/LIEN/TITLE                      SUPREME COURT OF NEW YORK        OPEN
       FINANCIAL LLC AND GYIMAH,         ISSUES/ASSUMPTIONS
       SAMUEL
       4955/2016

7. 548 DUGGAN, MIKE V EVERBANK           PROPERTY PRESERVATION               THIRD JUDICIAL CIRCUIT, WAYNE    CLOSED
       S/B/M TO EVERHOME MORTGAGE                                            COUNTY - 2 WOODWARD AVE
       PREVIOUSLY KNOWN AS                                                   RM 711, DETROIT, MI 48226
       ALLIANCE MORTGAGE COMPANY
       18-002112-CH

7. 549 DURHAM, ROBIN V. DITECH           EMPLOYMENT MATTER                   U.S. EQUAL EMPLOYMENT            OPEN
       FINANCIAL LLC (EEOC CHARGE)                                           OPPORTUNITY COMMISSION
       530-2018-03376

7. 550 DURR, MIRANDA AND JAMES           FORECLOSURE                         CIRCUIT COURT                    OPEN
       JOHNSON V. DITECH FINANCIAL
       LLC, WALTER INVESTMENT
       MANAGEMENT CORP., BEST
       INSURORS, INC., MID-STATE
       CAPITAL LLC, AND ALL OF THE
       MID-STATE TRUSTS
       2015-50

7. 551 DURR, MIRANDA AND JAMES           SERVICING LITIGATION                CIRCUIT COURT                    OPEN
       JOHNSON V. DITECH FINANCIAL
       LLC, WALTER INVESTMENT
       MANAGEMENT CORP., BEST
       INSURORS, INC., MID-STATE
       CAPITAL LLC, AND ALL OF THE
       MID-STATE TRUSTS
       2015-50

7. 552 DWAYNE BOWLIN V. DITECH           FORECLOSURE                         U S DISTRICT COURT               OPEN
       FINANCIAL LLC; FEDERAL
       NATIONAL MORTGAGE
       ASSOCIATION; AND QUALITY
       LOAN SERVICE CORPORATION OF
       WASHINGTON
       6:18-CV-00733-JR

7. 553 DWAYNE BOWLIN V. DITECH           FORECLOSURE                         FED. DIST. CT. - D. OR.          OPEN
       FINANCIAL LLC; FEDERAL
       NATIONAL MORTGAGE
       ASSOCIATION; AND QUALITY
       LOAN SERVICE CORPORATION OF
       WASHINGTON
       6:18-CV-00733-JR

7. 554 DWAYNE LILLY V. DITECH            INSURANCE -                         RALEIGH COUNTY CIRCUIT           OPEN
       FINANCIAL LLC                     HAZARD/PROPERTY                     COURT
       18-C-251-D




                                                      Page 61 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                      Pg 602 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 555 EAGLE'S POINTE HOMEOWNERS         HOA/LIEN/TITLE                      MIAMI COUNTY SUPERIOR           CLOSED
       ASSOCIATION, INC. V. MORTGAGE     ISSUES/ASSUMPTIONS                  COURT I, 25 N BROADWAY,
       ELECTRONIC REGISTRATION                                               PERU, IN 46970
       SYSTEMS, INC. AS NOMINEE FOR
       M&I BANK FSB, ITS SUCCESSORS
       OR ASSIGNS
       52DOI-1802-PL-0095

7. 556 EBER ZACETA                       COMPLAINT                                                           CLOSED

7. 557 EDDIE A. WISDOM AND MALON M.      CUSTOMER SERVICE                    UNITED STATES DISTRICT COURT    OPEN
       WISDOM V. GREEN TREE
       SERVICING LLC, DITECH
       FINANCIAL LLC F/K/A GREEN
       TREE SERVICING LLC
       18-CV-909-J-32JBT

7. 558 EDDIT PITTS, JR. AND ZANETA       LOAN ADMINISTRATION -               FORT BEND 240TH JUDICIAL        CLOSED
       DANIEL VS. THE BANK OF NEW        SERVICE TRANSFER                    DISTRICT COURT NO. 16-DCV-
       YORK MELLON AS TRUSTEE FOR                                            231306, 301 JACKSON ST,
       THE CWABS ASSET-BACKED                                                RICHMOND, TX 77469
       CERTIFICATES TRUST 2004-12;                                           (REMANDED FROM S.D. TEX. NO.
       COUNTRYWIDE HOME LOANS,                                               4:16-CV-01410)
       INC. N/K/A BANK OF AMERICA,
       N.A.; CWABS, INC.; DITECH
       FINANCIAL LLC; ET AL.
       16-DCV-231306

7. 559 EDITH ABDUL-HAQQ V. THE BANK      FORECLOSURE                         506TH JUDICIAL DISTRICT         CLOSED
       OF NEW YORK MELLON F/K/A THE                                          COURT, GRIMES COUNTY,
       BANK OF NEW YORK MELLON AS                                            TEXAS - 836 AUSTIN STREET,
       TRUSTEE FOR MID-STATE                                                 SUITE 307, HEMPSTEAD, TEXAS
       CAPITAL CORPORATION 2004-1                                            77445
       TRUST, DITECH FINANCIAL, LLC
       AND WEST HOLDINGS AND
       ACQUISITIONS, LLC
       34475

7. 560 EDWARD BAILEY, TRUSTEE, OF        FORECLOSURE                         US DISTRICT COURT - OREGON      OPEN
       THE WPO-INTERNATIONAL
       TRUST, LUCILLE WILLIS,
       INDIVIDUAL V. DITECH FINANCIAL
       LLC, QUALITY LOAN SERVICE
       CORPORATION OF WASHINGTON,
       SPECIALIZED LOAN SERVICING
       LLC
       3:16-CV-00274-SI

7. 561 EDWARD SINGH AND MARTHA           LOAN ADMINISTRATION -               SUPERIOR COURT OF               OPEN
       SINGH V. DITECH FINANCIAL LLC,    SERVICE TRANSFER                    CALIFORNIA
       AS SUCCESSOR TO GMAC;
       PERFORMANCE TITLE, LLC;
       FIDELITY NATIONAL TITLE
       INSURANCE COMPANY
       EW000393


                                                      Page 62 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 603 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 562 EISENBERGER, JEFFREY V.           FORECLOSURE                         NINETEEN JUDICIAL CIRCUIT       CLOSED
       DITECH FINANCIAL LLC D/B/A                                            COURT OF FLORIDA
       DITECH, A WALTER COMPANY
       F/K/A GREEN TREE SERVICING,
       LLC
       2010-CA-001035

7. 563 ELENA DEJEU V.                    HOA/LIEN/TITLE                      SUPERIOR COURT OF               OPEN
       SECURITYNATIONAL MORTGAGE         ISSUES/ASSUMPTIONS                  CALIFORNIA -- COUNTY OF SAN
       COMPANY; DITECH FINANCIAL                                             BERNARDINO
       LLC, A DELAWARE
       CORPORATION; BAC HOME LOAN
       SERVICING; CHICAGO TITLE
       COMPANY, A CALIFORNIA
       CORPORATION; MANUIL P.
       DEJEU, AND DOES 1 THROUGH
       50, INCLUSIVE
       CIVDS1821287

7. 564 ELENA MIRONENKO V. DITECH         LOAN ADMINISTRATION -               SUPERIOR COURT OF CLARK         OPEN
       FINANCIAL LLC                     PAYMENT                             COUNTY, WASHINGTON
       17-2-02818-9

7. 565 ELI EISENBACH                     COMPLAINT                                                           CLOSED

7. 566 ELISABETH MCGOWAN V. DITECH       FORECLOSURE                         UNITED STATES DISTRICT          CLOSED
       FINANCIAL, GREEN TREE, LAW                                            COURT NORTHERN DISTRICT OF
       OFFICES OF CLUNK, PAISLEY                                             OHIO
       HOOSE, CHARLES V. GAISIOR,
       TED HUBERT, LAURA INFANTE,
       JACQUELIN WIRTZ
       1:18-CV-00270-PAG

7. 567 ELISHA WILLIAMS V. DITECH         COLLECTIONS                         US DISTRICT COURT FOR THE       OPEN
       FINANCIAL, LLC                                                        SOUTHERN DISTRICT OF
       3:18-CV-739-DPJ-FKB                                                   MISSISSIPPI, JACKSON DIVISION

7. 568 ELIXE TABERTUS                    COMPLAINT                                                           CLOSED

7. 569 ELIZABETH BUTLER V. DITECH        LOAN ADMINISTRATION -               HANCOCK COUNTY DISTRICT         CLOSED
       FINANCIAL, LLC, FEDERAL HOME      PAYOFFS                             COURT
       LOAN MORTGAGE CORPORATION
       CV-2016-162

7. 570 ELIZABETH DILEO                   COMPLAINT                                                           CLOSED

7. 571 ELIZABETH DILEO                   COMPLAINT                                                           CLOSED

7. 572 ELIZABETH DILEO                   COMPLAINT                                                           OPEN

7. 573 ELIZABETH HERRERA                 COMPLAINT                                                           OPEN

7. 574 ELIZABETH ZANOSKAR                COMPLAINT                                                           OPEN




                                                      Page 63 of 185 to Question 7
            19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                           Pg 604 of 845
Ditech Financial LLC                                                                                     Case Number:          19-10414

     Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding                Court or Agency and Address    Status of Case



7. 575 ELLEN MARIE LAWSON AND                 PROPERTY PRESERVATION              SUPERIOR COURT OF NORTH         OPEN
       SCOTT PRICE V. DITECH                                                     CAROLINA
       FINANCIAL, LLC A/K/A GREEN
       TREE SERVICING, LLC AND
       SAFEGUARD PROPERTIES
       MANAGEMENT, LLC
       17 CVS 1658

7. 576 ELSA PASTRANO V. DITECH                CCRA                               US DISTRICT COURT               OPEN
       FINANCIAL LLC; EQUIFAX
       INFORMATION SERVICES, LLC;
       TRANS UNION, LLC; EXPERIAN
       INFORMATION SOLUTIONS, LLC
       5:18-CV-00659-KK

7. 577 Elspeth W. Williams-Fordjour Pro Se    REPLEVIN/REPOSSESS/LOT             BRYAN COUNTY SUPERIOR           CLOSED
       v. Conseco Fin. Serv. Corp.; Conseco   RENT/NON-PAYMENT OF RENT           COURT
       Finance Securitizations Corp., US
       Bank, NA as Trustee for Securitized
       Trust Manufactured Housing Contract
       Pass-Through Certificates Series
       2001-1 Trust, Conseco Finance
       Corp., et al.
       2017-V-371-GC

7. 578 EMILIA BOLANOS GUILLEN &               FORECLOSURE                        SUPERIOR COURT CALIFORNIA       CLOSED
       BENJAMIN MARTINEZ V. THE
       BANK OF NEW YORK MELLON, A
       NEW YORK COMPANY; GENE
       ARMSTRONG, AN INDIVIDUAL;
       AND DOES 5 THROUGH 100,
       INCLUSIVE
       BC628850

7. 579 EMMA CARAWAY                           COMPLAINT                                                          OPEN

7. 580 ENCLAVE SHORES CONDOMINIUM             DOCUMENT CUSTODY                   ELEVENTH JUDICIAL CIRCUIT       CLOSED
       ASSOCIATION, INC. V. MORTGAGE                                             COURT OF FLORIDA
       ELECTRONIC REGISTRATION
       SYSTEMS, INC. AS NOMINEE FOR
       LOAN CITY, MORTGAGE
       ELECTRONIC REGISTRATION
       SYSTEMS, INC. AS NOMINEE FOR
       MASTER FINANCIAL, AND JORGE
       ARBELAEZ, AN INDIVIDUAL
       18-11709-CA-01

7. 581 ENGLISH, MICHELLE - 2200007037         FORECLOSURE                        BRECKINRIDGE CIRCUIT COURT,     OPEN
       10-CI-00361                                                               DIVISION ONE

7. 582 EQUEEL BHATTI                          COMPLAINT                                                          CLOSED




                                                          Page 64 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 605 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 583 ERIC AND TAWNYA BRIMHALL V.       LOSS MIT - RETENTION - LOAN         SALT LAKE COUNTY DISTRICT       OPEN
       DITECH FINANCIAL LLC, A           MOD                                 COURT
       FLORIDA COMPANY; DITECH
       MORTGAGE CORP, AN EXPIRED
       PENNSYLVANIA COMPANY; BANK
       OF NEW YORK MELLON, A NEW
       YORK COMPANY AND MARLON
       BATES, AS TRUSTEE
       160906722

7. 584 ERIC BIGELOW/ALISHA BIGELOW       COMPLAINT                                                           CLOSED

7. 585 ERIC FEDERSPIEL AND LAURA         FORECLOSURE                         SUPERIOR COURT OF FULTON        CLOSED
       FEDERSPIEL V. DITECH                                                  COUNTY, GEORGIA
       FINANCIAL, LLC, THE BANK OF
       NEW YORK MELLON, F/K/A THE
       BANK OF NEW YORK AS TRUSTEE
       FOR THE CERTIFICATE HOLDERS
       OF THE CWMBS, INC., ET AL.
       2018CV303593

7. 586 ERIC RABANG V. EXPERIAN           CREDIT REPORTING                    US DISTRICT COURT -             OPEN
       INFORMATION SOLUTIONS, INC.;                                          SACRAMENTO DIVISION
       TRANSUNION, LLC; EQUIFAX
       INFORMATION SERVICES, LLC;
       DITECH FINANCIAL LLC; AND
       DOES 1 THROUGH 100 INCLUSIVE
       2:18-CV-01685-WBS-DB

7. 587 ERIC RICHTER                      COMPLAINT                                                           CLOSED

7. 588 ERIC WATKINS, INDIVIDUALLY        INSURANCE -                         CIRCUIT COURT OF CRAIGHEAD      OPEN
       AND D/B/A ERIC WATKINS FARMS      HAZARD/PROPERTY                     COUNTY
       VS. NATIONWIDE AGRIBUSINESS
       INSURANCE; DITECH FINANCIAL,
       LLC; UNTIED STATES
       DEPARTMENT OF AGRICULTURE,
       FARM SERVICE AGENCY; AND
       FARM CREDIT MIDSOUTH
       16JCV-18-994

7. 589 ERICA JOHNSON                     COMPLAINT                                                           CLOSED

7. 590 ERICKA BOIVIN                     COMPLAINT                                                           OPEN

7. 591 ERIICA MALLARD                    COMPLAINT                                                           OPEN

7. 592 ERIKA RODGER V. DITECH            COLLECTIONS                         SEVENTH JUDICIAL CIRCUIT        CLOSED
       FINANCIAL LLC                                                         COURT OF FLORIDA
       2015-11955-CODL

7. 593 ESTATE OF ROBERT WEGNER;          HOA/LIEN/TITLE                      JUDICIAL DISTRICT COURT,        OPEN
       ESTATE OF MERILYN WEGNER          ISSUES/ASSUMPTIONS                  TARRANT COUNTY, TEXAS




                                                      Page 65 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 606 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 594 ESTHER LOPEZ V. DITECH             LOAN ADMINISTRATION -              UNITED STATES DISTRICT COURT    OPEN
       FINANCIAL LLC                      PAYMENT
       2:18-CV-02098

7. 595 ESTHER MARTINEZ                    COMPLAINT                                                          OPEN

7. 596 EUGENE HERRINGTON                  COMPLAINT                                                          CLOSED

7. 597 EVA TERZAKIS V. DITECH             PROPERTY PRESERVATION              SUPREME COURT OF NEW YORK       OPEN
       FINANCIAL LLC AND CATSKILL
       SALES ASSOCIATES, INC.
       (PICARD)
       1033-16

7. 598 EVANGELITA (LUIS) SOTO             COMPLAINT                                                          OPEN

7. 599 EVANS, ESSIE V. U.S. BANK, N.A.    FORECLOSURE                        MAGISTRATE COURT OF             OPEN
       AS TRUSTEE FOR                                                        SEMINOLE COUNTY
       MANUFACTURED HOUSING
       CONTRACT SENIOR /
       SUBORDINATE PASS-THROUGH
       TRUST 1991-10
       CV16-0118

7. 600 EVELYN LEWIS                       COMPLAINT                                                          CLOSED

7. 601 EVERBANK S/I/I/T EVERHOME          CREDIT REPORTING                   COMMONWEALTH OF                 CLOSED
       MORTGAGE COMPANY V. BRAD S.                                           PENNSYLVANIA
       FISCHER, MELINDA L. FISCHER
       N/B/M MELINDA L. SCOTT AND
       UNITED STATES OF AMERICA
       CI-11-14283

7. 602 EVERBANK SUCCESSOR BY              FORECLOSURE                        VERMONT SUPERIOR COURT          CLOSED
       ASSIGNMENT TO BANK OF
       AMERICA, N.A. V. GARY P. MARINI,
       CAROLINE M. MARINI,
       OCCUPANTS RESIDING AT 1836
       MUNGER STREET, MIDDLEBURY,
       VT 05753
       300-12-12

7. 603 EVERBANK v. DON R. HETTER          LOAN ADMINISTRATION -              13TH JUDICIAL DISTRICT          OPEN
       A/K/A DONALD R. HETTER A/K/A       SERVICE TRANSFER                   COURT - VALENCIA COUNTY
       DON ROBERT HETTER A/K/A DON
       HETTER, NEW MEXICO TAXATION
       AND REVENUE DEPARTMENT,
       NEW MEXICO DEPARTMENT OF
       WORKFORCE SOLUTIONS,
       WAYLO LTD, BERGER BRIGGS
       REAL ESTATE & INSURANCE, INC.,
       et al.
       D-1314-CV-2014-00135




                                                      Page 66 of 185 to Question 7
            19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 607 of 845
Ditech Financial LLC                                                                                    Case Number:          19-10414

     Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number              Nature of Proceeding                Court or Agency and Address    Status of Case



7. 604 EVERBANK V. RICHARD L.                HOA/LIEN/TITLE                     WINDSOR SUPERIOR COURT          OPEN
       PERRON; VERNA L. PERRON;              ISSUES/ASSUMPTIONS
       REGINALD PERRON; ET AL.
       38-1-13WREV

7. 605 EVERBANK V. SALVATORE J.              LOAN ADMINISTRATION -              11TH JUDICIAL CIRCUIT COURT     OPEN
       AIELLO SR. A/K/A SALVATORE            PAYMENT                            OF FLORIDA
       AIELLO A/K/A SLAVATORE AIELLO
       A/K/A SALTORE AEILLO A/K/A AND
       BRENDA C. AIELLO,. HUSBAND
       AND WIFE
       2012 09830 CA 27

7. 606 EVERBANK VS. JOY M. MORROW            FORECLOSURE                        ELEVENTH JUDICIAL CIRCUIT       OPEN
       13-013152-CA-01                                                          COURT OF FLORIDA

7. 607 Everbank, a federal savings           FORECLOSURE                        COURT OF APPEALS OF             OPEN
       association and Mortgage Electronic                                      TENNESSEE
       Registration Systems, Inc. v. Tommy
       J. Henson and Linda S. Henson,
       Bank of Bartlett, Wendy Geurin
       Smith, in her capacity as Successor
       Trustee, James K. Winter and Patsy
       H. Winter
       W2013-02489-COA-R3-CV

7. 608 EVERHOME MORTGAGE                     FORECLOSURE                        RICHLAND COUNTY COURT OF        OPEN
       COMPANY V. NANCY J. SISTRUNK;                                            COMMON PLEAS
       COLEMAN B. SISTRUNK; THE
       UNITED STATES OF AMERICA,
       ACTING BY AND THROUGH ITS
       AGENCY THE INTERNAL REVENUE
       SERVICE; SOUTH CAROLINA
       DEPARTMENT OF REVENUE
       2010-CP-40-4028

7. 609 FANNIE MAE A/K/A FEDERAL              FORECLOSURE                        OAKLAND                         OPEN
       NATIONAL MORTGAGE
       ASSOCIATION ORGANIZED AND
       EXISTING UNDER THE LAWS OF
       THE UNITED STATES V. ESTATE
       OF SARAH L. SCOTT, AND ALL
       OTHER OCCUPANTS
       18-18-C04265-LT

7. 610 FANNIE MAE A/K/A FEDERAL              FORECLOSURE                        QUINCY DISTRICT COURT           OPEN
       NATIONAL MORTGAGE
       ASSOCIATION V. GABRIELLE RENE
       1656SU000326

7. 611 FANNIE MAE A/K/A FEDERAL              COLLECTIONS                        STATE OF RHODE ISLAND           OPEN
       NATIONAL MORTGAGE
       ASSOCIATION V. MICHAEL S.
       FORD
       4CA-2016-00577


                                                         Page 67 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 608 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 612 FANNIE MAE A/K/A FEDERAL          FORECLOSURE                         TRIAL COURT IN THE              OPEN
       NATIONAL MORTGAGE                                                     COMMONWEALTH OF
       ASSOCIATION V. RICHARD R.                                             MASSACHUSETTS
       HUNNEFIELD, MARY E.
       HUNNEFIELD, JAMES R.
       HUNNEFIELD, KAITLYN A.
       HUNNEFIELD
       18-SP-272

7. 613 FAREVERSE LLC I/L/T/N/ FINANCE    FORECLOSURE                         SUPREME COURT STATE OF          OPEN
       OFAMERICAREVERCE LLC VS.                                              NEW YORK, COUNTY OF QUEENS
       ESTATE OF BERNICE R.
       WATSON,DECEASED, UNITED
       STATES OF AMERICA INTERNAL
       REVENUE SERVICE, NEW YORK
       STATE DEPARTMENT OF
       TAXATION AND FINANCE,
       SECRETARY OF HOUSING AND
       URBAN DEVELOPMENT,
       704296/2018

7. 614 FAREVERSE LLC I/L/T/N/ FINANCE    FORECLOSURE                         SUPREME COURT STATE OF          OPEN
       OFAMERICAREVERCE LLC VS.                                              NEW YORK, COUNTY OF QUEENS
       ESTATE OF BERNICE R.
       WATSON,DECEASED, UNITED
       STATES OF AMERICA INTERNAL
       REVENUE SERVICE, NEW YORK
       STATE DEPARTMENT OF
       TAXATION AND FINANCE,
       SECRETARY OF HOUSING AND
       URBAN DEVELOPMENT,
       704296/2018

7. 615 FAROOQ, MYLENE V. BANK OF         LOAN ADMINISTRATION -               SUPERIOR COURT OF LOS           OPEN
       AMERICA N A; DITECH FINANCIAL     PAYMENT                             ANGELES - CHATSWORTH
       LLC F/K/A GREEN TREE
       SERVICING LLC, CLEAR RECON
       CORP.; DOES 1 THROUGH 20,
       INCLUSIVE
       PCO58000

7. 616 FAYE MYRETTE-CROSLEY V.           LOSS MIT - RETENTION - LOAN         SUPERIOR COURT OF THE           OPEN
       DITECH HOME LOANS; DITECH         MOD                                 STATE OF CALIFORNIA IN AND
       FINANCIAL, LLC; AND DOES 1-50,                                        FOR THE COUNTY CONTRA
       INCLUSIVE - 2200086207                                                COSTA
       C17-01688

7. 617 FAYE P. AMSTERDAM, MILLER &       DOCUMENT CUSTODY                    SUPREME COURT OF NEW YORK       CLOSED
       MILLER ESQS., AND NATALIE
       MILLER, ESQ, V. GEORGE B.
       AMSTERDAM, DITECH FINANCIAL
       LLC
       2042/2017




                                                      Page 68 of 185 to Question 7
            19-10414-jlg        Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 609 of 845
Ditech Financial LLC                                                                                   Case Number:          19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number             Nature of Proceeding                Court or Agency and Address    Status of Case



7. 618 FEARS, DARRELL & PAMELA -            FORECLOSURE                        CIRCUIT COURT OF BAXTER         CLOSED
       2200079887                                                              COUNTY
       CV-2014-262-1

7. 619 Fed. Hous. Finance Agency; Federal   HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
       Nat'l Mortgage Ass'n; Fed. Home      ISSUES/ASSUMPTIONS
       Loan Mortgage Corporation; and
       JPMorgan Chase Bank, N.A.; Ditech
       Financial LLC; Nationstar Mortgage
       LLC; Bayview Loan Servicing, LLC;
       and Bank of America, N.A. v.
       Thunder Properties, Inc.
       3:16-cv-461-RCJ-WGC

7. 620 Fed. Hous. Finance Agency; Federal   HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
       Nat'l Mortgage Ass'n; Federal Home   ISSUES/ASSUMPTIONS
       Loan Mortgage Corporation;
       JPMorgan Chase Bank, N.A.; Ditech
       Financial LLC; Nationstar Mortgage
       LLC; Bayview Loan Servicing, LLC;
       and Bank of America, N.A. v.
       Thunder Properties, Inc.
       3:16-cv-00461-RCJ-WGC

7. 621 Fed. Hous. Finance Agency; Federal   HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
       Nat'l Mortgage Ass'n; Federal Home   ISSUES/ASSUMPTIONS
       Loan Mortgage Corporation;
       JPMorgan Chase Bank, N.A.; Ditech
       Financial LLC; Nationstar Mortgage
       LLC; Bayview Loan Servicing, LLC;
       and Bank of America, N.A. v.
       Thunder Properties, Inc.
       3:16-cv-00461-RCJ-WGC

7. 622 FEDERAL HOME LOAN                    COLLECTIONS                        FIFTEENTH JUDICIAL CIRCUIT      OPEN
       MORTGAGE CORPORATION V.                                                 COURT
       JAMES G. BEEKMAN; ET AL.
       502009CA001458XXXXMBAW

7. 623 FEDERAL HOME LOAN                    HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    CLOSED
       MORTGAGE CORPORATION;                ISSUES/ASSUMPTIONS
       FEDERAL HOUSING FINANCE
       AGENCY; AND FEDERAL
       NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC;
       NEVADA NEW BUILDS, LLC; AND
       LAS VEGAS DEVELOPMENT
       GROUP, LLC
       2:15-CV-01338 GMN CWH




                                                        Page 69 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 610 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 624 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-2242-JAD

7. 625 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-02242

7. 626 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-02242-JAD-PAL

7. 627 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-02242

7. 628 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-02242

7. 629 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-02242-JAD-PAL

7. 630 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:13-CV-02344


                                                      Page 70 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                      Pg 611 of 845
Ditech Financial LLC                                                                                    Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address      Status of Case



7. 631 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-2242-JAD

7. 632 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-2242-JAD

7. 633 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-02242-JAD-PAL

7. 634 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SATICOY BAY
       LLC
       2:16-CV-2242-JAD-PAL

7. 635 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-01338-GMN-CWH

7. 636 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT      OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 637 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      FED. DIST. CT. - D. NEV.          OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381


                                                      Page 71 of 185 to Question 7
           19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 612 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:       Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


Caption of Suit and Case Number            Nature of Proceeding                Court or Agency and Address    Status of Case



7. 638 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381-GMN-VCF

7. 639 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 640 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 641 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 642 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 643 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381-GMN-VCF

7. 644 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381


                                                      Page 72 of 185 to Question 7
           19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 613 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:       Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


Caption of Suit and Case Number            Nature of Proceeding                Court or Agency and Address    Status of Case



7. 645 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 646 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 647 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02831-GMN-VCF

7. 648 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 649 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 650 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381-GMN-VCF

7. 651 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381-GMN-VCF


                                                      Page 73 of 185 to Question 7
           19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 614 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:       Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


Caption of Suit and Case Number            Nature of Proceeding                Court or Agency and Address    Status of Case



7. 652 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381 GMN-VCF

7. 653 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 654 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381

7. 655 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381-GMN-VCF

7. 656 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381-GMN-VCF

7. 657 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL HOME LOAN         ISSUES/ASSUMPTIONS
       MORTGAGE CORPORATION; AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION V. SFR
       INVESTMENTS POOL 1, LLC
       2:15-CV-02381-GMN-VCF




                                                      Page 74 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 615 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 658 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL NATIONAL          ISSUES/ASSUMPTIONS
       MORTGAGE ASSOCIATION; AND
       FEDERAL HOME LOAN
       MORTGAGE CORPORATION V.
       LAS VEGAS DEVELOPMENT
       GROUP
       16-CV-001187

7. 659 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL NATIONAL          ISSUES/ASSUMPTIONS
       MORTGAGE ASSOCIATION; AND
       FEDERAL HOME LOAN
       MORTGAGE CORPORATION V.
       LAS VEGAS DEVELOPMENT
       GROUP
       2:16-CV-01187

7. 660 FEDERAL HOUSING FINANCE           HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT    OPEN
       AGENCY; FEDERAL NATIONAL          ISSUES/ASSUMPTIONS
       MORTGAGE ASSOCIATION; AND
       FEDERAL HOME LOAN
       MORTGAGE CORPORATION V.
       LAS VEGAS DEVELOPMENT
       GROUP
       2:16-CV-01187-GMN-CWH

7. 661 FEDERAL NATIONAL MORTGAGE         FORECLOSURE                         HAMILTON SUPERIOR COURT 1       CLOSED
       ASSOCIATION ("FANNIE MAE") VS.
       GMAC MORTGAGE
       CORPORATION, A PENNSYLVANIA
       CORPORATION AND MORTGAGE
       ELECTRONIC REGISTRATION
       SYSTEMS, INC.
       29D01-1805-PL-004355

7. 662 FEDERAL NATIONAL MORTGAGE         ARM/RECOVERY                        SUPREME COURT OF NEW YORK       OPEN
       ASSOCIATION ("FANNIE MAE"), A
       CORPORATION ORGANIZED AND
       EXISTING UNDER THE LAW OF
       THE UNITED STATES OF AMERICA
       V. RICHARD MONGELLI, TONI
       MONGELLI F/K/A TONI VOGLER,
       MORTGAGE ELECTRONIC
       REGISTRATION SYSTEMS, INC.,
       ET AL.
       18481/12




                                                      Page 75 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 616 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 663 FEDERAL NATIONAL MORTGAGE         LOAN ADMINISTRATION -               PRESTON COUNTY CIRCUIT          OPEN
       ASSOCIATION C/O EMMANUEL D.       PAYMENT                             COURT
       VOCES, SAMUEL I. WHITE, P.C. V
       D. JEAN MOORE-LUKE V.
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION AND DITECH
       FINANCIAL, LLC
       17-C101

7. 664 FEDERAL NATIONAL MORTGAGE         FORECLOSURE                         WESTERN HOUSING COURT           OPEN
       ASSOCIATION V. BARBARA
       WILLIAMS
       18H79SP102125

7. 665 FEDERAL NATIONAL MORTGAGE         FORECLOSURE                         THIRTEENTH JUDICIAL CIRCUIT     CLOSED
       ASSOCIATION V. BEAU ROBERT                                            OF ALABAMA
       M. DOOLITTLE, KIMBERLY
       DOOLITTLE
       02-CV-2015-901262.00

7. 666 FEDERAL NATIONAL MORTGAGE         COLLECTIONS                         MAINE DISTRICT COURT - WEST     CLOSED
       ASSOCIATION V. CARLA THOMAS                                           BATH
       & ANDREW THOMAS

7. 667 FEDERAL NATIONAL MORTGAGE         FORECLOSURE                         CARBON COUNTY DISTRICT          OPEN
       ASSOCIATION V. DANIEL L. STILL;                                       COURT
       JENNY STILL; AND ANY PERSON
       IN POSSESSION
       DV-15-48

7. 668 FEDERAL NATIONAL MORTGAGE         FORECLOSURE                         JEFFERSON COUNTY CIRCUIT        OPEN
       ASSOCIATION V. DOROTHY                                                COURT
       MCDONALD V. FEDERAL
       NATIONAL MORTGAGE
       ASSOCIATION; DITECH
       FINANCIAL, LLC F/K/A DITECH
       MORTGAGE COMPANY, L.P. D/B/A
       DITECH SERVICING, LLC
       01-CV-2016-902209.00

7. 669 FEDERAL NATIONAL MORTGAGE         FORECLOSURE                         NORTHEASET HOUSING COURT        CLOSED
       ASSOCIATION V. EDWARD M.
       REGO AND EMANUELA R. REGO
       12-SP-3313

7. 670 FEDERAL NATIONAL MORTGAGE         FORECLOSURE                         NORTHEAST HOUSING COURT         CLOSED
       ASSOCIATION V. ELAINE SPANG
       16-SP-1923




                                                      Page 76 of 185 to Question 7
            19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                           Pg 617 of 845
Ditech Financial LLC                                                                                     Case Number:          19-10414

     Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding                Court or Agency and Address    Status of Case



7. 671 FEDERAL NATIONAL MORTGAGE              FORECLOSURE                        PENOBSCOT COUNTY SUPERIOR       OPEN
       ASSOCIATION V. FIRST MAGNUS                                               COURT
       FINANCIAL CORPORATION, JAY R.
       HAINES AND MORTGAGE
       ELECTRONIC REGISTRATION
       SYSTEMS, INC.
       BANSC-RE-16-68

7. 672 FEDERAL NATIONAL MORTGAGE              FORECLOSURE                        CUMBERLAND COUNTY               OPEN
       ASSOCIATION V. FIRST MAGNUS                                               SUPERIOR COURT
       FINANCIAL CORPORATION,
       MORTGAGE ELECTRONIC
       REGISTRATION CORPORATION
       AND ALICE B. CASSIDY
       PORSC-RE-16-257

7. 673 FEDERAL NATIONAL MORTGAGE              HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
       ASSOCIATION V. LN                      ISSUES/ASSUMPTIONS
       MANAGEMENT LLC SERIES 3085
       CASEY 201; AND CANYON
       WILLOW OWNERS ASSOCIATION
       2:16-CV-00203

7. 674 Federal National Mortgage              FORECLOSURE                        LEWISTON DISTRICT COURT         OPEN
       Association v. Mark S. Laskowski and
       Sarah Anne Lyons a/k/a Sarah A.
       Lyons f/k/a Sarah A. Laskowski and
       First Community Bank, GMAC
       Mortgage, LLC f/k/a GMAC Mortgage
       Corporation and State of Maine,
       Maine Revenue Services, Parties
       28815

7. 675 FEDERAL NATIONAL MORTGAGE              FORECLOSURE                        MAINE DISTRICT COURT - YORK     CLOSED
       ASSOCIATION V. MAUREEN K.
       MCNAMARA
       YORDC-RE-18-7

7. 676 FEDERAL NATIONAL MORTGAGE              FORECLOSURE                        CHESTERFIELD COUNTY             OPEN
       ASSOCIATION V. NELLIE J. SYLTE                                            CIRCUIT COURT
       CL18001641

7. 677 FEDERAL NATIONAL MORTGAGE              FORECLOSURE                        CHESTERFIELD COUNTY             CLOSED
       ASSOCIATION V. NELLIE J. SYLTE                                            CIRCUIT COURT
       GV18003025-00

7. 678 FEDERAL NATIONAL MORTGAGE              HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
       ASSOCIATION V. PREMIER ONE             ISSUES/ASSUMPTIONS
       HOLDINGS, INC.; JUN HUANG,
       INC.; WEIMIN MA; TICOR TITLE;
       DOES 1-X; AND ROE
       CORPORATION XI-XX
       A-18-767052-C




                                                          Page 77 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                      Pg 618 of 845
Ditech Financial LLC                                                                                      Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address        Status of Case



7. 679 FEDERAL NATIONAL MORTGAGE         FORECLOSURE                         HOUSING COURT WESTERN               CLOSED
       ASSOCIATION V. VINCENT M.                                             DIVISION
       LOMBARDI
       16H79SP003808

7. 680 FELICITA EL HASSAN VS. LIBERTY    FORECLOSURE                         IN THE CIRCUIT COURT OF THE         OPEN
       HOME EQUITY SOLUTIONS, INC.,                                          11TH JUDICIAL CIRCUIT IN AND
       ROBERTSON, ANSCHUTZ &                                                 FOR MIAMI-DADE COUNTY,
       SCHNEID, P.L.                                                         FLORIDA
       2017-011397-CA-01

7. 681 FERMAN, MARIA & CARLOS V.         LOAN ADMINISTRATION -               FED. DIST. CT. - S.D. TEX.          OPEN
       DITECH FINANCIAL LLC AND JEFF     PAYMENT                             (HOUSTON DIV)
       LEVA
       4:18-CV-00792

7. 682 FERNANDO MARTINEZ, MARIA          INSURANCE - FLOOD                   US DISTRICT COURT OF OREGON         OPEN
       MARTINEZV. DITECH FINANCIAL
       LLC
       3:17-CV-01875-BR

7. 683 FERRIER, JOSEPH V. DITECH         LOAN ADMINISTRATION -               14TH CIRCUIT COURT                  CLOSED
       FINANCIAL LLC                     PAYMENT
       17-3031-CH

7. 684 FHFA, FANNIE MAE, FREDDIE MAC     HOA/LIEN/TITLE                      UNITED STATES DISTRICT COURT        OPEN
       V. LAS VEGAS DEVELOPMENT          ISSUES/ASSUMPTIONS
       GROUP
       2:16-CV-01187

7. 685 FINANCE FACTORS, LIMITED V.       FORECLOSURE                         CIRCUIT COURT OF THE FIRST          CLOSED
       THEODORE TADAAKI MIYAMOTO,                                            CIRCUIT - HI
       UNITED STATES OF AMERICA -
       DEPARTMENT OF THE
       TREASURE - INTERNAL REVENUE
       SERVICE ADV. DITECH FINANCIAL
       LLC
       17-1-1459-JHC

7. 686 FINANCE OF AMERICA REVERSE        FORECLOSURE                         SUPREME COURT OF THE STATE          OPEN
       LLC V. ROBERT L TAYLOR,                                               OF NEW YORK
       SECRETARY OF HOUSING AND
       URBAN DEVELOPMENT, NYC
       PARKING VIOLATIONS BUREAU,
       NYC ENVIRONMENTAL CONTROL
       BOARD AND JOHN DOE
       708433/2016

7. 687 FINANCE OF AMERICA                FORECLOSURE                         SUPERIOR COURT OF NEW               OPEN
       STRUCTURED SECURITIES                                                 JERSEY, BURLINGTON COUNTY,
       ACQUISITION TRUST 2017-HB1 V.                                         CHANCERY DIVISION
       CHERYL ANN COCHRAN
       F-016141-18




                                                      Page 78 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 619 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 688 FINANCE OFAMERICA; REVERSE        COLLECTIONS                         IN THE 162ND DISTRICT COURT;    OPEN
       MORTGAGE,LLC VS. CELIA A                                              DALLAS COUNTY, TEXAS
       HOPKEN
       DC-16-16418

7. 689 FIRST GUARANTY MORTGAGE           ORIGINATION                         STATE OF MICHIGAN IN THE        OPEN
       CORPORATION, BY ITS                                                   CIRCUIT COURT FOR THE
       SERVICER, ROUNDPOINT                                                  COUNTY OF LAPEER
       MORTGAGE SERVICING
       CORPORATION, PLAINTIFF-
       COUNTER DEFENDANT V.
       FRANCISCO ARROYO, AN
       INDIVIDUAL, LISA ARROYO, AN
       INDIVIDUAL, MICHAEL J.
       IANNAMICO, AN INDIVIDUAL, ET
       AL.
       17-050621-CH

7. 690 FIRST MARINER BANK V.             HOA/LIEN/TITLE                      PRINCE GEORGE'S COUNTY          CLOSED
       ROSALIND L. WRIGHT, DERRICK       ISSUES/ASSUMPTIONS
       J. WRIGHT, EVERBANK AND
       DITECH FINANCIAL LLC F/K/A
       GREEN TREE SERVICING LLC
       CAE17-06471

7. 691 FLAGSTAR BANK, FSB V. ROBERT      FORECLOSURE                         DISTRICT COURT OF THE VIRGIN    OPEN
       J. CHAPUT                                                             ISLANDS
       1:13-CV-00008-WAL-GWC

7. 692 FLORENDO, JOHN VS.                LOSS MIT - LIQUIDIATION -           CLARK COUNTY DISTRICT COURT     CLOSED
       NATIONSTAR MORTGAGE LLC;          SHORT SALE/DIL
       NATIONAL DEFAULT SERVICING
       CORPORATION; AND DITECH
       FINANCIAL LLC
       A-17-762998-C

7. 693 FORDHAM, DEVONIA V. DITECH        EMPLOYMENT MATTER                   PHOENIX INDUSTRIAL              OPEN
       FINANCIAL LLC (AZ PAID SICK                                           COMMISSION OF ARIZONA
       LEAVE CLAIM)

7. 694 FORT APACHE HOMES, INC. V.        HOA/LIEN/TITLE                      REGIONAL JUSTICE CENTER         OPEN
       BANK OF AMERICA; ABSOLUTE         ISSUES/ASSUMPTIONS
       COLLECTION SERVICES LLC;
       ABSOLUTE COLLECTION
       SERVICES LLC; AND NATIONAL
       DEFAULT SERVICING
       CORPORATION
       A-13-686826-C

7. 695 FRANCE, NICHOLAS AND              COLLECTIONS                         SIXTH JUDICIAL CIRCUIT COURT    CLOSED
       GRETCHEN V. DITECH FINANCIAL,                                         OF FLORIDA
       LLC
       2017CA003314




                                                      Page 79 of 185 to Question 7
            19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                           Pg 620 of 845
Ditech Financial LLC                                                                                     Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding                Court or Agency and Address    Status of Case



7. 696 FRANCISCO PANCHAME V.                  LOAN ADMINISTRATION -              SUPERIOR COURT OF THE           CLOSED
       DITECH FINANCIAL, LLC AND U.S.         PAYMENT                            DISTRICT OF COLUMBIA
       BANK, NATIONAL ASSOCIATION
       2018 CA 002334 R(RP)

7. 697 Francois Denis Rey and Robert          FORECLOSURE                        HONOLULU                        OPEN
       Norton Moran v. BSI Financial
       Services; Ditech Financial LLC;
       Green Tree Servicing LLC; Bank Of
       America National Association; John
       Does 1-10; Jane Does 1-10; Doe
       Corporations 1-10; Doe Partnerships
       1-10; Doe Entities 1-10; an
       19-1-0122-01

7. 698 Frank A. Castillo and Bridget May v.   FORECLOSURE                        SUPERIOR COURT OF               OPEN
       World Savings Bank FSB; Wachovia                                          CALIFORNIA -- COUNTY OF SAN
       Mortgage, FSB; Wells Fargo Bank                                           BERNARDINO
       Southwest, N.A.; Wells Fargo Bank,
       N.A.; Wells Fargo Home Mortgage
       Inc.; Title Trust Deed Services Co.;
       American Title Insurance Company;
       et al.
       CIV-180123-CIV-DS1719082-ACC-
       151402

7. 699 FRANK PETRACCA V. DITECH               COLLECTIONS                        EIGHTEENTH JUDICIAL CIRCUIT     OPEN
       FINANCIAL LLC                                                             OF FLORIDA
       2016-CC-002114-20-S

7. 700 FRANKIE STOCKTON V. DITECH             INSURANCE -                        HANCOCK SUPERIOR COURT #2       OPEN
       [SIC]                                  HAZARD/PROPERTY
       30D02-1810-SC-000710

7. 701 FRANKLIN J. WINSKI V. GREEN            LOSS MIT - RETENTION - LOAN        BROOKE COUNTY CIRCUIT           OPEN
       TREE SERVICING LLC N/K/A               MOD                                COURT
       DITECH FINANCIAL LLC
       16-C-59

7. 702 FREDERICK J. NUZZO V.                  FORECLOSURE                        UNITED STATES DISTRICT COURT    OPEN
       ANTHONY N. RENZI, PRESIDENT &
       CHIEF EXECUTIVE OFFICER
       DITECH FINANCIAL LLC
       8:18-CV-2204-T-17JSS

7. 703 FREEMAN, PAUL AND JOHANNA V.           COLLECTIONS                        UNITED STATES DISTRICT          OPEN
       DITECH FINANCIAL, LLC FKA                                                 COURT
       GREEN TREE SERVICING, LLC
       17-CV-1324-ORL-41-RRS

7. 704 FU LUO                                 COMPLAINT                                                          CLOSED

7. 705 GAIL ELLAND/GERI HESS                  COMPLAINT                                                          CLOSED

7. 706 GARY P. BROTHERS/ PNC                  COMPLAINT                                                          CLOSED


                                                          Page 80 of 185 to Question 7
             19-10414-jlg          Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                            Pg 621 of 845
Ditech Financial LLC                                                                                          Case Number:         19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                Court or Agency and Address       Status of Case



7. 707 GARY STAINTHORP V. DITECH               FORECLOSURE                        WILLIAMSON                         OPEN
       FINANCIAL, LLC, FEDERAL
       NATIONAL MORTGAGE
       ASSOCIATION, RICHARD FLORES,
       AND PBREI, LLC
       18-1681-C368

7. 708 GARY W. LONG AND SUSAN M.               FORECLOSURE                        SUPERIOR COURT OF MAINE            OPEN
       LONG V. FEDERAL NATIONAL
       MORTGAGE ASSOCIATION

7. 709 GARZA, ERICA V. GREEN TREE                                                 TEXAS                              OPEN
       SERVICING LLC, ET AL

7. 710 GENA RICHARDS                           COMPLAINT                                                             OPEN

7. 711 GENEVIEVE HAY                           COMPLAINT                                                             CLOSED

7. 712 GEORGE KANARIS                          COMPLAINT                                                             OPEN

7. 713 GEORGE LANNON V. DITECH                 COLLECTIONS                        FOURTH JUDICIAL CIRCUIT OF         CLOSED
       FINANCIAL LLC                                                              FLORIDA
       2018-SC-149

7. 714 GEORGE MARTIN                           COMPLAINT                                                             OPEN

7. 715 GEORGE OHRBERG                          COMPLAINT                                                             OPEN

7. 716 George Steven Bashen & Janet            FORECLOSURE                        US DISTRICT COURT FOR THE          OPEN
       Emerson Bashen v. Ditech Fin. LLC                                          SOUTHERN DISTRICT OF TEXAS
       FDBA Green Tree Servicing LLC as
       Servicer & Attorney In Fact for the
       BNY Mellon f/k/a the Bank of NY, as
       Trustee for the Certificateholders of
       CWABS, Inc., Asset Backed
       Certificates 2005-9
       4:17-cv-02257

7. 717 GERMAINE WILLIAMS V. BANK OF            REO                                NEW YORK STATE DIVISION OF         CLOSED
       AMERICA, N.A.                                                              HUMAN RIGHTS
       10188580

7. 718 GILBERT MORALES AND BRIAN A.            FORECLOSURE                        122ND DISTRICT COURT,              OPEN
       BREWER - TRUSTEE V. DITECH                                                 GALVESTON TX
       FINANCIAL LLC
       18-CV-0376

7. 719 GLADYS JOSEPH V. DITECH                 FORECLOSURE                        FED. DIST. CT. - N.D. GA.          OPEN
       FINANCIAL LLC
       19-CV-00566




                                                           Page 81 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 622 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 720 GLENDA BRUNK V. CONSECO           FORECLOSURE                         UNITED STATES DISTRICT COURT    OPEN
       BANK INC. AND U.S. BANK N.A. AS
       TRUSTEE FOR CONSECO
       FINANCE HOME EQUITY LOAN
       TRUST 2002-A
       1:17-CV-00188-SNLJ

7. 721 GLENN SMYLY V. DITECH             COLLECTIONS                         SIXTH JUDICIAL CIRCUIT COURT    CLOSED
       FINANCIAL LLC                                                         OF FLORIDA
       2018-CA-0496

7. 722 GLENN SMYLY V. DITECH             COLLECTIONS                         SIXTH JUDICIAL CIRCUIT COURT    OPEN
       FINANCIAL LLC                                                         OF FLORIDA
       2018-CA-2495

7. 723 GMAC MORTGAGE, LLC F/K/A          COLLECTIONS                         OHIO SUPREME CT.                OPEN
       GMAC MORTGAGE CORPORATION
       D/B/A DITECH.COM V. RICHARD M.
       GIULIANO.
       2018-1165

7. 724 GMAC MORTGAGE, LLC V. MELVIN      FORECLOSURE                         EIGHTEENTH JUDICIAL CIRCUIT     CLOSED
       L STEVENS, PAUL RUBEY, DEER                                           OF FLORIDA
       RUN PROPERTY OWNERS
       ASSOCIATION, INC., DEER RUN
       HOMEOWNERS ASSOCIATION
       #9A, INC., ELAVON INC. A/K/A
       NOVA INFORMATION SYSTEMS
       AND UNKNOWN
       TENANTS/OWNERS
       2009-CA-002323

7. 725 GMAC MORTGAGE, LLC V.             FORECLOSURE                         FRANKLIN CIRCUIT COURT          OPEN
       MICHELLE ENGLISH, ET AL
       09-CI-805

7. 726 GMAC MORTGAGE, LLC, ITS           FORECLOSURE                         JACKSON COUNTY CIRCUIT          CLOSED
       SUCCESSOR AND/OR ASSIGNS V.                                           COURT
       DAVID BRIAN SMITH; UNITED
       STATES OF AMERICA; ET AL.
       12-5886-E2

7. 727 GMAC MORTGAGE, LLC. V.            FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       WINSOME COOMBS AND NEW
       YORK CITY ENVIRONMENTAL
       CONTROL BOARD, NEW YORK
       CITY TRANSIT ADJUDICATION
       BUREAU, PEOPLE OF THE STATE
       OF NEW YORK AND JOHN DOE
       2017-08030




                                                      Page 82 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 623 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 728 GMAC MORTGAGE. LLC                FORECLOSURE                         SUPREME COURT OF THE STATE      OPEN
       (SUCCESSOR BY MERGER TO                                               OF NEW YORK
       GMAC MORTGAGE
       CORPORATION) V. SCOTT
       BANDREMER, LAURIE
       BANDREMER, JPMORGAN CHASE
       BANK, N.A., ET AL.
       034195/2011

7. 729 GOERTEMILLER, ROGER W. AND        CHAPTER 13                          US DISTRICT COURT FOR THE       CLOSED
       PAULA KAY V. DITECH FINANCIAL,                                        NORTHERN DISTRICT OF TEXAS
       LLC, F/K/A GREEN TREE
       SERVICES, LLC
       318CV0493G

7. 730 GRADY MCNAIR AND ELIZABETH        LOAN ADMINISTRATION -               SUPERIOR COURT OF NORTH         OPEN
       MCNAIR V. DITECH FINANCIAL LLC    BILLING STATEMENTS                  CAROLINA
       18-CVS-3037

7. 731 GRANT BROWN                       COMPLAINT                                                           CLOSED

7. 732 GREAT HOMES GROUP LLC V.          HOA/LIEN/TITLE                      SUPREME COURT OF NEW YORK       OPEN
       GMAC MORTGAGE, LLC, JP            ISSUES/ASSUMPTIONS
       MORGAN CHASE BANK, N.A.
       6755/2016

7. 733 GREEN TREE SERVICING LLC,         FORECLOSURE                         HAMPTON COUNTY COURT OF         OPEN
       N/K/A DITECH FINANCIAL, LLC V.                                        COMMON PLEAS
       DEMETRIA A. GRANT, NOW
       NAMED DEMETRIA A. GORDON
       2015-CP-25-171

7. 734 GREEN TREE SERVICING, LLC         FORECLOSURE                         CIRCUIT COURT (O`AHU FIRST      OPEN
       (NOW KNOWN AS DITECH                                                  CIRCUIT)
       FINANCIAL, LLC) V. ROSY
       ESPRECION THOMAS; APRIL
       ROSE ANUHEA (THOMAS)
       GARCIA; BRADLEY SCOTT
       THOMAS; UNITED STATES OF
       AMERICA; ET AL.
       13-1-2392-09 (JHC)

7. 735 GREENE, BEVERLY - 2200076204      FORECLOSURE                         BELL COUNTY CIRCUIT COURT       OPEN
       15-CI-00003

7. 736 GREG FRISBEY                      COMPLAINT                                                           CLOSED

7. 737 GREG HOGAN                        COMPLAINT                                                           OPEN

7. 738 GREGORIO HERNANDEZ V.             LOSS MIT - RETENTION - LOAN         UNITED STATES DISTRICT COURT    CLOSED
       DITECH FINANCIAL, LLC             MOD
       2:18-CV-13805-JLL-JAD




                                                      Page 83 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                       Pg 624 of 845
Ditech Financial LLC                                                                                      Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address        Status of Case



7. 739 GREGORY C. MORSE V. CODILIS &      LOAN ADMINISTRATION -              FED. DIST. CT. - E.D. TEX. TEXAS    CLOSED
       STAWIARSKI, P.C., DITECH           SERVICE TRANSFER
       FINANCIAL, LLC AND DITECH
       FINANCIAL, LLC, NA
       4:16-CV-00279-ALM-CAN & 4:16-CV-
       00346

7. 740 GREGORY C. MORSE V. DITECH         LOAN ADMINISTRATION -              FED. DIST. CT. - E.D. TEX.          OPEN
       FINANCIAL, LLC, AUCTION.COM,       SERVICE TRANSFER
       INC., DAVID STOCKMAN, SHELLY
       ORTOLANI, PHILLIP PIERCEALL
       4:18-CV-00655-ALM-CAN

7. 741 GREGORY GALLAGHER V DITECH         INSURANCE -                        WAYNE COUNTY CIRCUIT COURT          OPEN
       FINANCIAL, LLC                     HAZARD/PROPERTY
       18-004635-CZ

7. 742 GREGORY STILLER                    COMPLAINT                                                              OPEN

7. 743 GRIFFITH, PATRICK AND CONNIE       ESCROW                             COURT OF APPEALS                    OPEN
       V. GMAC MORTGAGE LLC AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION
       2011-20256-158

7. 744 GRIFFITH, PATRICK AND CONNIE       ESCROW                             COURT OF APPEALS                    OPEN
       V. GMAC MORTGAGE LLC AND
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION
       2011-20256-158

7. 745 GUILLERMO DE LOS COBOS AND         LOSS MIT - RETENTION - LOAN        US DISTRICT COURT FOR THE           OPEN
       MIRIAM DE LOS COBOS V              MOD                                SOUTHERN DISTRICT OF TEXAS
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION
       4:18-CV-01421

7. 746 GUTIERREZ, RUBEN AND               FORECLOSURE                        DISTRICT COURT FOR DALLAS           CLOSED
       ANGELICA M. V. DITECH                                                 COUNTY,
       FINANCIAL LLC F/K/A GREEN
       TREE SERVICING LLC
       DC-17-09194

7. 747 GWENDOLYN THOMAS                   COMPLAINT                                                              CLOSED

7. 748 HAILE OGBAZGHI V. DITECH           COLLECTIONS                        SUPERIOR COURT OF                   OPEN
       FINANCIAL LLC AND DOES 1                                              CALIFORNIA
       THROUGH 50 INCLUSIVE
       17CV319858




                                                      Page 84 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 625 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 749 HAMILTON, LARRY V. MARK           PROPERTY PRESERVATION               UNITED STATES COURT OF          OPEN
       STODOLA, IN HIS OFFICIAL                                              APPEALS FOR THE EIGHTH
       CAPACITY AS MAYOR OF THE                                              CIRCUIT
       CITY OF LITTLE ROCK,
       ARKANSAS; THE CITY OF LITTLE
       ROCK, ARKANSAS; BRITTATNY
       GODFREY; MITCHEL JACKSON;
       DITECH FINANCIAL LLC; GREEN
       TREE SERVICING LLC; KAMAL
       ELLIS; ET AL.
       18-2162

7. 750 HANSEN, CHRISTOPHER V.            EMPLOYMENT MATTER                   U.S. EQUAL EMPLOYMENT           OPEN
       WALTER INVESTMENT                                                     OPPORTUNITY COMMISSION
       MANAGEMENT CORP. (EEOC
       CHARGE)
       530-2018-00208

7. 751 HANSON, KEVIN V. GREEN TREE       LOSS MIT - RETENTION - LOAN         SUPREME COURT CALIFORNIA        CLOSED
       FINANCIAL                         MOD
       15CV0310

7. 752 HARMON, GARY VS. DITECH           CREDIT REPORTING                    UNITED STATES DISTRICT COURT    CLOSED
       FINANCIAL, LLC FKA GREEN TREE
       SERVICING, LLC; EXPERIAN
       INFORMATION SOLUTIONS, INC.;
       AND TRANSUNION, LLC
       2:18-CV-00870

7. 753 HAROLD AND SHAUNA HARRIS V.       FORECLOSURE                         U.S. DISTRICT COURT             CLOSED
       BANK OF NEW YORK MELLON,
       KORDE & ASSOCIATES P.C.,
       WALTER INVESTMENT
       MANAGEMENT CORP. AND
       DITECH, A WALTER COMPANY
       4:17-CV-10811-TSH

7. 754 HAROLD BAILEY                     COMPLAINT                                                           CLOSED

7. 755 HAROLD BRADLEY V. DITECH          LOSS MIT - RETENTION - LOAN                                         OPEN
       FINANCIAL LLC, GREEN TREE         MOD
       SERVICING LLC; U S BANK, N A;
       US BANCORP, NA
       16CV28496

7. 756 HAROLD ZAMILUS V. DITECH          FORECLOSURE                         NORFOLK COUNTY SUPERIOR         OPEN
       FINANCIAL, LLC AND PHU THAI HO                                        COURT
       1682CV01171

7. 757 HARRIET (DOROTHY) WILSON          COMPLAINT                                                           OPEN

7. 758 HARRIET (DOROTHY) WILSON          COMPLAINT                                                           CLOSED

7. 759 HARVEY LYONS VS. DITECH           LOAN ADMINISTRATION -               SUPERIOR COURT OF               CLOSED
       FINANCIAL LLC                     PAYMENT                             CALIFORNIA


                                                      Page 85 of 185 to Question 7
            19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                            Pg 626 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                Court or Agency and Address    Status of Case



7. 760 HAZEL R. ALLEN, BY THE                  COLLECTIONS                        CIRCUIT COURT OF                OPEN
       EXECUTRIX OF HER ESTATE, TIA                                               GREENBRIER COUNTY, WV
       MADDOX V. WELLS FARGO BANK
       N.A. AS TRUSTEE FOR LAKE
       COUNTRY MORTGAGE LOAN
       TRUST 2006-HE1
       18-C-153(B)

7. 761 HEATHER OESTERN                         COMPLAINT                                                          OPEN

7. 762 Heather Olson v. New Residential        FORECLOSURE                        MONTGOMERY                      OPEN
       Mortgage, LLC, Successor in Interest
       by Assignment to Ditech Financial,
       LLC, f/k/a Green Tree Servicing, LLC,
       Successor in Interest by Assignment
       to Ocwen Loan Servicing, LLC,
       Successor in Interest by Assignment
       to GMAC Mo
       2019-01653

7. 763 HEATHER PETTY                           COMPLAINT                                                          CLOSED

7. 764 HEBER & SILVIA ARRIAGA                  COMPLAINT                                                          CLOSED

7. 765 HECTOR GONZALEZ - WALTER                                                   TEXAS                           OPEN
       LEGACY - MISCELLANEOUS
       MATTERS

7. 766 HECTOR GONZALEZ - WALTER                SERVICING LITIGATION               TEXAS                           OPEN
       LEGACY - MISCELLANEOUS
       MATTERS

7. 767 HECTOR QUINONES                         COMPLAINT                                                          CLOSED

7. 768 HELEN CRAIGO V. BANK OF                 FORECLOSURE                        KANAWHA COUNTY CIRCUIT          OPEN
       AMERICA, N.A., AND DITECH                                                  COURT
       FINANCIAL LLC

7. 769 HELEN HAYES AND FRANCES                 ESCROW                             SEVENTH JUDICIAL CIRCUIT        OPEN
       HAYES V. DITECH FINANCIAL LLC                                              COURT OF FLORIDA
       2017-454-CA

7. 770 HELTON, LARRY AND SHERYL                FORECLOSURE                        18TH JUDICIAL CIRCUIT COURT     CLOSED
       ADV. BANK OF AMERICA                                                       OF FLORIDA
       05-2013-CA-27073

7. 771 HENRY MAURISS, THREE GALS               LOSS MIT - RETENTION - LOAN        SUPERIOR COURT OF ORANGE        OPEN
       CAPITAL, LLC V. CLEAR RECON             MOD                                COUNTY
       CORP; DITECH FINANCIAL LLC; U
       S BANK, N A, AS TRUSTEE FOR
       IRWIN HOME EQUITY LOAN
       TRUST 2004-1; AND DOES 1
       THROUGH 20 INCLUSIVE
       30-2017-0096-1943-CU-OR-CJC




                                                           Page 86 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 627 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 772 HERMANSON, RICHARD AND            INSURANCE -                         CIRCUIT COURT                   CLOSED
       MISTY V. DITECH FINANCIAL LLC     HAZARD/PROPERTY
       2017CV000071

7. 773 HILLSBOROUGH COUNTY               FORECLOSURE                         HILLSBOROUGH                    OPEN
       POLITICAL SUBDIVISION OF THE
       STATE OF FLORIDA V. DITECH
       FINANCIAL LLC
       CE18001061

7. 774 HOCKESSIN HOLDINGS, INC., AS      FORECLOSURE                         DENTON COUNTY DISTRICT          OPEN
       TRUSTEE V. DITECH FINANCIAL,                                          COURT
       LLC F/K/A GREEN TREE
       SERVICING, LLC
       18-4803-393

7. 775 HOLM INTERNATIONAL                HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT     OPEN
       PROPERTIES LLC V. BANK OF         ISSUES/ASSUMPTIONS
       NEW YORK MELLON; HOME LOAN
       INVESTMENT BANK FSB; AND
       HOUSEHOLD FINANCE REALTY
       CORPORATION OF NEVADA
       A-15-716875-C

7. 776 HOLM INTERNATIONAL                HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT     OPEN
       PROPERTIES LLC VS. BANK OF        ISSUES/ASSUMPTIONS
       NEW YORK MELLON; HOUSEHOLD
       FINANCE REALTY CORPORATION
       OF NEVADA; AND EMERALD
       GARDENS OWNERS ASSOCIATION
       A-15-716948-C

7. 777 HOLM INTERNATIONAL                HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT     OPEN
       PROPERTIES V. BANK OF NEW         ISSUES/ASSUMPTIONS
       YORK MELLON; EMERALD
       GARDENS OWNERS
       ASSOCIATION; AND HOUSEHOLD
       FINANCE REALTY CORPORATION
       OF NEVADA
       A-15-716948-C

7. 778 HOMEBRIDGE FINANCIAL              FORECLOSURE                         SUPREME COURT OF NEW YORK       OPEN
       SERVICES, INC. V. EMANUEL N.
       JAKAKAS, SLOMINS, INC., ET AL.
       602634/2018

7. 779 HOMEBUYERS INCORPORATED V.        FORECLOSURE                         LANCASTER COUNTY COURT          OPEN
       SUZANNE AMBER WILHELM AND
       J. DOE (REAL NAME UNKNOWN)
       C02CI180005186




                                                      Page 87 of 185 to Question 7
             19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                             Pg 628 of 845
Ditech Financial LLC                                                                                       Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address    Status of Case



7. 780 HOMETOWN OAK TREE RANCH,                 PROPERTY PRESERVATION              SAN DIEGO COUNTY - SUPERIOR     OPEN
       LLC, A DELAWARE LLC DBA                                                     COURT - CENTRAL DIVISION, CA
       HOMETOWN OAK TREE RANCH
       AND OAK TREE RANCH MHC AS
       SUCCESSOR IN INTEREST TO
       OAK TREE RANCH, INC., A
       CALIFORNIA CORPORATION vs.
       JOHN COSTIGAN; SAN DIEGO
       REAL
       ESTATE CONNECTION, et al.
       Case # 37201800016775CLUDCTL

7. 781 HOUSE, MELISSA ADV. GREEN                SERVICING LITIGATION               CIRCUIT COURT                   OPEN
       TREE SERVICING LLC, DITECH
       FINANCIAL, LLC; WALTER
       INVESTMENT MANAGEMENT
       CORP; BEST INSURORS, INC.,; ALL
       OF THE MID-STATE TRUSTS
       2014-357

7. 782 Howard Jaffe, as Sole Remaining          FORECLOSURE                        SUPERIOR COURT, COUNTY OF       OPEN
       Trustee under that certain trust                                            LOS ANGELES (STANLEY MOSK
       established by that certain Order of                                        CORUTHOUSE)
       the Superior Court for the State of
       California for the County of Los
       Angeles, dated September 13, 1994
       in the Matter of the Estate of Edward
       V. Hamilton,
       BC661920

7. 783 Howard Munk v. Ditech Financial,         PERSONAL INJURY/PROPERTY           SUPERIOR COURT OF NEW           OPEN
       LLC, successor by merger to Green        DAMAGE                             JERSEY
       Tree Servicing, LLC ("DITECH");
       Wilmington Saving Fund Society,
       FSB d/b/a Christiana Trust, Not
       Individually, but as Trustee for
       Pretium Mortgage Acquisition Trust
       ("WILMINGTON"), et al.
       L-790-18

7. 784 Hubbard, Donald v. Ditech Mortgage       LOSS MIT - RETENTION - LOAN        SUPERIOR COURT CALIFORNIA       CLOSED
       Corp; The Bank of New York as            MOD
       Trustee for the Certificate Holders
       CWABS, Inc., Asset-Backed
       Certificates, Series 2005-9; Mortgage
       Electronic Registration Systems, Inc.;
       Recontrust Company, N.A. Inc.; and
       Does 1 through 5

7. 785 HURLEY SMITH                             COMPLAINT                                                          CLOSED




                                                            Page 88 of 185 to Question 7
             19-10414-jlg          Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                             Pg 629 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                 Court or Agency and Address    Status of Case



7. 786 Ian Michael Smith and Eileen Smith       LOSS MIT - RETENTION - LOAN         SUPERIOR COURT OF               OPEN
       v. Ditech Financial LLC; Select          MOD                                 CALIFORNIA
       Portfolio Servicing, Inc.; The Bank of
       New York Mellon FKA The Bank of
       New York as Trustee for the
       Certificate Holders of CWBS Inc.,
       Asset-Backed Certificates, Series
       2007-2, et al.
       CIVDS1813141

7. 787 IN RE ELIZABETH TATE V. DITECH           CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       FINANCIAL LLC F/K/A GREEN                                                    COURT
       TREE SERVICING LLC,
       RUSHMORE LOAN MANAGEMENT
       SERVICE, TRUSTEE CORPS AND
       DOES 1-50, INCLUSIVE
       17-90059-MM

7. 788 IN RE THE MATTER OF: GARY                HOA/LIEN/TITLE                      SUPERIOR COURT OF               CLOSED
       DOUGLAS V. DITECH FINANCIAL              ISSUES/ASSUMPTIONS                  CALIFORNIA COUNTY OF
       LLC                                                                          ORANGE-CENTRAL JUSTICE
       30-2017-00937507                                                             CENTER

7. 789 IN RE WILSON L CLOW AND                  HOA/LIEN/TITLE                      THE UNITED STATES               OPEN
       LYNNE A CLOW V. THE BANK OF              ISSUES/ASSUMPTIONS                  BANKRUPTCY COURT - OREGON
       NEW YORK MELLON TRUST
       COMPANY, NA AS TRUSTEE V,
       LYNN A CLOW ET AL
       WILSON L CLOW, JR AND LYNNE
       A CLOW V. DITECH FINANCIAL LLC
       16-06069-TMR

7. 790 IN RE: DOLORES YEE V. THE                FORECLOSURE                         SUPERIOR COURT OF               OPEN
       MORTGAGE LAW FIRM PLC;                                                       CALIFORNIA, COUNTY OF SANTA
       DITECH; SPECIALIZED LOAN                                                     CLARA
       SERVICING; BANK OF AMERICA
       1-14-CV-261926

7. 791 IN RE: AEIDA C NUNEZ, DEBTOR             CHAPTER 13                          U.S. BANKRUPTCY COURT,          OPEN
       17-21018-LMI                                                                 SOUTHERN DISTRICT OF
                                                                                    FLORIDA (MIAMI)

7. 792 IN RE: AIELLO, SAVATORE                  LOAN ADMINISTRATION -               11TH JUDICIAL CIRCUIT COURT     CLOSED
       2012 09830 CA 27                         PAYMENT                             OF FLORIDA

7. 793 IN RE: ALLAN V. COMRIE                   LOAN ADMINISTRATION -               UNITED STATES BANKRUPTCY        CLOSED
       16-BK-01881-ABB                          PAYOFFS                             COURT

7. 794 IN RE: ALVAREZ, MAXIMO A. AND            CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       ANA M.                                                                       COURT
       16-12042

7. 795 IN RE: AMY VALESKO AND RICK              CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       VALESKO                                                                      COURT
       12-41210


                                                             Page 89 of 185 to Question 7
             19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                             Pg 630 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                 Court or Agency and Address    Status of Case



7. 796 IN RE: ANGEL LUIS RIBULOTTA              CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       AND ALENTINA MULLER,                                                         COURT
       DEBTORS; ANGEL LUIS
       RIBULOTTA V. DITECH FINANCIAL,
       LLC
       17-00149

7. 797 IN RE: ANTONIO POLVOROSA                 CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       11-21229-MKN                                                                 COURT DISTRICT OF NEVADA

7. 798 IN RE: ARTURO ESCOBAR AND                CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       VICTORIA ESCOBAR - 2200047149                                                COURT -NEVADA
       13-20555-MKN

7. 799 IN RE: AUGUSTUS E. ERSKINE               LOSS MIT - RETENTION - LOAN         UNITED STATES BANKRUPTCY        OPEN
       AND ILENE A. YANCY - ERSKINE             MOD
       12-31342

7. 800 IN RE: AVIS MICHALE HURD                 CHAPTER 13                          BANKR. S.D. TEX.                CLOSED
       17-34174

7. 801 IN RE: BEATRICE FLUCAS,                  CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DEBTOR                                                                       COURT FOR THE DISTRICT OF
       16-24178 DER                                                                 MARYLAND

7. 802 IN RE: BIRDI, BHUPINDER SINGH            CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       AND BIRDI, BALWINDER KAUR                                                    COURT MIDDLE DISTRICT OF
       11-13959                                                                     FLORIDA

7. 803 IN RE: BOSWELL, JERRY GLEN,              CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DEBTOR: COX, RICHARD L.,                                                     COURT
       TRUSTEE V. DITECH FINANCIAL,
       LLC AND JERRY GLEN BOSWELL
       17-01110

7. 804 IN RE: BROOKS, JAMES, DEBTOR             CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       V. DITECH FINANCIAL LLC                                                      COURT
       17-03160

7. 805 IN RE: CELESTINA A. VESPIA               CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       BKS-11-17122-ABL                                                             COURT

7. 806 IN RE: CHARLES MILLER AND                COLLECTIONS                         UNITED STATES BANKRUPTCY        OPEN
       SHEILA MILLER                                                                COURT
       11-11026

7. 807 In re: Charles Olisekeni Anyadike,       CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       Debtor v. Bank of New York Mellon, a                                         COURT
       corporation; Bayview Loan Servicing,
       LLC, a limited liability company; Bank
       of America, N.A., a corporation,
       Ditech Financial LLC, a limited
       company, and DOES 1-10 inclusive
       18-AP-01247




                                                             Page 90 of 185 to Question 7
             19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                            Pg 631 of 845
Ditech Financial LLC                                                                                       Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                 Court or Agency and Address    Status of Case



7. 808 IN RE: CHERY EUREKA ADAMS-              CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       BRIDGES, DEBTOR V.                                                          COURT
       CARRINGTON MORTGAGE
       SERVICES LLC, DITECH
       FINANCIAL LLC, CWABS INC.
       ASSET-BACK CERTIFICATES
       TRUST 2005-1
       18-AP-90176

7. 809 IN RE: CHRIS A. PRIOR AND               CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       SAMANTHA J. PRIOR                                                           COURT
       11-10139

7. 810 IN RE: CLEAVELAND, MARY L.              CHAPTER 13                          U.S.B.C. CENTRAL DISTRICT OF    CLOSED
       1:16-BK-11840 MB                                                            CALIFORNIA, SAN FERNANDO
                                                                                   VALLEY DIVISION

7. 811 IN RE: COREY TYRONE GLENN               CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       AND CAROLYN YVONNE JOHNSON                                                  COURT
       09-07096

7. 812 IN RE: CORY JOHN SWAP AND               ORIGINATION                         UNITED STATES BANKRUPTCY        CLOSED
       NICOLE NAOMI FYTEN-SWAP                                                     COURT
       18-41628

7. 813 IN RE: CUBA TIMBER CO., INC.,           CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       DEBTOR; ANDRE M. TOFFEL,                                                    COURT
       CHAPTER 7 TRUSTEE V. DITECH
       FINANCIAL LLC
       18-00204-DSC

7. 814 IN RE: DANIEL BENYAMIN A/K/A            CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DANIEL BENYAMINOV D/B/A                                                     COURT
       BENYAMIN CONSTRUCTION &
       REMODELING, LLC AND LUCY
       BENYAMIN D/B/A BENYAMIN
       CONSTRUCTION & REMODELING,
       LLC
       17-12677

7. 815 In Re: Dawn D. Dillon Estate v.         FORECLOSURE                         UNITED STATES DISTRICT COURT    OPEN
       Bayview Loan Servicing, LLC; Bank
       of New York Mellon Trustee to the
       CWALT, Inc. Alternative Loan Trust
       2007-7T2; First Magnus Financial
       Corp.; JP Morgan Chase; Mortgage
       Electronic Registration Systems, Inc/
       (MERS), et al.
       2:18-cv-01582

7. 816 IN RE: DEBRA ELIZABETH RHIVER,          FORECLOSURE                         BANKR. N.D. GA.                 OPEN
       DEBTOR V. DITECH FINANCIAL LLC
       19-05019




                                                            Page 91 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 632 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 817 IN RE: DELORES CRUTCHER           CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       10-29586-LED                                                          COURT

7. 818 IN RE: DENISE BARROW              CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       18-64937                                                              COURT

7. 819 IN RE: DEOLALL AND                CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       MITHLESHWARIE MOTI                                                    COURT
       12-07227

7. 820 IN RE: DOGAN & AIFER ABLAI,       LOSS MIT - RETENTION - LOAN         UNITED STATES BANKRUPTCY        CLOSED
       DEBTORS; DOGAN & AIFER ABLAI      MOD                                 COURT
       V. DITECH FINANCIAL LLC
       18-01176-KCF

7. 821 IN RE: DOMINGUEZ, RAFAEL          CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       16-23060                                                              COURT

7. 822 IN RE: DONALD LELAND DRIVER       CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       AND ROSARIO OLIVER DRIVER                                             COURT
       16-10774

7. 823 IN RE: DULA, ROSALIE, DEBTOR V.   CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DITECH FINANCIAL LLC AND                                              COURT
       WELLS FARGO BANK, N.A. AS
       TRUSTEE FOR GREEN TREE
       MORTGAGE LOAN TRUST 2005-
       HE1.
       18-00014

7. 824 IN RE: DWIGHT GEORGE SULC,        CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DEBTOR V. THE BANK OF NEW                                             COURT
       YORK MELLON FKA THE BANK OF
       NEW YORK, AS TRUSTEE (CWALT
       05-00003CB), HSBC BANK USA,
       NAT'L ASSOC., AS TRUSTEE FOR
       DEUTSCHE ALT-A SECURITIES,
       INC., ET AL.
       18-01093

7. 825 IN RE: EDGAR CLARENCE             CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       STEWART, III                                                          COURT
       15-04025

7. 826 IN RE: ELENA AZUGARAY             CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       11-39867                                                              COURT

7. 827 IN RE: ELIZABETH A. OWENS-        CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       WOOD                                                                  COURT




                                                      Page 92 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 633 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 828 IN RE: EPIFANIO CASTILLO,         CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DEBTOR/PLAINTIFF V. NEW PENN                                          COURT
       FINANCIAL, LLC DBA SHELLPOINT
       MORTGAGE SERVICING;
       CITIMORTGAGE, INC.; GREEN
       TREE SERVICING, LLC; DITECH
       FINANCIAL LLC AND FHLMC VPC
       198746
       18-01013

7. 829 IN RE: FRANCISCO REAL-LOPEZ       CHAPTER 13                          U.S. BANKRUPTCY COURT,          CLOSED
       BK-S-12-12983-ABL                                                     DISTRICT OF NEVADA

7. 830 IN RE: GLADYS JOSEPH              LOAN ADMINISTRATION -               GEORGIA                         CLOSED
                                         PAYMENT

7. 831 IN RE: GREGORY YEE, DEBTOR V.     CHAPTER 13                          US BANKRUPTCY COURT             OPEN
       DEUTSCHE BANK TRUST
       COMPANY AMERICAS; OCWEN
       LOAN SERVICING, LLC; DITECH
       FINANCIAL, LLC; RESIDENTIAL
       FUNDING COMPANY LLC;
       ONEWEST BANK, FSB; ONEWEST
       BANK, A DIVISION OF CIT BANK,
       N.A.; ET AL.
       2009-33269; ADVERSARY # 15-
       03050

7. 832 IN RE: HENDON, JEFFREY            CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       17-30717                                                              COURT

7. 833 IN RE: HIRAM MARCIAL, JR. AND     CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DOROTHY TRIPLETT, DEBTORS V.                                          COURT
       SELECT PORTFOLIO SERVICING,
       INC. AS SERVICER FOR U.S.
       BANK, NATIONAL ASSOCIATION
       AND ONEMAIN FINANCIAL, ITS
       SUCCESSORS AND ASSIGNS
       (N/K/A) DITECH FINANCIAL LLC
       18-02003-MJK

7. 834 IN RE: JEFFERY J. BRASHER V.      CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DITECH FINANCIAL LLC AND U.S.                                         COURT
       BANK NATIONAL ASSOCIATION
       18-3054

7. 835 IN RE: JIMMIE CLYDE PRESLEY       CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       AND MAMIE PRESLEY, DEBTORS                                            COURT
       V. DITECH FINANCIAL LLC
       18-08029

7. 836 IN RE: JOSEPH WILLIAMS            CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       12-20158                                                              COURT




                                                      Page 93 of 185 to Question 7
           19-10414-jlg         Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 634 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 837 IN RE: KARIN A. REMINGTON V.      LOAN ADMINISTRATION -               BANKR. MD. MARYLAND             CLOSED
       DITECH FINANCIAL LLC F/K/A        PAYMENT
       GREEN TREE SERVICING LLC
       ADV CASE #: 1700022

7. 838 IN RE: KEVIN DEAN GRIMES;         CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       LINDA ANN GRIMES                                                      COURT
       14-11953

7. 839 IN RE: KYLE J. STARING            CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       14-61522                                                              COURT

7. 840 IN RE: LAURA DENISE               CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       WASHINGTON, DEBTOR V.                                                 COURT
       DITECH FINANCIAL LLC FKA
       GREEN TREE SERVICING LLC
       14-36633

7. 841 IN RE: LAURA PUI LUNG ANDERS,     CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DEBTOR V. DITECH FINANCIAL                                            COURT
       LLC FKA GREEN TREE SERVICING
       LLC
       18-01090-BTB

7. 842 IN RE: LEHMAN BROTHERS            CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       HOLDING, INC.                                                         COURT
       08-13555 (SCC)

7. 843 IN RE: LEWIS, WILLIAM G. AND      CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       NIKITRESS V, DEBTORS                                                  COURT
       12-18761

7. 844 IN RE: LIDOINE PEREZ AND          CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       GUADALUPE PEREZ, DEBTORS V.                                           COURT
       GREEN TREE SERVICING, DITECH
       FINANCIAL LLC
       18-02018

7. 845 IN RE: LOREN T. FLYNN AND KELLI   CHAPTER 13                          UNITED STATES DISTRICT COURT    OPEN
       M. FLYNN, DEBTORS V. DITECH
       FIANANCIAL LLC
       A.P. 16-01103

7. 846 IN RE: LOU JEAN BARROW            CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       16-40525                                                              COURT

7. 847 IN RE: LOWDERMILK, TERENCE,       CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       DEBTOR V. DITECH FINANCIAL,                                           COURT
       LLC F/K/A GREEN TREE
       SERVICING, LLC
       17-01048

7. 848 IN RE: LOWELL A. MOFFIT           CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       12-21494                                                              COURT




                                                      Page 94 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 635 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 849 IN RE: LUIS CARBAJAL, DEBTOR      CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       V. DEUTSCHE BANK NATIONAL                                             COURT
       TRUST COMPANY AS TRUSTEE
       FOR FFMLT TRUST 2005-FF8,
       MORTGAGE PASS-THROUGH
       CERTIFICATES, SERIES 2005-FF8,
       SPECIALIZED LOAN SERVICING,
       DITECH FINANCIAL AND BANK OF
       AMERICA.
       17-01117

7. 850 IN RE: MARCO PADILLA AND          LOAN ADMINISTRATION -               SUPERIOR COURT OF GEORGIA       OPEN
       SHANDA PADILLA                    SERVICE TRANSFER

7. 851 IN RE: MARGARET A.                CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       MCCLUSKEY, DEBTOR V. DITECH                                           COURT
       FINANCIAL LLC F/K/A GREEN
       TREE SERVICING LLC
       18-226JKF

7. 852 IN RE: MARIA DE LOS ANGELES       CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       VILLEGAS, DEBTOR V. DITECH                                            COURT
       FINANCIAL LLC; SECURITY
       FEDERAL CREDIT UNION; ENT
       CREDIT UNION
       17-01257

7. 853 IN RE: MARSHALL, BRIAN K.,        CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       DEBTOR; WINNECOUR, RONDA J.,                                          COURT
       CHAPTER 13 TRUSTEE V. DITECH
       FINANCIAL LLC
       15-20391

7. 854 IN RE: MARTIN, KENNETH &          CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       STEPHANIE, DEBTORS; MILLER,                                           COURT
       WILLIAM C., STANDING TRUSTEE
       V. DITECH FINANCIAL LLC
       17-00358

7. 855 IN RE: MCQUEEN, DEBORAH           CHAPTER 13                          US BANKRUPTCY COURT IN THE      CLOSED
       MICHELLE, DEBTOR V. DITECH                                            MIDDLE DISTRICT OF AL
       FINANCIAL LLC
       17-03095

7. 856 IN RE: MENDONEZ, JR., MICHAEL     CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       B., DEBTOR; MARC A.                                                   COURT
       PERGAMENT, CHAPTER 7
       TRUSTEE V. GRACIA T.
       MENDONEZ
       17-080283

7. 857 IN RE: MOREN HERNANDEZ            CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
                                                                             COURT




                                                      Page 95 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 636 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 858 IN RE: MORGAN SETH                CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       EASTERLING AND CARLA J.                                               COURT
       EASTERLING, DEBTORS V.
       DITECH FINANCIAL LLC
       18-03073

7. 859 IN RE: MORRIS, WILLIAM            CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       JEFFREY, DEBTOR V. DITECH                                             COURT OF TENNESSEE
       FINANCIAL LLC
       17-90232

7. 860 IN RE: MORROW KENDRA V. BANK      CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       OF AMERICA, N.A., DITECH                                              COURT
       FINANCIAL LLC AND CARRINGTON
       MORTGAGE SERVICES, LLC

7. 861 IN RE: PACINO, LOUIS ALFONSO      CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       AND CHERYL MARIE                                                      COURT
       10-32642

7. 862 IN RE: PATRICIA AND GERALD        CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       FONCE                                                                 COURT

7. 863 IN RE: PATRICIA GARNER            CHAPTER 13                          IN THE UNITED STATES            CLOSED
       BLALOCK                                                               BANKRUPTCY COURT FOR THE
       12-04446-JNC                                                          EASTERN DISTRICT OF NORTH
                                                                             CAROLINA FAYETTEVILLE
                                                                             DIVISION

7. 864 IN RE: PATRICIA ROBERSON,         PROPERTY PRESERVATION               UNITED STATES BANKRUPTCY        OPEN
       DEBTOR V. DITECH FINANCIAL LLC                                        COURT
       18-01010

7. 865 IN RE: POMPANO POINT              HOA/LIEN/TITLE                                                      OPEN
       CONDOMINIUM ASSOCIATION, INC.     ISSUES/ASSUMPTIONS

7. 866 IN RE: RAYMOND P. SULLIVAN &      CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       APRIL L. SULLIVAN                                                     COURT
       14-18005-KAO

7. 867 IN RE: RICHARD ALCARAZ            CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       OROZCO AND JACKIE V. OROZCO                                           COURT
       11-10380-B-13

7. 868 IN RE: RICHARDS LEE LEGANS        CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       AND GAIL LEGANS, DEBTORS V.                                           COURT
       SERVIS ONCE, INC. D/B/A BSI
       FINANCIAL SERVICES, INC.,
       DITECH FINANCIAL LLC, BANK OF
       AMERICA, N.A., RESIDENTIAL
       CREDIT SOLUTIONS, INC.
       18-03343




                                                      Page 96 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 637 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 869 IN RE: RICHNER, COLLEEN           CHAPTER 13                          BANKRUPTCY COURT IN THE         OPEN
       TRACY, DEBTOR V. DITECH                                               MIDDLE DISTRICT OF
       FINANCIAL LLC                                                         PENNSYLVANIA
       17-AP-00164

7. 870 IN RE: ROBERT BURDICK             CUSTOMER SERVICE                    FLORIDA                         CLOSED

7. 871 IN RE: RODGERS, CHARLENE A.       CHAPTER 13                          U.S. BANKRUPTCY COURT,          CLOSED
       10-31994-MKN CHAP 11                                                  DISTRICT OF NEVADA

7. 872 IN RE: ROGERIO SANTOS             CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
                                                                             COURT

7. 873 IN RE: ROSA P. SOLANO AND         CHAPTER 13                          UNITED STATE BANKRUPTCY         CLOSED
       REMBERTO SOLANO                                                       COURT
       11-14413

7. 874 IN RE: RUDY B. HERNANDEZ AND      CHAPTER 13                          UNITED STATE BANKRUPTCY         CLOSED
       GUADALUPE HERNANDEZ                                                   COURT
       13-13675

7. 875 IN RE: STAY IN MY HOME, P.A.      CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       FKA STOPA LAW FIRM, P.A.                                              COURT
       18-08436

7. 876 IN RE: STEPHEN B. SIMMONS AND     CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       JUDITH H. SIMMONS                                                     COURT

7. 877 IN RE: THE ESTATE OF DARITH M.    HOA/LIEN/TITLE                      IN THE JASPER COUNTY            OPEN
       PRINCE, DECEASED                  ISSUES/ASSUMPTIONS                  SUPERIOR COURT,
       37D01-1804-ES-000340                                                  RENSSELAER, INDIANA

7. 878 IN RE: THE IDOCTOR, LLC           CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       17-43082                                                              COURT

7. 879 IN RE: THOMAS PANETTO AND         CHAPTER 13                          UNITED STATE BANKRUPTCY         CLOSED
       LISAMARIE PANETTO                                                     COURT
       09-34174

7. 880 IN RE: TOMLINSON-OLIVARES         INSURANCE -                         UNITED STATES BANKRUPTCY        OPEN
       15-51851 MEH                      HAZARD/PROPERTY                     COURT

7. 881 IN RE: WASHINGTON, LAURA          CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       14-36633                                                              COURT

7. 882 IN RE: WASHINGTON, LAURA          CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       DENISE                                                                COURT

7. 883 IN RE: WILLIAM KEMMERER, JR.      CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
       AND MARGARET KEMMERER                                                 COURT
       11-07455

7. 884 IN RE: WILSON ANDRADE             CHAPTER 13                          UNITED STATES BANKRUPTCY        CLOSED
       18-01020                                                              COURT




                                                      Page 97 of 185 to Question 7
             19-10414-jlg           Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                               Pg 638 of 845
Ditech Financial LLC                                                                                         Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                   Nature of Proceeding                Court or Agency and Address    Status of Case



7. 885 IN THE MATTER OF THE                       FORECLOSURE                        CIRCUIT COURT                   OPEN
       CONSERVATORSHIP OF SHARON
       GAIL GILLIARD
       14-1-0038

7. 886 IN THE MATTER OF THE ESTATE                FORECLOSURE                        SUPERIOR COURT OF               OPEN
       OF DOROTHY MARY STEWART                                                       CALIFORNIA
       RIP 1700808

7. 887 IN THE MATTER OF THE ESTATE                FORECLOSURE                        SUPERIOR COURT OF               CLOSED
       OF DOROTHY MAY STEWART                                                        CALIFORNIA
       RIP 1700808

7. 888 IN THE MATTER OF THE ESTATE                FORECLOSURE                        LAUDERDALE                      OPEN
       OF TOMEKO HILL, DECEASED
       17-549-P

7. 889 Ingrid Phillips and David Phillips,        FORECLOSURE                        US DISTRICT COURT - CENTRAL     OPEN
       Individually and on behalf of all others                                      DISTRICT OF CA
       similarly situated v. BNY Mellon,
       Trustee of the CWALT, Inc. Alternate
       Loan Trust 2005 J-3 Mortgage Pass
       Through Certificates, series 2005- J3
       Securitized Trust, et al.
       818CV01015JLSJDE

7. 890 IRA COLLINS AND ROBIN                      HOA/LIEN/TITLE                     SUPERIOR COURT OF PIKE          CLOSED
       SHEFFIELD V. MARK ALLEN                    ISSUES/ASSUMPTIONS                 COUNTY
       KINGSBURY, FIRST BANK OF
       PIKE, MARGARET CARPENTER,
       UNITED BANK, RANDALL R. MOSS,
       AND FEDERAL NATIONAL
       MORTGAGE ASSOCIATION
       2014CV-281-WFS

7. 891 IRENE CASTILLO                             COMPLAINT                                                          CLOSED

7. 892 ISAAC STEPHEN                              COMPLAINT                                                          OPEN

7. 893 ISLAND VISTA ESTATES, LLC V.               HOA/LIEN/TITLE                     TWELFTH JUDICIAL CIRCUIT        OPEN
       RICHARD W. COCHRAN, SR.,                   ISSUES/ASSUMPTIONS                 COURT OF FLORIDA
       BETTY CHASTEEN COCHRAN AND
       DITECH FINANCIAL LLC
       17-CC-000663

7. 894 JACK ALEXANDER V. TRANS                    CREDIT REPORTING                   UNITED STATES DISTRICT          CLOSED
       UNION, LLC, EQUIFAX                                                           COURT FOR THE NORTHERN
       INFORMATION SERVICES, LLC,                                                    DISTRICT OF ALABAMA
       AND DITECH FINANCIAL, LLC
       5:17-CV-01285-MHH

7. 895 JACK JACKSON                               COMPLAINT                                                          CLOSED

7. 896 JACOB LEARN                                COMPLAINT                                                          CLOSED




                                                              Page 98 of 185 to Question 7
            19-10414-jlg         Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 639 of 845
Ditech Financial LLC                                                                                   Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number             Nature of Proceeding                Court or Agency and Address    Status of Case



7. 897 JACQUELINE AUDRINNE WILSON           FORECLOSURE                        U.S. DISTRICT COURT             CLOSED
       V. DITECH FINANCIAL, LLC
       5:17-CV-00874-SMH-MLH

7. 898 JACQUELINE MCCOY V.                  LOSS MIT - RETENTION - LOAN        US DISTRICT COURT FOR THE       OPEN
       DITECH/TIAA/EVERHOME                 MOD                                WESTERN DISTRICT OF
       1:18-CV-01333-DDD-JPM                                                   LOUISIANA

7. 899 JACQUELINE MCDERMOTT                 COMPLAINT                                                          CLOSED

7. 900 JADELYNN AKAU                        COMPLAINT                                                          CLOSED

7. 901 JAIME QUIROS                         COMPLAINT                                                          CLOSED

7. 902 JAMES AND DAN BURDICK V.             HOA/LIEN/TITLE                     MILWAUKEE COUNTY                OPEN
       DITECH FINANCIAL, LLC                ISSUES/ASSUMPTIONS                 COURTHOUSE
       2018CV008016

7. 903 JAMES C. STEWARD V.                  HOA/LIEN/TITLE                     BIBB COUNTY CIRCUIT COURT       OPEN
       CHARLESTER PRESTON AND               ISSUES/ASSUMPTIONS
       DITECH FINANCIAL LLC
       07-CV-2015-900069.00

7. 904 JAMES CARTLEDGE V. EQUIFAX           CREDIT REPORTING                   UNITED STATES DISTRICT          OPEN
       INFORMATION SERVICES, LLC                                               COURT
       AND DITECH FINANCIAL LLC
       18-CV-04565-TCB

7. 905 JAMES COGGIN                         COMPLAINT                                                          CLOSED

7. 906 JAMES DODD                           COMPLAINT                                                          CLOSED

7. 907 JAMES FRANZ                          COMPLAINT                                                          OPEN

7. 908 James H. Parsley and Marie E.        LOSS MIT - RETENTION - LOAN        US DISTRICT COURT -             CLOSED
       Parsley v. Bank Of America, N.A.;    MOD                                PORTLAND DIVISION
       Ditech Financial, LLC; The Bank Of
       New York Mellon, fka The Bank Of
       New York As trustee For The
       Certificateholders Of The CWABS
       Inc., Asset-Backed Certificates,
       Series 2006-BC5, et al.
       3:16-cv-00175-SB

7. 909 JAMES KELLEY                         COMPLAINT                                                          CLOSED

7. 910 JAMES KORNEGAY                       COMPLAINT                                                          CLOSED

7. 911 JAMES M. BURKE VS. BANK OF           FORECLOSURE                        IN THE SUPERIOR COURT FOR       OPEN
       AMERICA, N.A.                                                           THE STATE OF ARIZONA, IN AND
       CV2015093769                                                            FOR THE COUNTY OF MARICOPA
                                                                               COUNTY




                                                        Page 99 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                       Pg 640 of 845
Ditech Financial LLC                                                                                   Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                 Court or Agency and Address    Status of Case



7. 912 JAMES M. DAUGHERTY V. DITECH       CHAPTER 13                          UNITED STATES DISTRICT          CLOSED
       FINANCIAL LLC, F/K/A GREEN                                             COURT FOR THE NORTHERN
       TREE SERVICING, LLC                                                    DISTRICT OF TEXAS
       3:18-CV-02252-C

7. 913 JAMES O'NEAL                       COMPLAINT                                                           CLOSED

7. 914 JAMES WHITMORE                     COMPLAINT                                                           CLOSED

7. 915 JAMIL GEORGE RABADI V.             LOAN ADMINISTRATION -               SUPERIOR COURT COUNTY OF        OPEN
       SKYLINE FINANCIAL CORP.;           PAYMENT                             LOS ANGELES
       DITECH FINANCIAL LLC; BARRETT
       DAFFIN FRAPPIER TREDER &
       WEISS, LLP; AND DOES 1
       THROUGH 100 INCLUSIVE
       PCO58368

7. 916 JANELLE HUMPHREY                   COMPLAINT                                                           CLOSED

7. 917 JANET HILL, MICHELLE LINDSAY       ORIGINATION                         FULTON COUNTY SUPERIOR          CLOSED
       BAILEY, ET AL. V. MORTGAGE                                             COURT
       ELECTRONIC REGISTRATION
       SYSTEM, INC. A/K/A MERSCORP,
       INC., BAYVIEW FINANCIAL, LP
       A/K/A BAYVIEW LOAN SERVICING,
       LLC, DITECH FINANCIAL, LLC F/K/A
       GREEN TREE SERVICING, LLC, ET
       AL.
       2016-CV-274425

7. 918 JANET SHERWOOD AND                 FORECLOSURE                         88TH JUDICIAL DISTRICT          OPEN
       RECEIVER, SCOTT STOVER V.
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION
       24,277

7. 919 JASON A. MALLARI & NICOLE          HOA/LIEN/TITLE                      SOLANO SUPERIOR COURT           OPEN
       MALLARI V. GMAC MORTGAGE           ISSUES/ASSUMPTIONS
       U.S.A. CORPORATION; OCWEN
       LOAN SERVICING, LLC, A
       FOREIGN LIMITED LIABILITY
       COMPANY; DITECH HOLDING
       CORPORATION; ALLY FINANCIAL,
       INC.; DOES 1 THROUGH 20,
       INCLUSIVE
       FCS051622

7. 920 JAVAD KAVIANI VS. JORGE            HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT     CLOSED
       MORAN; VIOLETTA MORAN;             ISSUES/ASSUMPTIONS
       DITECH FINANCIAL, LLC; AND
       ECHO BAY CONDOMINIUM
       OWNERS ASSOCIATION
       A-17-764804-C




                                                       Page 100 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                      Pg 641 of 845
Ditech Financial LLC                                                                                  Case Number:              19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address          Status of Case



7. 921 JAVON CARTER V. DITECH            FORECLOSURE                        LANCASTER COUNTY CIRCUIT              OPEN
       FINANCIAL LLC AND SAMUEL I.                                          COURT
       WHITE, P.C.
       CL18-188

7. 922 JAWDAT LAHLOUH, NISREEN           DOCUMENT CUSTODY                   SANTA CLARA COUNTY                    OPEN
       LALHOUH V. DITECH FINANCIAL                                          SUPERIOR COURT
       LLC, SUCCESSOR ENTITY TO
       GREEN TREE SERVICING LLP;
       COUNTRYWIDE HOME LOANS,
       INC.; BANK OF AMERICA, NA;
       DOES 1-100
       17CV321207

7. 923 JAY SHAPIRO                       COMPLAINT                                                                OPEN

7. 924 JEANNE CALLAN V. DITECH           COLLECTIONS                        FED. DIST. CT. - N.D. ILL. ILLINOIS   CLOSED
       FINANCIAL LLC
       1:18-CV-04799

7. 925 JEFFERY SEELBACH V. DITECH        CREDIT REPORTING                   US DISTRICT COURT FOR THE             OPEN
       FINANCIAL LLC F.K.A. GREEN                                           NORTHERN DISTRICT OF TEXAS
       TREE SERVICING LLC
       3:17-CV-03386-D

7. 926 JEFFREY C. WIDNER AND             COLLECTIONS                        SIXTH JUDICIAL CIRCUIT COURT          OPEN
       DARLENE WIDNER V. DITECH                                             OF FLORIDA
       FINANCIAL LLC F/K/A GREEN
       TREE SERVICING LLC
       2018-CC-00929

7. 927 JEFFREY CIUREK V. DITECH          PROPERTY PRESERVATION              SUPERIOR COURT OF                     OPEN
       FINANCIAL LLC AND SAFEGUARD                                          CONNECTICUT
       PROPERTIES MANAGEMENT, LLC
       NONE YET

7. 928 JEFFREY F. LELLO VS. DITECH       INSURANCE -                        DISTRICT COURT OF MARYLAND            OPEN
       FINANCIAL LLC                     HAZARD/PROPERTY                    FOR ANNE ARUNDEL COUNTY
       CVD-07-CV-18-007122

7. 929 JEFFREY LEDBETTER                 COMPLAINT                                                                OPEN

7. 930 JEFFREY R. RADER V. DITECH        LOSS MIT - RETENTION - LOAN        FED. DIST. CT. - E.D. MICH.           OPEN
       FINANCIAL LLC, CITI MORTGAGE,     MOD                                (SOUTHERN DIV)
       INC. AND FEDERAL HOME LOAN
       MORTGAGE CORPORATION,
       JOINTLY AND SEVERALLY
       2:17-CV-13566

7. 931 JEFFREY SLUSHER, KARIN            LOSS MIT - RETENTION - LOAN        CIRCUIT COURT OF                      CLOSED
       SLUSHER V. DITECH FINANCIAL       MOD                                WASHINGTON COUNTY
       LLC
       17CV53858

7. 932 JENETTA POLK O'NEAL               COMPLAINT                                                                OPEN


                                                     Page 101 of 185 to Question 7
             19-10414-jlg          Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                       Main Document
                                                             Pg 642 of 845
Ditech Financial LLC                                                                                         Case Number:              19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address          Status of Case



7. 933 JENNIFER A. JOHNSON,                     COLLECTIONS                        FED. DIST. CT. - N.D. ILL. ILLINOIS   CLOSED
       EXECUTOR OF THE ESTATE OF
       THOMAS E. HEFFRON VS. DITECH
       FINANCIAL LLC F/K/A GREEN
       TREE SERVICING, LLC
       1:15-CV-00996

7. 934 JENNIFER BATES COMISKEY V.               CUSTOMER SERVICE                   UNITES STATES DISTRICT                OPEN
       DITECH FINANCIAL LLC                                                        COURT
       18-CV-80429-KAM

7. 935 JENNIFER CLOTHIER                        COMPLAINT                                                                OPEN

7. 936 JENNIFER EVANS VS. DITECH                LOAN ADMINISTRATION -              US DISTRICT COURT FOR THE             OPEN
       FINANCIAL LLC, MORTGAGE                  PAYOFFS                            SOUTHERN DISTRICT OF TEXAS
       SERVICER FOR DITECH
       FINANCIAL LLC
       4:18-CV-01728

7. 937 JENNIFER JORDAN                          COMPLAINT                                                                OPEN

7. 938 Jennifer L. Hill and Darren L. Hill v.   HOA/LIEN/TITLE                     DESCHUTES COUNTY CIRCUIT              OPEN
       Residential Credit Solutions; Cal-       ISSUES/ASSUMPTIONS                 COURT
       Western Reconveyance Corporation,
       and Bank of America; Ditech
       Financial LLC (Third Party Plaintiffs)
       v. Jennifer L. Hill; Darren L. Hill;
       Columbia Collection Service; et al.
       12CV1074

7. 939 JENNIFER L. SHEPARDSON AND               FORECLOSURE                        BRISTOL COUNTY SUPERIOR               OPEN
       BRIAN SHEPARDSON, JR. V.                                                    COURT
       DITECH FINANCIAL, LLC
       1873CV00142

7. 940 JENNIFER PARK                            COMPLAINT                                                                OPEN

7. 941 JENNIFER WATSON                          COMPLAINT                                                                OPEN

7. 942 JENNIFER WILFORD                         COMPLAINT                                                                OPEN

7. 943 JERRY AXE                                COMPLAINT                                                                CLOSED

7. 944 JERRY HOLZER                             COMPLAINT                                                                CLOSED

7. 945 JERRY PEREZ D/B/A LIGHTHOUSE             FORECLOSURE                        THIRTEENTH COURT OF APPEALS           OPEN
       INVESTMENTS VS. BANK OF
       AMERICA, N.A., AS SUCCESSOR
       BY MERGER TO BAC HOME
       LOANS SERVICING, L.P.
       13-17-00123-CV

7. 946 JESS C ARNDELL AND SUZANNE K             FORECLOSURE                        UNITED STATES BANKRUPTCY              OPEN
       ARNDELL, DEBTORS                                                            COURT, DISTRICT OF NEVADA
       16-51465-BTB


                                                            Page 102 of 185 to Question 7
            19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                            Pg 643 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                Court or Agency and Address    Status of Case



7. 947 JESSE BOWMAN                            COMPLAINT                                                          CLOSED

7. 948 JILL MCGOWAN (DEBORAH                   COMPLAINT                                                          OPEN
       TURNER)

7. 949 JILL-CAPRI SIMMS,                       FORECLOSURE                        COURT OF APPEAL OF FLORIDA      OPEN
       DEFENDANT/APPELLEE V. DITECH
       FINANCIAL LLC FKA GREEN TREE
       SERVICING LLC,
       PLAINTIFF/APPELLANT
       5D17-0725

7. 950 JIMMY (GLORIA)HOLMES                    COMPLAINT                                                          CLOSED

7. 951 JIMMY PARKER V. DITECH                  COLLECTIONS                        WHITFIELD COUNTY SUPERIOR       OPEN
       FINANCIAL, LLC; OCWEN LOAN                                                 COURT
       SERVICING, LLC; QBE AMERICAS,
       INC.
       16CI977-W

7. 952 JJND ENTERPRISES V. BANK OF             HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
       AMERICA NA; COLLECTIONS OF              ISSUES/ASSUMPTIONS
       AMERICA INC; WESTPARK
       OWNERS ASSOCIATION; AND
       ELMIRA MIKAELIAN
       A-15-712687-C

7. 953 JO ANN GALLO/SHARON                     COMPLAINT                                                          OPEN
       MCCUDDEN

7. 954 Joe Monge aka Joe J. Monge aka          FORECLOSURE                        THIRD JUDICIAL DISTRICT         CLOSED
       Joe Jesse Monge, Rosana Monge
       aka Rosana E.Monge aka Rosanan
       Elena Monge v. The BNY Mellon fka
       The Bank of New York, as Trustee for
       the certificate holders of the CWABS,
       Inc. Asset-Backed Certificate Series
       2006-3
       D-307-CV-2016-01838

7. 955 JOE TUZZOLINO, JE. AND SHELI            FORECLOSURE                        SUPERIOR COURT                  OPEN
       TUZZOLINO V. AMERICAN WORLD
       FINANCIAL GROUP, INC.;
       FEDERAL NATIONAL MORTGAGE
       ASSOCIATION, ET AL.
       CIVDS1501772

7. 956 JOEL GOVEA V. DITECH                    LOSS MIT - LIQUIDIATION -          SUPERIOR COURT FOR THE          OPEN
       FINANCIAL LLC; NBS DEFAULT              SHORT SALE/DIL                     COUNTY OF SAN BERNARDINO
       SERVICES, LLC; AND DOES 1                                                  JUSTICE CENTER
       THROUGH 20, INCLUSIVE
       CIVDS1722445




                                                           Page 103 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                      Pg 644 of 845
Ditech Financial LLC                                                                                    Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address       Status of Case



7. 957 JOEL MONTANO A/K/A JOEL           FORECLOSURE                        FOURTH JUDICIAL DISTRICT           OPEN
       ANTHONY MONTANO; CONCHA                                              COURT
       MONTANO, AS CUSTODIAN FOR
       ISAAC MONTANO, XAVIER
       SALAZAR AND RAMON JOEL
       MONTAOYA, MINORS; LORI
       MONTOYA A/K/A LORI MONTANO
       A/K/A LORI ANN MONTANO ADV.
       DITECH FINANCIAL, LLC
       D-412-CV-2016-00460

7. 958 JOHN BALLARD AND BRIAN A.         FORECLOSURE                        FED. DIST. CT. - S.D. TEX          CLOSED
       BREWER-TRUSTEE V. DITECH                                             (HOUSTON DIV)
       FINANCIAL LLC
       4:17-CV-02159

7. 959 JOHN BEATTY V. DITECH             FORECLOSURE                        ESSEX COUNTY SUPERIOR              OPEN
       FINANCIAL LLC F/K/A GREEN                                            COURT
       TREE SERVICING LLC
       17CV1538B

7. 960 JOHN CHARLES HEINRICH AND         LOSS MIT - RETENTION - LOAN        SUPERIOR COURT OF                  OPEN
       BOBBIE-ANN HEINRICH V DITECH      MOD                                CALIFORNIA
       FINANCIAL LLC; NBS DEFAULT
       SERVICES, LLC; AND DOES 1 TO
       20, INCLUSIVE
       18CECG00783

7. 961 JOHN D. GAYTAN V. DITECH          LOSS MIT - RETENTION - LOAN        TARRANT COUNTY TEXAS               OPEN
       FINANCIAL, LLC                    MOD
       153-303390-18

7. 962 JOHN DALBY V. DITECH              LOAN ADMINISTRATION -              SUPERIOR COURT - ANCHORAGE         OPEN
       FINANCIAL LLC AND FEDERAL         SERVICE TRANSFER
       NATIONAL MORTGAGE
       ASSOCIATION
       AN-17-9340CI

7. 963 JOHN DEPETRIS                     COMPLAINT                                                             CLOSED

7. 964 JOHN DOYLE                        COMPLAINT                                                             CLOSED

7. 965 JOHN DRISCOLL, III, AS A          FORECLOSURE                        CIRCUIT COURT HARFORD              OPEN
       SUBSTITUTE TRUSTEE V. JOAN                                           COUNTY
       BUCKINGHAM, KEVIN P. LONG,
       LAURE LONG
       12 C 14 002653

7. 966 JOHN EBANKS                       COMPLAINT                                                             CLOSED

7. 967 JOHN HUNTER                       COMPLAINT                                                             CLOSED




                                                     Page 104 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 645 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 968 JOHN MANOS, TARA BORRELLI         ESCROW                             US DISTRICT COURT - CENTRAL     OPEN
       AND JESSIE MANOS,                                                    DISTRICT OF CA
       INDIVIDUALLY AND ON BEHALF OF
       ALL SIMILARLY SITUATED
       INDIVIDUALS V. MTC FINANCIAL
       INC.; MALCOM CISNEROS, ALC;
       DITECH FINANCIAL LLC;
       CITIMORTGAGE INC.; FEDERAL
       NATIONAL ASSOCIATION AND
       DOES 1-5
       8:16-CV-01142

7. 969 JOHN R. CHASE V. DITECH           FORECLOSURE                        US DISTRICT COURT - CENTRAL     OPEN
       FINANCIAL, LLC; RESIDENTIAL                                          DIST. OF CA
       CREDIT SOLUTIONS, INC.; AND
       DOES 1-10, INCLUSIVE
       KC070108

7. 970 JOHN RANDALL VS. DITECH           ESCROW                             SUPERIOR COURT OF ORANGE        CLOSED
       FINANCIAL LLC                                                        COUNTY
       30-2018-01008098-SC-SC-HNB

7. 971 JOHN ROLAND V. DITECH             LOAN ADMINISTRATION -              US DISTRICT COURT --            OPEN
       FINANCIAL LLC, WILMINGTON         BILLING STATEMENTS                 NORTHERN DISTRICT OF CA
       SAVINGS FUND SOCIETY, FSB
       518CV05066SVK

7. 972 JOHN SJOSTEDT V. DITECH           FORECLOSURE                        U.S. DISTRICT COURT             OPEN
       FINANCIAL LLC, CITIMORTGAGE,
       JANICE M. SILVA
       1:17-CV-10425-DJC

7. 973 JOHN TRUAX                        COMPLAINT                                                          CLOSED

7. 974 JOHN WARNER V. DITECH             FORECLOSURE                        MARICOPA                        OPEN
       FINANCIAL, LLC; JOHN AND JANE
       DOES I-X; RED LIMITED LIABILITY
       COMPANIES I-X; BLACK
       CORPORATIONS I-X; AND WHITE
       PARTNERSHIP I-X
       CV2019-090869

7. 975 JOHN WATSON (VIVIAN HIGGINS)      COMPLAINT                                                          CLOSED

7. 976 JOHN YONKUS AND GINA YONKUS       FORECLOSURE                        SUPREME COURT OF NEW YORK       CLOSED
       V. MERS, INC., COUNTRYWIDE
       HOME LOANS INC. D/B/A
       AMERICA'S WHOLESALE LENDER
       70536/2016

7. 977 JOHNNIE ROWE                      COMPLAINT                                                          CLOSED




                                                     Page 105 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 646 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 978 JOHNSON, STELLA V. DITECH         SERVICING LITIGATION                MISSISSIPPI                     OPEN
       FINANCIAL LLC, WALTER
       INVESTMENT MANAGEMENT
       CORP., BEST INSURORS, INC.,
       MID-STATE CAPITAL LLC, AND ALL
       OF THE MID-STATE TRUSTS
       CASE NO. 2018-510

7. 979 JON DOGAR MARINESCO               COMPLAINT                                                           OPEN

7. 980 JONAH ANDERSON                    COMPLAINT                                                           CLOSED

7. 981 JONATHAN KRATZ                    COMPLAINT                                                           OPEN

7. 982 JONATHAN OLSON                    COMPLAINT                                                           CLOSED

7. 983 JONATHAN S GRAY V. DITECH         INSURANCE -                         JACKSON COUNTY CIRCUIT          OPEN
       FINANCIAL LLC, AND CLEAR          HAZARD/PROPERTY                     COURT
       RECON CORP.
       19CV26646

7. 984 JORGE DOMINGUEZ V. TRANS          CREDIT REPORTING                    UNITED STATES DISTRICT          OPEN
       UNION, LLC & EXPERIAN                                                 COURT
       INFORMATION SOLUTIONS, INC. &
       OCWEN LOAN SERVICING, LLC &
       DITECH FINANCIAL, LLC &
       QUICKEN LOANS
       2:18-CV-4971-MSG

7. 985 JORGE GALAZ/CYNTHIA GALAZ         COMPLAINT                                                           CLOSED

7. 986 JORGE I .CORTES V. DITECH         CHAPTER 13                          DISTRICT COURT IN AND FOR       OPEN
       FINANCIAL LLC; SHELLPOINT                                             TULSA COUNTY STATE OF
       MORTGAGE LLC; UNITED STATES                                           OKLAHOMA
       OF AMERICA EX REL.
       SECRETARY, DEPARTMENT OF
       VETERANS AFFAIRS; VA REAL
       ESTATE MORTGAGES;
       MORTGAGE INVESTORS
       CORPORATION; ET AL.
       CV-2017-01341

7. 987 JOSARA BISHOP V. DITECH           LOAN ADMINISTRATION -               U.S. DISTRICT COURT,            OPEN
       FINANCIAL LLC                     BILLING STATEMENTS                  SOUTHERN DISTRICT OF WEST
       2:18-CV-00892                                                         VIRGINIA

7. 988 JOSARA BISHOP, F.K.A. JOSARA      COLLECTIONS                         BOONE WEST VIRGINIA             CLOSED
       SPRATT V. FEDERAL NATIONAL
       MORTGAGE ASSOCIATION, AND
       DITECH FINANCIAL LLC, F.K.A.
       GREEN TREE SERVICING LLC
       15-C-196




                                                      Page 106 of 185 to Question 7
             19-10414-jlg           Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                               Pg 647 of 845
Ditech Financial LLC                                                                                         Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                   Nature of Proceeding                Court or Agency and Address    Status of Case



7. 989 JOSE J. ESTEVEZ, OSCAR                     ESCROW                             SUPERIOR COURT OF NEW           OPEN
       ESTEVEZ-RODRIGUEZ, MAXIMO A.                                                  JERSEY
       MERCADO V. DITECH FINANCIAL,
       LLC, NFM, INC DBA NFM LENDING,
       ET AL.
       L-3075-18

7. 990 JOSE O. MERCADO V. DITECH                  LOAN ADMINISTRATION -              COURT OF COMMON PLEAS OF        OPEN
       FINANCIAL LLC                              BILLING STATEMENTS                 SOUTH CAROLINA
       2018-CP-26-05241

7. 991 JOSEPH A. LIGOTTI, JR. AND                 LOSS MIT - RETENTION - LOAN        MIDDLESEX COUNTY SUPERIOR       OPEN
       PAULA LIGOTTI V. DITECH                    MOD                                COURT
       FINANCIAL, LLC
       1681CV02740

7. 992 JOSEPH AND BERTHA LUCERO V.                PROPERTY PRESERVATION              SECOND JUDICIAL DISTRICT        OPEN
       DITECH FINANCIAL LLC AND
       SAFEGUARD PROPERTIES
       MANAGEMENT, LLC
       D-202-CV-2018-08148

7. 993 JOSEPH AND BERTHA LUCERO V.                PROPERTY PRESERVATION              SECOND JUDICIAL DISTRICT -      CLOSED
       DITECH FINANCIAL LLC AND                                                      NEW MEXICO
       SAFEGUARD PROPERTIES
       MANAGEMENT, LLC
       D-202-CV-2016-05903

7. 994 JOSEPH BERGAN                              COMPLAINT                                                          CLOSED

7. 995 Joseph Kahan v. Everbank, "John            FORECLOSURE                        SUPREME COURT OF NEW YORK       CLOSED
       Does" and "Jane Does", said names
       being fictitious, parties intended being
       possible tenants or occupants or
       premises and corporations, other
       entities or persons who claim, or any
       claim, a lien against the premises
       503113/2017

7. 996 JOSEPH MARTIN MAGYAR AND                   HOA/LIEN/TITLE                     SUPERIOR COURT OF NORTH         CLOSED
       SHARON LEE MAGYAR V. DITECH                ISSUES/ASSUMPTIONS                 CAROLINA
       FINANCIAL, LLC AND TORRES J.
       JESSUP, COMMISSIONER OF THE
       DIVISION OF MOTOR VEHICLES
       OF NORTH CAROLINA
       18-CV-000465

7. 997 JOSEPH THOMAS                              COMPLAINT                                                          OPEN




                                                              Page 107 of 185 to Question 7
            19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                           Pg 648 of 845
Ditech Financial LLC                                                                                          Case Number:         19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding                Court or Agency and Address        Status of Case



7. 998 Joshua Bienenfeld and Claudia Joan     FORECLOSURE                        LOS ANGELES COUNTY                  OPEN
       Rosa-Bienenfeld v. Ditech Financial                                       SUPERIOR COURT - NORTH
       LLC; The BNY Mellon, fka The Bank                                         CENTRAL DISTRICT
       of New York as Trustee for the
       Certificate-Holders CWALT, Inc. Alt.
       Loan Tr. 2005-60 T1 Mortgage Pass-
       Through Certificates, Series 2005-
       60T1, et al.
       EC067001

7. 999 JOSHUA QUINTERO                        COMPLAINT                                                              CLOSED

7. 1000 JOYCE WILCOX                          COMPLAINT                                                              CLOSED

7. 1001 JP MORGAN CHASE BANK, N.A. V.         HOA/LIEN/TITLE                     THE GENERAL COURT OF                CLOSED
        NORTH CAROLINA DEPARTMENT             ISSUES/ASSUMPTIONS                 JUSTICE SUPERIOR COURT
        OF TRANSPORTATION - DIVISION                                             DIVISION OF NORTH CAROLINA
        OF MOTOR VEHICLES; DITECH
        FINANCIAL LLC (S/B/M TO GREEN
        TREE SERVICING LLC, F/K/A
        GREEN TREE FINANCIAL
        SERVICING CORPORATION), ET
        AL.
        16 CVS 19

7. 1002 JUDITH CHAFFEE                        COMPLAINT                                                              CLOSED

7. 1003 JUDITH REMEKIE V. DITECH              CUSTOMER SERVICE                   FED. DIST. CT. - S.D. FLA.          CLOSED
        FINANCIAL LLC
        18-CV-80199

7. 1004 JUDY CONTRERAS                        COMPLAINT                                                              OPEN

7. 1005 JUDY FELICIANO                        COMPLAINT                                                              CLOSED

7. 1006 JUDY M. LOUD V. DEUTSCHE              FORECLOSURE                        FED. DIST. CT. - S.D. TEX.          OPEN
        BANK NATIONAL TRUST
        COMPANY IN ITS CAPACITY AS
        INDENTURE TRUSTEE FOR THE
        NOTEHOLDERS OF AAMES
        MORTGAGE INVESTMENT TRUST
        2005-3, A DELAWARE STATUTORY
        TRUST; DITECH FINANCIAL LLC
        3:19-CV-00052

7. 1007 JUDY SPEARS                           COMPLAINT                                                              CLOSED

7. 1008 JULIA HENNESSEY                       COMPLAINT                                                              CLOSED

7. 1009 JULIA HENNESSEY                       COMPLAINT                                                              CLOSED




                                                          Page 108 of 185 to Question 7
             19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                             Pg 649 of 845
Ditech Financial LLC                                                                                       Case Number:            19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address      Status of Case



7. 1010 JULIE ANN HAVARD AND                    FORECLOSURE                        HARRIS COUNTY DISTRICT            OPEN
        SUPERIOR CONSULTING GROUP                                                  COURT
        V. FINANCE OF AMERICA
        MORTGAGE LLC, DITECH
        FINANCIAL LLC AND MORTGAGE
        REGISTRATION SYSTEMS, INC.
        (MERS)
        2018-28701

7. 1011 JULIE BERGER V. GREEN TREE              ESCROW                             U.S. DISTRICT COURT               CLOSED
        SERVICING AKA DITECH
        FINANCIAL LLC
        1:16-CV-00485-SM

7. 1012 JULIE BOHLING                           COMPLAINT                                                            CLOSED

7. 1013 JULIE BUDEAU V. ROBERT                  HOA/LIEN/TITLE                     CLACKAMAS COUNTY CIRCUIT          OPEN
        WEAVER AND JEAN HORN V.                 ISSUES/ASSUMPTIONS                 COURT
        NORTHWEST MORTGAGE GROUP,
        INC.; GUILD MORTGAGE
        COMPANY; DITECH FINANCIAL
        LLC; BANK OF AMERICA, N.A.;
        ONPOINT COMMUNITY CREDIT
        UNION; PACIFIC RESIDENTIAL
        MORTGAGE LLC; ET AL.
        16CV13166

7. 1014 Julie Croom and Stanley Croom v.        LOSS MIT - RETENTION - LOAN        SUPERIOR COURT CALIFORNIA         CLOSED
        Ditech Financial LLC f/k/a Green Tree   MOD
        Servicing LLC; MTC Financial Inc.
        d/b/a Trustee Corps; The Bank of
        New York Mellon f/k/a The Bank of
        New York, as Trustee for the
        Certificate-Holders of the CWABS,
        Inc., et al.
        BC611617

7. 1015 KAL-MOR USA LLC V. FEDERAL              HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT       OPEN
        NATIONAL MORTGAGE                       ISSUES/ASSUMPTIONS
        ASSOCIATION
        A-14-705366-C

7. 1016 KAL-MOR-USA, LLC PLAINTIFF V.           HOA/LIEN/TITLE                     FED. DIST. CT. - D. NEV. NEVADA   CLOSED
        BANK OF AMERICA, N.A.; FIDELITY         ISSUES/ASSUMPTIONS
        NATIONAL INSURANCE COMPANY;
        DOES 1 THROUGH 10; ROE
        CORPORATIONS 1 THROUGH 10;
        RESIDENTIAL CREDIT SOLUTIONS
        INC., AN INTERVENING
        DEFENDANT
        2:13-CV-01046-GMN-PAL




                                                            Page 109 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 650 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1017 KAL-MOR-USA, LLC V. BANK OF      HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     CLOSED
        NEW YORK; T.D. SERVICE           ISSUES/ASSUMPTIONS
        COMPANY; AND VICTORIA
        MARTINEZ
        A-14-703039-C

7. 1018 KANE HARPER                      COMPLAINT                                                          CLOSED

7. 1019 KARAH M. KAY, AN INDIVIDUAL V.   LOSS MIT - RETENTION - LOAN        THE SUPERIOR COURT OF           CLOSED
        DITECH FINANCIAL, LLC, A         MOD                                CALIFORNIA COUNTY OF
        DELAWARE CORPORATION, ET                                            RIVERSIDE
        AL - 2000733776
        RIC 1714404

7. 1020 KAREN L. HAYES V. DITECH         COLLECTIONS                        UNITED STATES DISTRICT          OPEN
        FINANCIAL LLC                                                       COURT
        17-CV-03220

7. 1021 KAREN MINOR                      COMPLAINT                                                          CLOSED

7. 1022 KAREN MINOR                      COMPLAINT                                                          CLOSED

7. 1023 KAROLINA SORENSSON V.            CUSTOMER SERVICE                   CARTERET COUNTY SUPERIOR        CLOSED
        DITECH FINANCIAL LLC/GREEN                                          COURT
        TREE
        18CV563

7. 1024 KAROLINA SORENSSON V.            CUSTOMER SERVICE                   US COURT OF APPEALS FOR         OPEN
        DITECH FINANCIAL LLC/GREEN                                          THE FOURTH CIRCUIT
        TREE
        18-1867

7. 1025 KATHALEEN BEHR V. NATIONAL       COLLECTIONS                        SUPERIOR COURT, COUNTY OF       CLOSED
        CITY BANK, ITS SUCCESSORS                                           MARICOPA
        AND ASSIGNS; DITECH FINANCIAL
        LLC; BLACK AND WHITE
        CORPORATIONS 1-10
        CV20188003922

7. 1026 KATHERINE PATRY                  COMPLAINT                                                          CLOSED

7. 1027 KATHERINE PATRY                  COMPLAINT                                                          CLOSED

7. 1028 KATHLEEN C. DEY VS. EXPERIAN     CREDIT REPORTING                   UNITED STATES DISTRICT COURT    OPEN
        INFORMATION SOLUTIONS, INC.;
        DITECH FINANCIAL, LLC; AND
        TRANS UNION LLC
        2:18-CV-00503

7. 1029 KATHLEEN HANSEN V.               LOAN ADMINISTRATION -              ED DORADO COUNTY --             OPEN
        SYNCHRONY BANK, DITECH           PAYOFFS                            SUPERIOR COURT
        FINANCIAL LLC, DOES 1-20
        SC20180124




                                                     Page 110 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                      Pg 651 of 845
Ditech Financial LLC                                                                                    Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address       Status of Case



7. 1030 KATHY SILVERS PARKER V.          LOSS MIT - RETENTION - LOAN        FLOYD COUNTY SUPERIOR              CLOSED
        DITECH FINANCIAL, LLC, RAS       MOD                                COURT
        CRANE, LLC AND FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION
        17CV01735JFL002

7. 1031 KATHY WASHINGTON V. DITECH       COLLECTIONS                        FED. DIST. CT. - N.D. GA.          CLOSED
        F/K/A GREEN TREE FINANCIAL                                          GEORGIA
        SERVICING, LLC; AND DOES 1-10
        INCLUSIVE
        3:16-CV-00095-TCB

7. 1032 KATRINA JOHNSON VS. U.S. BANK    FORECLOSURE                        US DISTRICT COURT FOR THE          OPEN
        N.A., AS TRUSTEE FOR MID-                                           EASTERN DISTRICT OF TEXAS
        STATE TRUST XI, BY DITECH
        FINANCIAL, LLC FKA GREEN TREE
        SERVICING, LLC
        6:17-CV-00355

7. 1033 KEITH B. COBB, SR. V. TRANS      CREDIT REPORTING                   UNITED STATES DISTRICT             OPEN
        UNION, LLC, EXPERIAN                                                COURT, EASTERN DISTRICT OF
        INFORMATION SOLUTIONS, INC.,                                        PENNSYLVANIA
        EQUIFAX MORTGAGE SOLUTIONS
        LLC, OCWEN LOAN SERVICING,
        LLC, AND DITECH FINANCIAL, LLC
        2:18-CV-312-NIQA

7. 1034 KELLY HICKS/ WELLS FARGO         COMPLAINT                                                             CLOSED
        BANK

7. 1035 KELLY MAYES                      COMPLAINT                                                             CLOSED

7. 1036 KEN GATES (VALERIE)              COMPLAINT                                                             CLOSED

7. 1037 KEN HONECK                       COMPLAINT                                                             OPEN

7. 1038 KENDRA MORROW V. DITECH          LOAN ADMINISTRATION -              MONTROSE COUNTY COURT, CO          CLOSED
        FINANCIAL LLC                    PAYMENT

7. 1039 KENNETH CRANDALL V. DITECH       INSURANCE - FLOOD                  JEROME COUNTY                      OPEN
        FINANCIAL LLC, FORMERLY
        GREEN TREE SERVICING LLC
        CV-2016-130

7. 1040 KENNETH PEPIN                    COMPLAINT                                                             OPEN

7. 1041 KENNETH RENFROE VS. BANK OF      HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT        CLOSED
        NEW YORK MELLON                  ISSUES/ASSUMPTIONS
        A-14-700592-C

7. 1042 KENT BARTLEY                     COMPLAINT                                                             CLOSED




                                                     Page 111 of 185 to Question 7
           19-10414-jlg       Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                        Pg 652 of 845
Ditech Financial LLC                                                                                  Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number            Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1043 KENTUCKY TAX BILL SERVICING        HOA/LIEN/TITLE                     27TH JUDICIAL CIRCUIT           OPEN
        VS. TAX VENTURES, LLC, JAMOS       ISSUES/ASSUMPTIONS
        FUND I, LP, COMMONWEALTH OF
        KENTUCKY, COUNTY OF KNOX,
        DEFENDANTS, AND WALTER
        INVESTMENT MANAGEMENT
        CORP. F/K/A HANOVER CAPITAL
        MORTGAGE HOLDINGS, INC.,
        ETLAL.
        14-C1-00122

7. 1044 KEREN NASIBI V. BANK OF            LOSS MIT - RETENTION - LOAN        SUPREME COURT OF THE STATE      OPEN
        AMERICA, N.A., THE BANK OF         MOD                                OF NEW YORK, COUNTY OF
        NEW YORK MELLON FKA THE                                               NASSAU
        BANK OF NEW YORK, AS
        TRUSTEE FOR THE
        CERTIFICATEHOLDERS OF
        CWALT, INC., ALTERNATIVE LOAN
        TRUST 2005-74T1, MORTGAGE
        PASS-THROUGH CERTIFICATES,
        SERIES 2005-74T1, ET AL.
        611891/2017

7. 1045 KERRY A. HYLAND V. EXPERIAN        CREDIT REPORTING                   US DISTRICT COURT FOR THE       OPEN
        INFORMATION SOLUTIONS, INC.                                           EASTERN DISTRICT OF TEXAS
        AND DITECH FINANCIAL LLC
        4:18-CV-00684

7. 1046 KEVIN & JENNIFER ANDRADE           COMPLAINT                                                          CLOSED

7. 1047 KEVIN NEUMANN                      COMPLAINT                                                          CLOSED

7. 1048 KEY JANNESARI V. FEDERAL           FORECLOSURE                        DISTRICT COURT OF HARRIS        OPEN
        NATIONAL MORTGAGE                                                     COUNTY
        ASSOCIATION AND DITECH
        FINANCIAL, LLC
        2018-61168

7. 1049 KHALID RASHID V. DITECH            COLLECTIONS                        US DISTRICT COURT FOR THE       OPEN
        FINANCIAL, LLC                                                        NORTHERN DISTRICT OF
        1:18-CV-02955-MLB-JFK                                                 GEORGIA

7. 1050 KHALID RASHIED V. DITECH           CUSTOMER SERVICE                   U.S. DISTRICT COURT             CLOSED
        FINANCIAL, LLC
        1:17-CV-01563-WSD-LTW

7. 1051 KIHM, LEL B. V. DITECH FINANCIAL   CREDIT REPORTING                   US DISTRICT COURT OF NEVADA     CLOSED
        LLC; EQUIFAX INFORMATION
        SERVICIES, LLC
        2:17-CV-02631

7. 1052 KIM LYNN                           COMPLAINT                                                          OPEN

7. 1053 KIMBERLY KILLIAN (LEWIS)           COMPLAINT                                                          OPEN

7. 1054 KORI DEBOLT                        COMPLAINT                                                          OPEN

                                                       Page 112 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 653 of 845
Ditech Financial LLC                                                                                Case Number:           19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address     Status of Case



7. 1055 KRIS ROBINETTE VS DITECH         REPLEVIN/REPOSSESS/LOT             PIKE DISTRICT COURT              OPEN
        FINANCIAL, LLC                   RENT/NON-PAYMENT OF RENT
        18-C-949

7. 1056 KRISTINE ANN BISTLINE V.         FORECLOSURE                        SUPERIOR COURT OF                OPEN
        DITECH FINANCIAL LLC; FEDERAL                                       CALIFORNIA
        HOME LOAN CORPORATION: AND
        DOES 1-30
        2:18-CV-08995-MWF-PLA

7. 1057 KRISTINE ANN BISTLINE V.         FORECLOSURE                        MICHAEL ANTONOVICH               OPEN
        JPMORGAN CHASE BANK;                                                ANTELOPE VALLEY
        HOMWARD RESIDENTIAL INC.;                                           COURTHOUSE
        OCWEN LOAN SERVICING LLC;
        DITECH FINANCIAL INC. F/K/A
        GREEN TREE SERVICING LLC;
        AND DOES 1 THROUGH 100
        2:16-CV-04610

7. 1058 KRISTOPHER BURCKHARD             COMPLAINT                                                           OPEN

7. 1059 KUMAR L. MACHANI V. DITECH       FORECLOSURE                        458TH DISTRICT COURT, FORT       OPEN
        FINANCIAL LLC AND                                                   BEND COUNTY, TX
        BRECKENRIDGE PROPERTY FUND
        2916, LLC
        18-DCV-250586

7. 1060 KURT A. STEPHENS V. DITECH       FORECLOSURE                        DISTRICT COURT OF APPEAL OF      OPEN
        FINANCIAL LLC                                                       FLORIDA
        2D17-3414

7. 1061 KYLE ODOM                        COMPLAINT                                                           CLOSED

7. 1062 L’DONBLACKWELDER VS. BANK        FORECLOSURE                        IN THE DISTRICT COURT OF         OPEN
        OF AMERICA, N.A.                                                    HIDALGO COUNTY, TEXAS
        C-1275-18-E

7. 1063 LACHMAN PUBLIC ADJUSTER,         INSURANCE -                        COOK COUNTY CIRCUIT COURT,       CLOSED
        INC. V. KATHLEEN PINZON,         HAZARD/PROPERTY                    CHANCERY DIVISION
        DITECH FINANCIAL, LLC
        2018-CH-07029

7. 1064 LAND CLEARANCE FOR               HOA/LIEN/TITLE                     MISSOURI CIRCUIT COURT, 22ND     CLOSED
        REDEVELOPMENT AUTHORITY OF       ISSUES/ASSUMPTIONS                 JUDICIAL DISTRICT, CITY OF ST.
        THE CITY OF ST. LOUIS VS.                                           LOUIS
        KARLA RENA ALLEN, FIRST
        FRANKLIN FINANCIAL
        CORPORATION, ET AL, US BANK
        NATIONAL ASSOCIATION, AS
        TRUSTEE

7. 1065 LANKFORD, LADARYL                                                                                    OPEN




                                                     Page 113 of 185 to Question 7
            19-10414-jlg          Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                           Pg 654 of 845
Ditech Financial LLC                                                                                          Case Number:         19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding                 Court or Agency and Address       Status of Case



7. 1066 Lapinski, Patricia and James,         FORECLOSURE                         SEVENTH DISTRICT CIRCUIT           OPEN
        Appellants v. Green Tree Servicing,                                       COURT
        LLC, Ditech Financial LLC, Brandon
        Mallis, Joseph Mankin; The
        Alexandria Pointe Homeowners
        Association, Inc.; Green Emerald
        Homes, LLC; D.R. Horton, Inc.;
        Judge Shirley Green, et al.
        5D17-445

7. 1067 LARRY KALPAKOFF                       COMPLAINT                                                              OPEN

7. 1068 LARRY MADDOX V. DITECH                CREDIT REPORTING                    U.S. DISTRICT COURT                CLOSED
        FINANCIAL LLC AND TRANS
        UNION, LLC AND EQUIFAX
        INFORMATION SERVICES, LLC
        4:17-CV-00980-ODS

7. 1069 LARRY MCKENDALL V. DITECH             INSURANCE - FLOOD                   FED. DIST. CT. - E.D. LA.          CLOSED
        FINANCIAL, LLC
        2:17-CV-11835

7. 1070 LARRY MORELAND V. MTC                 LOAN ADMINISTRATION -               KITSAP COUNTY COURTHOUSE           OPEN
        FINANCIAL, INC.                       SERVICE TRANSFER
        16-2-02262-8

7. 1071 LARRY SMITH/JOAN SMITH                COMPLAINT                                                              CLOSED

7. 1072 LAST KNOWN HEIRS OF TOMEKO            FORECLOSURE                         CHANCERY COURT OF                  OPEN
        HILL, DECEASED V. FEDERAL                                                 LAUDERDALE COUNTY
        NATIONAL MORTGAGE
        ASSOCIATION, DITECH
        FINANCIAL, LLC, AND JOHN DOES
        (1-10) - 2000756517
        38CH1:17-CV-00558-JM

7. 1073 LATANYA EVANS-TATE AND                LOAN ADMINISTRATION -               YOLO SUPERIOR COURT                OPEN
        TYRONE TATE V. DITECH                 PAYOFFS
        FINANCIAL LLC
        CL-18-397

7. 1074 LATIENA BOLEN ON BEHALF OF            EMPLOYMENT MATTER                   SUPERIOR COURT OF                  OPEN
        THEMSELVES AND ALL SIMILARLY                                              CALIFORNIA
        SITUATED PERSONS, AND THE
        GENERAL PUBLIC V. DITECH
        MORTGAGE CORP., DITECH
        FINANCIAL, LLC, AND DOES 1
        THROUGH 25, INCLUSIVE (WAGE
        HOUR CLASS ACTION)
        30-2018-01020307-CU-OE-CXC

7. 1075 LATISHA UPSHAW V. DITECH              CHAPTER 13                          UNITED STATES DISTRICT COURT       OPEN
        FINANCIAL LLC, EQUIFAX
        INFORMATION SERVICES, LLC
        18-CV-1241


                                                           Page 114 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                      Pg 655 of 845
Ditech Financial LLC                                                                                 Case Number:            19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address       Status of Case



7. 1076 LATRICE A. MITCHELL V. DITECH    FORECLOSURE                        CLAYTON COUNTY SUPERIOR            OPEN
        FINANCIAL LLC FKA GREEN TREE                                        COURT
        SERVICING, LLC
        2016-CV-4283-8

7. 1077 LATZA, KATHLEEN V. DITECH        LOSS MIT - RETENTION - LOAN        UNITED STATES DISTRICT             CLOSED
        FINANCIAL LLC                    MOD                                COURT FOR THE NORTHERN
        1:17-CV-02076-BYP                                                   DISTRICT OF LOUISIANA

7. 1078 LAURINA LEATO                    COMPLAINT                                                             CLOSED

7. 1079 LE, KHIEM V. DITECH FINANCIAL    FORECLOSURE                        SUPERIOR COURT OF THE              CLOSED
        LLC, MERS, INC., COUNTRYWIDE                                        STATE OF CALIFORNIA COUNTY
        HOME LOANS, INC. AND DOES 1                                         OF ORANGE
        THROUGH 20, INCLUSIVE
        30-2017-00935709-CU-OR-CJC

7. 1080 LEAH BROWN VS. DITECH            LOAN ADMINISTRATION -              MAGISTRATE COURT OF                CLOSED
        FINANCIAL                        PAYMENT                            BERRIEN COUNTY
        18347CS

7. 1081 LEANNE WELSH                     COMPLAINT                                                             CLOSED

7. 1082 LEE KAARUP/DARRELL KAARUP        COMPLAINT                                                             CLOSED

7. 1083 LEHMAN BROTHERS HOLDING,         ORIGINATION                        UNITED STATES DISTRICT COURT       OPEN
        INC. V. HOME CAPITAL FUNDING
        09-CV-0859-WQH-BLM

7. 1084 LEHMAN BROTHERS HOLDING,         ORIGINATION                        UNITED STATES DISTRICT COURT       OPEN
        INC. V. HOME CAPITAL FUNDING
        09-CV-0859-WQH-BLM

7. 1085 LEILA NAGHIBI                    COMPLAINT                                                             CLOSED

7. 1086 LEO DESMARAIS                    COMPLAINT                                                             CLOSED

7. 1087 LEONARD LYONS V. FEDERAL         LOAN ADMINISTRATION -              NORFOLK COUNTY SUPERIOR            OPEN
        NATIONAL MORTGAGE                PAYMENT                            COURT
        ASSOCIATION, DITECH FINANCIAL
        LLC
        180156

7. 1088 LESA FOREHAND (RUCKMAN)          COMPLAINT                                                             OPEN

7. 1089 LESA FOREHAND (RUCKMAN)          COMPLAINT                                                             OPEN

7. 1090 LESIA KINCAID VS. DITECH         ARM/RECOVERY                       FED. DIST. CT. - N.D. W.VA.        OPEN
        FINANCIAL, LLC
        2:18-CV-0085-JPB




                                                     Page 115 of 185 to Question 7
            19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                           Pg 656 of 845
Ditech Financial LLC                                                                                     Case Number:            19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding               Court or Agency and Address       Status of Case



7. 1091 LESLIE EDWARD WALKER; ELAHE           LOSS MIT - RETENTION - LOAN       CONTRA COSTA SUPERIOR              CLOSED
        S. WALKER V. DITECH FINANCIAL,        MOD                               COURT
        LLC; BAYVIEW LOAN SERVICING,
        LLC; AND DOES 1 THROUGH 100,
        INCLUSIVE
        MSC17-02165

7. 1092 LESLIE R. DENNIS V. DITECH            FORECLOSURE                       FED. DIST. CT. - W.D. TEX.,        CLOSED
        FINANCIAL LLC FKA GREEN TREE                                            AUSTIN DIV.
        SERVICING LLC AND
        CITIMORTGAGE INC.
        1:18-CV-00053

7. 1093 LESLIE WHITLEY VS. DITECH             FORECLOSURE                       WOLFE                              OPEN
        FINANCIAL LLC; GREENTREE
        FINANCIAL
        19CI00010

7. 1094 LEVEL 1 ROOFING, INC. V.              HOA/LIEN/TITLE                    SUPERIOR COURT OF THE              CLOSED
        RICHARD THOMPSON III, AN              ISSUES/ASSUMPTIONS                STATE OF CALIFORNIA, COUNTY
        INDIVIDUAL, FINANCE OF                                                  OF LOS ANGELES
        AMERICA REVERSE LLC, DOES 1
        THROUGH 50
        17STLC06385

7. 1095 LEYLA TABER V. DITECH                 LOSS MIT - RETENTION - LOAN       SUPERIOR COURT OF                  OPEN
        FINANCIAL LLC; AND DOES 1             MOD                               CALIFORNIA
        THROUGH 50 INCLUSIVE
        34-2018+00233526

7. 1096 LIBERTY HOME EQUITY                   FORECLOSURE                       CIRCUIT COURT OF THE 11TH          OPEN
        SOLUTIONS, INC. FORMERLY                                                JUDICIAL DISTRICT, MIAMI-DADE
        KNOWN AS GENWORTH                                                       COUNTY
        FINANCIAL HOME EQUITY
        ACCESS, INC. VS. FELECIA EL
        HASSAN
        2016-8579-CA-01

7. 1097 Liberty Home Equity Solutions, Inc.   FORECLOSURE                       IN THE CIRCUIT COURT OF COOK       OPEN
        formerly known as Genworth                                              COUNTY, ILLINOIS, COUNTY
        Financial Home Equity Access, Inc.,                                     DEPARTMENT
        formerly known as Liberty Reverse
        Mortgage, Inc. vs. Sheila A
        Richardson; United states of
        America - Department of housing and
        Urban Development;et al.
        2017-CH-10825




                                                         Page 116 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                      Pg 657 of 845
Ditech Financial LLC                                                                                      Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address        Status of Case



7. 1098 LIBERTY HOME EQUITY              FORECLOSURE                         IN THE CIRCUIT COURT OF COOK        OPEN
        SOLUTIONS, INC. FORMERLY                                             COUNTY, ILLINOIS, COUNTY
        KNOWN AS GENWORTH                                                    DEPARTMENT
        FINANCIAL HOME EQUITY
        ACCESS, INC., VS. GLORIA
        MULDROW, INDIVIDUALLY AND AS
        INDEPENDENT ADMINISTRATOR
        OF THE ESTATE OF LILLIE
        WILLIAMS (DECEASED); KINA
        SMITH;ET AL.
        2014-CH-14462

7. 1099 LILIANA RECIO-GARCIA V. DITECH   FORECLOSURE                         US BK CT., W.D. TEX. - WACO         CLOSED
        FINANCIAL, LLC AND GUADALUPE                                         COUNTY
        FALCOIN LLANAS
        6:17-CV-00354-RP-JCM

7. 1100 LINCOLN HALSTEAD                 COMPLAINT                                                               OPEN

7. 1101 LINCOLN HALSTEAD                 COMPLAINT                                                               OPEN

7. 1102 LINDA FONG VS. OCWEN LOAN        HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT         OPEN
        SERVICING LLC; INDYMAC BANK      ISSUES/ASSUMPTIONS
        FSB; HIGH NOON AT ARLINGTON
        RANCH HOMEOWNERS
        ASSOCIATION; FIRST AMERICAN
        TITLE INSURANCE CO.; QUALITY
        LOAN SERIVCE CORPORATION;
        RONALD W. WINTER; AND TRACI
        M. WINTER
        A-15-719472-C

7. 1103 LINDA JOSEPH V. DITECH           FORECLOSURE                         FED. DIST. CT. - S.D. TEX.          OPEN
        FINANCIAL, LLC
        4:19-CV-00743

7. 1104 LINDA K HORTTER ADV. DITECH      LOSS MIT - RETENTION - LOAN         SANTA FE COUNTY DISTRICT            CLOSED
        FINANCIAL LLC FKA GREEN TREE     MOD                                 COURT
        SERVICING LLC
        D-101-CV-2016-02084

7. 1105 LINDA LEWIS                      COMPLAINT                                                               CLOSED

7. 1106 LINDA LEWIS                      COMPLAINT                                                               OPEN

7. 1107 LINDA ROZEMA                     COMPLAINT                                                               CLOSED

7. 1108 LINDA STYLES                     COMPLAINT                                                               CLOSED

7. 1109 LINDSAY BETH DUNFEE V.           CHAPTER 13                          U.S. DISTRICT COURT                 CLOSED
        CITIMORTGAGE, INC., AND
        DITECH FINANCIAL, LLC, AND
        EQUIFAX INFORMATION
        SERVICES, LLC
        4:18-CV-00422-ODS


                                                      Page 117 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 658 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1110 LINDSEY HARPER V. DITECH         FORECLOSURE                        CHESAPEAKE CIRCUIT COURT        OPEN
        FINANCIAL, LLC AND ALG
        TRUSTEE, LLC
        CL17-2842

7. 1111 LISA A. MARCUS, INDIVIDUALLY,    LOAN ADMINISTRATION -              U.S. DISTRICT COURT,            CLOSED
        AND ON BEHALF OF ALL OTHERS      BILLING STATEMENTS                 NORTHERN DISTRICT OF ILLINOIS
        SIMILARLY SITUATED V. DITECH
        FINANCIAL LLC
        1:18-CV-04381

7. 1112 LISA ANDERSEN V. DITECH          LOSS MIT - RETENTION - LOAN        UNITED STATES DISTRICT          OPEN
        FINANCIAL LLC F/K/A GREEN        MOD                                COURT
        TREE SERVICING
        18-CV-1820-RDB

7. 1113 LISA HOXEY, SUCCESSOR            HOA/LIEN/TITLE                     PROBATE COURT FOR THE           CLOSED
        PERSONAL REPRESENTATIVE OF       ISSUES/ASSUMPTIONS                 COUNTY OF WASHTENAW,
        THE ESTATE OF THERESE                                               MICHIGAN
        TSELIOS V. PAULA TSELIOS,
        FORMER PERSONAL
        REPRESENTATIVE OF THE
        ESTATE OF THERESE TSELIOS,
        PAULA TSELIOS, ET AL.
        17-682-CH

7. 1114 LISA MACDONALD V. FEDERAL        FORECLOSURE                        GRAFTON                         OPEN
        NATIONAL MORTGAGE
        ASSOCIATION AND DITECH
        FINANCIAL, LLC
        215-2019-CV-031

7. 1115 LISA P. THOMPSON AKA LISA P.     FORECLOSURE                                                        OPEN
        FORTIER AND JEFFREY SEAN
        THOMPSON V. HOUSEHOLD
        REALTY CORPORATION,
        LANDMARK ASSET RECEIVABLES
        MANAGEMENT, LLC, DITECH
        HOLDING CORPORATION AND
        DITECH FINANCIAL LLC
        18-CVS-1504

7. 1116 LISE DEHART                      COMPLAINT                                                          CLOSED

7. 1117 LLOYD DEEM                       COMPLAINT                                                          CLOSED

7. 1118 LLUVIANA GUTIERREZ VS. DITECH    REPLEVIN/REPOSSESS/LOT             UNITED STATES DISTRICT          OPEN
        FINANCIAL LLC                    RENT/NON-PAYMENT OF RENT           COURT, SOUTHERN DISTRICT OF
        7:18-CV-00382                                                       TEXAS – MCALLEN DIVISION

7. 1119 LOIS MARIE FARBER                COMPLAINT                                                          OPEN

7. 1120 LOMBOY, NENELITA V. OCWEN         LOSS MIT - RETENTION - LOAN       ORANGE CALIFORNIA               CLOSED
        LOAN SERVICING, LLC; DITECH       MOD
        FINANCIAL LLC, ET AL - 2200031977
        30-2016-00831627-CU-OR-CJC

                                                     Page 118 of 185 to Question 7
            19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                           Pg 659 of 845
Ditech Financial LLC                                                                                     Case Number:          19-10414

     Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1121 LORA A. POTTS V. DITECH               LOAN ADMINISTRATION -              UNITED STATES DISTRICT COURT    OPEN
        FINANCIAL LLC F/K/A GREEN             PAYMENT
        TREE SERVICING
        2:18-CV-658

7. 1122 LORENA MADDEN                         COMPLAINT                                                          CLOSED

7. 1123 LORENA OCHOA AND GILBERT              LOAN ADMINISTRATION -              IN THE DISTRICT COURT OF        OPEN
        CANTU, JR. V. DITECH FINANCIAL,       PAYMENT                            BEXAR TEXAS
        LLC
        2017CI23369

7. 1124 LORI MONDELLO                         COMPLAINT                                                          CLOSED

7. 1125 LOU PACINO V. DITECH                  CREDIT REPORTING                   DISTRICT COURT OREGON           CLOSED
        FINANCIAL LLC; OCWEN LOAN
        SERVICING LLC; THE FEDERAL
        HOME LOAN MORTGAGE
        CORPORATION, A FEDERALLY
        CHARTERED CORP.
        3:16-CV-02039-SB

7. 1126 LOVE, DAVID AND LATUSHA V.            INSURANCE - FLOOD                  CHANCERY COURT FOR SHELBY       CLOSED
        DITECH FINANCIAL LLC, REI                                                COUNTY
        NATION, LLC AND WILSON &
        ASSOCIATES, PLLC
        CH-17-1159

7. 1127 Lubos Naprstek v. Ditech Financial    FORECLOSURE                        UNITED STATES DISTRICT COURT    OPEN
        LLC, and DT Holdings LLC and
        Green Tree Servicing LLC and Walter
        Investment Management Co and
        Federal National Mortgage
        Association (Fannie Mae) and TBI
        and Toll Brothers and Bank of
        America and Safeguard Property
        2:18-cv-11442

7. 1128 LUCY BUFKIN                           COMPLAINT                                                          OPEN

7. 1129 LUIS GARROTE V. EQUIFAX               CREDIT REPORTING                   UNITED STATES DISTRICT          OPEN
        INFORMATION SERVICES, LLC,                                               COURT
        TRANSUNION, LLC, EXPERIAN
        INFORMATION SOLUTIONS, INC.
        AND DITECH FINANCIAL LLC
        18-CV-22324-JEM




                                                          Page 119 of 185 to Question 7
             19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                             Pg 660 of 845
Ditech Financial LLC                                                                                       Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1130 LYDIA MELENDEZ V. NEW PENN              LOSS MIT - RETENTION - LOAN        UNITED STATES DISTRICT          CLOSED
        FINANCIAL, LLC D/B/A                    MOD                                COURT FOR THE NORTHERN
        SHELLPOINT MORTGAGE                                                        DISTRICT OF ILLINOIS EASTERN
        SERVICING, DITECH FINANCIAL,                                               DIVISION
        LLC, RESIDENTIAL CREDIT
        SOLUTIONS, INC., AND OCWEN
        LOAN SERVICING, LLC -
        2001235040
        1:18-CV-01205

7. 1131 LYMAN, KERI                             EMPLOYEE MATTER                                                    OPEN

7. 1132 LYNDA ALILA                             COMPLAINT                                                          CLOSED

7. 1133 LYNDA BROWN                             COMPLAINT                                                          OPEN

7. 1134 LYNN FISHER-COTE (COTE)                 COMPLAINT                                                          OPEN

7. 1135 MA EUGENIA ISLAS                        FORECLOSURE                        TOM VANDERGRIFF CIVIL           OPEN
        VALDERRAMA, TOMAS HORTA                                                    COURTS BUILDING
        ALVARADO, AND PEDRO HORTA
        ALVARADO V. DITECH FINANCIAL,
        LLC
        348-299945-18

7. 1136 MAGALENE ROBBINS                        COMPLAINT                                                          CLOSED

7. 1137 MANUEL J. RODRIGUEZ AND                 REPLEVIN/REPOSSESS/LOT             PASCO COUNTY COURTHOUSE         CLOSED
        PATRICIA Y. RODRIGUEZ V.                RENT/NON-PAYMENT OF RENT
        DITECH FINANCIAL LLC
        18-CC-1520-ES

7. 1138 Manuel Rivas v. The Bank of New         FORECLOSURE                        US DISTRICT COURT FOR THE       CLOSED
        York Mellon fka The Bank of New                                            NORTHERN DISTRICT OF TEXAS
        York as Trustee for the
        Certificateholders of the CWABS, Inc.
        Asset-Backed Certificates, Series
        2007-2; Ditech Financial LLC f/k/a
        Green Tree Servicing LLC, and
        Liliana Masano
        3:17-cv-01801-B

7. 1139 MARCEL SHILO V. DITECH                  FORECLOSURE                        U.S. COURT OF APPEALS FOR       CLOSED
        FINANCIAL LLC, FEDERAL                                                     FIRST CIRCUIT
        NATIONAL MORTGAGE
        ASSOCIATION
        17-1884

7. 1140 MARCIA ALLEN/ WIDNER                    COMPLAINT                                                          CLOSED
        GENERAL PARTNERSHIP

7. 1141 MARCUS CHARLES WARR V.                  CREDIT REPORTING                   MAGISTRATE COURT OF             OPEN
        DITECH FINANCIAL LLC                                                       GEORGIA
        18M34215

7. 1142 MARGARET REDUS                          COMPLAINT                                                          CLOSED

                                                            Page 120 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                      Pg 661 of 845
Ditech Financial LLC                                                                                     Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address        Status of Case



7. 1143 MARGARET REDUS                   COMPLAINT                                                              CLOSED

7. 1144 MARGIE L. BROCK. V. GREEN        INSURANCE - FLOOD                  ROBESON COUNTY SUPERIOR             OPEN
        TREE SERVICING CORP., AND                                           COURT
        DITECH FINANCIAL LLC
        17CV01751

7. 1145 MARIA ESTRELLADO V. DITECH       CREDIT REPORTING                   DISTRICT OF NEVADA                  OPEN
        FINANCIAL, LLC; AND
        TRANSUNION, LLC
        2:18-CV-01846

7. 1146 MARIA HERNANDEZ VS. THE          FORECLOSURE                        FED. DIST. CT. - S.D. TEX.          OPEN
        BANK OF NEW YORK MELLON
        AND SUBSTITUTE TRUSTEE,
        KENNETH M. CULBRETH, JR.
        1:18-CV-00109

7. 1147 MARIAN DUBAR V. DITECH           FORECLOSURE                        UNITED STATES DISTRICT COURT        OPEN
        FINANCIAL LLC, NODELL GLASS &
        HASKELL LLP AS SUBSTITUTE
        TRUSTEE
        17-CV-58

7. 1148 MARICA FISHER                    COMPLAINT                                                              CLOSED

7. 1149 MARILYN PHILLIPS AND BOBBY       FORECLOSURE                        FED. DIST. CT. - S.D. TEX.          OPEN
        PHILLIPS V. HOMECOMINGS
        FINANCIAL, LLC, GMAC
        MORTGAGE, LLC, DITECH
        FINANCIAL, LLC, FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION (FANNIE MAE)
        4:19-CV-00328

7. 1150 MARIO LOZANO                     COMPLAINT                                                              OPEN

7. 1151 MARIO LOZANO                     COMPLAINT                                                              OPEN

7. 1152 MARK A. BOWEN V. DITECH          LOSS MIT - RETENTION - LOAN        U.S. DISTRICT COURT                 CLOSED
        FINANCIAL LLC F/D/B/A GREEN      MOD
        TREE SERVICING, LLC AND THE
        FEDERAL NATIONAL MORTGAGE
        ASSOCIATION
        2:16 CV 00195 JAW

7. 1153 MARK A. CAMPBELL V. DITECH       PROPERTY PRESERVATION              COMMONWEALTH OF                     OPEN
        FINANCIAL LLC F/K/A GREEN                                           PENNSYLVANIA
        TREE SERVICING, LLC AND
        SAFEGUARD PROPERTIES, LLC
        10007 CD 2016




                                                     Page 121 of 185 to Question 7
           19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 662 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1154 MARK A. ENTWISTLE V. EQUIFAX     CREDIT REPORTING                   US DISTRICT COURT FOR THE       CLOSED
        INFORMATION SERVICES, LLC,                                          SOUTHERN DISTRICT OF INDIANA
        TRANS UNION, LLC AND DITECH
        FINANCIAL, LLC
        1:18-CV-03433-WTL-MPB

7. 1155 MARK A. THOMPSON V. U.S.         FORECLOSURE                        APPOMATTOX COUNTY CIRCUIT       CLOSED
        BANK, N.A., AS TRUSTEE FOR                                          COURT
        MANUFACTURED HOUSING
        CONTRACT
        SENIOR/SUBORDINATE PASS-
        THROUGH CERTIFICATE TRUST
        1998-7; DITECH FINANCIAL, LLC;
        AND ALG TRUSTEE, LLC, AS
        SUBSTITUTE TRUSTEE
        CL16-0524

7. 1156 MARK BAETA/JEANNE BAETA          COMPLAINT                                                          CLOSED

7. 1157 MARK BONIN V. DITECH             FORECLOSURE                        HARRIS                          OPEN
        FINANCIAL, LLC
        201907639

7. 1158 MARK FAM V. BANK OF AMERICA,     LOAN ADMINISTRATION -              U.S. COURT OF APPEALS           OPEN
        N.A., AND; FEDERAL NATIONAL      BILLING STATEMENTS
        MORTGAGE ASSOCIATION, AND
        DANIEL WHITEHEAD, AND GREEN
        TREE SERVICING, L.L.C. (A/K/A:
        DITECH), AND ROSENBERG LAW
        FIRM, AND DITECH FINANCIAL,
        LLC.
        17-2298

7. 1159 MARK HUTTO AND ANDREA            LOAN ADMINISTRATION -              JACKSON COUNTY CIRCUIT          OPEN
        HUTTO V. DITECH FINANCIAL, LLC   PAYMENT                            COURT
        18CV45451

7. 1160 MARK JOHNSON V. DITECH           COLLECTIONS                        UNITED STATES DISTRICT COURT    OPEN
        FINANCIAL LLC
        18-CV-113-TCB

7. 1161 MARK LANZARIN AND YOLANDA        LOSS MIT - RETENTION - LOAN        CALIFORNIA                      OPEN
        LLAMAS, MARRIED INDIVIDUALS      MOD
        V. DITECH FINANCIAL LLC; AND
        DOES 1 THROUGH 10, INCLUSIVE
        STK-CV-URP-2017-1768

7. 1162 MARK SNELLGROVE V. DITECH        INSURANCE - FLOOD                  FIFTEENTH JUDICIAL CIRCUIT      OPEN
        FINANCIAL LLC                                                       COURT OF FLORIDA
        50-2018-006223-XXX-MB

7. 1163 MARKAND SHUKLA                   COMPLAINT                                                          CLOSED




                                                     Page 122 of 185 to Question 7
             19-10414-jlg           Doc 16         Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                                Pg 663 of 845
Ditech Financial LLC                                                                                          Case Number:          19-10414

     Part 3:           Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                    Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1164 MARLENA JAMES-MORGAN VS.                   FORECLOSURE                        COOK                            OPEN
        CARRINGTON MORTGAGE
        SERVICE, LLC; BANK OF
        AMERICA, NA; DITECH FINANCIAL
        LLC F/K/A GREEN TREE
        SERVICING; AND DOES 1
        THROUGH 100, INCLUSIVE
        2019CH00608

7. 1165 Marshall Pfeiffer (Gentleman Marshall      DOCUMENT CUSTODY                   U.S. DISTRICT COURT             OPEN
        as AGENT obo The Granted Federal
        Franchise MARSHALL PFEIFFER) v.
        General Motors via its Registered
        Agent: Corporation Service Company
        251 Little Falls Drive-Wilmington-DE-
        19808 U.S.A.; Ally Financial Inc. et al.
        18CV2551GPCJLB

7. 1166 Marshall Pfeiffer (Gentleman Marshall      DOCUMENT CUSTODY                   U.S. DISTRICT COURT             OPEN
        as AGENT obo The Granted Federal
        Franchise MARSHALL PFEIFFER) v.
        General Motors via its Registered
        Agent: Corporation Service Company
        251 Little Falls Drive-Wilmington-DE-
        19808 U.S.A.; Ally Financial Inc. et al.
        18CV2551GPCJLB

7. 1167 MARTA LOPEZ-KENNEY                         COMPLAINT                                                          OPEN

7. 1168 MARTIN W. DUKES AND JULIE E.               INSURANCE -                        DISTRICT COURT OF THE VIRGIN    OPEN
        DUKES V. DITECH FINANCIAL LLC              HAZARD/PROPERTY                    ISLANDS
        F/K/A GREEN TREE SERVICING
        LLC, FAY SERVICING, LLC, ABC
        INSURANCE CORPORATION, AND
        XYZ INSURANCE, INC.
        18-CV-00064

7. 1169 MARTINEZ, BERNADETTE V. JIM                FORECLOSURE                        COUNTY COURT                    OPEN
        WALTER HOMES LLC
        CO 2013-0120

7. 1170 MARTINEZ, LEONARD V.                       LOSS MIT - RETENTION - LOAN        SECOND JUDICIAL DISTRICT        CLOSED
        CITIMORTGAGE, INC.,                        MOD
        SUCCESSOR IN INTEREST BY
        MERGER TO ABN AMBRO
        MORTGAGE GROUP, INC.; DITECH
        FINANCIAL LLC; AND SHELLPOINT
        MORTGAGE SERVICING

7. 1171 MARY ANN RIVAS V. DITECH                   FORECLOSURE                        SUPERIOR COURT OF               OPEN
        FINANCIAL LLC; MORTGAGE LAW                                                   CALIFORNIA, COUNTY OF SAN
        FIRM, PLC; DOES 1 THROUGH 20                                                  JOAQUIN
        INCLUSIVE
        STK-CV-URP-2018-1632



                                                               Page 123 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 664 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1172 MARY BRILL                       COMPLAINT                                                          OPEN

7. 1173 MARY C ENGLISH AND RUFUS         FORECLOSURE                        SUPERIOR COURT OF NEW           OPEN
        THOMPSON A/K/A RUFUS                                                JERSEY ESSEX COUNTY -
        THOMPSON, JR. V. LIBERTY HOME                                       CHANCERY DIVISION
        EQUITY SOLUTIONS, INC., F/L/A
        GENWORTH FINANCIAL HOME
        EQUITY ACCESS, INC. F/K/A
        LIBERTY REVERSE MORTGAGE,
        INC.; AND FEDERAL NATIONAL
        MORTGAGE ASSOCIATION
        ESX-C-154-18

7. 1174 MARY ELARDI                      COMPLAINT                                                          CLOSED

7. 1175 MARY JANE GEMBAROWICZ V.         HOA/LIEN/TITLE                     MIDDLESEX COUNTY SUPERIOR       OPEN
        ATTORNEY BARSH & COHEN,          ISSUES/ASSUMPTIONS                 COURT - WOBURN
        EAST WEST MORTGAGE CO.,
        ATTORNEY DEBORAH L. NELSON,
        RUSHMORE LOAN MANAGEMENT,
        DITECH FINANCIAL LLC
        2018-0073

7. 1176 MARY PALADINO                    COMPLAINT                                                          CLOSED

7. 1177 MARY PATTON                      COMPLAINT                                                          CLOSED

7. 1178 MARY WHITEHORSE                  COMPLAINT                                                          OPEN

7. 1179 MATI LEEAL, AN INDIVIDUAL AND    FORECLOSURE                        THEODORE LEVIN U.S.             OPEN
        MALKA LEEAL, HIS WIFE V.                                            COURTHOUSE
        DITECH FINANCIAL LLC F/K/A
        GREEN TREE SERVICING, LLC
        2:17-CV-10645

7. 1180 MATT REUBENS V. DITECH           LOAN ADMINISTRATION -              MAGISTRATE COURT OF DEKALB      CLOSED
        FINANCIAL LLC                    PAYMENT                            COUNTY

7. 1181 MATTHEW B. AUTRY V. DITECH       INSURANCE -                        US DISTRICT COURT FOR THE       CLOSED
        FINANCIAL, LLC F/K/A GREEN       HAZARD/PROPERTY                    WESTERN DISTRICT OF TEXAS
        TREE SERVICING, LLC AND
        CITIMORTGAGE, INC.
        1:18-CV-00071

7. 1182 MATTHEW HAUGHEY, PRO PER V.      LOAN ADMINISTRATION -              SUPERIOR COURT OF ARIZONA,      OPEN
        DITECH FINANCIAL LLC             PAYMENT                            COUNTY OF PIMA
        C 20175319

7. 1183 MAURICE GERARD, AS               FORECLOSURE                        KNOX COUNTY CIRCUIT COURT       OPEN
        EXECUTOR OF THE ESTATE OF
        DANIEL ANDERSON V. DITECH
        FINANCIAL, LLC AND ARNOLD M.
        WEISS




                                                     Page 124 of 185 to Question 7
              19-10414-jlg           Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                               Pg 665 of 845
Ditech Financial LLC                                                                                         Case Number:          19-10414

     Part 3:           Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
      None


 Caption of Suit and Case Number                   Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1184 MCCUTCHEON BUILDING AND                   INSURANCE -                        SUPERIOR COURT, J.D. OF NEW     CLOSED
        REMODELING, LLC VS. LIBERTY               HAZARD/PROPERTY                    LONDON AT NEW LONDON
        HOME EQUITY SOLUTIONS INC.,
        F/K/A GENWORTH FINANCIAL
        HOME EQUITY ACCESS, INC.

7. 1185 MEDINA, MARIBEL VS. DITECH                REPLEVIN/REPOSSESS/LOT             FIRST JUDICIAL CIRCUIT COURT    CLOSED
        FINANCIAL LLC                             RENT/NON-PAYMENT OF RENT           OF FLORIDA

7. 1186 MEGAN TOWER HUMPHREY                      COMPLAINT                                                          CLOSED

7. 1187 MEI LIN SHI AND YOU DI CHEN V.            HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     CLOSED
        BANK OF NEW YORK MELLON                   ISSUES/ASSUMPTIONS
        A-15-729091-C

7. 1188 MELINDA HOPKINS, INDIVIDUALLY             ORIGINATION                        CABELL COUNTY CIRCUIT COURT     OPEN
        AND EXECUTRIX OF THE ESTATE
        OF LYNDOL A. CURRY, AND
        HARRY HOPKINS V. GREEN TREE
        SERVICING, LLC N.K.A. DITECH
        FINANCING, LLC, AND FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION
        11-C-192

7. 1189 MELODY L. SCOTT VS. DITECH                FORECLOSURE                        JACKSON                         OPEN
        FINANCIAL LLC, SPECIALIZED
        LOAN SERVICES, SAFEGUARD
        PROPERTIES
        CO201920112

7. 1190 METLIFE HOME LOANS V ANTILE               FORECLOSURE                        CHANCERY COURT OF LINCOLN       CLOSED
        JONES, JOAN H. ANDERSON AS                                                   COUNTY, MISSISSIPPI
        TRUSTEE FOR MERS, URBAN                                                      MISSISSIPPI
        FINANCIAL GROUP, HUD AND RMS
        2011-0751

7. 1191 MICHAEL & KATHERINE MOELLER               COMPLAINT                                                          CLOSED

7. 1192 MICHAEL A HURLEY AND CAROL J              LOSS MIT - RETENTION - LOAN        CIRCUIT COURT OF WISCONSIN      OPEN
        HURLEY V. DITECH FINANCIAL LLC            MOD
        2018CV000840

7. 1193 Michael Alvarado and Roberto              HOA/LIEN/TITLE                     SUPERIOR COURT COUNTY OF        OPEN
        Alvarado v. Walter Merino; Estate of      ISSUES/ASSUMPTIONS                 LOS ANGELES
        Shirley Ann Merino; All Persons
        Unknown Claiming Any Legal or
        Equitable Right Title Estate, Lien or
        Interest In The Property Adverse to
        Plaintiffs Title; Ditech Financial LLC,
        et al.
        NC061660




                                                              Page 125 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 666 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1194 MICHAEL AND TAMMIE RIDDELL V.    FORECLOSURE                        HARDIN COUNTY JUSTICE           OPEN
        THE BANK OF NEW YORK                                                CENTER
        MELLON, DITECH FINANCIAL, LLC
        10-CI-1176

7. 1195 MICHAEL AZEVEDO                  COMPLAINT                                                          CLOSED

7. 1196 MICHAEL BAZZI                    COMPLAINT                                                          CLOSED

7. 1197 MICHAEL BAZZI                    COMPLAINT                                                          CLOSED

7. 1198 MICHAEL C. OSBORNE V. DITECH     CREDIT REPORTING                   UNITED STATES DISTRICT          OPEN
        FINANCIAL LLC                                                       COURT -- DISTRICT OF ARIZONA
        418CV00358RM

7. 1199 MICHAEL CARRILLO, AN             FORECLOSURE                        SUPERIOR COURT OF CA --         OPEN
        INDIVIDUAL, AND PENELOPE                                            COUNTY OF LOS ANGELES -
        SALBERG-CARRILLO, AN                                                GLENDALE
        INDIVIDUAL, V. BANK OF
        AMERICA, N.A., BAYVIEW LOAN
        SERVICING, LLC, DITECH
        FINANCIAL, LLC, RESIDENTIAL
        CREDIT SOLUTIONS, INC.,
        QUALITY LOAN SERVICE CORP.,
        DOES 1-100, INCLUSIVE
        EC 068741

7. 1200 MICHAEL COHEN                    COMPLAINT                                                          CLOSED

7. 1201 MICHAEL FORD V. FANNIE MAE       FORECLOSURE                        U.S. DISTRICT COURT FOR THE     OPEN
        A/K/A FEDERAL NATIONAL                                              DISTRICT OF RHODE ISLAND
        MORTGAGE ASSOCIATION
        1:17-CV-00089-JJM-LDA

7. 1202 MICHAEL GEORGE SHELLEY V.        FORECLOSURE                        U.S. DISTRICT COURT FOR THE     CLOSED
        DITECH / SHELLPOINT                                                 EASTERN DISTRICT OF
        2:17-CV-11349-JCZ-KWR                                               LOUISIANA

7. 1203 MICHAEL H. WALKER AND KAREN      LOAN ADMINISTRATION -              RIVERSIDE COUNTY SUPERIOR       OPEN
        WALKER V. BANK OF AMERICA        PAYMENT                            COURT
        N.A.; DITECH FINANCIAL, LLC;
        GREEN TREE SERVICING , LLC;
        REAL TIME RESOLUTIONS, INC.;
        FCI LENDER SERVICES, INC.;
        PARTNERS FOR PAYMENT RELIEF
        DE IV, INC., ET AL.
        PSC 1806279

7. 1204 MICHAEL J. LOPEZ, AN             LOSS MIT - RETENTION - LOAN        UNITED STATES DISTRICT          CLOSED
        INDIVIDUAL V. DITECH FINANCIAL   MOD                                COURT NORTHERN DISTRICT OF
        LLC F/K/A GREEN TREE                                                INDIANA
        SERVICING LLC; DOES 1
        THROUGH 10, INCLUSIVE
        2:18-CV-00061-RL-JEM



                                                     Page 126 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                      Pg 667 of 845
Ditech Financial LLC                                                                                    Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address       Status of Case



7. 1205 MICHAEL JONES V. DITECH          FORECLOSURE                        U.S. DISTRICT COURT                OPEN
        FINANCIAL LLC / CT CORP
        SYSTEMS, RUSHMORE LOAN
        MANAGEMENT
        1:17-CV-01200-ELR-LTW

7. 1206 MICHAEL LYNN FARRER AND          COLLECTIONS                        US DISTRICT COURT FOR THE          CLOSED
        HELEN FARRER VS DITECH                                              WESTERN DISTRICT OF TEXAS
        FINANCIAL, LLC, WALL STREET
        BANKER AND FLAGSTAR
        BANCORP, INC.
        1:18-CV-00579-LY

7. 1207 MICHAEL P. HAYES V. JIM          HOA/LIEN/TITLE                     DISTRICT COURT OF DELTA            OPEN
        WALTERS HOMES, INC. AND MID-     ISSUES/ASSUMPTIONS                 COUNTY, TX
        STATE TRUST VIII
        11182

7. 1208 MICHAEL SASSANO (RALPH REDA)     COMPLAINT                                                             OPEN

7. 1209 MICHAEL T. GEBHART VS. DITECH    LOAN ADMINISTRATION -              UNITED STATES DISTRICT COURT       OPEN
        FINANCIAL, LLC                   PAYMENT
        2:17-CV-2891

7. 1210 MICHAEL TODD/RITA TODD           COMPLAINT                                                             CLOSED

7. 1211 MICHAEL VACEK, JR.. VS WALTER                                       PENNSYLVANIA                       OPEN
        INVESTMENT MANAGEMENT
        CORP., GEORGE AWAD, DANIEL
        BELTZMAN,. MICHAEL
        BHASKARAN, NEAL GOLDMAN,
        WILLIAM MEURER, ALVARO DE
        MOLINA, VADIM PERELMAN, AND
        ANTHONY RENZI

7. 1212 MICHAEL VACEK, JR.. VS WALTER    CORPORATE - SEC                    FED. DIST. CT. - E.D. PA.          OPEN
        INVESTMENT MANAGEMENT
        CORP., GEORGE AWAD, DANIEL
        BELTZMAN,. MICHAEL
        BHASKARAN, NEAL GOLDMAN,
        WILLIAM MEURER, ALVARO DE
        MOLINA, VADIM PERELMAN, AND
        ANTHONY RENZI

7. 1213 MICHAEL WALES V. SCOTT           HOA/LIEN/TITLE                     IN THE COURT OF THE STATE OF       OPEN
        LAFRANCHI, TRUSTEE OF THE        ISSUES/ASSUMPTIONS                 OREGON FOR THE COUNTY OF
        MILTON AND EDNA LAFRANCHI                                           DESCHUTES
        TRUST DATED 5/7/01, AND SENIOR
        HOMEOWNER ASSISTANCE
        PROGRAM 2012, SERIES 1
        17CV53424




                                                     Page 127 of 185 to Question 7
           19-10414-jlg        Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 668 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1214 MICHARL RODRIGUES V. DE           HOA/LIEN/TITLE                     SECOND CIRCUIT COURT            OPEN
        REGO PROPERTY LLC;                ISSUES/ASSUMPTIONS
        MORTGAGE ELECTRONIC
        REGISTRATION SYSTEMS INC.,
        SOLE AS NOMINEE FOR
        FLAGSTAR BANK, FSB; DOROTHY
        C DE REGO; JOHN DOES 1-10;
        JANE DOES 1-10; AND DOE
        ENTITIES 1-10
        16-1-0362(2)

7. 1215 MICHELE LUCAS                     COMPLAINT                                                          CLOSED

7. 1216 MICHELLE AND SCOTT GORDON         LOSS MIT - RETENTION - LOAN        WHATCOM COUNTY                  OPEN
        V. QUALITY LOAN SERVICE           MOD
        CORPORATION OF WASHINGTON,
        INC.; DITECH FINANCIAL LLD; THE
        BANK OF NEW YORK, F/K/A THE
        BANK OF NEW YORK MELLON
        16 2 00617 1

7. 1217 MICHELLE CHENG                    COMPLAINT                                                          OPEN

7. 1218 MICHELLE DOTTIN-DEJEAN V.         FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
        DITECH FINANCIAL LLC, ET AL.
        515018/2017

7. 1219 MICKEY FROID, V. DITECH           ARM/RECOVERY                       DENVER COUNTY DISTRICT          CLOSED
        FINANCIAL LLC                                                        COURT, CO
        2017CV031908

7. 1220 MID STATE TRUST IX V. CITY OF     FORECLOSURE                        CADDO PARISH DISTRICT COURT     CLOSED
        SHREVEPORT, SHERIFF STEVE
        PRATOR, PARISH OF CADDO, AND
        IRB PROPERTIES, LLC
        550,307-B

7. 1221 MIGUEL RIVAS                      COMPLAINT                                                          CLOSED

7. 1222 MIGUEL SANTOS AND ALMA            ESCROW                             COMMONWEALTH OF                 CLOSED
        SANTOS V. DITECH                                                     PENNSYLVANIA
        MJ-43301-CV-0000091-2018

7. 1223 MIKALAH RENNELS                   COMPLAINT                                                          CLOSED

7. 1224 MILDRED JACKSON                   COMPLAINT                                                          CLOSED

7. 1225 MILNER, TALIA, JOHN DOE # 15      LOSS MIT - RETENTION - LOAN        SUPREME COURT OF NEW YORK       OPEN
        AND JANE DOE # 1-5, ET AL. V.     MOD
        DITECH FINANCIAL LLC
        032502/2017

7. 1226 MIMI MOODY                        COMPLAINT                                                          CLOSED

7. 1227 MINDY WRIGHT                      COMPLAINT                                                          CLOSED


                                                      Page 128 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 669 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1228 MIRANDA LAZARO                   COMPLAINT                                                          OPEN

7. 1229 MISSION POINTE HOMEOWNERS        HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        ASSOCIATION V. DITECH            ISSUES/ASSUMPTIONS
        FINANCIAL LLC; AND TERESA
        SINGLETON
        A-16-734441-C

7. 1230 MITCHELL A. JACKMAN,             FORECLOSURE                        SUPERIOR COURT SANTA CRUZ       CLOSED
        SUCCESSOR TRUSTEE OF THE
        NOFREY FAMILY TRUST V.
        QUALITY LOAN SERVICE
        CORPORATION, TRUSTEE,
        DITECH FINANCIAL LLC AND DOES
        1 - 10
        17CV02607

7. 1231 MONICA G. DENNIS V. BENEFICIAL   HOA/LIEN/TITLE                     IN THE CHANCERY COURT FOR       OPEN
        TENNESSEE INC., AND DITECH       ISSUES/ASSUMPTIONS                 WILLIAMSON COUNTY,
        FINANCIAL, LLC                                                      TENNESSEE
        46885

7. 1232 MONIQUE P. STOKES V. IH6         CUSTOMER SERVICE                   FULTON COUNTY SUPERIOR          OPEN
        PROPERTY GEORGIA, LP;                                               COURT
        FEDERAL NATION MORTGAGE
        ASSOCIATION, DITECH
        FINANCIAL, LLC; SHAPIRO,
        PENDERGAST, & HASTY, LLC;
        O'KELLEY & SOROHAN,
        ATTORNEY AT LAW, LLC
        2018CV303165

7. 1233 MONIQUE POU STOKES V. IH6        CUSTOMER SERVICE                   SUPERIOR COURT OF GEORGIA       OPEN
        PROPERTY GEORGIA, LP;
        FEDERAL NATION MORTGAGE
        ASSOCIATION, DITECH
        FINANCIAL, LLC; SHAPIRO,
        PENDERGAST, & HASTY, LLC
        2018A08416-4

7. 1234 MONSERRATE GONZALEZ V.           DOCUMENT CUSTODY                   NINTH JUDICIAL CIRCUIT OF       OPEN
        DITECH FINANCIAL LLC                                                FLORIDA
        2018-CA-005652-O

7. 1235 MONTE VISTA MOBILE HOME          REPLEVIN/REPOSSESS/LOT             SECOND JUDICIAL DISTRICT FOR    OPEN
        PARK V. DITECH FINANCIAL LLC     RENT/NON-PAYMENT OF RENT           WEBER COUNTY, UT
        (GARTH)
        180901264




                                                     Page 129 of 185 to Question 7
           19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 670 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1236 MOREIRA, ISRAEL AND              FORECLOSURE                        SAN DIEGO COUNTY SUPERIOR       CLOSED
        MARGARITA G MOREIRA V                                               COURT
        DITECH FINANCIAL LLC, AKA
        GREEN TREE SERVICING LLC;
        MTC FINANCIAL SERVICES, INC.
        DBA TRUSTEE CORP.; AND DOES
        1 - 10
        37-2017-00025532-CU-OR-CTL

7. 1237 MOREY, ELYSE AND TIMOTHY V.      LOSS MIT - RETENTION - LOAN        SUPERIOR COURT OF PIERCE        OPEN
        DITECH FINANCIAL LLC GREEN       MOD                                COUNTY
        TREE SERVICING LLC, BANK OF
        AMERICA, ET AL.
        172120702

7. 1238 MORRIS COE V. DITECH             FORECLOSURE                        US DISTRICT COURT FOR THE       OPEN
        FINANCIAL LLC                                                       NORTHERN DISTRICT OF TEXAS
        3:18-CV-01761-L

7. 1239 MORRIS, MARY V. DITECH                                              PENNSYLVANIA                    OPEN
        FINANCIAL LLC (THREATENED
        ACTION)

7. 1240 MORTGAGE ELECTRONIC              HOA/LIEN/TITLE                     270TH JUDICIAL DISTRICT         OPEN
        REGISTRATION SYSTEMS, INC.       ISSUES/ASSUMPTIONS                 COURT HARRIS COUNTY, TEXAS
        (MERS), A DELAWARE
        CORPORATION, ITS SUCCESSORS
        AND OR ASSIGNS, AS NOMINEE
        FOR FINANCIAL FREEDOM
        ACQUISITION LLC V. MARK
        DIAMOND AND NICOLE DIAMOND
        2018-43902

7. 1241 MRT ASSETS LLC VS. DITECH        HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        FINANCIAL LLC; MELVIN            ISSUES/ASSUMPTIONS
        ANDERSON AND JUDITH
        ANDERSON
        A-17-754967-C

7. 1242 MTGLQ INVESTORS, LP V. TINA      FORECLOSURE                        DOUGLAS CLERK-SUPERIOR          CLOSED
        SANCHES, ET AL. TINA                                                COURT
        REYNOLDS, FKA TINA SANCHES
        AND BRIAN REYNOLDS (COUNTER-
        CLAIMANTS AND THIRD PARTY
        PLAINTIFFS) V. MTGLQ
        INVESTORS, LP (COUNTER-
        DEFENDANTS) AND RUSHMORE
        LOAN MANAGEMENT SERVICES,
        LLC ET AL.
        16-2-00289-4

7. 1243 MURIEL SWEARENGEN/LEGENDS        COMPLAINT                                                          CLOSED
        NORTH OF BROAD




                                                     Page 130 of 185 to Question 7
             19-10414-jlg          Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                              Pg 671 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                  Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1244 MYRIAN E. DEL VALLE V. GMAC              FORECLOSURE                        SEVENTEENTH JUDICIAL            OPEN
        MORTGAGE, LLC                                                               CIRCUIT COURT OF FLORIDA
        CACE08053075

7. 1245 MYRON HALE V. MORTGAGE                   FORECLOSURE                        CALIFORNIA SUPERIOR COURT -     OPEN
        ELECTRONIC REGISTRATION                                                     LOS ANGELES
        SYSTEM, INC.; DITECH FINANCIAL
        LLC; CALIBER HOME LOANS, INC.;
        US BANK AS TRUSTEE FOR LSF9
        MASTER PARTICIPATION TR
        BC6877288

7. 1246 MYRON SHARP/PALMETTO                     COMPLAINT                                                          CLOSED
        CONTRACTING SERVICES

7. 1247 NANCY KRUPAR                             COMPLAINT                                                          OPEN

7. 1248 NANCY LEHMAN, AN INDIVIDUAL              FORECLOSURE                        LOS ANGELES SUPERIOR COURT      CLOSED
        V. ONE WEST BANK, FSB;                                                      AT LONG BEACH
        SUCCESSOR TO INDYMAC BANK,
        FSB AKA INDYMAC MORTGAGE
        SERVICES; DITECH FINANCIAL,
        LLC; QUALITY LOAN SERVICE
        CORP. AND DOES 1 THROUGH 50,
        INCLUSIVE
        NC059855

7. 1249 NANCY TRAFTON VS. CITIZENS               FORECLOSURE                        TRAVIS COUNTY DISTRICT          OPEN
        BANK, N.A. AND DITECH                                                       COURT
        FINANCIAL LLC
        D-1-GN-17-006356

7. 1250 NATHALIE RADWAY V. DITECH                PROPERTY PRESERVATION              DISTRICT COURT OF SILVER        OPEN
        HOME LOANS AND SAFAGUARD                                                    SPRING COUNTY, MARYLAND
        PROPERTIES INC.
        060200002182018

7. 1251 Nationstar Mortgage / Champion           FORECLOSURE                        CIRCUIT COURT FOR THE STATE     CLOSED
        Mortgage Company vs. Sharon L.                                              OF OREGON FOR THE COUNTY
        Criswell spouse of Donald Criswell,                                         OF CLACKAMAS OREGON
        Individually and as Constructive
        Trustee of the Estate of Donald L
        Criswell; et al. / Sharon L Criswell v
        John R. Walsh, Liberty Home Equity
        Solutions
        No 1307-0277




                                                             Page 131 of 185 to Question 7
             19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                             Pg 672 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1252 NATIONSTAR MORTGAGE LLC                 FORECLOSURE                       IN THE CIRCUIT COURT OF THE     OPEN
        D/B/A CHAMPION MORTGAGE                                                   THIRTEENTH JUDICIAL CIRCUIT,
        COMPANY VS. MILDRED J                                                     IN AND FOR HILLSBOROUGH
        MASSEY, STATE OF FLORIDA                                                  COUNTY, FLORIDA
        DEPARTMENT OF REVENUE,
        UNITED STATES OF AMERICA
        DEPARTMENT OF TREASURY -
        IRS, THE WILLOWS, UNIT NO. 3
        HOMEOWNERS ASSOCIATION,
        INC., ET AL.
        12-CA-016657

7. 1253 NATIONSTAR MORTGAGE LLC                 FORECLOSURE                       IN THE CIRCUIT COURT OF THE     OPEN
        D/B/A CHAMPION MORTGAGE                                                   FOURTH JUDICIAL CIRCUIT
        COMPANY VS. RESERVE AT OLD
        BLUFF OWNERS ASSOCIATION
        INC., UNITED STATES OF
        AMERICA ON BEHALF OF THE
        SECRETAR, ET AL.
        45-2013-CA-000595

7. 1254 NATIONSTAR MORTGAGE LLC                 FORECLOSURE                       IN THE CIRCUIT COURT OF THE     OPEN
        D/B/A CHAMPION MORTGAGE                                                   FOURTH JUDICIAL CIRCUIT
        COMPANY VS. RESERVE AT OLD
        BLUFF OWNERS ASSOCIATION
        INC., UNITED STATES OF
        AMERICA ON BEHALF OF THE
        SECRETAR, ET AL.
        45-2013-CA-000595

7. 1255 NATIONSTAR MORTGAGE, LLC V.             FORECLOSURE                       APPELLATE COURT OF ILLINOIS     CLOSED
        MICHAEL SCHULLER, ET AL -                                                 FROM THE CIRCUIT COURT OF
        2001239855                                                                COOK COUNTY, ILLINOIS
        12-CH-44695

7. 1256 NAVARRE CANTON MHP, LLC V.              FORECLOSURE                       STARK                           OPEN
        CONSECO FINANCE SERVICING
        CORP. AND ROBERT GUTHRIE
        2019CVG0551

7. 1257 Nazira Urrego v. Bank of New York       FORECLOSURE                       LOUDOUN COUNTY CIRCUIT          CLOSED
        Mellon, as Trustee; Doe Trustee, as a                                     COURT
        Trustee for Bank of New York Mellon;
        South Riding Proprietary; Mortgage
        Electronic Registration Systems, aka
        MERS; Samuel L. White, P.C.; and
        Does 1 to 100, inclusive
        107CL00084824-00




                                                           Page 132 of 185 to Question 7
             19-10414-jlg          Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                              Pg 673 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                  Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1258 NEBRASKA ALLIANCE REALTY                 ESCROW                             CHRISTIAN CIRCUIT COURT,        CLOSED
        COMPANY V GEORGE MACK,                                                      DIVISION I, KY
        MARILYN MACK, COUNTY OF
        CHRISTIAN, KENTUCKY, CITY OF
        HOPKINSVILLE, KENTUCKY, AND
        WALTER INVESTMENT
        MANAGEMENT CORP.
        18-CI-00362

7. 1259 NEIL DEFRIESSE                           COMPLAINT                                                          OPEN

7. 1260 NEIL DEFRIESSE                           COMPLAINT                                                          OPEN

7. 1261 NELLIE J. SYLTE V. DITECH                FORECLOSURE                        CHESTERFIELD COUNTY             OPEN
        FINANCIAL LLC AND SAMUEL I.                                                 CIRCUIT COURT
        WHITE, P.C. AND MORTGAGE
        ELECTRONIC REGISTRATION
        SYSTEMS, INC. AND JOHN AND
        JANE DOES 1-10
        041CL17003471-00

7. 1262 Nevada Association Services Inc. v.      HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        Patricia Iannucci; Bank of America;      ISSUES/ASSUMPTIONS
        CTC Foreclosure Services Corp.;
        Mortgage Electronic Registration
        Systems, Inc.; Renaissance Property
        Owners Association; ServiceLink; and
        Nevada Association Services, Inc.
        A-14-703336-C

7. 1263 Nevada Association Services, Inc., A     HOA/LIEN/TITLE                     CLARK COUNTY NEVADA             CLOSED
        Nevada Corp. v. James Harding, an        ISSUES/ASSUMPTIONS
        individual; Stanley Milonas c/o MT. R.
        E. Investment, a Nevada Corp.;
        Michael Turner c/o MT R. E.
        Investment; Mortgage Electronic
        Registration Systems, Inc. "MERS", a
        corp., et al.
        A-14-697335-C

7. 1264 NEVADA NEW BUILDS LLC VS.                HOA/LIEN/TITLE                     REGIONAL JUSTICE CENTER         OPEN
        OCWEN LOAN SERVICING LLC;                ISSUES/ASSUMPTIONS
        DITECH FINANCIAL LLC; AND
        STERLING AT SILVER SPRINGS
        HOMEOWNERS ASSOCIATION
        A-15-718814-C

7. 1265 NEVADA SANDCASTLES LLC V.                HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        DITECH FINANCIAL LLC; FIDELITY           ISSUES/ASSUMPTIONS
        NATIONAL TITLE AGENCY; AND
        JEANNE PACENT
        A-13-691580-C




                                                             Page 133 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 674 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1266 NEWMAN DAVIS V. DITECH            FORECLOSURE                        UNITED STATES DISTRICT COURT    OPEN
        FINANCIAL LLC; RENZI, ANTHONY
        RENZI; BENDETT & MCHUGH PC;
        DOMINIC NEVEUX; JOHN F.
        DIAKUN; SUPERIOR COURT;
        KEVIN DUBAY; M. NAWAZ WAHLA;
        ANTONIO ROBANIA; DAVID
        SHERIDAN; KEVIN DUBAY; AND
        STATE OF CONNECTICUT
        3:18-CV-00557-SRU

7. 1267 NICEY OOROTH V. DITECH            FORECLOSURE                        HILLSBOROUGH                    OPEN
        FINANCIAL LLC AKA DITECH
        MORTGAGE CORP SUCCESS BY
        MERGER WITH GREEN TREE
        SERVICING LLC AND BANK OF
        AMERICA, N.A.
        19-CA-293

7. 1268 NICHOLAS A. KASUN V. DITECH       LOSS MIT - RETENTION - LOAN        SPOTSYLVANIA COUNTY             OPEN
        FINANCIAL LLC                     MOD                                CIRCUIT COURT
        CL 16-951

7. 1269 NICKELS BOWEN PEEPLES V.          FORECLOSURE                        US DISTRICT COURT FOR THE       OPEN
        DITECH FINANCIAL LLC,                                                NORTHERN DISTRICT OF
        MORTGAGE ELECTRONIC                                                  ALABAMA
        REGISTRATION SYSTEMS INC.
        4:17-CV-01311-VEH

7. 1270 NIDYA GARAY V. DITECH             LOAN ADMINISTRATION -              NORTH DADE JUSTICE CENTER       OPEN
        FINANCIAL LLC                     PAYMENT
        2018-023121-SP-23

7. 1271 NIETO, DAVIS, JR. AND LAVERNA     REPLEVIN/REPOSSESS/LOT             PUEBLO OF ZUNI TRIBAL COURT     OPEN
        ADV. U.S. BANK N.A. AS TRUSTEE    RENT/NON-PAYMENT OF RENT
        FOR MANUFACTURED HOUSING
        CONTRACT
        SENIOR/SUBORDINATE PASS-
        THROUGH CERTIFICATE TRUST
        1999-2 BY DITECH FINANCIAL LLC,
        AS SERVICER
        CL-2016-0035

7. 1272 NIGEL SAUNDERS                    COMPLAINT                                                          CLOSED

7. 1273 NORMA AYALA V. DITECH             CREDIT REPORTING                   UNITED STATES DISTRICT COURT    OPEN
        FINANCIAL LLC; EXPERIAN
        INFORMATION SOLUTIONS, INC.;
        EQUIFAX INFORMATION
        SERVICES LLC; AND TRANSUNION
        LLC
        2:18-CV-02171




                                                      Page 134 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 675 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1274 NORTH ALABAMA LAND BANK,         REPLEVIN/REPOSSESS/LOT             COLBERT COUNTY DISTRICT         CLOSED
        LLC V. STANLEY BARTON; VICKI     RENT/NON-PAYMENT OF RENT           COURT
        RUSSELL; DITECH FINANCIAL LLC;
        DEFENDANT A; DEFENDANT B;
        AND DEFENDANT C
        20-DV-2018-900010.00

7. 1275 NORTHEAST (PA) INVESTORS         FORECLOSURE                        COMMONWEALTH OF                 CLOSED
        GROUP, INC. -- DAVID KELLER V.                                      PENNSYLVANIA
        EVERBANK

7. 1276 NORVICE G SELLERS, CLARENCE      FORECLOSURE                        IN THE CIRCUIT COURT OF THE     OPEN
        L SELLERS, SR. V GENWORTH                                           CITY OF HAMPTON, STATE OF
        FINANCIAL HOME EQUITY                                               VIRGINIA
        ACCESS, INC. AND NECTAR
        PROJECTS
        CL14000873

7. 1277 NV EAGLES LLC V. DITECH          HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        FINANCIAL LLC (HUERTA)           ISSUES/ASSUMPTIONS
        A-16-733731-C

7. 1278 OCWEN LOAN SERVICING LLC V.      FORECLOSURE                        JUDICIAL DISTRICT NEW MEXICO    CLOSED
        STEVEN J. VALDEZ - 2200078972
        D-101-CV-2012-03286

7. 1279 OCWEN LOAN SERVICING, LLC        FORECLOSURE                        CIRCUIT COURT OF                CLOSED
        AND FEDERAL HOME LOAN                                               WASHINGTON COUNTY, AR
        MORTGAGE CORPORATION V.
        JAIME T. MICKNA; SIGNATURE
        BANK OF ARKANSAS; BRADCO
        SUPPLY CORPORATION; RIDOUT
        CONTRACTOR OUTLET OF
        FAYETTEVILLE, INC.; ET AL.
        CV-16-895

7. 1280 OCWEN LOAN SERVICING, LLC V.     ESCROW                             ST. CLAIR ILLINOIS              CLOSED
        CHERYL J. WIMMER, A/K/A
        CHERYL WIMMER, STONE BRIDGE
        VILLAS CONDOMINIUM
        ASSOCIATION, UNKNOWN HEIRS
        AND LEGATEES OF CHERYL J.
        WIMMER, IF ANY; UNKNOWN
        OWNERS AND NON RECORD
        CLAIMENTS
        15-CH-554

7. 1281 OCWEN LOAN SERVICING, LLC V.     FORECLOSURE                        SUPREME COURT OF NEW YORK       CLOSED
        DUDLEY A. BYFIELD NEW YORK
        CITY PARKING VIOLATIONS
        BUREAU, NEW CENTURY
        MORTGAGE CORPORATION, ET
        AL.
        511449/2014



                                                     Page 135 of 185 to Question 7
             19-10414-jlg          Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                             Pg 676 of 845
Ditech Financial LLC                                                                                      Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1282 Ocwen Loan Servicing, LLC v.            FORECLOSURE                       SUFFOLK COUNTY SUPREME          OPEN
        Joseph W. Ward, Jr., Teresa C.                                            COURT
        Ward, Commissioner of Taxation &
        Finance, Discover Bank, Clerk of the
        Suffolk County District Court, People
        of the State of New York, Sudmicka
        D. Smith, Suffolk County Department
        of Social Servs.
        062875/14

7. 1283 OCWEN LOAN SERVICING, LLC V.            FORECLOSURE                       SUFFOLK COUNTY SUPREME          OPEN
        PETER MCFADDEN A/K/A PETER                                                COURT
        MC FADDEN; CATHERINE
        MCFADDEN A/K/A CATHERINE MC
        FADDEN A/K/A CATHY A.
        MCFADDEN; BOARD OF
        DIRECTORS OF BAYBERRY CLUB;
        "JOHN DOE # 1-5" AND "JANE DOE
        # 1-5"
        2013-23559

7. 1284 OCWEN LOAN SERVICING, LLC V.            FORECLOSURE                       SUFFOLK                         OPEN
        PETER MCFADDEN A/K/A PETER
        MC FADDEN; CATHERINE
        MCFADDEN A/K/A CATHERINE MC
        FADDEN A/K/A CATHY A.
        MCFADDEN; BOARD OF
        DIRECTORS OF BAYBERRY CLUB;
        "JOHN DOE # 1-5" AND "JANE DOE
        # 1-5"
        2013-23559

7. 1285 OCWEN LOAN SERVICING, LLC V.            FORECLOSURE                       SUPERIOR COURT OF NEW           CLOSED
        ROBERT M. VARGAS; MRS.                                                    JERSEY
        ROBERT M. VARGAS, UNKNOWN
        SPOUSE OF ROBERT M. VARGAS;
        HALEDON MUNICIPAL COURT;
        TODD INSURANCE; COUNTY OF
        CAMDEN; STATE OF NEW
        JERSEY; COUNTY OF
        CUMBERLAND; UNKNOWN
        TENANTS 1-10
        F-32025-14

7. 1286 OCWEN LOAN SERVICING, LLC V.            FORECLOSURE                       JASPER COUNTY COURT OF          CLOSED
        THE ESTATE OF RACHEL                                                      COMMON PLEAS
        SINGLETON A/K/A RACHAL
        SINGLETON, A/K/A RACHEAL
        SINGLETON A/K/A RACHEL M.
        SINGLETON; SOUTH CAROLINA
        DEPARTMENT OF MOTOR
        VEHICLES; WESTERN UNITED
        LIFE ASSURANCE COMPANY, ET
        AL.
        2015-CP-27-00337


                                                           Page 136 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 677 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1287 ODELL BLACKMON                   COMPLAINT                                                          OPEN

7. 1288 O'LEARY, ANNE / WALTER           CORPORATE                          PENNSYLVANIA                    OPEN
        INVESTMENT MANAGEMENT CORP

7. 1289 O'LEARY, ANNE / WALTER           CORPORATE                          PENNSYLVANIA                    OPEN
        INVESTMENT MANAGEMENT CORP

7. 1290 OLIVER SAGE DRIVE TRUST V.       HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        BAC HOME LOANS (WINSRYG)         ISSUES/ASSUMPTIONS
        A-13-674872-C

7. 1291 ONE WEST BANK FSB V. ZYAD F.     LOSS MIT - RETENTION - LOAN        SUPREME COURT OF NEW YORK       CLOSED
        TOOM A/K/A ZYAD TOOM;            MOD
        WASHINGTON MUTUAL BANK;
        CITY OF NEW YORK
        DEPARTMENT OF
        TRANSPORTATION PARKING
        VIOLATIONS BUREAU JOHN DOE
        RICHARD ROE JANE DOE CON
        COE DICK MORE AND RUBY POE,
        ETL AL.
        25665/09

7. 1292 ONE WEST BANK, FSB V. VINCENT    FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
        PANTUSO A/K/A VINCENT J.
        PANTUSO, JR., A/K/A VINCENT
        PANTUSO, JR., JOANNE
        PANTUSO, BOARD OF MANAGERS
        OF THE SUMERSET
        CONDOMINIUMS AND
        BUCKINGHAM COURT SOMERSET
        CONDOS, GE MONEY BANK, ET AL.
        034441/2012

7. 1293 ONETA CASPER & WILLIAM           COMPLAINT                                                          CLOSED
        CASPER

7. 1294 ORCHARD, JAMES & AMY V.          LOAN ADMINISTRATION -              COUNTY COURT AT LAW NO. 3,      CLOSED
        DITECH FINANCIAL LLC             PAYOFFS                            DALLAS COUNTY, TEXAS, 600
        CC-17-05798-C                                                       COMMERCE STREET, 5TH FLOOR
                                                                            WEST TOWER, DALLAS, TX 75202

7. 1295 ORLANDO ALVARADO                 COMPLAINT                                                          CLOSED

7. 1296 ORLANDO BURGESS V. DITECH        FORECLOSURE                        FULTON COUNTY SUPERIOR          CLOSED
        FINANCIAL, LLC AND FEDERAL                                          COURT
        NATIONAL MORTGAGE
        ASSOCIATION
        2017CV298250

7. 1297 OSCAR D. RIVERA AND CARLOS       PROPERTY PRESERVATION              COMMONWEALTH OF                 OPEN
        R. CASO V. GREEN TREE                                               PENNSYLVANIA
        SERVICING LLC N/K/A DITECH
        FINANCIAL LLC
        CI-16-00686

                                                     Page 137 of 185 to Question 7
             19-10414-jlg           Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                               Pg 678 of 845
Ditech Financial LLC                                                                                         Case Number:          19-10414

     Part 3:           Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                   Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1298 OSCAR LUEBBERT                            COMPLAINT                                                          OPEN

7. 1299 OSUNA, JORIE STEPAN V. DITECH             COLLECTIONS                        15TH JUDICIAL CIRCUIT COURT     CLOSED
        FINANCIAL LLC AND BANK OF                                                    OF FLORIDA
        AMERICA, N.A.. ET. AL.
        502016CA005892XXXXMB

7. 1300 OVATION SERVICES, LLC V.                  REO                                DISTRICT COURT OF WALKER        OPEN
        MICHAEL BYRD, SHERRY BYRD,                                                   COUNTY
        ET AL.
        1828613

7. 1301 PADILLA, JOE - 2000115250                 REO                                TEX. CT. APP. TEXAS             CLOSED
        2013DCL1254

7. 1302 PAIGE CARLOVSKY V. DITECH                 FORECLOSURE                        UNITED STATES DISTRICT COURT    OPEN
        FINANCIAL LLC FKA GREEN TREE
        SERVICING LLC
        2:17-CV-01051-APG-VCF

7. 1303 PAM WELTY                                 COMPLAINT                                                          CLOSED

7. 1304 PAMELA (JEFFREY) CURREY                   COMPLAINT                                                          OPEN

7. 1305 PAMELA DAVIS                              COMPLAINT                                                          OPEN

7. 1306 PAMELA OLSON                              COMPLAINT                                                          CLOSED

7. 1307 PAPOT, CATHERINE,                         FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
        INDIVIDUALLY, AND AS
        SURVIVING SPOUSE OF RICHARD
        D. PAPOT, TARGET NATIONAL
        BANK, JOHN DOE, ET AL. ADV.
        DITECH FINANCIAL LLC F/K/A
        GREEN TREE SERVICING, LLC
        606685/2017

7. 1308 PARAGON HOMES LLC V. ASCENT               HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        HOME LOANS; FIDELITY                      ISSUES/ASSUMPTIONS
        NATIONAL TITLE; COUNTRYWIDE
        HOME LOANS; RECONTRUST
        COMPANY, N.A.; ELEVETER
        CANNON; DOES 1-100; AND ROSE
        1-100
        A-14-709556-C

7. 1309 Patricia Beverly, individually and on     LOSS MIT - RETENTION - LOAN        U.S. DISTRICT COURT --          OPEN
        behalf of all others similarly situated   MOD                                CENTRAL DISTRICT OF CA
        v. The Bank of New York Mellon FKA
        The Bank of New York as Trustee for
        the Certificate Holders of the
        CWABS, Inc. Asset-Backed
        Certificates, Series 2005-16, et al.
        8:16-CV-01928-DOC-KES




                                                              Page 138 of 185 to Question 7
             19-10414-jlg          Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                              Pg 679 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                  Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1310 PATRICIA GAIL SOUTH-LUSTER V             FORECLOSURE                        CIRCUIT COURT FOR OAKLAND       CLOSED
        DITECH FINANCIAL, LLC F/K/A                                                 COUNTY, MI
        GREEN TREE SERVICING, LLC
        2018-165672-CH

7. 1311 Patricia Liu v. The Bank of New York     LOSS MIT - RETENTION - LOAN        MARIN COUNTY SUPERIOR           CLOSED
        Mellon FKA the Bank of New York, as      MOD                                COURT
        Trustee for the Certificateholders of
        CWMBS, Inc., CHL Mortgage Pass-
        Through Trust 2006-10, Mortgage
        Pass-Through Certificates, Series
        2006-10; Bank of America, N.A., et al.
        CIV1703822

7. 1312 PATRICIA RECUPERO                        COMPLAINT                                                          CLOSED

7. 1313 PATRICIA SPEIGHTS                        COMPLAINT                                                          CLOSED

7. 1314 PATRICIA SRACHTA, AS                     COLLECTIONS                        NORTHERN DISTRICT OF ILLINOIS   OPEN
        APPOINTED ADMINISTRATOR OF
        THE ESTATE OF GUADALUPE M.
        SPINDOLA V. DITECH FINANCIAL
        LLC; MRPIERCE LLC; DOING
        BUSINESS AS MCCALLA RAYMER
        PIERCE - ILLINOIS LLC; PIERCE &
        ASSOCIATES, P.C.
        1:17-CV-1370

7. 1315 PATRICK A. DAVIS V. MID STATE            FORECLOSURE                        U.S. DISTRICT COURT             OPEN
        HOMES
        5:17-CV-1566

7. 1316 PATRICK ALLEN AND ZONIA                  FORECLOSURE                        IN THE 295TH DISTRICT COURT     OPEN
        ALLEN AS INDEPENDENT                                                        OF HARRIS COUNTY, TEXAS
        EXECUTRIX OF THE ESTATE OF
        ROY TITTLE V. FINANCE OF
        AMERICA REVERSE, LLC AND
        RMS LOAN SERVICING, LLC
        2018-79818

7. 1317 PATRICK KENNEDY                          COMPLAINT                                                          CLOSED

7. 1318 PATRYCJA KONAN                           COMPLAINT                                                          CLOSED

7. 1319 PAUL A. VALENTINE AND ASHLEY             DOCUMENT CUSTODY                   COMMONWEALTH OF                 CLOSED
        VALENTINE, ADMINISTRATRIX OF                                                PENNSYLVANIA
        THE ESTATE OF DONNA SUE
        VALENTINE V. DITECH FINANCIAL
        LLC
        2018-821

7. 1320 PAUL BACKOFEN, PATRICIA                  ARM/RECOVERY                       SUPERIOR COURT OF               OPEN
        BACKOFEN V. DITECH FINANCIAL                                                CALIFORNIA COUNTY OF SAN
        LLC; DOES 1-20, INCLUSIVE                                                   BERNARDINO
        CIVDS1621632


                                                             Page 139 of 185 to Question 7
           19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 680 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1321 PAUL CORAGGIO                    COMPLAINT                                                          OPEN

7. 1322 PAUL COYNE JR                    COMPLAINT                                                          CLOSED

7. 1323 PAUL FLACKE                      COMPLAINT                                                          OPEN

7. 1324 PAUL LERMA V. DITECH             LOSS MIT - RETENTION - LOAN        225TH JUDICIAL DISTRICT         CLOSED
        FINANCIAL, LLC                   MOD
        2018-CI-05968

7. 1325 PAUL M. VERNARSKY AND MARI       FORECLOSURE                        MACOMB COUNTY CIRCUIT           CLOSED
        JO VERNARSKY VS ORLANS, PC,                                         COURT, 40 N MAIN, MOUNT
        A MICHIGAN PROFESSIONAL                                             CLEMENS, MI 48043
        CORPORATION, DITECH
        FINANCIAL, LLC F/K/A
        GREENTREE SERVICING, LLC, A
        FOREIGN CORPORATION AND
        ADVANCE EQUITIES, INC. A
        MICHIGAN CORPORATION
        2018-0-1400-CH

7. 1326 PAUL MALLOY AND GLORIA           FORECLOSURE                        WASHINGTON                      OPEN
        MALLOY V. QUALITY LOAN
        SERVICE OF WASHINGTON;
        MORTGAGE REGISTRATION
        SYSTEMS, INC.; GREEN TREE
        SERVICING LLC; FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION; BANK OF
        AMERICA, NA; AND JOHN DOES 1-
        20

7. 1327 PAUL WHITE MICHELLE WHITE V.     LOAN ADMINISTRATION -              EASTERN DISTRICT OF             OPEN
        DITECH FINANCIAL, LLC            PAYMENT                            MICHIGAN, SOUTHERN DIVISION
        4:18-CV-13274

7. 1328 PAULA THOMPSON                   COMPLAINT                                                          CLOSED

7. 1329 PAULETTE L. HACKER V. DITECH     FORECLOSURE                        SUPERIOR COURT OF               OPEN
        FINANCIAL LLC; E LOAN INC.,;                                        SACRAMENTO COUNTY
        PINPOINT LLC AND DOES 1-10,
        INCLUSIVE
        34-2018-00242170

7. 1330 PEARL FRANCIS WILLIS VS          FORECLOSURE                        COURT OF COMMON PLEAS,          CLOSED
        CITIFINANCIAL SERVICING, LLC,                                       CUYAHOGA COUNTY
        (FKA CITIFINANCIAL, INC.) AND
        BAYVIEW LOAN SERVICING, LLC,
        AND DITECH FINANCIAL, LLC (DBA
        DITECH)
        CV18900474

7. 1331 PENNY BLEDSOE                    COMPLAINT                                                          CLOSED




                                                     Page 140 of 185 to Question 7
             19-10414-jlg          Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                             Pg 681 of 845
Ditech Financial LLC                                                                                        Case Number:           19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address      Status of Case



7. 1332 PEOPLE V. PATRICK JOSEPH                LEGAL                              SAN JOAQUIN                       OPEN
        SORIA AND WESTWOOD LEGAL
        STK-CR-FE-2017-8709&8710

7. 1333 PERALTA, RIGOBERTO                      HOA/LIEN/TITLE                     NEVADA                            OPEN
                                                ISSUES/ASSUMPTIONS

7. 1334 Perez, Ivonne; Crovatto, Craig;         LOAN ADMINISTRATION -              SUPREME COURT OF NEW YORK         OPEN
        Flagstar Bank FSB; City of New York     PAYMENT
        Department of Finance Parking
        Violations Bureau City Collector &
        Bronx Redemption Center; City of
        New York Environmental Control
        Board; "John Doe", et al. adv. Ditech
        Financial LLC
        32333/2017E

7. 1335 PETE R. DUOTO V. DITECH                 LOSS MIT - RETENTION - LOAN        UNITED STATES DISTRICT            OPEN
        FINANCIAL LLC                           MOD                                COURT FOR THE SOUTHERN
        4:18-CV-04714                                                              DISTRICT OF TEXAS - HOUSTON
                                                                                   DIVISION

7. 1336 PETER ALCAZAREN V. DITECH               LOSS MIT - RETENTION - LOAN        US DISTRICT COURT FOR THE         OPEN
        FINANCIAL, LLC                          MOD                                SOUTHERN DISTRICT OF TEXAS
        3:18-CV-00277

7. 1337 PETER CERULLO V. DITECH                 FORECLOSURE                        FED. DIST. CT. - M.D. FLA.        OPEN
        FINANCIAL LLC FKA GREEN TREE
        SERVICING LLC AND
        ROBERTSON, ANSCHUTZ &
        SCHNEID, P.L.
        19-CV-00184

7. 1338 PETER CUMMINGS                          COMPLAINT                                                            CLOSED

7. 1339 PETER FERRARO - WALTER                                                     MISSISSIPPI                       OPEN
        LEGACY - MISCELLANEOUS
        MATTERS - MS

7. 1340 PETER FERRARO - WALTER                  CORPORATE                          MISSISSIPPI                       OPEN
        LEGACY - MISCELLANEOUS
        MATTERS - MS

7. 1341 PETER MENARD                            COMPLAINT                                                            CLOSED

7. 1342 PETER N FRANCK V. DITECH                PROPERTY PRESERVATION              SUPERIOR COURT OF CA              OPEN
        FINANCIAL LLC DBA GREEN TREE
        SERVICING LLC
        37-2017-00012049-CU-BC-NC

7. 1343 PETER PAPJES                            COMPLAINT                                                            CLOSED

7. 1344 PETER WINKLER                           COMPLAINT                                                            OPEN




                                                            Page 141 of 185 to Question 7
           19-10414-jlg        Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 682 of 845
Ditech Financial LLC                                                                                   Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number            Nature of Proceeding                 Court or Agency and Address    Status of Case



7. 1345 PETER ZEPPEIRO V. WELLS            LOAN ADMINISTRATION -               SUPERIOR COURT OF               OPEN
        FARGO BANK, NA; DITECH             SERVICE TRANSFER                    CALIFORNIA
        FINANCIAL LLC; NORTHWEST
        TRUSTEE SERVICES, INC.;
        MORTGAGE ELECTRONIC
        REGISTRATION SYSTEMS INC.;
        AND DOES 1 TO 10 INCLUSIVE
        56-2018-00509040-CU-OR-VTA

7. 1346 PHILIP DUES/ELIZABETH DUES         COMPLAINT                                                           CLOSED

7. 1347 PHILIP MULLIN                      COMPLAINT                                                           CLOSED

7. 1348 PHILIP STREHLE VS.                 COLLECTIONS                         US DISTRICT COURT FOR THE       CLOSED
        CITIMORTGAGE, INC., GREEN                                              EASTERN DISTRICT OF MICHIGAN
        TREE SERVICING LLC N/K/A
        DITECH FINANCIAL LLC, DITECH
        FINANCIAL LLC AND MORTGAGE
        ELECTRONIC REGISTRATION
        SYSTEMS, INC.
        2:17-CV-11764-NGE-DRG

7. 1349 PHRONSLEE                          COMPLAINT                                                           CLOSED
        STEWARD/GRETCHEN
        LEFFERSON

7. 1350 PHYLLIS ANDRES-SMITH               COMPLAINT                                                           CLOSED

7. 1351 PHYLLIS SMITH V. DITECH            COLLECTIONS                         U.S. DISTRICT COURT MIDDLE      CLOSED
        FINANCIAL, LLC                                                         DISTRICT OF ALABAMA
        3:18-CV-00449-CSC

7. 1352 PIEDMONT TITLE AGENCY, INC. V.     LOAN ADMINISTRATION -               FAUQUIER COUNTY CIRCUIT         OPEN
        RGS TITLE, LLC; RICHARD J.         PAYOFFS                             COURT
        COMISKY, III; CELESTE
        COMISKSY; DITECH FINANCIAL
        LLC; GEORGE MASON
        MORTGAGE, LLC;
        COMMONWEALTH TRUSTEES,
        LLC; CITIMORTGAGE, INC.; DAVID
        J. DICKENS; ALLISON L. DICKENS
        CL17-34

7. 1353 PIER POINTE LANDING                CHAPTER 13                          2ND JUDICIAL DISTRICT OF        OPEN
        CONDOMINIUM ASSOCIATION,                                               VIRGINIA
        INC. V. WILBERT L. EARL, FELECIA
        E. EARL AND DITECH FINANCIAL
        LLC
        GV18006752-00

7. 1354 PIERRE FONTILUS                    COMPLAINT                                                           CLOSED

7. 1355 PINTA LLC FOR THE BENEFIT OF       FORECLOSURE                         MIAMI-DADE                      OPEN
        WACHOVIA CAPITAL MARKETS
        LLC V. SHELEATHA WATTS
        2013-009911-CA-01

                                                        Page 142 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 683 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1356 PIOQUINTO MALDONADO JR           COMPLAINT                                                          CLOSED

7. 1357 PLUMBING SOLUTIONS, INC. V.      PROPERTY PRESERVATION              RANDOLPH COUNTY CIRCUIT         OPEN
        DITECH FINANCIAL LLC                                                COURT, MONROE COUNTY
        16-LM-67                                                            COURTHOUSE

7. 1358 PORTLAND VILLAGE INC. V.         FORECLOSURE                        PIERCE COUNTY SUPERIOR          OPEN
        DITECH FINANCIAL LLC, GREEN                                         COURT
        TREE SERVICING LLC, QUALITY
        LOAN SERVICE CORPORATION OF
        WASHINGTON , AND JOE DOE 1

7. 1359 PPJ PROPERTIES, LLC, A NEW       HOA/LIEN/TITLE                     SUPERIOR COURT OF NEW           OPEN
        JERSEY LIMITED LIABILITY         ISSUES/ASSUMPTIONS                 JERSEY
        COMPANY V. DITECH FINANCIAL
        LLC, AND MARIA NARDOZA
        C-189-16

7. 1360 PREMIER ONE HOLDINGS INC. V.     HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        DITECH FINANCIAL LLC;            ISSUES/ASSUMPTIONS
        ABSOLUTE COLLECTION
        SERVICES LLC; BANK OF
        AMERICA, NA; AND NEVADA
        ASSOCIATION SERVICES INC
        A-15-717897-C

7. 1361 QI HE V. FANNIE MAE, DITECH      FORECLOSURE                        NORFOLK COUNTY SUPERIOR         OPEN
        FINANCIAL LLC AND HARMON                                            COURT
        LAW OFFICES
        1882CV00201

7. 1362 QUETTELIE FLEURENTIN V.          DOCUMENT CUSTODY                   SUPREME COURT OF NEW YORK       CLOSED
        DITECH FINANCIAL LLC F/K/A
        GREEN TREE SERVICING LLC,
        CRAIG K. BEIDEMAN, MARK A.
        LONGO., FEIN SUCH & CRANE,
        LLP, NICOLE HEGEL, DEANNA
        LARA, AND BANK OF AMERICA,
        N.A.
        1775/18

7. 1363 RACHEL SWEAT V. BANK OF          FORECLOSURE                        DISTRICT COURT OF BEXAR         CLOSED
        AMERICA, N.A.; WALTER                                               COUNTY, TX
        INVESTMENTS; DITECH AKA
        GREEN TREE; FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION; BRAD HARDWICK;
        JULIE BRAHM; JOHN FLORES
        2017-CI-10268




                                                     Page 143 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 684 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1364 RACHEL SWEAT V. BANK OF          FORECLOSURE                        TEXAS                           OPEN
        AMERICA, N.A.; WALTER
        INVESTMENTS; DITECH AKA
        GREEN TREE; FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION; BRAD HARDWICK;
        JULIE BRAHM; JOHN FLORES

7. 1365 RAGO, ALBERT JR. AND             LOAN ADMINISTRATION -              SUPREME COURT OF NEW YORK       OPEN
        MONTECALVO, GINA, A/K/A          PAYOFFS
        RAGO, GINA V. DITECH FINANCIAL
        LLC AND CITIMORTGAGE, INC.
        150909/2017

7. 1366 RAIN-WOOD PROPERTIES, LLC        FORECLOSURE                        CIRCUIT COURT OF MOBILE         OPEN
        VS. CHERYL RENEE JAYNES VS.                                         COUNTY
        DITECH FINANCIAL LLC
        02-CV-2018-901967

7. 1367 RALPH BIRGE AND KIMBERLY         COLLECTIONS                        UNITED STATES DISTRICT          CLOSED
        BIRGE V. DITECH FINANCIAL LLC                                       COURT FOR THE SOUTHERN
        4:18-CV-00024                                                       DISTRICT OF INDIANA

7. 1368 RALPH FAIELLA V. FEDERAL         FORECLOSURE                        U.S. DISTRICT COURT             OPEN
        NATIONAL MORTGAGE
        ASSOCIATION
        1:16-CV-99988-JD

7. 1369 RALPH PEREZ AND ROSEMARY         ARM/RECOVERY                       UNITED STATES DISTRICT          CLOSED
        PEREZ, ON BEHALF OF                                                 COURT FOR THE EASTERN
        THEMSELVES INDIVIDUALLY AND                                         DISTRICT OF NEW YORK
        ALL OTHERS SIMILARLY
        SITUATED V. DITECH FINANCIAL
        LLC
        2:18-CV-3809-SJF-ARL

7. 1370 RAMIRO J HERNANDEZ VS.           ORIGINATION                        STATE OF ARIZONA, YUMA          OPEN
        WATERFALL VICTORIA                                                  COUNTY SUPERIOR COURT
        MASTERFUND, LTD; GUADALUPE
        HERNANDEZ AND CANDELARIA
        HERNANDEZ, HUSBAND AND WIFE
        S1400-CV-2015-00326

7. 1371 RAY, GLENDA V. FIVE BROTHERS     PROPERTY PRESERVATION              U.S. DISTRICT COURT FOR THE     OPEN
        MORTGAGE COMPANY SERVICES                                           EASTERN DISTRICT OF
        AND SECURING, INC., JOSEPH A.                                       KENTUCKY
        BADALAMENTI, JOHN DOE, AND
        DITECH FINANCIAL LLC
        7:18-CV-00126-REW

7. 1372 RAYMOND BLACK                    COMPLAINT                                                          CLOSED




                                                     Page 144 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 685 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1373 RAYMOND D. SELLERS V.            FORECLOSURE                        CHESTERFIELD COUNTY             CLOSED
        FEDERAL NATIONAL MORTGAGE                                           CIRCUIT COURT
        ASSOCIATION
        CL17-515-00

7. 1374 RAYMOND RODRIGUEZ V. DITECH      FORECLOSURE                        HENRICO COUNTY CIRCUIT          CLOSED
        FINANCIAL, LLC                                                      COURT
        CL17-1316

7. 1375 RBS CITIZENS N.A. V. MARIA       ARM/RECOVERY                       SUPREME COURT OF NEW YORK       OPEN
        ZUNIGA
        8008-2011

7. 1376 RBS CITIZENS, N.A., A/K/A        FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
        CITIZENS BANK, N.A. V. MATTHEW
        L. BUTCHER, MERS AS NOMINEE
        FOR FLAGSTAR BANK, FSB, ET AL.
        22184/2013

7. 1377 RE: MARSHALL MUNROE              HOA/LIEN/TITLE                                                     OPEN
                                         ISSUES/ASSUMPTIONS

7. 1378 RE: ESTATE OF JEFFERSON          HOA/LIEN/TITLE                     DAVIDSON COUNTY CIRCUIT         CLOSED
        ROBERT ROSS, III, DECEASED       ISSUES/ASSUMPTIONS                 COURT, TN
        CASE # 18P254

7. 1379 REBECCA D. RIDER VS. DITECH      COLLECTIONS                        MUNICIPAL COURT OF CLARK        CLOSED
        [SIC]                                                               COUNTY
        18CVI02036

7. 1380 REBECCA EVANS-THOMPSON           COMPLAINT                                                          OPEN

7. 1381 REBECCA FREDERICK                COMPLAINT                                                          CLOSED

7. 1382 REBECCA J. TOMBLIN AND JOANN     COLLECTIONS                        LOGAN COUNTY CIRCUIT COURT      OPEN
        MEADOWS V. DITECH FINANCIAL,
        LLC, DBA DITECH, AS
        SUCCESSOR-IN-INTEREST TO
        GREEN TREE SERVICING, LLC
        16 C4

7. 1383 REGINA DAVIS AND ARTHUR          LOAN ADMINISTRATION -              PORTSMOUTH CIRCUIT COURT        OPEN
        MCGILL V. DITECH FINANCIAL LLC   PAYOFFS
        AND SUNTRUST MORTGAGE AND
        ATLANTIC TRUSTEE SERVICES
        LLC
        CL18001454-00

7. 1384 RENAE ALLEN                      COMPLAINT                                                          OPEN




                                                     Page 145 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 686 of 845
Ditech Financial LLC                                                                                 Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1385 RENATO RITTER AND PATRICIA        HOA/LIEN/TITLE                    US DISTRICT COURT, DISTRICT     CLOSED
        RITTER V. DITECH FINANCIAL LLC;   ISSUES/ASSUMPTIONS                OF NEVADA
        THE BANK OF NEW YORK MELLON
        FKA THE BANK OF NEW YORK, AS
        TRUSTEE FOR THE
        CERTIFICATEHOLDERS OF
        CWMBS, INC., CHL MORTGAGE
        PASS-THROUGH TRUST 2006-1, ,
        ET AL.
        A-17-784898-J

7. 1386 RENE RIVAS VS. OVATION            HOA/LIEN/TITLE                    DISTRICT COURT FOR HIDALGO      OPEN
        SERVICES, LLC, VAL-TEX REALTY,    ISSUES/ASSUMPTIONS                COUNTY, TEXAS
        LCC AND DITECH FINANCIAL, LLC
        C-3512-18-B

7. 1387 RENEE JOHNSON V. DITECH           PROPERTY PRESERVATION             SUPERIOR COURT OF THE           CLOSED
        FINANCIAL, LLC                                                      DISTRICT OF COLUMBIA
        2018CA001922B

7. 1388 RENEE P. KING V. TRAVELERS        INSURANCE - FLOOD                 GENERAL COURT OF JUSTICE        CLOSED
        INS. CO. AND GREEN TREE
        MORTGAGE
        17CV005066

7. 1389 RENELLA FRASER V. DITECH          COLLECTIONS                       UNITED STATES DISTRICT COURT    OPEN
        FINANCIAL LLC
        3:16-CV-01131-BJD-MCR

7. 1390 RESIDENTIAL CREDIT SOLUTIONS      HOA/LIEN/TITLE                    CLARK COUNTY DISTRICT COURT     OPEN
        INC. VS. TRP FUND IV LLC;         ISSUES/ASSUMPTIONS
        ANTIGUA CONDOMINIUMS
        NEVADA; PATRICIA I KILKENNY
        SEPARATE PROPERTY TRUST
        DATED AUGUST 18, 2004; AND KIM
        A. LUNNING
        A-16-731857-C

7. 1391 RESIDENTIAL CREDIT                FORECLOSURE                       CIRCUIT COURT ILLINOIS          CLOSED
        SOLUTIONS, INC. V. FREDDY
        MONTOYA, ET AL
        13 CH 021042

7. 1392 RESIDENTIAL CREDIT                PROPERTY PRESERVATION             SEVENTH JUDICIAL CIRCUIT OF     CLOSED
        SOLUTIONS, INC. V. JEREMIAH C.                                      FLORIDA
        ALGEE
        3:17-CV-333-J-34JRK

7. 1393 RESIDENTIAL CREDIT                HOA/LIEN/TITLE                    UNITED STATES DISTRICT COURT    OPEN
        SOLUTIONS, INC. V. LV REAL        ISSUES/ASSUMPTIONS
        ESTATE STRATEGIC INVESTMENT
        GROUP LLC SERIES 5112; AND
        PUEBLO AT SANTA FE
        CONDOMINIUM ASSOCIATION, INC.
        2:17-CV-84


                                                     Page 146 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                          Main Document
                                                      Pg 687 of 845
Ditech Financial LLC                                                                                      Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address        Status of Case



7. 1394 RESIDENTIAL CREDIT               FORECLOSURE                         COOK COUNTY CIRCUIT                 CLOSED
        SOLUTIONS, INC. V. MARCUS D.                                         COURT -- CHANCERY DIVISION
        TERRELL AND MERRILL W.
        TERRELL, ET AL.

       MARCUS D. TERRELL AND
       MERRILL W. TERRELL, (COUNTER
       PLAINTIFF) V. RESIDENTIAL
       CREDIT SOLUTIONS, INC.
       (COUNTER DEFENDANT)
       10 CH 01334

7. 1395 REVERSE MORTGAGE                 FORECLOSURE                         TEXAS                               OPEN
        SOLUTIONS – WESTCOR LAND
        TITLE

7. 1396 REYNALDO SERRANO SANCHEZ,        CHAPTER 13                          UNITED STATES BANKRUPTCY            CLOSED
        ET AL V. DITECH FINANCIAL LLC,                                       COURT
        ET AL - 2200055160
        17-02094-C

7. 1397 RFB PROPERTIES II, LLC V.        HOA/LIEN/TITLE                      SUPERIOR COURT OF THE               OPEN
        FEDERAL NATIONAL MORTGAGE        ISSUES/ASSUMPTIONS                  DISTRICT OF COLUMBIA
        ASSOCIATION
        2018-CA-005135

7. 1398 RH KIDS, LLC V. DITECH           HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT         OPEN
        FINANCIAL LLC; COOPER CASTLE     ISSUES/ASSUMPTIONS
        LAW FIRM LLP; JOSEPH K.
        MITALY; AND NELDA MITALY
        A-13-690676-C

7. 1399 RICARDO ROSALES AND              LOAN ADMINISTRATION -               SECOND DISTRICT COURT OF            OPEN
        BEVERLY B ROSALES V.             SERVICE TRANSFER                    UTAH
        CARRINGTON MORTGAGE
        SERVICES, LLC; DITECH
        FINANCIAL LLC; AND DOES 2-10
        180700318

7. 1400 RICHARD A. CRAGGS, MARY ANN      CUSTOMER SERVICE                    UNITED STATES DISTRICT              CLOSED
        CRAGGS, H/W FOR THEMSELVES                                           COURT FOR THE EASTERN
        AND ALL OTHERS SIMILARLY                                             DISTRICT OF PENNSYLVANIA
        SITUATED V. DITECH FINANCIAL
        LLC
        16-4898

7. 1401 RICHARD BOERIGTER                COMPLAINT                                                               CLOSED

7. 1402 RICHARD DEDRICK                  COMPLAINT                                                               CLOSED

7. 1403 RICHARD GIESE V. U.S. BANK,      LOSS MIT - RETENTION - LOAN         FED. DIST. CT. - E.D. TEX.          OPEN
        N.A. AS TRUSTEE FOR MID-STATE    MOD
        TRUST XI BY DITECH FINANCIAL
        LLC AS SERVICER
        9:18-CV-00196


                                                      Page 147 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                      Pg 688 of 845
Ditech Financial LLC                                                                                    Case Number:         19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address       Status of Case



7. 1404 RICHARD GORGO                    COMPLAINT                                                             OPEN

7. 1405 RICHARD JOHNSON AND SUSAN        FORECLOSURE                                                           OPEN
        JOHNSON V. DITECH FINANCIAL,
        LLC F/KA CONSECO FINANCIAL
        SERVICING CORP., F/K/A GREEN
        TREE FINANCIAL SERVICING
        C-9-19

7. 1406 RICHARD M. GRIZZLE AND           HOA/LIEN/TITLE                     CHEROKEE COUNTY SUPERIOR           CLOSED
        SHERRY GRIZZLE V. BARBARA        ISSUES/ASSUMPTIONS                 COURT
        NEESE AND MARVIN DUNN
        09-CV-0159-JH

7. 1407 RICHARD MARTIN                   COMPLAINT                                                             CLOSED

7. 1408 RICHARD R. KINKOFF AND JANET     COLLECTIONS                        THIRTEENTH JUDICIAL CIRCUIT        OPEN
        A. KINKOFF V. DITECH FINANCIAL                                      OF FLORIDA
        LLC
        18-CA-832

7. 1409 RICHARD SHAPIRO AND YVETTE       LOSS MIT - RETENTION - LOAN        SUPERIOR COURT OF                  OPEN
        SHAPIRO V. DITECH FINANCIAL      MOD                                CALIFORNIA -- COUNTY OF LOS
        LLC.; MTC FINANCIAL INC. DBA                                        ANGELES
        TRUSTEE CORPS INC.,;
        MORTGAGE ELECTRONIC
        REGISTRATION SYSTEMS, INC.;
        AND DOES 1-10, INCLUSIVE
        BC713039

7. 1410 RICHARD ST. PIERRE               COMPLAINT                                                             CLOSED

7. 1411 RICHARD ST. PIERRE               COMPLAINT                                                             CLOSED

7. 1412 RICHARD WORLEY, ET AL. VS        CORPORATE                          FED. DIST. CT. - E.D. PA.          OPEN
        WALTER INVESTMENT
        MANAGEMENT CORP., GEORGE
        AWAD, DENMAR DIXON, ANTHONY
        RENZI AND GARY TILLETT

7. 1413 RICHARD WORLEY, ET AL. VS                                           PENNSYLVANIA                       OPEN
        WALTER INVESTMENT
        MANAGEMENT CORP., GEORGE
        AWAD, DENMAR DIXON, ANTHONY
        RENZI AND GARY TILLETT

7. 1414 RICK J. MERCADO V MERS, INC.,    DOCUMENT CUSTODY                   THIRD CIRCUIT CT., WAYNE           CLOSED
        FOR FREMONT INVESTMENT &                                            COUNTY, MI
        LOAN
        18-003710-CH

7. 1415 RICKEY R. HARRIS V. FEDERAL      FORECLOSURE                        FED. DIST. CT. - S.D. GA.          OPEN
        NATIONAL MORTGAGE
        ASSOCIATION AND DITECH
        FINANCIAL LLC
        CV418-234

                                                     Page 148 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 689 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1416 RIGOVALDO GARCIA-PENA V.         FORECLOSURE                        SECOND JUDICIAL DISTRICT OF     OPEN
        DITECH FINANCIAL LLC AND MTC                                        WASHOE COUNTY
        FINANCIAL INC. D/B/A TRUSTEE
        CORPS
        CV17-00902

7. 1417 RIMA BALLOUT V. SALAM            DOCUMENT CUSTODY                   SUPERIOR COURT OF               OPEN
        BALLOUT; HASSAN BALLOUT;                                            WASHINGTON
        HARRY NICOLOUDAKIS; FINANCE
        OF AMERICA MORTGAGE LLC;
        MORTGAGE ELECTRONIC
        REGISTRATION SYSTEMS, INC.;
        AND JOHN DOES 1-10
        18-2-12631-2-SEA

7. 1418 RJRN HOLDINGS, LLC V. JAMES      HOA/LIEN/TITLE                     REGIONAL JUSTICE CENTER         OPEN
        PRESTON; SILVER STATE            ISSUES/ASSUMPTIONS
        MORTGAGE LLC; JPMORGAN
        CHASE BANK, N.A.; HOMEWARD
        RESIDENTIAL, INC.; DITECH
        FINANCIAL LLC; DOES 1-10
        A-14-699643-C

7. 1419 RLP BUCKWOOD COURT LLC V.        HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        GMAC MORTGAGE, LLC;              ISSUES/ASSUMPTIONS
        RESIDENTIAL CREDIT
        SOLUTIONS, INC.; VISCAYA
        HOMEOWNERS ASSOCIATION;
        THE CITY OF LAS VEGAS; AND
        MARGARET K. BONE
        A-13-686438-C

7. 1420 ROBERT CASULLI, JR. V. DITECH    LOAN ADMINISTRATION -              UNITED STATES DISTRICT          CLOSED
        FINANCIAL LLC F/K/A GREEN        PAYMENT                            COURT FOR THE DISTRICT OF
        TREE SERVICING LLC, JOHN                                            NEW JERSEY
        DOES I-X
        2:15-CV-07632-KM-MAH

7. 1421 ROBERT COOK VS. DITECH           CREDIT REPORTING                   HILLSBOROUGH COUNTY             CLOSED
        FINANCIAL LLC                                                       CIRCUIT COURT, FLORIDA
        18-CC-010503

7. 1422 ROBERT D. DEY VS. EXPERIAN       CREDIT REPORTING                   UNITED STATES DISTRICT COURT    OPEN
        INFORMATION SOLUTIONS, INC.;
        DITECH FINANCIAL, LLC; AND
        TRANS UNION LLC
        2:18-CV-00502

7. 1423 ROBERT ELLIOTT                   COMPLAINT                                                          OPEN

7. 1424 ROBERT FENG                      COMPLAINT                                                          CLOSED

7. 1425 ROBERT HODGES                    COMPLAINT                                                          OPEN




                                                     Page 149 of 185 to Question 7
             19-10414-jlg            Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                               Pg 690 of 845
Ditech Financial LLC                                                                                         Case Number:          19-10414

     Part 3:           Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                   Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1426 ROBERT J. CROWLEY AND                     LOSS MIT - RETENTION - LOAN        SUPERIOR COURT OF GEORGIA       OPEN
        KIMBERLY M. CROWLEY V.                    MOD
        DITECH FINANCIAL LLC FKA
        GREEN TREE SERVICING LLC
        18-A-04790-6

7. 1427 ROBERT J. SEARLE, SUSAN                   FORECLOSURE                        U.S. DISTRICT COURT             CLOSED
        GRELLE SEARLE V. R.B.S.
        CITIZENS, N.A., DITECH
        GREENTREE FINANCIAL, HARMON
        LAW OFFICES, P.C.
        1:17-CV-10427-ADB

7. 1428 ROBERT J. VESCI,                          FORECLOSURE                        DISTRICT COURT OF APPEAL OF     CLOSED
        PETITIONER/DEFENDANT V.                                                      FLORIDA
        DITECH FINANCIAL LLC F/K/A
        GREEN TREE SERVICING LLC
        2D18

7. 1429 ROBERT JACKSON                            COMPLAINT                                                          CLOSED

7. 1430 ROBERT JONES V. DITECH                    ARM/RECOVERY                       DISTRICT COURT OF DALLAS        OPEN
        FINANCIAL, LLC, AS MORTGAGE                                                  COUNTY
        SERVICER FOR RBS
        DC-18-11204

7. 1431 ROBERT K. WHITE AND LORRIE L.             LOSS MIT - RETENTION - LOAN        JOSEPH P. KINNEARY U.S.         OPEN
        WHITE V. DITECH FINANCIAL LLC             MOD                                COURTHOUSE
        2:18 CV 779

7. 1432 ROBERT KICKLIGHTER                        COMPLAINT                                                          CLOSED

7. 1433 ROBERT KRAFT                              COMPLAINT                                                          CLOSED

7. 1434 ROBERT L. MASTIN AND JODI A.              FORECLOSURE                        U.S. DISTRICT COURT             OPEN
        MASTIN V. DITECH FINANCIAL,
        LLC AND COMMONWEALTH
        TRUSTEES, LLC AND BANK OF
        NEW YORK MELLON
        3:17-CV-00368-REP

7. 1435 Robert M. Daley and Jeremia R.            HOA/LIEN/TITLE                     HARRISON COUNTY CHANCERY        CLOSED
        Daley v. Michael W. Nieman,               ISSUES/ASSUMPTIONS                 COURT
        Harrison County, Mississippi, Jim
        Hood in his capacity as Attorney
        General for the State of Mississippi,
        Joel Smith, in his capacity as District
        Attorney for Harrison County,
        Mississippi, et al.
        24CH1:13-cv-00930

7. 1436 ROBERT POAGE                              COMPLAINT                                                          CLOSED

7. 1437 ROBERT REYNOLDS                           COMPLAINT                                                          CLOSED




                                                              Page 150 of 185 to Question 7
             19-10414-jlg          Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                              Pg 691 of 845
Ditech Financial LLC                                                                                            Case Number:         19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                  Nature of Proceeding                Court or Agency and Address       Status of Case



7. 1438 ROBERT SIMMONS AND DONNA                 FORECLOSURE                        FED. DIST. CT. - D. OR.            OPEN
        SIMMONS V. DITECH FINANCIAL
        LLC AND FEDERAL NATIONAL
        MORTGAGE ASSOCIATION
        6:18-CV-2149-MC

7. 1439 ROBERT T. HALL AND SALLY W.              FORECLOSURE                        FED. DIST. CT. - E.D. VA.          OPEN
        HALL V. DITECH FINANCIAL LLC
        AND TRANS UNION, LLC
        3:19CV50

7. 1440 ROBERT W. MOORE, AN                      FORECLOSURE                        UNITED STATES DISTRICT COURT       CLOSED
        INDIVIDUAL V. DITECH
        FIINANCIAL, LLC, IS FOREIGN
        LIMITED LIABILITY COMPANY, ET
        AL.
        2:16-CV-01602-APG-PAL

7. 1441 ROBERT W. MORRIS AND                     CREDIT REPORTING                   DISTRICT OF NEVADA                 OPEN
        LARHONIDA S. MORRIS VS.
        EQUIFAX INFORMATION
        SERVICES, LLC; EXPERIAN
        INFORMATION SOLUTIONS, INC.;
        DITECH FINANCIAL, LLC; AND
        CARRINGTON MORTGAGE
        SERVICES, LLC
        2:18-CV-01829

7. 1442 ROBERTA SMITH                            COMPLAINT                                                             CLOSED

7. 1443 ROBERTE DABOUZE AND JEAN O.              CREDIT REPORTING                   U.S. DISTRICT COURT FOR THE        CLOSED
        DUCLAIR V. DITECH FINANCIAL                                                 MIDDLE DISTRICT OF
        LLC F/K/A GREEN TREE                                                        PENNSYLVANIA
        SERVICING, LLC
        3:17-CV-1664

7. 1444 Robin D. Hartley and Tracy Hartley v.    FORECLOSURE                        U.S. DISTRICT COURT                CLOSED
        Bank Of America, N.A.; CWMBS,                                               WASHINGTON
        Inc., CHL Mortgage Pass-Through
        Trust 2006--8; Residential Credit
        Solutions, Inc.; Ditech Financial LLC;
        First Magnus Financial Corporation;
        Northwest Trustee Services, Inc.; et
        al.
        2:16-cv-01640-RSL

7. 1445 ROBIN JASPER                             COMPLAINT                                                             CLOSED




                                                             Page 151 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 692 of 845
Ditech Financial LLC                                                                                Case Number:           19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address     Status of Case



7. 1446 ROCCO N. JACAVONE, JR., AND      FORECLOSURE                        U.S. DISTRICT COURT, DISTRICT    OPEN
        MARSHA S. JACAVONE V.                                               OF RHODE ISLAND
        FEDERAL NATIONAL MORTGAGE
        ASSOCIATION AND
        COUNTRYWIDE NATIONAL BANK,
        BANK OF AMERICA, GREENTREE
        SERVICING, LLC., AND DITECH
        FINANCIAL SERVICING, LLC
        1:18-CV-00081-JJM-LDA

7. 1447 RODREKA JONES AS PERSONAL        FORECLOSURE                        ELMORE COUNTY CIRCUIT            OPEN
        REPRESENTATIVE OF THE                                               COURT
        ESTATE OF NATHANIEL GRIFFIN,
        SR.. RODREKA JONES AND
        FRANCHESCA ROSS V. DITECH
        FINANCIAL LLC AND U.S. BANK,
        N.A.
        29-CV-2017-900370.00

7. 1448 RODRIGO SILVEIRA V. DITECH       ARM/RECOVERY                       OFFICE OF THE CLERK, POTTER      CLOSED
        FINANCIAL, LLC                                                      STEWART U.S. COURTHOUSE,
        2:18-CV-260                                                         ROOM 103, 100 EAST FIFTH
                                                                            STREET, CINCINNATI, OHIO 45202

7. 1449 ROGER & ELIZABETH COTE VS.       LOSS MIT - RETENTION - LOAN        CIRCUIT COURT FOR LEWIS          OPEN
        DITECH FINANCIAL LLC, AND        MOD                                COUNTY
        FEDERAL NATIONAL MORTGAGE
        ASSOCIATION
        2018-CV-5

7. 1450 ROGER E. BLAINE, EXECUTOR,       FORECLOSURE                        WALKER COUNTY SUPERIOR           OPEN
        ESTATE OF HENRY E. BLAINE V.                                        COURT
        DITECH FINANCIAL, LLC; BANK OF
        AMERICA, N.A.; DCM SERVICES,
        LLC; AND PHELAN HALLINAN
        DIAMOND & JONES, PLLC
        13SUCV0152

7. 1451 ROGER G. SHIRLEY V. DITECH       CREDIT REPORTING                   UNITED STATES DISTRICT COURT     OPEN
        FINANCIAL LLC; SCE FEDERAL
        CREDIT UNION; TARGET
        NATIONAL BANK; SONEPCO
        FEDERAL CREDIT UNION; UNITED
        SERVICES OF AMERICA FEDERAL
        CREDIT UNION; EQUIFAX
        INFORMATION SERVICES LLC;
        TRANS UNION, LLC; ET AL.
        2:18-CV-01669

7. 1452 ROLAND AND CHONTAY HILL V.       FORECLOSURE                        ST. LOUIS CIRCUIT COURT          CLOSED
        DITECH FINANCIAL LLC AND
        SOUTHLAW P.C.; AND FANNIE
        MAE V. ROLAND & CHONTAY HILL
        1522-CC11357



                                                     Page 152 of 185 to Question 7
             19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                             Pg 693 of 845
Ditech Financial LLC                                                                                       Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1453 ROLLINS, JEFFREY PRO SE,                FORECLOSURE                        SUPREME COURT OF NEW YORK       CLOSED
        ROLLINS, ELIZABETH L. (FKA
        WILCOX, PRO SE) V. GMAC
        MORTGAGE CORPORATION,
        DITECH FINANCIAL, LLC,
        GOLDMAN SACHS & CO. AS
        TRUSTEE FOR SECURITIZED
        TRUST FANNIE MAE REMIC TRUST
        2004-49 TRUST, ET AL.
        774/2017

7. 1454 RON JONES/BRUCE JONES                   COMPLAINT                                                          OPEN

7. 1455 RONALD D. HOLMAN V. DITECH              FORECLOSURE                        MONTANA 12TH JUDICIAL           OPEN
        FINANCIAL, LLC (FORMERLY                                                   DISTRICT COURT -- SANDERS
        GREEN TREE SERVICING, LLC)                                                 COUNTY
        AND BENJAMIN J. MANN, TRUSTEE
        DV1884

7. 1456 RONALD D. LOCKWOOD, JR.,                DOCUMENT CUSTODY                   SUPERIOR COURT OF NEW           OPEN
        A/K/A RONALD D. LOCKWOOD,                                                  JERSEY
        JANE E. LOCKWOOD, AND LACY J.
        KENNEDY, IV V. OCWEN
        FINANCIAL CORP., PHH
        MORTGAGE CORPORATION,
        DITECH FINANCIAL, LLC AND
        JOHN DOE MORTGAGE COMPANY
        (1-99)
        C-12030-18

7. 1457 RONALD KERVIN V. GREENTREE              ESCROW                             US DISTRICT COURT FOR THE       OPEN
        SERVICING AND DITECH                                                       MIDDLE DISTRICT OF ALABAMA
        MORTGAGE CORPORATION, D/B/A
        DITECH FINANCIAL, LLC F/K/A
        GREENTREE SERVICING, LLC,
        AND FANNIE MAE
        3:17-CV-00831-SRW

7. 1458 RONNIE E MCCOY V ROBIN                  FORECLOSURE                        U.S. DISTRICT COURT FOR THE     CLOSED
        MCCOY-ALFRED, URBAN                                                        MIDDLE DISTRICT OF GEORGIA,
        FINANCIAL GROUP AKA URBAN                                                  EASTERN DIVISION GEORGIA
        FINANCIAL OF AMERICA, LLC AND
        LAURA LUBIN
        3:16-CV302-WKW

7. 1459 Rosa Ana Labato-Gonzalez v.             HOA/LIEN/TITLE                     MADISON ALABAMA                 CLOSED
        Thresa I. Bishop, Larry Sadler, Bobby   ISSUES/ASSUMPTIONS
        Sue Sadler, Conseco Finance Corp.
        of Alabama, Carla Sturtevant, Julie
        Magee, Commissioner of the
        Alabama DOR, Lawrence at
        Rambling Oaks, LLC, and Lawrence
        at 100 Oaks, LLC
        47-CV-2016-901979.00



                                                            Page 153 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 694 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1460 ROSALYN (OMOYELE) LOWDEN         COMPLAINT                                                           OPEN

7. 1461 ROSE P. HARMON VS. DITECH        CREDIT REPORTING                    UNITED STATES DISTRICT COURT    CLOSED
        FINANCIAL, LLC FKA GREEN TREE
        SERVICING, LLC; EXPERIAN
        INFORMATION SOLUTIONS, INC.;
        EQUIFAX INFORMATION
        SERVICES LLC; AND
        TRANSUNION, LLC
        2:18-CV-01205

7. 1462 ROSEMARIE NAIRA V.               FORECLOSURE                         DISTRICT COURT NEVADA           CLOSED
        RESIDENTIAL CREDIT SOLUTIONS
        INC.; OCWEN LOAN SERVICING,
        LLC; ONEWEST BANK FSB; AND
        FEDERAL HOME LOAN
        MORTGAGE CORPORATION
        A-13-691269-J

7. 1463 ROSEMARY FARLEY                  COMPLAINT                                                           CLOSED

7. 1464 ROSS, ROBERT J. V. DITECH        EMPLOYMENT MATTER                   EEOC, PHILADELPHIA DISTRICT     OPEN
        FINANCIAL LLC (EEOC CHARGE)                                          OFFICE
        530-2018-00533

7. 1465 ROXANE AND CAESAR ARAMBULA       LOSS MIT - RETENTION - LOAN         SUPERIOR COURT - SAN            CLOSED
        V. DITECH FINANCIAL LLC AND      MOD                                 BERNARDINO, COUNTY
        DOES 1 THROUGH 50 INCLUSIVE
        CIVDS1723895

7. 1466 ROY DIXON                        COMPLAINT                                                           CLOSED

7. 1467 ROY J. DIXON, DEBTOR V. DITECH   CHAPTER 13                          UNITED STATES BANKRUPTCY        OPEN
        FINANCIAL LLC AKA GREEN TREE                                         COURT
        SERVICING LLC, CREDITOR
        16-16588

7. 1468 RUBEN PEREZ, JR. AND SUGEY V.    FORECLOSURE                         US DISTRICT COURT FOR THE       OPEN
        GUTIERREZ V. DITECH FINANCIAL                                        SOUTHERN DISTRICT OF TEXAS
        LLC, AS SERVICER AND KENNETH
        M. CULBRETH JR, AS SUBSTITUTE
        TRUSTEE
        7:17-CV-00181

7. 1469 RUBEN RODRIGUEZ V. DITECH        LOSS MIT - RETENTION - LOAN         SUPERIOR COURT COUNTY OF        CLOSED
        FINANCIAL; FEDERAL NATIONAL      MOD                                 SAN DIEGO
        MORTGAGE ASSOCIATION;
        QUALITY LOAN SERVICE
        CORPORATION; AND DOES 1 - 10,
        INCLUSIVE
        37201800011462CUORCTL

7. 1470 RUBY COOK                        COMPLAINT                                                           CLOSED




                                                      Page 154 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 695 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1471 RUBY HAISLEY V. DITECH           COLLECTIONS                        U.S. DISTRICT COURT,            CLOSED
        FINANCIAL LLC AND DOES 1-10                                         NORTHERN DISTRICT, ATLANTA
        INCLUSIVE
        1:17-CV-00841-ODE

7. 1472 RUDOLPH RUFUS SUTTON, JR. V.     FORECLOSURE                        UNITED STATES DISTRICT          CLOSED
        BANK OF AMERICA, N.A.                                               COURT, EASTERN DISTRICT OF
        17-4373                                                             PENNSYLVANIA

7. 1473 RUPERT'S COURT TRUST V.          HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        FEDERAL NATIONAL MORTGAGE        ISSUES/ASSUMPTIONS
        ASSOCIATION; DITECH FINANCIAL
        LLC; MOONDANCE/SUNCHASE
        COMMUNITY ASSOCIATION; AND
        ALLAN GROMEK
        A-14-706432-C

7. 1474 RUTH ANN BRAZIER AND MONET       FORECLOSURE                        OXFORD                          OPEN
        BRAZIER V. RUSHMORE LOAN
        MANAGEMENT SERVICES LLC;
        DITECH MORTGAGE CORP.; BANK
        OF AMERICA CORP.;
        COUNTRYWIDE HOME LOANS
        INC.; AND SAFEGUARD
        PROPERTIES MANAGEMENT LLC
        RE201829

7. 1475 RYAN ALLEN BROKAW AND LACI       COLLECTIONS                        UNITED STATES DISTRICT          OPEN
        LYNN BROKAW V. DITECH                                               COURT
        FINANCIAL LLC F/K/A GREEN
        TREE SERVICING LLC
        18-CV-556

7. 1476 RYAN GARCIA                      COMPLAINT                                                          CLOSED

7. 1477 RYAN MICHAEL REFFETT AND         CREDIT REPORTING                   U.S. DISTRICT COURT, WESTERN    CLOSED
        LELA MARIE REFFETT V. DITECH                                        DISTRICT OF MISSOURI
        FINANCIAL, LLC AND EQUIFAX
        INFORMATION SERVICES, LLC
        4:18-CV-00499-FJG

7. 1478 SALAZAR, SAM J/. ADV. BANK OF    REPLEVIN/REPOSSESS/LOT             FOURTH JUDICIAL DISTRICT        OPEN
        NEW YORK MELLON TURST            RENT/NON-PAYMENT OF RENT
        COMPANY, N.A., AS TRUSTEE FOR
        GREENPOINT MANUFACTURED
        HOUSING CONTRACT TRUST,
        PASS-THROUGH CERTIFICATE
        SERIES 1999-3, BY DITECH
        FINANCIAL LLC
        D-412-CV-2015-00378




                                                     Page 155 of 185 to Question 7
            19-10414-jlg          Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                            Pg 696 of 845
Ditech Financial LLC                                                                                        Case Number:           19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding                 Court or Agency and Address      Status of Case



7. 1479 Salinas, Nancy f/k/a Nancy             FORECLOSURE                         US DISTRICT COURT FOR THE         OPEN
        Hernandez v. Ditech Financial, LLC                                         SOUTHERN DISTRICT OF TEXAS
        as Servicer for Bank of America,
        N.A., Bank of America, N.A., John
        Sisk, Israel Curtis, Stephen Mayers,
        Colette Mayers, Tracy Yeaman, Kelly
        McDaniel, Ros Bandy, Travis
        Kaddatz, et al.
        3:18-cv-00085

7. 1480 SALLIE WHITE/RITA WHITE                COMPLAINT                                                             CLOSED

7. 1481 SAMIR WATTAR AND LAURA                 CHAPTER 13                          FED. DIST. CT. - N.D. TEX.        CLOSED
        WATTAR V. DITECH FINANCIAL                                                 (DALLAS DIV)
        LLC, F/K/A GREEN TREE
        SERVICING LLC
        3:17-CV-01490-D

7. 1482 SANDRA DEASE V. DITECH                 LOSS MIT - RETENTION - LOAN         SUPERIOR COURT OF                 OPEN
        FINANCIAL LLC; THE MORTGAGE            MOD                                 CALIFORNIA OF THE COUNTY OF
        LAW FIRM, PLC; AND DOES 1-10,                                              ORANGE
        INCLUSIVE
        30-2018-00996158-CU-OR-CJC

7. 1483 SANDRA DIPIERRO AND GINO               LOSS MIT - RETENTION - LOAN         UNITED STATES DISTRICT            CLOSED
        DIPIERRO V. DITECH FINANCIAL           MOD                                 COURT FOR THE DISTRICT OF
        LLC                                                                        NEW JERSEY
        3:17-CV-7477

7. 1484 SANDRA R. LAKE V. DITECH               COLLECTIONS                         PUTNAM COUNTY CIRCUIT             OPEN
        FINANCIAL, LLC                                                             COURT
        18-C-26

7. 1485 SANFORD KAY AND DEBORAH                FORECLOSURE                         ST. LOUIS COUNTY                  OPEN
        KAY V. FEDERAL NATIONAL
        MORTGAGE ASSOCIATION;
        SOUTHLAW, P.C.; AND DITECH
        FINANCIAL LLC
        19SL-CC00296

7. 1486 SANUCCI CT TRUST V. DITECH             HOA/LIEN/TITLE                      CLARK COUNTY DISTRICT COURT       OPEN
        FINANCIAL LLC; ALESSI & KOENIG         ISSUES/ASSUMPTIONS
        LLC; JOSEPHA ELEVADO; AND
        MELANIE ELEVADO
        A-12-670423-C




                                                            Page 156 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 697 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1487 SATICOY BAY LLC SERIES 10404     HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        FROSTBURG V. OCWEN LOAN          ISSUES/ASSUMPTIONS
        SERVICING LLC; DITECH
        FINANCIAL LLC; FIDELITY
        NATIONAL TITLE INSURANCE
        COMPANY; SUN CITY SUMMERLIN
        NEIGHBORHOOD MAINTENANCE
        ASSOCIATION INC; GEORGE H.
        LOONEY; AND PATTI L. LOONEY
        A-13-693528-C

7. 1488 SATICOY BAY LLC SERIES 1405      HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        SOUTH NELLIS BOULEVARD #2121     ISSUES/ASSUMPTIONS
        V. DITECH FINANCIAL LLC F/K/A
        GREEN TREE SERVICING LLC;
        CLEAR RECON CORP; AND
        CHRISTINE E. BOWMAN
        A-18-778916-C

7. 1489 SATICOY BAY LLC SERIES 7612      HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        CERTITUDE AVE V. OCWEN LOAN      ISSUES/ASSUMPTIONS
        SERVICING LLC; ELKHORN
        COMMUNITY ASSOCIATION A/K/A
        ELKHORN CA; MICHAEL B.
        BENEVIDES; AND CANDACE
        BENEVIDES
        A-18-767815-C

7. 1490 SATICOY BAY LLC V. BANK OF       HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        AMERICA (OZIRANSKY)              ISSUES/ASSUMPTIONS
        A-13-686529-C

7. 1491 SATICOY BAY LLC V. QUICKEN       HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        LOANS                            ISSUES/ASSUMPTIONS
        A-16-730623-C

7. 1492 SCALLY, KENDALL, ET AL. V.       COLLECTIONS                        DISTRICT COURT CALIFORNIA       CLOSED
        DITECH FINANCIAL LLC, ET AL.
        3:16-CV-01992-WQH-WVG

7. 1493 SCHENKEL, KIMBERLY AND           COLLECTIONS                        UNITED STATES DISTRICT          OPEN
        CHRISTOPHER V. DITECH                                               COURT
        FINANCIAL LLC
        817 CV 560T17 TGW

7. 1494 SCHREIBER, MARK V. DITECH        CREDIT REPORTING                   UNITED STATES DISTRICT          CLOSED
        FINANCIAL LLC, EXPERIAN                                             COURT FOR NORTHERN ILLINOIS
        INFORMATION SOLUTIONS, INC.,
        AND EQUIFAX INFORMATION
        SERVICES, LLC
        1:17-CV-02414




                                                     Page 157 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                       Pg 698 of 845
Ditech Financial LLC                                                                                  Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                 Court or Agency and Address    Status of Case



7. 1495 SCHWENT, BRIAN AND RENE V.        FORECLOSURE                         CIRCUIT COURT OF ST.            CLOSED
        DITECH FINANCIAL LLC                                                  FRANCOIS
        (PREVIOUS NAME GREEN TREE
        SERVICING LLC) AND FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION ("FANNIE MAE")
        16SF-CC00051

7. 1496 SCOTT BLANKENBICKER V.            COLLECTIONS                         NINTH JUDICIAL CIRCUIT COURT    OPEN
        DITECH FINANCIAL LLC                                                  OF FLORIDA
        2018-CC-011417-O

7. 1497 SCOTT E. KELLY VS. MILLSAP &      FORECLOSURE                         WESTERN DISTRICT OF             OPEN
        SINGER LLC AND DITECH                                                 MISSOURI
        FINANCIAL LLC
        4:18-CV-00953

7. 1498 SCRUGGS, CHERYL L. V. U.S.        DOCUMENT CUSTODY                    DIST. CT., WHARTON CTY., TEX    OPEN
        BANK, N.A., AS TRUSTEE FOR MID-
        STATE TRUST X BY DITECH
        FINANCIAL, LLC., AS SERVICER
        WITH DELEGATED AUTHORITY
        CV50396

7. 1499 SEAN PAUL GRINDY V. LITTON        ARM/RECOVERY                        SUPERIOR COURT, COUNTY OF       OPEN
        LOAN SERVICING LP                                                     SANTA CRUZ
        17CV00879

7. 1500 SEATTLE BANK VS. BOBBY D.         FORECLOSURE                                                         OPEN
        CLICK AND EDNA MARNETTE
        CLICK

7. 1501 SECRETARY OF VETERANS             FORECLOSURE                         COURT OF COMMON PLEAS OF        CLOSED
        AFFAIRS V. JACQUELINE B.                                              PHILADELPHIA COUNTY
        MONCRIEF
        00405

7. 1502 SEGUNDO CACEDA AND                LOSS MIT - RETENTION - LOAN         CIRCUIT COURT OF JEFFERSON      OPEN
        ROBERTO CACEDA V.                 MOD                                 COUNTY
        RESIDENTIAL CREDIT
        SOLUTIONS, INC., AND DITECH
        FINANCIAL LLC
        CC-19-2016-C-106

7. 1503 SEREATHA HOFLER                   COMPLAINT                                                           CLOSED

7. 1504 SERGIO LOPEZ AND ESMERALDA        CHAPTER 13                          SUPERIOR COURT OF               OPEN
        MIRANDA V. BANK OF AMERICA,                                           CALIFORNIA COUNTY OF
        N.A., DITECH FINANCIAL LLC,                                           RIVERSIDE
        NATIONAL MORTGAGE LLC, DOES
        1 THROUGH 10
        RIC1708696




                                                       Page 158 of 185 to Question 7
             19-10414-jlg          Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                             Pg 699 of 845
Ditech Financial LLC                                                                                       Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1505 SFR Investment Pools 1, LLC z           HOA/LIEN/TITLE                     DISTRICT COURT NEVADA           CLOSED
        Nevada limited liability company v.     ISSUES/ASSUMPTIONS
        Shane K. Scott, A Professional
        Corporation Pension Plan, a Nevada
        professional corporation; Residential
        Credit Solutions, Inc., a Delaware
        corporation; James Harding, et al.
        2:16-cv-02966-JCM-PAL

7. 1506 SHAH SIDDIQUI                           COMPLAINT                                                          CLOSED

7. 1507 SHAKOPEE ACQUISITION LLC VS.            PROPERTY PRESERVATION              FIRST JUDICIAL DISTRICT COURT   CLOSED
        DITECH FINANCIAL, LLC                                                      OF SCOTT COUNTY
        70CO183116

7. 1508 SHANA SUTTON                            COMPLAINT                                                          CLOSED

7. 1509 SHARLENE WARD V. DITECH                 REPLEVIN/REPOSSESS/LOT             SUPRIOR COURT OF CALIFORNIA     OPEN
        FINANCIAL LLC; AND DOES 1               RENT/NON-PAYMENT OF RENT
        THROUGH 10, INCLUSIVE
        BCV-18-101389

7. 1510 SHARON DENNIS                           COMPLAINT                                                          OPEN

7. 1511 SHARON GELINAS V. DI-TECH               FORECLOSURE                        HILLSBOROUGH COUNTY             OPEN
        FINANCIAL LLC                                                              SUPERIOR COURT SOUTH
        2262018CV00094

7. 1512 SHARON OCEAN-CARTER                     COMPLAINT                                                          CLOSED

7. 1513 SHARON OTT V. QUICKEN LOANS,            FORECLOSURE                        SUPERIOR COURT OF LOS           CLOSED
        INC.; DITECH FINANCIAL LLC;                                                ANGELES
        MORTGAGE LAW FIRM, PLC;
        DOES 1 THROUGH20 INCLUSIVE
        MC027477

7. 1514 SHAWN EATON                             COMPLAINT                                                          CLOSED

7. 1515 SHAWN LIEBER                            COMPLAINT                                                          OPEN

7. 1516 SHELBY GARRETT                          COMPLAINT                                                          CLOSED

7. 1517 SHELBY WHITE                            COMPLAINT                                                          OPEN

7. 1518 SHELDON APPEL, LORI STAFF,              HOA/LIEN/TITLE                     SUPERIOR COURT - CALIFORNIA     OPEN
        AND TERI WILKS, TRUSTEES OF             ISSUES/ASSUMPTIONS
        THE ERWIN AND ESSIE APPEL
        TRUST OF 1975 V. DITECH
        FINANCIAL LLC, DONALD LACER,
        ET AL.
        PSG602125

7. 1519 SHERMAN, ELIJAH V. DITECH               LOSS MIT - RETENTION - LOAN        US DISTRICT COURT FOR THE       OPEN
        FINANCIAL LLC                           MOD                                NORTHERN DISTRICT OF TEXAS
        3:17-CV-03111-M-BH



                                                            Page 159 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                       Pg 700 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1520 SHERRY FLEWELLEN V. DITECH        FORECLOSURE                       DISTRICT COURT FOR DALLAS       OPEN
        FINANCIAL, LLC                                                      COUNTY
        DC-18-17938

7. 1521 SHIRLEY LOLIM AND SAMUEL Q        HOA/LIEN/TITLE                    IN THE CIRCUIT COURT OF THE     OPEN
        LOLIM AND ANGELA LOLIM,           ISSUES/ASSUMPTIONS                SEVENTEENTH JUDICIAL
        HUSBAND AND WIFE VS. EMMA                                           CIRCUIT, BROWARD COUNTY,
        DIAZ, JOSUE GAMAYO, POD 2 AT                                        FLORIDA
        MONARCH LAKES PROEPRTY
        OWNERS ASSOCIATION, INC.,
        MONARCH LAKES PROPERTY
        OWNERS ASSOCIATION, INC., ET
        AL.
        CACE16020733

7. 1522 SKYLIGHTS, LLC V. JANET           HOA/LIEN/TITLE                    CLARK COUNTY DISTRICT COURT     OPEN
        CASTLE; PRIMARY RESIDENTIAL       ISSUES/ASSUMPTIONS
        MORTGAGE INC.; AND OCWEN
        LOAN SERVICING LLC
        A-13-690578-C

7. 1523 SMITH, GERARD AND COMNINEL,       LOSS MIT - RETENTION - LOAN       CONNECTICUT JUDICIAL            CLOSED
        ANNE V. CITIMORTGAGE, INC.,       MOD                               DISTRICT OF ANSONIA
        DITECH FINANCIAL LLC, AND
        SHELLPOINT PARTNERS LLC DBA
        SHELLPOINT MORTGAGE
        SERVICING
        UWY-CY-XX-XXXXXXX-S

7. 1524 SMITH'S FLOOR COVERINGS, INC.     HOA/LIEN/TITLE                    TALLADEGA COUNTY CIRCUIT        CLOSED
        V. WAYNE T. HOLLIMAN, KRISTI H.   ISSUES/ASSUMPTIONS                COURT
        HOLLIMAN, PREMIER SERVICES,
        LLC, THE MORTGAGE OUTLET,
        INC., AND DITECH FINANCIAL, LLC
        61-CV-2016-900118.00

7. 1525 SONYA BARGE V. THE                FORECLOSURE                       HENRY                           OPEN
        MORTGAGE ELECTRONIC
        REGISTRATION SYSTEMS, INC.
        AKA (MERS) AND DITECH
        FINANCIAL LLC SUCCESSOR BY
        MERGER TO GREENTREE
        SERVING INC.
        19-CV-0001-HV

7. 1526 SONYA BARGE, W. SOLOMON           FORECLOSURE                       HENRY COUNTY SUPERIOR           CLOSED
        BARGE, JR. V. DITECH FINANCIAL,                                     COURT
        LLC
        18-CV-0312-AM

7. 1527 SONYA DAVIS AND CLASS             COLLECTIONS                       UNITED STATES DISTRICT          OPEN
        MEMBERS V. BANK OF AMERICA,                                         COURT FOR THE NORTHERN
        DITECH FINANCIAL, LLC, ET AL                                        DISTRICT OF ILLINOIS
        17 CV 7714



                                                     Page 160 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                       Pg 701 of 845
Ditech Financial LLC                                                                                 Case Number:             19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address       Status of Case



7. 1528 SORAYA JUARBE-DIAZ                COMPLAINT                                                             OPEN

7. 1529 SOUSAN TEHRANI LEVY V.            LOSS MIT - RETENTION - LOAN        LOS ANGELES SUPERIOR               OPEN
        DITECH FINANCIAL LLC FKA          MOD                                COURT
        GREEN TREE SERVICING LLC;
        FEDERAL NATIONAL MORTGAGE
        ASSOCIATION; NORTHWEST
        TRUSTEE SERVICES, INC., ET AL.
        LC106272

7. 1530 SOUTHERN TAX SERVICES, LLC V.     FORECLOSURE                        WARREN CIRCUIT COURT               OPEN
        TAX EASE LIEN SERVICING, LLC V.
        JAMES LEWIS, ET AL.
        12-CI-00746

7. 1531 SPENCER ENGLAND                   COMPLAINT                                                             CLOSED

7. 1532 SREERAM PREMKUMAR                 COMPLAINT                                                             CLOSED

7. 1533 STACY MURPHY V. DITECH            CREDIT REPORTING                   US DISTRICT COURT FOR THE          OPEN
        FINANCIAL, LLC F/K/A GREEN                                           DISTRICT OF ARIZONA
        TREE SERVICING, LLC; EQUIFAX
        INFORMATION SERVICES, LLC;
        EXPERIAN INFORMATION
        SOLUTIONS, INC.,; AND TRANS
        UNION LLC
        CV18365TUCJR

7. 1534 STANLEY J. BRYANT V. THE CIT      FORECLOSURE                        FED. DIST. CT. - S.D. TEX. TEXAS   CLOSED
        GROUP/CONSUMER FINANCE,
        INC.; THE BANK OF NEW YORK
        MELLON AS TRUSTEE FOR THE
        CWABS, INC. ASSET-BACKED
        CERTIFICATES, SERIES 2006-BC4;
        THE CWABS, INC. ASSET-BACKED
        CERTIFICATES, SERIES 2006-BC4;
        ET AL.
        4:16-CV-1840

7. 1535 STAR POWER MINISTRIES V. REO      FORECLOSURE                        RIVERSIDE COUNTY SUPERIOR          CLOSED
        PROPERTIES GROUP, INC.; NEW                                          COURT
        YORK MELLON; GREEN TREE
        FINANCIAL SERVICES,
        NORTHWEST TRUSTEE SERVICE,
        INC.; THOMAS ALLEN JENKINS,
        CAROLE ANN HELEN JENKINS;
        AND DOES 1 THROUGH 30,
        INCLUSIVE
        RIC1601770




                                                      Page 161 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 702 of 845
Ditech Financial LLC                                                                                Case Number:             19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address       Status of Case



7. 1536 STATE FARM FLORIDA               INSURANCE - FLOOD                  SECOND JUDICIAL CIRCUIT            OPEN
        INSURANCE COMPANY V. EMORY                                          COURT OF FLORIDA
        G. HOOVER III, LISA S. HOOVER,
        DITECH FINANCIAL, LLC, FIRST
        COMMERCE CREDIT UNION, 258
        HATCHETT ROAD LAMONT LAND
        TRUST, BY AND THROUGH CDC
        CAPITAL INVESTMENTS, LLC
        2017-108-CA

7. 1537 STATE OF NEW JERSEY V.           PROPERTY PRESERVATION              OAKLAND BORO MUNICIPAL             CLOSED
        DITECH FINANCIAL LLC                                                COURT
        SC-002080

7. 1538 STEPHANIE BURNS/JOHN DUGGAN COMPLAINT                                                                  OPEN

7. 1539 STEPHANIE QUARTO                 COMPLAINT                                                             CLOSED

7. 1540 STEPHEN AND LYNNE CLAVE V        LOSS MIT - RETENTION - LOAN        SACRAMENTO SUPERIOR COURT          OPEN
        DITECH FINANCIAL LLC; CLEAR      MOD
        RECON CORP.; AND DOES 1-10,
        INCLUSIVE
        34-2017-00218524

7. 1541 STEPHEN H. LOWE V. DITECH        CREDIT REPORTING                   NORTHUMBERLAND GENERAL             OPEN
        FINANCIAL LLC                                                       DISTRICT COURT

7. 1542 STEPHEN L. SMITH AND GEORGIA     CREDIT REPORTING                   UNITED STATES DISTRICT COURT       CLOSED
        A. SMITH VS. DITECH FINANCIAL,
        LLC F/K/A GREEN TREE
        SERVICING, LLC; AND EXPERIAN
        INFORMATION SOLUTIONS, INC.
        2:18-CV-01849

7. 1543 STEPHEN WOLSH V. DITECH          FORECLOSURE                        BARNSTABLE COUNTY                  OPEN
        FINANCIAL LLC AKA GREEN TREE                                        SUPERIOR COURT
        SERVICING
        1772CV277

7. 1544 STEVE CARACAPPA                  COMPLAINT                                                             OPEN

7. 1545 STEVE DECK, AND AMELIA           ESCROW                             FED. DIST. CT. - S.D. TEX. TEXAS   CLOSED
        GUZMAN DECK V. GREEN TREE
        AND ROBERTSON, ANSCHUTZ
        VETTERS, ONLY IN ITS CAPACITY
        AS TRUSTEE
        7:15-CV-00411

7. 1546 STEVEN C. ELLIS, MICHELLE        LOAN ADMINISTRATION -              UNITED STATES DISTRICT             OPEN
        ELLIS V. BANK OF AMERICA N.A.,   PAYMENT                            COURT FOR THE NORTHERN
        DITECH FINANCIAL LLC, FEDERAL                                       DISTRICT OF ALABAMA
        NATIONAL MORTGAGE
        ASSOCIATION, MORTGAGE
        ELECTRONIC REGISTRATION
        SYSTEMS, INC.
        2:18-CV-01387-SGC

                                                     Page 162 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 703 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1547 STEVEN HONEYWELL                 COMPLAINT                                                          OPEN

7. 1548 STEVEN HOOD V. DITECH            LOSS MIT - RETENTION - LOAN        SACRAMENTO COUNTY               OPEN
        FINANCIAL LLC; MTC FINANCIAL     MOD                                SUPERIOR COURT
        INC. DBA TRUSTEE CORPS; AND
        DOES 1-10, INCLUSIVE

7. 1549 STEVEN LAMB/PAULA LAMB           COMPLAINT                                                          CLOSED

7. 1550 STEVEN LOUPE                     COMPLAINT                                                          CLOSED

7. 1551 STEVEN MILLER                    COMPLAINT                                                          CLOSED

7. 1552 STILL RIVER COMMONS              HOA/LIEN/TITLE                     LITCHFIELD JUDICIAL DISTRICT    CLOSED
        ASSOCIATION, INC. V. PATHE,      ISSUES/ASSUMPTIONS
        CATHY, ET AL 2200074044
        LLI-CV-XX-XXXXXXX-S

7. 1553 STUART DIAMOND                   COMPLAINT                                                          OPEN

7. 1554 SUDHA THAKRAL                    COMPLAINT                                                          CLOSED

7. 1555 SUKHRAJ KAUR V. BANK OF          LOSS MIT - RETENTION - LOAN        SUPERIOR COURT OF               OPEN
        AMERICA, N A; DITECH FINANCIAL   MOD                                CALIFORNIA
        LLC; AND DOES 1 THROUGH 10,
        INCLUSIVE
        BCV-18-101254

7. 1556 SUMMIT CANYON RESOURCES,         HOA/LIEN/TITLE                     REGIONAL JUSTICE CENTER         OPEN
        LLC AND CHAMPREY REAL            ISSUES/ASSUMPTIONS
        ESTATE, LLC VS. DITECH
        FINANCIAL LLC; JAMES R BARKER
        LIVING TRUST; AND VANESA
        LOPEZ
        A-15-715161-C

7. 1557 SUNRISE MOUNTAIN                 HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
        TOWNHOMES HOA ADV. DITECH        ISSUES/ASSUMPTIONS
        FINANCIAL LLC
        2:16-CV-01415

7. 1558 SUNSET BAY OWNER'S ASSOC         HOA/LIEN/TITLE                     NEVADA                          OPEN
        ADV. GREEN TREE SERVICING        ISSUES/ASSUMPTIONS
        LLC (PAWOL)

7. 1559 SUNSHINE TERRACE                 FORECLOSURE                        SIXTH JUDICIAL CIRCUIT COURT    CLOSED
        CONDOMINIUM ASSOCIATION,                                            OF FLORIDA
        INC., A FLORIDA NOT-FOR-PROFIT
        CORPORATION V. BANK OF
        AMERICA, N.A. AS SUCCESSOR
        BY MERGER TO BAC HOME
        LOANS SERVICING, L.P. F/K/A
        COUNTRYWIDE HOME LOANS
        SERVICING, LP
        15-000797-CI


                                                     Page 163 of 185 to Question 7
            19-10414-jlg         Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 704 of 845
Ditech Financial LLC                                                                                    Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number              Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1560 SUSAN C GUIEB V. DITECH              FORECLOSURE                        SUPERIOR COURT OF               OPEN
        FINANCIAL LLC FKA GREEN TREE                                            WASHINGTON, COUNTY OF KING
        SERVICING LLC, QUALITY LOAN
        SERVICE CORPORATION OF
        WASHINGTON; AND DOES 1-10
        18216449SEA

7. 1561 SUSAN CATHY HARVEY V. U.S.           HOA/LIEN/TITLE                     IN THE CIRCUIT COURT OF THE     OPEN
        BANK, N.A., AS TRUSTEE FOR           ISSUES/ASSUMPTIONS                 NINTH JUDICIAL CIRCUIT IN AND
        MECA 2011-1                                                             FOR ORANGE COUNTY, FLORIDA
        2017-CA-008606-O

7. 1562 SUSAN DEWITZ/ROBERT DEWITZ           COMPLAINT                                                          OPEN

7. 1563 SUSANNE VAAGE                        COMPLAINT                                                          CLOSED

7. 1564 Suzanne Ryan-Beedy v. The BNY        FORECLOSURE                        UNITED STATES DISTRICT          OPEN
        Mellon fka The Bank of New York as                                      COURT, EASTERN DISTRICT OF
        Trustee for the Benefit of the                                          CALIFORNIA
        Certificateholders of the CWALT,
        Inc., Alternative Loan Trust 2004-
        25CB, Mortgage Pass-Through
        Certificates, Series 2004-25CB;
        Ditech Financial, LLC, et al.
        2:17-CV-01999-WBS-EFB

7. 1565 SWEET HOME CHICAGO                   ARM/RECOVERY                       CIRCUIT COURT OF COOK           OPEN
        MANAGEMENT, LLC V. JUANSE R.                                            COUNTY
        TERRY; FREDDIE L. TERRY SR.;
        GMAC MORTGAGE LLC; AND
        DITECH FINANCIAL LLC
        2018CH11733

7. 1566 TAHMINA REHMAN                       COMPLAINT                                                          CLOSED

7. 1567 TAMMIE HEDRICK                       COMPLAINT                                                          CLOSED

7. 1568 TANAYA M. HARMS AND ARCHIE           COLLECTIONS                        CIRCUIT COURT OF                OPEN
        D. EDWARDS V. DITECH                                                    GREENBRIER COUNTY WV
        FINANCIAL LLC
        17C79

7. 1569 TANYA GRANGER                        COMPLAINT                                                          CLOSED

7. 1570 TARA D DILK V. CHART                 DOCUMENT CUSTODY                   STATE OF INDIANA, COUNTY OF     CLOSED
        PROPERTIES, LLC, MORTGAGE                                               MARION, IN THE MARION
        ELECTRONIC REGISTRATION                                                 CIRCUIT/SUPERIOR COURT CIVIL
        SYSTEMS, INC., GMAC                                                     DIVISION
        MORTGAGE CORPORATION AND
        DITECH FINANCIAL, LLC
        4-C01-1710-PL-037643




                                                         Page 164 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                       Pg 705 of 845
Ditech Financial LLC                                                                                  Case Number:           19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address      Status of Case



7. 1571 TARA J. FINNEGAN V. DITECH        CREDIT REPORTING                   UNITED STATES DISTRICT COURT      CLOSED
        FINANCIAL LLC; EQUIFAX
        INFORMATION SERVICES, LLC;
        TRANSUNION LLC; AND EXPERIAN
        INFORMATION SOLUTIONS, LLC
        2:18-CV-01469

7. 1572 TB ROOFING AND                    INSURANCE - FLOOD                  SIXTH JUDICIAL CIRCUIT COURT      CLOSED
        CONSTRUCTION, LLC,                                                   OF FLORIDA
        PLAINTIFF/COUNTER-DEFENDANT
        V. BRANCH BANKING AND TRUST
        CO., DEFENDANT/COUNTER-
        PLAINTIFF/THIRD PARTY
        PLAINTIFF V. KHAWLAH RAMADAN
        AND DITECH FINANCIAL LLC,
        THIRD PARTY DEFENDANTS
        2017-007223

7. 1573 TEAL PETALS ST. TRUST V. BAC      HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT       OPEN
        HOME LOAN SERVICING LP;           ISSUES/ASSUMPTIONS
        DITECH FINANCIAL LLC;
        NATIONAL DEFAULT SERVICING
        CORPORATION; AND JAVIER
        GOMEZ
        A-13-682061-C

7. 1574 TEKLE GEBRE                       COMPLAINT                                                            CLOSED

7. 1575 TELIA BETHUNE V. DITECH           PROPERTY PRESERVATION              MARYLAND COURT                    CLOSED
        FINANCIAL LLC

7. 1576 TERENCE SPISAK V. DITECH          CREDIT REPORTING                   FED. DIST. CT. - N.D. OHIO        CLOSED
        FINANCIAL, LLC
        1:18-CV-00585-JG

7. 1577 TERESA GARCIA-KUHN V. DITECH      FORECLOSURE                        DISTRICT COURT - EL PASO          OPEN
        FINANCIAL LLC                                                        COLORADO
        2018CV31460

7. 1578 TERESA OCHOA                      COMPLAINT                                                            CLOSED

7. 1579 TERRI A. SHELTON V. DITECH        CREDIT REPORTING                   UNITED STATES DISTRICT            OPEN
        FINANCIAL LLC, TRAN UNION, LLC,                                      COURT
        EXPERIAN INFORMATION
        SOLUTIONS, INC., AND EQUIFAX
        INFORMATION SOLUTIONS, LLC
        18-CV-03870

7. 1580 TERRY BRUSHETT                    COMPLAINT                                                            CLOSED

7. 1581 TERRY D. CLAYBORN V. WALTER       LOSS MIT - RETENTION - LOAN        U.S. DISTRICT COURT               OPEN
        INVESTMENT MANAGEMENT             MOD
        CORP, DITECH FORMALLY
        KNOWN AS GREENTREE
        SERVICING, LLC
        1:18-CV-03452

                                                      Page 165 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 706 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1582 TERRY L. SHIRLEY V. DITECH        CREDIT REPORTING                   UNITED STATES DISTRICT COURT    OPEN
        FINANCIAL LLC; SCE FEDERAL
        CREDIT UNION; TARGET
        NATIONAL BANK; AMERICAN
        HONDA FINANCE CORPORATION;
        UNITED SERVICES OF AMERICA
        FEDERAL CREDIT UNION; INNOVIS
        DATA SOLUTIONS, INC.; ET AL.
        2:18-CV-1605

7. 1583 TERRY SELLAROLE V JOSEPH          FORECLOSURE                        SUPERIOR COURT OF NEW           OPEN
        CUGLIOTTA, AND/OR "JOHN DOE                                          JERSEY
        1-5", "JANE DOE1-5", XYZ
        MAINTENANCE COMPANY 1-5"
        L-3004-16

7. 1584 THADDIUS BROWN, AND HARRY         FORECLOSURE                        CHANCERY COURT OF SHELBY        OPEN
        LANIER, BY AND THROUGH HIS                                           COUNTY TN
        POWER OF ATTORNEY
        MARGARET ARNOLD V. DITECH
        FINANCIAL, F/K/A GREEN TREE
        LOAN SERVICING, AND BANK OF
        AMERICA
        CH-18-1546

7. 1585 THAKAR BASATI                     COMPLAINT                                                          OPEN

7. 1586 THE BANK OF NEW YORK MELLON       HOA/LIEN/TITLE                     UNITED STATES DISTRICT COURT    OPEN
        AS TRUSTEE FOR THE                ISSUES/ASSUMPTIONS
        CERTIFICATEHOLDERS OF THE
        CWABS, INC. ASSET-BACKED
        CERTIFICATES, SERIES 2007-BC3
        V. SFR INVESTMENTS POOL 1,
        LLC AND SHADOW CROSSINGS
        HOMEOWNER'S ASSOCIATION
        2:17-CV-00479-JCM-NJK

7. 1587 THE BANK OF NEW YORK MELLON       FORECLOSURE                        DUPAGE                          OPEN
        F/K/A THE BANK OF NEW YORK
        AS TRUSTEE FOR THE
        CERTIFICATE HOLDERS OF THE
        CWABS, INC., ASSET-BACKED
        CERTIFICATES, SERIES 2005-4 VS.
        FRANCESCA T. RODRIGUEZ AND
        JESSE RODRIGUEZ, ET AL.
        2012 CH 1998

7. 1588 THE BANK OF NEW YORK MELLON       FORECLOSURE                        HAMILTON COUNTY COURT OF        OPEN
        FKA THE BANK OF NEW YO VS.                                           COMMON PLEAS
        STEVEN C. STEWART
        A1601259




                                                      Page 166 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 707 of 845
Ditech Financial LLC                                                                                Case Number:           19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address     Status of Case



7. 1589 THE BANK OF NEW YORK MELLON      HOA/LIEN/TITLE                     LOS ANGELES COUNTY               OPEN
        FKA THE BANK OF NEW YORK AS      ISSUES/ASSUMPTIONS                 SUPERIOR COURT
        SUCCESSOR INDENTURE
        TRUSTEE TO JPMORGAN CHASE
        BANK, N.A., AS INDENTURE
        TRUSTEE FOR THE CWABS
        REVOLVING HOME EQUITY LOAN
        TRUST, SERIES 2004-I V. THE
        ESTATE OF DON HYONG CHUNG,
        ET AL.
        VC066272

7. 1590 THE BANK OF NEW YORK MELLON      FORECLOSURE                        SUPREME NEW YORK                 CLOSED
        FKA THE BANK OF NEW YORK AS
        TRUSTEE FOR THE CERTIFICATE
        HOLDERS OF CWMBS, INC., ET
        AL. V. RENEE ALLEN MITCHELL,
        NASSAU COUNTY CLERK,
        MORTGAGE ELECTRONIC
        SYSTEMS, INC., AS NOMINEE FOR
        COUNTRYWIDE HOME LOANS, INC.
        16-001652

7. 1591 THE BANK OF NEW YORK MELLON      FORECLOSURE                        SNOHOMISH COUNTY SUPERIOR        OPEN
        FKA THE BANK OF NEW YORK AS                                         COURT, WA
        TRUSTEE FOR THE CERTIFICATE
        HOLDERS OF THE CWABS, INC.
        ASSET-BACKED CERTIFICATES,
        SERIES 2005-1 v. ROBERT A.
        TVETER; LORI A. TVETER; PUBLIC
        UTILITY DISTRICT NO. 1 OF
        SNOHOMISH COUNTY; et al.
        1720261231

7. 1592 THE BANK OF NEW YORK MELLON      LOSS MIT - RETENTION - LOAN        FIFTH CIRCUIT- STATE OF HAWAII   OPEN
        FKA THE BANK OF NEW YORK AS      MOD
        TRUSTEE FOR THE CERTIFICATE
        HOLDERS OF THE CWABS, INC.,
        ASSET-BACKED CERTIFICATES,
        SERIES 2005-AB4 V. GEORGE
        ROWE BURMESTER; MORTGAGE
        ELECTRONIC REGISTRATION
        SYSTEMS, INC.; ET AL.
        16-1-1960-10

7. 1593 THE BANK OF NEW YORK MELLON      FORECLOSURE                        MIDDLESEX COUNTY TRIAL           OPEN
        FKA THE BANK OF NEW YORK AS                                         COURT
        TRUSTEE FOR THE
        CERTIFICATEHOLDERS OF
        CWABS, INC. ASSET-BACKED
        CERTIFICATES, SERIES 2005-14
        C/O GUATTA AND BENSON, LLC V.
        MARK ALEO
        14-SP-4457



                                                     Page 167 of 185 to Question 7
             19-10414-jlg         Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                           Pg 708 of 845
Ditech Financial LLC                                                                                    Case Number:          19-10414

     Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number               Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1594 THE BANK OF NEW YORK MELLON           FORECLOSURE                       NEVADA SUPREME COURT            OPEN
        FKA THE BANK OF NEW YORK AS
        TRUSTEE FOR THE
        CERTIFICATEHOLDERS OF THE
        CWABS, INC., ASSET-BACKED
        CERTIFICATES SERIES 2006-2 V.
        HOLM INTERNATIONAL
        PROPERTIES LLC
        76120

7. 1595 The Bank of New York Mellon FKA       FORECLOSURE                       EIGHTH JUDICIAL DISTRICT        CLOSED
        The Bank of New York Mellon as                                          COURT TAOS
        Trustee for the Benefit of the
        Certificate Holders of the CWALT,
        Inc., Alternative Loan Trust 2004-
        25CB, Mortgage Pass-Through
        Certificates, Series 2004-25CB v.
        Roberto Vigil (Bobby Vigil)
        D-820-CV-2016-00295

7. 1596 THE BANK OF NEW YORK MELLON           LOSS MIT - RETENTION - LOAN       CIRCUIT COURT (O`AHU FIRST      OPEN
        FKA THE BANK OF NEW YORK, AS          MOD                               CIRCUIT) OF THE FIRST CIRCUIT
        TRUSTEE FOR CERTIFICATE                                                 OF HAWAII
        HOLDERS OF CWABS INC., ASSET-
        BACKED CERTIFICATES, SERIES
        2007-12 V. ROBERTA ASUNCION
        MICKELSON; ASSOCIATION OF
        APARTMENT OWNERS OF PEARL
        RIDGE TOWER, ET AL.
        14-1-2537

7. 1597 The Bank Of New York Mellon FKA       FORECLOSURE                       ISLAND                          OPEN
        The Bank Of New York, As Trustee
        For The Certificate Holders Of
        CWMBS, Inc., CHL Mortgage Pass
        Through Trust 2006-6 Mortgage Pass-
        Through Certificates, Series 2006-6
        v. Carlyn L. Fong; Quintessa Huey;
        Bank Of America, N.A.;
        1820026615

7. 1598 THE BANK OF NEW YORK MELLON           FORECLOSURE                       SUPREME NEW YORK                CLOSED
        FKA THE BANK OF NEW YORK, AS
        TRUSTEE FOR THE
        CERTIFICATEHOLDERS OF THE
        CWABS, INC., ASSET-BACKED
        CERTIFICATES, SERIES 2006-23 V.
        JOSE MENDOZA A/K/A JOSE M.
        MENDOZA, ET AL.
        064718/2014




                                                         Page 168 of 185 to Question 7
             19-10414-jlg           Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                               Pg 709 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

     Part 3:           Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                   Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1599 The Bank of New York Mellon fka           FORECLOSURE                       CIRCUIT COURT OREGON            CLOSED
        The Bank of New York, as Trustee for
        the Certificate-Holders of the
        CWALT, Inc. Alternative Loan Trust
        2006-12CB, Mortgage Pass-Thru
        Certificates Series 2006-12CB v.
        Leah L Lewis; The Bank of New York
        Mellon, et al.
        16CV10120

7. 1600 THE BANK OF NEW YORK MELLON               HOA/LIEN/TITLE                    EIGHTH JUDICIAL DISTRICT        CLOSED
        FKA THE BANK OF NEW YORK, AS              ISSUES/ASSUMPTIONS                COURT
        TRUSTEE OF THE
        CERTIFICATEHOLDERS OF THE
        CWALT, INC., ALTERNATIVE LOAN
        TRUST 2006-5T2, MORTGAGE
        PASS-THROUGH CERTIFICATES,
        SERIES 2006-5T2 V. SFR
        INVESTMENTS POOL 1, LLC, ET AL.
        A-15-726484-C

7. 1601 THE BANK OF NEW YORK MELLON               COLLECTIONS                       MONTGOMERY COUNTY CIRCUIT       OPEN
        TRUST COMPANY F/K/A THE BANK                                                COURT
        OF NEW YORK AS TRUSTEE FOR
        THE CERTIFICATE HOLDERS OF
        CWABS, INC., ASSET-BACKED
        CERTIFICATES, SERIES 2007-12 V.
        JEREMIAH POWELL (DECEASED),
        AND PATRICIA POWELL, ET AL.
        03-CV-2018900749.00

7. 1602 The Bank of New York Mellon Trust         INSURANCE -                       CIRCUIT COURT OF WHITE          OPEN
        Company, N.A. F/K/A JPMorgan              HAZARD/PROPERTY                   COUNTY
        Chase Bank, and Bank One, National
        Association, As Trustee for Origen
        Manufactured Housing Contract
        Senior/Subordinate Asset Back
        Certificates Trust, Series 2002-A vs.
        Duane Carter, et al.
        73CV-18-555

7. 1603 The Bank of New York Mellon Trust         FORECLOSURE                       COMMON PLEAS COURT OF           OPEN
        Company, N.A., as trustee for                                               SOUTH CAROLINA
        BCMSC Securitization Trust 2001-A
        by Ditech Financial LLC, as
        successor in interest to Bombardier
        Capital, Inc. v. Vincent Kolb v. Ditech
        Financial, LLC, f/k/a Green Tree
        Servicing LLC
        2015-CP-08-2622




                                                             Page 169 of 185 to Question 7
             19-10414-jlg         Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                            Pg 710 of 845
Ditech Financial LLC                                                                                     Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1604 The Bank of New York Mellon Trust      REPLEVIN/REPOSSESS/LOT            DISTRICT COURT OF THE           OPEN
        Company, NA, as Trustee for            RENT/NON-PAYMENT OF RENT          NAVAJO NATION
        applicable Trust GreenPoint
        Manufactured Housing Contract
        Trust, Pass-Through Certificate
        Series 2000-2 by Ditech Financial v.
        Darlene John and Concerning: Nona
        Hogue, Intervenor
        SR-CV-099-2017

7. 1605 THE BANK OF NEW YORK                   FORECLOSURE                       COURT OF COMMON PLEAS,          OPEN
        MELLON, ET AL, V. KENYON C.                                              MAHONING COUNTY, OHIO
        FARR, ET. AL, V. DITECH
        FINANCIAL, LLC AND
        CARRINGTON MORTGAGE
        SERVICES, LLC
        2017 CV 2986

7. 1606 THE BANK OF NEW YORK                   CUSTOMER SERVICE                  CIRCUIT COURT (KAUA`I – FIFTH   OPEN
        MELLON, ET AL. V. CAESAR P.                                              CIRCUIT)
        DUARTE; ET AL.CAESAR P.
        DUARTE; VANESSA DUARTE
        (COUNTERCLAIM PLAINTIFFS) V.
        THE BANK OF NEW YORK
        MELLON, ET AL.
        16-1-0047 JKW

7. 1607 THE BANK OF NEW YORK, AS               COLLECTIONS                       COURT OF COMMON PLEAS FOR       OPEN
        TRUSTEE FOR THE                                                          ASHTABULA COUNTY
        CERTIFICATEHOLDERS OF
        CWABS 2004-05 V. AUDREY
        PERKINS, ET AL.
        2016 CV 00175

7. 1608 THE CENTER OF BROOKLYN                 HOA/LIEN/TITLE                    STATE OF MINNESOTA, COUNTY      OPEN
        CENTER, MUNICIPAL                      ISSUES/ASSUMPTIONS                OF HENNEPIN, IN DISTRICT
        CORPORATION UNDER                                                        COURT, FOURTH JUDICIAL
        MINNESOTA LAW V. MORTGAGE                                                DISTRICT
        ELECTRONIC REGISTRATION
        SYSTEMS, INC., ET AL
        27CV181605

7. 1609 THE CITY OF CHICAGO V.                 PROPERTY PRESERVATION             FIRST MUNICIPAL DISTRICT        OPEN
        KINGSTON APARTMENT
        CONDOMINIUM; TOMORROW'S
        HUMANITARIAN ENGINEERS
        MANAGEMENT, INC. A/K/A T.H.E.
        MANAGEMENT, INC.; FIRST
        NATIONAL ACQUISITIONS LLC;
        MJF REAL ESTATE LLC; JFR REAL
        ESTATE LLC; ET AL.
        18MI-403479




                                                          Page 170 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 711 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1610 THE DREYFUSS FIRM V. DITECH      COMMERCIAL DISPUTE                 SUPERIOR COURT, COUNTY OF       CLOSED
        FINANCIAL LLC                                                       ORANGE
        30-2018-00096853-CU-CL-CJC

7. 1611 THE ESTATE OF MARTHA             FORECLOSURE                        CIRCUIT COURT FOR THE CITY      OPEN
        DAWSON AND MARTINA DAWSON                                           OF HAMPTON
        ELLIS AND HOWARD ELLIS V.
        DITECH FINANCIAL LLC AND
        COMMONWEALTH TRUSTEES, LLC
        CL18000922-00

7. 1612 THE ESTATE OF PATRICIA           FORECLOSURE                        DIST. CT. BEXAR CTY. TEX.       CLOSED
        COOPER AND DAVOR ROSINI V.                                          (225TH DISTRICT) - 100
        DITECH FINANCIAL LLC                                                DOLOROSA ST, 2ND FL, SAN
        2018CI06025                                                         ANTONIO, TX 78205-3028

7. 1613 THE HARBOR ENTERTAINMENT         FORECLOSURE                        DAVIDSON                        OPEN
        GROUP, LLC V. GLOBAL SPORTS
        GROUP, LLC, MICHAEL LAMPLEY,
        DELTA MUSIC FESTIVAL, LLC;
        DITECH FINANCIAL LLC
        14-777-III

7. 1614 THEODORE M. ANZELL AND           LOAN ADMINISTRATION -              CLARK COUNTY DISTRICT COURT     CLOSED
        KATHY A. MARLOW VS. AEGIS        SERVICE TRANSFER
        WHOLE CORPORATION; GMAC
        MORTGAGE, LLC; DITECH
        FINANCIAL LLC; AND SETERUS
        INC.,
        T18-2373

7. 1615 THERESA NICHOLS                  COMPLAINT                                                          OPEN

7. 1616 THERESSA WINGARD                 COMPLAINT                                                          OPEN

7. 1617 THOMAS & BERNICE STARLING        COMPLAINT                                                          CLOSED

7. 1618 THOMAS BROKAW AND CRYSTAL        CREDIT REPORTING                   UNITED STATES DISTRICT COURT    OPEN
        BROKAW VS. DITECH FINANCIAL
        LLC AND EQUIFAX INFORMATION
        SERVICES, LLC
        2:18-CV-02140

7. 1619 THOMAS MARION                    COMPLAINT                                                          CLOSED

7. 1620 THOMAS MILO                      COMPLAINT                                                          CLOSED

7. 1621 THOMAS R. HUNWICK AND GAIL       FORECLOSURE                        ST. CLAIR                       OPEN
        M. HUNWICK VS. DITECH
        FINANCIAL LLC, F/K/A GREEN
        TREE SERVICING LLC, F/K/A
        GMAC MORTGAGE
        CORPORATION, A FOREIGN
        LIMITED LIABILITY COMPANY
        19000271CH


                                                     Page 171 of 185 to Question 7
             19-10414-jlg           Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                               Pg 712 of 845
Ditech Financial LLC                                                                                              Case Number:         19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                   Nature of Proceeding                Court or Agency and Address        Status of Case



7. 1622 THOMAS R. NIEMCZEWSKI V.                  CREDIT REPORTING                   FED. DIST. CT. - N.D. ILL.          OPEN
        DITECH FINANCIAL, LLC AND
        TRANSUNION, LLC
        1:18-CV-05805

7. 1623 THOMAS, NICOLE V. DITECH                  EMPLOYMENT MATTER                  ARIZONA SUPREME COURT               OPEN
        FINANCIAL LLC
        CV2017-011483

7. 1624 Thunder Properties, Inc. v. Joe and       HOA/LIEN/TITLE                     SECOND JUDICIAL DISTRICT OF         OPEN
        Sonia Willis, Ditech Financial LLC        ISSUES/ASSUMPTIONS                 WASHOE COUNTY
        f/k/a Green Tree Servicing LLC, Bank
        of New York Mellon f/k/a The Bank of
        New York Mellon f/k/a Bank of New
        York for the Certificate Holders Series
        2005-AB4, Bank of America
        CV17-00985

7. 1625 TIMOTHY DUGDALE V DITECH                  FORECLOSURE                        US DIST. CT., EASTERN DISTRICT      OPEN
        FINANCIAL LLC                                                                (DETROIT)
        2:18-CV-10986

7. 1626 TIMOTHY DUGDALE V. DITECH                 FORECLOSURE                        U.S. COURT OF APPEALS               CLOSED
        FINANCIAL LLC
        17-7137

7. 1627 TIMOTHY R. TYLER V. BANK OF               FORECLOSURE                        FED. DIST. CT. - N.D. ILL.          OPEN
        NEW YORK MELLON; BANK OF
        AMERICA CORP.; RESIDENTIAL
        CREDIT SOLUTIONS, INC.; AND
        DITECH FINANCIAL LLC
        1:18-CV-6120

7. 1628 TINA DEROUSSE V. DITECH                   COLLECTIONS                        SIXTH JUDICIAL CIRCUIT COURT        CLOSED
        FINANCIAL LLC                                                                OF FLORIDA
        2017CA3328

7. 1629 TINA LARSON                               COMPLAINT                                                              CLOSED

7. 1630 TIRONE CLEMONS V. DITECH                  FORECLOSURE                        PROBATE COURT NO. 1, TRAVIS         OPEN
        FINANCIAL LLC KARL JOHNSON                                                   COUNTY TEXAS
        AS ADMINISTRATOR OF THE
        ESTATE OF ALBERT CLEMONS JR
        RICHARD LEE AND JANICE LEE
        C-1-PB-18-001905

7. 1631 TITLE RESOURCES GUARANTY                  LOAN ADMINISTRATION -              EIGHTEENTH JUDICIAL CIRCUIT         CLOSED
        COMPANY, A TEXAS                          PAYOFFS                            COURT OF FLORIDA
        CORPORATION V. PRESTIGE
        TITLE OF BREVARD, LLC, A
        FLORIDA LIMITED LIABILITY
        COMPANY
        05:2014CA051485

7. 1632 TODD & ROXANNE MOSTER                     COMPLAINT                                                              CLOSED


                                                              Page 172 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 713 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1633 TONIA SANTOS (HANSON)            COMPLAINT                                                          CLOSED

7. 1634 TONIA SANTOS (HANSON)            COMPLAINT                                                          CLOSED

7. 1635 TONIA WOODSON NEWTON,            DOCUMENT CUSTODY                   U.S. DISTRICT COURT, WESTERN    OPEN
        MICHAEL EARLY WOODSON,                                              DISTRICT OF VIRGINIA
        DONALD LEWIS WOODSON, JR.,
        V. BENEFICIAL FINANCIAL, INC.,
        DITECH FINANCIAL, LLC
        3:16-CV-00058-GEC

7. 1636 TONYA LEVINE & TROY SMITH        COMPLAINT                                                          CLOSED

7. 1637 TONYA LEVINE/ MICHAEL BATTON     COMPLAINT                                                          CLOSED
        (TP)

7. 1638 TONYA MUHAMMAD                   COMPLAINT                                                          CLOSED

7. 1639 TONYA WILLIAMS/FREDERICK         COMPLAINT                                                          OPEN
        WILLIAMS

7. 1640 TOWN OF WARREN V. ONE            PROPERTY PRESERVATION              PROVIDENCE COUNTY               OPEN
        PARCEL OF REAL ESTATE                                               SUPERIOR COURT
        COMMONLY KNOWN AS 24
        PARKER AVENUE, MAP 13C,
        BLOCK 84 AN IN REM
        RESPONDENT, AND CLARENCE E.
        DAVIS; AND BARBARA J. DAVIS
        WHC-2018-0002

7. 1641 TOYA WEAVER                      COMPLAINT                                                          CLOSED

7. 1642 TRACI ST. CLAIRE V. DITECH       LOSS MIT - RETENTION - LOAN        U.S. DISTRICT COURT             OPEN
        FINANCIAL LLC, F/K/A GREEN       MOD
        TREE SERVICING, LLC
        1:17-CV-03370-AT-JRK

7. 1643 TRACY WHITE                      COMPLAINT                                                          CLOSED

7. 1644 TRAVIS SMITH/CLEMIS FRANKS       COMPLAINT                                                          CLOSED

7. 1645 TRICIA HARMON                    COMPLAINT                                                          CLOSED

7. 1646 TRISH SHAFFER AKA PATRICIA       FORECLOSURE                        FIFTH DISTRICT COURT OF         CLOSED
        SHAFFER NKA TRISH L. GOGGIN                                         APPEAL
        ET AL V. SECRETARY OF
        VETERANS AFFAIRS
        16CA23

7. 1647 TROY ALLEN                       COMPLAINT                                                          CLOSED




                                                     Page 173 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 714 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1648 TRUSTEE OF THE ARBORETUM         HOA/LIEN/TITLE                     DISTRICT COURT OF               OPEN
        CONDOMINIUM TRUST V. ESTATE      ISSUES/ASSUMPTIONS                 MASSACHUSETTS
        OF INES M. MACHADO AND
        DITECH FINANCIAL LLC
        SUCCESSOR TO GREEN TREE
        SERVICING LLC; MORTGAGE
        ELECTRONIC REGISTRATION
        SYSTEMS, INC.; ET AL.
        1886CV260

7. 1649 TRUSTEES OF GETTYSBURG           HOA/LIEN/TITLE                     SUPERIOR COURT OF               OPEN
        COMMONS CONDOMINIUM V.           ISSUES/ASSUMPTIONS                 MASSACHUSETTS
        ESTATE OF MAUREN COLAMETA,
        MERS INC. AND DITECH
        FINANCIAL LLC AND
        DEPARTMENT OF HOUSING AND
        COMMUNITY DEVELOPMENT
        1881CV00574

7. 1650 TYLER FORBES                     COMPLAINT                                                          OPEN

7. 1651 TYLER SAWYER                     COMPLAINT                                                          CLOSED

7. 1652 TYRONE P. AGAR AND MONICA T.     FORECLOSURE                        UNITED STATES DISTRICT          OPEN
        AGAR V. DITECH FINANCIAL, LLC,                                      COURT
        PHELAN HALLINAN DIAMOND &
        JONES, PC, MICHELLE M. SMITH,
        CLERK
        1:18-CV-14612-RBK-AMD

7. 1653 TYRONZIA F. GARDNER V. GREEN     LOSS MIT - RETENTION - LOAN        NEWTON COUNTY SUPERIOR          CLOSED
        TREE SERVICING, LLC AND          MOD                                COURT
        DITECH FINANCIAL, LLC
        2016CV-1280-1

7. 1654 U.S. BANK NATIONAL               LOSS MIT - RETENTION - LOAN        COMMONWEALTH TRIAL COURT        OPEN
        ASSOCIATION AS TRUSTEE ON        MOD
        BEHALF OF GREEN TREE V. FAYE
        L. MONCZKA AND ROBERT W.
        MONCZKA AND FAYE MONCZA
        AND ROBERT W. MONCZKA V.
        GREEN TREE SERVICING LLC
        F/K/A CONSECO FINANCE
        SERVICING CORP. N/K/A DITECH
        FINANCIAL LLC
        17H79SP001843




                                                     Page 174 of 185 to Question 7
             19-10414-jlg          Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                             Pg 715 of 845
Ditech Financial LLC                                                                                           Case Number:         19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                 Nature of Proceeding               Court or Agency and Address        Status of Case



7. 1655 U.S. Bank, N.A. as Trustee for Green    LOSS MIT - RETENTION - LOAN       SUPREME COURT OF NEW YORK           OPEN
        Tree 2008-HE1 v. Dean B. Klimek         MOD
        a/k/a Dean Klimek, Robin A. Klimek,
        First Resolution Investment
        Corporation Worldwide Asset
        Purchasing LLC Successor-In-
        Interest to Direct Merchant Bank NA,
        Ellis Hospital, et al.
        2017-1133

7. 1656 U.S. Bank, N.A. as trustee for          FORECLOSURE                       WINDSOR                             OPEN
        Manufactured Housing Contract
        Senior/Subordinate Pass-Through
        Certificate trust 1996-8 by Ditech
        Financial LLC v. Jerry Miller a/k/a
        Gerald Miller; Laura A. Miller a/k/a
        Laura Miller, And Current Occupants
        of 327 VT Route 14
        16-1-19 WRCV

7. 1657 U.S. Bank, N.A. as Trustee on behalf    FORECLOSURE                       KINGS                               OPEN
        of Citigroup Mortgage Loan Trust
        Inc., Mortgage Pass-Through
        Certificates Series 2009-C v. Tunisia
        Williams, Wayne Williams, Portfolio
        Recovery Associates, LLC, Midland
        Funding NCC-2 Corp., New York
        State Department of
        5783/13

7. 1658 U.S. BANK, NA AS TRUSTEE FOR            PROPERTY PRESERVATION             BARREN CIRCUIT COURT                OPEN
        MANUFACTURED HOUSING
        CONTRACT
        SENIOR/SUBORDINATE PASS-
        THROUGH CERTIFICATE TRUST
        1999-6, AS SERVICER WITH
        DELEGATED AUTHORITY UNDER
        THE TRANSACTION DOCUMENTS
        V. LISA R HAYNES, MICHAEL L
        HAYNES, ET AL.
        17-CI-00603

7. 1659 U.S. BANK, NATIONAL                     HOA/LIEN/TITLE                    DISTRICT COURT OF DALLAS            CLOSED
        ASSOCIATION V. DITECH                   ISSUES/ASSUMPTIONS                COUNTY, TEXAS
        FINANCIAL LLC
        TX-17-34512-TL/KHAN

7. 1660 U.S. V. HART, STEVEN                    HOA/LIEN/TITLE                    UNITED STATES DISTRICT              OPEN
        CR-13-237-D                             ISSUES/ASSUMPTIONS                COURT FOR THE WESTERN
                                                                                  DISTRICT OF OKLAHOMA

7. 1661 UBONG INYANG V. DITECH                  CREDIT REPORTING                  FED. DIST. CT. - E.D. CAL.          OPEN
        FINANCIAL LLC AND TRANS
        UNION LLC
        2:18-CV-02511-JAM-EFB


                                                           Page 175 of 185 to Question 7
             19-10414-jlg          Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                              Pg 716 of 845
Ditech Financial LLC                                                                                       Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                  Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1662 ULDERICO CARUSO V.                       FORECLOSURE                       SUPREME COURT OF NEW YORK       OPEN
        COUNTYWIDE HOME LOANS, INC.
        704136/2016

7. 1663 UNITED STATES GOVERNMENT V               FORECLOSURE                       US DISTRICT COURT - EASTERN     CLOSED
        REAL PROPERTY LOCATED AT                                                   DISTRICT OF CA
        39145 CHECKERBLOOM LANE,
        SHAVER LAKE, CALIFORNIA,
        FRESNO COUNTY, APN: 130-45-
        503, INCLUDING ALL
        IMPROVEMENTS AND
        APPURTANCES THERETOMARK
        AND MARY REYNOLDS

7. 1664 United States of America ex rel. Peter   FORECLOSURE                       UNITED STATES DISTRICT          OPEN
        D. Grubea v. Rosicki, Rosicki &                                            COURT
        Associates, P.C., Paramount Land,
        Inc., Threshold Land Inc., Enterprise
        Process Service, Inc., McCabe,
        Weisberg, & Conway, P.C., Attorney
        Outsourcing Support Services, Inc.,
        et al.
        1:12-cv-7199-JSR

7. 1665 UNITED STATES OF AMERICA V.              DOCUMENT CUSTODY                  UNITED STATES DISTRICT COURT    OPEN
        PHILLIP A. GOLDSTEIN, SHARON
        A. GOLDSTEIN, NEE SHARON A.
        MAZALES, DITECH FINANCIAL LLC,
        DEPARTMENT OF REVENUE OF
        THE COMMONWEALTH OF
        PENNSYLVANIA, AND PNC BANK
        15-CV-0227

7. 1666 UNITED STATES OF AMERICA VS.             ESCROW                            US DISTRICT COURT FOR THE       OPEN
        OCTAVIO MAESE-CORDERO AND                                                  WESTERN DISTRICT OF TEXAS
        DITECH FINANCIAL, LLC
        3:11-CR-02134-DB

7. 1667 UNIVERSAL PROPERTY &                     PROPERTY PRESERVATION             COUNTY COURT OF THE             CLOSED
        CASUALTY INSURANCE COMPANY                                                 FIFTEENTH JUDICIAL CIRCUIT IN
        A/S/O RAYMOND KELLER VS.                                                   AND FOR PALM BEACH COUNTY,
        WELLS FARGO, N.A.                                                          FL
        50-2018-CC-002110-3-MB

7. 1668 URBAN FINANCIAL OF AMERICA,              FORECLOSURE                       SUPREME COURT OF THE STATE      OPEN
        LLC F/K/A URBAN FINANCIAL                                                  OF NEW YORK, COUNTY OF
        GROUP, INC. VS. JOSEPHINE                                                  QUEENS
        ROSS; SECRETARY OF HOUSING
        AND URBAN DEVELOPMENT; NEW
        YORK CITY ENVIRONMENTAL
        CONTROL BOARD
        700886/2014




                                                            Page 176 of 185 to Question 7
             19-10414-jlg          Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                              Pg 717 of 845
Ditech Financial LLC                                                                                            Case Number:         19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                  Nature of Proceeding                 Court or Agency and Address      Status of Case



7. 1669 URBAN FINANCIAL OF AMERICA,              PROPERTY PRESERVATION               COMMONWEALTH OF                   OPEN
        LLC V. THE ESTATE OF FRANCES                                                 KENTUCKY, FAYETTE CIRCUIT
        S ANGGELIS AND VIRGINIA                                                      COURT CIVIL BRANCH, 7TH
        ANGGELIS                                                                     DIVISION
        14-CI-1793

7. 1670 URIBE, ROY B. AND BRIAN A.               FORECLOSURE                         FED. DIST. CT. S.D. TEX.          OPEN
        BREWER - TRUSTEE. V. DITECH
        FINANCIAL LLC
        4:18-CV-00523

7. 1671 US BANK NA, AS TRUSTEE FOR               FORECLOSURE                         FLA. DIST. CT. APP. FLORIDA       CLOSED
        STRUCTURED ASSET SECURITIES
        CORP MORTGAGE LOAN TRUST V.
        SAMUEL RONALD PHILLIPS, ET
        AL - 2001236104
        2015-CA-826A

7. 1672 US TRUSTEE MATTERS                       CHAPTER 13                          U.S. BANKRUPTCY                   OPEN
        (FALANGA, MOORE, SMITH,
        QUEZADA, MCCUE, REED,
        CUNNINGHAM, COLE, WARE)
        13-20589 JAD

7. 1673 USBNA, As Trustee, as successor to       FORECLOSURE                         LAURENS COUNTY COURT OF           OPEN
        Firstar Trust Co, as Trustee, for Mfd                                        COMMON PLEAS
        Hous. Contract Senior/Subordinate
        Pass-Through Certificate Trust 1997-
        5 v. Sharon A. Williamson,
        Individually and as Special
        Administrator of the Estate of Philips
        Larry Williamson
        2018-CP-30-00171

7. 1674 VALERIE DITTMAN                          COMPLAINT                                                             CLOSED

7. 1675 VALERIE LEMASTER V. DITECH               FORECLOSURE                         U.S. DISTRICT COURT, DISTRICT     OPEN
        FINANCIAL LLC F/K/A GREEN                                                    OF MINNESOTA
        TREE SERVICING LLC, FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION, AND CONSUMER
        FINANCIAL PROTECTION BUREAU
        NO. 18-3037

7. 1676 VALERIYA SLYZKO V. DITECH                FORECLOSURE                         FED. DIST. CT. - D. NEV.          OPEN
        FINANCIAL SERVICES, LLC;
        EQUIFAX INFORMATION
        SERVICES LLC; EXPERIAN
        INFORMATION SERVICES, INC.;
        AND TRANS UNION LLC
        2:19-CV-00176




                                                              Page 177 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                      Pg 718 of 845
Ditech Financial LLC                                                                                  Case Number:              19-10414

    Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address          Status of Case



7. 1677 VASHAN KYLES V. FEDERAL          FORECLOSURE                        FED. DIST. CT. - N.D. ILL. ILLINOIS   CLOSED
        HOME LOAN MORTGAGE, ET AL,
        OCWEN LOAN SERVICING, LLC ET
        AL.
        11 CH 035040

7. 1678 VELIZ, ANDRES AND AMELIA V.      FORECLOSURE                        DISTRICT COURT FOR RANDALL            OPEN
        WELLS FARGO BANK, NA AS                                             COUNTY
        TRUSTEE ON BEHALF OF LAKE
        COUNTRY MORTGAGE LOAN
        TRUST 2005-HE1
        68281B

7. 1679 VERONICA ELIE/WILLIAM CHAPPEL    COMPLAINT                                                                OPEN

7. 1680 VICKI DOTY                       COMPLAINT                                                                CLOSED

7. 1681 VICKY SIPKA V. DITECH            FORECLOSURE                        FED. DIST. CT. - E.D. MICH.           OPEN
        FINANCIAL, LLC, EXPERIAN
        INFORMATION SOLUTIONS, INC;
        EQUIFAX INFORMATION
        SERVICES, LLC, TRANSUNION, LLC
        3:19-CV-10459-RHC-APP

7. 1682 VICTORIA GIAMPA V. FANNIE MAE,   FORECLOSURE                        UNITED STATES DISTRICT COURT          OPEN
        FANNIE MAE AS TRUSTEE FOR
        SECURITIZED TRUST, FANNIE
        MAE REMIC PASS-THROUGH
        CERTIFICATES 2006-123, GREEN
        TREE SERVICING LLC, DITECH
        FINANCIAL LLC, ET AL
        2:17-CV-01208

7. 1683 VIDAL AYALA V. DITECH            CREDIT REPORTING                   UNITED STATES DISTRICT COURT          OPEN
        FINANCIAL LLC; EXPERIAN
        INFORMATION SOLUTIONS, INC.;
        EQUIFAX INFORMATION
        SERVICES LLC; AND TRANSUNION
        LLC
        2:18-CV-02170

7. 1684 VILLA PALMS COURT 102 TRUST      HOA/LIEN/TITLE                     EIGHTH JUDICIAL DISTRICT              CLOSED
        V. WILLIAM L. RILEY, AN          ISSUES/ASSUMPTIONS                 COURT FOR CLARK COUNTY, NV
        INDIVIDUAL; DEUTSCHE BANK
        NATIONAL TRUST COMPANY, AN
        EXPIRED NEVADA CORPORATION,
        IN ITS CAPACITY AS INDENTURE
        TRUSTEE FOR THE
        NOTEHOLDERS OF AAMES
        MORTGAGE INVESTMENT TRUST
        2005-3; ET AL.
        A-13-674595-C




                                                     Page 178 of 185 to Question 7
             19-10414-jlg           Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                              Pg 719 of 845
Ditech Financial LLC                                                                                        Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                  Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1685 VILLA VECCHIO CT TRUST V.                HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        DITECH FINANCIAL LLC;                    ISSUES/ASSUMPTIONS
        NATIONAL DEFAULT SERVICING
        CORPORATION; MYLOR
        FINANCIAL GROUP, INC.; AND
        JOSEPH CORDONE
        A-13-676412-C

7. 1686 VILLAGE OF WILMETTE V.                   PROPERTY PRESERVATION              STATE AGENCY - ILLINOIS         CLOSED
        PATRICIA HOBBIB

7. 1687 VINCE ROMO AND CHERYL ROMO,              LOSS MIT - RETENTION - LOAN        US DISTRICT COURT FOR THE       CLOSED
        HUSBAND AND WIFE V. DITECH               MOD                                NORTHERN DISTRICT OF TEXAS
        FINANCIAL, LLC AND FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION
        3:17-CV-03158-D

7. 1688 VINCENT MILLIGAN                         COMPLAINT                                                          OPEN

7. 1689 VIRGINIA BROWN V. DITECH                 COLLECTIONS                        UNITED STATES DISTRICT          CLOSED
        FINANCIAL LLC AND NEW PENN                                                  COURT OF FLORIDA
        FINANCIAL LLC D/B/A SHELLPOINT
        MORTGAGE SERVICING
        2018-CV-01467

7. 1690 VIRGINIA L. COOKE V. FEDERAL             LOSS MIT - RETENTION - LOAN        UNITED STATES DISTRICT          OPEN
        HOUSING FINANCE AGENCY,                  MOD                                COURT FOR THE DISTRICT OF
        FEDERAL NATIONAL MORTGAGE                                                   RHODE ISLAND
        ASSOCIATION, AND DITECH
        FINANCIAL LLC
        1:17-CV-50-M-LDA

7. 1691 Vladimir Sudit, d/b/a VS International   FORECLOSURE                        SUPREME COURT OF NEW YORK       OPEN
        v. Esther M. Labin, Dena Klein, Jay
        Kimmel, as Nominee, HSBC
        Mortgage Corporation, BAIS
        Hamedrash Ateres Chaim Hanipoly,
        First Central Savings Bank, Mercury,
        Capital Corp., Eugen Weiss and
        Rachel Weiss, et al.
        12235/08

7. 1692 W1 HOLDINGS V BANK OF                    FORECLOSURE                        CALIFORNIA                      CLOSED
        AMERICA, N.A.;BANK OF NEW
        YORK MELLON; BANK OF NY
        SERIES 2004-
        15;CITIBANK;MORTGAGE
        ELECTRONIC REGISTRATION
        SYSTEMS, INC.;MERSCORP
        INC.;QUALITY LOAN SERVICE
        CORP.; ET AL.
        SCV0039027




                                                             Page 179 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 720 of 845
Ditech Financial LLC                                                                                Case Number:           19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address     Status of Case



7. 1693 WAGONER, LINDA V. EVERHOME       ESCROW                             UNITED STATES DISTRICT COURT     OPEN
        MORTGAGE INC., EVERBANK,
        FEDERAL HOME LOAN
        MORTGAGE CORPORATION,
        DITECH FINANCIAL LLC, NEW
        PENN FINANCIAL, LLC,
        SHELLPOINT MORTGAGE
        SERVICING
        2:17-CV-8081-JLL-CLW

7. 1694 WALKER, KIM AND ELLA WILLIAMS                                       TEXAS                            OPEN
        V. GREEN TREE SERVICING LLC,
        ET AL

7. 1695 WALTER GANTT                     COMPLAINT                                                           OPEN

7. 1696 WANDA NELSON V. FEDERAL          FORECLOSURE                        U.S. DISTRICT COURT FOR THE      CLOSED
        HOME LOAN MORTGAGE                                                  MIDDLE DISTRICT OF ALABAMA
        CORPORATION; CITIMORTGAGE,
        INC.; MORTGAGE ELECTRONIC
        REGISTRATION SYSTEMS INC.,
        DITECH FINANCIAL LLC F/K/A
        GREENTREE SERVICING LLC;
        DONALD D. PHILLIPS
        3:17-CV-00207-MHT-DAB

7. 1697 WARREN W. PRATT, JR., MONA G.    FORECLOSURE                        HANOVER COUNTY CIRCUIT           OPEN
        PRATT V. DITECH FINANCIAL, LLC                                      COURT
        AND SAMUEL I. WHITE, P.C.
        085CL17001976-00

7. 1698 WASSERMAN, MICHAEL V. GMAC       FORECLOSURE                        DISTRICT COURT FOR COOKE         OPEN
        MORTGAGE, LLC                                                       COUNTY
        CV 10-00005

7. 1699 WAYMOND HARVEY VS. THE           FORECLOSURE                        IN THE 162ND JUDICIAL DISTRICT   OPEN
        BANK OF NEW YORK MELLON, AS                                         COURT OF DALLAS COUNTY,
        CO-TRUSTEE, FOR RML TRUST                                           TEXAS
        2013-2 AND DAVID GARVIN,
        SUBSTITUTE TRUSTEE
        DC-16-06679

7. 1700 WEBER, AUSHA V. DITECH           EMPLOYMENT MATTER                  US DISTRICT COURT                OPEN
        FINANCIAL LLC (USDC)
        2:18-CV-01220-JJT

7. 1701 WELL FARGO BANK NA VS.           LOSS MIT - RETENTION - LOAN        CIRCUIT COURT OF CUYAHOGA        OPEN
        LAWRENCE J. MCGINTY, ET AL       MOD                                COUNTY
        VS. DITECH FINANCIAL LLC
        CV-18-893819




                                                     Page 180 of 185 to Question 7
            19-10414-jlg       Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                         Pg 721 of 845
Ditech Financial LLC                                                                                  Case Number:          19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number             Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1702 WELLS FARGO BANK, N.A., AS          FORECLOSURE                       SUPREME COURT OF NEW YORK       OPEN
        TRUSTEE FOR BSSP TRUST
        SERIES 2007-EMX1 V. ADREEN
        NEWTON, CHARLINE NEWTON,
        DWANE DRYDEN, MORTGAGE
        ELECTRONIC REGISTRATION
        SYSTEMS, INC., AS NOMINEE FOR
        MORTGAGE LENDERS, ET AL.
        4586/2010

7. 1703 WELLS FARGO BANK, N.A., AS          LOSS MIT - RETENTION - LOAN       COURT OF COMMON PLEAS           OPEN
        TRUSTEE ON BEHALF OF LAKE           MOD
        COUNTY MORTGAGE LOAN
        TRUST 2005-HE1 V. JAMES CRAIG
        II, TRUSTEE, ET AL. V. DITECH
        FINANCIAL LLC
        2016 CV 00430

7. 1704 WENDELL AND DEBORAH                 FORECLOSURE                       STE. GENEVIEVE COUNTY           CLOSED
        LANGENECKERT V. DITECH                                                CIRCUIT COURT
        FINANCIAL LLC
        18SG-CC00109

7. 1705 WENDY SPILLANE V. DITECH            FORECLOSURE                       HILLSBOROUGH SUPERIOR           OPEN
        FINANCIAL, LLC                                                        COURT SOUTHERN DISTRICT
        226-2017-CV-00036

7. 1706 WESTGLEN MHP, LLC V. THOMAS         REPLEVIN/REPOSSESS/LOT            ARIZONA                         CLOSED
        WOODALL, AND DITECH                 RENT/NON-PAYMENT OF RENT
        FINANCIAL, LLC
        CV17-892 RA

7. 1707 WHITE LANTERN LLC V.                HOA/LIEN/TITLE                    REGIONAL JUSTICE CENTER         OPEN
        MORTGAGE ELECTRONIC                 ISSUES/ASSUMPTIONS
        REGISTRATION SYSTEMS, INC.;
        OCWEN LOAN SERVICING LP; AND
        MUZOREWA ADAMS
        A-15-713646-C

7. 1708 WILDERNESS PROPERTIES, LLC          DOCUMENT CUSTODY                  CIRCUIT COURT OF NICHOLAS       OPEN
        V. DITECH FINANCIAL, LLC                                              COUNTY WV
        18-C-113

7. 1709 WILKES, REBBECCA P. V. DITECH       COLLECTIONS                       SEVENTH JUDICIAL COURT OF       CLOSED
        FINANCIAL LLC                                                         FLORIDA
        2018-10937

7. 1710 WILL H. DIXON V. DITECH             LOSS MIT - RETENTION - LOAN       MONTGOMERY COUNTY CIRCUIT       CLOSED
        FINANCIAL LLC AKA LANDMARK          MOD                               COURT
        ASSET RECEIVABLES
        MANAGEMENT LLC; FICTITIOUS
        DEFENDANTS #1, #2, #3, #4, #5, #6
        & #7
        03-CV-2018-900391.00



                                                       Page 181 of 185 to Question 7
            19-10414-jlg       Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 722 of 845
Ditech Financial LLC                                                                                   Case Number:          19-10414

    Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number             Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1711 WILLENE DAVIS                       COMPLAINT                                                          OPEN

7. 1712 WILLIAM AMES V. GREEN TREE          LOSS MIT - RETENTION - LOAN        SUPERIOR COURT - COUNTY OF      OPEN
        SERVICING LLC/DITECH                MOD                                EL DORADO
        FINANCIAL LLC; THE BANK OF
        NEW YORK MELLON, AS TRUSTEE
        ON BEHALF OF CWABS ASSET-
        BACKED CERTIFICATES TRUST
        2006-BC3, QUALITY LOAN
        SERVICE CORPORATION, AND
        DOES 1 THROUGH 50, INCLUSIVE
        PC 20140453

7. 1713 WILLIAM BACHO/KATHARINE             COMPLAINT                                                          CLOSED
        BACHO

7. 1714 WILLIAM BARRETT V. DITECH           FORECLOSURE                        UNITED STATES DISTRICT          CLOSED
        FINANCIAL LLC                                                          COURT FOR THE SOUTHERN
        2:18-CV-233                                                            DISTRICT OF OHIO

7. 1715 WILLIAM CAPLEY                      COMPLAINT                                                          OPEN

7. 1716 WILLIAM DEROUSSE V. DITECH          COLLECTIONS                        SIXTH JUDICIAL CIRCUIT COURT    OPEN
        FINANCIAL LLC                                                          OF FLORIDA
        2017CA3328

7. 1717 WILLIAM GORDON PETTIT, JR. V.       COLLECTIONS                        SUPERIOR COURT OF NORTH         OPEN
        DITECH FINANCIAL LLC F/K/A                                             CAROLINA
        GREEN TREE SERVICING LLC AND
        BANK OF AMERICA
        18CVS171

7. 1718 WILLIAM J. ALLAN, SUSAN S.          FORECLOSURE                        SUPREME COURT OF VIRGINIA       OPEN
        ALLAN V. COMMONWEALTH
        TRUSTEES, LLC, ROSENBERG &
        ASSOCIATES, LLC, FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION, JCM III, L.L.C., DOE
        MORTGAGE COMPANY

7. 1719 WILLIAM LYNCH                       COMPLAINT                                                          CLOSED

7. 1720 WILLIAM T. SAINE, JR. V. FEDERAL    FORECLOSURE                        SUPERIOR COURT OF NEW           OPEN
        NATIONAL MORTGAGE                                                      HAMPSHIRE
        ASSOCIATION
        215-2018--CV-00414

7. 1721 WILLIAM TALBOT/CAROL TALBOT         COMPLAINT                                                          CLOSED

7. 1722 WILLIAMS E. VILLANUEVA V.           FORECLOSURE                        DISTRICT COURT OF HARRIS        OPEN
        DITECH FINANCIAL, LLC AND                                              COUNTY
        SELENE FINANCE, LP
        2018-59241




                                                        Page 182 of 185 to Question 7
             19-10414-jlg           Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                               Pg 723 of 845
Ditech Financial LLC                                                                                         Case Number:          19-10414

     Part 3:          Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number                   Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1723 WILLIAMS, JAMES V. DITECH                 ESCROW                             32A DISTRICT COURT              CLOSED
        FINANCIAL LLC
        17-28677GC

7. 1724 WILLIAMS, LEE V. DITECH                   ARM/RECOVERY                       ST. LOUIS COUNTY CIRCUIT        CLOSED
        FINANCIAL LLC                                                                COURT
        18SLAC06180

7. 1725 WILLIE SANDERS V. DITECH                  FORECLOSURE                        US DISTRICT COURT FOR THE       OPEN
        FINANCIAL, LCC, AND U.S. BANK                                                SOUTHERN DISTRICT OF TEXAS
        N.A. AS TRUSTEE
        4:18-CV-04077

7. 1726 WILMINGTON SAVINGS FUND                   PROPERTY PRESERVATION              COURT OF COMMON PLEAS,          CLOSED
        SOCIETY FSB V. RICHARD J.                                                    GEAUGA CTY., OH
        MAKOWSKI AND PAMELA W.
        MAKOWSKI VS. RUSHMORE LOAN
        MANAGEMENT SERVICES, LLC,
        ASSURANT, INC., DITECH
        FINANCIAL LLC, SAFEGUARD
        PROPERTIES MANAGEMENT, LLC
        AND JOHN DOE DBA DOE
        BUSINESS
        18 F 00003

7. 1727 Wilmington Savings Fund Society,          FORECLOSURE                        SHELBY COUNTY CIRCUIT COURT     OPEN
        FSB, d/b/a Christiana Trust, not
        Individually but as Trustee for Pretium
        Mortgage Acquistiion Trust v. Paul S.
        Howard, Pamela Howard v.
        Rushmore Loan Management
        Services LLC, Ditech Financial LLC,
        CitiMortgage Inc., et al.
        58-CV-2017-900711.00

7. 1728 WILMINGTON TRUST COMPANY                  REPLEVIN/REPOSSESS/LOT             COURT OF COMMON PLEAS OF        CLOSED
        AS TRUSTEE FOR ORIGEN                     RENT/NON-PAYMENT OF RENT           SOUTH CAROLINA
        MANUFACTURED HOUSING
        CONTRACT TRUST 2004-B V.
        MELANIE KITTRELL AND ANY
        UNKNOWN OCCUPANT BEING A
        CLASS DESIGNATED AS JOHN
        DOE

7. 1729 WILMINGTON TRUST, N.A AS                  LOAN ADMINISTRATION -              220TH JUDICIAL DISTRICT COURT   OPEN
        TRUSTEE FOR NEWCASTLE                     PAYMENT
        INVESTMENT TRUST 2014-MH1,
        BY DITECH FINANCIAL LLC AS
        SERVICER V. MISTI
        MONTGOMERY AND MELISA G.
        RAINEY
        CV23216

7. 1730 WILSON ANDRADE                            COMPLAINT                                                          CLOSED



                                                              Page 183 of 185 to Question 7
           19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 724 of 845
Ditech Financial LLC                                                                                Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding               Court or Agency and Address    Status of Case



7. 1731 WILTBANK, GLORIA (EEOC           EMPLOYEE MATTER                    PHILADELPHIA DISTRICT OFFICE    OPEN
        CHARGE)
        530-2019-01022

7. 1732 WINDSOR PARKE PROPERTY           HOA/LIEN/TITLE                     DUVAL COUNTY CLERKS OF          OPEN
        OWNERS ASSOCIATION, INC. V.      ISSUES/ASSUMPTIONS                 COURT
        COUNTRYWIDE HOME LOANS INC.
        16-2017-CC-006310

7. 1733 WM ROBERSON VS. STEVE LEVA,      FORECLOSURE                        UNITED STATES DISTRICT          CLOSED
        JEFFREY B. LEWIS, AND THE                                           COURT, SOUTHERN DISTRICT OF
        BANK OF NEW YORK MELLON                                             TEXAS, GALVESTON DIVISION
        92030-CV

7. 1734 WMAC 2013, LLC V. GUY            DOCUMENT CUSTODY                   CIRCUIT COURT OF ST. LOUIS      CLOSED
        RAGLAND, CONSECO FINANCE                                            COUNTY MISSOURI
        SERVICING CORP., JAY
        REYNOLDS, TRUSTEE, ET AL.
        18SL-CC00110

7. 1735 WOODLAND CONDOMINIUMS            INSURANCE -                        STATE OF MICHIGAN COURT OF      OPEN
        HOMEOWNERS ASSOCIATION,          HAZARD/PROPERTY                    APPEALS
        INC. V. FEDERAL NATIONAL
        MORTGAGE ASSOCIATION A/K/A
        FANNIE MAE, A NATIONAL
        ASSOCIATION, DITECH FINANCIAL
        LLC, A FOREIGN LIMITED
        LIABILITY COMPANY, AND
        FUTURE HOLDINGS, L.L.C.
        339850

7. 1736 Y. MICHELLE WHITE F/K/A Y.       FORECLOSURE                        US DISTRICT COURT FOR THE       OPEN
        MICHELLE MUSSER V. DITECH                                           WESTERN DISTRICT OF TEXAS
        FINANCIAL, LLC F/K/A GREEN
        TREE SERVICING, LLC; NEW
        RESIDENTIAL MORTGAGE, LLC;
        BANK OF AMERICA, N.A. FEDERAL
        NATIONAL MORTGAGE
        ASSOCIATION AND SFMC, LP
        1:18-CV-00790

7. 1737 YOLANDA PRUITT                   COMPLAINT                                                          CLOSED

7. 1738 YVONNE M. TAYLOR V. OPTEUM       FORECLOSURE                        SUPERIOR COURT OF GEORGIA       OPEN
        FINANCIAL SERVICES, LLC,
        DITECH FINANCIAL LLC,
        MORTGAGE ELECTRONIC
        REGISTRATION SYSTEM ("MERS"),
        AND DOES 1 THROUGH 100
        INCLUSIVE
        18CV1843




                                                     Page 184 of 185 to Question 7
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 725 of 845
Ditech Financial LLC                                                                                 Case Number:          19-10414

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
    None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1739 ZELLA BELCHER PERSONAL            FORECLOSURE                        MULTNOMAH COUNTY CIRCUIT        CLOSED
        REPRESENTATIVE OF MERIDA                                             COURT
        MARIA SUMMERS ON BEHALF OF
        THE ESTATE OF MERIDA MARIA
        SUMMERS V. DITECH FINANCIAL
        LLC
        17CV20213

7. 1740 ZENAIDA A. GAGNON AND RONNIE      FORECLOSURE                        SAN BERNARDINO                  OPEN
        J. GAGNON V. DITECH FINANCIAL,
        LLC AND DOES 1-10, INCLUSIVE

7. 1741 ZIXIAO CHEN V. COUNTRYWIDE        HOA/LIEN/TITLE                     CLARK COUNTY DISTRICT COURT     OPEN
        BANK FSB; U.S. BANK, N.A.; BANK   ISSUES/ASSUMPTIONS
        OF AMERICA, N.A.; ARGS
        CORPORATION; SUKHDEV
        SANDHU; DOES I THROUGH X AND
        ROE CORPORATIONS I THROUGH
        X
        A-14-702265-C

7. 1742 ZOFIA CHOCZYNSKI                  COMPLAINT                                                          CLOSED




                                                      Page 185 of 185 to Question 7
                                19-10414-jlg      Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                                            Pg 726 of 845
Ditech Financial LLC                                                                                                                      Case Number:                19-10414

       Part 3:    Legal Actions or Assignments


8. Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver,
custodian, or other court-appointed officer within 1 year before filing this case.

      None


 Custodian's Name and Address                  Court Name and Address           Case Title and Number             Date        Description of Property                  Value



8.1    NONE




                                                                            Page 1 of 1 to Question 8
              19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                      Pg 727 of 845
Ditech Financial LLC                                                                               Case Number:             19-10414


      Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
aggregate value of the gifts to that recipient is less than $1,000
       None


 Recipient’s Name and Address                         Recipient’s          Description of the          Dates Given          Value
                                                     Relationship to           Gifts or
                                                         Debtor              Contributions



9.1   USO OF PENNSYLVANIA AND SOUTHERN             SPONSORSHIP          CHARITABLE              3/29/2018   -   3/29/2018      $5,000
      2700 SOUTHHAMPTON RD                                              CONTRIBUTION/SPO
      RM 228                                                            NSORSHIP
      PHILADELPHIA , PA 19154

9.2   USO OF PENNSYLVANIA AND SOUTHERN             HUG A HERO           CHARITABLE              2/20/2018   -   2/20/2018     $25,000
      2700 SOUTHHAMPTON RD                                              CONTRIBUTION/SPO
      RM 228                                                            NSORSHIP
      PHILADELPHIA , PA 19154

9.3   HABITAT FOR HUMANITY PHILADELPHIA            SPONSORSHIP          CHARITABLE              3/29/2018   -   3/29/2018     $20,000
      1829 N 19TH STREET                                                CONTRIBUTION/SPO
      PHILADELPHIA, PA 19121                                            NSORSHIP

9.4   HABITAT FOR HUMANITY CENTRAL ARIZONA         TEAM BUILDS          CHARITABLE               3/9/2018   -   3/9/2018      $15,000
      PO BOX 20186                                                      CONTRIBUTION/SPO
      PHOENIX, AZ 85036                                                 NSORSHIP

9.5   CHILDREN'S HOSPITAL                          FUND RAISING         CHARITABLE              10/31/2017 - 10/31/2017       $25,000
      3401 CIVIC CENTER BLVD                                            CONTRIBUTION/SPO
      PHILADELPHIA, PA 19104                                            NSORSHIP

9.6   UNITED WAY                                   EMPLOYER MATCH CHARITABLE                    10/3/2019   -   10/3/2019     $10,952
      PO BOX 933877                                               CONTRIBUTION/SPO
      ATLANTA, GA 31193-3875                                      NSORSHIP

9.7   UNITED WAY                                   EMPLOYER MATCH CHARITABLE                    7/10/2017   -   7/10/2017     $17,230
      PO BOX 933876                                               CONTRIBUTION/SPO
      ATLANTA, GA 31193-3875                                      NSORSHIP

9.8   UNITED WAY                                   EMPLOYER MATCH CHARITABLE                     5/4/2017   -   5/4/2017      $21,818
      PO BOX 933875                                               CONTRIBUTION/SPO
      ATLANTA, GA 31193-3875                                      NSORSHIP




                                                     Page 1 of 1 to Question 9
              19-10414-jlg   Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                            Main Document
                                                      Pg 728 of 845
 Ditech Financial LLC                                                                                      Case Number:                        19-10414


       Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None


 Description of Property                   How Loss Occurred                         Amount of                      Date of            Property Value
                                                                                  Payments Received                  Loss


                                                                                   If you have received payments to cover the loss, for example, from
                                                                                    insurance, govertnment compensation, or tort liability, list the total
                                                                                  received. List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                                                 Assets - Real and Personal Property).


10.1    NONE                                                                                                                                            $0


                                                                                                                        TOTAL                           $0




                                                     Page 1 of 1 to Question 10
                                 19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                                            Pg 729 of 845
Ditech Financial LLC                                                                                                                           Case Number:            19-10414


       Part 6:     Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,     If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?            Property Transferred                        Value



11.1    ALIXPARTNERS LLP                                                                                                                                           $3,450,581
        909 THIRD AVE
        NEW YORK, NY 10022


11.2    WEIL GOTSHAL & MANGES LLP                                                                                                                                 $13,854,845
        767 FIFTH AVENUE
        NEW YORK, NY 10153-0119


11.3    HOULIHAN LOKEY CAPITAL INC                                                                                                                                 $9,521,496
        10250 CONSTELLATION BLVD 5TH FLOOR
        LOS ANGELES, CA 90067


11.4    EPIQ CORPORATE RESTRUCTURING                                                                                                                                 $150,284
        PO BOX 122584
        DALLAS, TX 75312-2584




                                                                        Page 1 of 1 to Question 11
               19-10414-jlg   Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42               Main Document
                                                       Pg 730 of 845
Ditech Financial LLC                                                                           Case Number:             19-10414


       Part 6:      Certain Payments or Transfers

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years
before the filing of this case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

        None


  Name of Trust or Device       Trustee                Describe any Property Transferred   Dates Transfers   Total Amount / Value
                                                                                           were Made


12.1    NONE                                                                                                                $0




                                                     Page 1 of 1 to Question 12
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                Main Document
                                                         Pg 731 of 845
Ditech Financial LLC                                                                               Case Number:             19-10414


    Part 6:        Certain Payments or Transfers

13. Transfers not already listed on this statement

List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on
behalf of the debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary
course of business or financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or
transfers previously listed on this statement.
    None


 Name and Address of Transferee, Relationship to Debtor           Description of Property            Date Transfer     Total Amount
                                                                                                      was Made           or Value


13. 1 CAPITAL ONE, NATIONAL ASSOCIATION                         PAID CAPITAL ONE INDUCEMENT FEE        9/13/2017          $36,500,000
      4851 COX ROAD                                             TO TERMINATE THE MANDATORY
      GLEN ALLEN, VA 22060                                      CALL OBLIGATION



                                                                                                       TOTAL              $36,500,000




                                                          Page 1 of 1 to Question 13
             19-10414-jlg      Doc 16         Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                           Pg 732 of 845
Ditech Financial LLC                                                                                     Case Number:        19-10414


     Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     Does not apply


 Address                                                                           Dates of Occupancy



 14. 1    1 RIDER TRAIL PLAZA DR, SUITE 100, EARTH CITY, MO                        From:    5/15/2013     To:    5/5/2017
          63045


 14. 2    10 LIBERTY STREET, SUITE 411, DANVERS, MA 01923                          From:     6/1/2012     To:   3/15/2013



 14. 3    100 SUN AVENUE NORTHEAST, SUITE 650, OFFICE 630,                         From:     9/1/2014     To:   5/31/2016
          ALBUQUERQUE, NM 87109


 14. 4    100 W 5TH AVE, MT. DORA, FL 32757                                        From:                  To:   6/30/2014



 14. 5    1002 15TH STREET SW, SUITE 218, AUBURN, WA 98001                         From:     2/1/2015     To:   7/31/2018



 14. 6    1017 SIXTH AVENUE, #11, HUNTINGTON, WV 25701                             From:     6/1/2017     To:   12/31/2017



 14. 7    1026 TWELVE OAKS PLACE, D, WATKINSVILLE, GA 30677                        From:     9/1/2010     To:   4/17/2017



 14. 8    10300 SPOTSYLVANIA AVENUE, STE 350,                                      From:     6/1/2010     To:   8/31/2015
          FREDERICKSBURG, VA 22408


 14. 9    104 EAST CENTURY RD, B, LEESBURG, GA 31763                               From:     1/1/2019     To:   11/30/2017



 14. 10   105 W ILLIONOIS AVENUE, SOUTHERN PINES, NC 28387                         From:     9/1/2013     To:   1/15/2014



 14. 11   1060 LEXINGTON AVENUE, MANSFIELD, OH 44907                               From:    1/15/2015     To:   3/31/2016



 14. 12   10775 DOUBLE R BOULEVARD, SUITE 123, RENO, NV 89521                      From:    10/13/2008    To:   9/30/2015



 14. 13   10935 ESTATE LANE, #S271, DALLAS, TX 75238                               From:     2/1/2012     To:   1/31/2017



 14. 14   1100 VIRGINIA DRIVE, AREA K, FORT WASHINGTON, PA                         From:     7/1/2017     To:   11/30/2018
          19034




                                                         Page 1 of 15 to Question 14
             19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 733 of 845
Ditech Financial LLC                                                                                    Case Number:        19-10414


     Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     Does not apply


 Address                                                                          Dates of Occupancy



 14. 15   111 N. MARKET STREET, SUITE 300-OFFICE 10, SAN JOSE,                    From:     9/8/2011     To:   2/28/2014
          CA 95113


 14. 16   111 N. MARKET STREET, SUITE 300-OFFICES 8, 9 & 4, SAN                   From:     4/6/2011     To:   10/31/2013
          JOSE, CA 95113


 14. 17   112 W. BOULEVARD, LAURINBURG, NC 28352                                  From:    10/1/2011     To:   1/15/2014



 14. 18   1140 VIRGINIA DRIVE, ROOMS 138 & 139, FORT                              From:    5/24/2013     To:   1/31/2014
          WASHINGTON, PA 19034


 14. 19   1150 WEST GROVE PKWY, STE 110, TEMPE, AZ 85283                          From:     5/1/2012     To:   8/31/2016



 14. 20   1160 CENTRE POINTE DRIVE, SUITE 7, MENDOTA HEIGHTS,                     From:     5/1/1999     To:   9/30/2016
          MN 55120


 14. 21   11601 WILSHIRE BOULEVARD, OFFICES 521, 522, 560 & 561,                  From:     3/1/2012     To:   2/28/2014
          LOS ANGELES, CA 90025


 14. 22   1170 PEACHTREE STREET, SUITE 1200-OFFICE 1239,                          From:    12/14/2011    To:   6/30/2013
          ATLANTA, GA 30309


 14. 23   11709 FREUHAUF DRIVE, 222, CHARLOTTE, NC 28273                          From:     7/1/2018     To:   12/31/2018



 14. 24   11853 BRICKSOME AVE, C, BATON ROUGE , LA 70816                          From:    7/15/2015     To:   7/14/2016



 14. 25   120 SOUTH 16TH AVENUE, OTHELLO, WA 99344                                From:     1/1/2015     To:   1/25/2016



 14. 26   1201 PACIFIC AVENUE, SUITE 600, OFFICES 636 & 637,                      From:    6/11/2015     To:   6/30/2016
          TACOMA, WA 98402


 14. 27   1213 CULBRETH DRIVE , SUITES 143 & 144, WILMINGTON,                     From:     8/1/2012     To:   3/31/2016
          NC 28405


 14. 28   1215 K STREET, 17TH FLOOR-OFFICE 1720, SACRAMENTO,                      From:    1/16/2012     To:   10/31/2013
          CA 95814




                                                        Page 2 of 15 to Question 14
             19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 734 of 845
Ditech Financial LLC                                                                                    Case Number:        19-10414


     Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     Does not apply


 Address                                                                          Dates of Occupancy



 14. 29   1224 MILL STREET, BLDG B, SUITES 227B, EAST BERLIN, CT                  From:     4/5/2011     To:   10/31/2015
          06023


 14. 30   123 LAMPLIGHTER COURT, MARLTON, NJ                                      From:                  To:



 14. 31   125 TOWNPARK DRIVE, SUITE 300, OFFICES 68 & 69,                         From:    6/24/2015     To:   6/30/2016
          KENNESAW, GA 30144


 14. 32   1253 DICKSON AVE, 105, HANAHAN, SC 29410                                From:    11/28/2012    To:   4/30/2017



 14. 33   1253 WORCESTER ROAD, SUITE 104, FRAMINGHAM, MA                          From:     8/1/2012     To:   5/31/2013
          01701


 14. 34   1270 W 19TH STREET, YUMA, AZ 85364                                      From:                  To:



 14. 35   1320 MAIN STREET, SUITE 300-OFFICES 333, COLUMBIA, SC                   From:     8/1/2011     To:   8/31/2013
          29201


 14. 36   1330 JACKSON STREET, C, ALEXANDRIA , LA 71301                           From:    12/1/2015     To:   11/30/2016



 14. 37   135 S. STATE COLLEGE BLVD.,, SUITE 200, OFFICES 219 &                   From:    10/21/2013    To:   10/31/2014
          212, BREA, CA 92821


 14. 38   1378 ROUTE 206 S, SUITE 202, SKILLMAN, NJ 08858                         From:     2/1/2015     To:   2/11/2016



 14. 39   1400 TURBINE DRIVE, 2ND FLOOR, RAPID CITY, SD 57703                     From:    10/19/2007    To:   11/30/2018



 14. 40   14502 N DALE MABRY HWY, 2ND FLOOR, OFFICE 3, 47 & 51,                   From:    11/1/2013     To:   10/31/2014
          TAMPA, FL 33618


 14. 41   1503 EAST MADISON AVENUE, EL CAJON, CA 92019                            From:                  To:



 14. 42   15165 VENTURA BOULEVARD, SUITE 150, SHERMAN OAKS,                       From:     1/1/2013     To:   11/30/2013
          CA 91403




                                                        Page 3 of 15 to Question 14
             19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                        Pg 735 of 845
Ditech Financial LLC                                                                                    Case Number:        19-10414


     Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     Does not apply


 Address                                                                          Dates of Occupancy



 14. 43   15235 JOHN J. DELANEY DRIVE, SUITE K & L, CHARLOTTE,                    From:    12/16/2014    To:   10/31/2017
          NC 28277


 14. 44   1540 INTERNATIONAL PARKWAY, SUITE 2000-OFFICE 204,                      From:    4/16/2012     To:   4/30/2014
          LAKE MARY, FL 32746


 14. 45   1555 WALNUT HILL LANE, IRVING, TX 75038                                 From:    12/1/2013     To:   2/28/2019



 14. 46   15720 BRIXHAM HILL AVENUE, SUITE 300, OFFICES 331 &                     From:    11/1/2012     To:   12/31/2014
          336, CHARLOTTE, NC 28277


 14. 47   1707 WINSLOE DR, TRINITY, FL 34655                                      From:                  To:



 14. 48   17470 NORTH PACESETTER WAY, SUITE 216 ,                                 From:     9/1/2013     To:   5/31/2016
          SCOTTSDALE, AZ 85255


 14. 49   17470 PACESETTER WAY, OFFICES 217, SCOTTSDALE, AZ                       From:    12/1/2011     To:   5/31/2016
          85255


 14. 50   1751 OLD PECOS TRAIL, SUITE P, SANTA FE, NM 87505                       From:    10/1/2013     To:   3/31/2016



 14. 51   17592 EAST 17TH ST, THIRD FLOOR, TUSTIN, CA 92780                       From:     8/1/2014     To:   12/31/2015



 14. 52   17592 EAST 17TH STREET, SUITE 310, TUSTIN, CA 92780                     From:     8/1/2012     To:   12/31/2015



 14. 53   1821 WALDEN OFFICE SQUARE, SUITE 400, OFFICES 427 &                     From:     1/1/2015     To:   6/30/2016
          459, SCHAUMBURG, IL 60173


 14. 54   1900 POLARIS PARKWAY, SUITE 422, COLUMBUS, OH 43240                     From:    10/1/2011     To:   2/28/2017



 14. 55   1900 POLARIS PARKWAY, SUITE 434, COLUMBUS, OH 43240                     From:    3/16/2015     To:   3/31/2016



 14. 56   1918 COTTMAN AVENUE, PHILADELPHIA, PA 19111                             From:    11/24/2014    To:   2/28/2015




                                                        Page 4 of 15 to Question 14
             19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 736 of 845
Ditech Financial LLC                                                                                   Case Number:        19-10414


     Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     Does not apply


 Address                                                                          Dates of Occupancy



 14. 57   1921 PARADE ROAD, LACONIA, NH 03246                                     From:    2/24/2014    To:   6/30/2015



 14. 58   1940 BRANNAN RD, MCDONOUGH, GA 30253                                    From:     1/1/2009    To:   10/31/2017



 14. 59   195 SOUTH OREM BOULEVARD, SUITE 102, OREM, UT 84057                     From:     8/1/2015    To:   6/30/2016



 14. 60   19700 FAIRCHILD ROAD, SUITE 180, IRVINE, CA 92612                       From:     9/1/2014    To:   11/30/2015



 14. 61   1977 DUNDEE DRIVE, WINTER PARK, FL 32792                                From:    4/16/2012    To:   6/30/2014



 14. 62   1990 N. CALIFORNIA BLVD., SUITE 110, WALNUT CREEK, CA                   From:                 To:   8/31/2017
          94596


 14. 63   1990 NORTH CALIFORNIA BLVD, 8TH FLOOR-OFFICES 9,                        From:     4/1/2010    To:   7/31/2014
          WALNUT CREEK, CA 94596


 14. 64   1990 NORTH CALIFORNIA BOULEVARD, SUITE 110, WALNUT                      From:     7/1/2014    To:    3/1/2016
          CREEK, CA 94596


 14. 65   1997 ANNAPOLIS EXCHANGE PARKWAY, SUITE 300,                             From:     2/1/2014    To:   7/31/2015
          OFFICES 340, ANNAPOLIS, MD 21401


 14. 66   200 CONTINENTAL DRIVE, SUITE 401, OFFICES 408, 409 &                    From:    10/1/2015    To:   3/31/2016
          411, NEWARK, DE 19713


 14. 67   200 SOUTH BROAD STREET, SUITE A, MONROE, GA 30655                       From:     2/1/2013    To:   5/17/2014



 14. 68   2000 CENTER POINT DR, SUITE 2375, COLUMBIA, SC 29210                    From:     3/1/2006    To:   7/31/2015



 14. 69   2004 ROUTE 17M, GOSHEN, NY 10924                                        From:     3/1/2012    To:    3/6/2013



 14. 70   204 MUIRS CHAPEL ROAD, SUITE 100, OFFICES A & S,                        From:     8/6/2012    To:   2/29/2016
          GREENSBORO, NC 27410




                                                        Page 5 of 15 to Question 14
             19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                         Pg 737 of 845
Ditech Financial LLC                                                                                     Case Number:        19-10414


     Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     Does not apply


 Address                                                                           Dates of Occupancy



 14. 71   205 TURNPIKE ROAD, SOUTHBOROUGH, MA 01772                                From:    5/31/2013     To:



 14. 72   209 S PIONEER DR, #3, ABILENE, TX 79605                                  From:    10/22/2004    To:   6/15/2016



 14. 73   2101 CEDAR SPRINGS ROAD, SUITES 1002 & 1018, DALLAS,                     From:     2/1/2013     To:   7/31/2013
          TX 75201


 14. 74   211 EAST SHEPHERD AVE, 205, LUFKIN, TX 75901                             From:     7/1/2014     To:   11/12/2016



 14. 75   215 OAK STREET, MANCHESTER, CT                                           From:                  To:



 14. 76   2225 EAST BAYSHORE ROAD, SUITE 200-OFFICES 243 &                         From:    9/15/2012     To:   10/31/2013
          254, PALO ALTO, CA 94303


 14. 77   2255 N. ONTARIO STREET, SUITE 450, BURBANK, CA 91504                     From:     6/1/2013     To:   9/30/2013



 14. 78   226 WESTINGHOUSE BLVD, STE 302, CHARLOTTE, NC 28278                      From:     2/1/2009     To:   7/31/2015



 14. 79   236 COMMERCIAL STREET, SUITE 100, BOSTON, MA 01749                       From:     2/1/2016     To:   1/31/2017



 14. 80   242 CHAMPION WAY, SEWELL, NJ                                             From:                  To:



 14. 81   2448 JUNIPERO SERRA BLVD, DALY CITY, CA 94015                            From:     4/1/2013     To:   9/30/2013



 14. 82   2480 ROUTE 97, GLENWOOD, MD 21738                                        From:     5/1/2012     To:   4/30/2013



 14. 83   2504 ANDERSON HIGHWAY, POWHATAN, VA 23139                                From:    12/12/2011    To:   2/28/2015



 14. 84   256 SEABOARD LANE, FRANKLIN, TN 37067                                    From:     7/1/2013     To:   3/13/2013




                                                         Page 6 of 15 to Question 14
             19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                        Pg 738 of 845
Ditech Financial LLC                                                                                      Case Number:        19-10414


     Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     Does not apply


 Address                                                                            Dates of Occupancy



 14. 85   2596/2596 CORPORATE AVE, 100-B, MEMPHIS, TN 38132                         From:     7/1/2014     To:   7/31/2017



 14. 86   2610 PARIS STREET, BROWNSVILLE, TX 78520                                  From:                  To:   5/17/2017



 14. 87   2711 NORTH HASKELL AVENUE, SUITE 1500, DALLAS, TX                         From:     6/1/2013     To:   9/30/2016
          75204


 14. 88   2817 NORTH PARHAM ROAD, 105, RICHMOND, VA 23294                           From:    12/1/2015     To:   11/30/2018



 14. 89   29834 N CAVE CREEK RD, SUITE 134, CAVE CREEK, AZ                          From:     1/1/2013     To:   11/15/2013
          85331


 14. 90   3 EXECUTIVE PARK DR, STE 14, BEDFORD, NH 03110                            From:    10/1/1986     To:   6/30/2015



 14. 91   300 EAST BUSINESS WAY, SUITE 200, OFFICE 221,                             From:     1/1/2015     To:   6/30/2016
          CINCINNATI, OH 45241


 14. 92   300 SPECTRUM CENTER DRIVE, SUITE 400, OFFICE 452,                         From:     1/1/2016     To:   2/28/2018
          IRVINE, CA 92618


 14. 93   3000 BAYPORT DRIVE, SUITE 1100, TAMPA, FL 33607                           From:    5/15/2009     To:   3/31/2018



 14. 94   3000 BAYPORT DRIVE, SUITE 880, TAMPA, FL 33607                            From:     4/1/2015     To:   10/31/2020



 14. 95   301 EDGEWATER PLACE, SUITE 100, OFFICE 133,                               From:     5/1/2014     To:   4/30/2016
          WAKEFIELD, MA 01880


 14. 96   3012 BUSINESS PARK CIRCLE, STE 100, GOODLETTSVILLE,                       From:    10/18/2004    To:   1/31/2016
          TN 37072


 14. 97   302 CANYON PARK DR, PELHAM, AL 35124                                      From:     6/1/2019     To:   1/31/2018



 14. 98   32 WHITNEY AVENUE, NEW HAVEN, CT 06510                                    From:     8/7/2014     To:   4/30/2015




                                                          Page 7 of 15 to Question 14
             19-10414-jlg      Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                          Pg 739 of 845
Ditech Financial LLC                                                                                    Case Number:        19-10414


     Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     Does not apply


 Address                                                                          Dates of Occupancy



 14. 99   3200 PARK CENTER DRIVE, SUITE 1160, COSTA MESA, CA                      From:    6/11/2016     To:   12/31/2016
          92626


 14. 100 3200 WEST END AVENUE, SUITE 500, OFFICE 509,                             From:     7/1/2013     To:   12/31/2014
         NASHVILLE, TN 37203


 14. 101 33 WOOD AVENUE SOUTH, SUITES 224 & 225, ISELIN, NJ                       From:     2/1/2019     To:   7/31/2013
         08830


 14. 102 3301 GREAT NORTHERN AVE, STE 302, MISSOULA, MT                           From:     9/1/2013     To:   10/16/2015
         59808


 14. 103 333 NORTH WILMOT ROAD, SUITE 340, OFFICE 16,                             From:    5/13/2015     To:    2/1/2016
         TUCSON, AZ 85711


 14. 104 3337 SW LOOP 323, TYLER, TX 75701                                        From:     1/1/2009     To:   10/31/2016



 14. 105 34 HAYDEN ROWE STREET, SUITE 162, HOPKINTON, MA                          From:     8/1/2011     To:   8/31/2014
         01748


 14. 106 34 N. 3RD STREET, YAKIMA, WA 98901                                       From:    3/19/2015     To:   5/31/2016



 14. 107 34 NORTH 3RD STREET, YAKIMA, WA 98901                                    From:    3/19/2015     To:   6/30/2016



 14. 108 340 WEST CENTRAL AVENUE, SUITE 310, WINTER HAVEN,                        From:     4/1/2013     To:    3/4/2016
         FL 33880


 14. 109 3434 SW 24TH AVE, F, GAINESVILLE, FL 32607                               From:    11/16/2013    To:   10/31/2017



 14. 110 345 ROUTE 17 SOUTH, 3RD FLOOR, SUITE 32, UPPER                           From:     8/1/2013     To:   2/29/2016
         SADDLE RIVER, NJ 07458


 14. 111 345 ROUTE 17 SOUTH, 3RD FLOOR, SUITES 34 & 35, UPPER                     From:     8/1/2013     To:   2/29/2016
         SADDLE RIVER, NJ 07458


 14. 112 345 ST PETER STREET, 10TH FLOOR, SAINT PAUL, MN                          From:     7/1/2011     To:   10/26/2018
         55102




                                                        Page 8 of 15 to Question 14
            19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                      Main Document
                                                          Pg 740 of 845
Ditech Financial LLC                                                                                      Case Number:        19-10414


    Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    Does not apply


 Address                                                                             Dates of Occupancy



 14. 113 345 ST PETER STREET, 14TH FLOOR, SAINT PAUL, MN                             From:     7/1/2011    To:   6/30/2018
         55102


 14. 114 345 ST PETER STREET, 6TH FLOOR, SAINT PAUL, MN 55102                        From:     7/1/2011    To:   12/9/2018



 14. 115 345 ST PETER STREET, FLS 3, 4, 7, 8,9. 11, 12 & 17, SAINT                   From:     7/1/2011    To:   12/31/2017
         PAUL, MN 55102


 14. 116 3451-D WASHINGTON AVE, GULFPORT, MS 39507                                   From:     6/9/2014    To:   9/30/2017



 14. 117 3466 BRIDGELAND DRIVE, OFFICE 201, BRIDGETON, MO                            From:     7/1/2012    To:   12/31/2013
         63044


 14. 118 350 10TH AVENUE, 1000, OFFICES 1012 & 1015, SAN DIEGO,                      From:     9/1/2014    To:   11/30/2014
         CA 92101


 14. 119 3500 BLUE LAKE DRIVE, STE 360, BIRMINGHAM, AL 35243                         From:    11/1/2016    To:   3/31/2016



 14. 120 3500 WEST OLIVE AVENUE, SUITE 300, OFFICE 316,                              From:     9/1/2013    To:   8/31/2015
         BURBANK, CA 91505


 14. 121 3501 EXCEL DRIVE, SUITE 240, MEDFORD, OR 97504                              From:    6/16/2015    To:    2/1/2016



 14. 122 3535 NW 58TH ST, STE 855, OKLAHOMA CITY, OK 73112                           From:     2/1/2009    To:   1/31/2017



 14. 123 3550 GEORGE BUSBEE PARKWAY, SUITE 200, KENNESAW,                            From:     6/1/2012    To:   10/31/2017
         GA 30144


 14. 124 370 NE CAMANO DR, CAMANO ISLAND, WA 98282                                   From:    11/1/2012    To:   4/30/2013



 14. 125 378 BLACKBROOK ROAD, PAINESVILLE, OH 44077                                  From:     9/1/2010    To:   11/30/2015



 14. 126 380 ST PETER STREET, 11TH FLOOR, SAINT PAUL, MN                             From:     7/1/2011    To:   12/31/2017
         55102




                                                           Page 9 of 15 to Question 14
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 741 of 845
Ditech Financial LLC                                                                                 Case Number:        19-10414


    Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    Does not apply


 Address                                                                        Dates of Occupancy



 14. 127 3825 CHAUCER WAY, LAND O LAKES, FL 34639                               From:                 To:



 14. 128 3927 LONGFELLOW ST, ALLENTOWN, PA 18104                                From:                 To:



 14. 129 40 WARREN STREET, 3RD FLOOR, OFFICES 305 & 306,                        From:     9/1/2013    To:   8/31/2014
         CHARLESTOWN, MA 02129


 14. 130 400 PERIMETERCENTER TERRACE, SUITE 900, OFFICE 45,                     From:     7/1/2013    To:   6/30/2015
         ATLANTA, GA 30346


 14. 131 4040 CIVIC CENTER DRIVE, SUITE 200-OFFICE 21, SAN                      From:     8/1/2012    To:   1/31/2014
         RAFAEL, CA 94903


 14. 132 410 SOUTH RAMPART BLVD, STE 390, LAS VEGAS, NV 89145                   From:    2/15/2012    To:   2/28/2017



 14. 133 4168 JUNIATA STREET, SUITE B, ST LOUIS, MO 63116                       From:    12/1/2013    To:   8/31/2015



 14. 134 419 E HAMILTON AVENUE, CAMPBELL, CA 95008                              From:    11/9/2012    To:   11/30/2013



 14. 135 424 29TH ST. NE, D, PUYALLUP, WA 98372                                 From:     1/1/2015    To:   6/30/2016



 14. 136 424 29TH STREET NORTHEAST, SUITE D, PUYALLUP, WA                       From:     1/1/2015    To:   1/31/2016
         98372


 14. 137 4250 NORTH FREEWAY, FORT WORTH, TX 76137                               From:     6/1/2008    To:   6/30/2018



 14. 138 4354 SOUTH SHERWOOD FOREST BLVD, D160, BATON                           From:     9/1/2012    To:   11/30/2015
         ROUGE, LA 70816


 14. 139 4426 WASHINGTON ROAD, EVANS, GA 30809                                  From:     1/1/2014    To:   4/30/2015



 14. 140 4449 EASTON WAY, 2ND FLOOR-OFFICES 2104 & 2106,                        From:    11/1/2011    To:   10/31/2013
         COLUMBUS, OH 43219




                                                      Page 10 of 15 to Question 14
           19-10414-jlg        Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                        Pg 742 of 845
Ditech Financial LLC                                                                                  Case Number:        19-10414


    Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    Does not apply


 Address                                                                         Dates of Occupancy



 14. 141 4521 SHARON ROAD, STE 370, CHARLOTTE, NC 28211                          From:     6/1/2013    To:   12/14/2015



 14. 142 4544 HARDING ROAD, SUITE 208, NASHVILLE, TN 37205                       From:     5/1/2015    To:   4/30/2016



 14. 143 4590 ULMERTON ROAD, SUITE 117, CLEARWATER, FL 33762                     From:    10/1/2013    To:   10/31/2014



 14. 144 4711 TROUSDALE DRIVE, NASHVILLE, TN 37220                               From:     7/1/2013    To:   3/13/2013



 14. 145 4800 SOUTHWEST MEADOWS ROAD, SUITE 300, OFFICES                         From:    2/20/2015    To:   2/29/2016
         335A & 335B, LAKE OSWEGO, OR 97035


 14. 146 4800 SW MEADOWS ROAD, SUITE 300, OFFICES 335A&B,                        From:    2/20/2015    To:   2/29/2016
         LAKE OSWEGO, OR 97034


 14. 147 500 ALA MOANA BLVD, SUITE 400, OFFICE 412, HONOLULU,                    From:    12/1/2013    To:   2/28/2017
         HI 96813


 14. 148 5001 WESTON PARKWAY, SUITE 200A, CARY, NC 27513                         From:    10/1/2012    To:   6/30/2015



 14. 149 5003 MASONIC DR, STES 119, 120 & 122, ALEXANDRIA, LA                    From:     1/6/2012    To:   12/31/2015
         71301


 14. 150 5005 ROCKSIDE ROAD, SUITE 600, OFFICES 620, 622, 636 &                  From:     2/1/2015    To:   1/31/2016
         637, INDEPENDENCE, OH 44131


 14. 151 505 EAST MAIN STREET, HENDERSONVILLE, TN 37075                          From:                 To:   3/13/2013



 14. 152 511 W BAY STREET, SUITE 350-OFFICES 7, 6 & 5, TAMPA,                    From:     4/1/2012    To:   10/31/2013
         FL 33606


 14. 153 53 HEREFORD STREET, BOSTON, MA 02115                                    From:    4/16/2012    To:   5/31/2013



 14. 154 530 S MAIN STREET, SUITE 2511-I, K & L, AKRON, OH 44311                 From:    11/1/2015    To:   4/30/2016




                                                       Page 11 of 15 to Question 14
           19-10414-jlg       Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                        Pg 743 of 845
Ditech Financial LLC                                                                                  Case Number:        19-10414


    Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    Does not apply


 Address                                                                        Dates of Occupancy



 14. 155 550 KIRKLAND WAY, SUITE 405, KIRKLAND, WA 98033                        From:    12/1/2014     To:   1/31/2016



 14. 156 5700 GRANITE PARKWAY , SUITE 200, OFFICES 269 & 277,                   From:     7/1/2014     To:   6/30/2016
         PLANO, TX 75024


 14. 157 5978 SILVER CREEK VALLEY ROAD, SUITE 50, SAN JOSE,                     From:    11/9/2012     To:   11/30/2013
         CA 95138


 14. 158 60 EAST MAIN STREET, FREEHOLD, NJ 07728                                From:     8/1/2012     To:   10/7/2013



 14. 159 60 LYNOAK COVE, STE D, JACKSON, TN 38305                               From:     4/1/2013     To:   4/30/2015



 14. 160 601 CLEVELAND STREET, 501-17, CLEARWATER, FL 37755                     From:    10/1/2015     To:   3/31/2016



 14. 161 607 PENDLETON STREET, GREENVILLE, SC 29601                             From:                  To:    5/2/2013



 14. 162 6080 CENTER DRIVE, SUITE 600, LOS ANGELES, CA 90045                    From:    3/15/2013     To:   10/31/2013



 14. 163 6320 CANOGA AVENUE, 15TH FLOOR, OFFICES 1521 &                         From:    10/1/2013     To:   9/30/2014
         1560, WOODLAND HILLS, CA 91367


 14. 164 633 CHESTNUT STREET, SUITE 600-OFFICE 121,                             From:    10/13/2014    To:   8/31/2015
         CHATTANOOGA, TN 37421


 14. 165 635 CAMINO DE LOS MARES, SUITE 204, SAN CLEMENTE,                      From:    9/15/2015     To:   9/14/2016
         CA 92673


 14. 166 6423 SUMMER GALE DRIVE, MEMPHIS, TN 38134                              From:    12/19/2013    To:   11/6/2014



 14. 167 660 OAK HARBOR BLVD, STE 203, SLIDELL, LA 70458                        From:     5/1/2012     To:   4/30/2015



 14. 168 668 MAIN STREET, BUDA, TX 78610                                        From:     7/1/2013     To:   10/23/2013




                                                      Page 12 of 15 to Question 14
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                         Pg 744 of 845
Ditech Financial LLC                                                                                   Case Number:        19-10414


    Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    Does not apply


 Address                                                                          Dates of Occupancy



 14. 169 6701 DEMOCRACY BLVD, SUITE 300-OFFICES 333 & 334,                        From:     1/1/2013    To:   1/31/2013
         BETHESDA, MD 20817


 14. 170 6875 SHADY OAK ROAD, EDEN PRAIRIE, MN 55344                              From:    5/17/2013    To:   4/30/2015



 14. 171 700 HIGHLANDER BLVD, STES 210 & 250, ARLINGTON, TX                       From:     3/1/2007    To:   4/30/2016
         76015


 14. 172 701 PALOMAR AIRPORT ROAD, SUITE 300, OFFICES 49 &                        From:     9/1/2014    To:   2/28/2015
         50, CARLSBAD, CA 92011


 14. 173 702 PACIFIC AVE, SUITE 600, OFFICES 636, 637 & 644,                      From:    6/11/2015    To:   6/30/2016
         TACOMA, WA 98402


 14. 174 7031 ALBERT PICK ROAD, SUITES 302 & 304,                                 From:     7/1/2010    To:   12/31/2016
         GREENSBORO, NC 27409


 14. 175 7231 E.SPEEDWAY BLVD, TUCSON, AZ 85710                                   From:    12/1/2013    To:   10/7/2013



 14. 176 725 COOL SPRINGS BOULEVARD, SUITE 600-OFFICE 6001,                       From:     7/1/2011    To:   6/30/2013
         FRANKLIN, TN 37067


 14. 177 7340 S KYRENE ROAD, STE 101, TEMPE, AZ 85283                             From:     1/1/2012    To:   8/31/2016



 14. 178 7360 S KYRENE ROAD, BLDG C, STE 101, TEMPE, AZ 85283                     From:    12/6/1996    To:   8/31/2016



 14. 179 740 NASHVILLE HIGHWAY, COLUMBIA, TN 38401                                From:                 To:   5/31/2013



 14. 180 7406 FULLERTON STREET, SUITE 201, JACKSONVILLE, FL                       From:     1/1/1994    To:   12/14/2018
         32256


 14. 181 7656 DESIGN ROAD, STE 400, BAXTER, MN 56425                              From:     9/1/2012    To:   2/29/2016



 14. 182 7676 HAZARD CENTER DRIVE, SUITE 500, OFFICES 30, 33A                     From:    7/20/2011    To:   2/28/2015
         & 33B, SAN DIEGO, CA 92108




                                                        Page 13 of 15 to Question 14
           19-10414-jlg        Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                         Pg 745 of 845
Ditech Financial LLC                                                                                    Case Number:        19-10414


    Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    Does not apply


 Address                                                                          Dates of Occupancy



 14. 183 8 FANEUIL HALL MARKETPLACE, 3RD FLOOR, OFFICES 404                       From:     9/1/2014     To:   2/29/2016
         & 420, BOSTON, MA 02129


 14. 184 800 BELLEVUE WAY, SUITE 400, OFFICE 430, BELLEVUE,                       From:    2/28/2011     To:   2/28/2015
         WA 98004


 14. 185 800 MONTGOMERY ROAD, SUITE 700, OFFICES 710 & 744,                       From:    11/1/2015     To:   6/30/2016
         CINCINNATI, OH 45241


 14. 186 801 WASHINGTON AVE, 410, WACO, TX 76701                                  From:    4/20/2008     To:   10/31/2016



 14. 187 8022 SNOWY EGRET PLACE, BRADENTON, FL 34202                              From:                  To:



 14. 188 8200 I.H. 10-W, SUITE 500, SAN ANTONIO, TX 78230                         From:    6/16/2011     To:   2/28/2017



 14. 189 863 GEORGES ROAD, MONMOUTH JUNCTION, NJ 08852                            From:     8/1/2012     To:   10/7/2013



 14. 190 900 CONCOURSE DR, STE 100, RAPID CITY, SD 57703                          From:    12/21/2012    To:   3/31/2016



 14. 191 907 W CARMEN STREET, TEMPE, AZ 85283                                     From:                  To:



 14. 192 9119 CORPORATE LAKE DR, STES 165, 170 & 175, TAMPA,                      From:    3/15/2000     To:   9/30/2015
         FL 33634


 14. 193 9219 MIDDLEBROOK PIKE, STE 250, KNOXVILLE, TN 37931                      From:     4/1/2009     To:    4/1/2016



 14. 194 93-97 BROAD STREET, 2ND FLOOR , MIDDLETOWN, CT                           From:    12/16/2013    To:   4/10/2014
         06203


 14. 195 941 WEST MORSE BOULEVARD, SUITE 100, OFFICE 102,                         From:     5/1/2014     To:   4/30/2015
         WINTER PARK, FL 32789


 14. 196 9442 CAPITAL OF TEXAS HIGHWAY N, SUITE 500-OFFICES                       From:     2/8/2012     To:   2/28/2015
         530 & 535 , AUSTIN, TX 78759




                                                        Page 14 of 15 to Question 14
           19-10414-jlg       Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                       Pg 746 of 845
Ditech Financial LLC                                                                                 Case Number:       19-10414


    Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    Does not apply


 Address                                                                        Dates of Occupancy



 14. 197 9442 CAPITAL OF TEXAS HIGHWAY NORTH, PLAZA ONE,                        From:     5/1/2015    To:   4/30/2016
         SUITE 500, OFFICES 515 & 517, AUSTIN, TX 78759


 14. 198 9442 ROCKCREST LANE, LAKESIDE, CA 92040                                From:                 To:



 14. 199 9600 CENTER AVE, STE 160, RANCHO CUCAMONGA, CA                         From:     3/1/1989    To:   8/31/2016
         91730


 14. 200 97 DANIEL WEBSTER HIGHWAY, MEREDITH, NH 03253                          From:                 To:   6/30/2015



 14. 201 9702 N 3RD DRIVE, PHOENIX, AZ 85201                                    From:                 To:



 14. 202 98-020 KAMEHAMEHA HIGHWAY, UNIT 201, AIEA, HI 96701                    From:    8/17/2015    To:   2/28/2016



 14. 203 990 N. SR 434, SUITE 1132, ALTAMONTE SPRINGS, FL 32714                 From:    4/16/2012    To:   6/30/2014



 14. 204 9922 LEOPARD ST, STE 110, CORPUS CHRISTI, TX 78410                     From:    7/15/2013    To:   7/31/2016



 14. 205 997 GOVERNORS LANE, STE 275, LEXINGTON, KY 40513                       From:     6/1/2009    To:   7/31/2015



 14. 206 9980 SOUTH 300 WEST, SUITE 200, OFFICES 213 & 214,                     From:     2/1/2015    To:   1/31/2016
         SANDY, UT 84070




                                                      Page 15 of 15 to Question 14
             19-10414-jlg            Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                       Main Document
                                                           Pg 747 of 845
Ditech Financial LLC                                                                                         Case Number:          19-10414


       Part 8:         Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.


 Facility Name and Address                        Nature of the Business       Location Where Patient          If Debtor        How are
                                                  Operation, Including         Records are Maintained          Provides Meals   Records
                                                  Type of Services the         (if Different from Facility     and Housing,     Kept?
                                                  Debtor Provides              Address). If Electronic,        Number of
                                                                               Identify any Service            Patients in
                                                                               Provider.                       Debtor’s Care


15.1    NONE                                                                                                                      Electronic
                                                                                                                                  Paper




                                                         Page 1 of 1 to Question 15
           19-10414-jlg          Doc 16         Filed 03/28/19 Entered 03/28/19 01:13:42                         Main Document
                                                             Pg 748 of 845
Ditech Financial LLC                                                                                            Case Number:                 19-10414


    Part 9:         Personally Identifiable Information


16. Does the debtor collect and retain personally identifiable information of customers?
     No.
     Yes. State the nature of the information collected and retained.   Bank Accounts, Loan Information, Credit, SSN, Name, Address, Other

       Does the debtor have a privacy policy about that information?
              No
              Yes




                                                                Page 1 of 1 to Question 16
            19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42              Main Document
                                                            Pg 749 of 845
Ditech Financial LLC                                                                               Case Number:      19-10414


    Part 9:          Personally Identifiable Information

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k),
403(b), or other pension or profit-sharing plan made available by the debtor as an employee benefit?

   No. Go to Part 10.

   Yes. Does the debtor serve as plan administrator?

         No. Go to Part 10.
         Yes. Fill in below:

         Describe:       Ditech Holding Corporation Retirement Savings Plan                EIN:   WF000WLT

         Has the plan been terminated?
            No
            Yes



   No. Go to Part 10.

   Yes. Does the debtor serve as plan administrator?

         No. Go to Part 10.
         Yes. Fill in below:

         Describe:       Walter Investment Management Corp Retirement Savings Plan         EIN:   005516

         Has the plan been terminated?
            No
            Yes




                                                              Page 1 of 1 to Question 17
               19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 750 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
        None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 1     BANK OF AMERICA                           2845           CHECKING                                 2/11/2019   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520



18. 2     BANK OF AMERICA                           3511           DDA                                     12/20/2018   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520



18. 3     BANK OF AMERICA                           3639           DDA                                     12/20/2018   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520



18. 4     BANK OF AMERICA                           3493           DDA                                     12/20/2018   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520



18. 5     BANK OF AMERICA                           0031           DDA                                     12/20/2018   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520



18. 6     BANK OF AMERICA                           3295           DDA                                     12/19/2018   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520



18. 7     BANK OF AMERICA                           2869           DDA                                     12/19/2018   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520



18. 8     BANK OF AMERICA                           0074           CHECKING                                12/14/2018   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520



18. 9     BANK OF AMERICA                           7659           CHECKING                                 12/6/2018   Undetermined
          2000 CLAYTON ROAD
          CONCORD, CA 94520




                                                      Page 1 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 751 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 10   BANK OF AMERICA                            3318           CHECKING                                 12/6/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 11   BANK OF AMERICA                            3592           CHECKING                                 12/6/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 12   BANK OF AMERICA                            7673           CHECKING                                 12/6/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 13   BANK OF AMERICA                            0205           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 14   BANK OF AMERICA                            1139           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 15   BANK OF AMERICA                            1115           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 16   BANK OF AMERICA                            1110           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 17   BANK OF AMERICA                            1097           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 18   BANK OF AMERICA                            1092           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 2 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 752 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 19   BANK OF AMERICA                            1158           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 20   BANK OF AMERICA                            1078           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 21   BANK OF AMERICA                            0502           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 22   BANK OF AMERICA                            0489           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 23   BANK OF AMERICA                            1134           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 24   BANK OF AMERICA                            0187           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 25   BANK OF AMERICA                            3676           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 26   BANK OF AMERICA                            0017           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 27   BANK OF AMERICA                            8215           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 3 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 753 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 28   BANK OF AMERICA                            7965           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 29   BANK OF AMERICA                            1252           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 30   BANK OF AMERICA                            7960           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 31   BANK OF AMERICA                            7946           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 32   BANK OF AMERICA                            3341           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 33   BANK OF AMERICA                            3559           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 34   BANK OF AMERICA                            0036           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 35   BANK OF AMERICA                            7989           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 36   BANK OF AMERICA                            3394           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 4 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 754 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 37   BANK OF AMERICA                            1295           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 38   BANK OF AMERICA                            8742           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 39   BANK OF AMERICA                            8728           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 40   BANK OF AMERICA                            8723           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 41   BANK OF AMERICA                            3693           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 42   BANK OF AMERICA                            9573           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 43   BANK OF AMERICA                            9139           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 44   BANK OF AMERICA                            3794           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 45   BANK OF AMERICA                            3737           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 5 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 755 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 46   BANK OF AMERICA                            8581           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 47   BANK OF AMERICA                            1233           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 48   BANK OF AMERICA                            1214           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 49   BANK OF AMERICA                            1313           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 50   BANK OF AMERICA                            3530           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 51   BANK OF AMERICA                            1172           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 52   BANK OF AMERICA                            3690           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 53   BANK OF AMERICA                            1238           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 54   BANK OF AMERICA                            8011           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 6 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 756 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 55   BANK OF AMERICA                            1219           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 56   BANK OF AMERICA                            3431           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 57   BANK OF AMERICA                            1196           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 58   BANK OF AMERICA                            7984           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 59   BANK OF AMERICA                            1276           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 60   BANK OF AMERICA                            1177           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 61   BANK OF AMERICA                            3378           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 62   BANK OF AMERICA                            8301           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 63   BANK OF AMERICA                            1858           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 7 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 757 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 64   BANK OF AMERICA                            9279           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 65   BANK OF AMERICA                            9255           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 66   BANK OF AMERICA                            6780           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 67   BANK OF AMERICA                            6761           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 68   BANK OF AMERICA                            7877           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 69   BANK OF AMERICA                            3718           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 70   BANK OF AMERICA                            7216           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 71   BANK OF AMERICA                            7198           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 72   BANK OF AMERICA                            7193           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 8 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 758 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 73   BANK OF AMERICA                            3610           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 74   BANK OF AMERICA                            8306           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 75   BANK OF AMERICA                            4214           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 76   BANK OF AMERICA                            8288           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 77   BANK OF AMERICA                            8283           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 78   BANK OF AMERICA                            8264           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 79   BANK OF AMERICA                            8240           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 80   BANK OF AMERICA                            8210           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 81   BANK OF AMERICA                            7891           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 9 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 759 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 82   BANK OF AMERICA                            5829           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 83   BANK OF AMERICA                            1877           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 84   BANK OF AMERICA                            1191           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 85   BANK OF AMERICA                            5598           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 86   BANK OF AMERICA                            8387           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 87   BANK OF AMERICA                            3417           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 88   BANK OF AMERICA                            3672           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 89   BANK OF AMERICA                            3658           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 90   BANK OF AMERICA                            3653           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 10 of 55 to Question 18
            19-10414-jlg        Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 760 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
     None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 91   BANK OF AMERICA                            3102           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 92   BANK OF AMERICA                            0050           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 93   BANK OF AMERICA                            1290           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 94   BANK OF AMERICA                            5848           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 95   BANK OF AMERICA                            3337           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 96   BANK OF AMERICA                            3356           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 97   BANK OF AMERICA                            3370           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 98   BANK OF AMERICA                            7872           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520



18. 99   BANK OF AMERICA                            3578           DDA                                     10/18/2018   Undetermined
         2000 CLAYTON ROAD
         CONCORD, CA 94520




                                                      Page 11 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 761 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 100 BANK OF AMERICA                             7230           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 101 BANK OF AMERICA                             3573           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 102 BANK OF AMERICA                             3455           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 103 BANK OF AMERICA                             3474           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 104 BANK OF AMERICA                             3479           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 105 BANK OF AMERICA                             5763           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 106 BANK OF AMERICA                             7858           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 107 BANK OF AMERICA                             8016           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 108 BANK OF AMERICA                             8192           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 12 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 762 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 109 BANK OF AMERICA                             4332           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 110 BANK OF AMERICA                             4318           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 111 BANK OF AMERICA                             3677           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 112 BANK OF AMERICA                             3375           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 113 BANK OF AMERICA                             6194           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 114 BANK OF AMERICA                             9389           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 115 BANK OF AMERICA                             1406           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 116 BANK OF AMERICA                             1257           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 117 BANK OF AMERICA                             6204           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 13 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 763 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 118 BANK OF AMERICA                             3107           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 119 BANK OF AMERICA                             9350           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 120 BANK OF AMERICA                             3695           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 121 BANK OF AMERICA                             1704           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 122 BANK OF AMERICA                             1717           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 123 BANK OF AMERICA                             1720           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 124 BANK OF AMERICA                             1422           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 125 BANK OF AMERICA                             1746           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 126 BANK OF AMERICA                             1668           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 14 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 764 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 127 BANK OF AMERICA                             2347           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 128 BANK OF AMERICA                             6181           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 129 BANK OF AMERICA                             2376           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 130 BANK OF AMERICA                             4594           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 131 BANK OF AMERICA                             4604           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 132 BANK OF AMERICA                             6165           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 133 BANK OF AMERICA                             1678           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 134 BANK OF AMERICA                             9578           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 135 BANK OF AMERICA                             1115           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 15 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 765 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 136 BANK OF AMERICA                             1005           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 137 BANK OF AMERICA                             1733           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 138 BANK OF AMERICA                             3654           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 139 BANK OF AMERICA                             3285           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 140 BANK OF AMERICA                             2047           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 141 BANK OF AMERICA                             2334           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 142 BANK OF AMERICA                             3492           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 143 BANK OF AMERICA                             3308           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 144 BANK OF AMERICA                             3269           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 16 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 766 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 145 BANK OF AMERICA                             1665           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 146 BANK OF AMERICA                             9220           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 147 BANK OF AMERICA                             9110           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 148 BANK OF AMERICA                             9071           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 149 BANK OF AMERICA                             1419           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 150 BANK OF AMERICA                             8962           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 151 BANK OF AMERICA                             2861           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 152 BANK OF AMERICA                             3515           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 153 BANK OF AMERICA                             2845           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 17 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 767 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 154 BANK OF AMERICA                             7436           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 155 BANK OF AMERICA                             7423           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 156 BANK OF AMERICA                             6866           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 157 BANK OF AMERICA                             3381           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 158 BANK OF AMERICA                             6178           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 159 BANK OF AMERICA                             2858           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 160 BANK OF AMERICA                             3256           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 161 BANK OF AMERICA                             2350           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 162 BANK OF AMERICA                             9068           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 18 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 768 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 163 BANK OF AMERICA                             9190           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 164 BANK OF AMERICA                             0316           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 165 BANK OF AMERICA                             0335           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 166 BANK OF AMERICA                             0351           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 167 BANK OF AMERICA                             2944           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 168 BANK OF AMERICA                             5215           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 169 BANK OF AMERICA                             8086           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 170 BANK OF AMERICA                             8067           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 171 BANK OF AMERICA                             8062           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 19 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 769 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 172 BANK OF AMERICA                             2840           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 173 BANK OF AMERICA                             0379           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 174 BANK OF AMERICA                             8642           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 175 BANK OF AMERICA                             2920           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 176 BANK OF AMERICA                             9195           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 177 BANK OF AMERICA                             2925           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 178 BANK OF AMERICA                             5228           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 179 BANK OF AMERICA                             2906           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 180 BANK OF AMERICA                             1694           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 20 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 770 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 181 BANK OF AMERICA                             3732           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 182 BANK OF AMERICA                             2883           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 183 BANK OF AMERICA                             3462           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 184 BANK OF AMERICA                             8775           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 185 BANK OF AMERICA                             8770           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 186 BANK OF AMERICA                             9336           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 187 BANK OF AMERICA                             5721           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 188 BANK OF AMERICA                             2901           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 189 BANK OF AMERICA                             0350           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 21 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 771 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 190 BANK OF AMERICA                             9581           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 191 BANK OF AMERICA                             5435           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 192 BANK OF AMERICA                             3029           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 193 BANK OF AMERICA                             5734           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 194 BANK OF AMERICA                             0378           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 195 BANK OF AMERICA                             5608           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 196 BANK OF AMERICA                             8661           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 197 BANK OF AMERICA                             3272           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 198 BANK OF AMERICA                             0339           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 22 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 772 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 199 BANK OF AMERICA                             0331           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 200 BANK OF AMERICA                             0055           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 201 BANK OF AMERICA                             1652           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 202 BANK OF AMERICA                             3016           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 203 BANK OF AMERICA                             0317           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 204 BANK OF AMERICA                             3486           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 205 BANK OF AMERICA                             9806           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 206 BANK OF AMERICA                             0352           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 207 BANK OF AMERICA                             0337           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 23 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 773 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 208 BANK OF AMERICA                             0313           DDA                                     10/18/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 209 BANK OF AMERICA                             1271           DDA                                      9/20/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 210 BANK OF AMERICA                             3657           DDA                                      9/20/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 211 BANK OF AMERICA                             8697           DDA                                      9/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 212 BANK OF AMERICA                             3188           DDA                                      9/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 213 BANK OF AMERICA                             6875           DDA                                      9/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 214 BANK OF AMERICA                             0312           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 215 BANK OF AMERICA                             5080           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 216 BANK OF AMERICA                             5867           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 24 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 774 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 217 BANK OF AMERICA                             3436           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 218 BANK OF AMERICA                             0012           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 219 BANK OF AMERICA                             7569           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 220 BANK OF AMERICA                             0295           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 221 BANK OF AMERICA                             9695           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 222 BANK OF AMERICA                             3064           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 223 BANK OF AMERICA                             5034           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 224 BANK OF AMERICA                             7370           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 225 BANK OF AMERICA                             6899           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 25 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 775 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 226 BANK OF AMERICA                             6998           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 227 BANK OF AMERICA                             3751           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 228 BANK OF AMERICA                             7001           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 229 BANK OF AMERICA                             8712           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 230 BANK OF AMERICA                             8030           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 231 BANK OF AMERICA                             6894           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 232 BANK OF AMERICA                             6979           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 233 BANK OF AMERICA                             7044           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 234 BANK OF AMERICA                             0413           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 26 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 776 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 235 BANK OF AMERICA                             6818           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 236 BANK OF AMERICA                             7375           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 237 BANK OF AMERICA                             2966           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 238 BANK OF AMERICA                             7017           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 239 BANK OF AMERICA                             6771           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 240 BANK OF AMERICA                             6837           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 241 BANK OF AMERICA                             6936           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 242 BANK OF AMERICA                             6856           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 243 BANK OF AMERICA                             7063           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 27 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 777 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 244 BANK OF AMERICA                             6993           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 245 BANK OF AMERICA                             6813           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 246 BANK OF AMERICA                             9549           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 247 BANK OF AMERICA                             6950           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 248 BANK OF AMERICA                             6955           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 249 BANK OF AMERICA                             6832           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 250 BANK OF AMERICA                             6870           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 251 BANK OF AMERICA                             0372           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 252 BANK OF AMERICA                             7049           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 28 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 778 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 253 BANK OF AMERICA                             6912           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 254 BANK OF AMERICA                             6851           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 255 BANK OF AMERICA                             8959           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 256 BANK OF AMERICA                             8878           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 257 BANK OF AMERICA                             8881           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 258 BANK OF AMERICA                             9301           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 259 BANK OF AMERICA                             9497           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 260 BANK OF AMERICA                             3198           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 261 BANK OF AMERICA                             3191           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 29 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 779 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 262 BANK OF AMERICA                             9369           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 263 BANK OF AMERICA                             3557           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 264 BANK OF AMERICA                             9385           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 265 BANK OF AMERICA                             8988           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 266 BANK OF AMERICA                             0396           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 267 BANK OF AMERICA                             4601           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 268 BANK OF AMERICA                             9724           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 269 BANK OF AMERICA                             4274           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 270 BANK OF AMERICA                             3208           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 30 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 780 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 271 BANK OF AMERICA                             5757           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 272 BANK OF AMERICA                             9356           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 273 BANK OF AMERICA                             9536           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 274 BANK OF AMERICA                             9372           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 275 BANK OF AMERICA                             6706           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 276 BANK OF AMERICA                             0394           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 277 BANK OF AMERICA                             3770           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 278 BANK OF AMERICA                             0398           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 279 BANK OF AMERICA                             0397           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 31 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 781 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 280 BANK OF AMERICA                             9343           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 281 BANK OF AMERICA                             3201           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 282 BANK OF AMERICA                             4251           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 283 BANK OF AMERICA                             0315           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 284 BANK OF AMERICA                             7200           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 285 BANK OF AMERICA                             0559           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 286 BANK OF AMERICA                             3214           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 287 BANK OF AMERICA                             4591           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 288 BANK OF AMERICA                             1585           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 32 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 782 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 289 BANK OF AMERICA                             6565           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 290 BANK OF AMERICA                             4248           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 291 BANK OF AMERICA                             0546           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 292 BANK OF AMERICA                             0216           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 293 BANK OF AMERICA                             4387           DDA                                      9/12/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 294 BANK OF AMERICA                              64.1          TRUST                                    8/23/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 295 BANK OF AMERICA                              64.2          TRUST                                    8/23/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 296 BANK OF AMERICA                             3634           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 297 BANK OF AMERICA                             9737           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 33 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 783 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 298 BANK OF AMERICA                             5294           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 299 BANK OF AMERICA                             2429           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 300 BANK OF AMERICA                             6974           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 301 BANK OF AMERICA                             5013           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 302 BANK OF AMERICA                             1479           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 303 BANK OF AMERICA                             0443           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 304 BANK OF AMERICA                             0377           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 305 BANK OF AMERICA                             7491           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 306 BANK OF AMERICA                             7436           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 34 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 784 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 307 BANK OF AMERICA                             7653           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 308 BANK OF AMERICA                             7721           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 309 BANK OF AMERICA                             8425           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 310 BANK OF AMERICA                             7682           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 311 BANK OF AMERICA                             8865           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 312 BANK OF AMERICA                             7608           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 313 BANK OF AMERICA                             7569           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 314 BANK OF AMERICA                             7514           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 315 BANK OF AMERICA                             7501           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 35 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 785 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 316 BANK OF AMERICA                             8522           DDA                                      7/19/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 317 BANK OF AMERICA                             6377           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 318 BANK OF AMERICA                             6315           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 319 BANK OF AMERICA                             2807           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 320 BANK OF AMERICA                             6150           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 321 BANK OF AMERICA                             6136           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 322 BANK OF AMERICA                             6339           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 323 BANK OF AMERICA                             0462           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 324 BANK OF AMERICA                             6297           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 36 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 786 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 325 BANK OF AMERICA                             0269           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 326 BANK OF AMERICA                             0242           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 327 BANK OF AMERICA                             6358           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 328 BANK OF AMERICA                             0304           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 329 BANK OF AMERICA                             6391           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 330 BANK OF AMERICA                             0288           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 331 BANK OF AMERICA                             7329           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 332 BANK OF AMERICA                             8731           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 333 BANK OF AMERICA                             0301           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 37 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 787 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 334 BANK OF AMERICA                             0307           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 335 BANK OF AMERICA                             0309           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 336 BANK OF AMERICA                             0240           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 337 BANK OF AMERICA                             6193           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 338 BANK OF AMERICA                             0322           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 339 BANK OF AMERICA                             6174           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 340 BANK OF AMERICA                             6155           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 341 BANK OF AMERICA                             5886           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 342 BANK OF AMERICA                             6179           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 38 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 788 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 343 BANK OF AMERICA                             6230           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 344 BANK OF AMERICA                             6353           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 345 BANK OF AMERICA                             6235           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 346 BANK OF AMERICA                             6278           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 347 BANK OF AMERICA                             6259           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 348 BANK OF AMERICA                             6372           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 349 BANK OF AMERICA                             6198           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 350 BANK OF AMERICA                             6211           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 351 BANK OF AMERICA                             6216           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 39 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 789 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 352 BANK OF AMERICA                             6273           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 353 BANK OF AMERICA                             6310           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 354 BANK OF AMERICA                             2802           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 355 BANK OF AMERICA                             6334           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 356 BANK OF AMERICA                             2826           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 357 BANK OF AMERICA                             6292           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 358 BANK OF AMERICA                             6254           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 359 BANK OF AMERICA                             5156           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 360 BANK OF AMERICA                             0277           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 40 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 790 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 361 BANK OF AMERICA                             0323           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 362 BANK OF AMERICA                             0270           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 363 BANK OF AMERICA                             8276           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 364 BANK OF AMERICA                             0402           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 365 BANK OF AMERICA                             7624           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 366 BANK OF AMERICA                             0276           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 367 BANK OF AMERICA                             0294           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 368 BANK OF AMERICA                             0275           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 369 BANK OF AMERICA                             5014           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 41 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 791 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 370 BANK OF AMERICA                             0273           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 371 BANK OF AMERICA                             0260           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 372 BANK OF AMERICA                             7293           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 373 BANK OF AMERICA                             0231           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 374 BANK OF AMERICA                             7390           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 375 BANK OF AMERICA                             7950           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 376 BANK OF AMERICA                             8205           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 377 BANK OF AMERICA                             0464           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 378 BANK OF AMERICA                             8726           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 42 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 792 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 379 BANK OF AMERICA                             6396           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 380 BANK OF AMERICA                             4987           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 381 BANK OF AMERICA                             0467           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 382 BANK OF AMERICA                             0239           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 383 BANK OF AMERICA                             5904           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 384 BANK OF AMERICA                             0349           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 385 BANK OF AMERICA                             5881           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 386 BANK OF AMERICA                             0347           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 387 BANK OF AMERICA                             0364           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 43 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 793 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 388 BANK OF AMERICA                             0343           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 389 BANK OF AMERICA                             0360           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 390 BANK OF AMERICA                             0259           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 391 BANK OF AMERICA                             0386           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 392 BANK OF AMERICA                             0328           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 393 BANK OF AMERICA                             0250           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 394 BANK OF AMERICA                             0381           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 395 BANK OF AMERICA                             2784           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 396 BANK OF AMERICA                             0327           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 44 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 794 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 397 BANK OF AMERICA                             0362           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 398 BANK OF AMERICA                             0440           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 399 BANK OF AMERICA                             0424           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 400 BANK OF AMERICA                             0384           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 401 BANK OF AMERICA                             0233           DDA                                      6/29/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 402 BANK OF AMERICA                             0395           DDA                                       5/2/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 403 BANK OF AMERICA                             9134           DDA                                       5/2/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 404 BANK OF AMERICA                             0411           DDA                                       5/2/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 405 BANK OF AMERICA                             3741           DDA                                       5/2/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 45 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 795 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 406 BANK OF AMERICA                             7617           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 407 BANK OF AMERICA                             0229           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 408 BANK OF AMERICA                             0329           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 409 BANK OF AMERICA                             0368           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 410 BANK OF AMERICA                             0446           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 411 BANK OF AMERICA                             0235           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 412 BANK OF AMERICA                             0425           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 413 BANK OF AMERICA                             7905           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 414 BANK OF AMERICA                             0460           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 46 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 796 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 415 BANK OF AMERICA                             8438           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 416 BANK OF AMERICA                             0469           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 417 BANK OF AMERICA                             0258           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 418 BANK OF AMERICA                             8736           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 419 BANK OF AMERICA                             0291           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 420 BANK OF AMERICA                             7345           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 421 BANK OF AMERICA                             5061           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 422 BANK OF AMERICA                             0302           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 423 BANK OF AMERICA                             0340           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 47 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 797 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 424 BANK OF AMERICA                             9690           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 425 BANK OF AMERICA                             9262           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 426 BANK OF AMERICA                             4646           DDA                                      4/30/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 427 BANK OF AMERICA                             0361           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 428 BANK OF AMERICA                             0369           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 429 BANK OF AMERICA                             0324           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 430 BANK OF AMERICA                             3481           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 431 BANK OF AMERICA                             0426           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 432 BANK OF AMERICA                             0420           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 48 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 798 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 433 BANK OF AMERICA                             0447           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 434 BANK OF AMERICA                             0461           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 435 BANK OF AMERICA                             0367           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 436 BANK OF AMERICA                             0303           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 437 BANK OF AMERICA                             0441           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 438 BANK OF AMERICA                             0448           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 439 BANK OF AMERICA                             0444           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 440 BANK OF AMERICA                             0346           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 441 BANK OF AMERICA                             8712           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 49 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 799 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 442 BANK OF AMERICA                             0326           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 443 BANK OF AMERICA                             0366           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 444 BANK OF AMERICA                             0320           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 445 BANK OF AMERICA                             0255           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 446 BANK OF AMERICA                             0285           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 447 BANK OF AMERICA                             0280           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 448 BANK OF AMERICA                             0333           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 449 BANK OF AMERICA                             0344           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 450 BANK OF AMERICA                             0249           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 50 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 800 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 451 BANK OF AMERICA                             0265           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 452 BANK OF AMERICA                             0383           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 453 BANK OF AMERICA                             0321           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 454 BANK OF AMERICA                             9152           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 455 BANK OF AMERICA                             0318           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 456 BANK OF AMERICA                             0375           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 457 BANK OF AMERICA                             0399           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 458 BANK OF AMERICA                             7517           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 459 BANK OF AMERICA                             2758           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 51 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 801 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 460 BANK OF AMERICA                             0466           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 461 BANK OF AMERICA                             9530           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 462 BANK OF AMERICA                             0232           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 463 BANK OF AMERICA                             3467           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 464 BANK OF AMERICA                             8647           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 465 BANK OF AMERICA                             9213           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 466 BANK OF AMERICA                             0279           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 467 BANK OF AMERICA                             9559           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 468 BANK OF AMERICA                             0293           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 52 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 802 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 469 BANK OF AMERICA                             0274           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 470 BANK OF AMERICA                             8910           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 471 BANK OF AMERICA                             0252           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 472 BANK OF AMERICA                             2753           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 473 BANK OF AMERICA                             0267           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 474 BANK OF AMERICA                             0292           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 475 BANK OF AMERICA                             0388           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 476 BANK OF AMERICA                             8699           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 477 BANK OF AMERICA                             6532           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 53 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 803 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 478 BANK OF AMERICA                             5768           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 479 BANK OF AMERICA                             9554           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 480 BANK OF AMERICA                             9535           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 481 BANK OF AMERICA                             0387           DDA                                      3/27/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 482 BANK OF AMERICA                             1681           DDA                                      2/26/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 483 BANK OF AMERICA                             3243           DDA                                      2/26/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 484 BANK OF AMERICA                             3721           DDA                                      2/26/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 485 BANK OF AMERICA                             8953           DDA                                      2/26/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 486 BANK OF AMERICA                             3502           DDA                                      2/26/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 54 of 55 to Question 18
           19-10414-jlg         Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                       Pg 804 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


   Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
    None


 Financial Institution Name and Address         Last 4 Digits of     Type of Account                  Date of Closing      Last
                                                 Acct Number                                                              Balance


18. 487 BANK OF AMERICA                             3528           DDA                                      2/26/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 488 BANK OF AMERICA                             1642           DDA                                      2/23/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 489 BANK OF AMERICA                             8081           DDA                                      2/21/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 490 BANK OF AMERICA                             0410           DDA                                      2/21/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 491 BANK OF AMERICA                             2531           DDA                                      2/21/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 492 BANK OF AMERICA                             8894           DDA                                      2/21/2018   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520



18. 493 BANK OF AMERICA                             3332           CHECKING                                 12/6/2016   Undetermined
        2000 CLAYTON ROAD
        CONCORD, CA 94520




                                                      Page 55 of 55 to Question 18
               19-10414-jlg    Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                Main Document
                                                         Pg 805 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414

    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1
year before filing this case.

        None


  Depository Institution Name and Address       Names of Anyone with Access to it and   Description of the       Does Debtor still
                                                Address                                 Contents                 have it?



19. 1   NONE                                                                                                             No
                                                                                                                         Yes




                                                       Page 1 of 1 to Question 19
                 19-10414-jlg    Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 806 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 1     IRON MOUNTAIN                       ALISA MARTINEZ,            3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           844 N 44TH AVE                      GENA COURSEN,              SUITE 985
                                                                                                                            Yes
           SUITE 1                             KAREN BRYSON,              TAMPA, FL 33607
           PHEONIX , AZ 85034                  KELLY COONEY,ROBIN
                                               BRYANT

 20. 2     IRON MOUNTAIN                       ALISA MARTINEZ,            3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2246 S CENTRAL AVE                  GENA COURSEN,              SUITE 985
                                                                                                                            Yes
           PHEONIX , AZ 85034                  KAREN BRYSON,              TAMPA, FL 33607
                                               KELLY COONEY,ROBIN
                                               BRYANT

 20. 3     IRON MOUNTAIN                       ALISA MARTINEZ,            3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           616 S 55TH AVE                      GENA COURSEN,              SUITE 985
                                                                                                                            Yes
           PHEONIX , AZ 85034                  KAREN BRYSON,              TAMPA, FL 33607
                                               KELLY COONEY,ROBIN
                                               BRYANT

 20. 4     IRON MOUNTAIN                       ALISA MARTINEZ,            3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2955 S 18TH PLACE                   GENA COURSEN,              SUITE 985
                                                                                                                            Yes
           PHEONIX , AZ 85034                  KAREN BRYSON,              TAMPA, FL 33607
                                               KELLY COONEY,ROBIN
                                               BRYANT

 20. 5     IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           600 BURNING TREE ROAD               KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           FULLERTON, CA 92833                                            TAMPA, FL 33607

 20. 6     IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           12958 MIDWAY PLACE                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           CERRITOS, CA 90703                                             TAMPA, FL 33607

 20. 7     IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           700 BURNING TREE                    KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           FULLERTON, CA 92833                                            TAMPA, FL 33607

 20. 8     IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           691 BURNING TREE ROAD               KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           FULLERTON, CA 92833                                            TAMPA, FL 33607

 20. 9     IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           13379 JURUPA STREET                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            FONTANA, CA 92335                                             TAMPA, FL 33607

 20. 10    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           5911 FRESCA                         KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           LA PALMA, CA 90623                                             TAMPA, FL 33607




                                                       Page 1 of 15 to Question 20
                 19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                         Pg 807 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 11    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           16028 MARQUARDT                     KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           CERRITOS, CA 90703                                             TAMPA, FL 33607

 20. 12    IRON MOUNTAIN                       ALISA MARTINEZ,            3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           10 S 48TH AVE SUITE 1               GENA COURSEN,              SUITE 985
                                                                                                                            Yes
           SUITE 1                             KAREN BRYSON,              TAMPA, FL 33607
           PHEONIX , AZ 85034                  KELLY COONEY,ROBIN
                                               BRYANT

 20. 13    ARCHIVE CORP                        ERICA FORNOS,              3000 BAYPORT DRIVE     LEGAL FILES,               No
           6914 ASPHALT AVE                    CHRISTINA TRIBBLE,         SUITE 985              ACCOUNTING FILES,
                                                                                                                            Yes
           TAMPA, FL 33614                     JEREMY STREGE,             TAMPA, FL 33607        BEST INSURORS, REO
                                               JEANETTA BROWN,                                   FILES, CREDIT FILES
                                               KELLY COONEY,
                                               CHARLES STRONG,
                                               GENA COURSEN

 20. 14    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           8661 KERNS STREET                   KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           SAN DIEGO, CA 92154                                            TAMPA, FL 33607

 20. 15    BANK OF NY - TX (CUSTODIAN)         RALPH LOPEZ,               3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           2322 FRENCH SETTLEMENT              MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           SUITE 100                           MIKE JENKINS,              TAMPA, FL 33607
           RALPH LOPEZ                         CHARLENE WRIGHT,
           DALLAS, TX 75212                    KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 16    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           6 DOCKVIEW DRIVE                    KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            SUITE 200                                                     TAMPA, FL 33607
           NEW CASTLE, DE 19720

 20. 17    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           150-200 TODDS LANE                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           WILMINGTON, DE 19802                                           TAMPA, FL 33607

 20. 18    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           5560 SHAWLAND ROAD                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            JACKSONVILLE, FL 32254                                        TAMPA, FL 33607



                                                       Page 2 of 15 to Question 20
                 19-10414-jlg      Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                         Pg 808 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 19    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2003-B ELLIS ROAD                   KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            JACKSONVILLE, FL 32254                                        TAMPA, FL 33607

 20. 20    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           775 WHITTAKER ROAD                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           JACKSONVILLE, FL 32218                                         TAMPA, FL 33607

 20. 21    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           4561 OAK FAIR BLVD                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           TAMPA, FL 33610                                                TAMPA, FL 33607

 20. 22    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           121-B KELSEY LANE                   KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           TAMPA, FL 33619                                                TAMPA, FL 33607

 20. 23    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           4758 OAK FAIR BLVD                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            TAMPA, FL 33610                                               TAMPA, FL 33607

 20. 24    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           205-F KELSEY LANE                   KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           TAMPA, FL 33619                                                TAMPA, FL 33607

 20. 25    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           575 GREAT SW PKWAY                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ATLANTA, GA 30336                                              TAMPA, FL 33607

 20. 26    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           8700 MERCURY LANE                   KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           PICO RIVERA, CA 90660                                          TAMPA, FL 33607

 20. 27    BLACK KNIGHT                        NICHOLAS ROMANO,           3000 BAYPORT DRIVE     ELECTRONIC DATA            No
           601 RIVERSIDE AVENUE                LINDA PACKER               SUITE 985
                                                                                                                            Yes
           JACKSONVILLE, FL 32204                                         TAMPA, FL 33607

 20. 28    US BANK – AZ (CUSTODIAN)            LYNN BUTTS, MARISSA        3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           7420 SOUTH KYRENE RD                BALSAMO, MIKE              SUITE 985
                                                                                                                            Yes
           SUITE 111                           JENKINS, CHARLENE          TAMPA, FL 33607
           LYNN BUTTS                          WRIGHT, KRISTIN
           TEMPE, AZ 85283                     BOYLAN, MARGARET
                                               LAUGHLIN, LESLIE
                                               FISCHER, PEGGY
                                               DAVIES, CHRISTINE
                                               MAERLING, VICTORIA
                                               YBARRA, LEE BARRY,
                                               SUSAN LAMANTIA,
                                               DANIELLE HARRIS




                                                       Page 3 of 15 to Question 20
                 19-10414-jlg   Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 809 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 29    US BANK – MD (CUSTODIAN)            MAUREEN BODINE,            3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           4527 METROPOLITAN COURT             MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           SUITE C                             MIKE JENKINS,              TAMPA, FL 33607
           MAUREEN BODINE                      CHARLENE WRIGHT,
           FREDERICK, MD 21704                 KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 30    US BANK – FL (CUSTODIAN)            TIMOTHY S. ECKERY,         3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           7861 BAYBERRY ROAD                  JESSICA BROWN,             SUITE 985
                                                                                                                            Yes
           TIMOTHY S. ECKERY                   MARISSA BALSAMO,           TAMPA, FL 33607
           JACKSONVILLE, FL 32256              MIKE JENKINS,
                                               CHARLENE WRIGHT,
                                               KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 31    US BANK – MN (CUSTODIAN)            MIKE WERSAL,               3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           1133 RANKIN ST                      JORDAN THOR, PHOUA         SUITE 985
                                                                                                                            Yes
           SUITE 100                           LEE, CHRISTIAN WLAH,       TAMPA, FL 33607
           MIKE WERSAL                         CHRISTOPHER GARY,
           ST. PAUL, MN 55116                  PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS




                                                       Page 4 of 15 to Question 20
                 19-10414-jlg   Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                         Pg 810 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 32    FIRSTKEY MORTGAGE, LLC              JORDAN EPSTEIN,            3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           (CUSTODIAN)                         JOSE CHAVEZ,               SUITE 985
                                                                                                                            Yes
           900 THIRD AVENUE                    MARISSA BALSAMO,           TAMPA, FL 33607
           SUITE 500                           MIKE JENKINS,
           JORDAN EPSTEIN                      CHARLENE WRIGHT,
           NEW YORK, NY 10022                  KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 33    FIRST FINANCIAL BANK (CUSTODIAN)    JAMIE JOHNSON,             3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           225 PICTORIA DR. STE. 700           JENNIFER SAYLOR,           SUITE 985
                                                                                                                            Yes
           STE. 700                            MARISSA BALSAMO,           TAMPA, FL 33607
           JAMIE JOHNSON                       MIKE JENKINS,
           CINCINNATI, OH 45246                CHARLENE WRIGHT,
                                               KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 34    NATIONWIDE TITLE CLEARING, INC      KRISTINA EMMANOULI,        3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           (CUSTODIAN)                         JAY RODERICK,              SUITE 985
                                                                                                                            Yes
           2100 ALT 19 NORTH                   MARISSA BALSAMO,           TAMPA, FL 33607
           KRISTINA EMMANOULI                  MIKE JENKINS,
           PALM HARBOR, FL 34683               CHARLENE WRIGHT,
                                               KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS




                                                       Page 5 of 15 to Question 20
                 19-10414-jlg    Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 811 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 35    WELLS FARGO ABS (CUSTODIAN)         KURT MORGENWECK,           3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           1055 10TH AVENUE SE                 MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           MAC N9401-011                       MIKE JENKINS,              TAMPA, FL 33607
           KURT MORGENWECK                     CHARLENE WRIGHT,
           MINNEAPOLIS, MN 55414               KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 36    JPMORGAN CHASE (COLLATERAL IS       TRISA MONEY,               3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           HOUSED WITH WELLS FARGO             MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           KASOTA)(CUSTODIAN)                  MIKE JENKINS,              TAMPA, FL 33607
           751 KASOTA AVE                      CHARLENE WRIGHT,
           SUITE MDC                           KRISTIN BOYLAN,
           TRISA MONEY                         MARGARET LAUGHLIN,
           MINNEAPOLIS, MN 55414               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 37    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           6933 PRESTON AVE                    KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           LIVERMORE, CA 94550                                            TAMPA, FL 33607

 20. 38    WELLS FARGO HENNEPIN (CUSTODIAN)    LADDY                      3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           1031 10TH AVE SE                    KEOMANIPHONE,              SUITE 985
                                                                                                                            Yes
           LADDY KEOMANIPHONE                  CHRIS MCGIRL,              TAMPA, FL 33607
           MINNEAPOLIS, MN 55414               MARISSA BALSAMO,
                                               MIKE JENKINS,
                                               CHARLENE WRIGHT,
                                               KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS




                                                       Page 6 of 15 to Question 20
                 19-10414-jlg   Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 812 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 39    IRON MOUNTAIN                       ALISA MARTINEZ,            3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           449 S 36TH STREE                    GENA COURSEN,              SUITE 985
                                                                                                                            Yes
           PHEONIX , AZ 85034                  KAREN BRYSON,              TAMPA, FL 33607
                                               KELLY COONEY,ROBIN
                                               BRYANT

 20. 40    BANK OF NY-PA(BNY MELLON TRUST      MARISSA BALSAMO,           3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           COMPANY, N.A.) (CUSTODIAN)          MIKE JENKINS,              SUITE 985
                                                                                                                            Yes
           500 ROSS STREET                     CHARLENE WRIGHT,           TAMPA, FL 33607
           SUITE 625                           KRISTIN BOYLAN,
           DOCUMENT CUSTODY PITTSBURG          MARGARET LAUGHLIN,
           VAULT@BUYMELLON.COM                 LESLIE FISCHER,
           PITTSBURGH, PA 15262                PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 41    LASALLE (NOW US BANK FL)            GLADYS ROHRER,             3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           (CUSTODIAN)                         MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           7420 SOUTH KYRENE RD                MIKE JENKINS,              TAMPA, FL 33607
           SUITE 111                           CHARLENE WRIGHT,
           GLADYS ROHRER                       KRISTIN BOYLAN,
           TEMPE, AZ 85283                     MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 42    (NOW US BANK FL) (CUSTODIAN)        GLADYS ROHRER,             3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           7420 SOUTH KYRENE RD                MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           GLADYS ROHRER                       MIKE JENKINS,              TAMPA, FL 33607
           TEMPE, AZ 85283                     CHARLENE WRIGHT,
                                               KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS




                                                       Page 7 of 15 to Question 20
                 19-10414-jlg   Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 813 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 43    DEUTSCHE (CUSTODIAN)                GRACY AVEY, MARISSA        3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           1761 EAST ST. ANDREW PLACE          BALSAMO, MIKE              SUITE 985
                                                                                                                            Yes
           GRACY AVEY                          JENKINS, CHARLENE          TAMPA, FL 33607
           SANTA ANA, CA 92705                 WRIGHT, KRISTIN
                                               BOYLAN, MARGARET
                                               LAUGHLIN, LESLIE
                                               FISCHER, PEGGY
                                               DAVIES, CHRISTINE
                                               MAERLING, VICTORIA
                                               YBARRA, LEE BARRY,
                                               SUSAN LAMANTIA,
                                               DANIELLE HARRIS

 20. 44    ALLY BANK (US BANK-IA) (DOCUMENT    BECKY SHOCK,               3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           CUSTODY DIVISION)(CUSTODIAN)        MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           235 FISHER DRIVE                    MIKE JENKINS,              TAMPA, FL 33607
           JEANNE ROURKE 319-236-5342          CHARLENE WRIGHT,
           BECKY SHOCK                         KRISTIN BOYLAN,
           WATERLOO, IA 50701                  MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 45    CITIBANK, N.A. (CUSTODIAN)          LISA WILLIAMS,             3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           20 COMMERCE CENTER DRIVE            MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           MO-CITY RECORDS CENTER              MIKE JENKINS,              TAMPA, FL 33607
           LISA WILLIAMS                       CHARLENE WRIGHT,
           O'FALLON, MO 63366                  KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS




                                                       Page 8 of 15 to Question 20
                 19-10414-jlg   Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                         Pg 814 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 46    PNC BANK, N.A. (CUSTODIAN)          JAN KIWACKA,               3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           3232 NEWMARK DRIVE (B6-YM10-01-2)   MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           MORTGAGE SERVICES OPERATIONS,       MIKE JENKINS,              TAMPA, FL 33607
           DOCUMENT CUSTODY                    CHARLENE WRIGHT,
           JAN KIWACKA                         KRISTIN BOYLAN,
           MIAMISBURG , OH 45342               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 47    BB & T (CUSTODIAN)                  MARISSA BALSAMO,           3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           5130 PARKWAY PLAZA BLVD             MIKE JENKINS,              SUITE 985
                                                                                                                            Yes
           UNDERWRITERS                        CHARLENE WRIGHT,           TAMPA, FL 33607
           CHARLOTTE, NC 28217                 KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
                                               LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS

 20. 48    EVERBANK (EVB TRAN, USBANK NA)      ALMA MULHASONOVIC,         3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           (CUSTODIAN)                         MARISSA BALSAMO,           SUITE 985
                                                                                                                            Yes
           7861 BAYBERRY RD                    MIKE JENKINS,              TAMPA, FL 33607
           ALMA                                CHARLENE WRIGHT,
           MULHASONOVIC                        KRISTIN BOYLAN,
                                               MARGARET LAUGHLIN,
           JACKSONVILLE, FL 32256              LESLIE FISCHER,
                                               PEGGY DAVIES,
                                               CHRISTINE MAERLING,
                                               VICTORIA YBARRA, LEE
                                               BARRY, SUSAN
                                               LAMANTIA, DANIELLE
                                               HARRIS


 20. 49    IRON MOUNTAIN                       ALISA MARTINEZ,            3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2202 S 7TH ST                       GENA COURSEN,              SUITE 985
                                                                                                                            Yes
           SUITE C                             KAREN BRYSON,              TAMPA, FL 33607
           PHEONIX , AZ 85034                  KELLY COONEY,ROBIN
                                               BRYANT




                                                       Page 9 of 15 to Question 20
                 19-10414-jlg     Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 815 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 50    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           6935 FLANDERS DRIVE                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           SAN DIEGO, CA 92121                                            TAMPA, FL 33607

 20. 51    WELLS FARGO KASOTA (CUSTODIAN)      CHASITY KARNOWSKI,         3000 BAYPORT DRIVE     COLLATERAL DOCS            No
           751 KASOTA AVE                      YOUA VANG, MARISSA         SUITE 985
                                                                                                                            Yes
           SUITE MDC                           BALSAMO, MIKE              TAMPA, FL 33607
           CHASITY KARNOWSKI                   JENKINS, CHARLENE
           MINNEAPOLIS, MN 55414               WRIGHT, KRISTIN
                                               BOYLAN, MARGARET
                                               LAUGHLIN, LESLIE
                                               FISCHER, PEGGY
                                               DAVIES, CHRISTINE
                                               MAERLING, VICTORIA
                                               YBARRA, LEE BARRY,
                                               SUSAN LAMANTIA,
                                               DANIELLE HARRIS

 20. 52    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           680 DISTRIBUTION DRIVE              KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ATLANTA, GA 30336                                              TAMPA, FL 33607

 20. 53    RECORD STORAGE SOLUTIONS            JERRY ARMSTRONG,           3000 BAYPORT DRIVE     CLAIMS DOCUMENT            No
           413 6TH STREET                      CATHLEEN MELENDEZ,         SUITE 985
                                                                                                                            Yes
           RAPID CITY, SD 57701                JASON KOPPMANN             TAMPA, FL 33607

 20. 54    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           455 DUNKSFERRY ROAD                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           BENSALEM, PA 19020                                             TAMPA, FL 33607

 20. 55    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           455 DUNKSFERRY ROAD                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           BENSALEM,, PA 19020                                            TAMPA, FL 33607

 20. 56    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           100 CROSSING DRIVE                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           BRISTOL, PA 19007                                              TAMPA, FL 33607

 20. 57    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           3334 PROGRESS DRIVE                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           BENSALEM, PA 19007                                             TAMPA, FL 33607

 20. 58    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           800 CARPENTERS CROSSING             KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           FOLCROFT, PA 19032                                             TAMPA, FL 33607

 20. 59    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2300 NEWLINS MILL RD                KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           EASTON, PA 19425                                               TAMPA, FL 33607


                                                       Page 10 of 15 to Question 20
                 19-10414-jlg    Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 816 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 60    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           1101 ENTERPRISE DRIVE               KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ROYERSFORD, PA 19460                                           TAMPA, FL 33607

 20. 61    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2000 HENDERSON DRIVE                KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           SHARON HILL, PA 19079                                          TAMPA, FL 33607

 20. 62    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2500 HENDERSON DRIVE                KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           SHARON HILL, PA 19079                                          TAMPA, FL 33607

 20. 63    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           3433 PROGRESS DRIVE                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           BENSALEM, PA 19020                                             TAMPA, FL 33607

 20. 64    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
            1137 BRANCHTON ROAD                KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           BOYERS, PA 16020                                               TAMPA, FL 33607

 20. 65    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           100 BAILEY AVE                      KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           BUFFALO, NY 10010                                              TAMPA, FL 33607

 20. 66    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           1248 AVENUE R                       KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           GRAND PRAIRIE, TX 75050                                        TAMPA, FL 33607

 20. 67    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           920 APOLLO ROAD                     KAREN BRYSON,              SUITE 985
                                                                                                                            Yes
            EAGAN, MN 55121                    PHYLLIS ARRONENZI,         TAMPA, FL 33607
                                               CHRISTY CHRISTENSEN

 20. 68    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           1800 COLUMBIAN CLUB                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            CARROLLTON, TX 75006                                          TAMPA, FL 33607

 20. 69    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           1819 S. LAMAR                       KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           DALLAS, TX 75215                                               TAMPA, FL 33607

 20. 70    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           4117 PINNACLE POINT                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           DALLAS, TX 75215                                               TAMPA, FL 33607

 20. 71    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2000-B ROBOTICS PLACE               KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           FORT WORTH, TX 76118                                           TAMPA, FL 33607




                                                       Page 11 of 15 to Question 20
                 19-10414-jlg    Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 817 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 72    IRON MOUNTAIN                      ERIC ALTHAUS, ROY           3000 BAYPORT DRIVE     ELECTRONIC DATA            No
           3255 NEIL ARMSTRONG BLVD - FLOOR 5 DIEHL, JUDY MARTIN,         SUITE 985
                                                                                                                            Yes
           EAGAN, MN 55121                    SANDY IRISH-OIEN,           TAMPA, FL 33607
                                              DEBRA MONTGOMERY

 20. 73    IRON MOUNTAIN                       ERIC ALTHAUS, ROY          3000 BAYPORT DRIVE     ELECTRONIC DATA            No
           2335 S ELLIS STREET                 DIEHL, JUDY MARTIN,        SUITE 985
                                                                                                                            Yes
           CHANDLER, AZ 85286                  SANDY IRISH-OIEN,          TAMPA, FL 33607
                                               DEBRA MONTGOMERY

 20. 74    IRON MOUNTAIN                       ROY DIEHL, DEBRA           3000 BAYPORT DRIVE     ELECTRONIC DATA            No
           21 TERRY AVENUE (ARCHIVAL)          MONTGOMERY                 SUITE 985
                                                                                                                            Yes
           BURLINGTON, MA 1803                                            TAMPA, FL 33607

 20. 75    IRON MOUNTAIN                       ROBIN BRYANT, TYLER        3000 BAYPORT DRIVE     ELECTRONIC DATA            No
           7360 SOUTH KYRENE RD                BROWN, SHANE               SUITE 985
                                                                                                                            Yes
           TEMPE, AZ 85283                     MARTIN, CRAIG              TAMPA, FL 33607
                                               FULFORD

 20. 76    IRON MOUNTAIN                       DEBRA                      3000 BAYPORT DRIVE     ELECTRONIC DATA            No
           10089 WILLOW CREEK ROAD             MONTGOMERY, ROY            SUITE 985
                                                                                                                            Yes
           SAN DIEGO, CA 92131                 DIEHL                      TAMPA, FL 33607

 20. 77    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           9 SOUTH LOOP DRIVE                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            LESTER, PA 19113                                              TAMPA, FL 33607

 20. 78    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           80 ALDRIN                           KAREN BRYSON,              SUITE 985
                                                                                                                            Yes
           EAGAN, MN 55121                     PHYLLIS ARRONENZI,         TAMPA, FL 33607
                                               CHRISTY CHRISTENSEN

 20. 79    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           4158 BOULDER RIDGE DRIVE            KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ATLANTA, GA 30336                                              TAMPA, FL 33607

 20. 80    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           950 APOLLO ROAD                     KAREN BRYSON,              SUITE 985
                                                                                                                            Yes
           EAGAN, MN 55121                     PHYLLIS ARRONENZI,         TAMPA, FL 33607
                                               CHRISTY CHRISTENSEN

 20. 81    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           660 DISTRIBUTION DRIVE              KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ATLANTA, GA 30336                                              TAMPA, FL 33607

 20. 82    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           3150 NIFDA BLVD                     KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           SMYRNA, GA 30080                                               TAMPA, FL 33607




                                                       Page 12 of 15 to Question 20
                 19-10414-jlg     Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 818 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 83    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           750 DISTRIBUTION DRIVE              KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ATLANTA, GA 30336                                              TAMPA, FL 33607

 20. 84    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           5319 TULANE DR SW                   KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ATLANTA, GA 30336                                              TAMPA, FL 33607

 20. 85    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           600 DISTRIBUTION DRIVE              KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ATLANTA, GA 30336                                              TAMPA, FL 33607

 20. 86    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           700 DISTRIBUTION DRIVE              KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ATLANTA, GA 30336                                              TAMPA, FL 33607

 20. 87    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           341 ARI COURT                       KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           ADISON, IL 60101                                               TAMPA, FL 33607

 20. 88    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2420 SOUTH 7TH ST                   KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           LOUISVILLE, KY 40208                                           TAMPA, FL 33607

 20. 89    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           7605 DORSEY RUN RD                  KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           JESSUP , MD 20794                                              TAMPA, FL 33607

 20. 90    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           8240 PATUXENT RANGE RD              KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           JESSUP , MD 20794                                              TAMPA, FL 33607

 20. 91    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           13425 BRANCHVIEW LANE               KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           FARMERS BRANCH, TX 75234                                       TAMPA, FL 33607

 20. 92    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           3334 PROGRESS DRIVE                 KAREN BRYSON               SUITE 985
                                                                                                                            Yes
           BENSALEM, PA 19020                                             TAMPA, FL 33607

 20. 93    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           30 KREMP ROAD                       KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            MOHNTON, PA 19540                                             TAMPA, FL 33607

 20. 94    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           100 CROSSING DRIVE BRISTOL          KAREN BRYSON               SUITE 985
                                                                                                                            Yes
            BRISTOL, PA 19007                                             TAMPA, FL 33607




                                                       Page 13 of 15 to Question 20
                 19-10414-jlg     Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 819 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 95    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           9715 JAMES AVE                      KAREN BRYSON,              SUITE 985
                                                                                                                            Yes
           BLOOMINGTON, MN 55431               PHYLLIS ARRONENZI,         TAMPA, FL 33607
                                               CHRISTY CHRISTENSEN

 20. 96    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           9500 W. BLOOMINGTON FREEWAY         KAREN BRYSON,              SUITE 985
                                                                                                                            Yes
           BLOOMINGTON, MN 55431               PHYLLIS ARRONENZI,         TAMPA, FL 33607
                                               CHRISTY CHRISTENSEN

 20. 97    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           10951 HAMPSHIRE AVE                 KAREN BRYSON,              SUITE 985
                                                                                                                            Yes
           BLOOMINGTON, MN 55431               PHYLLIS ARRONENZI,         TAMPA, FL 33607
                                               CHRISTY CHRISTENSEN

 20. 98    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2301 DUPONT AVE                     KAREN BRYSON,              SUITE 985
                                                                                                                            Yes
           BURNSVILLE, MN 55337                PHYLLIS ARRONENZI,         TAMPA, FL 33607
                                               CHRISTY CHRISTENSEN

 20. 99    IRON MOUNTAIN                       GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
           2085 ELLIS AVENUE                   KAREN BRYSON,              SUITE 985
                                                                                                                            Yes
           ST. PAUL, MN 55114                  PHYLLIS ARRONENZI,         TAMPA, FL 33607
                                               CHRISTY CHRISTENSEN

 20. 100 IRON MOUNTAIN                         GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
         2920-E HUTCHINSON MCDONALD D          KAREN BRYSON               SUITE 985
                                                                                                                            Yes
         CHARLOTTE, NC 28269                                              TAMPA, FL 33607

 20. 101 IRON MOUNTAIN                         GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
         800 ARLINGTON RD                      KAREN BRYSON               SUITE 985
                                                                                                                            Yes
         SUITE B                                                          TAMPA, FL 33607
         SWEDESBORO, NJ 8085

 20. 102 IRON MOUNTAIN                         GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
         165 CATRON DR                         KAREN BRYSON               SUITE 985
                                                                                                                            Yes
         RENO, NV 89512                                                   TAMPA, FL 33607

 20. 103 IRON MOUNTAIN                         GENA COURSEN,              3000 BAYPORT DRIVE     ALL DOCUMENTS              No
         8679 GREENWOOD PL                     KAREN BRYSON               SUITE 985
                                                                                                                            Yes
         SAVAGE, MD 20763                                                 TAMPA, FL 33607




                                                       Page 14 of 15 to Question 20
             19-10414-jlg     Doc 16       Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                        Pg 820 of 845
Ditech Financial LLC                                                                                Case Number:              19-10414


    Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

      None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




                                                       Page 15 of 15 to Question 20
               19-10414-jlg   Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                      Pg 821 of 845
Ditech Financial LLC                                                                              Case Number:           19-10414


    Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored
for, or held in trust. Do not list leased or rented property.

        None

  Owner’s Name and Address                             Location of the Property     Description of the          Value
                                                                                    Property


 21.1   NONE




                                                      Page 1 of 1 to Question 21
                19-10414-jlg           Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                             Pg 822 of 845
Ditech Financial LLC                                                                                   Case Number:            19-10414

        Part 12:         Details About Environmental Information

For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous
   material, regardless of the medium affected (air, land, water, or any other medium).
   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that
   the debtor formerly owned, operated, or utilized.
   Hazardous material means anything than an environmental law defines as hazardous or toxic, or describes as a pollutant,
   contaminant, or a similary harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include
settlements and orders.
         No
         Yes. Provide details below.


 Case Title and Case Number                        Court or Agency Name and Address     Nature of Proceeding          Status



22. 1    NONE




                                                           Page 1 of 1 to Question 22
                                 19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                                            Pg 823 of 845
 Ditech Financial LLC                                                                                                                       Case Number:             19-10414


    Part 12:         Details About Environmental Information

For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
   affected (air, land, water, or any other medium).

   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
   or utilized.
   Hazardous material means anything than an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similary harmful
   substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable under or in violation of an environmental law?

   No
   Yes. Provide details below.


 Site Name and Address                             Governmental Unit Name and Address                    Environmental Law, if Known                           Date of Notice



23. 1 NONE




                                                                            Page 1 of 1 to Question 23
                                 19-10414-jlg      Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                                            Pg 824 of 845
Ditech Financial LLC                                                                                                                        Case Number:             19-10414


   Part 12:          Details About Environmental Information


For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
   affected (air, land, water, or any other medium).

   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
   or utilized.
   Hazardous material means anything than an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similary harmful
   substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

24. Has the debtor notified any governmental unit of any release of hazardous material?
   No
   Yes. Provide details below.

 Site Name and Address                         Governmental Unit Name and Address                        Environmental Law, if Known                            Date of Notice



24.1 NONE




                                                                            Page 1 of 1 to Question 24
                19-10414-jlg   Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                    Main Document
                                                      Pg 825 of 845
Ditech Financial LLC                                                                              Case Number:                     19-10414


    Part 13:         Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before
filing this case.
Include this information even if already listed in the Schedules.

         None


  Business Name and Address                               Describe the Nature of the    Employer Identification          Dates Business
                                                          Business                            Number                         Existed


                                                                                       Do not include SSN or ITIN
 25. 1   DITECH AGENCY ADVANCE DEPOSITOR LLC            SUBSIDIARY                      XX-XXXXXXX                    1/3/2018 -
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034

 25. 2   DITECH AGENCY ADVANCE TRUST                    SUBSIDIARY                      XX-XXXXXXX                    1/9/2018 -
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034

 25. 3   DITECH PLS ADVANCE DEPOSITOR LLC               SUBSIDIARY                      XX-XXXXXXX                    1/3/2018 -
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034

 25. 4   DITECH PLS ADVANCE TRUST II                    SUBSIDIARY                      XX-XXXXXXX                    1/9/2018 -
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034

 25. 5   GREEN TREE ADVANCE RECEIVABLES II LLC          SUBSIDIARY                      XX-XXXXXXX                   6/22/2009 -    6/14/2018
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034

 25. 6   GREEN TREE ADVANCE RECEIVABLES III LLC         SUBSIDIARY                      XX-XXXXXXX                  12/13/2013 -
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034

 25. 7   GREEN TREE AGENCY ADVANCE FUNDING TRUST I      SUBSIDIARY                      XX-XXXXXXX                  12/13/2013 -     6/5/2018
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034




                                                   Page 1 of 1 to Question 25
            19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42              Main Document
                                                      Pg 826 of 845
Ditech Financial LLC                                                                          Case Number:            19-10414


   Part 13:       Details About the Debtor's Business or Connections to Any Business

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

     None


 Name and Address                                                                           Dates of Service



 26a.1   GARY TILLETT - CHIEF FINANCIAL OFFICER                                            From:    2/11/2017   To:   2/1/2018
         3000 BAYPORT DR #985
         TAMPA, FL 33607

 26a.2   GERALD LOMBARDO - CHIEF FINANCIAL OFFICER                                         From:     2/1/2018   To:   2/11/2019
         3000 BAYPORT DR #985
         TAMPA, FL 33607

 26a.3   KIM PEREZ - SVP, CHIEF ACCOUNTING OFFICER                                         From:    2/11/2017   To:   2/11/2019
         3000 BAYPORT DR #985
         TAMPA, FL 33607




                                                     Page 1 of 1 to Question 26a.
          19-10414-jlg       Doc 16     Filed 03/28/19 Entered 03/28/19 01:13:42                Main Document
                                                     Pg 827 of 845
Ditech Financial LLC                                                                           Case Number:            19-10414


   Part 13:      Details About the Debtor's Business or Connections to Any Business


26. Books, records, and financial statements

26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
financial statement within 2 years before filing this case.

      None


  Name and Address                                                                           Dates of Service



  26b. 1 ERNST AND YOUNG LLP                                                               From:     2/11/2017   To:   2/11/2019
         3712 SOLUTIONS CENTER
         CHICAGO, IL 60677-3007




                                                    Page 1 of 1 to Question 26b.
                19-10414-jlg   Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                 Main Document
                                                      Pg 828 of 845
Ditech Financial LLC                                                                             Case Number:              19-10414


    Part 13:         Details About the Debtor's Business or Connections to Any Business

26. Books, records, and financial statements
26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

         None


  Name and Address                                                                      If any Books of Account and Records are
                                                                                        Unavailable, Explain Why


 26c.1    GERALD LOMBARDO - CHIEF FINANCIAL OFFICER
          3000 BAYPORT DR #985
          TAMPA, FL 33607

 26c.2    KIM PEREZ - SVP, CHIEF ACCOUNTING OFFICER
          3000 BAYPORT DR #985
          TAMPA, FL 33607




                                                      Page 1 of 1 to Question 26c.
              19-10414-jlg    Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                       Pg 829 of 845
Ditech Financial LLC                                                                               Case Number:             19-10414


    Part 13:       Details About the Debtor's Business or Connections to Any Business

26. Books, records, and financial statements
26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor
issued a financial statement within 2 years before filing this case.

       None


 Name and Address



  26d. 1   SEE ATTACHED GLOBAL NOTES




                                                       Page 1 of 1 to Question 26d.
            19-10414-jlg           Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                        Main Document
                                                              Pg 830 of 845
Ditech Financial LLC                                                                                           Case Number:      19-10414


    Part 13:         Details About the Debtor's Business or Connections to Any Business


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?

      No
      Yes. Give the details about the two most recent inventories.


 Name of the Person who                     Name and Address of the Person           Date of Inventory   Dollar Amount   Basis
 Supervised the Taking of the               who has Possession of Inventory
 Inventory                                  Records


 27. 1 NONE




                                                                 Page 1 of 1 to Question 27
            19-10414-jlg    Doc 16   Filed 03/28/19 Entered 03/28/19 01:13:42             Main Document
                                                  Pg 831 of 845
Ditech Financial LLC                                                                   Case Number:                  19-10414


    Part 13:      Details About the Debtor's Business or Connections to Any Business

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling
shareholders, or other people in control of the debtor at the time of the filing of this case.

  Name and Address                         Positition and Nature of any Interest       Percent of Interest, if any



28. 1   AKHIL GOEL                        PRIVACY OFFICER
        1100 VIRGINIA DRIVE
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 2   ALFRED YOUNG, JR                  EVP AND CHIEF RISK AND COMPLIANCE OFFICER
        1100 VIRGINIA DRIVE
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 3   AMY COOPER                        VICE PRESIDENT, LOAN SERVICING
        1100 VIRGINIA DRIVE
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 4   ANDREW BADSTUBNER                 CHIEF TECHNOLOGY OFFICER
        1100 VIRGINIA DRIVE
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 5   ANNETTE DESAULNIERS               VICE PRESIDENT, LOAN SERVICING
        1100 VIRGINIA DRIVE
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 6   BRENT LINDAHL                     VICE PRESIDENT AND ASSISTANT SECRETARY
        1100 VIRGINIA DRIVE
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 7   BRIAN GAROFALO                    ASSISTANT VICE PRESIDENT, VALUATION
        1100 VIRGINIA DRIVE               ANALYTICS
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 8   CAROLINE D’ALONZO                 ASSISTANT VICE PRESIDENT, RISK AND
        1100 VIRGINIA DRIVE               COMPLIANCE
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 9   CHRISTINA TRIBBLE                 ASSISTANT VICE PRESIDENT AND ASSISTANT
        1100 VIRGINIA DRIVE               SECRETARY
        SUITE 100A
        FORT WASHINGTON, PA 19034
28. 10 CYNTHIA GLAD                       VICE PRESIDENT, TAX
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 11 DANIEL MCLAREN                     VICE PRESIDENT, DIRECT LENDING
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 12 DARRELL NEITZEL                    SVP, CUSTOMER CONTACT OPERATIONS
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                  Page 1 of 7 to Question 28
          19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42            Main Document
                                                  Pg 832 of 845
Ditech Financial LLC                                                                   Case Number:                 19-10414


   Part 13:      Details About the Debtor's Business or Connections to Any Business

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling
shareholders, or other people in control of the debtor at the time of the filing of this case.

  Name and Address                         Positition and Nature of any Interest      Percent of Interest, if any



28. 13 DAVID LUBER                        VICE PRESIDENT, CONSUMER DIRECT SALES
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 14 DAVID SEELEY                       ASSISTANT VICE PRESIDENT, TREASURY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 15 DEBORAH KNOTTS                     SENIOR VICE PRESIDENT, DIRECT LENDING
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 16 DEBRA MONTGOMERY                   ASSISTANT VICE PRESIDENT, IT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 17 ELIZABETH DESILVA                  VICE PRESIDENT, CHIEF SERVICING COUNSEL
       1100 VIRGINIA DRIVE                AND ASSISTANT SECRETARY
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 18 ELIZABETH MONAHAN                  SENIOR VICE PRESIDENT AND CHIEF HUMAN
       1100 VIRGINIA DRIVE                RESOURCES OFFICER
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 19 ERIC KEITH LAMMONS                 VICE PRESIDENT, CUSTOMER CONTACT
       1100 VIRGINIA DRIVE                OPERATIONS
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 20 ERIKA JOHNSON                      ASSISTANT VICE PRESIDENT, RISK AND
       1100 VIRGINIA DRIVE                COMPLIANCE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 21 GEORGE R. ISOM                     ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 22 GERALD BUETTLER                    ASSISTANT VICE PRESIDENT, RISK AND
       1100 VIRGINIA DRIVE                COMPLIANCE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 23 GRADY SMITH                        VICE PRESIDENT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 24 GREG FREESE                        VICE PRESIDENT AND ASSISTANT TREASURER
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                  Page 2 of 7 to Question 28
          19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42            Main Document
                                                  Pg 833 of 845
Ditech Financial LLC                                                                   Case Number:                 19-10414


   Part 13:      Details About the Debtor's Business or Connections to Any Business

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling
shareholders, or other people in control of the debtor at the time of the filing of this case.

  Name and Address                         Positition and Nature of any Interest      Percent of Interest, if any



28. 25 JAMES HEINZEN                      VICE PRESIDENT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 26 JAMES SHIELDS                      ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 27 JEANETTA BROWN                     VICE PRESIDENT AND ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 28 JEFF MOORE                         VICE PRESIDENT, PERFORMING SERVICING
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 29 JOANNA COLANERI                    SVP AND TREASURER
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 30 JOEL HANKS                         VICE PRESIDENT, CUSTOMER CONTACT
       1100 VIRGINIA DRIVE                OPERATIONS
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 31 JOHN SEALY                         ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 32 JOSEPH DESTASIO                    VICE PRESIDENT, SERVICING
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 33 JOSEPH H. KELLY, JR.               VICE PRESIDENT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 34 JOSEPH RUHLIN                      VICE PRESIDENT AND ASSISTANT TREASURER
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 35 JUSTIN WISE                        ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 36 KEN MORPHIS                        ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                  Page 3 of 7 to Question 28
          19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42            Main Document
                                                  Pg 834 of 845
Ditech Financial LLC                                                                   Case Number:                 19-10414


   Part 13:      Details About the Debtor's Business or Connections to Any Business

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling
shareholders, or other people in control of the debtor at the time of the filing of this case.

  Name and Address                         Positition and Nature of any Interest      Percent of Interest, if any



28. 37 KENNETH N. KRAUS                   ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 38 KIMBERLY A. PEREZ                  SVP AND CHIEF ACCOUNTING OFFICER
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 39 KIMBERLY FLYNT                     VICE PRESIDENT, BUSINESS CONTROL
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 40 KIMBERLY OLSON                     ASSISTANT VICE PRESIDENT, VALUATION
       1100 VIRGINIA DRIVE                ANALYTICS
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 41 LARRY LOESER                       ASSISTANT VICE PRESIDENT, IT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 42 LAURA REICHEL                      SENIOR VICE PRESIDENT, GOVERNMENT
       1100 VIRGINIA DRIVE                AGENCIES, PRODUCT DEVELOPMENT AND
       SUITE 100A                         INDUSTRY RELATIONS
       FORT WASHINGTON, PA 19034
28. 43 LEONARD YAMPOLSKY                  ASSISTANT VICE PRESIDENT, IT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 44 LOUIS RECCHILONGO                  VICE PRESIDENT AND BANK SECRECY ACT/ANTI-
       1100 VIRGINIA DRIVE                MONEY LAUNDERING OFFICER
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 45 MARGARET BELTON                    VICE PRESIDENT, LOAN ADMINISTRATION
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 46 MARIANNE MAINARDI                  SENIOR VICE PRESIDENT, BUSINESS LENDING
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 47 MARK FOLEY                         VICE PRESIDENT, ASSET RECEIVABLES
       1100 VIRGINIA DRIVE                MANAGEMENT
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 48 MARK KOSANKE, SR.                  VICE PRESIDENT, IT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                  Page 4 of 7 to Question 28
          19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42            Main Document
                                                  Pg 835 of 845
Ditech Financial LLC                                                                   Case Number:                 19-10414


   Part 13:      Details About the Debtor's Business or Connections to Any Business

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling
shareholders, or other people in control of the debtor at the time of the filing of this case.

  Name and Address                         Positition and Nature of any Interest      Percent of Interest, if any



28. 49 MARK REGENSBURGER                  ASSISTANT VICE PRESIDENT, DIRECT LENDING
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 50 MARTHA STERNITZKE                  ASSISTANT VICE PRESIDENT, DIALER
       1100 VIRGINIA DRIVE                OPERATIONS
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 51 MATTHEW WACH                       ASSISTANT VICE PRESIDENT, RISK AND
       1100 VIRGINIA DRIVE                COMPLIANCE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 52 MICHAEL SQUILLANTE                 CHIEF SERVICING OFFICER
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 53 MILISSA GODSIL                     ASSISTANT VICE PRESIDENT, RISK AND
       1100 VIRGINIA DRIVE                COMPLIANCE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 54 ORALEE BOUCHER                     ASSISTANT VICE PRESIDENT, ACCOUNTING
       1100 VIRGINIA DRIVE                OPERATIONS
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 55 PATRICIA HOBBIB                    SVP AND SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 56 PATRICK CANNON                     VICE PRESIDENT AND ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 57 PATRICK DAWKINS                    ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 58 PERRY OAKE                         VICE PRESIDENT AND ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 59 PETER GIAMPORCARO                  VICE PRESIDENT AND ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 60 PHILIP D. WILKINSON                ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                  Page 5 of 7 to Question 28
          19-10414-jlg     Doc 16      Filed 03/28/19 Entered 03/28/19 01:13:42          Main Document
                                                    Pg 836 of 845
Ditech Financial LLC                                                                   Case Number:                 19-10414


   Part 13:      Details About the Debtor's Business or Connections to Any Business

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling
shareholders, or other people in control of the debtor at the time of the filing of this case.

  Name and Address                         Positition and Nature of any Interest      Percent of Interest, if any



28. 61 PIETER VANZYL                      VICE PRESIDENT AND ASSISTANT TREASURER
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 62 RAFAEL SANCHEZ                     VICE PRESIDENT, CUSTOMER CONTACT
       1100 VIRGINIA DRIVE                OPERATIONS
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 63 RAY MUELLER                        ASSISTANT VICE PRESIDENT, LOAN SERVICING
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 64 REBECCA HAHN                       ASSISTANT VICE PRESIDENT, ACCOUNTING
       1100 VIRGINIA DRIVE                OPERATIONS
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 65 RICHARD MILLER                     VICE PRESIDENT AND CONTROLLER
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 66 ROBERT HORA                        VICE PRESIDENT, DEFAULT SERVICING
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 67 ROBERT PIEKLO                      HEAD OF LENDING AND REVENUE MANAGEMENT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 68 ROBERT TOLLEY                      VICE PRESIDENT, IT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 69 RODNEY J. (RJOHN) STEINBERGER      VICE PRESIDENT, IT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 70 SAMUEL (KEITH) CHAMBERS            ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 71 SCOTT HOFFMAN                      ASSISTANT VICE PRESIDENT, IT
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 72 SHANA BARLIEB                      VICE PRESIDENT AND ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                  Page 6 of 7 to Question 28
          19-10414-jlg     Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42            Main Document
                                                  Pg 837 of 845
Ditech Financial LLC                                                                   Case Number:                 19-10414


   Part 13:      Details About the Debtor's Business or Connections to Any Business

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling
shareholders, or other people in control of the debtor at the time of the filing of this case.

  Name and Address                         Positition and Nature of any Interest      Percent of Interest, if any



28. 73 SUSAN MEIER                        VICE PRESIDENT, LOAN ADMINISTRATION
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 74 TAMMY M. CREAMER                   ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 75 THOMAS FELIX                       VICE PRESIDENT, CAPITAL MARKETS
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 76 TODD BLOCK                         SENIOR VICE PRESIDENT, CAPITAL MARKETS
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 77 VANCE NELSON                       VICE PRESIDENT, BANKRUPTCY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 78 WALTER MANAGEMENT HOLDING          OWNERSHIP INTEREST                          100.00%
       COMPANY LLC
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 79 WANDA J. LAMB-LINDOW               ASSISTANT VICE PRESIDENT AND ASSISTANT
       1100 VIRGINIA DRIVE                SECRETARY
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 80 WILLIAM R. GARNER                  ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034
28. 81 WILLIAM R. THOMPSON                VICE PRESIDENT AND ASSISTANT SECRETARY
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                  Page 7 of 7 to Question 28
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42           Main Document
                                                       Pg 838 of 845
Ditech Financial LLC                                                                        Case Number:              19-10414

        Part 13:       Details About the Debtor's Business or Connections to Any Business

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
positions?
    No
    Yes. Identify below.


 Name and Address                               Position and Nature of Interest     Period During Which Position Was Held



29. 1    ALTON PORTER                          VICE PRESIDENT LOAN SERVICING        From:    1/4/2016    To:   10/15/2018
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034



29. 2    ANTHONY RENZI                         CHIEF EXECUTIVE OFFICER AND          From:   10/13/2016   To:    2/20/2018
         1100 VIRGINIA DRIVE                   PRESIDENT
         SUITE 100A
         FORT WASHINGTON, PA 19034



29. 3    CHERYL COLLINS                        SENIOR VICE PRESIDENT AND            From:    6/3/2005    To:    7/1/2018
         1100 VIRGINIA DRIVE                   TREASURER
         SUITE 100A
         FORT WASHINGTON, PA 19034



29. 4    CRAIG FULFORD                         VICE PRESIDENT, IT                   From:    8/31/2015   To:    3/16/2018
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034



29. 5    DANIELLE RAWLS                        PRIVACY OFFICER                      From:    1/7/2019    To:    2/1/2019
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034



29. 6    HEIDI OLIVER                          VICE PRESIDENT, IT                   From:    8/31/2015   To:    3/30/2018
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034



29. 7    JAMES BUCK                            SENIOR VICE PRESIDENT, IT            From:    8/31/2015   To:    11/2/2018
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034



29. 8    JAMES HAYDEN                          CHIEF REVENUE OFFICER                From:    2/20/2018   To:    6/1/2018
         1100 VIRGINIA DRIVE
         SUITE 100A
         FORT WASHINGTON, PA 19034




                                                       Page 1 of 4 to Question 29
              19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42           Main Document
                                                       Pg 839 of 845
Ditech Financial LLC                                                                        Case Number:              19-10414

        Part 13:       Details About the Debtor's Business or Connections to Any Business

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
positions?
    No
    Yes. Identify below.


 Name and Address                               Position and Nature of Interest     Period During Which Position Was Held



29. 9    JOHN ANDRES                           ASSISTANT VICE PRESIDENT,            From:    8/31/2015   To:    9/21/2018
         1100 VIRGINIA DRIVE                   TREASURY
         SUITE 100A
         FORT WASHINGTON, PA 19034



29. 10 JOHN PARRES                             VICE PRESIDENT, CUSTOMER SERVICE     From:    8/25/2016   To:    4/27/2018
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 11 KIMBERLY GIBSON                         SENIOR VICE PRESIDENT, CORE          From:    2/20/2017   To:    9/3/2018
       1100 VIRGINIA DRIVE                     SERVICING OPERATIONS
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 12 MARTIN BURD                             VICE PRESIDENT DEFAULT SERVICING     From:    8/31/2015   To:    7/3/2018
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 13 MARY MORRIS                             VICE PRESIDENT, IT                   From:    6/5/2017    To:    6/1/2018
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 14 MATTHEW DETWILER                        SENIOR VICE PRESIDENT, BUSINESS      From:    8/31/2015   To:    4/30/2018
       1100 VIRGINIA DRIVE                     DEVELOPMENT
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 15 MICHAEL JANSEN                          VICE PRESIDENT, COLLECTIONS          From:   10/14/2015   To:    4/27/2018
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 16 NATHAN LONGFELLOW                       CHIEF DIGITAL OFFICER                From:    2/6/2017    To:    6/28/2018
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                       Page 2 of 4 to Question 29
            19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42           Main Document
                                                      Pg 840 of 845
Ditech Financial LLC                                                                       Case Number:              19-10414

   Part 13:           Details About the Debtor's Business or Connections to Any Business

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
positions?
   No
   Yes. Identify below.


 Name and Address                              Position and Nature of Interest     Period During Which Position Was Held



29. 17 NICK ABRAMOVICH                        CHIEF MARKETING OFFICER              From:    9/6/2017    To:   11/13/2018
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 18 RAFAEL TRINIDAD                        VICE PRESIDENT, CONSUMER DIRECT      From:    4/16/2018   To:    6/1/2018
       1100 VIRGINIA DRIVE                    SALES
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 19 REBECCA JENSEN                         ASSISTANT VICE PRESIDENT,            From:    8/31/2015   To:    2/1/2019
       1100 VIRGINIA DRIVE                    ADVANCE SOLUTIONS
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 20 RITESH CHATURBEDI                      PRESIDENT                            From:    7/1/2018    To:    1/11/2019
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 21 SHERRI SYNSMIR                         ASSISTANT VICE PRESIDENT, RISK       From:    8/22/2016   To:    5/4/2018
       1100 VIRGINIA DRIVE                    AND COMPLIANCE
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 22 SONYA MCCUMBER                         VICE PRESIDENT, RISK AND             From:    8/31/2015   To:    8/3/2018
       1100 VIRGINIA DRIVE                    COMPLIANCE
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 23 TIMOTHY CRANNY                         SENIOR VICE PRESIDENT,               From:   10/24/2016   To:    4/30/2018
       1100 VIRGINIA DRIVE                    PERFORMING LOAN SERVICING
       SUITE 100A
       FORT WASHINGTON, PA 19034



29. 24 WAYNE SCHILLO                          ASSISTANT VICE PRESIDENT, IT         From:    3/13/2015   To:    4/20/2018
       1100 VIRGINIA DRIVE
       SUITE 100A
       FORT WASHINGTON, PA 19034




                                                      Page 3 of 4 to Question 29
           19-10414-jlg       Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42           Main Document
                                                     Pg 841 of 845
Ditech Financial LLC                                                                      Case Number:              19-10414

   Part 13:          Details About the Debtor's Business or Connections to Any Business

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
positions?
  No
  Yes. Identify below.


 Name and Address                             Position and Nature of Interest     Period During Which Position Was Held




                                                     Page 4 of 4 to Question 29
                 19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                          Pg 842 of 845
Ditech Financial LLC                                                                                  Case Number:                 19-10414

        Part 13:          Details About the Debtor's Business or Connections to Any Business

30. Payments, Distributions, or Withdrawals Credited or Given to Insiders

 Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other
 compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?
       No
       Yes. Identify below.


  Name and Address of Recipient and Relationship to Debtor               Amount           Dates   Reason for Providing the Value



30.1        SEE SOFA 4 AND GLOBAL NOTES.                                       $0
            .


                       TOTAL SEE SOFA 4 AND GLOBAL NOTES.                      $0




                                                   TOTAL                       $0




                                                             Page 1 of 1 to Question 30
            19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                   Main Document
                                                     Pg 843 of 845
Ditech Financial LLC                                                                              Case Number:            19-10414


    Part 13:         Details About the Debtor's Business or Connections to Any Business

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
   No
   Yes. Identify below.


Name of Parent Corporation                                     Employer Identification Number of the Parent Corporation



31. 1   WALTER INVESTMENT MANAGEMENT CORPORATION /               EIN:    XX-XXXXXXX
        DITECH HOLDING CORPORATION




                                                   Page 1 of 1 to Question 31
             19-10414-jlg      Doc 16    Filed 03/28/19 Entered 03/28/19 01:13:42                  Main Document
                                                      Pg 844 of 845
Ditech Financial LLC                                                                             Case Number:        19-10414

    Part 13:          Details About the Debtor's Business or Connections to Any Business

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a
pension fund?
   No
   Yes. Identify below.


 Name of Pension Fund                                           Employer Identification Number of the Pension Fund



32. 1   NONE                                                           EIN:




                                                    Page 1 of 1 to Question 32
        19-10414-jlg         Doc 16        Filed 03/28/19 Entered 03/28/19 01:13:42                     Main Document
                                                        Pg 845 of 845

Ditech Financial LLC                                                                             Case Number:               19-10414

    Part 14:         Signature and Declaration

Warning -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
I have examined the information in this Statement of Financial Affairs and any attachments and have a resonable belief that the
information is true and correct.
I declare under penalty of perjury that the foregoing is true and correct.


Executed on:          March 27, 2019




Signature: /s/ Gerald Lombardo                                        Gerald Lombardo, Authorized Officer
                                                                      Name and Title




Are additional pages to the Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?


  X No

      Yes
